Case 1:15-cr-00867-RMB Document 593-23 Filed 01/21/20 Page 1 of 358




                         2013
                     Annual Report
Case 1:15-cr-00867-RMB Document 593-23 Filed 01/21/20 Page 2 of 358



  Contents

  CORPORATE PROFILE
  02    Corporate Profile
  04    Halkbank in Brief
  04    Amendments to the Articles of Association in 2013
  05    Shareholding Structure
  06    Key Financial Indicators and Ratios
  09    Halkbank’s Historical Development
  14    Halkbank Milestones
  16    Halkbank’s Vision, Mission, Objectives and Corporate Values
  17    Halkbank’s Strategies

  ASSESSMENT OF THE MANAGEMENT
  18    Chairman’s Assessment
  20    General Manager’s Assessment
  24    Board of Directors and the Audit Board

  REVIEW OF OPERATIONS IN 2013
  26    Pioneering Products
  28    Review of Operations in 2013
  71    Halkbank’s Subsidiaries and Affiliates
  76    Annual Report Compliance Statement

  MANAGEMENT AND CORPORATE GOVERNANCE
  77    Amendments to the Articles of Association in 2013
  100   Board of Directors and the Audit Board
  104   Senior Management
  108   Organizational Structure
  110   Committees
  117   Executives of the Internal Systems Units
  118   Report of the Board of Directors
  119   Human Resources Practices
  120   Transactions with the Risk Group
  121   Information on Support Services Providers
  121   Profit Distribution Policy
  122   Report of the Audit Board
  124   Corporate Governance Principles Compliance Report

  FINANCIAL INFORMATION AND ASSESSMENT ON RISK MANAGEMENT
  136   Audit Committee’s Assessment on the Operation of the Internal Control, Internal Audit and
        Risk Management Systems and Information about Its Activities in 2013
  141   Financial Standing, Profitability and Debt-Servicing Capability
  143   Risk Management Policies by Risk Types
  144   Rating Notes
  145   Five-Year Summary Financial Information
  147   Unconsolidated Independent Auditor’s Report
  253   Consolidated Independent Auditor’s Report
  354   Directory
Case 1:15-cr-00867-RMB Document 593-23 Filed 01/21/20 Page 3 of 358




                          GROWING
                          STEADILY
                          We have left behind
                          a year full of
                          accomplishments
                          in terms of growth
                          and profitability.
                          We take pride in our
                          achievements as the
                          steadily growing,
                          pioneering bank of
                          Progressing Turkey.




                                                                1
Case 1:15-cr-00867-RMB
  HALKBANK 2013 ANNUAL REPORT Document 593-23 Filed 01/21/20 Page 4 of 358



  Corporate Profile

  SMEs in Turkey are producing, growing
  and looking forward to the future with
  optimism with the support of Halkbank.
  Their success is our success…




       Believing that the social
       conditions and prosperity
       of Turkey can best improve
       in a robust, productive
       environment, Halkbank
       has operated with the               We see our clients as the most
       mission of providing                important players in the real
       support to the producers            economy; we conduct our
       of the economy since its            operations understanding
       founding.                           that they are the drivers of
                                           the economic growth that
                                           has increased national income
                                           and raised living standards in
                                           Turkey in recent years.




   2
Case 1:15-cr-00867-RMB Document 593-23 Filed 01/21/20 Page 5 of 358




                                                                             Corporate Profile
                                                                             Assessment of the Management
                                                                             Review of Operations in 2013
                                                                             Corporate Governance
                                                                               Management and




                                       SMEs in Turkey are producing,
                                       growing and looking to the
                                       future with hope, thanks to
                                       the support of Halkbank.
                                       Their success is our success...
      Our activities are based         Halkbank’s success is the
      on the principle of              success of growing and
                                       developing Turkey.
                                                                             Financial Information and Assessment




      standing by our clients
      and providing support
      at all times and under all
                                                                                     on Risk Management




      circumstances. The best
      proof of this commitment is
      our steadily increased lending
      and new branch openings,
      even during the economic
      crisis.

                                                                         3
Case 1:15-cr-00867-RMB
  HALKBANK 2013 ANNUAL REPORT Document 593-23 Filed 01/21/20 Page 6 of 358



  Halkbank in Brief

  Halkbank today is a steadily growing,
  75-year-old brand that ranks among the
  longest established, pioneering and respected
  in progressing Turkey.
  Halkbank was founded in 1938 to support craftsmen and tradesmen and to accelerate the
  country’s economic development. The Bank’s core business strategy has not changed in its 75
  year history. Halkbank sees every craftsman, farmer and small, medium or large size enterprise
  owner that creates value and generates employment as a business partner; the Bank strongly
  believes it’s duty is to support these economic producers with its entire financing capability both
  in good and bad days. Allocating 36.8% of its total loans to SMEs, Halkbank continues to be their
  primary supporter in Turkey.

  As of the end of 2013, Halkbank operates with a global perspective, through 872 domestic and 5
  overseas branches, 1 overseas representative office, 2,961 ATMs, telephone and internet banking
  platforms, mobile banking applications; the Bank’s innovative products and services provide
  customers with an unparalleled banking experience. Some 48.9% of Halkbank’s outstanding shares
  are publicly held and the Bank boasts the highest return on equity (ROE) among its peers thanks
  to its highly efficient use of capital.

  Halkbank today is a steadily growing, 75-year-old brand that ranks among the longest established,
  pioneering and respected in progressing Turkey.




  Amendments to the
  Articles of Association
  in 2013
  Articles numbered 1, 2, 3, 4, 5, 6, 7, 8, 9, 10, 11, 12, 13, 14, 15, 16, 17, 18, 19, 20, 21, 22, 23, 24, 25, 26, 27, 28, 29,
  30, 31, 32, 33 and provisional article no. 1 of the Articles of Association have been amended. Further,
  articles numbered 34, 35, 36, 37, 38, 39, 40, 41, 42 and provisional article no. 2 have been added to
  the Articles of Association. The former and current text of the Articles of Association is presented
  on page 77 of this report.




   4
Case 1:15-cr-00867-RMB Document 593-23 Filed 01/21/20 Page 7 of 358



    Shareholding Structure




                                                                                                                                      Corporate Profile
                                                                                                                                      Assessment of the Management
    Türkiye Halk Bankası A.Ş.’s total paid-in capital is TRY 1,250,000,000.

    99.999996207% of the Bank’s share capital, originally held by the Undersecretariat of Treasury of
    the Prime Ministry of the Republic of Turkey, was transferred to the ownership of the Privatization
    Administration of Turkey. Pursuant to Resolution No. 2007/08 of the Privatization High Council
    dated February 5, 2007; the Resolution of the Bank’s General Assembly dated April 19, 2007; and
    Resolution No. 16/471 of the Capital Markets Board of Turkey dated April 26, 2007, 24.98% of these




                                                                                                                                      Review of Operations in 2013
    shares were publicly listed on May 10, 2007.

    As part of the secondary public offering of the Bank’s shares pursuant to Resolution No. 2012/150
    of the Privatization High Council dated October 4, 2012, shares owned by the Undersecretariat
    of Treasury of the Prime Ministry of the Republic of Turkey, representing 23.92% of the Bank’s
    capital, were successfully floated on November 21, 2012.

    The Bank’s controlling shareholder is the Privatization Administration of Turkey with an equity
    stake of 51.10604% (Address: Ziya Gökalp Cad. No: 80 Kurtuluş/Ankara). Neither the Chairman/
    Vice Chairmain/General Manager nor the Members of the Board of Directors hold shares in the
    Bank.
                                                                                                                                      Corporate Governance




                                                                                         Paid Capital           Shareholding
                                                                                                                                        Management and




    Shareholder                                                                                (TRY)                     (%)
    1- Privatization Administration*                                                     638,825,500                51.1060400
    2- Free Float*                                                                        610,722,650               48.8578120
    3- Other**                                                                                 451,850               0.0361480
    Total                                                                           1,250,000,000 100.00000000

    * Of the shares owned by the Privatization Administration of Turkey, an amount corresponding to TRY 549,932 of share
    capital is eligible for trading on the stock exchange; along with these shares, 48.90% of the Bank’s outstanding shares are
                                                                                                                                      Financial Information and Assessment




    publicly traded.
    ** Shows the shareholding of 14,691 shareholders.
                                                                                                                                              on Risk Management




    Pursuant to Law No. 6327 dated June 13, 2012, as well as Provision 3 of Article 2 that was added
    to Law No. 4603, until their sale is finalized, these public sector-owned shares in the Bank shall
    be governed and represented by the Minister that the Bank reports to in accordance with the
    Turkish Commercial Code.




                                                                                                                                  5
Case 1:15-cr-00867-RMB
  HALKBANK 2013 ANNUAL REPORT Document 593-23 Filed 01/21/20 Page 8 of 358



  Key Financial Indicators
  and Ratios
  Halkbank’s total assets rose by 29.2% to TRY
  139.9 billion as of year-end 2013, up from
  TRY 108.3 billion at year-end 2012.

  KEY FINANCIAL INDICATORS

  (TRY million)                                2013      2012    Change (%)
  Total Assets                               139,944   108,282         29.2
  Liquid Assets                               21,825    15,120         44,3
  Loans                                      84,848    65,894          28.8
  Securities                                  28,559   22,954          24.4
  Total Deposits                             100,756    79,974         26.0
  Shareholders’ Equity                        14,146    12,323          14.8
  Net Interest Income                          4,829     4,476           7.9
  Net Fee and Commission Income                 930       858           8.3
  Gross Profit                                 3,365     3,329            1.1
  Net Profit                                   2,751     2,595          6.0
  Key Ratios (%)
  Interest Bearing Assets/Total Assets          81.4      83.2
  Loans/Total Assets                           60.6      60.9
  Non-performing Loans/Total Loans (Gross)       2.6       2.9
  Demand Deposits/Total Deposits                18.6      20.1
  Loans/Deposits                                84.2      82.4
  Average Return on Assets                       2.2       2.6
  Average Return on Equity                      20.8      24.8
  Capital Adequacy Ratio                        13.9      16.2




   6
Case 1:15-cr-00867-RMB Document 593-23 Filed 01/21/20 Page 9 of 358




                                                                                        Corporate Profile
                                                                                        Assessment of the Management
                  139.9                                   28.6
                                            23.3
                           Total Assets            23.0             Securities
          108.3
                            (TRY billion)                           (TRY billion)
   91.1




                                                                                        Review of Operations in 2013
                          29.2%                                   24.4%
   2011   2012    2013                      2011   2012   2013




                  84.8                                    100.8
                              Loans                80.0           Total Deposits
          65.9
                            (TRY billion)                           (TRY billion)
   56.2                                     66.2                                        Corporate Governance
                                                                                          Management and




                          28.8%                                   26.0%
   2011   2012    2013                      2011   2012   2013




                  14.1                                     2.8
          12.3            Shareholders’            2.6              Net Profit
                              Equity                                (TRY billion)
                                                                                        Financial Information and Assessment




                                            2.0
    8.6                     (TRY billion)
                                                                                                on Risk Management




                          %14.8                                   6.0%
   2011   2012    2013                      2011   2012   2013




                                                                                    7
Case  1:15-cr-00867-RMB
   HALKBANK 2013 ANNUAL REPORT Document 593-23 Filed 01/21/20 Page 10 of 358



   Key Financial Indicators
   and Ratios
   Halkbank continued to deliver a high return on
   equity, over the sector average in 2013.


   HALKBANK’S POSITION IN THE SECTOR

   Market Share (%)                                                                              2013                    2012
   Total Assets                                                                                      8.1                   7.9
   Loans                                                                                            8.0                   8.2
   Securities                                                                                       9.4                    7.9
   Deposits                                                                                        10.6                   10.3
   Shareholders’ Equity                                                                              7.3                  6.8
   Profit                                                                                            11.1                 11.0




                       8.1
                                                                              8.2
              7.9                 Total Assets                       8.1               8.0        Loans Market
       7.5
                                  Market Share                                                       Share



                                  8.1%                                                            8.0%
    2011     2012     2013                                           2011     2012     2013




                      10.6                                                              7.3
             10.3                  Deposits                                   6.8                Shareholders’
       9.5                                                           6.0
                                  Market Share                                                   Equity Market
                                                                                                    Share


                                10.6%                                                              7.3%
    2011     2012     2013                                           2011     2012     2013




   * The sector data as of December 31, 2013 that are presented in the Report are the figures announced by the Banking
   Regulation and Supervision Agency of Turkey on February 12, 2014.

   8
Case 1:15-cr-00867-RMB Document 593-23 Filed 01/21/20 Page 11 of 358



    Halkbank’s Historical




                                                                                          Corporate Profile
    Development
                                   During the early years of the Republic of
                                   Turkey, economic difficulties resulted from the
              Since its            lack of capital stock, scarcity of production




                                                                                          Assessment of the Management
                                   facilities and the under-developed private
           establishment,          sector. These factors prevented the emergence
           Halkbank has            of institutions that were able to lend to small
                                   enterprises, artisans and tradesmen.
         placed a priority
                                   The Great Depression of 1929 led to
          on investments           challenging economic circumstances in
                                   Turkey. Over time the commercial activities of
         that contribute           artisans and tradesmen contracted.

          to the Turkish           The banks and other state enterprises that
                                   started operations in the years following
       economy and the




                                                                                          Review of Operations in 2013
                                   the establishment of the Turkish Republic
        country’s social           were unable to address the unique problems
                                   facing small artisans and tradesmen,
          development.             which constituted the largest segment of
                                   the economy. As a result, Halkbank was
                                   established to lend specifically to artisans,
                                   tradesmen and small businesses at favorable
                                   terms in order to achieve lasting economic
                                   development, social stability and peace.

                                   Mustafa Kemal Atatürk, who stated, “It is
                                   extremely essential to create an organization
                                                                                          Corporate Governance




                                   that will provide small business owners and
                                                                                            Management and




                                   large industrial enterprises with the loans they
                                   so desperately need, easily obtainable and
                                   inexpensively priced, and to lower the cost of
                                   credit under normal circumstances,” paved the
                                   way for the inception of Halkbank.

                                   Subsequently, Atatürk provided guidance for
                                   the newly founded Bank’s future objectives by
                                                                                          Financial Information and Assessment




                                   proclaiming, “My bliss will rise to the highest
                                   level when I see the small shops of tradesmen
                                   replaced with glorious factories.”
                                                                                                  on Risk Management




                                                                                      9
Case  1:15-cr-00867-RMB
   HALKBANK 2013 ANNUAL REPORT Document 593-23 Filed 01/21/20 Page 12 of 358



   Halkbank’s Historical
   Development
                                      Halkbank’s founding
                                      Halkbank was founded pursuant to the
             Aiming to earn           Halkbank and Public Funds Law enacted in
                                      1933.
            positive value to
         Turkey by providing          This legislation promoted development of
                                      a hybrid system with a dual structure that
            financing to the          included an occupation-based microcredit
                                      facility that Turkey lacked at the time. Under this
        producers, Halkbank,          system, Halkbank would manage micro-lending
                                      centrally while public funds would be set up
          is able to serve all        to assume the principal function in the areas
                                      deemed appropriate by the Bank. However, it
        the financial needs           took five years to implement this hybrid system.

        of its clients by the         Halkbank provided credit services through the
        variety of its credit         Public Funds channel, from which it received
                                      financing, from 1938 to 1950. In 1964, the Bank
               products.              increased its capital and started working
                                      actively to expand its deposit base and lending
                                      activities.

                                      Halkbank acquired Türkiye Öğretmenler
                                      Bankası T.A.Ş. (Töbank) in 1992, Sümerbank
                                      in 1993, and Etibank in 1998. Growing more
                                      diversified and stronger with each merger,
                                      Halkbank reorganized in 2000 to operate
                                      more effectively in a modern banking and
                                      internationally competitive environment
                                      while readying itself for privatization. In 2001,
                                      the Bank acquired Emlak Bankası and its 96
                                      branches, personnel and balance sheet.

                                      Pamukbank was merged into Halkbank in the
                                      second half of 2004. Finalized merely in half
                                      the time of the originally projected timeline of
                                      nine months, this integration was recorded in
                                      the world banking history as a bank merger
                                      that was completed successfully in a very short
                                      amount of time.




   10
Case 1:15-cr-00867-RMB Document 593-23 Filed 01/21/20 Page 13 of 358




                                                                                                                    Corporate Profile
    The first bank to establish an Entrepreneur           its well-respected position in the banking
    Information Center in 1995 and the first bank in      industry attained through a countrywide
    Turkey to offer a Women’s Entrepreneur Loan           branch network, high quality products and




                                                                                                                    Assessment of the Management
    in 2007, Halkbank has always been a pioneer           services, and a professional approach to SME
    in the industry. It was also the first state-owned    banking.
    bank to use TV banking and to open an
    offshore branch abroad.                               Striving to extend resources to productive
                                                          enterprises and to create value for Turkey,
    Successful Public Offerings                           Halkbank meets all funding demand with
    Halkbank’s share flotation in 2007 generated          competitive interest rates thanks to its
    record demand for the largest public offering         diversified lineup of loan products for
    ever in Turkey at that time. Some 24.98% of           investment, production, domestic and
    the Bank’s outstanding shares were sold for           foreign trade, and retail financing. In addition
    US$ 1.8 billion. Bids placed by domestic and          to its domestic funding sources, the Bank
    international investors for the Bank’s floated        also cooperates with international financial




                                                                                                                    Review of Operations in 2013
    shares totaled TRY 17.3 billion (US$ 12.9 billion),   institutions including the European Investment
    eight times the size of the public offering.          Bank, the Council of Europe Development
    Halkbank’s successful flotation received the          Bank and the French Development Agency.
    “Best Public Offering” award for the year             Furthermore, Halkbank offers a wide range
    from Sweden-based East Capital, a leading             of conveniences to SMEs including special
    independent European investment company.              loans and products tailored to their unique
                                                          requirements; in addition, the Bank meets the
    In 2012, Halkbank carried out a secondary             local and regional needs of SME customers
    public offering of its shares that increased its      through credit agreements with chambers of
    free-float ratio to 48.9%. The highly successful      commerce and industry throughout Turkey.
    public offering raised TRY 4.5 billion for the
    Bank. Of the total offering, 80% of the shares        Halkbank is constantly evolving. Specifically,
                                                                                                                    Corporate Governance




    were sold to foreign investors while domestic         the Bank works to increase cooperation
                                                                                                                      Management and




    institutional investors and domestic retail           with regional development agencies; extend
    investors were each allocated 10%. Halkbank           additional loans through KOSGEB (Small
    completed its secondary offering, recorded            and Medium Enterprises Development
    as the largest public offering on the Borsa           Organization); and bolster the amount and
    İstanbul A.Ş. and the third-largest in Europe,        variety of funding sources secured from
    with the smallest discount to date, marking yet       international financial institutions. In addition,
    another notable achievement for the Bank.             Halkbank implements organizational change
                                                          strategies to better serve SMEs and meet
                                                                                                                    Financial Information and Assessment




    Professional Approach to SME Banking                  their unique needs. The Bank’s fast, effective,
    Since its foundation, Halkbank has always             high-quality SME solutions ultimately aim
    prioritized those investments that contribute         to contribute to the country’s economic
                                                                                                                            on Risk Management




    to both Turkey’s economic and social                  development by strengthening SMEs, the
    development. Thanks to major strides taken in         foundation of Productive Turkey.
    recent years, the Bank continues to strengthen




                                                                                                               11
Case  1:15-cr-00867-RMB
   HALKBANK 2013 ANNUAL REPORT Document 593-23 Filed 01/21/20 Page 14 of 358



   Halkbank’s Historical
   Development
                                      Rich Retail Banking Portfolio
                                      With a core strategy of “increasing productivity
                                      and profitability”, Halkbank’s objective in the
            Halkbank uses             coming period is to be a customer-oriented
            technology to             bank with a strong market presence in retail
                                      services.
          facilitate customer
                                      Upon entering the retail banking segment,
        banking transactions          Halkbank enriched its consumer loan portfolio
                                      with offerings that meet every type of need
         in all environments          with attractive terms. In addition to general
                                      purpose loans for education, healthcare and
        as required of the            vacation, the Bank added retail loans with
                                      convenient repayment options for target
        financial services            occupational groups to the Bank’s product
           industry today.            portfolio.

                                      Thanks to a partnership agreement between
                                      Halkbank and HSBC in 2007, Halkbank credit
                                      cards were enhanced with Advantage features;
                                      as a result, Halkbank cardholders could benefit
                                      from the installment and CashPoint features of
                                      the Advantage card.

                                      The first prepaid contactless debit card in
                                      Europe launched thanks to a partnership
                                      between Halkbank and Visa. Bank24 Jet
                                      combines many functions including a
                                      contactless payment card for small-sum
                                      purchases, a public transit card, KGS, a self-
                                      service payment card and a pass card.

                                      With its initiative that shortened the process
                                      of receiving and evaluating credit card
                                      applications and delivering cards to customers,
                                      Halkbank became the first bank in Turkey to
                                      receive ISO 9001 Quality Management System
                                      Standard Certification in 2008.




   12
Case 1:15-cr-00867-RMB Document 593-23 Filed 01/21/20 Page 15 of 358




                                                                                                               Corporate Profile
    In December 2012, Halkbank terminated its         Halkbank uses technology to facilitate
    Advantage card partnership with HSBC and          customer banking transactions in all
    launched a new credit card brand, Paraf,          environments as required of the financial




                                                                                                               Assessment of the Management
    with the slogan, “Paraf: Home of Benefits.”       services industry today.
    With Paraf, which is not only a credit card
    product but also a platform that enables          A Strong Regional Bank in Nearby
    partnerships with other banks, Halkbank plans     Geography
    to offer services customized to the personal      Halkbank is striving to extend its robust
    preferences and needs of customers.               domestic performance to overseas markets
                                                      and to become a strong regional bank in
    Strong technologic infrastructure                 Turkey’s surrounding geography. In 2011,
    Halkbank uses its advanced technology             Halkbank acquired the shares of IK Bank, the
    infrastructure as a powerful competitive          SME bank of Macedonia. Aiming to be one
    advantage. Thanks to a revamped                   of Macedonia’s top three banks, Halkbank
    technological infrastructure, centralized         operates in the country as Halk Banka A.D.,




                                                                                                               Review of Operations in 2013
    database and automated operations facilities,     Skopje. In 2012, Halk Banka A.D., Skopje
    the Bank significantly reduced the operational    acquired Ziraat Banka A.D., Skopje along
    task workload performed by the branches           with all of its assets, liabilities, branches and
    for settlement and reconciliation purposes.       personnel.
    Halkbank launched a variety of technology
    related initiatives including data warehousing,   Istanbul became the Bank’s headquarters
    data mining and customer relationship             At the Ordinary General Assembly Meeting of
    management; these projects help facilitate the    Halkbank held on the date of March 29,
    Bank’s business strategy development and          2013, Bank’s headquarters was repositioned
    decision-making processes, identification of      from Ankara to Istanbul with the approved
    customer profiles and needs, and products         amendments made to the Articles of
    and service offering.                             Association.
                                                                                                               Corporate Governance
                                                                                                                 Management and




    Halkbank implemented its “Identity                Halkbank’s Human Resources
    Management System” (IdM), developed               Under a reorganization initiative, Halkbank
    in cooperation with Koç Sistem, at the            upgraded its employee profile as well as its
    Bank’s headquarters and branches in 2008.         organizational structure. As of year-end 2013,
    The Identity Management System allows             the Bank’s head count totaled 14.798.
    employees to conduct all banking transactions
    as well as receiving healthcare and social
    security services using a single ID number or
                                                                                                               Financial Information and Assessment




    card.
                                                                                                                       on Risk Management




                                                                                                          13
Case  1:15-cr-00867-RMB
   HALKBANK 2013 ANNUAL REPORT Document 593-23 Filed 01/21/20 Page 16 of 358



   Halkbank Milestones

   1933                                                  1998
   Founded pursuant to the Halkbank and Public           Etibank was merged into Halkbank with only its
   Funds Law, Halkbank carried out its credit            assets and liabilities in 1998.
   services through the Public Funds channel for
   which it provided financing from 1938 to 1950.        2000
                                                         Halkbank launched restructuring initiatives
   1940                                                  pursuant to Law No. 4603 regarding the
   Halkbank extended its first SME loans to small        restructuring of state-owned banks to operate
   and medium-size enterprises.                          in accordance with the requirements of modern
                                                         banking and global competition and to prepare
   1950                                                  for privatization.
   Carrying out its credit services through the
   Public Funds channel between 1938 and 1950,           2001
   Halkbank was authorized to open branches and          Halkbank acquired Türkiye Emlak Bankası,
   lend directly in 1950.                                which was then in the process of being
                                                         liquidated, with its 96 branches, personnel and
   1964                                                  balance sheet.
   Halkbank created the first fund for the
   construction of small industrial markets and          2004
   estates. That same year, the Bank started             In the second half of 2004, Pamukbank was
   working actively to expand its deposit base and       successfully merged into Halkbank with all of its
   lending volume.                                       assets, liabilities, branches and employees.

   1975                                                  2007
   Halkbank became the bank of larger industrial         Halkbank’s floatation in 2007 which met with
   enterprises as well with the launch of industrial     the record demand, was registered in the
   investment and working capital loans.                 history of the Borsa İstanbul A.Ş. as the largest
                                                         public offering carried out in Turkey up to that
   1992                                                  date. 24.98% of Halkbank shares were floated.
   Halkbank grew with the acquisition of a number        Thanks to this successful floatation, Halkbank
   of banks starting in 1992. As part of this process,   received the annual “Best Public Offering”
   Türkiye Öğretmenler Bankası (Töbank) was              award from East Capital, a leading European
   merged into Halkbank in 1992 with all of its          investment company. Within the framework of
   personnel, branches, assets and liabilities.          agreement between Halkbank and HSBC that
                                                         year, Halkbank credit cards were enhanced with
   1993                                                  Advantage feature.
   Halkbank acquired Sümerbank in 1993 with
   only its assets and liabilities.
                                                         2008
                                                         Halkbank credit cards were redesigned to offer
   1995                                                  all privileges of Advantage and launched under
                                                         the Halkbank Advantage brand.
   The first Entrepreneur Information Center was
   established.
                                                         With its initiative that shortened the process
                                                         of receiving and evaluating credit card
                                                         applications and delivering cards to customers,


   14
Case 1:15-cr-00867-RMB Document 593-23 Filed 01/21/20 Page 17 of 358




                                                                                                                  Corporate Profile
    Halkbank became the first bank in Turkey to         2012
    receive ISO 9001 Quality Management System          Halkbank launched its credit card brand, Paraf,
    Standard Certification in 2008.                     with the slogan, “Paraf: Home of Benefits” in




                                                                                                                  Assessment of the Management
                                                        2012. Showcasing its ambitions in the retail
    In addition, the first prepaid contactless          banking segment with the launch of Paraf, the
    debit card in Europe launched thanks to a           Bank aims to raise its credit card market share
    partnership between Halkbank and Visa;              to 6%.
    Bank24 Jet combined a large number of
    diverse functions.                                  Halkbank shares were floated in 2012 through
                                                        a secondary public offering, which raised the
    In 2008, Halkbank launched the SME                  Bank’s Free-float ratio to 48.9%.
    Transformation Project to help SMEs comply
    with national and international regulations and     In 2012 Halkbank secured a syndicated loan
    practices in corporate social responsibility, the   of € 558 million and US$ 207.5 million with the
    environment, occupational health and safety         participation of 46 banks from 23 countries
    and energy efficiency.




                                                                                                                  Review of Operations in 2013
                                                        and successfully completed the issuance
                                                        of US$ 750 million worth of Eurobonds,
    2009                                                confirming its strong reputation in the eyes of
    Entering into cooperation agreements with           international investors. The Bank also issued
    development agencies, Halkbank became the           TRY 1.5 billion of bank bonds.
    first bank to establish solution partnerships
    with these entities; the objective of which is to   2013
    contribute to regional economic development         At the Ordinary General Assembly Meeting
    and social progress.                                of Halkbank held on the date of March 29,
                                                        2013, Bank’s headquarters was repositioned
    2011                                                from Ankara to Istanbul with the approved
    “Halk Academy”, the school of banking, was          amendments made to the Articles of
    restructured to provide the highest quality         Association.
                                                                                                                  Corporate Governance




    of training for Halkbank employees; The
                                                                                                                    Management and




    Academy conducted programs generally                Halkbank expanded its Paraf card product
    dealing with banking, personal development          portfolio in 2013 and introduced Parafly, a
    and social responsibility.                          credit card designed specifically for travel
                                                        spending. Attaining its year-end target after just
    Halkbank Operations Center was established          six months, the Bank issued some 3.2 million
    as part of the Operational Transformation           Paraf cards to customers in 2013.
    Project that was initiated to increase the Bank’s
    efficiency and accelerate its growth.               Halkbank rolled over its syndicated loan of
                                                                                                                  Financial Information and Assessment




                                                        € 562 million and US$ 259 million with the
    Halkbank is striving to expand its successful       participation of 41 banks from 19 countries
    domestic performance to overseas markets            and placed its second Eurobonds issue in
                                                                                                                          on Risk Management




    and become a powerful regional bank in              international capital markets which totaled
    Turkey’s surrounding geography. In 2011, the        US$ 750 million. The Bank also issued TRY 2.5
    Bank acquired the shares of Export and Credit       billion in bank bonds.
    Bank Inc./ Skopje, the SME bank of Macedonia.
    Aiming to be one of Macedonia’s top three
    banks, Halkbank conducts its activities under
    the business name of Halk Banka A.D., Skopje.

                                                                                                             15
Case  1:15-cr-00867-RMB
   HALKBANK 2013 ANNUAL REPORT Document 593-23 Filed 01/21/20 Page 18 of 358



   Halkbank’s Vision, Mission,
   Objectives and Corporate
   Values


                          To be the region’s leading bank for SMEs, to have universal
   OUR VISION             banking capabilities and to establish a strong market presence in
                          retail services.




                          To continuously create value for customers, shareholders and
                          employees by providing all banking services efficiently with an
                          awareness and understanding of corporate social responsibilities
   OUR MISSION            and duties; to contribute to the development of the banking
                          sector and capital markets; to establish a well-respected market
                          position in the region and in the global banking industry.




                          To be the leading bank for SMEs in the region,
                          To be the first choice of SMEs and retail customers,
                          To be the preferred bank of employment for the most skilled
   OUR OBJECTIVES         personnel in the banking industry,
                          To ensure customer satisfaction with the fastest and highest
                          quality services in the industry in all business processes,
                          To grow steadily while sustaining profitability.




                          Customer focus                  Transparency
                          Reliability                     Sensitivity
                          Integrity                       Self-confidence
   OUR CORPORATE          Creativity                      Openness to change
   VALUES                 Dynamism                        Social responsibility awareness
                          Rationalism                     Sharing of knowledge and
                          Teamwork                        experience
                          Productivity



   16
Case 1:15-cr-00867-RMB Document 593-23 Filed 01/21/20 Page 19 of 358



    Halkbank’s Strategies




                                                                                                                       Corporate Profile
                                                                                                                       Assessment of the Management
                                Expanding the array of           Offering superior
                              specially-designed product    products and services to the
                               and service options while       SME, and medium and
                                conducting traditional          upper-income retail
                                  banking activities            customer segments




                                                                                                                       Review of Operations in 2013
       Providing high-quality                                                                 Embracing a
       international banking                                                                  high-quality,
         services through an                                                               customer-oriented
        extensive network of                                                                service approach
          overseas branches



                                              OUR STRATEGIES
                                                                                                Ensuring
                                                                                           effectiveness in all
        Instilling the corporate                                                            critical business
       identity in both internal                                                          processes, especially
              and external                                                                   in lending and
                customers                                                                     financial risk
                                                                                              management
                                                                                                                       Corporate Governance
                                                                                                                         Management and




                                                                Effecting a high level of
                                Ensuring the continuous
                                                              productivity in all business
                              development and motivation    processes in order to achieve
                              of employees via career and   a rich product line, transaction
                               performance management       and system security, rapid and
                                       systems              high-quality transactions, and
                                                                  competitive pricing
                                                                                                                       Financial Information and Assessment
                                                                                                                               on Risk Management




                                                                                                                  17
Case  1:15-cr-00867-RMB
   HALKBANK 2013 ANNUAL REPORT Document 593-23 Filed 01/21/20 Page 20 of 358



   Chairman’s Assessment


         One of the six largest
           banks in Turkey,
         Halkbank kept its
        promise of serving
        productive Turkey
          and continued its
        support to Turkey and
          the real economy.


                                       Dear stakeholders,

                                       Especially as of its first half, the year we left
                                       behind has been one of global economic
                                       recovery. Despite the fact that there were a
         Halkbank secured a total      number of short-term fluctuations, when the
                                       stability Turkish economy gained as well as the
         of EUR 562 million and        power and significance Turkey possesses in the

             USD 259 million           global arena are considered, we can say that we
                                       have, also with the help of our financial system,
              syndicated loans.        successfully came through this process.

                                       During its last meeting of the year, the Federal
                                       Reserve System of the US (Fed) has announced
                                       that there will be a USD 10 billion decrease in
                                       the purchase of securities. This decision, which
                                       resolved the uncertainty that had been going
                                       on since the beginning of the year regarding
                                       expectations of change in the purchase of
     We will continue to support       assets, is a sign that global economies are in
    our SMEs with both financial and   the beginning of the process of normalization.
     non-financial banking products    Although the decisions by Fed caused concern
                                       for the short-term, we do not expect them to
              and services.            have a great impact on our economy. When
                                       the potential of our country is taken into
                                       consideration, we can easily say that Turkey
                                       will continue to be one of the global attraction
   18                                  centers.
Case 1:15-cr-00867-RMB Document 593-23 Filed 01/21/20 Page 21 of 358


    Turkey achieved 4.4% growth rate in the third        In this respect, our bank has issued its sixth




                                                                                                                  Corporate Profile
    quarter of the year by going over the expected       bond on December 23-25 2013. Due to great
    4.2%, and the successful performance of the          interest of investors, we have increased the
    finance industry had an impact in reaching this      amount of issuance from TRY 750 million to
    rate. This result indicates that Turkey performs     TRY 1 billion and successfully completed the
    in accordance with expectations even under           public offering. Thus, the planned demand
    uncertain circumstances thanks to the power          came to over 1.6 times the public offering
    of its financial industry and the success of its     value. This result is a sign our customers’ trust
    economic policies. We believe that Turkey will       in our bank, and with the strength we take
    achieve a growth rate in line with expectations      from this trust, we will continue our operations
    at the end of the year as well.                      with the same resolve.




                                                                                                                  Assessment of the Management
    In 2013, Turkey increased its volume of foreign      As the bank of productive Turkey for the
    trade with the member countries of the OECD          past 75 years, we will continue our support
    by 7.2% in comparison to the previous year,          for small- and medium-sized enterprises
    and reached USD 192,895 million. We see that         (SMEs) in the coming period as well. We
    the export rates will be increasing and that         believe that supporting the real economy will
    the current deficit will be decreasing in line       be more important than before within the
    with the measures taken within the framework         framework of the savings policies that will
    of the Medium-Term Plan and the savings              become prominent as of 2014, and we add
    policies that will be put in place as of 2014. The   new products and services in order to support
    fact that there is an increase in export to EU       our SMEs in any way we can, financially and
    countries during this period shows that Turkey       otherwise. In this respect, we will continue to




                                                                                                                  Review of Operations in 2013
    will continue its successful performance.            use the strength and reputation of our bank in
                                                         order to contribute to our country by signing
    Thanks to our high reputation in international       national and international protocols.
    markets, we also continue our efforts to
    contribute to Turkey’s successes. That our           Dear stakeholders,
    issuance of bonds in USD with a seven-year
    maturity with the minimum borrowing rate in          All the uncertainties in 2013, and the economic
    January has attracted international investors is     fluctuations as a result, have showed once
    one of the significant signs of this contribution.   more how important a strong financial system
                                                         is for a stable economy. One of the six largest
    In June, we have secured a total of EUR              banks in Turkey, Halkbank kept its promise of
    562 million and USD 259 million syndicated           serving producing Turkey and continued its
                                                                                                                  Corporate Governance
                                                                                                                    Management and




    loans in two tranches from the international         support to Turkey and the real economy.
    markets by signing a one-year syndicated loan
    agreement with a consortium comprising 41            As a bank that left 75 years behind, we
    banks from 19 countries. We will continue to         believe that we will take another step further
    provide syndicated loans, which we were able         with every new day with the strength we
    to renew 109% in USD, for financing foreign          receive from our past and with our success of
    trade activities of the real economy and to          adapting to the new, and that we will achieve
    contribute to our country’s economy as it            new successes in the new year with the faith
    gains global significance.                           of our esteemed stakeholders, the trust of our
                                                                                                                  Financial Information and Assessment




                                                         customers and the tenacity of our employees.
    As one of the biggest banks in Turkey, we are
                                                                                                                          on Risk Management




    proud to put lucrative investment products at        Sincerely,
    the disposal of our customers.
                                                         Hasan CEBECİ
                                                         Chairman of the Board of Directors




                                                                                                             19
Case  1:15-cr-00867-RMB
   HALKBANK 2013 ANNUAL REPORT Document 593-23 Filed 01/21/20 Page 22 of 358



   General Manager’s
   Assessment


            Achieving
        results consistent
          with the goals
        we have set in 2013 is
         our pride and joy.



                                      Dear stakeholders,

                                      When we look at the global economic outlook,
                                      we see that there was a moderate recovery
                                      especially as of the first half of the year. The
                                      long-lasting recession in the Euro Zone as well
                                      as due to the low domestic demand and the
        TRY 139.9 billion             resulting decelerated growth caused many
                                      international institutions to revise their forecasts
             Our total assets         down. In addition to this, continuing financial
           increased by 29.2%.        problems in developed countries and the fact
                                      that they are abandoning the expansionary
                                      monetary policy as well as the deceleration in
                                      developing countries are among the factors
                                      that compress the global economy. The
                                      volatility of capital flows due to these risks
                                      increase the downside risks in relation to the
                                      economies of developing countries through
                                      credit and expectation channels.


        TRY 84.8 billion              The developments in global economy have
                                      various impacts on the economy and finance
             Our cash loans           industry of our country. During this period, as
                                      the contribution of foreign demand to growth
           increased by 28.8%.        rate gradually decreased due to weak global
                                      demand, domestic demand had positive effects.
                                      Despite this, the uncertainties of the strategies
                                      of the Federal Reserve System of the US (Fed)
   20
Case 1:15-cr-00867-RMB Document 593-23 Filed 01/21/20 Page 23 of 358


    regarding the expansionary monetary policy,          with the European Investment Bank (EIB),




                                                                                                                Corporate Profile
    volatility in capital movements and the rise in      becoming the first bank outside the EU
    the exchange rates and interest rates had a          countries to provide this loan scheme. Our
    negative impact on growth indicators.                bank will be financing the capital for the new
                                                         and expanding investments of “innovative”
    Although the fact that Turkey gain investment        enterprises that are R&D- and innovation-
    grade rating caused fluctuations in peaking          oriented and that have a high growth rate.
    markets, the uncertainties in Fed’s monetary         In addition to this protocol, with the EUR 50
    policies continues to affect risk appetite.          million loan agreement that was signed as
    Despite these developments, our country              a continuation of the EIB Growing Anatolian
    achieved results in line with its aims as a result   SME Loan Scheme, the total resources secured




                                                                                                                Assessment of the Management
    of the prudent financial policies that have been     from the EIB reached around EUR 950 million.
    applied since 2002, attained macroeconomic
    stability and is in the least susceptible position   Our bank also signed a new USD 67 million
    to economic and market fragilities.                  loan protocol with the World Bank in order
                                                         to finance the capital needed for energy
    Towards the end of the year, in their statement      efficiency investments by SMEs and large
    where they mentioned that the Turkish banks          sized companies. With this protocol, Halkbank
    might face pressure from increasing interest         increased the total support received from
    rates and low growth rate, Fitch Ratings             the World Bank to USD 650 million. With
    indicated that the banks are strong enough for       the energy efficiency loan scheme, we
    the increasing risks. Similarly, we also see that,   aim to support increasing the international
    with its asset quality, capital adequacy, funding    competitive power of our SMEs.




                                                                                                                Review of Operations in 2013
    structure and profitability capacity, the banking
    industry preserves its strong and healthy            Enriching the financial support it provides to
    position. When all of these developments are         SMES and small business owners with non-
    taken into consideration, with the help of the       financial instruments, our bank continued its
    power of the banking system, we believe that         services oriented at tradesmen, craftsmen
    our country will reach the growth rate it aimed      and entrepreneurs. With the Common
    for.                                                 Supply System, which was established to
                                                         bring tradesmen and craftsmen together
    In the case of our bank, as we leave 75 years        with the big brands in the industry, we
    behind, we are proud to be one of the most           expect the needs especially with regard to
    successful financial institutions in Turkey in       commercial vehicle and purchase of goods to
    terms of growth and profitability, and the           be provided under good conditions. Another
                                                                                                                Corporate Governance
                                                                                                                  Management and




    fastest growing bank in Europe since 2008. As        important step we have taken with regard
    a bank with sustainable return on equity that        to the real sector was to renew the Practical
    is by far above the industry average we are          Entrepreneurship Training Protocol with the
    pleased to see that our success throughout           Small and Medium Enterprises Development
    the years is also followed by international          Organization (KOSGEB). We will be focusing
    institutions. This creates significant motivation    on women entrepreneurs in 2014 and we aim
    for us.                                              to reach 1,000 women entrepreneurs in 20
                                                         cities within the scope of the trainings, which
    With the strength we derive from these               reached 800 entrepreneurs from 17 cities
                                                                                                                Financial Information and Assessment




    developments, we add new services for the            until now. We will provide financial support to
    small- and medium-sized enterprises (SME)            those women entrepreneurs who successfully
                                                                                                                        on Risk Management




    segment. Continually supporting the real             complete their trainings in order to establish
    economy since its foundation, our bank has           their own businesses.
    utilized the reputation it gained through the
    protocols it signed and the collaborations           On the other hand, we have realized the public
    it realized in 2013 in international markets         offering of one of our profitable investment
    to create new resources for the SMEs.                products, our bank bonds on December 23-25.
    Halkbank signed a EUR 100 million Innovative         Due to great interest of investors, we have
    Enterprises Investment Loan Protocol
                                                                                                           21
Case  1:15-cr-00867-RMB
   HALKBANK 2013 ANNUAL REPORT Document 593-23 Filed 01/21/20 Page 24 of 358



   General Manager’s
   Assessment
                                       increased the amount of issuance from the
                                       previously planned TRY 750 million to TRY 1
                                       billion, and successfully completed the public
                                       offering.

          With the results it          In addition to these efforts, we have achieved
                                       significant success in the field of personal
          achieved during              banking with the Paraf family, and we continue
         2013, our bank has            to develop and shape Paraf according to the
                                       needs of our customers. With Parafly, our credit
          kept its steady              card designed for travel expenses, we believe
                                       many a new customer will be joining the
          performance.                 exclusive world of Paraf.

                                       Our bank, which is closely followed by both
                                       domestic and foreign markets, has taken steps
                                       to further strengthen its reputation in the
                                       international markets. Taking action to open an
                                       agency in London in order develop relations
                                       with corporate investors and correspondent
                                       banks, our bank will also be looking into other
                                       opportunities in the Gulf region and the Far
                                       East.

                                       As we celebrate our 75th anniversary at the end
                20.8%                  of 2013, we are proud and joyful that we have
                                       achieved results consistent with the goals we
     Our bank closed the year with     have set. Having a net profit of TRY 2.8 billion
        20.8% return on equity.        in 2013, our bank closed the year with 20.8%
                                       return on equity. The cash loans of our bank
                                       has increased by 28.8% and reached TRY 84.8
                                       billion while our loans make up the 60.6% of
                                       our total assets. Our bank has continued its
                                       steady performance with these outcomes.

                                       As a result of our efforts in 2013, total assets of
                                       our bank increased by 29.2% when compared
                                       to 2012 and reached TRY 139.9 billion; the

         TRY 2.8 billion               growth rate of our bank was above that of the
                                       industry.
        Our bank had a net profit of
                                       We have provided continual support to the
          TRY 2.8 billion in 2013.
                                       SMEs throughout the year and thus maintained
                                       our position as one of the leading banks in the
                                       field. Our commercial loan volume, which also


   22
Case 1:15-cr-00867-RMB Document 593-23 Filed 01/21/20 Page 25 of 358




                                                                                                                 Corporate Profile
    includes SME loans, has increased by 27.8%
    and reached TRY 61.6 billion. The share of the
    total loans we have given to SMEs including
                                                                  During the past




                                                                                                                 Assessment of the Management
    small business owners within our own cash
    loan portfolio was 36.8%. We will continue our                 year, Paraf has
    success in 2014 in the field of SME banking,
    which is yet to become even more important                 achieved significant
    with the savings policies.
                                                                   success and
    Aiming to provide solutions that would meet                     substantially
    all needs within the scope of banking services,
    our bank also came to the fore with its efforts              contributed to our
    in the field of retail banking. In 2013, retail loans
    given by Halkbank reached TRY 23.2 billion.                 bank in the field of
    Our bank was also below the industry average               personal banking.




                                                                                                                 Review of Operations in 2013
    in non-performing loans in the same period
    with a rate of 2.6%.

    As of December, we have left the first year             Cup, our men’s volleyball team brought the
    of our credit card Paraf behind. During the             most important international volleyball cup
    past year, Paraf has achieved significant               home. As part of our support in sports, we
    success and substantially contributed to our            have sponsored the FIFA Under-20 World Cup,
    bank in the field of retail banking. During             the largest FIFA organization after the World
    this period, while the number of Paraf credit           Cup itself, and the Cup Tour organized as part
    cards increased to 3.2 million, the number              of the competition. We aim to contribute to
    of POS terminals reached 163 thousand and               raising successful athletes with the work we do
    the number of merchants to 137 thousand. In             in this field.
                                                                                                                 Corporate Governance




    2013, we had a 35.3% increase in the number
                                                                                                                   Management and




    of credit cards and a 69.7% in the credit card          Dear stakeholders,
    turnover. We will continue to expand the
    exclusive world of Paraf with new campaigns             With our 75 years of experience, strong
    and products.                                           financial structure and strategies, we aim
                                                            to continue our operations in line with our
    Starting the year of 2013 with a target of at           mission during 2014 as well, and believe that
    least 40 new branches, our bank has exceeded            we will reach our aims with the support and
    its target by commissioning 56 new branches.            faith of our customers, investors, employees
                                                                                                                 Financial Information and Assessment




    Together with its new members, Halkbank                 and business partners. We extend our thanks
    family completed the year with a total of 14.798        to all our esteemed stakeholders who give
    employees.
                                                                                                                         on Risk Management




                                                            strength to the Halkbank family with their
                                                            support and faith.
    While we contributed to Turkish economy with
    our success in the banking industry, we have            Sincerely,
    also continued to support national volleyball
    with the Halkbank Sports Club. Awarded with             Ali Fuat TAŞKESENLİOĞLU
    the Confédération Européenne de Volleyball              General Manager

                                                                                                            23
Case  1:15-cr-00867-RMB
   HALKBANK 2013 ANNUAL REPORT Document 593-23 Filed 01/21/20 Page 26 of 358



   Board of Directors and
   the Audit Board




        1   2   3   4   5   6   7   8   9   10   11   12




   24
Case 1:15-cr-00867-RMB Document 593-23 Filed 01/21/20 Page 27 of 358




                                                                                                                           Corporate Profile
                                                                                                                           Assessment of the Management
                                                                                                                           Review of Operations in 2013
                                                                                                                           Corporate Governance
                                                                                                                             Management and
                                                                                                                           Financial Information and Assessment




    Emin Süha ÇAYKÖYLÜ (1)                 Süleyman ASLAN (6)                   Dr. Ahmet YARIZ (10)
    Member of the Board of Directors       Member of the Board of Directors     Independent Member of the Board of
                                                                                Directors
                                                                                                                                   on Risk Management




    Dr. Nurzahit KESKİN (2)                Sabahattin BİRDAL (7)
    Member of the Board of Directors       Independent Member of the Board of   Ali ARSLAN (11)
                                           Directors                            Member of the Audit Board
    Ali Fuat TAŞKESENLİOĞLU (3)
    Member of the Board of Directors and   Faruk ÖZÇELİK (8)                    Ahmet KAHRAMAN (12)
    General Manager                        Member of the Audit Board            Member of the Board of Directors

    Hasan CEBECİ (4)                       İsmail Erol İŞBİLEN (9)              * Mr. Ahmet KAHRAMAN passed away on
    Chairman                               Independent Member of the Board of   December 29, 2013.
                                           Directors
    Süleyman KALKAN (5)
    Vice Chairman


                                                                                                                      25
Case  1:15-cr-00867-RMB
   HALKBANK 2013 ANNUAL REPORT Document 593-23 Filed 01/21/20 Page 28 of 358



   Pioneering Products

                         Paraf                                              Parafly




   Paraf, Halkbank’s credit card brand that            Halkbank introduced Parafly, its credit card
   launched with the slogan “Paraf: Home of            brand designed specifically for travel spending,
   Benefits” continues to implement innovative         with the slogan “Fly All You Can” in 2013.
   products and services.



               Urban Transformation                                       Olay Loan
                       Loan




   The Urban Transformation Loan product               The “Olay” Loan is a no-fee product designed
   was developed to meet customer needs that           to meet the need for cash of Halkbank’s direct
   may arise from Law numbered 6306 on the             payrollers as well as all public sector employees.
   Transformation of Areas under Disaster Risk, and
   to finance the construction of new residential or
   office buildings to replace substandard existing
   structures planned for demolition.

   26
Case 1:15-cr-00867-RMB Document 593-23 Filed 01/21/20 Page 29 of 358




                                                                                                        Corporate Profile
                 Halkbank Secured                                People’s Day Loan
                      Check




                                                                                                        Assessment of the Management
                                                                                                        Review of Operations in 2013
    Designed to facilitate the business of SMEs,   Launched in celebration of Halkbank’s
    Halkbank Secured Check guarantees the          75th anniversary, the People’s Day Loan is
    payment of the entire amount printed on the    a promotional credit product with special
    check on its due date.                         interest rate and repayment terms.



              Hızlı Geçiş Sistemi (HGS)                           Mutual Fund
              Electronic Toll Collection                         Deposit Account
                                                                                                        Corporate Governance
                                                                                                          Management and
                                                                                                        Financial Information and Assessment
                                                                                                                on Risk Management




    This convenient product allows for the         Halkbank developed the Mutual Fund &
    purchase of Electronic Toll Collection (HGS)   Deposit Account product to offer customers
    stickers from Halkbank without an added fee.   the ability to invest in two existing product
                                                   groups, TL term deposits and mutual funds, in
                                                   certain percentages at the same time.



                                                                                                   27
Case  1:15-cr-00867-RMB
   HALKBANK 2013 ANNUAL REPORT Document 593-23 Filed 01/21/20 Page 30 of 358



   Review of Operations
   in 2013
                                      CORPORATE AND
        Rapid growth in               COMMERCIAL BANKING

        the corporate and             Continued Customer Satisfaction
                                      The core of Halkbank’s marketing strategy
      commercial banking              is its customer-oriented approach and focus
                                      on customer satisfaction. The first step in
      segment continued               the Bank’s relationship with its clients is
                                      identification of customer needs. Halkbank
      in 2013, as Halkbank            prioritizes customer satisfaction by offering
                                      the right products based on client needs and
      added new clients to            providing customers with convenient service.
                                      Conducting its Corporate and Commercial
     the customer portfolio           Banking operations in line with this approach
     and further broadened            during 2013, Halkbank also evaluated and
                                      finalized large-scale project finance options for
         its lending base.            its clients.

                                      In addition to corporate and commercial
                                      branches, the Bank’s SME and COMPOSITE
                                      branches affiliated with regional offices
                                      continued to provide services with their highly
                                      skilled personnel and specialized product range
                                      tailored for client profiles in their locale.

                                      25.7% growth in corporate and commercial
                                      cash loans
                                      Halkbank’s rapid growth in corporate and
                                      commercial banking continued in 2013; the
                                      Bank’s loan base expanded as it added new
                                      borrowers to the customer portfolio. During
                                      the year, Halkbank extended total cash loans of
                                      TRY 32.4 billion to its corporate and commercial
                                      segment clients, up 25.7% from 2012.




   28
Case 1:15-cr-00867-RMB Document 593-23 Filed 01/21/20 Page 31 of 358




                                                                                      Corporate Profile
                                                                                      Assessment of the Management
                                                                                      Review of Operations in 2013
                                                                                      Corporate Governance
                                                                                        Management and
                                                                                      Financial Information and Assessment
                                                                                              on Risk Management




           6               37           25.7%                     32.4
                                                                  TRY billion
        Number of        Number of    Increase in Corporate
                                                              Halkbank’s Corporate
    Corporate branches   Commercial   and Commercial cash
                                                              and Commercial cash
                          branches            loans
                                                                  loan amount
                                                                                 29
Case  1:15-cr-00867-RMB
   HALKBANK 2013 ANNUAL REPORT Document 593-23 Filed 01/21/20 Page 32 of 358



   Review of Operations
   in 2013

            In 2013, Halkbank maintained business
       relationships with various international financial
     institutions including the European Investment
             Bank, World Bank and the French
        Development Agency from which it secures
       long-term funding facilities; as a result, the Bank
        was able to finance many clients’ investments.


                                      Long-lasting international relations
                                      In 2013, Halkbank maintained its business
                                      relationships with international financial
                                      institutions including the European Investment
                                      Bank, the World Bank and the French
                                      Development Agency from which it has
                                      obtained long-term, low-cost funding for many
                                      years; as a result, the Bank was able to finance
                                      many client investments.

                                      Successful initiatives in project finance
                                      Halkbank continued to do marketing and
                                      feasibility studies and also technical and fiscal
                                      analysis of the projects. Included energy
                                      production, transmission and distribution
                                      projects (e.g. natural gas transmission and
                                      distribution; electricity transmission and
                                      distribution; hydroelectric, solar and wind power
                                      plants; geothermal power plants; thermal power
                                      stations); port, airport, toll road, highway and
                                      railway, rail system and metro transportation
                                      projects; hospital, shopping center, convention
                                      center, hotel with more than 400 beds, holiday
                                      village, exhibition center construction projects;
                                      and build-operate-transfer, build-lease and
                                      operating right transfer projects.

   30
Case 1:15-cr-00867-RMB Document 593-23 Filed 01/21/20 Page 33 of 358




                                                                                                               Corporate Profile
                                                                                                               Assessment of the Management
              Targeting customer satisfaction and
              profitability, Halkbank provided high-
           quality banking services to corporate and
           commercial clients via 6 corporate and
              37 commercial branches in 2013.




                                                                                                               Review of Operations in 2013
    US$ 3.3 billion structured finance loan               High-quality banking services
    portfolio                                             Targeting customer satisfaction and
    Within its project finance business that              profitability, the Bank provided high-quality
    serves the merger, acquisition, takeover, and         banking services to corporate and commercial
    other corporate finance needs of its clients,         clients via 6 corporate and 37 commercial
    Halkbank continued to be an active player             branches in 2013.
    in the structured finance market in 2013
    through direct lending relationships with
                                                                                                               Corporate Governance
                                                                                                                 Management and




    individual companies and participation in
    bank consortiums. As of year-end, the Bank
    originated a total of US$ 1.8 billion in structured
    finance loans for13 projects that passed
    feasibility and creditworthiness assessments.
    Halkbank’s structured finance loan portfolio
    totaled US$ 3.3 billion at end-of-year 2013.
                                                                                                               Financial Information and Assessment
                                                                                                                       on Risk Management




                                                                                                          31
Case  1:15-cr-00867-RMB
   HALKBANK 2013 ANNUAL REPORT Document 593-23 Filed 01/21/20 Page 34 of 358



   Review of Operations
   in 2013
                                      SME BANKING
    Halkbank continued                Halkbank: Turkey’s SME bank, providing support
                                      to the economy’s producers for 75 years
     to provide support               Halkbank maintained its SME Banking mission of 75
                                      years and continued to stand by small and medium
     to SMEs in 2013 with             enterprises in 2013. The Bank provided significant
                                      support to small and medium enterprises during the
     the slogan, “SMEs are            year guided by the slogan, “SMEs are our business,
                                      not our hobby.” Halkbank’s primary goal is to contine
     our business, not our            to offer fast, effective and quality solutions that meet
       hobby.” Halkbank’s             the needs of SMEs.

       primary goal is to             Effectively utilizing its extensive branch network and
                                      alternative delivery channels for SMEs, Halkbank
     continue to offer fast,          developed a dynamic marketing strategy for this
                                      key segment in line with the concept of identifying
      effective and quality           the need on location and delivering the solution
                                      to the client’s door. As a result, the Bank positioned
    solutions that meet the           its branch network and marketing personnel in
                                      those regions of Turkey with a high concentration
         needs of SMEs.               of industry, commerce and tradesmen. Halkbank’s
                                      mobilized marketing staff, while remaining in
                                      constant contact with businesses, provides SME-
                                      specific products and services, as well as training
                                      and advisory services, to a broad base of small and
                                      medium enterprise customers.

                                      SME-specific Service Approach
                                      Halkbank SME Banking conducts business via
                                      a portfolio management system developed in
                                      accordance with the philosophy, “Success comes
                                      from getting to know the customer.” SME Customer
                                      Relations Representatives use this system to analyze
                                      the Bank’s clients in order to offer products, services
                                      and solution alternatives based on the business goals
                                      and market positioning of SMEs. In addition, the Bank
                                      maintains its SME-specific service approach with
                                      packages developed for the unique needs of each
                                      sector.

                                      Halkbank delivers SME-specific services with its
                                      extensive branch network and nearly two thousand
                                      SME customer representatives. Halkbank also
                                      serves its SME clients on a 24/7 basis through www.
                                      halkbankkobi.com.tr and KOBİ Dialog.

                                      In 2013, Halkbank lending to SMEs constituted 36.8%
                                      of its total cash loans. Halkbank boasts about 1.2
                                      million small and medium enterprise clients.

   32
Case 1:15-cr-00867-RMB Document 593-23 Filed 01/21/20 Page 35 of 358




                                                                      Corporate Profile
                                                                      Assessment of the Management
                                                                      Review of Operations in 2013
                                                                      Corporate Governance
                                                                        Management and
                                                                      Financial Information and Assessment
                                                                              on Risk Management




                1.2                        36.8%
                                           The percentage of
             million                      the SME loans in the
              Approximate                      cash loans
               Number of
             Halkbank’s SME
                                                                 33
               customers
Case  1:15-cr-00867-RMB
   HALKBANK 2013 ANNUAL REPORT Document 593-23 Filed 01/21/20 Page 36 of 358



   Review of Operations
   in 2013
                                      NEW PRODUCTS AND SERVICES
                                      Halkbank Secured Check – Bank-Secured
     The pioneer of SME               Checkbook for SMEs
       Banking and an all             Halkbank bolstered its Bank-Secured Product
                                      Lineup with a new offering. The Halkbank
    around trailblazing bank,         Secured Check, the new checking product that
                                      will change the payment practices of small
     Halkbank unveiled the            enterprises, was launched for SME clients in 2013.
                                      Halkbank Secured Check has all of the features
      Unlicensed Electricity          of the regular checkbook, but also guarantees
                                      payment of the entire amount printed on the
       Generation Support             check even if the customer does not have a
                                      sufficient balance in the account.
     Loan as another first in
           the industry.              Unlicensed Electricity Generation Support
                                      Loan – A First in the Industry!
                                      The pioneer of SME Banking and an all around
                                      trailblazing bank, Halkbank unveiled the
                                      Unlicensed Electricity Generation Support Loan
                                      as another first in the industry. The Unlicensed
                                      Electricity Generation Support Loan product
                                      was designed for SMEs to generate their own
                                      electrical energy without having to deal with
                                      procedural and licensing burdens. This unique
                                      loan is made available to businesses that opt to
                                      generate their own electricity from renewable
                                      energy sources (wind, solar, hydro) or via micro-
                                      cogeneration systems.

                                      Complimentary Energy Efficiency Audit
                                      Support for SMEs
                                      Halkbank aims to raise awareness among SMEs
                                      that the easiest way to save on energy costs is
                                      through conservation and meet their financing
                                      needs with suitable credit facilities. As part of this
                                      effort, the Bank continues to offer the Energy
                                      Efficiency Loan and Renewable Energy Loan.
                                      Under an agreement entered into on this subject,
                                      Halkbank provides complimentary advisory
                                      services to companies that take out energy
                                      efficiency loans via a specialist firm authorized by
                                      the General Directorate of Renewable Energy of
                                      Turkey (YEGM).



   34
Case 1:15-cr-00867-RMB Document 593-23 Filed 01/21/20 Page 37 of 358




                                                                                                                Corporate Profile
                                                                                                                Assessment of the Management
                                                                                                                Review of Operations in 2013
    Export Support Package                                the Medical Loan Package are provided with
    Halkbank extends its full support to exporters        additional benefits such as discounted banking
    in conjunction with the 2023 Export Drive. The        transactions and fee exemptions. The package
    Bank developed the Export Support Package             offers seasonal repayment options based on
    to assist SMEs in all of their business processes,    the cash flow of the borrower as well as the
                                                                                                                Corporate Governance



    from manufacturing to marketing, in order for         advantage of not having to make any loan
                                                                                                                  Management and




    these enterprises to successfully adapt to global     payments in certain seasons.
    competition, expand into overseas markets
    and establish a presence in these markets. This       Life Insurance for SMEs
    all-inclusive package encompasses technology,         Halkbank teamed up with its subsidiary Halk
    and machinery & equipment needs, expo                 Hayat ve Emeklilik A.Ş. to develop the Life
    participation loans to venture into overseas          Insurance for SMEs product for small and
    markets, forward and option products to hedge         medium enterprise segment clients. This product
    against fluctuations in foreign exchange rates,       insures SME and tradesman business owners
    and Eximbank-sourced credit facilities. In addition   against death and permanent disability within
                                                                                                                Financial Information and Assessment




    to the Export Support Package, the Bank extends       predetermined coverage limits.
    access to credit to exporters at favorable terms
                                                                                                                        on Risk Management




    and conditions under an agreement entered into        SME Tradesmen Pension Plan
    with the Turkish Exporters Assembly (TİM).            Under the partnership with its subsidiary Halk
                                                          Hayat ve Emeklilik A.Ş., Halkbank designed the
    Medical Loan Package                                  SME Tradesmen Pension Plan exclusively for
    Halkbank introduced the easy-to-use Medical           SME and tradesman clients. This plan is intended
    Loan Package developed specially for physicians,      as a secure way for customers in the SME
    dentists and pharmacists. Customers who use           segment to invest their savings.

                                                                                                           35
Case  1:15-cr-00867-RMB
   HALKBANK 2013 ANNUAL REPORT Document 593-23 Filed 01/21/20 Page 38 of 358



   Review of Operations
   in 2013




   POS Workplace Support Package                       In addition to offering specially designed financial
   Halkbank’s POS Workplace Support Package            products, Halkbank also provides advisory
   offers a multitude of advantages including          services as well as complimentary training to
   elimination of the risks associated with storing    SMEs in order to broaden their horizons. The
   cash in workplace cash registers and transporting   following can be found on the Halkbank SME
   cash; effective cash management; automatic          website:
   transfer of payments made by credit card into
   bank accounts; and operational convenience.         s “Ask an Expert” is a platform where small and
                                                          medium enterprises can obtain complimentary
                                                          information on matters of interest. Open to all
                                                          SMEs, whether a Halkbank customer or not,
                                                          this platform provides advisory services to
                                                          these enterprises on a wide variety of subjects,
                                                          from foreign trade and financial management
                                                          to tax and legal issues.

                                                       s “Roadmap for Growth Oriented SMEs” offers
                                                          complimentary advisory services on balance
                                                          sheet checkups, investment feasibility and
                                                          energy efficiency.

                                                       s “Halkbank SME Academy Platform” continues
                                                          to provide training programs designed for
   SME Website                                            small and medium enterprises. Offering equal
   (www.halkbankkobi.com.tr)                              opportunity to all SMEs by using technology-
   Halkbank revamped its SME-dedicated                    based training, the platform serves as a guide
   website (www.halkbankkobi.com.tr) in order             for small and medium business users. All
   to better serve tradesmen and SMEs, provide            training via SME Academy is provided free of
   comprehensive informational resources and              charge. The platform encompasses a large
   other support, bring these key client groups           number of training topics, from basic foreign
   together on a single platform, and offer one-stop      trade concepts for entrepreneurs and sales and
   shopping for all their resource needs. Featuring       marketing methods to legal information for
   SME-specific products and services, the website        SMEs and key financial terminology.
   also allows customers to apply for certain
   products easily via the “Apply Now” section.

   36
Case 1:15-cr-00867-RMB Document 593-23 Filed 01/21/20 Page 39 of 358




                                                                                                                 Corporate Profile
          Halkbank, KOSGEB (Small and Medium




                                                                                                                 Assessment of the Management
      Enterprise Development Organization) and the
       Credit Guarantee Fund of Turkey (KGF) signed
         the “Project Finance Credit Program
        Agreement” to bolster the capital of SMEs,
     enhance their competitiveness and facilitate their
     access to credit in order to increase the share that
      small and medium enterprises contribute to the




                                                                                                                 Review of Operations in 2013
       country’s economic and social development.

    KOSGEB Support Programs Loans and Joint              s Joint Venture Support Package Loan:
    Venture Support Package Loan                            Halkbank offers the Joint Venture Support
    Halkbank, KOSGEB (Small and Medium                      Package Loan to meet the working capital
    Enterprises Development Organization) and the           and investment loan needs of small and
    Credit Guarantee Fund of Turkey (KGF) signed            medium size enterprises joining forces under
    the “Project Finance Credit Program Agreement”          the cooperating-leaguing approach. These
    to bolster the capital of SMEs, enhance their           SMEs must be either recipients of the KOSGEB
    competitiveness and facilitate their access to          Cooperating-Leaguing Support Program with
                                                                                                                 Corporate Governance
                                                                                                                   Management and




    credit in order to increase the share that small        their joint supply procurement, joint marketing,
    and medium enterprises contribute to the                joint laboratory, joint manufacturing or service
    country’s economic and social development.              provision projects, or must have qualified for
    Two new credit products were rolled out for             these programs and are officially registered
    SMEs as a result of this agreement.                     with KOSGEB Service Centers.

    s KOSGEB Support Programs Loans:                    KOSGEB Reyhanlı District Emergency Support
       As part of the KOSGEB Support Programs            Loan
       Loans product, Halkbank makes available           KOSGEB and Halkbank signed the “KOSGEB
                                                                                                                 Financial Information and Assessment




       investment and working capital loans to           Reyhanlı District Emergency Support Loan”
       businesses that either are recipients of          agreement to provide financing support to
                                                                                                                         on Risk Management




       KOSGEB Support Programs administered              businesses in the Reyhanlı district of Hatay
       by KOSGEB exclusively for SMEs, or have           province under favorable terms and conditions
       qualified for these programs and are officially   where the entirety of the loan’s interest is paid by
       registered with KOSGEB Service Centers.           KOSGEB.




                                                                                                            37
Case  1:15-cr-00867-RMB
   HALKBANK 2013 ANNUAL REPORT Document 593-23 Filed 01/21/20 Page 40 of 358



   Review of Operations
   in 2013
                                      COOPERATION WITH
                                      INDUSTRY BODIES
                                      Halkbank believes that lending to SMEs constitutes
                                      an investment in industrial growth, rising exports,
     Halkbank continues               economic development and the future of Turkey.
                                      As part of its commitment, the Bank continues to
     to provide support               participate in every partnership that serves the
                                      interest of small and medium enterprises.
        to SMEs via its
                                      Cooperation with Chambers of Commerce and
       cooperation with               Industry
                                      Focused on forging close ties with trade bodies
    various industry bodies.          under its support to the real economy, Halkbank
                                      is the first and only bank that makes available the
                                      resources of Chambers of Commerce and Industry
                                      as loans to chamber members under attractive
                                      terms and conditions. As such, the Bank continued
                                      to support SMEs via Chamber agreements in 2013.

                                      Cooperation with Development Agencies
                                      Halkbank was the first Turkish bank to cooperate
                                      with development agencies in order to assist in
                                      regional economic and social development. The
                                      Bank carries out the cash transfers to the owners
                                      of the projects that were submitted to the SME
                                      Financial Support Program and that qualify for
                                      financial support under the Bank’s agreements
                                      with development agencies. The Bank also offers
                                      the Development Agency Co-financing Loan to
                                      qualifying businesses.

                                      Cooperation with Organized Industrial Zones –
                                      SMEs Grow by Clustering
                                      Halkbank lends its full support to encourage
                                      businesses to cluster and cooperate in Turkey’s
                                      Organized Industrial Zones (OIZ). The “Industrial
                                      Zones Support Package,” a loan package
                                      exclusively for OIZs, encourages the clustering
                                      by enterprises engaged in the same industry.
                                      Halkbank also makes this package available to
                                      help the firms that operate in Organized Industrial
                                      Zones, Small Industry Areas and other industrial
                                      sites, or that plan to undertake new investments
                                      in industrial zones to develop their businesses,
                                      gain a competitive edge, create new employment
   38
Case 1:15-cr-00867-RMB Document 593-23 Filed 01/21/20 Page 41 of 358




                                                                                                                  Corporate Profile
                                                                                                                  Assessment of the Management
    opportunities, operate in a more favorable          Development Organization) as another way
    environment and increase productivity.              to continue providing support to the real
                                                        economy. As part of this training program, which
    Cooperation with International Financial            has already reached 800 entrepreneurs in 17
    Institutions – New Funding Facilities for SMEs      provinces to date, the Bank will focus on women




                                                                                                                  Review of Operations in 2013
    Halkbank cooperates with international financial    entrepreneurs. The Bank aims to reach 1,000
    institutions such as the European Investment        female entrepreneurs in 20 provinces under
    Bank, World Bank, French Development Agency,        the program. The financial support that will be
    and Council of Europe Development Bank              provided to those women entrepreneurs who
    to provide mid and long term finance for the        successfully complete the training curriculum will
    investment and working capital needs of SMEs.       help them start their own businesses.

    Halkbank continued to execute overseas-sourced      Participation in International Women
    credit finance agreements to increase low-cost      Entrepreneurs Forum
    funding and longer-term facilities for small and    The International Women Entrepreneurs Forum
    medium enterprises. As part of this effort, the     (IWEF), where successful female entrepreneurs
    Bank inked the € 100 million “Innovative Business   from 81 countries come together to share their
                                                                                                                  Corporate Governance




    Investment Credit” agreement with the European      experiences with fellow participants, was held on
                                                                                                                    Management and




    Investment Bank in 2013 in order to extend          May 2-4, 2013. Halkbank promoted its products
    financing to the R&D and innovation related         designed exclusively for female entrepreneurs at
    initiatives of SMEs.                                its own stand during the forum.

    Supporting Women Entrepreneurs                      Productive Turkey Get-togethers Continued
    Halkbank offers the “First Step for Women           in 2013
    Entrepreneurs Loan” product to encourage            Productive SME meetings are organized in
    entrepreneurism, boost employment and support       provinces where small and medium businesses
                                                                                                                  Financial Information and Assessment




    the participation of female entrepreneurs in the    operate in large numbers and competition
    economy. The Bank continued to support women        is fierce. In addition to promoting the Bank’s
    entrepreneurs by providing finance, advisory and    products and services for SMEs, economists
                                                                                                                          on Risk Management




    training services.                                  who attend these meetings speak about
                                                        relevant topics on the national agenda, the latest
    Applied Entrepreneurship Training for Women         economic indicators, regional and industry-
    Entrepreneurs                                       specific challenges, and the advantages and
    Halkbank’s another step is to renewits Applied      disadvantages that the region poses for these
    Entrepreneurship Training agreement with            enterprises. As part of this series, a Productive
    KOSGEB (Small and Medium Enterprise                 Turkey Get-together was held in Konya in 2013.
                                                                                                             39
Case  1:15-cr-00867-RMB
   HALKBANK 2013 ANNUAL REPORT Document 593-23 Filed 01/21/20 Page 42 of 358



   Review of Operations
   in 2013
                                      ARTISANS BANKING
                                      In keeping with its founding mission, Halkbank
                                      continues to meet the financing needs of
      Halkbank continued to           tradesmen and artisans, a key economic
                                      segment, by offering the most favorable terms
     serve the funding needs          and providing effective, high-quality banking
                                      services.
       of tradesmen and
                                      Support for artisans and tradesmen
      craftsmen by offering           The Bank aims to continue its support for
                                      artisans and tradesmen to offer fast and
    the most attractive terms         effective solutions for the financial needs of this
                                      segment using the latest technology.
      and conditions in 2013.
                                      Treasury-sponsored loans
                                      Halkbank’s Treasury-sponsored loans for
                                      artisans and tradesmen are offered with
                                      attractive interest rates and terms; the loans
                                      are also guaranteed by the 963 Artisans and
                                      Tradesmen Loan and Guarantee Cooperatives
                                      (ESKKK). These are available to other artisans
                                      and tradesmen without a cooperative’s
                                      guarantee when there is no cooperative
                                      present in the region.

                                      Halkbank offers Treasury-sponsored working
                                      capital loans to artisans and tradesmen with
                                      monthly, quarterly and semiannual payment
                                      options up to a five-year term. The Bank also
                                      offers investment loan and letter of guarantee
                                      loan products to purchase businesses,
                                      commercial vehicles, machinery/equipment
                                      and fixtures with monthly and quarterly
                                      repayment options up to a five-year term.

                                      Pursuant to the 2013 Council of Ministers
                                      Decree regarding Treasury-sponsored loans
                                      extended to craftsmen and tradesmen by
                                      Halkbank, the practice of the variable Treasury
                                      support ratio based on the loan amount was
                                      terminated. In its place, the Treasury support
                                      ratio was set at 50% for all loans carrying over
                                      to 2013 as well as loans originating between
                                      January 1, 2013 and December 31, 2013. As of


   40
Case 1:15-cr-00867-RMB Document 593-23 Filed 01/21/20 Page 43 of 358




                                                                                     Corporate Profile
                                                                                     Assessment of the Management
                                                                                     Review of Operations in 2013
                                                                                     Corporate Governance
                                                                                       Management and
                                                                                     Financial Information and Assessment
                                                                                             on Risk Management




               286                     9.6
                                      TRY billion
                                                         38.9%
                 thousand                               Increase in the loans
                                     Total amount of
         Number of tradesmen and                         used by tradesmen
                                   Treasury supported
           artisans using loans                             and artisans
                                    loans used by the
                                     tradesmen and
                                                                                41
                                         artisans
Case  1:15-cr-00867-RMB
   HALKBANK 2013 ANNUAL REPORT Document 593-23 Filed 01/21/20 Page 44 of 358



   Review of Operations
   in 2013




   42
Case 1:15-cr-00867-RMB Document 593-23 Filed 01/21/20 Page 45 of 358




                                                                                                                    Corporate Profile
    May 1, 2013, the interest rate was reduced from          In addition to the “Tradesman Emergency
    10% to 8% for Treasury-sponsored loans up to             Support Insurance” product that the Bank
    one year and from 12% to 10% for loans with a            launched for tradesman and craftsmen clients




                                                                                                                    Assessment of the Management
    term of longer than one year. As a result, the           in 2012, Halkbank introduced “Tradesman’s
    net interest rate paid by tradesmen ranges               Workplace Insurance” on September 19, 2013 as
    from only 4% to 5%.                                      a new product to insure against such risks as
                                                             fire, earthquake, theft, terrorism and flooding.
    In addition, Treasury-sponsored loans for
    tradesmen and craftsmen are exempt from                  The Bank developed content specifically for
    the banking and insurance transaction tax                tradesmen and craftsmen on the Halkbank
    (BSMV)*, stamp duty, and resource utilization            SME website, to better serve bank customers
    support fund tax (KKDF).                                 and to reach out to potential clients directly.
                                                             Tradesmen and craftsmen can apply for
    Craftsmen and Tradesmen Borrowers                        Treasury-sponsored loans by following the
    Increased to 286,123                                     related menu options on the Bank’s website.




                                                                                                                    Review of Operations in 2013
    Treasury-sponsored loans to tradesmen and
    craftsmen increased by 38.9% to TRY 9,617                Halkbank designed its Supply Procurement
    million as of year-end 2013, up from TRY                 Pooling System (OTS) Project to be a new
    6,926 million a year earlier; meanwhile, the             sales channel to meet the unique needs
    number of craftsmen and tradesmen Halkbank               of tradesman and craftsman clients for
    extended loans to rose to 286,123. Halkbank’s            commercial vehicle and merchandise
    direct lending without ESKKK loan guarantees             purchases under attractive prices and
    totaled TRY 282.3 million while investment               conditions. The system went live on December
    loans amounted to TRY 105 million as of year-            9, 2013 on the Halkbank SME website. The
    end 2013.                                                new system brings together the tradesman-
                                                             supplier-Bank triangle to form a stronger,
    The maximum working capital loan amount                  unified structure; tradesmen and craftsmen
                                                                                                                    Corporate Governance




    that can be extended to individuals who are              make purchases at attractive prices and save
                                                                                                                      Management and




    ESKKK partners under the Treasury-sponsored              time while suppliers lower their marketing
    lending program, based on the risk groups of             costs. In the initial phase, Halkbank is offering
    the participating cooperatives, remained in the          discounted special OTS pricing to its tradesman
    TRY 40,000 -TRY 125,000 range during the                 and craftsman customers on Renault and
    year. However, the upper limit of investment             Dacia brand vehicles in partnership with
    loans was raised from TRY 250,000 to TRY                 Renault Mais.
    300,000.
                                                             Halkbank administers the “Tradesmen and
                                                                                                                    Financial Information and Assessment




    The maximum loan amount that can be                      Craftsmen Incentive and Support System
    extended to individuals under the Treasury-              (ESDES)” program in cooperation with the
    sponsored direct lending program, based on               Ministry of Customs and Trade and Çankaya
                                                                                                                            on Risk Management




    the risk group of the customer, was revised              University. At the meetings conducted for
    to the TRY 80,000 – TRY 125,000 range as of              various occupational segments as part of
    May 30, 2013.                                            this initiative, Halkbank representatives were
                                                             present and they promoted the Bank’s lending
                                                             and support facilities to attendees.
    *Only manufacturing companies are exempt from the BSMV
    in Treasury-sponsored direct loans.

                                                                                                               43
Case  1:15-cr-00867-RMB
   HALKBANK 2013 ANNUAL REPORT Document 593-23 Filed 01/21/20 Page 46 of 358



   Review of Operations
   in 2013
                                      RETAIL BANKING
                                      Halkbank continued to grow its retail banking
       Halkbank’s total               business line in 2013 by using creative
     retail loan portfolio            marketing approaches for diversified customer
                                      segments.
     climbed to TRY 23.2
                                      Despite the fiercely competitive retail market
      billion in 2013, up             environment, Halkbank’s total retail loan
                                      portfolio climbed to TRY 23.2 billion in 2013, up
    31.3% and the share of            31.3%, thanks in part to the Bank’s extensive
                                      service network, high service quality and
    retail loans in the Bank’s        superior customer satisfaction. Meanwhile, the
                                      share of retail loans in the Bank’s overall loan
     overall portfolio rose to        portfolio rose to 27.4%.
              27.4%.                  Retail Loans Differentiated Based on Need
                                      Halkbank’s consumer loan portfolio, which
                                      includes general-purpose, car and mortgage
                                      loans, grew 27.6% to TRY 20.8 billion in 2013.
                                      Mortgage and general-purpose loans are the
                                      growth drivers in the Bank’s retail loan portfolio.

                                      Strong growth performance in mortgage
                                      loans
                                      Halkbank has become one of the most
                                      preferred banks in mortgage lending thanks
                                      to its broad product range, flexible repayment
                                      options customized for each customer, and its
                                      attractive promotional campaigns.

                                      With its differentiated solutions that meet the
                                      needs of construction companies engaged
                                      in homebuilding as well as retail homebuyers,
                                      Halkbank had a stellar year in housing project
                                      financing. The Bank participated in nearly 80
                                      branded housing development projects in
                                      Istanbul and other large metropolitan areas.




   44
Case 1:15-cr-00867-RMB Document 593-23 Filed 01/21/20 Page 47 of 358




                                                                                                  Corporate Profile
                                                                                                  Assessment of the Management
                                                                                                  Review of Operations in 2013
                                                                                                  Corporate Governance
                                                                                                    Management and
                                                                                                  Financial Information and Assessment
                                                                                                          on Risk Management




      100.8
       TRY billion
                               23.2
                               TRY billion
                                                     86%
                                                   86% of the Banking
                                                                             750
                                                                             thousand
       Total deposits      Total personal loans     transactions were      Number of active
     reached TRY 100.8      reached TRY 23.2          carried out on       customers in the
      billion increasing   billion increasing by     ADC (Alternative      internet banking
            by 26%.                 31.3%.             Distribution     reached 750 thousand 45
                                                        Channels).        increasing by 27%.
Case  1:15-cr-00867-RMB
   HALKBANK 2013 ANNUAL REPORT Document 593-23 Filed 01/21/20 Page 48 of 358



   Review of Operations
   in 2013
   Innovative, Pioneering and Diversified
   General-purpose Loans
   Halkbank closely monitored customer needs
   and expectations, as well as the changing legal
   and regulatory environment, implemented                 Halkbank aims to
   promotional campaigns, and launched new
   cash loan products.                                  increase Paraf’s market
   Thanks to products and promotional
                                                           share by offering
   campaigns that offered a wide range of options
   such as no-interest, low-interest, no-fee and
                                                           innovative and
   deferred payment loans, Halkbank’s general-           competitive credit
   purpose loans were up 20.1% to TRY 11.6 billion
   for the year.                                           card products.
   Implementing ready loan promotional
   campaigns through its campaign management
   system, the Bank took a proactive approach to
   meeting customer needs.                              terms, Halkbank developed its new car loan
                                                        product around this novel concept.
   A participant in the discount promotional
   campaign held by the Housing Development           s Designed exclusively for employees of
   Administration of Turkey (TOKİ), Halkbank             state enterprises whose salaries are direct-
   became one of the largest originators of home         deposited into their Halkbank accounts, the
   and commercial housing loans for TOKİ.                “Advance Promotion Loan” allows public
                                                         sector personnel who are usually paid their
   Halkbank continued to expand its                      promotion earnings in monthly installments
   differentiated products and services in 2013.         to receive this amount lump sum as a loan;
                                                         the loan payments are deducted directly out
   s As part of the marketing efforts for general-      of their monthly promotion imbursements.
      purpose loans, in addition to the regular
      monthly promotions, the Bank conducted          Need-based Solutions for Urban
      mass-market promotional campaigns, as           Transformation Projects
      well as special campaigns targeting specific    Halkbank developed the Urban Transformation
      occupational groups, such as “Doctors’ Day”     Housing and Office Construction Loan product
      for the healthcare sector and “Loan 155” for    to meet customer needs arising from Law on
      law enforcement personnel in 2013.              the Transformation of Areas under Disaster
                                                      Risk, in order to finance the construction
   s Standing by prospective homeowners with         of new residential or office buildings to
      the “My Sweet Home” concept, Halkbank           replace substandard existing structures. The
      provided customers attractive terms and         government also provides interest support to
      conditions along with superior service.         these customers. In addition, Halkbank offers a
                                                      special mortgage loan product for residents in
   s Flashing “Green Light” to everyone looking to   high-risk structures, homeowners or tenants, so
      purchase a car with budget-friendly payment     they might buy a home in a safe building.


   46
Case 1:15-cr-00867-RMB Document 593-23 Filed 01/21/20 Page 49 of 358




                                                                                                             Corporate Profile
                                                                                                             Assessment of the Management
                                                                                                             Review of Operations in 2013
                                                                                                             Corporate Governance
                                                                                                               Management and




    Paraf Era in Credit Cards                          Paraf is the first credit card brand in Turkey
    At the expiration of its program partnership       to allow cardholders to pick a specific day of
                                                                                                             Financial Information and Assessment




    cooperation with HSBC in December 2012,            the month as their own personal campaign
    Halkbank launched its new credit card brand        day. On the selected day, customers can
                                                                                                                     on Risk Management




    Paraf with the slogan, “Paraf: Home of Benefits”   take advantage of one or more of the
    in order to boost its credit card business.        options offered, such as additional discount,
                                                       installment, rewards points or deferred
    Beginning to carve out its niche in the market     payment.
    with the slogan, “Paraf: Home of Benefits,”
    Paraf aims to offer customer innovative and
    competitive products worthy of its tagline
    while increasing its market share.
                                                                                                        47
Case  1:15-cr-00867-RMB
   HALKBANK 2013 ANNUAL REPORT Document 593-23 Filed 01/21/20 Page 50 of 358



   Review of Operations
   in 2013




   As a pioneering service in Turkey, Paraf Gold        Municipality, to offer a free car parking benefit;
   and Paraf Platinum offer cardholders discounts       Paraf cardholders can now also use İSPARK’s
   at all domestic and overseas restaurants on          parking lots and multi-storey parking garages
   Saturdays.                                           free of charge during the month.

   Paraf cardholders can earn discounts for each        After introducing Paraf, Halkbank launched
   day they pay their credit card bill before the due   Parafly, a credit card brand designed specifically
   date after their statement closing date. With this   for travel charges, with the slogan “Fly All You
   pioneering feature that will undoubtedly impact      Can” in June 2013.
   the competitive environment, Halkbank aims
   to increase the customer satisfaction level of       The ParafPara (ParafCash) balances of Parafly
   credit cardholders.                                  cardholders can be used for a multiple of the
                                                        face value, where the amount of the multiple
   As part of the Increasing ParafPara                  applied depends on the type of service, for
   (ParafMoney) feature, Paraf Klasik, Gold and         charges made through the dedicated Travel
   Platinum cardholders can earn rewards points         Line for the exclusive use of cardholders.
   up to twice their total monthly spending.            Thanks to the Katlı ParafPara (ParafCash
                                                        Multiplied) feature that offers the highest
   Halkbank added to the long list Paraf’s “firsts”     multiple in the industry, ParafPara balances
   and partnered with İSPARK, a subsidiary              are multiplied by four for all flight and
   company of the Istanbul Metropolitan                 accommodation spending, and by five for all


   48
Case 1:15-cr-00867-RMB Document 593-23 Filed 01/21/20 Page 51 of 358




                                                                                                              Corporate Profile
                                                                                                              Assessment of the Management
    cruise, car rental, bus travel and tour package    Turkey’s bridges and highways and launched
    charges. Avans ParafPara (Advance ParafCash)       Electronic Toll Collection (HGS). Subsequently,




                                                                                                              Review of Operations in 2013
    is also available when ParafPara balances are      Halkbank began offering complimentary HGS
    insufficient for the desired service.              stickers to its customers. Bank customers
                                                       can make automatic payments to their HGS
    Introducing a significant number of trailblazing   stickers with an auto pay order on their
    practices in the credit cards sector, Parafly      Halkbank credit cards. This allows customers
    offers many benefits to cardholders. The           to make payments until the payment due date
    Lounge Everywhere product, introduced the          indicated on the statement without incurring
    sector by our bank, gives Paraf Platinum and       any interest charges or fees.
    Parafly Platinum customers a TRY 50 discount
    on their restaurant expenses at both domestic      86% of Banking Transactions Performed
    and overseas airports on days they have a          through ADCs
    flight.                                            Halkbank used non-branch delivery channels
                                                                                                              Corporate Governance




                                                       intensively in 2013 in order to increase
                                                                                                                Management and




    Parafly users have access to a wide variety        customer satisfaction, reduce the operational
    of privileged travel related benefits such         workload at the branch level, deepen customer
    as Lounge Everywhere, My Paraf Day, and            relationships and acquire new clients. During
    Early Payment Discount and other benefits          the reporting year, 86% of the Bank’s banking
    such as complimentary and International            transactions were performed through
    Travel and Personal Accident Insurance,            alternative delivery channels (ADCs). Halkbank
    Discounted Shuttle, Travel Assistance and          continually undertakes efforts to improve and
    Concierge services. Cardholders can also avail     expand its alternative delivery channels, which
    themselves of complimentary lounge service
                                                                                                              Financial Information and Assessment




                                                       save time and reduce costs for both customers
    at the Domestic and International Terminals of     and the Bank alike. In 2014, Halkbank plans to
    Atatürk Airport and Esenboğa Airport as well       further increase the percentage of transactions
                                                                                                                      on Risk Management




    as installment payments for their overseas         performed through alternative delivery
    spending.                                          channels while launching new services to
                                                       improve Halkbank’s service quality, accelerate
    In 2012, the General Directorate of Highways       new customer acquisition, and increase the
    terminated the Card Pass System (KGS) on           loyalty of existing customers.



                                                                                                         49
Case  1:15-cr-00867-RMB
   HALKBANK 2013 ANNUAL REPORT Document 593-23 Filed 01/21/20 Page 52 of 358



   Review of Operations
   in 2013




   Intensive sales and marketing activities            customer insurance policy renewals, real estate
   through ADC’s continue                              tax payment reminders, overdue installment
                                                       payments and TOKİ line from pilot branches
   Halkbank also used ADCs intensively for             in 2013. The “TOKİ” option was added to the
   sales and client activation initiatives. During     branch call response menu, connecting such
   the reporting year, the Bank’s activities in        calls directly to the Call Center. This initiative
   these areas included welcome calls for new          is scheduled to be deployed at all branches in
   salary direct-deposit customers; activations        early 2014.
   for inactive ADC clients; credit card recovery,
   returned card, credit card and overdraft            Additionally, Halkbank made intensive use of
   account limit monitoring; contact information       SMS and e-mail channels for mass campaign
   updating; pre-approved loan/card product            announcements.
   offers; automatic bill payment instruction
   offers; deposit-related information; canalization   The Number of Active Customer Using the
   activities and insurance sales.                     Call Center Increased 38% in 2013

   For the first time in 2013, Halkbank initiated      s The Call Center’s inbound call volume rose
   the overhaul its Home Insurance product. The           by 60% in 2013 compared to the previous
   Bank also carried out new sales initiatives along      year while transaction volume handled by
   with the renewal of Critical Illness and Health        the Department was up 58%. In 2013, 2.4
   Insurance policy products that launched in             million outbound calls were placed through
   2012. Efforts are underway for the sale and            the “Automated Outbound Calling Platform,”
   renewal of other Halkbank insurance products           which was launched to provide proactive
   in 2014.                                               services and increase the Bank’s outbound
                                                          calling capability. Moreover, nearly 8 million
   With the new Housing Development                       outbound calls were placed on behalf of
   Administration of Turkey (TOKİ) hotline service        Halkbank to inform customers, sell and
   launched as part of the Call Center, Halkbank          market Bank products and services using
   started to send SMS notifications regarding            both in-house and external resources.

   50
Case 1:15-cr-00867-RMB Document 593-23 Filed 01/21/20 Page 53 of 358




                                                                                                                Corporate Profile
                                                      compatible with mobile devices.

                                                      The Bank started to use Mobile Marketing
      With the addition of




                                                                                                                Assessment of the Management
                                                      SMS messaging with target locations and the
                                                      Internet Branch began to serve clients in the
         407 new ATMs,                                English language. The one-time-password
                                                      (OTP) application “Şifrebaz Cep” was made
    Halkbank’s automated                              available on iOS and Android platforms, in
                                                      addition to Java.
    teller machine network
    grew 16% and reached                              Halkbank carried out a large number of
                                                      initiatives to increase transaction diversity. The
     2,961 ATMs in 2013.                              Bank presented customers the opportunity
                                                      to review the outcome of their credit card
                                                      applications through the Internet Branch; in




                                                                                                                Review of Operations in 2013
                                                      addition, legal entity clients were enabled to
                                                      use the Internet Branch with the “autonomous
    s The POS Support service, formerly provided     organization” user option. Halkbank also
       by Bileşim Alternatif Dağıtım Kanalları ve     implemented the Secure SME project during
       Ödeme Sistemleri A.Ş., began to be carried     the year.
       out by the Call Center in April 2013. As of
       December 2013, the Bank’s Call Center          ATM network expansion continues in 2013
       began providing service to TOKİ customers      With the addition of 407 new ATMs, the Bank’s
       through a dedicated phone number.              automated teller machine network grew 16%
                                                      and reached 2,961 ATMs in 2013.
    s In keeping with the rising inbound and
       outbound call volume, the number of            During the reporting year, the annual
                                                                                                                Corporate Governance



       personnel employed at the Halkbank Call        transaction volume performed on the Bank’s
                                                                                                                  Management and




       Center increased 66% during the year.          ATMs increased 17% to 252 million transactions;
                                                      in addition, the network’s total annual
    s Halkbank undertook initiatives to modernize    transaction turnover was up 31% to TRY 55
       the Call Center infrastructure and overhaul    billion. With the newly installed and replaced
       the outbound calling platform in 2013. Other   ATMs, the number of Cash-Deposit ATMs
       infrastructure projects related to inbound     reached 2,019, a 23% increase.
       calls, e-mail, fax, web chat messaging and
       social media inputs is still ongoing.          In order to enhance urban landscape
                                                                                                                Financial Information and Assessment




                                                      aesthetics while expanding its ATM network,
    Halkbank’s active internet banking                Halkbank enhanced 37 taxi stands with
    customer base soared 27% to 750 thousand          ATMs while working in conjunction with local
                                                                                                                        on Risk Management




    users during the year.                            municipalities. The Bank’s Mobile Collection
    Halkbank unveiled an SME portal for small and     and Payment Desks in the form of buses and
    medium business customers and launched            minibuses also commenced service As part
    http:// parafly.com.tr to promote Parafly         of its efforts to improve banking access for
    products and campaigns. The culture & art         those with disabilities, the Bank expanded its
    portal https://kultursanat.halkbank.com.tr/ as    handicapped-friendly ATM network to 184
    well as the Bank’s sports portal http://www.      ATMs.
    halkbankspor.org.tr were revamped and made
                                                                                                           51
Case  1:15-cr-00867-RMB
   HALKBANK 2013 ANNUAL REPORT Document 593-23 Filed 01/21/20 Page 54 of 358



   Review of Operations
   in 2013


                                                         Halkbank’s total
                                                        deposits increased
                                                      26% and reached TRY
                                                       100.8 billion. Turkish
                                                          lira-denominated
                                                        deposits grew 20.4%
                                                       while foreign currency
                                                       deposits were up 37.7%
                                                           during the year.


   A healthy, wide-spread deposit base                Effective deposit management serves to
   Halkbank has adopted a dynamic deposit             broaden the funding base and ensure
   management strategy based on optimization          continuity while also allowing Halkbank to
   of cost, market share, liquidity and non-deposit   roll out innovative products to diversify client
   resource facilities. The Bank offers services      transactions. The Bank continued to offer the
   to the mass market with deposit products           Fixed-Rate Productive Deposit Account, Flexible
   developed in line with this strategy.              Term Deposit, and Mutual Fund & Deposit
                                                      Account products during the year. Halkbank’s
   The Bank’s deposit management strategy,            primary goals in this segment include growing
   which is critically important to maintaining       faster than the industry average in savings
   Halkbank’s solid funding foundation, is based      deposits and achieving growth in deposit
   on the key principles of cost, market share and    products in a highly competitive market.
   liquidity. Expecting deposits to remain a very     Additionally, due to the deposit reserve
   important source of funding in the coming          requirements, differentiating according maturity
   year, Halkbank plans to continue to maintain       lengthening the average maturity of deposits
   a customer-oriented, stable, and broad-based       continued to be a significant issue for the
   deposit structure.                                 Bank. However, Halkbank sustained its strong
                                                      and widespraed deposit volume as well as the
                                                      maturity composition of its deposits.




   52
Case 1:15-cr-00867-RMB Document 593-23 Filed 01/21/20 Page 55 of 358




                                                                                                           Corporate Profile
    Halkbank’s total deposits increased 26%
    and reached TRY 100.8 billion.
    Halkbank’s total deposits increased 26% and




                                                                                                           Assessment of the Management
    reached TRY 100.8 billion as of end-2013.
    Turkish lira-denominated deposits grew 20.4%
    while foreign currency deposits were up 37.7%
    during the year.

    Total demand deposits increased 16.9% in
    comparison to 2012 and reached TRY 18.7
    billion while the share of demand deposits in
    total deposits stood at 18.6% .

    Technology-aided CRM applications
    Placing a major emphasis on the use of




                                                                                                           Review of Operations in 2013
    technology, Halkbank launched various
    projects featuring technology-aided customer
    relationship management applications and
    completed ongoing infrastructure initiatives in
    2013.

    Contracted companies in cash management           Continued Growth in Salary Payment
    rose 19% to 893, up from 749                      Services
    Thanks to its effective technology-assisted       Halkbank continued to grow its salary
    CRM applications, Halkbank entered into           payment intermediation business and acquired
    significant number of new cash management         new clients in 2013.
    agreements with many customers in 2013.
                                                                                                           Corporate Governance




    The number of contracted companies in cash        As of year-end 2013, 13,514 primary companies
                                                                                                             Management and




    management rose 19% during the year, from         made salary payments through Halkbank to a
    749 to 893. Halkbank’s Direct Debit System        total of 1,176 thousand recipients.
    (DDS) customer portfolio increased 30.9%,
    while the Bank’s DDS dealer network was up        Retiree customers rose to 1.957 thousand
    20.6%. In 2013, the Bank also raised its DDS      Emekli Sandığı (Retirement Fund) pensioners
    commission income by 38%.                         who receive pension payments under the
                                                      agreement with SGK (Social Security Institution
    Halkbank Cash Management Portal                   of Turkey) increased from 234,659 to 239,481
                                                                                                           Financial Information and Assessment




    commenced service for cash management             while the number of Bank’s retiree clients are
    products that require integration with            1.957 thousand.
    the Bank’s system (e.g. Direct Debit
                                                                                                                   on Risk Management




    System, Company Collections, Bulk EFT/
    Money Transfers, Automatic Check/Bill
    Collection) to be usable without the need
    for any intermediary third-party software
    implementations.



                                                                                                      53
Case  1:15-cr-00867-RMB
   HALKBANK 2013 ANNUAL REPORT Document 593-23 Filed 01/21/20 Page 56 of 358



   Review of Operations
   in 2013
                                      HALKBANK’S LENDING
                                      POLICIES
       Halkbank conducts              In addition to the changes implemented
         an objective                 to comply with the law, Halkbank updated
                                      implementation directives and other
       assessment of its              related regulations for its loan policies in
                                      accordance with the Bank’s goals, strategies,
    clients’ creditworthiness         risk appetite and prevailing economic
                                      conditions in 2013. The Bank also revised
    and strikes an effective          its standardized processes to be followed in
        and competitive               evaluating loan applications in accordance
                                      with the segmentation criteria as well as loan
     balance between risk             assessment and evaluation.

          and collateral.             Regarding the criteria set for determining the
                                      limits of the loan authority to be delegated to
                                      the branches, Halkbank regularly monitored
                                      and updated the limits as necessary based on
                                      measurable quarterly data in accordance with
                                      the Bank’s risk appetite and strategies.

                                      Halkbank made revisions and improvements in
                                      its product-based collateralization structure and
                                      risk coverage ratios of the collaterals for certain
                                      customer segments in the process of valuing
                                      securities and immovable assets taken as a lien
                                      against the loans during the borrowers’ grace
                                      period as part of the Bank’s credit assessment
                                      and rating modules. Consequently, Halkbank
                                      now conducts an objective assessment of its
                                      clients’ creditworthiness and strikes a more
                                      effective and competitive balance between risk
                                      and collateral. Comprehensive analyses and
                                      development efforts of assessment and rating
                                      modules are also ongoing.




   54
Case 1:15-cr-00867-RMB Document 593-23 Filed 01/21/20 Page 57 of 358




                                                                                                                Corporate Profile
    The Bank installed the rating modules                 Halkbank’s loan portfolio management
    developed for its subsidiaries Halk Finansal          activities aimed to:
    Kiralama A.Ş. and Halk Faktoring A.Ş. including




                                                                                                                Assessment of the Management
    all related infrastructure; finalized the operating   s Conduct loan pricing to facilitate a return
    instructions of the modules and delivered                commensurate with the risk assumed;
    them to the subsidiaries; and completed the
    process by conducting training on using the           s Ensure adequate collateralization in
    modules.                                                 accordance with the risk taken on;

    Halkbank completed the efforts which would            s Attain the targeted regional and global
    enable the demand and business flows                     market shares;
    of assessment reports used in evaluating
    loan applications to be processed on the              s Manage the Bank’s credit products
    system. Alongside this process, Halkbank also            more effectively to enhance Halkbank’s
    carried out the scanning of credit application           competitive edge;




                                                                                                                Review of Operations in 2013
    documents into the system, their integration
    with the information module, and the system-          s Develop credit and non-credit services and
    based control of related unit adaptations. As            products that meet the needs of different
    a result, the Bank achieved cost savings due             customer segments in the most effective
    to the execution of the process in a paperless           manner.
    environment while the acceleration of the
    process and resulting time savings yielded a
    significant reduction in labor costs.

    As a result of the new accounting standards
    and the alignment of the methods and
    implementations which will be used in the
                                                                                                                Corporate Governance




    analysis of the financial statements to be
                                                                                                                  Management and




    prepared according to TFRS in full compliance
    with the IFRS; new charts of accounts were
    created within the scope of the revision
    that will be made on Bank rating systems.
    Furthermore, the process is still in progress.
                                                                                                                Financial Information and Assessment
                                                                                                                        on Risk Management




                                                                                                           55
Case  1:15-cr-00867-RMB
   HALKBANK 2013 ANNUAL REPORT Document 593-23 Filed 01/21/20 Page 58 of 358



   Review of Operations
   in 2013
                                      TREASURY MANAGEMENT
                                      2013 has been a year in which FED’s monetary
     Halkbank determined              policies pressured the global markets. FED
        its management                Chairman’s announcements to reduce its bond
                                      purchases due to the accelerating economic
          strategies by               activity in the USA caused global appetite for risk
                                      – amplified in the cheap and abundant liquidity
     following national/              environment – to decrease. With the increasing
                                      reactions of the global markets to the macro
         international                economic data announced in the USA, the
                                      strengthening perception pointing to the recovery
      macro-economic                  of the world’s largest economy caused the
                                      developed countries’ stock markets, Wall Street in
    developments closely              particular, end the year at the highest level. Thus,
       throughout 2013.               in parallel to the dropping unemployment figures
                                      in the USA to the FED’s reference values, FED has
                                      decided to taper bond purchasing program in
                                      2014.

                                      Although signs of recovery can be seen in the
                                      Euro Zone, the fragility of the economic activity
                                      still continues. The unemployment figures in
                                      the region are still at the highest levels while the
                                      inflation rate is way below the European Central
                                      Bank’s target. In line with these developments,
                                      European Central Bank is expected to continue its
                                      expansionary monetary policy.

                                      Emerging market economies continued to
                                      be the main resource of growth even though
                                      they decelerated in 2013. Growth rates of the
                                      economies of the developing countries are
                                      expected to climb again according to the IMF’s
                                      2014 forecasts. On the other hand, uncertainty
                                      created as a result of the FED’s tapering strategy
                                      caused the risks to become more obvious on the
                                      growth picture of the developing countries and
                                      their financial markets. Interests on borrowings
                                      considerably decreasing in the cheap and
                                      abundant liquidity environment in the developing
                                      countries started to climb up with the concerns on
                                      the FED’s tapering the quantitative easing. At the
                                      same time, developing countries’ currencies lost
                                      value because of the accelerating capital outflows.


   56
Case 1:15-cr-00867-RMB Document 593-23 Filed 01/21/20 Page 59 of 358




                                                                                                                          Corporate Profile
    In 2013 a balanced growth was achieved                     Successfully maintaining the title of Turkish
    in Turkey’s economy which completed                        GDS Market Maker since 2003, Halkbank gave
    the rebalancing phase in 2012. In terms of                 emphasis to issuing securities in 2013 with




                                                                                                                          Assessment of the Management
    sustainability of growth; domestic demand’s                the aim of creating alternative resources and
    contribution on growth as a result of the                  elongating the maturity structure of the existing
    recovering domestic demand conditions, and                 resources. In this aspect, Halkbank diversified its
    private sector investments’ impact on growth               resources by successfully issuing securities on
    turning into positive are important developments           national and international platforms.
    that came forward. Recovery in the economy
    was reflected positively into the budget and thus          Efficient liquidity management
    supported a higher performance above the                   Halkbank, performs balance sheet management,
    targets of the Medium Term Program. Although               in the light of the Assets & Liabilities Committee’s
    strengthening domestic demand and increasing               strategy decisions aligned by taking macro
    gold import raised the current deficit to some             economic analyses, stress tests and risk
    extent in 2013, the moderate progress of the               management reports into consideration. In




                                                                                                                          Review of Operations in 2013
    current deficit seems to continue if the gold              consequence of these market analyses, short
    export figures are excluded in the calculation.            term funding where provided by money market
    On the other hand, rising food prices in 2013 had          transactions needs successfully, fund surplus
    impacts on the inflation rate while the upward             was efficiently utilized, while TRY and FX liquidity
    trend in FX in the second half of the year caused          management was performed in the most efficient
    the inflation rate turn out to be 7.4% by the end of       way possible by using various derivative tools
    the year.                                                  and other debt instruments.

    In 2013, Turkey’s economy was rated “investment”           Customer oriented service in the FX and
    by four international credit rating agencies. Where        Commodity Markets
    the expectations for rating increase was priced            Halkbank improved itself in terms of products
    and with the support of the high global appetite           and technology in parallel to customer needs.
                                                                                                                          Corporate Governance




    for risk in the first half of the year capital flow into   Halkbank offers both income products and
                                                                                                                            Management and




    Turkey’s economy occurred at the highest levels.           hedge products in the rapidly developing
    However, decreasing capital flows into developing          derivative markets in Turkey. Increasing its
    countries and capital flows out of the developing          support through its products that will meet
    countries with the uncertainty created by the              the import/export companies’ need to defend
    FED’s monetary policy increased the pressure on            themselves against the FX and interest rate risk in
    the financial markets in Turkey.                           this period, Halkbank gives importance to service
                                                               quality in this area.
    Dynamic Treasury Management strategies
                                                                                                                          Financial Information and Assessment




    Within the framework of its risk/income oriented           The Bank continued to increase its volume and
    management approach, Halkbank determined                   profitability especially in the FX and commodity
    its management strategies by watching national/            markets by means of; the widespread branch
                                                                                                                                  on Risk Management




    international macro-economic developments                  network throughout Turkey, its wide customer
    closely throughout 2013. Capable of adapting               portfolio composed of SME’s in majority and its
    itself to the changing economic conditions with            corporate scale customers. With the marketing
    the support of its strong capital and financial            strategies targeting its customer base Halkbank
    structure the Bank maintains its profitability and         continued to be a competent player in the FX
    momentum of growth as a consequence of the                 and commodity markets.
    dynamic policies it pursues.
                                                                                                                     57
Case  1:15-cr-00867-RMB
   HALKBANK 2013 ANNUAL REPORT Document 593-23 Filed 01/21/20 Page 60 of 358



   Review of Operations
   in 2013
                                      INTERNATIONAL BANKING
       In 2013, Halkbank              Growing Correspondent Bank Network
                                      Thanks to an ever-growing extensive branch
    continued to grow its             network, specialized staff and customer-oriented
    foreign trade finance             approach, Halkbank continued to grow its foreign
                                      trade finance volume in 2013 and became an even
     volume and became                stronger and more trusted bank internationally
                                      thanks to its expanding correspondent bank
     an even stronger and             network.

       reliable institution           Halkbank is a preferred business partner due to
                                      its deep-rooted know-how, strong relationship
     internationally thanks           management strategies and excellent business
                                      potential.
        to its expanding
      correspondent bank              Taking advantage of its extensive network of more
                                      than 2,000 correspondent banks in 144 countries,
             network.                 Halkbank provided support to its customers via
                                      structured finance products, alternative financing
                                      mechanisms and traditional foreign trade
                                      instruments.

                                      Halkbank continued to establish new long-term
                                      correspondent relationships and take advantage
                                      of market opportunities in light of its forward-
                                      looking policies, needs and expectations while also
                                      developing products that will make a difference for
                                      its customers.

                                      The Bank cooperated with a significant number
                                      of correspondent banks to offer medium- and
                                      long-term financing to clients that import capital
                                      goods from abroad, provided with insurance and
                                      guarantees from Export Credit Agencies.

                                      Halkbank boasts one of the largest credit lines
                                      within the GSM-102 Program of the US Department
                                      of Agriculture and continued to make this facility
                                      available to customers that import agricultural
                                      products from the United States.

                                      Effective Communication with Shareholders
                                      and Global Investors
                                      Halkbank continued to regularly provide reliable
                                      and clear information to existing and potential
                                      investors and shareholders throughout 2013.
   58
Case 1:15-cr-00867-RMB Document 593-23 Filed 01/21/20 Page 61 of 358




                                                                                                                  Corporate Profile
                                                                                                                  Assessment of the Management
                                                                                                                  Review of Operations in 2013
                                                                                                                  Corporate Governance
                                                                                                                    Management and




    Halkbank met with investors, analysts and asset    banking industry and internationally, corporate
    managers in individual and group meetings.         strategies, and expectations for the upcoming
                                                                                                                  Financial Information and Assessment




    The Bank also attended a large number of           period.
    conferences and meetings in Turkey as well as
                                                                                                                          on Risk Management




    overseas, especially in financial centers where    Halkbank presented its financial results
    international institutional investors are based.   simultaneously to domestic and overseas investors
                                                       via conference calls at the end of each quarter; the
    In meetings held with investors, Halkbank          Bank addressed questions related to the financial
    discussed its financial and corporate governance   results in detail as promptly as possible. In addition,
    structure, market position within the domestic     Halkbank maintained open communications



                                                                                                             59
Case  1:15-cr-00867-RMB
   HALKBANK 2013 ANNUAL REPORT Document 593-23 Filed 01/21/20 Page 62 of 358



   Review of Operations
   in 2013
                                                            East participating, the syndicated loan transaction
                                                            featured broader participation compared to the
        Halkbank continues to                               previous year.
        provide alternative                                 Halkbank continued to secure long-term funding
              financing                                     facilities under dual agreements with international
                                                            financial institutions (e.g. European Investment Bank,
           mechanisms to                                    World Bank, French Development Agency, Council
                                                            of Europe Development Bank, among others) to
          its customers by                                  finance the investment and working capital needs
                                                            of SMEs. The long-term nature of the overseas-
           securing funding                                 sourced loans had a positive impact on the maturity
                                                            composition of the Bank’s balance sheet. Halkbank
            resources from                                  signed a € 100 million EIB Innovative Business Loan
         international capital                              agreement, to be used in financing the working
                                                            capital and investment needs of pioneering firms;
                markets.                                    the Bank also secured a € 50 million EIB Greater
                                                            Anatolia SME-2 loan, under the EIB Greater Anatolia
                                                            Program, from the European Investment Bank in
   channels with investors throughout the year;             order to extend financing to SME customers. In
   evaluated all questions, comments and requests           addition, Halkbank entered into a US$ 67 million
   conveyed to the Bank; and regularly made                 loan program with the World Bank to fund the
   disclosures regarding significant issues and             energy efficiency investments of customers.
   developments in areas that could affect investment
   decisions.                                               In 2013, Halkbank secured a total of US$ 2 billion in
                                                            resources from international financial institutions.
   A bank well known and demanded by institutional
   equity investors, Halkbank also began to be followed     In order to further diversify its long-term foreign
   very closely by international bond investors after its   funding sources, Halkbank placed its second
   Eurobond issue in January 2013. The Bank’s bond          Eurobond issue denominated in US dollars. The
   issue was four and a half times oversubscribed           Bank issued US$ 750 million in bonds with a fixed
   due to great level of interest it attracted. Halkbank    interest rate and seven-year maturity. Priced to yield
   reached nearly 200 international bond investors          4.057%, the bonds have a coupon rate of 3.875%
   and became acquainted with a new investor base           and maturity date of February 5, 2020. As of the
   thanks to its Eurobond issue.                            deal’s closing date, Halkbank recorded the lowest
                                                            borrowing costs in US dollar terms, with a fixed
   Borrowings from international financial                  interest rate and a seven-year maturity, in Turkish
   institutions                                             banking industry.
   Halkbank continues to offer alternative funding
   facilities to customers by securing financing            The Bank offered refinancing and post-financing
   resources from international markets. As part of         facilities for foreign trade transactions for its clients.
   this effort in 2013, the Bank rolled over a syndicated
   loan of € 562 million and US$ 259 million with           Halkbank obtained approximately US$ 5.5 billion in
   the participation of 41 banks from 19 countries.         resources from international financial institutions
   With banks from Europe, the US and the Middle            and international capital markets in 2013.


   60
Case 1:15-cr-00867-RMB Document 593-23 Filed 01/21/20 Page 63 of 358




                                                                                                                          Corporate Profile
                                                            Turkey in general, as financing facilities; enter into
                                                            strategic partnerships with the major banks in
                                                            the region; fund foreign trade transactions that




                                                                                                                          Assessment of the Management
       Halkbank rolled                                      take place as a result of the increasing business
                                                            volume between the Gulf Region and Turkey; and
     over its syndicated                                    finance the projects planned for the region. This
                                                            branch extends working capital, investment and
     loan of € 562 million                                  syndicated loans to its clients.

      and US$ 259 million                                   Halkbank also initiated efforts in 2013 to establish a
                                                            liaison office in London. Registration of the Türkiye
     with the participation                                 Halk Bankası A.Ş. London Liaison Office was
                                                            finalized on January 10, 2014.
      of 41 banks from 19
       countries in 2013.                                   The Bank’s overseas subsidiaries and affiliates




                                                                                                                          Review of Operations in 2013
                                                            Halk Banka A.D., Skopje
                                                            Halkbank is working to develop relationships in
                                                            new foreign markets to support companies as they
    Overseas Branches                                       expand abroad. Joining the Halkbank family as a
    Halkbank operates branches in the Turkish               subsidiary in 2011 as a result of the Bank’s aim to
    Republic of Northern Cyprus (TRNC) and in               be present in alternative markets, Halk Banka A.D.,
    Bahrain. The Bank conducts its operations in            Skopje continued to grow in 2012 by acquiring
    TRNC via a four-branch network located in Lefkoşa       Ziraat Banka A.D., Skopje, another Turkish-owned
    (Nicosia), Gazimağusa (Famagusta), Girne (Kyrenia)      bank in Macedonia. The Bank provides a full range
    and Paşaköy (Assia). The Bank’s Northern Cyprus         of banking services to its retail and corporate
    branches provide all banking services that are          customers. In line with its strategy to expand in
                                                                                                                          Corporate Governance




                                                            other Balkan countries, Halk Banka A.D., Skopje
                                                                                                                            Management and




    offered at Halkbank branches in Turkey. The TRNC
    branches are fully staffed and equipped with            opened a representative office in Serbia during the
    advanced technology to provide effective service        year.
    for its clients in the country. The Northern Cyprus
    branches are included in Halkbank’s performance         Demir-Halk Bank (Nederland) N.V.
    system and monitored more closely, which resulted       Established in the Netherlands in 1992 and
    in more efficient and profitable operational results.   30%-owned by Halkbank, Demir-Halk Bank
    Halkbank plans to increase its market share in          (Nederland) N.V. also conducts operations in
    TRNC by expanding the existing branch network           Belgium, Germany and Turkey in addition to
                                                                                                                          Financial Information and Assessment




    and developing a product portfolio suitable for that    Holland. Offering a full range of banking services
    market.                                                 to its corporate and retail customers, the Bank was
                                                            founded to serve Turkish companies and their
                                                                                                                                  on Risk Management




    Halkbank’s Bahrain Branch, which commenced              partners in Western Europe.
    operations in 1994, is located in Bahrain, the
    financial center of the Gulf Region. Through the
    Bahrain Branch, the Bank aims to make Gulf Region
    funds available, both to Halkbank clients and to



                                                                                                                     61
Case  1:15-cr-00867-RMB
   HALKBANK 2013 ANNUAL REPORT Document 593-23 Filed 01/21/20 Page 64 of 358



   Review of Operations
   in 2013



         The Bank exceeded its centralized operations
        target for 2013, with a centralization ratio of
           more than 90% for bulk transactions.




                                      OPERATIONS
                                      As part of the efforts to centralize the Bank’s
                                      operations, central operations business flows
                                      commenced in 14 separate business processes
                                      that were previously under the work load of the
                                      branches. In addition, the Operations Center went
                                      into full service with all of its human resources
                                      staff and equipment infrastructure. The Bank
                                      exceeded its centralized operations target for
                                      2013, with a centralization ratio of more than 90%
                                      for bulk transactions.

                                      Halkbank implemented additional numerical
                                      criteria to measure the quality of branch
                                      operations, monitored the operational service
                                      quality of branches closely, and commissioned
                                      independent service quality measurement
                                      studies such as secret customer surveys and
                                      phone-based post-service customer satisfaction
                                      surveys.




   62
Case 1:15-cr-00867-RMB Document 593-23 Filed 01/21/20 Page 65 of 358




                                                                                                                 Corporate Profile
                                                                                                                 Assessment of the Management
     In 2013, Halkbank launched Sustainable Banking
          and energy management initiatives,
      measured its carbon footprint, and drafted a CDP
              (Carbon Disclosure Project) report.




                                                                                                                 Review of Operations in 2013
    Halkbank began providing custody service to         The “Integrated Service Management” platform
    those customers whose personal portfolios are       “OFFROAD,” which was created to ensure
    under the discretionary management of the           effective management of the Bank’s support
    Bank’s subsidiary Halk Portföy Yönetimi A.Ş.        services, commenced operations in May 2013.

    The Bank initiated a project to upgrade its         After the launch of the platform, Halkbank
    alarm and security camera systems with new          began to execute the purchasing, vehicle/fleet
    technology to allow for central monitoring and      management, personnel services management,
                                                                                                                 Corporate Governance
                                                                                                                   Management and




    more flexible/rapid response; raised the security   technical services, electronic security, physical
    infrastructure standards; and backed up all         security, cleaning services, repair/maintenance
    locations with a secondary security network         services, materials/equipment procurement, and
    communication via GPRS. Security risk criteria      blue collar personnel performance evaluation
    were defined for the Bank’s locations and risk      processes through the business flow system.
    scores began to be calculated for each locality,    As a result, the Bank now has key performance
    region and for the overall Bank.                    indicators (KPI) for each and every support
                                                        process in the system as well as a reporting
    In 2013, Halkbank launched Sustainable Banking      and oversight infrastructure that allows for the
                                                                                                                 Financial Information and Assessment




    and energy management initiatives, measured         monitoring of service level agreements (SLA).
    its carbon footprint, and drafted a CDP (Carbon
                                                                                                                         on Risk Management




    Disclosure Project) report.




                                                                                                            63
Case  1:15-cr-00867-RMB
   HALKBANK 2013 ANNUAL REPORT Document 593-23 Filed 01/21/20 Page 66 of 358



   Review of Operations
   in 2013
                                      INFORMATION SYSTEMS AND
                                      TECHNICAL SERVICES

     Halkbank continued to            Halkbank continued to enrich its advanced
                                      technology infrastructure with new products and
      enrich its advanced             services launched in 2013, while ranking among
                                      the industry’s pioneers in effective deployment of
          technology                  new technology.

     infrastructure with              Halkbank Further Enhances Customer
                                      Satisfaction via New Products and Services
       new products and               The Bank is currently upgrading the Call Center
                                      with next-generation technology in order to
      services launched in            provide effective and personalized services to
               2013.                  customers through a wider variety of channels
                                      including voice, instant messaging, video,
                                      electronic mail and social media. Thanks to the
                                      project that commenced service in 2013 with
                                      core functionality, not just Call Center customer
                                      service representatives but theoretically all Bank
                                      employees will be able to be part of the Call
                                      Center system in 2014.

                                      The English language Internet Branch went into
                                      service during the year. In addition, the screens
                                      for customer service representatives serving
                                      foreign clients from the Call Center were switched
                                      to English.

                                      The Bank implemented new high-performance
                                      infrastructure solutions to bolster the business
                                      intelligence environment where campaign
                                      management, data mining, analytical reporting
                                      and analyses are performed.




   64
Case 1:15-cr-00867-RMB Document 593-23 Filed 01/21/20 Page 67 of 358




                                                                                                                    Corporate Profile
    Halkbank Ranks among the Most                            Halkbank copied the backup and archive
    Pioneering Banks in the Effective                        data located in the Bank Data Center onto
    Deployment of New Technology                             the Disaster Recovery Center, ensuring the




                                                                                                                    Assessment of the Management
    The Bank implemented software and hardware               availability of all production environment data
    infrastructure upgrades that allow for the               on the Core Systems platform during a disaster
    development of complex service models in                 scenario.
    both virtual and physical environments to be
    offered and quantified as an IT service through          The Bank established an electronic certificate
    automation products using cloud technology.              infrastructure for Financial Seal Electronic
                                                             Signature function to be used pursuant to the
    Thanks to the virtualization solutions that have         requirements of the Tax Procedure Law. This
    been implemented at Halkbank since 2008                  will serve to safeguard the integrity, source
    and their ever-widespread use, applications              and content of the data belonging to legal
    with high license costs but low frequency of             entities and other companies, organizations and
    use are virtualized, resulting in greater flexibility,   businesses as well as ensure confidentiality in




                                                                                                                    Review of Operations in 2013
    cost advantages and savings in labor costs for           certain necessary cases.
    the Bank. To take advantage of the benefits of
    virtual platforms in the Bank’s external services        Halkbank is Ready for the Future with Its
    as well, Halkbank invested in Virtual Platform           Transformation Programs
    Security solutions; Corporate Portals, Corporate         Under the program to upgrade the “Software
    Connections, Corporate Data Transfer, Internet           Development Infrastructure,” the first phase of
    Branch, and Dialog Call Center applications were         which has been completed, initiatives to attain a
    also virtualized. Consequently, the Bank was able        more effective and agile infrastructure supported
    to deploy additional resources rapidly during            by next generation technology are ongoing.
    times of heavy use of these services, meeting all        Further, the Integrated Desktop Application that
    demands promptly and ensuring a high level of            was rolled out in 2013 is helping Halkbank adapt
    customer satisfaction.                                   solutions to increase the productivity of users on
                                                                                                                    Corporate Governance




                                                             a large scale.
                                                                                                                      Management and




    Next generation firewalls were put in use
    for the network segmentation and access                  The new “Data Center” is planned as one of
    controls that protect and report the Bank’s data         Halkbank’s top priorities in 2014. The ongoing
    communication originating from non-bank                  efforts to establish an efficient, secure and
    sources, including the internet, and provide             dynamic next-generation Data Center are
    a secure environment for communication                   expected to come to fruition in 2014.
    with other companies. As a result, the
    Bank technologically revamped protection
                                                                                                                    Financial Information and Assessment




    infrastructures of external-facing services;
    repositioned servers for critical services at
    the data center in separate protection zones;
                                                                                                                            on Risk Management




    restricted access via more effective controls.




                                                                                                               65
Case  1:15-cr-00867-RMB
   HALKBANK 2013 ANNUAL REPORT Document 593-23 Filed 01/21/20 Page 68 of 358



   Review of Operations
   in 2013

      Halkbank’s extensive
         branch network
          includes 872
     branches in Turkey
        (786 branches, 6
      corporate branches,
         37 commercial                HALKBANK’S EXTENSIVE
                                      BRANCH NETWORK
      branches, 3 free-zone
                                      Halkbank continued to operate through Head Office
      branches, 38 satellite          units and extensive domestic and overseas branch
                                      network with a high-quality service approach in 2013.
    branches and 2 special
                                      Halkbank’s extensive branch network includes 872
    transaction centers), 25          branches in Turkey (786 branches, 6 corporate
                                      branches, 37 commercial branches, 3 free-zone
      regional offices, 5             branches, 38 satellite branches and 2 special
                                      transaction centers), 25 regional offices, 5 overseas
     overseas branches                branches and 1 overseas representative office.

        and 1 overseas                Operational Restructuring Projects

        representative                Corporate Content Management System Project
                                      (DUMAN)
             office.                  Kurumsal İçerik Yönetim Sistemi Projesi’nin hedefi
                                      The Corporate Content Management System
                                      Project aims to transfer Halkbank’s internal and
                                      external printed and electronic document traffic, fax
                                      messages and important e-mail to corporate content
                                      management; share these with users according
                                      to their defined levels of authority; and archive
                                      them. Another objective of the project is to create a
                                      paperless office environment within Halkbank.

                                      Process Management Project (GENESIS)
                                      The Bank initiated efforts to analyze and document
                                      processes and to undertake process simplification,
                                      development and improvement under the GENESIS
                                      Project. The project prioritizes the processes that
                                      are part of the Management Declaration pursuant
                                      to the regulations of the Banking Regulation and
                                      Supervision Agency of Turkey (BRSA).

   66
Case 1:15-cr-00867-RMB Document 593-23 Filed 01/21/20 Page 69 of 358




                                                                                                                  Corporate Profile
    HUMAN RESOURCES

                                                           Halkbank provides




                                                                                                                  Assessment of the Management
    Halkbank provides employees with continuous
    training, expansive career opportunities and            employees with
    modern work spaces while taking heed of
    employee satisfaction. To that end, the Bank has     continuous training,
    revised its human resources policies and has
    begun using systematic HR implementation              expansive career
    processes.
                                                          opportunities and
    Number of Halkbank Employees
    787 new employees joined to the Halkbank
                                                          modern work spaces
    family in 2013, resulting in total Bank personnel
    reached to 14,798. As of year-end 2013, the
                                                          while taking heed of




                                                                                                                  Review of Operations in 2013
    average job tenure of Halkbank employees stood       employee satisfaction.
    at 10.4 years and the average of the staff was
    34.2 years. , 80.7% have university undergraduate
    or post-graduate degrees and the remaining
    19.3% are high school graduates of the Bank’s       these trainings. The Academy held periodic
    personnel.                                          assessment and informational activities through
                                                        55 meetings and conferences which were broad
    Career and (Self-Improvement) Days                  participated. In order to support in-class training
    Halkbank continued to engage in active              in 2013, Halk Academy made an extensive
    dialogue with university students in 2013 with      e-learning catalogue available to employees; the
    a dual objective of promoting the Bank to           catalogue consists of 300 training modules in
    potential candidates for recruiting purposes        technical banking, bank applications, personal
                                                                                                                  Corporate Governance




    and undertaking corporate social responsibility     and professional development, IT trainings, and
                                                                                                                    Management and




    activities. As part of these efforts, the Bank      quality standards.
    participated in the Career and (self-Improvement)
    Day events held at some universities during 2013.   Not limiting its training activities to the classroom,
                                                        the Bank also began offering high-tech training
    Halk Academy                                        methods, education simulations using e-learning,
    As of September 2009, Halkbank began                e-survey, e-testing, e-library applications through
    conducting all of its training activities under     www.halkakademi.com.tr which launched with a
    the umbrella of Halk Academy. Thanks to its         refreshed user interface.
                                                                                                                  Financial Information and Assessment




    customer orientation as well as its well-planned
    systematic approach, the Bank received ISO          Halk Academy also organizes training activities
                                                                                                                          on Risk Management




    9001:2008 Quality Certification in 2011.            for the Bank’s subsidiaries, affiliates and SME
                                                        customers in addition to Halkbank employees.
    Halk Academy conducted 2,137 training sessions      The SME Training Platform, which was launched
    across 20 programs for the Bank’s employees in      for SME customers with just four training
    2013., 48% were taught by in-house instructors      categories in 2010, served some 2,750 members
    while the remaining 52% were administered           with an e-learning catalogue of 40 training
    by external training firms/instructors of           modules as of end-2013.

                                                                                                             67
Case  1:15-cr-00867-RMB
   HALKBANK 2013 ANNUAL REPORT Document 593-23 Filed 01/21/20 Page 70 of 358



   Review of Operations
   in 2013
                                      PUBLICITY AND PUBLIC
                                      RELATIONS
                                      Aşk-ı Nebi ve Zikir Taneleri Hilye-i Şerif and
      Halkbank provided               Rosary Exhibition
                                      The Bank continued to provide support to the
       ongoing support                arts during the year by sponsoring the Aşk-ı Nebi
                                      ve Zikir Taneleri Hilye-i Şerif and Rosary Exhibition.
        to the arts and               Curated by Mehmet Çebi, the exhibition was held
                                      on January 26-31, 2013 at the Istanbul Lütfi Kırdar
    society-at-large with             International Congress and Exhibition Hall. This
                                      event presented unique classical and modern
    various sponsorships              works of calligraphy, the leading art form of the
                                      traditional Turkish-Islamic Arts, to art enthusiasts,
             in 2013.                 raised awareness about calligraphy, supported
                                      artists, and informed exhibition-goers about the
                                      historical and contemporary applications of these
                                      arts.

                                      Support Barış Manço Museum for the Love,
                                      Friendship and Peace Festival
                                      The activities organized jointly with the Kadıköy
                                      Municipality during the Love, Friendship and
                                      Peace week celebrated between February 1 and
                                      February 8 were held at the Barış Manço Home,
                                      which was transformed into a museum with the
                                      support of Halkbank. As part of these events,
                                      the Bank sponsored approximately 125 children
                                      under the custody of Social Services and Child
                                      Protection Agency for their participation in the
                                      comic workshop.

                                      Turkic American Convention
                                      Halkbank was among the sponsors of the
                                      Turkic American Convention that was held in
                                      Washington, DC by the Turkic American Alliance
                                      (TAA) for the third time this year. The event served
                                      as an exchange of ideas platform on the topics
                                      of energy, trade and regional developments
                                      for leading policy makers from Azerbaijan,
                                      Kazakhstan, Kyrgyzstan, Tajikistan, Turkey,
                                      Turkmenistan and Uzbekistan. The convention
                                      brought together major political and business
                                      figures from both the United States and the Turkic
                                      Republics.




   68
Case 1:15-cr-00867-RMB Document 593-23 Filed 01/21/20 Page 71 of 358


    Ankara International Film Festival                       Ankara International Unobstructed Film




                                                                                                                      Corporate Profile
    Halkbank provided sponsorship support to the             Festival
    “Ankara International Film Festival” for the fourth      The first Ankara International Unobstructed Film
    time this year.                                          Festival, where all audiences, with or without
                                                             disabilities, can watch films together, was held
    Business Idea Competition                                on September 4-8, 2013 under Halkbank’s
    Halkbank sponsored the “From Idea to Action              sponsorship. The film festival’s screenings
    – Business Idea Competition,” organized by               were enhanced with audio-description for
    Gazi University, for the first time this year. The       sight-impaired audience members and with
    competition serves to encourage technological            sign language and detailed subtitles for those
    innovation and entrepreneurship among                    hearing-impaired.
    academics and students, and to solidify the




                                                                                                                      Assessment of the Management
    university’s commitment to entrepreneurism.              Turkish Volleyball Federation
                                                             Halkbank is the main sponsor for the games of
    FIFA U-20 World Cup                                      the Men’s National Team in Turkey and abroad.
    The “FIFA U-20 World Cup” is the second largest
    FIFA event after the World Cup organized                 Kırşehir Ahi Week Celebrations
    by FIFA (Federation of International Football            The Ahi Week celebrations organized in
    Associations) bi yearly since 1977 for players           Kırşehir by the Ministry of Customs and
    under the age of 20,. FIFA U-20 is hosted by             Trade, Directorate General for Craftsmen and
    Turkey this year with the participation of 24            Tradesmen were sponsored by Halkbank.
    national teams in cooperation with the Turkish
    Football Federation, the event took place in             Productive Turkey Konya Meeting
    the period of June 21 to July 13, 2013. Halkbank         This meeting, held in Konya, was attended by
    provided support to the tournament as a local            the representatives of 500 SMEs and served as




                                                                                                                      Review of Operations in 2013
    sponsor.                                                 a conduit to generate solutions for the financing
                                                             and advisory needs of small and medium-sized
    1st Children and Media Congress in Turkey                enterprises.
    Halkbank sponsored the 1st Children and Media
    Congress in Turkey, organized by the General             Atlantic Council Energy & Economic Summit
    Directorate of Press and Information, the                Halkbank gave sponsorship support to the
    Children’s Foundation, and the Supreme Board             Energy & Economic Summit, which was
    of Radio and Television. Held on November 14-15,         organized under the coordination of the Atlantic
    2013 at Lütfi Kırdar Congress Hall, the purpose          Council with the participation of political and
    of the congress was to assess the children-              business leaders who shape the global energy
    media relationship from a broader, global and            and economic policies.
    multidimensional perspective.
                                                             ADFIMI Development Forum 2013
                                                                                                                      Corporate Governance
                                                                                                                        Management and




    International Women Entrepreneurs Forum                  Halkbank was the sponsor of the development
    The International Women Entrepreneurs Forum,             forum namely “Managing the Risks: Lessons
    bringing together women entrepreneurs from               Learned from the Crisis” which was organized
    Turkey and abroad, took place on May 2-4, 2013           by the Association of National Development
    under the main sponsorship of Halkbank.                  Financial Institutions in Member Countries of the
                                                             Islamic Development Bank (ADFIMI).
    Puppet Theater
     “Semaver Kumpanya Puppet Theater”                       Paraf Shop Development Workshop
    performances were held at the Barış Manço -              Paraf and the Soysal Retailing School teamed up
    Museum House in Kadıköy on May 18-25-26 and              to conduct training sessions entitled “Paraf Shop
                                                                                                                      Financial Information and Assessment




    June 1-2, 2013.                                          Development Workshop” for store managers, the
                                                             key personnel of the retail industry. The trainings
                                                                                                                              on Risk Management




    Istanbul Finance Summit                                  served to improve the knowledge and skills base
    Halkbank was the main sponsor for the Istanbul           of retail store managers in modern management
    Finance Summit, which was held on September              methods and were held on September 5, 19, 30,
    18-19, 2013 in Istanbul for the fourth time this year.   November 6 and December 3.
    The summit realized with the participation of
    major figures from the Turkish and international
    finance sector.


                                                                                                                 69
Case  1:15-cr-00867-RMB
   HALKBANK 2013 ANNUAL REPORT Document 593-23 Filed 01/21/20 Page 72 of 358



   Review of Operations
   in 2013



   OTHER INFORMATION ON OPERATIONS



   There were no major lawsuits filed against Halkbank that can impact the
   Bank’s financial position or operations.

   There have not been any administrative or legal sanctions imposed on the
   Bank for practices in breach of applicable legal or regulatory provisions.

   There have not been any administrative or legal sanctions imposed on
   the members of the Bank’s Board of Directors for practices in breach of
   applicable legal or regulatory provisions.

   Total charitable contributions and donations made by Halkbank in
   2013 amounted to TRY 7.927,55, including the subsidiaries consolidated
   donations amounted to TRY 44.778,21.




   70
Case 1:15-cr-00867-RMB Document 593-23 Filed 01/21/20 Page 73 of 358



    Halkbank’s Subsidiaries




                                                                                                                Corporate Profile
    and Affiliates
    Halkbank provides quick and effective
    services to its customers, with the




                                                                                                                Assessment of the Management
    synergistic cooperation among its
    subsidiaries and affiliates.


    Halkbank has an extensive portfolio of              began trading on the “Corporate Products
    subsidiaries and affiliates comprised of 21         Market” under the “HLGYO” ticker symbol as of




                                                                                                                Review of Operations in 2013
    companies that provide its customers with           February 22, 2013.
    advanced banking services , products and
    services in other areas, as well.                   Bileşim Alternatif Dağıtım Kanalları ve
                                                        Ödeme Sistemleri A.Ş. Became a Subsidiary
    In accordance with Halkbank’s policy,               In order to increase the service quality of its
    regarding its subsidiaries and affiliates:          credit card brand name Paraf and execute
    s$SFBUFBEEFEWBMVF FOSJDIUIFQSPEVDUBOE       faster and more efficient operational processes,
    service portfolio that Halkbank offers to its       Halkbank acquired Ziraat Group’s 76% stake in
    retail and corporate clients, and create cross-     the share capital of Bileşim Alternatif Dağıtım
    selling and supplementary product provision         Kanalları ve Ödeme Sistemleri A.Ş. Pursuant
    and sales opportunities.                            to the approval of the Turkish Competition
    s&TUBCMJTIHPPESFMBUJPOTXJUIPUIFS              Authority, the share acquisition deal closed on
    enterprises and expand and continue existing        July 22, 2013 and with 100% stake share the
                                                                                                                Corporate Governance
                                                                                                                  Management and




    relationships.                                      Company became a wholly-owned subsidiary
    s*ODSFBTFPQFSBUJPOBMFŢŢJDJFODZBOESFEVDF       of the Bank.
    service production costs.
    s&OTVSFUIFEFMJWFSZPGIJHIRVBMJUZTFSWJDFT     Halk Yatırım Menkul Değerler A.Ş. to
    needed by the Bank’s clients.                       Establish Halk Invest Ltd. in London
                                                        Halk Yatırım Menkul Değerler A.Ş. resolved to
    Acting in accordance with this policy, Halkbank     establish a subsidiary under the name of Halk
    provides quick and effective services to its        Invest Ltd. in London to engage in brokerage
    customers, with the synergistic cooperation         activities for capital markets instruments and
                                                                                                                Financial Information and Assessment




    among its subsidiaries and affiliates.              offer investment services.
                                                                                                                        on Risk Management




    The IPO of Halk Gayrimenkul Yatırım                 New Opportunities in Close-by Regions
    Ortaklığı A.Ş.                                      Halkbank resolved to research the acquisition
    The initial public offering of Halk Gayrimenkul     opportunities in the Serbian banking industry
    Yatırım Ortaklığı A.Ş. was held in February 2013;   and directed the carrying out the research
    the entire shares offered to the public, with a     studies for these opportunities..
    nominal value of TRY 185.5 million, was sold.
    28% of the Company’s outstanding shares

                                                                                                           71
Case  1:15-cr-00867-RMB
   HALKBANK 2013 ANNUAL REPORT Document 593-23 Filed 01/21/20 Page 74 of 358



   Halkbank’s Subsidiaries
   and Affiliates
   Subsidiaries



   Halk Sigorta A.Ş.                                        Halk Hayat ve Emeklilik A.Ş.
   Capital: TRY 70,000,000                                  Capital: TRY 113,000,000
   Halkbank’s shares: 89.18%                                Halkbank’s shares: 94.40%

   The Company was founded in 1958 under the                The Company was established in 1998 under
   leadership of Halkbank as the first cooperative          the business name of Birlik Hayat Sigorta A.Ş. to
   in Turkey to engage in a full array of insurance         operate in life and personal accident insurance,
   activities with the participation of the Artisans and    coinsurance, reinsurance and retrocession
   Tradesmen Loan and Guarantee Cooperatives,               businesses for individuals both in Turkey and
   tradesmen and artisans. The Company became a             abroad. The Company became a subsidiary in
   subsidiary in early 2006 when Halkbank acquired          early 2006 when Halkbank acquired the shares
   the shares held by Türkiye Halk Bankası Personnel        held by Türkiye Halk Bankası Personnel Provident
   Provident Fund. The Company’s business name              Fund.
   was changed to Halk Sigorta A.Ş. from Birlik
   Sigorta A.Ş. at the Extraordinary General Assembly       Began preparations in 2009 to operate in the
   Meeting held on December 27, 2010. For the aim           private pension sector, the Company acquired
   of conducting its activities with a stronger financial   the operating license from the Undersecretariat
   structure, –the Company’s paid-in capital was            of Treasury to operate in the pension branch
   raised from TRY 40 million to TRY 70 million within      in January 2012 and launched initiatives in this
   the new authorized capital of TRY 150 million.           segment.
   Pursuant to the resolution of its Board of Directors
   in 2013, Halk Sigorta A.Ş. acquired a 16.67% equity      The Company’s capital was raised from TRY 72
   stake in Türk P ve I Sigorta A.Ş.                        million to TRY 113 million in 2013.




                                                            Halk Yatırım Menkul Değerler A.Ş.
                                                            Capital: TRY 55,000,000
                                                            Halkbank’s shares: 99.94%

                                                            Halk Yatırım Menkul Değerler A.Ş., which began
                                                            operations in 1997, was set up to carry out capital
                                                            markets activities, to purchase and sell capital
                                                            markets instruments, and to execute stock exchange
                                                            transactions. The Company became a subsidiary
                                                            in early 2006 when Halkbank bought the shares of
                                                            Türkiye Halk Bankası Personnel Provident Fund.

                                                            The Company’s capital was raised from TRY 46
                                                            million to TRY 55 million in 2013.




   72
Case 1:15-cr-00867-RMB Document 593-23 Filed 01/21/20 Page 75 of 358




                                                                                                                            Corporate Profile
    Halk Banka A.D., Skopje                                     Halk Gayrimenkul Yatırım Ortaklığı A.Ş.




                                                                                                                            Assessment of the Management
    Capital: MKD 2,893,690,000 (Macedonian denars)              Capital: TRY 673,638,704
    Halkbank’s shares: 98.78%                                   Halkbank’s shares: 71.89%

    Halkbank acquired the majority shares of Izvozna            The Company was established under the
    I Kreditna Banka A.D., Skopje, a Macedonian bank            leadership of Halkbank in 2010 to do business
    that began operating in 1993 to conduct a full              for the objectives and in the matters stipulated
    range of banking activities, from Demir-Halk Bank           by the regulations of the Capital Markets Board
    (Nederland) N.V. in 2011. Subsequently, the Bank            of Turkey regarding the Real Estate Investment
    became a subsidiary of Halkbank; the name was               Trusts and to invest in real estate properties, real
    changed to Halk Banka A.D., Skopje.                         estate-backed capital markets instruments, real
                                                                estate projects and real estate-based rights.
    Halk Banka A.D., Skopje, the Bank’s subsidiary
    operating in Macedonia, acquired Ziraat Banka               The shares corresponding to TRY 185.5 million of
    A.D., Skopje, another bank operating in Macedonia           share capital that will be issued as a result of the




                                                                                                                            Review of Operations in 2013
    controlling shares of which are owned by T.C.               increase in the Company’s paid-in capital from
    Ziraat Bankası A.Ş., with all of its assets, liabilities,   TRY 477 million to TRY 662.5 million within its
    branches and personnel as of October 1, 2012. As            authorized capital of TRY 1.5 billion. It was sold
    a result of this takeover, the Company’s capital            in February 2013 and the Bank’s shareholding is
    increased from MKD 1,884,150,000 to MKD                     71.89% by way of a public offering.
    2,893,690,000 while Halkbank’s equity stake went
    up from 98.12% to 98.78%.                                   In 2013, the Company raised its paid-in capital by
                                                                TRY 11.1 million, all of it from 2012 profit, to TRY
    Halk Banka A.D., Skopje opened a representative             673.6 million.
    office in Serbia in line with its strategy of pursuing
    growth and increasing its presence in other
    Balkan countries.
                                                                                                                            Corporate Governance
                                                                                                                              Management and
                                                                                                                            Financial Information and Assessment
                                                                                                                                    on Risk Management




                                                                                                                       73
Case  1:15-cr-00867-RMB
   HALKBANK 2013 ANNUAL REPORT Document 593-23 Filed 01/21/20 Page 76 of 358



   Halkbank’s Subsidiaries
   and Affiliates

   Halk Finansal Kiralama A.Ş.                           Halk Portföy Yönetimi A.Ş.
   Capital: TRY 259,162,047                              Capital: TRY 5,000,000
   Halkbank’s share: 99.99%                              Halkbank’s shares: 55.99%

   Commencing operations in 1991, Halk Finansal          The Company was founded on June 24, 2011 to
   Kiralama A.Ş. was founded to acquire movable          manage portfolios consisting of capital markets
   and immovable property, machinery, vehicles           instruments through discretionary portfolio
   and equipment through purchasing, import and          management agreements with customers as their
   other legal means; to use these economic assets       authorized agent and to engage in investment
   in domestic and overseas leasing operations; and      advisory and capital markets activities pursuant
   to conduct all kinds of leasing transactions. The     to the provisions of the Capital Market Law and its
   Company, which was a 47.75%-owned affiliate of        related regulations.
   Halkbank, became a subsidiary after Halkbank
   acquired the shares of other shareholders in 2011.

   The Company raised its capital twice in 2013, first   Halk Faktoring A.Ş.
   from TRY 93.95 million to TRY 114.95 million, and     Capital: TRY 40,000,000
   subsequently to TRY 259,2 million.                    Halkbank’s shares: 95.00%

                                                         Halk Faktoring A.Ş. was founded on June 6, 2012
                                                         as a Halkbank subsidiary in order to provide all
                                                         financing, guarantee and collection products needed
                                                         in domestic and international trade transactions with
                                                         a focus on trade finance and receivables-backed
                                                         financing to SMEs, companies with major import
                                                         or export activities, corporations with extensive
                                                         supplier and dealer networks, as well as all other
                                                         clients. Pursuant to the operating license granted by
                                                         the Banking Regulation and Supervision Agency of
                                                         Turkey, the Company began executing transactions
                                                         on December 10, 2012. The Company increased its
                                                         capital from TRY 20 million to TRY 40 million in 2013.




                                                         Bileşim Alternatif Dağıtım Kanalları ve Ödeme
                                                         Sistemleri A.Ş.
                                                         Capital: TRY 1,000,000
                                                         Halkbank’s shares: 100%

                                                         Bileşim Alternatif Dağıtım Kanalları ve Ödeme
                                                         Sistemleri A.Ş. commenced operations in 1998 to
                                                         carry out activities in the areas of alternative delivery
                                                         channels and payment systems. Pursuant to the
                                                         Turkish Competition Authority’s approval for the
                                                         share transfer transaction, Halkbank’s acquisition of
                                                         Ziraat Group’s 76% equity stake (T.C. Ziraat Bankası
                                                         A.Ş. shareholding: 61%; Ziraat Finansal Kiralama A.Ş.
                                                         shareholding: 15%) in the Bank’s affiliate Bileşim
                                                         Alternatif Dağıtım Kanalları ve Ödeme Sistemleri
                                                         A.Ş. was finalized on July 22, 2013 and the Company
                                                         became a wholly-owned subsidiary of the Bank.

   74
Case 1:15-cr-00867-RMB Document 593-23 Filed 01/21/20 Page 77 of 358


    Affiliates                                             Securities Available for Sale




                                                                                                                  Corporate Profile
                                                           Kredi Garanti Fonu A.Ş.
                                                           Capital: TRY 240,000,000
                                                           Halkbank’s shares: 1.75%

                                                           Commencing operations in 1991, Kredi Garanti
                                                           Fonu A.Ş. was established to support small and
    KOBİ Girişim Sermayesi Yatırım Ortaklığı A.Ş.          medium-size enterprises through loan guarantees
    Capital: TRY 38,000,000                                and to facilitate their access to bank loans to
    Halkbank’s share: 31.47%                               finance their investments and working capital
                                                           needs.
    KOBİ Girişim Sermayesi Yatırım Ortaklığı A.Ş. was




                                                                                                                  Assessment of the Management
    established in 1999. The purpose of the Company        Sberbank Magyarország Zrt.
    is to provide support for small and medium-            (Sberbank Macaristan)
    scale enterprises that have a high potential for       Capital: HUF 37,266,000,000 (Hungarian Forints)
    development and are in need of funds. The              Halkbank’s shares: 1.07%
    intention of the Company is to contribute to their
    development by offering them the capital and           Magyarorszagi Volksbank RT was established
    strategic support they need to grow.                   in Hungary in 1993 to carry out a full range of
                                                           banking services.
    The Company was expanded to build and
    manage an “angel investor” network and to carry        Volksbank International AG, the controlling
    out portfolio management activities. Through this      shareholder of Magyarorszagi Volksbank RT, sold
    network, the Company intends to bring together         its 98.60% stake in the Company to Sberbank
    a group of “angel investors” and undertake             Europe AG in 2012. In the General Meeting held
    finance matching to meet seed and initial capital      on 29.05.2013, it was decided to change the
    needs.                                                 Bank’s name as Sberbank Magyarorszagi Zrt.




                                                                                                                  Review of Operations in 2013
                                                           International Joint Stock Bank (Garagum)
                                                           Capital: TMM 17,000,000 (Turkmenistan Manats)
    Demir-Halk Bank (Nederland) N.V.                       Halkbank’s shares: 2.01%
    Capital: € 113,750,000
    Halkbank’s shares: 30%                                 The International Joint Stock Bank (Garagum)
                                                           commenced operations in Turkmenistan in 1993
    Having commenced operations in 1992 and                to carry out a full range of banking services.
    carrying out a full range of banking operations,
    Demir-Halk Bank (Nederland) N.V. was established       İstanbul Takas ve Saklama Bankası A.Ş.
    in the Netherlands to offer services particularly to   Capital: TRY 420,000,000
    Turkish companies and their partners in Western        Halkbank’s shares: 1.11%
    Europe.
                                                           Mesbaş Mersin Serbest Bölge İşleticisi A.Ş.
    Bankalararası Kart Merkezi A.Ş.                        Capital: TRY 5,402,160
    Capital: TRY 14,000,000
                                                                                                                  Corporate Governance



                                                           Halkbank’s shares: 1.37%
                                                                                                                    Management and




    Halkbank’s shares: 18.95%
                                                           Türkiye Cumhuriyet Merkez Bankası
    The Company was established in 1990 to                 Capital: TRY 25,000
    generate solutions for common issues related           Halkbank’s shares: 1.11%
    to the card payment system and to develop the
    rules and standards for debit and credit cards in      Alidaş Alanya Liman İşletmeleri Denizcilik Tur.
    Turkey.                                                Tic. ve San. A.Ş.
                                                           Capital: TRY 6,000,000
    Kredi Kayıt Bürosu A.Ş.                                Halkbank’s shares: 0.50%
    Capital: TRY 7,425,000
    Halkbank’s shares: 18.18%                              Borsa İstanbul A.Ş.
                                                                                                                  Financial Information and Assessment




                                                           Capital: TRY 423,234,000
    The Company was founded in 1995 to facilitate          Halkbank’s shares: 0.00353%
    information sharing, a requisite for monitoring
                                                                                                                          on Risk Management




    and controlling retail loans, between financial
    institutions that are engaged primarily in money
    and capital markets and insurance business lines.




                                                                                                             75
Case  1:15-cr-00867-RMB
   HALKBANK 2013 ANNUAL REPORT Document 593-23 Filed 01/21/20 Page 78 of 358



   Annual Report
   Compliance Statement



                                        ANNUAL REPORT
                                     COMPLIANCE STATEMENT

   To the General Assembly of Türkiye Halk Bankası Anonim Şirketi:

   We have audited the accuracy and compliance of the financial information contained in the
   annual report of Türkiye Halk Bankası Anonim Şirketi (“The Bank”) as of December 31, 2013 with the
   independent auditor’s report drawn up as of the end of the related accounting period. The subject
   of the report is under the responsibility of the Bank management. Our responsibility as the firm
   carrying out the independent audit is to present opinion on the Annual Report.

   The audit was carried out in accordance with the procedures and principles regarding the
   preparation and publication of annual reports which entered into force under Banking Law No. 5411
   and the regulations on the principles of independent auditing. These regulations require that audits
   be planned and carried out with the purpose of giving reasonable reassurance as to whether
   there are any material errors in the annual report. We believe that the audit carried out provides a
   reasonable and sufficient basis for forming an opinion.

   Our opinion is that, in line with the procedures and principles in force as of December 31, 2013
   pursuant to Article 40 of Banking Law 5411, the financial information contained in the enclosed
   Annual Report of the Bank reflects the information on Türkiye Halk Bankası Anonim Şirketi’s
   financial standing accurately; contains a summary report of the Board of Directors as well as the
   independent auditor’s opinion that was provided by us; and is consistent with the information
   contained in the independently-audited financial statements.



   İstanbul,                                                 Akis Bağımsız Denetim ve Serbest
   February 17, 2014                                           Muhasebeci Mali Müşavirlik
                                                                     Anonim Şirketi




                                                                     Erdal Tıkmak
                                                            Responsible Partner, Chief Auditor




   76
Case 1:15-cr-00867-RMB Document 593-23 Filed 01/21/20 Page 79 of 358



    Amendments to the Articles




                                                                                                                           Corporate Profile
    of Association in 2013
    On the Ordinary General Meeting of Halkbank which held on March 29, 2013 the Bank’s Articles
    of Association has been amended.

    FORMER VERSION                                            NEW VERSION




                                                                                                                           Assessment of the Management
    ARTICLES OF ASSOCIATION of                                ARTICLES OF ASSOCIATION of
    TÜRKİYE HALK BANKASI ANONİM ŞİRKETİ                       TÜRKİYE HALK BANKASI ANONİM ŞİRKETİ

    SECTION ONE                                               SECTION ONE
    INCORPORATION                                             INCORPORATION

    Incorporation:                                            Incorporation:

    Article 1- The Articles of Association of Türkiye Halk    Article :1-) The Articles of Association of Türkiye
    Bankası Anonim Şirketi are hereby amended as              Halk Bankası Anonim Şirketi, are hereby amended
    follows in accordance with provisions of the Law          as follows as per the Law No. 4603.
    No. 4603.




                                                                                                                           Review of Operations in 2013
    Title of the Company:                                     Title of the Company:

    Article 2- The trade title of the Bank is “Türkiye Halk   Article:2-) The trade title of the Bank is “Türkiye
    Bankası Anonim Şirketi”, which is abbreviated as          Halk Bankası Anonim Şirketi”, which is abbreviated
    “Halkbank”. It shall hereinafter be referred to in this   as “Halkbank”. It shall hereinafter be referred to as
    Articles of Association as the “Bank”.                    the “Bank” in this Articles of Association.

    Head Office and Organization:                             Head Office and Organization:

    Article 3- The head office of the Bank is in Ankara,      Article:3-) (1) The head office of the Bank is in
    at the address of Söğütözü 2. Cad. No. 63 Çankaya/        İstanbul, at the address of Barbaros Mahallesi
    Ankara. Any changes in the address of the Bank’s          Şebboy Sokak No:4 Ataşehir/İstanbul. Any changes
                                                                                                                           Corporate Governance




    head office shall be notified to the Trade Registry,      in the address of the Bank’s head office shall be
                                                                                                                             Management and




    and announced via the Trade Registry Gazette              notified to the Trade Registry, and announced via
    of Turkey. Notices sent to the last registered and        the Trade Registry Gazette of Turkey. Notices sent
    announced address of the Bank shall be deemed             to the last registered and announced address of
    as received by the Bank. The failure to register          the Bank shall be deemed as received by the Bank.
    any new address within applicable legal period            The failure to register any new address within
    of time upon relocation from the registered and           applicable legal period of time upon relocation
    announced address shall be considered as a cause          from the registered and announced address shall
    for termination by the Bank.                              be considered as a cause for termination by the
                                                              Bank.
                                                                                                                           Financial Information and Assessment




    Changes in the address shall be notified to the           (2) Changes in the address shall be notified to
    Banking Regulation and Audit Authority, the Capital       the Banking Regulation and Supervision Agency,
                                                                                                                                   on Risk Management




    Markets Board, and other relevant authorities.            the Capital Markets Board, and other relevant
                                                              authorities.

    The Bank’s organization is comprised of the               (3) The Bank’s organization is comprised of the
    General Directorate as well as domestic and foreign       General Directorate as well as domestic and foreign
    service units. The Board of Directors is authorized       service units. The Board of Directors is authorized



                                                                                                                      77
Case  1:15-cr-00867-RMB
   HALKBANK 2013 ANNUAL REPORT Document 593-23 Filed 01/21/20 Page 80 of 358



   Amendments to the Articles
   of Association in 2013
   to determine the attributes, duties and authorities,       to determine the attributes, duties and authorities,
   and legal forms of these service units.                    and legal forms of these service units.

   Purpose and Subject:                                       Purpose and Subject:

   Article 4- The purpose of the Bank is to engage            Article:4-) (1) The purpose of the Bank is to
   in all kinds of banking activities which can be            engage in all kinds of banking activities which can
   duly performed by deposit banks, subject to the            be duly performed by deposit banks, subject to
   fulfilment of all obligations and requirements             the fulfilment of all obligations and requirements
   provided in the Banking Law as well as other laws          provided in the Banking Law as well as other laws
   and regulations.                                           and regulations.

   In order to attain its purposes, the Bank shall use all    (2) In order to attain its purposes, the Bank shall use
   such authorities and powers that are available to it       all such authorities and powers that are available to
   under the Banking Law as well as other laws and            it under the Banking Law as well as other laws and
   regulations.                                               regulations.

   The Bank may offer all kinds of cash and non-cash          (3) The Bank may offer all kinds of cash and
   credit facilities in Turkish Lira or foreign currencies;   non-cash credit facilities in Turkish Lira or foreign
   act as a broker for export, purchase, and sale             currencies; act as a broker for export, purchase, and
   of such financial instruments that are offered at          sale of such financial instruments that are offered
   domestic and international financial markets;              at domestic and international financial markets;
   perform investment banking activities; purchase,           perform investment banking activities; purchase,
   sell, and transfer credit facilities collectively or       sell, and transfer credit facilities collectively or
   individually; perform trading activities at domestic       individually; perform trading activities at domestic
   and foreign forward markets; procure funds from            and foreign forward markets; procure funds from
   interbank markets as well as other domestic and            interbank markets as well as other domestic and
   foreign resources; perform capital market activities;      foreign resources; perform all kinds of capital
   act as a broker for export and import activities;          market activities; act as a broker for export and
   acts as an agency for insurance companies and              import activities; acts as an agency for insurance
   other financial institutes; participate in all kinds of    companies and other financial institutes; participate
   partnerships which banks can establish, or become          in all kinds of partnerships which banks can
   a partner of in the country and at abroad, or              establish, reserving the provisions of Capital
   establish new partnerships, or terminate its existing      Markets laws and regulations, or become a partner
   partnerships in accordance with applicable laws and        of in the country and at abroad, or establish new
   regulations.                                               partnerships, or terminate its existing partnerships in
                                                              accordance with the Banking laws and regulations
                                                              and Capital Markets laws and regulations.

   Furthermore, the Bank may offer credit facilities          (4) Furthermore, the Bank may offer credit facilities
   to tradesmen and merchants as well as small and            to tradesmen and merchants as well as to small
   medium sized industrial enterprises directly or            and medium sized industrial enterprises directly or
   through Credit Cooperatives for Tradesmen and              through Credit Cooperatives for Tradesmen and
   Merchants provided that interest rates of such credit      Merchants provided that interest rates of such credit
   facilities may not be less than actual costs of the        facilities may not be less than actual costs of the
   Bank.                                                      Bank.

   In case the percentage of publicly held shares             (5) In case the percentage of publicly held shares
   of the Bank falls below 50%, activities of the             of the Bank falls below 50%, activities of the
   Bank regarding the offering of credit facilities to        Bank regarding the offering of credit facilities to
   tradesmen and merchants as well as small and               tradesmen and merchants as well as small and
   78
Case 1:15-cr-00867-RMB Document 593-23 Filed 01/21/20 Page 81 of 358




                                                                                                                            Corporate Profile
    medium sized industrial enterprises shall continue       medium sized industrial enterprises shall continue
    in accordance with the methods and principles that       in accordance with the methods and principles that
    shall be determined by the Council of Ministers.         shall be determined by the Council of Ministers.




                                                                                                                            Assessment of the Management
    The Bank may not be involved in activities that          (6) The Bank may not be involved in activities that
    may not be performed by deposit banks pursuant           may not be performed by deposit banks pursuant
    to the Banking Law, the Capital Markets Law, and         to the Banking Law, the Capital Markets Law, and
    other relevant laws and regulations, activities for      other relevant laws and regulations, activities for
    which necessary consents or authorizations could         which necessary consents or authorizations could
    not have been obtained from relevant authorities         not have been obtained from relevant authorities
    in spite of them being specified in applicable laws      in spite of them being specified in applicable laws
    and regulations, or activities which are banned to       and regulations, or activities which are banned to
    be performed by deposit banks pursuant to other          be performed by deposit banks pursuant to other
    relevant laws and regulations even if such activities    relevant laws and regulations even if such activities
    are specified in these Articles of Association           are specified in these Articles of Association.

                                                             (7) In the event that the purpose and subject of




                                                                                                                            Review of Operations in 2013
                                                             the Bank is amended, required permits shall be
                                                             obtained from the T.R. Ministry of Customs and
                                                             Trade, Banking Regulation and Supervision Agency
                                                             and the Capital Markets Board.

    Acquisition of Movable and Immovable Assets;             Acquisition of Movable and Immovable Assets;
    Transactions That Involve Movable and                    Transactions That Involve Movable and
    Immovable Assets:                                        Immovable Assets:

    Article 5- The Bank may not be involved in               Article:5-) (1) The Bank may not be involved in
    trading of immovable assets and commodities              trading of immovable assets and commodities
    for commercial purposes. The Bank may                    for commercial purposes. The Bank may not
    not participate in partnerships that are solely          participate in partnerships that are primarily
                                                                                                                            Corporate Governance




    involved in trading of immovable assets except           involved in trading of immovable assets except for
                                                                                                                              Management and




    for mortgaged housing finance institutions and           mortgaged housing finance institutions and real
    real estate investment trusts, and the Bank may          estate investment trusts.
    not offer credit facilities to real persons and legal
    entities involved in these activities.

    However, without prejudice to the provisions of          (2) However, without prejudice to the provisions
    relevant laws and regulations, the Bank may, with        of relevant laws and regulations, the Bank may,
    a resolution of its Board of Directors, acquire, give,   with a resolution of its Board of Directors, acquire,
    sell, transfer, impose pledges and mortgages on,         give, sell, transfer, impose pledges and mortgages
                                                                                                                            Financial Information and Assessment




    all kinds of movable and immovable assets, all           on, all kinds of movable and immovable assets,
    kinds of rights, especially including industrial and     all kinds of rights, especially including industrial
    intellectual rights, rights of redemption, rights of     and intellectual rights, rights of redemption, rights
                                                                                                                                    on Risk Management




    repurchase, usufructs, easements, superficies,           of repurchase, usufructs, easements, superficies,
    and other in-kind rights, and rights of receivables;     and other in-kind rights, and rights of receivables;
    receive pledges and mortgages imposed on                 receive pledges and mortgages imposed on
    movable and immovable assets; release existing           movable and immovable assets; release existing
    mortgages; hire or rent movable and immovable            mortgages; assign its receivables as well as
    assets, industrial and intellectual rights, and          securities associated therewith; hire or rent
    other similar rights; register rental contracts and      movable and immovable assets, industrial and
    preliminary sales contracts at land registers in its     intellectual rights, and other similar rights; register
                                                                                                                       79
Case  1:15-cr-00867-RMB
   HALKBANK 2013 ANNUAL REPORT Document 593-23 Filed 01/21/20 Page 82 of 358



   Amendments to the Articles
   of Association in 2013
   own name; and cancel such registrations. The Bank        rental contracts and preliminary sales contracts
   may impose pledges and mortgages individually or         at land registers in its own name; and cancel such
   collectively as well as jointly.                         registrations. The Bank may impose pledges and
                                                            mortgages individually or collectively as well as
                                                            jointly.

   The Bank may acquire immovable assets for                (3) The Bank may acquire movable and immovable
   the purpose of sustaining its banking activities         assets for the purpose of sustaining its banking
   and collecting its receivables within applicable         activities and collecting its receivables within
   legal limits, and dispose of the same whenever           applicable legal limits, and dispose of the same
   appropriate through sale or exchange thereof or          whenever appropriate through sale or exchange
   otherwise.                                               thereof or otherwise.

   The Bank may obtain all kinds of in-kind and             (4) The Bank may obtain all kinds of in-kind and
   personal securities in order to secure and collect       personal securities in order to secure and collect
   its rights and receivables. The Bank may carry out       its rights and receivables. The Bank may carry out
   registration, cancellation, and other transactions at    registration, cancellation, assignment and other
   land registers, tax offices, and other public bodies     transactions at land registers, tax offices, and other
   and entities in connection with such securities.         public bodies and entities in connection with such
                                                            securities.

   SECTION TWO                                              SECTION TWO
   CAPITAL                                                  CAPITAL AND DEBT INSTRUMENTS

   Capital:                                                 Capital:

   Article 6- The registered share capital of the Bank is   Article:6-) (1) The registered share capital of the
   TL 1.250.000.000,00 (One Billion Two Hundred and         Bank is TL 1.250.000.000,00 (One Billion Two
   Fifty Million Turkish Liras), which is fully paid.       Hundred and Fifty Million Turkish Liras), which is
                                                            fully paid, free of collusion.
   This share capital;

   is divided into 1.250.000.000,00 (One Billion Two        (2) This share capital is divided into
   Hundred and Fifty Million) registered shares, each       1.250.000.000,00 (One Billion Two Hundred and
   having a nominal value of One Turkish Lira.              Fifty Million) registered shares, each having a
                                                            nominal value of One Turkish Lira.

   The registered shares, which are not eligible for        (3) The shares representing the Bank’s share capital
   transfer through blank endorsement, are traced           are traced through book-entry registration pursuant
   through book-entry registration at the Central           to applicable principles of dematerialization.
   Registry Agency.

   The shares to be issued by the Bank shall be subject
   to applicable provisions of the Capital Market
   Regulations as well as applicable principles on
   registration of shares.




   80
Case 1:15-cr-00867-RMB Document 593-23 Filed 01/21/20 Page 83 of 358




                                                                                                                       Corporate Profile
                                                           Issuance of Debt Instruments:

                                                           Article:7-) The Bank may issue all kinds of debt




                                                                                                                       Assessment of the Management
                                                           instruments that are specified and defined in the
                                                           capital markets laws and regulations. The Bank’s
                                                           Board of Directors shall be authorized to issue the
                                                           debt instruments.

    SECTION THREE                                          SECTION THREE
    BODIES OF THE BANK                                     BODIES OF THE BANK

    Bodies of the Bank:                                    Bodies of the Bank:

    Article 7- The authorized bodies of the Bank           Article:8-) The authorized bodies of the Bank are
    are as follows: The General Assembly, the Board        as follows: The General Assembly, the Board of
    of Directors, the Committee of Credits, the Audit      Directors, the General Manager, and Committees
    Committee, the General Manager, and the Auditors.      that shall be established as per relevant laws and




                                                                                                                       Review of Operations in 2013
                                                           regulations.

    General Assembly:                                      General Assembly:

    Article 8- The Bank’s General Assembly meets           Article:9-) The Bank’s General Assembly meets
    in ordinary or extraordinary form. The General         in ordinary or extraordinary form. The General
    Assembly meets in ordinary form at least once a        Assembly meets in ordinary form at least once a
    year within three months of the expiration of each     year within three months of the expiration of each
    fiscal year of the Bank. The General Assembly          fiscal year of the Bank. The General Assembly
    meets in extraordinary form and takes necessary        meets in extraordinary form and takes necessary
    decisions whenever necessitated by the affairs and     decisions whenever necessitated by the affairs and
    activities of the Bank in accordance with applicable   activities of the Bank in accordance with applicable
    provisions of the Turkish Commercial Code and          provisions of the Turkish Commercial Code, Capital
                                                                                                                       Corporate Governance




    these Articles of Association.                         Markets laws and regulations, Banking laws and
                                                                                                                         Management and




                                                           regulations and these Articles of Association.

    Duties and Powers of the General Assembly:             Duties and Powers of the General Assembly:

    Article 9- The General Assembly shall, in addition     Article:10-) The General Assembly shall, in
    to the tasks and duties that are provided herein,      addition to the tasks and duties that are provided
    assume such duties and powers that are specified       herein, assume such duties and powers and make
    in the Turkish Commercial Code, the Banking Law,       such decisions that are specified in the Turkish
    and other relevant laws and regulations.               Commercial Code, the Banking Law, the Capital
                                                                                                                       Financial Information and Assessment




                                                           Markets Law, and relevant secondary legislation
                                                           adopted under these laws.
                                                                                                                               on Risk Management




    Meetings of the General Assembly:                      Meetings of the General Assembly:

    Article 10- The General Assembly shall meet at the     Article:11-) The General Assembly shall meet at the
    Bank’s Head Office or any other suitable location      Bank’s Head Office or any other suitable location
    within borders of such civilian administration unit    within borders of such civilian administration unit
    where the Bank’s Head Office is situated, or within    where the Bank’s Head Office is situated, or within
    borders of Istanbul. The person calling the meeting    borders of Ankara. The person calling the meeting
    shall make the choice in this regard.                  shall make the choice in this regard.
                                                                                                                  81
Case  1:15-cr-00867-RMB
   HALKBANK 2013 ANNUAL REPORT Document 593-23 Filed 01/21/20 Page 84 of 358



   Amendments to the Articles
   of Association in 2013
   Invitation for General Assembly:                        Invitation and Announcement for General
                                                           Assembly:

   Article 11- The General Assembly shall be called        Article:12-) (1) The General Assembly shall be called
   for a meeting by the Board of Directors or by those     for a meeting by the Board of Directors or by those
   who are authorized in this regard as per applicable     who are authorized in this regard as per applicable
   laws and regulations.                                   laws and regulations.

   The date, time, venue, and agenda of the General        (2) The date, time, venue, and agenda of the General
   Assembly meeting shall be announced in the Trade        Assembly meeting shall be announced in the
   Registry Gazette of Turkey as well as in at least one   Trade Registry Gazette of Turkey, in at least one
   newspaper that is circulated through the location of    newspaper that is circulated across the country, at
   Bank’s head office, at least three weeks in advance     the website of the Bank, at the Public Disclosures
   of anticipated date of the meeting.                     Platform (PDP), and also via other means as
                                                           designated by the Capital Markets Board at least
                                                           three weeks in advance of anticipated date of the
                                                           meeting excluding the dates of announcement and
                                                           meeting.

                                                           (3) The invitation for meeting shall not be sent
                                                           separately via registered and reply-paid letter for
                                                           the Bank’s shares that are traded on the stock
                                                           exchange.

                                                           (4) The invitation for meeting shall be sent
                                                           separately via registered and reply-paid letter for the
                                                           Bank’s dematerialized shares which are not traded
                                                           on the stock exchange. However, the invitation for
                                                           meeting shall be sent via registered and reply-paid
                                                           letter to such address, which are clearly known
                                                           based on records available in the Share Ledger, for
                                                           those shares that are monitored collectively through
                                                           the “Dematerialized Unknown Shareholders
                                                           Account” at the Central Registry Agency.

   Agenda:                                                 Agenda:

   Article 12- The agenda of an ordinary General           Article:13-) (1) The agenda of an ordinary meeting
   Assembly meeting shall include such items as the        of the General Assembly shall include the election
   reading of reports issued by the Board of Directors     of managerial bodies; the matters associated with
   and the Auditors; the review and approval of            financial statements, annual report of the Board
   balance sheets and P & L statements; the release        of Directors, and mode of allocation of profits; the
   of members of the Board of Directors and Auditors       determination of distributable shares of profit and
   from their respective liabilities separately; the       dividends; the release of members of the Board of
   proposals received about distribution of profits; the   Directors; and other matters and issues which are
   election of members of the Board of Directors and       considered appropriate in connection with the fiscal
   Auditors whose term in office have expired; and         year.
   such other items that are considered appropriate to
   be discussed at the meeting.



   82
Case 1:15-cr-00867-RMB Document 593-23 Filed 01/21/20 Page 85 of 358




                                                                                                                     Corporate Profile
    The agenda of an Extraordinary General               (2) The agenda of an Extraordinary General
    Assembly meeting shall include topics which have     Assembly meeting shall include topics which have
    necessitated the holding of the meeting as well as   necessitated the holding of the meeting as well as




                                                                                                                     Assessment of the Management
    other topics fit to be discussed at the meeting.     other topics fit to be discussed at the meeting.

                                                         (3) The agenda shall be determined by the
                                                         individuals who have called the meeting. Topics
                                                         that are not in the agenda may not be discussed
                                                         or resolved at the General Assembly. Exceptions
                                                         specified in law are hereby reserved.

                                                         Attendance to General Assembly Meetings;
                                                         General Assembly Meetings via Electronic
                                                         Means:

                                                         Article:14-) (1) The Bank shall attend to General
                                                         Assembly meetings in accordance with the




                                                                                                                     Review of Operations in 2013
                                                         principles and methods that are specified in the
                                                         Turkish Commercial Code, the Capital Markets Law,
                                                         and other relevant laws and regulations.

                                                         (2) The beneficiaries whom are entitled to attend
                                                         General Assembly meetings of the Bank may
                                                         also attend these meetings via electronic means
                                                         pursuant to the Article 1527 of Turkish Commercial
                                                         Code. The Bank may establish an electronic
                                                         general assembly system which enables the
                                                         beneficiaries to attend the general assembly
                                                         meetings electronically, to share opinions, to
                                                         provide recommendations at the meetings and
                                                                                                                     Corporate Governance




                                                         to cast votes, or the Bank may purchase such
                                                                                                                       Management and




                                                         services from other systems which have been
                                                         established for this purpose in accordance with
                                                         the Regulation on the Electronic General Assembly
                                                         Meetings. It shall be ensured that the beneficiaries
                                                         and the representatives are able to exercise
                                                         their rights specified under the Regulation at all
                                                         General Assembly meetings via the established
                                                         system pursuant to this provision of the Articles of
                                                         Association.
                                                                                                                     Financial Information and Assessment




                                                         (3) The principles and methods specified in the
                                                         laws and regulations adopted by the Central
                                                                                                                             on Risk Management




                                                         Registry Agency shall be taken into consideration
                                                         with regards to the establishment and operation
                                                         of the electronic system for general assembly
                                                         meetings.




                                                                                                                83
Case  1:15-cr-00867-RMB
   HALKBANK 2013 ANNUAL REPORT Document 593-23 Filed 01/21/20 Page 86 of 358



   Amendments to the Articles
   of Association in 2013
   Council of the General Assembly Meeting:                Chairman of the General Assembly Meeting:

   Article 13- Chairman of the Board of Directors shall    Article:15-) (1) Chairman of the Board of Directors
   preside the meetings of the General Assembly, in        shall preside the meetings of the General Assembly,
   case the Chairman is not present, such duty shall       in case the Chairman is not present, such duty
   be carried out by the Deputy Chairman. Chairman         shall be carried out by the Deputy Chairman or
   of the Board of Directors or the Deputy Chairman        the General Manager. Chairman of the Board of
   presides the meeting, the meeting shall comprise        Directors or the Deputy Chairman or the General
   of two clerks selected among the shareholders,          Manager presides the meeting, the meeting shall
   and two vote collectors selected among the              comprise of at least one minute keeper selected
   shareholders or other persons, by the General           among the shareholders, and one vote collector
   Assembly.                                               selected among the shareholders or other persons,
                                                           by the General Assembly.

                                                           (2) The Chairman of the meeting may appoint
                                                           experts for transactions of the general assembly via
                                                           electronic means.

                                                           (3) Transactions of the General Assembly shall be
                                                           carried out in accordance with provisions of internal
                                                           directives.

                                                           General Assembly Meetings and Decision
   Quorums:                                                Quorums; and Impact of Decisions:

   Article 14- Relevant provisions of the Turkish          Article:16-) Relevant provisions of the Turkish
   Commercial Code shall apply to the meeting and          Commercial Code and the Capital Markets laws and
   decision quorums.                                       regulations and Banking laws and regulations shall
                                                           apply to the meeting and decision quorums.

   Right to Vote and Method of Voting:                     Right to Vote and Method of Voting:

   Article 15- Shareholder present at the General          Article:17-) (1) At the General Assembly,
   Assembly meetings shall be entitled to one vote         shareholders shall be entitled to number of votes
   per share. Votes shall be cast by showing of hands.     in proportion with the total nominal value of their
   However, voting by ballot must be exercised if it is    shares.
   requested by shareholders representing one tenth
   of all shares represented at the meeting.               (2) Each shareholder shall be entitled to at least one
                                                           vote even if such shareholder owns only one share.

   Laws and regulations of the Capital Markets Board       (3) Laws and regulations of the Capital Markets
   shall govern the matter of voting by proxy.             Board shall govern the matter of voting by proxy.


   Ratification of Balance Sheets and Release:             Ratification of Balance Sheets and Release:

   Article 16- A decision of the General Assembly on       Article:18-) (1) A decision of the General Assembly
   the ratification of the balance sheet implies release   on the ratification of the balance sheet implies
   of members of the Board of Directors and Auditors       release of members of the Board of Directors,
   and Managers. However, where certain points were        Managers and Auditors, unless specified otherwise.
   not shown on the balance sheet or the balance           In addition, where certain points were not shown on
   84
Case 1:15-cr-00867-RMB Document 593-23 Filed 01/21/20 Page 87 of 358




                                                                                                                      Corporate Profile
    sheet contained certain false points, the members      the balance sheet or the balance sheet contained
    of the Board of Directors, Auditors and Managers       certain false points which formed an obstruction
    shall not be deemed to be released with the            for the observation of the real state of the Bank and




                                                                                                                      Assessment of the Management
    ratification of the balance sheet.                     such has been made deliberately, ratification shall
                                                           not cause release.

                                                           (2) A decision for release taken at a General
                                                           Assembly meeting may not be cancelled by a
                                                           General Assembly decision.

    Board of Directors:                                    Board of Directors:

    Article 17- The Board of Directors constitutes of at   Article:19-) (1) The Board of Directors constitutes
    least seven (7) and at most nine (9) members, to be    of nine (9) members, to be chosen by the General
    chosen by the General Assembly.                        Assembly.

    Members of the Board of Directors shall elect a        (2) Members of the Board of Directors shall elect a




                                                                                                                      Review of Operations in 2013
    Chairman, from among its members at their first        Chairman, from among its members at their first
    meeting to be held after the oath-taking ceremony.     meeting to be held after the oath-taking ceremony.
    At the meeting, a member shall also be ELECTED         At the meeting, a member shall also be ELECTED
    as the Deputy Chairman of the Board. The Board of      as the Deputy Chairman of the Board. The Board of
    Directors shall be presided by the Chairman or by      Directors shall be presided by the Chairman or by
    the Deputy Chairman of the Board of Directors in       the Deputy Chairman of the Board of Directors in
    his absence.                                           his absence.

    The requirements specified in the Banking Law          (3) The requirements specified in the Banking Law
    for a General Manager shall also apply for one         for a General Manager shall also apply for one
    member more than half of all members of the            member more than half of all members of the
    Board of Directors.                                    Board of Directors.
                                                                                                                      Corporate Governance




                                                           (4) Causes for termination of membership status
                                                                                                                        Management and




                                                           shall also prevent the election of members.

                                                           (5) Provisions of the Capital Markets laws and
                                                           regulations and Banking laws and regulations shall
                                                           be taken into consideration with regards to the
                                                           determination, the qualifications, and election of
                                                           independent members of the Board of Directors as
                                                           well as other similar issues.
                                                                                                                      Financial Information and Assessment




    Duties and Powers of the Board of Directors:           Duties and Powers of the Board of Directors:

    Article 18- The Bank shall be managed and              Article:20-) (1) The Bank shall be managed and
                                                                                                                              on Risk Management




    represented by the Board of Directors.                 represented by the Board of Directors. The Board
                                                           of Directors and the management, in its scope, is
                                                           authorized to decide on all kinds of matters and
                                                           transactions necessary for realization of its purpose,
                                                           which fall outside the decision making power of
                                                           the General Assembly according to the Articles of
                                                           Association.


                                                                                                                 85
Case  1:15-cr-00867-RMB
   HALKBANK 2013 ANNUAL REPORT Document 593-23 Filed 01/21/20 Page 88 of 358



   Amendments to the Articles
   of Association in 2013
   18.1- In order for any contract, bond, power of
   attorney, and other document and instruments
   prepared in the name of the Bank to be valid and
   enforceable against the Bank, such must be signed
   by at least two authorized signatories of the Bank
   under the trade name of the Bank, in accordance
   with the conditions provided in a signature circular
   drafted by the Board of Directors, registered to the
   trade registry, and announced in the Trade Registry
   Gazette of Turkey.

   18.2- The Board of Directors shall perform the          (2) The Board of Directors shall perform the duties
   duties and use the powers that are specified in the     and use the powers that are specified in the
   Turkish Commercial Code, the Banking Law, and           Turkish Commercial Code, the Banking laws and
   other relevant laws and regulations. The Board of       regulations, Capital Markets laws and regulations
   Directors shall be authorized to delegate some of       and other relevant laws and regulations. The Board
   such duties and powers within limits designated         of Directors is authorized to delegate management
   by the Board of Directors, and shall ensure the         partially or wholly by means of internal directives.
   implementation and inspection of such duties and
   powers.

   18.3- The Board of Directors shall appoint one of its
   members having necessary qualifications required
   under the Banking Law as the General Manager.
   The Chairman of the Board of Directors may not be
   elected as the General Manager.

   The Board of Directors may delegate some of its
   duties and powers to the General Manager within
   limits designated by the Board of Directors. The
   General Manager shall coordinate the administrative
   affairs of the Bank and the effective functioning
   of the Bank’s activities, and in addition perform
   the duties specified for general managers in the
   Banking Law as well as other relevant laws and
   regulations.

                                                           (3) In order for any contract, bond, power of
                                                           attorney, and other document and instruments
                                                           prepared in the name of the Bank to be valid and
                                                           enforceable against the Bank, such must be signed
                                                           by at least two authorized signatories of the Bank
                                                           under the trade name of the Bank, in accordance
                                                           with the conditions provided in a signature circular
                                                           drafted by the Board of Directors, registered to the
                                                           trade registry, and announced in the Trade Registry
                                                           Gazette of Turkey.




   86
Case 1:15-cr-00867-RMB Document 593-23 Filed 01/21/20 Page 89 of 358




                                                                                                                         Corporate Profile
    Term of Office and Termination of Membership:           Term of Office and Termination of Membership:

    Article 19.1- Members of the Board of Directors         Article:21-) (1) Members of the Board of Directors




                                                                                                                         Assessment of the Management
    can be elected for a term up to three (3) years         can be elected for a term up to three (3) years
    according to the decision of the General Assembly.      according to the decision of the General Assembly.

    19.2- A member of the Board of Directors shall be       (2) A member of the Board of Directors shall be
    deemed to have resigned from his/her post in the        deemed to have resigned from his/her post in the
    Board of Directors if he/she fails to attend three      Board of Directors if he/she fails to attend three
    consecutive meetings for any reason, or fails to        consecutive meetings for any reason, or fails to
    attend half of all meetings held during a fiscal year   attend half of all meetings held during a fiscal year
    without prior consent of the Board of Directors.        without prior consent of the Board of Directors.

    Board of Directors Meetings:                            Board of Directors Meetings:

    Article 20.1- The Board of Directors shall convene      Article:22-) (1) The Board of Directors shall
    whenever necessary due to its activities with a call    convene whenever necessary due to its activities




                                                                                                                         Review of Operations in 2013
    made by the Chairman, the Deputy Chairman, or           with a call made by the Chairman, the Deputy
    a member of the Board of Directors. The Board           Chairman, or a member of the Board of Directors.
    of Directors is obliged to convene at least once a      The Board of Directors is obliged to convene at
    month.                                                  least once a month.

    20.2- The Board of Directors shall, as a rule,          (2) The Board of Directors shall, as a rule, convene
    convene in the city of the Bank’s head office.          in the city of the Bank’s head office. However,
    However, the Board of Directors may also convene        the Board of Directors may also convene at any
    at any other location upon consent of the majority      other location upon consent of the majority of all
    of all members of the Board of Directors.               members of the Board of Directors.

    20.3- The agenda of a Board of Directors meeting        (3) The agenda of a Board of Directors meeting
    shall be determined by the Chairman or Deputy           shall be determined by the Chairman or Deputy
                                                                                                                         Corporate Governance




    Chairman at least 24 hours in advance of the time       Chairman at least 24 hours in advance of the time
                                                                                                                           Management and




    of meeting, and shall be sent to the members with       of meeting, and shall be sent to the members with
    the letter of invitation or delivered in person.        the letter of invitation or delivered in person.

    Additional topics may be added to the agenda in         (4) Additional topics may be added to the agenda
    emergencies, with the request of the Chairman of        in emergencies, with the request of the Chairman
    the Board of Directors. Members of the Board of         of the Board of Directors. Members of the Board
    Directors may also propose a motion regarding           of Directors may also propose a motion regarding
    taking a decision.                                      taking a decision.
                                                                                                                         Financial Information and Assessment




    20.4- The following table shows the meeting and         (5) The Board of Directors convenes subject to the
    decision quorums for the Board meetings and             presence of the majority of all its members and
    taking decisions depending on actual number of          decisions are taken by a majority of the members
                                                                                                                                 on Risk Management




    members of the Board of Directors.                      who are present.




                                                                                                                    87
Case  1:15-cr-00867-RMB
   HALKBANK 2013 ANNUAL REPORT Document 593-23 Filed 01/21/20 Page 90 of 358



   Amendments to the Articles
   of Association in 2013
                                                         (6) Board meetings may be held in person and/or
                                                         by electronic means.
      Actual
     Number of         Meeting          Decision
     Members           Quorum           Quorum
          7                 5                5
          8                 5                5
          9                 6                6

                                                         (7) The beneficiaries whom are entitled to attend
                                                         General Assembly meetings of the Bank may
                                                         also attend these meetings via electronic means
                                                         pursuant to the Article 1527 of Turkish Commercial
                                                         Code. The Bank may establish an Electronic
                                                         Meeting System which enables the beneficiaries to
                                                         attend the general assembly meetings electronically,
                                                         to share opinions, to provide recommendations
                                                         at the meetings and to cast votes, or the Bank
                                                         may purchase such services from other systems
                                                         which have been established for this purpose in
                                                         accordance with the “Communiqué on Electronic
                                                         General Assembly Meetings”. It shall be ensured
                                                         that the beneficiaries and the representatives are
                                                         able to exercise their rights specified under the
                                                         Communiqué, at all General Assembly meetings via
                                                         the established system pursuant to this provision of
                                                         the Articles of Association.

   20.5- Decisions of the Board of Directors may be      (8) Decisions of the Board of Directors may be taken
   taken by obtaining written consent of the members,    by obtaining written consent of at least majority
   unless one of the members requires oral discussion.   of members to a motion submitted by a member,
   Such decision must be adopted unanimously.            unless one of the members requires oral discussion.

   Fees of Board Members:                                Fees of Board Members:

   Article 21- Members of the Board of Directors shall   Article:23-) Members of the Board of Directors
   be paid a monthly fee or remuneration determined      shall be paid monthly fees, bonuses, remunerations
   by the General Assembly.                              and/or a share of annual profits determined by the
                                                         General Assembly.

                                                         General Manager:

                                                         Article:24-) (1) The Board of Directors shall appoint
                                                         one of its members having necessary qualifications
                                                         required under the Banking Law as the General
                                                         Manager. The Chairman of the Board of Directors
                                                         may not be elected as the General Manager.




   88
Case 1:15-cr-00867-RMB Document 593-23 Filed 01/21/20 Page 91 of 358




                                                                                                                        Corporate Profile
                                                           (2) The Board of Directors may delegate some
                                                           of its duties and powers to the General Manager
                                                           within limits designated by the Board of Directors.




                                                                                                                        Assessment of the Management
                                                           The General Manager shall coordinate the
                                                           administrative affairs of the Bank and the effective
                                                           functioning of the Bank’s activities, and in addition
                                                           perform the duties specified for general managers
                                                           in the Banking Law as well as other relevant laws
                                                           and regulations.

                                                           Committees:

                                                           Article:25-) The Committees established by
                                                           the Bank pursuant to the Turkish Commercial
                                                           Code, the Banking Law, the Capital Markets Law,
                                                           and other relevant regulations are; the Credit
                                                           Committee, the Board of Auditors, the Corporate




                                                                                                                        Review of Operations in 2013
                                                           Governance Committee, and the Committee of
                                                           Remuneration. The Board of Directors is entitled to
                                                           establish other committees if and when it deems
                                                           appropriate, and the Committees to be established
                                                           as such shall be considered as managerial bodies
                                                           of the Bank.

    Credit Committee:                                      Credit Committee:

    Article 22- In order to perform the duties assigned    Article:26-) (1) In order to perform the duties
    by the Board of Directors regarding credits, a         assigned by the Board of Directors regarding
    Credit Committee may be established with the           credits, a Credit Committee shall be established
    participation of the General Manager of the Bank       with the participation of the General Manager of
                                                                                                                        Corporate Governance




    as well as at least two members of the Board of        the Bank as well as at least two members of the
                                                                                                                          Management and




    Directors who satisfy the qualifications expected of   Board of Directors who satisfy the qualifications
    the General Manager, except for the term condition.    expected of the General Manager, except for the
    Two alternate members shall be elected among           term condition. Two alternate members shall be
    the members of the Board of Directors who satisfy      elected among the members of the Board of
    the qualifications expected of the General Manager,    Directors who satisfy the qualifications expected of
    except for the term condition, in case any member      the General Manager, except for the term condition,
    shall not attend a meeting.                            in case any member shall not attend a meeting.

    22.1- The Credit Committee takes decisions about       (2) The Credit Committee takes decisions about
                                                                                                                        Financial Information and Assessment




    restructuring credit facilities such as new credit     restructuring credit facilities such as new credit
    allocations, term extensions, increases, changes in    allocations, term extensions, increases, changes in
    conditions, decreases in interest rates, etc. within   conditions, decreases in interest rates, etc. within
                                                                                                                                on Risk Management




    limits determined by the Board of Directors. The       limits determined by the Board of Directors. The
    Committee determines compulsory rules and              Committee determines compulsory rules and
    principles to be with respect to credits.              principles to be followed with respect to credits.

    22.2- The Credit Committee shall convene at             (3) The Credit Committee shall convene with the
    least once a week with the attendance of all of its    attendance of all of its members with an agenda
    members with an agenda determined and sent             determined and sent by the General Manager to
    by the General Manager to members at least 24          the members at least 24 hours in advance of the
                                                                                                                   89
Case  1:15-cr-00867-RMB
   HALKBANK 2013 ANNUAL REPORT Document 593-23 Filed 01/21/20 Page 92 of 358



   Amendments to the Articles
   of Association in 2013
   hours in advance of the meeting. Decisions adopted    meeting. Decisions adopted unanimously by the
   unanimously by the Credit Committee shall be          Credit Committee shall be enforced directly and
   enforced directly and decisions adopted by majority   decisions adopted by majority shall be enforced
   shall be enforced upon approval by the Board of       upon approval by the Board of Directors.
   Directors.

   22.3- Decisions adopted by the Credit Committee       (4) Decisions adopted by the Credit Committee shall
   shall be registered in the minute book. Minute Book   be registered in the minute book. Minute Book of
   of the Credit Committee shall be kept in accordance   the Credit Committee shall be kept in accordance
   with the principles to which the Minute Book of the   with the principles to which the Minute Book of the
   Board of Directors is subject to.                     Board of Directors is subject to.

   Committee of Auditors:                                Committee of Auditors:

   Article 23- The Board of Directors shall form a       Article: 27-) (1) The Board of Directors shall
   Committee of Auditors with at least two auditors      form a Committee of Auditors with at least two
   who shall assist in the fulfilment of audit and       auditors who shall assist in the fulfilment of audit
   supervision duties of the Board of Directors.         and supervision duties of the Board of Directors.
   Members of the Committee of Auditors shall be         Members of the Committee of Auditors shall be
   elected by the Board of Directors among members       elected by the Board of Directors among members
   of the Board of Directors who do not have executive   of the Board of Directors who do not have executive
   duties, and whose qualifications are determined by    duties, and whose qualifications are determined by
   the Banking Regulation and Audit Authority.           the Banking Regulation and Supervision Agency.

   The Committee of Auditors shall fulfil the duties     (2) The Committee of Auditors shall fulfil the duties
   specified in the Banking Law as well as in the        specified in the Banking Law as well as in the
   present and/or future laws and regulations issued     present and/or future laws and regulations issued
   by the Banking Regulation and Audit Authority         by the Banking Regulation and Supervision Agency
   regarding boards of auditors.                         regarding boards of auditors.

                                                         (3) The Committee of Auditors is also responsible for
                                                         early identification of causes which might endanger
                                                         the existence, development, and continuation of
                                                         the Bank in accordance with the “Early Identification
                                                         and Management of Risks” as provided in the
                                                         Turkish Commercial Code. The Committee of
                                                         Auditors makes proposals to the Board of Directors
                                                         with respect to the implementation of necessary
                                                         measures and remedies against such risks. The
                                                         Committee conducts necessary activities in
                                                         cooperation with relevant units of the Bank, and
                                                         reports its evaluations and proposals, if any, to the
                                                         Board of Directors regarding such duties.

                                                         Corporate Governance Committee:

                                                         Article:28-) (1) The Corporate Governance
                                                         Committee is established and announced to the
                                                         public by the Board of Directors.

                                                         (2) The fundamental duties of such Committee are
                                                         monitoring Bank’s compliance to the corporate
   90
Case 1:15-cr-00867-RMB Document 593-23 Filed 01/21/20 Page 93 of 358




                                                                                                                            Corporate Profile
                                                              governance principles, and making improvements
                                                              and making proposals to the Board of Directors in
                                                              this respect.




                                                                                                                            Assessment of the Management
                                                              (3) The Corporate Governance Committee also
                                                              ensures compliance with the provisions provided
                                                              in the Corporate Governance Principles, rendered
                                                              mandatory by the Capital Markets Board for
                                                              banking institutes.

                                                              Committee of Remuneration:

                                                              Article:29-) (1) The Committee of Remuneration
                                                              is established and announced to the public by the
                                                              Board of Directors. This Committee consists two
                                                              non-executive members of the Board of Directors.




                                                                                                                            Review of Operations in 2013
                                                              (2) The Committee monitors and inspects
                                                              remuneration affairs in the name of the Board of
                                                              Directors, and fulfils other duties that are specified
                                                              in relevant laws and regulations.



    Number, Election, and Term of Office of Auditors:

    Article 24- The General Assembly shall elect at
    most three (3) auditors among individuals who
    have received university education, and have
    experience in the fields of banking, economics or
                                                                                                                            Corporate Governance




    finance for at least ten (10) years. The auditors shall
                                                                                                                              Management and




    be elected for a term of at most three (3) years
    depending on decision of the General Assembly.
    Remunerations of the Auditors shall be determined
    by the General Assembly.

    The auditors shall fulfil audit and inspection duties
    specified in the Articles of Association, the Banking
    Law, the Turkish Commercial Code No. 6762, and
    other relevant laws and regulations.
                                                                                                                            Financial Information and Assessment
                                                                                                                                    on Risk Management




                                                                                                                       91
Case  1:15-cr-00867-RMB
   HALKBANK 2013 ANNUAL REPORT Document 593-23 Filed 01/21/20 Page 94 of 358



   Amendments to the Articles
   of Association in 2013
                                      SECTION FOUR
                                      AUDIT AND AUDITORS

                                      Auditing and Independent Auditing Firm:

                                      Article: 30-) (1) The Bank shall appoint an
                                      independent auditing firm in accordance with
                                      applicable provisions of relevant Laws, the Decision
                                      On Determination Of Companies That Are Subject
                                      To Independent Audits, principles and procedures
                                      specified by the Authority for Public Supervision,
                                      Accounting and Audit Standards and/or the Banking
                                      Regulation and Supervision Agency, the Bank shall
                                      have its activity accounts, financial statements and
                                      annual reports of the Board of Directors undergo
                                      independent audits, shall provide to the General
                                      Assembly its independently audited year-end
                                      financial statements and annual reports of the
                                      Board of Directors, and shall publish independent
                                      audit reports in determined places and within a
                                      determined period of time.

                                      (2) Provisions of Laws and/or regulations of
                                      the authorities listed above shall be taken into
                                      consideration regarding the election, removal of
                                      the Independent Auditing Firm, the termination
                                      of their contracts, adverse opinions provided in
                                      independent auditing reports, avoidance from
                                      providing any opinion in independent auditing
                                      reports, and difference of opinion between the Bank
                                      and Independent Auditing Firm

                                      Board of Auditors:

                                      Article: 31-) (1) The General Assembly shall elect two
                                      auditors for the Board of Auditors, regarding matters
                                      apart from the independent auditor and auditing
                                      activities provided in the Turkish Commercial Code
                                      article 397 and so on, for auditing activities and
                                      presenting an informative annual audit report to the
                                      ordinary general assembly, with higher education,
                                      with at least ten years of experience in the fields of
                                      banking, economics, law, accounting, auditing or
                                      finance.

                                      (2) The Members of the Board of Auditors are
                                      elected for a period of 3 years. In case of a vacancy
                                      in the membership, the other member of the Board
                                      of Auditors shall temporarily elect a person meeting
                                      the membership requirements, to be submitted
                                      to the approval of the first General Assembly. The
   92
Case 1:15-cr-00867-RMB Document 593-23 Filed 01/21/20 Page 95 of 358




                                                                                                                      Corporate Profile
                                                          General Assembly may relieve the members of
                                                          the Board of Auditors from their duties, if it deems
                                                          necessary. The members of the Board of Auditors




                                                                                                                      Assessment of the Management
                                                          can be re-elected. The fee of the Members of the
                                                          Board of Auditors shall be determined by the
                                                          General Assembly and paid by the Bank.

                                                          (3) The Auditors may be present in the Board of
                                                          Directors meetings, provided that they do not
                                                          participate in the negotiations and that they do not
                                                          vote.

                                                          SECTION FIVE
                                                          ACCOUNTING ORDER, FINANCIAL REPORTS,
    SECTION FOUR                                          DISTRIBUTION OF DIVIDENDS AND DONATIONS
    ACCOUNTS AND DISTRIBUTION OF DIVIDENDS                AND AIDS




                                                                                                                      Review of Operations in 2013
    Fiscal Year:

    Article 25- The fiscal year of the Bank shall
    commence on the first day of January, and end on
    the last day of December each year.

    Balance Sheets and Profit and Loss Statements,
    Reports of the Board of Directors and of
    Auditors:

    Article 26- The Bank shall keep, publish and
    send to relevant authorities, its accounts and
    annual balance sheets, and profit and loss
                                                                                                                      Corporate Governance




    statements in accordance with the procedures
                                                                                                                        Management and




    and principles specified in the Banking Law. The
    Board of Directors shall have the ultimate duty and
    responsibility in this regard.

    Balance sheets, profit and loss statements,
    and reports of the Board of Directors and of
    the Auditors, approved by an independent
    auditing firm shall be provided for review of the
    shareholders at least fifteen days in advance of a
                                                                                                                      Financial Information and Assessment




    General Assembly meeting.

    Without prejudice to the relevant provisions of the
                                                                                                                              on Risk Management




    Banking Law, the financial account and reports,
    and independent auditing reports required to
    be prepared by the Capital Markets Board, shall
    be submitted to the Capital Markets Board and
    disclosed to the public in accordance with the
    principles specified by the Capital Markets Board.



                                                                                                                 93
Case  1:15-cr-00867-RMB
   HALKBANK 2013 ANNUAL REPORT Document 593-23 Filed 01/21/20 Page 96 of 358



   Amendments to the Articles
   of Association in 2013
                                      Fiscal Year and Accounting Order :

                                      Article: 32-) (1) The fiscal year of the Bank shall
                                      commence on the first day of January, and end on
                                      the last day of December each year.

                                      (2) The Bank shall keep account of its records
                                      and activities and maintain its commercial books
                                      in accordance with applicable Laws, Accounting
                                      and Reporting Standards as published by the
                                      organization of Public Supervision, Accounting, and
                                      Audit Standards, and the accounting regulations
                                      as published by the Banking Regulation and
                                      Supervision Agency. Applicable provisions of the
                                      Turkish Commercial Law and other relevant Laws
                                      shall govern the maintenance of commercial books
                                      in physical and/or non-physical environments, and
                                      the approval and certification activities regarding
                                      the opening, utilization and closing thereof.

                                      (3) The Bank shall draft its financial statements in
                                      accordance with the accounting and recording
                                      order as specified above, shall announce and
                                      submit these to relevant bodies within the
                                      designated periods of time.

                                      Annual Report of the Board of Directors:

                                      Article: 33-) The Board of Directors shall draft
                                      annual reports that contain details of status,
                                      management and organization structure,
                                      human resources activities, financial conditions,
                                      management evaluations and future prospects
                                      as well as financial statements of the Bank, in
                                      accordance with corporate governance principles,
                                      and the summary report, to provide information to
                                      shareholders, account owners and other relevant
                                      persons and institutions, and provide to the
                                      General Assembly, after they have undergone an
                                      independent audit, within applicable periods of time.

                                      Donations and Aids:

                                      Article: 34-) Unless decided otherwise by the
                                      General Assembly, the Bank may offer donations
                                      and aids with respect to the provisions of and within
                                      limits set out in the Banking laws and regulations
                                      and the Capital Markets laws and regulations.




   94
Case 1:15-cr-00867-RMB Document 593-23 Filed 01/21/20 Page 97 of 358




                                                                                                                              Corporate Profile
    Determination, Allocation, and Distribution of             Determination, Allocation, and Distribution of
    Profit                                                     Net Profit




                                                                                                                              Assessment of the Management
    Article 27.1- The amount remaining after                   Article: 35-) (1) The amount remaining after
    deduction of all kinds of expenses, reserves, and          deduction of all kinds of expenses, reserves, and
    taxes from revenues generated by the Bank during           taxes from revenues generated by the Bank during
    a fiscal year shall constitute the net profit of the       a fiscal year shall constitute the net profit of the
    Bank.                                                      Bank.

    Unless necessary legal reserves are set aside and          (2) Unless necessary legal reserves are set aside
    the first dividend is reserved shareholders, it may        and the first dividend is reserved shareholders,
    not be resolved to set aside any other reserves,           it may not be resolved to set aside any other
    transfer profits to following years, or distribute share   reserves, transfer profits to following years, or
    of profits to members of the Board of Directors or         distribute share of profits to members of the Board
    the Bank personnel.                                        of Directors or the Bank personnel.

    The net profit shall be allocated as follows:              (3) The net profit shall be allocated as follows;




                                                                                                                              Review of Operations in 2013
    27.1.1- Five percent (5%) shall be allocated to the        3.1.) Five percent (5%) shall be allocated to the
    legal reserve;                                             primary legal reserves

    27.1.2- Five percent (5%) of the paid in capital shall     3.2.) Five percent (5%) of the paid in capital shall be
    be allocated to shareholders as the first dividend in      allocated to shareholders as the first dividend in
    proportion with their shares;                              proportion with their shares;

    27.1.3- The remaining portion shall be allocated as        3.3.) The remaining portion shall be allocated as
    follows:                                                   follows:

    27.1.3.1- A portion up to five percent (5%) may be         3.3.1.) It may be distributed to members of the
    distributed to members of the Board of Directors           Board of Directors and the Bank personnel up to
                                                                                                                              Corporate Governance




    and the Bank personnel up to three times of their          three times of their gross monthly salaries subject
                                                                                                                                Management and




    gross monthly salaries subject to approval of              to approval of this allocation by the General
    this allocation by the General Assembly and also           Assembly and also subject to the determination of
    subject to the determination of rates and amounts          rates and amounts by the General Assembly for
    by the General Assembly for such allocation.               such allocation.

    27.1.3.2- A portion to be determined by the General        3.3.2.) A portion to be determined by the General
    Assembly shall be set aside as the second dividend         Assembly shall be set aside as the second dividend
    for distribution to shareholders.                          for distribution to shareholders.
                                                                                                                              Financial Information and Assessment




    27.1.4- Ten percent (10%) of the sum of all amounts        3.4.) Ten percent (10%) of the sum of all amounts
    to be distributed as per the Paragraphs 27.1.3.1 and       to be distributed as per the Paragraphs 3.3.1 and
    27.1.3.2 shall be set aside as reserves as per article     3.3.2 shall be set aside as secondary reserves as per
                                                                                                                                      on Risk Management




    466(2)(3) of the Turkish Commercial Code.                  article 519(2)(c) of the Turkish Commercial Code.

    27.1.5- The remaining amount of the profit shall be        3.5.) The remaining amount of the net profit shall be
    set aside as reserves.                                     set aside as reserves.




                                                                                                                         95
Case  1:15-cr-00867-RMB
   HALKBANK 2013 ANNUAL REPORT Document 593-23 Filed 01/21/20 Page 98 of 358



   Amendments to the Articles
   of Association in 2013
                                                              (4) If the primary mandatory reserve reaches twenty
                                                              percent (20%) of the paid up capital, five percent
                                                              (5%) of the net profit for the primary mandatory
                                                              reserve shall still be reserved.

   27.2- The dates of distribution and amounts of             (5) The dates of distribution and amounts of annual
   annual dividends shall be determined by the                dividends shall be determined by the General
   General Assembly upon proposal of the Board of             Assembly upon proposal of the Board of Directors.
   Directors.

   27.3- Any dividend which has been distributed              (6) Any dividend which has been distributed in
   in accordance with these Articles of Association           accordance with these Articles of Association
   may not be taken back. Provisions of Article 473 of        may not be taken back. Provisions of Article 512 of
   Turkish Commercial Code are hereby reserved.               Turkish Commercial Code are hereby reserved.

   27.4- If contingency reserves are not sufficient for       (7) If contingency reserves are not sufficient for
   supplying the capital, due to financial losses of          supplying the capital, due to financial losses of
   the Bank, then profits shall not be distributed to         the Bank, then profits shall not be distributed to
   shareholders until such losses are covered in full.        shareholders until such losses are covered in full.

   SECTION FIVE                                               SECTION SIX
   TERMINATION, DISSOLUTION, MERGER, OR                       TERMINATION, DISSOLUTION, MERGER, OR
   ACQUISITON OF THE BANK                                     ACQUISITION OF THE BANK

   Termination or Dissolution of the Bank:                    Termination or Dissolution of the Bank:

   Article 28- The Bank may be terminated or                  Article: 36-) The Bank may be terminated or
   dissolved voluntarily for any reason other than its        dissolved voluntarily for any reason other than its
   bankruptcy pursuant to a respective decision to be         bankruptcy pursuant to the relevant provisions
   taken at an extraordinary meeting of the General           of the Turkish Commercial Code, Banking laws
   Assembly subject to the compliance to provisions of        and regulations and the Capital Markets laws and
   Article 20, and to the reservation of Article 106 of the   regulations.
   Banking Law No. 5411. Dissolution shall take place
   in accordance with general provisions, by three
   liquidators appointed by the General Assembly
   among shareholders or other persons.




   96
Case 1:15-cr-00867-RMB Document 593-23 Filed 01/21/20 Page 99 of 358




                                                                                                                         Corporate Profile
    Mergers or Acquisitions:                                 Mergers or Acquisitions:

    Article 29- Any merger or acquisition of the Bank        Article: 37-) Any merger or acquisition of the




                                                                                                                         Assessment of the Management
    shall be resolved by the General Assembly. Merger        Bank shall be resolved by the General Assembly.
    and acquisition transactions shall be carried out        Merger and acquisition transactions shall be carried
    in accordance with applicable provisions of the          out in accordance with applicable provisions of the
    Banking Law, the Capital Markets Law, and other          Banking laws and regulations, the Capital Markets
    relevant laws and regulations subject to the             laws and regulations, the Turkish Commercial Code,
    reservation of provisions of the Laws No. 4603 and       and other relevant laws and regulations subject to
    4684.                                                    the reservation of provisions of the Laws No. 4603
                                                             and 4684.


    CHAPTER SEVEN                                            CHAPTER SEVEN
    PROVISIONS ABOUT PERSONNEL                               PROVISIONS ABOUT PERSONNEL




                                                                                                                         Review of Operations in 2013
                                                             Fulfilment of Duties by the Personnel:

    Article 32- Regardless of the law based on which         Article: 38-) Regardless of the law based on
    bank personnel are employed, bank personnel              which bank personnel are employed, bank
    are obliged to fulfil all the requirements of Modern     personnel are obliged to fulfil all the requirements
    Banking Business and the State of International          of Modern Banking Business and the State of
    Competition as well as the applicable rules and          International Competition as well as the applicable
    objectives of the Reorganization.                        rules and objectives of the Reorganization.

                                                             Private Law Provisions:

    Article 33- Members of the Board of Directors,           Article: 39-) Members of the Board of Directors,
    Members of the Board of Auditors, and Contracted         and Contracted Personnel Subject to Private Law
    Personnel Subject to Private Law Provisions, who         Provisions, who have been appointed by the
                                                                                                                         Corporate Governance
                                                                                                                           Management and




    have been appointed by the General Assembly,             General Assembly, shall be subject to applicable
    shall be subject to applicable Private Law Provisions    Private Law Provisions in respect of the liabilities
    in respect of the liabilities that are attributable to   that are attributable to their acts and actions.
    their acts and actions. .
                                                                                                                         Financial Information and Assessment
                                                                                                                                 on Risk Management




                                                                                                                    97
CaseHALKBANK
      1:15-cr-00867-RMB
             2013 ANNUAL REPORT Document 593-23 Filed 01/21/20 Page 100 of 358



    Amendments to the Articles
    of Association in 2013
    SECTION SIX                                           SECTION EIGHT
    MISCELLANEOUS PROVISIONS                              MISCELLANEOUS PROVISIONS

                                                          Announcements:

    Article 30- Announcements of the Bank shall be        Article: 40-) Announcements of the Bank shall be
    made in accordance with the relevant legislation.     made in accordance with the relevant legislation.

                                                          Provisions :

    Article 31- The provisions of the Law No. 4603, the   Article: 41-) The provisions of the Law No.
    Banking Law, the Capital Markets Law, the Turkish     4603, the Banking Law, the Capital Markets Law,
    Commercial Code, as well as other applicable laws     the Turkish Commercial Code, as well as other
    and regulations shall apply for matters which the     applicable laws and regulations shall apply for
    Articles of Association have not mentioned.           matters which the Articles of Association have not
                                                          mentioned.

                                                          Compliance with the Corporate Governance
                                                          Principles:

                                                          Article: 42-) The Corporate Governance Principles
                                                          shall be complied with as required mandatory by
                                                          the Capital Markets Board. Transactions performed
                                                          and board of directors decisions taken without
                                                          complying with the mandatory principles shall be
                                                          invalid and in breach of the Articles of Association.

                                                          The laws and regulations of the Capital Markets
                                                          Board regarding corporate governance shall
                                                          be complied with, with respect to transactions
                                                          considered significant regarding application of
                                                          Corporate Governance Principles and significant
                                                          related party transactions of the Bank.

                                                          The relevant laws and regulations of the Banking
                                                          Regulation and Supervision Agency and provisions
                                                          of other relevant laws and regulations are reserved.




    98
Case 1:15-cr-00867-RMB Document 593-23 Filed 01/21/20 Page 101 of 358




                                                                                                                        Corporate Profile
     SECTION EIGHT                                            SECTION NINE
     TEMPORARY PROVISIONS                                     TEMPORARY PROVISIONS




                                                                                                                        Assessment of the Management
     Right of Recourse:                                       Right of Recourse:

     Temporary Article 1- An action for recourse can          Temporary Article: 1-) An action for recourse
     be initiated against Members of the Board of             can be initiated against Members of the Board of
     Directors and Members of the Board of Auditors,          Directors and Members of the Board of Auditors,
     who have been involved in reorganization                 who have been involved in reorganization
     processes, only if there is fault according to the Law   processes, only if there is fault according to the Law
     No. 4603 on T.C. Ziraat Bankası A.Ş., T. Halk Bankası    No. 4603 on T.C. Ziraat Bankası A.Ş., T. Halk Bankası
     A.Ş., and T. Emlak Bankası, and the Law No. 4684         A.Ş., and T. Emlak Bankası, and the Law No. 4684
     on Amendments to Some Laws and Legal Decrees.            on Amendments to Some Laws and Legal Decrees.

     An action may be initiated against these persons in      An action may be initiated against these persons in
     connection with their respective duties only if there    connection with their respective duties only if there




                                                                                                                        Review of Operations in 2013
     is a finalized writ of a criminal or civil court, and    is a finalized writ of a criminal or civil court, and
     there is a final decision of the General Assembly        there is a final decision of the General Assembly
     regarding the initiation of an action in this regard.    regarding the initiation of an action in this regard.

     Individuals who are to be opposite parties to
     an action must have used the right to bring
     an action for cancellation as granted in Article
     381/3 of Turkish Commercial Code No. 6762 as
     the prerequisite of submitting their cases in
     connection with such action.

                                                              Dematerialization of Shares:

                                                              Temporary Article: 2-) Pursuant to provisions
                                                                                                                        Corporate Governance
                                                                                                                          Management and




                                                              of the Capital Markets Law; dematerialized
                                                              shares, which are traced collectively through
                                                              the “Dematerialized Unknown Shareholders
                                                              Account” at the Central Registry Agency, shall be
                                                              dematerialized by their holders in their own names
                                                              and accounts by the end of 2014.

                                                              Shares that have not been dematerialized by
                                                              shareholders in their own names and accounts
                                                              shall be transferred to the Investors Indemnification
                                                                                                                        Financial Information and Assessment




                                                              Center as of the end of 2014, and shall thereafter be
                                                              sold within the periods of time specified in the Law.
                                                                                                                                on Risk Management




                                                                                                                   99
CaseHALKBANK
      1:15-cr-00867-RMB
             2013 ANNUAL REPORT Document 593-23 Filed 01/21/20 Page 102 of 358



    Board Of Directors And
    The Audit Board




              1                2                3            4                   5                    6

    Hasan CEBECİ (1)                                         Bank of Turkey), Anadolu Hayat Emeklilik A.Ş. and
    Chairman of the Board of Directors                       İş Faktoring A.Ş. He served as the Chairman of the
    Hasan Cebeci was born in Çankırı in 1949 and             Board of Directors of Güneş Sigorta A.Ş., a subsidiary
    graduated from Ankara Academy of Economic and            of Vakıfbank, and Chairman of the Board of Auditors
    Commercial Sciences, Department of Economics             of Vakıf International AG (Vienna). Mr. Kalkan was
    and Finance. Beginning his professional career as        an Executive Member of the Board of Directors and
    an Assistant Inspector at T. Vakıflar Bankası T.A.O.,    General Manager of Türkiye Vakıflar Bankası T.A.O.
    he subsequently worked as an Inspector, Branch           (Vakıfbank) from March 2010 until March 2013. He
    Manager, Unit Manager, Regional Coordinator              has been Vice Chairman of the Board of Directors
    and Deputy General Manager at the same bank.             of T. Halk Bankası A.Ş. since April 1, 2013. Mr. Kalkan is
    Appointed to T. Halk Bankası A.Ş.’s Board of Directors   also a Member of the Board of Directors at Demir-
    as an executive member responsible for loans             Halk Bank (Nederland) N.V.
    on March 28, 2003, Mr. Cebeci was promoted to
    General Manager and Chairman of the Executive            Ali Fuat TAŞKESENLİOĞLU (3)
    Board of the Bank on December 8, 2003. Hasan             Member of the Board of Directors and General
    Cebeci has been serving as the Chairman of the           Manager
    Board of Directors since April 13, 2005. He is also      Born in 1964 in Erzurum, he graduated from Atatürk
    the Chairman of the Board of Directors of Halk           University, Faculty of Economics and Administrative
    Gayrimenkul Yatırım Ortaklığı A.Ş.                       Sciences, Business Administration Department in
                                                             1985. After completing the Post Graduate program
    Süleyman KALKAN (2)                                      at Beykent University Institute of Social Sciences
    Vice Chairman of the Board of Directors                  Finance Department, he has been doing a degree
    Süleyman Kalkan was born in Kırşehir in 1956. He         in the PhD program at the same university in
    graduated from Ankara University, Faculty of Political   Business Administration Department. He began his
    Science, Department of International Relations. Mr.      professional career in 1988 at Yenidoğan Publication
    Kalkan began his professional career as an Assistant     & Distribution Company. Between 1988 and 1996
    Inspector at Türkiye İş Bankası A.Ş. in 1983. He then    he worked as a Chief Specialist at Faisal Finance
    served as Retail Loans Assistant Manager in 1993,        Institution (Faisal Finans Kurumu A.Ş.). Beginning his
    Commercial and Corporate Loans Regional Manager          new job in October 1996 at Asya Participation Bank
    in 1995, and Non-Performing Loans Manager from           (Asya Katılım Bankası A.Ş.), he worked consecutively
    1997 until the end of 2003 at the same bank; he          as; Project Marketing Assistant Manager, Marketing
    also sat on the Disciplinary Committee and served        Assistant Manager, Branch Manager of Merter and
    as a branch manager during his tenure at Türkiye         Sultanhamam Branches, Division Manager and
    İş Bankası. Over the same time period, Mr. Kalkan        Deputy General Manager at the Head Office Loan
    was a Member on the Board of Directors at Türkiye        Allocation Department. Taskesenlioglu, elected as
    Sınai Kalkınma Bankası A.Ş. (Industrial Development      a member of the Board of Directors of T. Vakıflar

    100
Case 1:15-cr-00867-RMB Document 593-23 Filed 01/21/20 Page 103 of 358




                                                                                                                       Corporate Profile
                                                                                                                       Assessment of the Management
              7                 8                 9                10               11               12

     Bankası T.A.O. on 30.03.2012, served consecutively       Bankası A.Ş. responsible for Treasury Management
     at the following positions; substitute member in         and International Banking between 17.06.2005-




                                                                                                                       Review of Operations in 2013
     T.Vakıflar Bankası T.A.O. Audit and Loan Committees,     15.07.2011. He then served as a member of the Board
     between 20.04.2012- 07.02.2014 Chairman of               of Directors and as the General Manager of T.Halk
     the Board of Directors of the Vakıf Portfolio            Bankası A.Ş. between 15.07.2011-07.02.2014. He has
     Management Company Inc. (Vakıf Portföy Yönetimi          been a member of the Board of Directors since
     A.Ş.), Deputy Chairman of the Board of Directors         February 7, 2014. He also is the Chairman of Halk
     of the Vakıf Finance Factoring Services Company          Life Insurance and Pension Company Inc. (Halk
     Inc. (Vakıf Finans Factoring Hizmetleri A.Ş.) and        Hayat ve Emeklilik A.Ş.).
     Deputy Chairman of the Board of Directors of the
     Vakıf Securities Investment Trusts Company Inc.          Emin Süha ÇAYKÖYLÜ (5)
     (Vakıf Menkul Kıymetler Yatırım Ortaklığı A.Ş.). Since   Member of the Board of Directors
     02.07.2014, he has been serving as a member of           Emin Süha Çayköylü was born in Istanbul in 1948
     the Board of Directors and as the General Manager        and graduated from the Middle East Technical
     of the T.Halk Bankası A.Ş. He also is the Chairman       University, Faculty of Engineering, Department of
                                                                                                                       Corporate Governance



     of the Board of Directors of Halk Life Insurance and     Mechanical Engineering. He also holds two master’s
                                                                                                                         Management and




     Pension Company Inc. (Halk Hayat ve Emeklilik A.Ş.).     degrees from the Syracuse University Business
                                                              School and the University of Manchester’s Institute
     Süleyman ASLAN (4)                                       of Science and Technology as well as a PhD from
     Member of the Board of Directors                         the Washington International University. Having
     Born in 1970 in Osmancık/Çorum, he graduated             started his professional career as a Project Manager
     from the Department of International Relations,          in a privately-owned company, Mr. Çayköylü
     Faculty of Economics and Administrative Sciences         subsequently worked as a Project Manager; as
     of the Middle East Technical University. He began        Department Manager at Türkiye Kalkınma Bankası
     professional his career in 1992 at the Ziraat Bankası    A.Ş.; Division Head at the Islamic Development
     School of Banking, and then worked as a specialist       Bank; and as General Manager, Project Coordinator
                                                                                                                       Financial Information and Assessment




     in the Capital Markets Department at the same            and Managing Director in various privately-owned
     bank. He continued his career at Ziraat Bankası as       companies. He has been serving as a Member of
                                                                                                                               on Risk Management




     an Assistant Manager of the Istanbul Investment          the Board of Directors of T. Halk Bankası A.Ş. since
     Securities Branch, then as the Manager of the            March 28, 2003.
     Bonds and Bills Department. Aslan served as the
     General Manager and a member of the Board of             Dr. Nurzahit KESKİN (6)
     Directors of Ziraat Asset Management. At the same        Member of the Board of Directors
     time he was the head of the Foreign Exchange and         Born in Istanbul in 1962, Nurzahit Keskin graduated
     Money Markets Department at Ziraat Bank. Aslan           from Anadolu University, Afyon Faculty of Economic
     was the Deputy General Manager of the T. Halk            and Administrative Sciences and holds a master’s

                                                                                                                 101
CaseHALKBANK
      1:15-cr-00867-RMB
             2013 ANNUAL REPORT Document 593-23 Filed 01/21/20 Page 104 of 358



    Board Of Directors And
    The Audit Board
    degree from Marmara University, Institute of            Sabahattin BİRDAL (8)
    Banking and Insurance, Department of International      Independent Member of the Board of Directors
    Banking as well as a PhD from Sakarya University. Dr.   Born in Kemah, Erzincan in 1952, Sabahattin Birdal
    Keskin started his career as a lecturer at Marmara      is a graduate of Istanbul University, Faculty of
    University. He subsequently moved to the private        Economics, Department of Business and Finance.
    sector where he worked as an Independent Auditor        Having begun his career as an Assistant Inspector
    and Management Consultant at an international           at T. Vakıflar Bankası T.A.O., Mr. Birdal subsequently
    company. After serving as an executive director         worked as Inspector and Branch Manager at the
    in the human resources field at various national        same bank. He later worked as Banking Services
    and multinational corporations, Dr. Keskin worked       Manager at Faisal Finans Kurumu and as Branch
    as an Executive Director responsible for Human          Manager, Division Manager and Deputy Manager
    Resources, Operations and Support Services as well      at Kuveyt Türk Evkaf Finans Kurumu. He served
    as a Member of the Executive Board at T.C. Ziraat       as the Deputy Mayor of Üsküdar from April 2004
    Bankası A.Ş. During the same period, Dr. Keskin was     until March 2008 and as Member of the Board of
    also a member of the Board of Directors of Ziraat       Directors at T. Vakıflar Bankası T.A.O. between March
    Bank International AG, Germany; Turkish - Ziraat        2008 and October 2010. Having been on the Board
    Bank Bosnia dd, Bosnia-Herzegovina; Ziraat Banka        of Directors of T. Halk Bankası A.Ş. since October 27,
    AD, Macedonia; Turkmen Turkish Commercial               2010, Mr. Birdal has been serving as an Independent
    Bank, Turkmenistan and Azeri Turkish Bank ASC,          Board Member since March 29, 2013. In addition, he
    Azerbaijan, in addition to his existing roles. He has   is the Vice Chairman of the Board of Directors at Halk
    been a Member of the Türkiye Halk Bankası A.Ş.’s        Gayrimenkul Yatırım Ortaklığı A.Ş.
    Board of Directors since 2005. Dr. Keskin is also a
    Member of the Board of Directors at Dutch-based         İsmail Erol İŞBİLEN (9)
    Demir - Halk Bank (Nederland) NV. Dr. Keskin speaks     Independent Member of the Board of Directors
    English and German.                                     İsmail Erol İşbilen was born in Çankırı in 1959. He
                                                            graduated from Ankara University, Faculty of Political
    Dr. Ahmet YARIZ (7)                                     Science, Department of Economics and Finance. Mr.
    Independent Member of the Board of Directors            İşbilen began his career as an Assistant Inspector
    Born in Elazığ in 1966, Ahmet Yarız graduated           at T. Garanti Bankası A.Ş. in 1983; subsequently, he
    from Istanbul University, Faculty of Business           served as Inspector and later in various executive
    Administration and received a master’s degree and       positions at the same bank. Mr. İşbilen joined
    PhD from Marmara University, Institute of Banking       Asya Katılım Bankası A.Ş. as a Branch Manager in
    and Insurance. Dr. Yarız began his banking career       December 1997 and worked as Loans Manager at
    at Sınai Yatırım ve Kredi Bankası A.O. He worked        the same bank from 2000 until 2004. Mr. İşbilen
    for several industrial enterprises and financial        served as the Head of Financial Analysis and
    institutions. Having served as a Member of the Board    Intelligence Division at T.C. Ziraat Bankası A.Ş. from
    of Directors responsible for Risk Management and        June 2005 to February 2010 and served on the
    Internal Audit at T. Vakıflar Bankası T.A.O. and as a   Board of Directors and Audit Committee of Asya
    Board Member of the Savings Deposit Insurance           Katılım Bankası A.Ş. from February 2010 until March
    Fund of Turkey, Dr. Yarız worked as an Independent      2012. Having served on the Board of Directors of T.
    Member of the Board of Directors between April          Halk Bankası A.Ş. since April 1, 2013, Mr. İşbilen has
    9, 2008 and May 23, 2010; as a Member of the            been an Independent Board Member since April
    Board of Directors from May 24, 2010 to March 28,       18, 2013. In addition, he is the Vice Chairman of the
    2013; and he has been serving as an Independent         Board of Directors at Halk Hayat ve Emeklilik A.Ş.
    Member of the Board of Directors since March 29,
    2013 . at T. Halk Bankası A.Ş. Dr. Yarız also serves
    as a Member of the Board of Directors at Halk
    Gayrimenkul Yatırım Ortaklığı A.Ş.



    102
Case 1:15-cr-00867-RMB Document 593-23 Filed 01/21/20 Page 105 of 358




                                                                                                                   Corporate Profile
     Ahmet KAHRAMAN (10)                                   Ali ARSLAN (12)
     Member of the Board of Directors                      Member of the Audit Board
     Born in Menemen, Izmir in 1955, Ahmet Kahraman        Born in Besni, Adıyaman in 1963, Ali Arslan




                                                                                                                   Assessment of the Management
     graduated from Istanbul University, Faculty of Law.   graduated from Çukurova University, Faculty of
     Having begun his career in 1980 as an associate       Economic and Administrative Sciences, Department
     judge in Lice, Mr. Kahraman held the positions of     of Business Administration and received a master’s
     Prosecutor and Judge in various provinces. Starting   degree in Business Administration from Cleveland
     from 1990, he served as Investigative Judge,          State University. Having started his career in 1987
     Department Head, and Deputy General Manager           as Treasury and Foreign Trade Assistant Specialist
     at the units of the Ministry of Justice. Ahmet        at the General Directorate of Public Finance
     Kahraman was appointed Judge of Ankara in 2000,       of the Undersecretariat of Treasury, Mr. Arslan
     Deputy Undersecretary of the Ministry of Justice in   subsequently served as Treasury Specialist at
     February 2008, and Undersecretary of the Ministry     the same General Directorate; Treasury Specialist
     of Justice in July 2008. He served as the Minister    and Branch Manager at the General Directorate
     of Justice from March 2011 to July 2011 in the 60th   of Economic Research and the Foreign Capital
     Turkish Government. Mr. Kahraman who served           Directorate respectively; Energy Specialist at the




                                                                                                                   Review of Operations in 2013
     as a Member of the Board of Directors at T. Halk      Energy Market Regulatory Authority between
     Bankası A.Ş. as well as Vice Chairman of the Board    October 2002 and October 2004; Department
     of Directors at Halk Hayat ve Emeklilik A.Ş. since    Manager between October 2004 and January
     April 18, 2012, passed away on December 29, 2013.     2005, Head of the Personnel Department between
                                                           January 2005 and May 2010, and the General
     Faruk ÖZÇELİK (11)                                    Manager from May 2010 until November 2011 at
     Member of the Audit Board                             the now defunct General Directorate of Banking
     Born in 1968 in Konya-Hadim he graduated from         and Foreign Exchange of the Undersecretariat of
     Ankara University Faculty of Political Sciences       Treasury. Having been the General Manager of
     Business Administration Department. He completed      the General Directorate of Relations with Financial
     his post graduate at Seljuk University Institute      Sector and Foreign Exchange since November 2,
     of Social Sciences, Department of International       2011. Mr. Arslan served as a Member of the Audit
     Relations. Afterwards, he completed Anatolian         Board at T. Halk Bankası A.Ş. from April 18, 2012
     University Banking and Insurance Department. He       to March 29, 2013. He has been a Member of the
                                                                                                                   Corporate Governance
                                                                                                                     Management and




     began his professional career at the Turkish Prime    Audit Board which was established pursuant to the
     Ministry General Directorate of Foundations as an     Articles of Association, since March 29, 2013.
     Assistant Inspector, then he worked as an Inspector
     and Chief Inspector at the same Directorate and
     at the Ministry of Public Works and Settlement.
     Between 2003 and 2009 he worked as the Deputy
     General Manager at the Prime Ministry General
     Directorate of Personnel and Principles. Since
     February 2009, Özçelik has been the General
     Manager of the Prime Ministry General Directorate
                                                                                                                   Financial Information and Assessment




     of Personnel and Principles as he has also assumed
     severeal positions as a member of the board of
                                                                                                                           on Risk Management




     directors of the Turkish Catastrophe Insurance
     Pool between 2003-2010, and as a member of the
     Board of Auditors of Halkbank since 2010, and as
     a member of the Board of Directors of the Public
     Administration Institute of Turkey and Middle East
     since 2009. Faruk Özçelik, was appointed as the
     Undersecretary of the Ministry of Youth and Sports
     on the 26th of January 2014. He is interested in
     football, volleyball, and athletics.
                                                                                                             103
CaseHALKBANK
      1:15-cr-00867-RMB
             2013 ANNUAL REPORT Document 593-23 Filed 01/21/20 Page 106 of 358



    Senior Management




              1             2              3          4            5             6             7

    Ali Fuat TAŞKESENLİOĞLU (1)                       Mehmet Akif AYDEMİR (3)
    General Manager                                   Deputy General Manager: Loan Allocation
    Please see page 100 for Mr. Ali Fuat              and Management
    Taşkesenlioğlu’s background.                      Mehmet Akif Aydemir, born in 1963 in Ankara,
                                                      is a graduate of Ankara University (Department
    Atalay TARDUŞ (2)                                 of Economics, Faculty of Political Science).
    Deputy General Manager: Corporate and             He began his career on October 20, 1986 at
    Commercial Marketing                              Pamukbank T.A.Ş. as an Assistant Inspector
    Born in 1969 in İzmir, Atalay Tarduş is a         and went on to become an Inspector, Branch
    graduate of the Middle East Technical             Manager and Division Manager at the Bank.
    University, (Department of Economics, Faculty     Aydemir was the Head of the Corporate
    of Economics and Administrative Sciences).        Loans Department between December 10,
    He began his career at Pamukbank T.A.Ş. as an     2004 and March 3, 2010 and was the Deputy
    Assistant Inspector on August 10, 1992 and also   General Manager in charge of Corporate and
    served as an Inspector, Marketing Director and    Commercial Loans from March 4, 2010 to
    Director of the Loans Unit at the same bank.      July 21, 2011. He has since been working as an
    Tarduş was a Manager between November 12,         Deputy General Manager responsible for Loan
    2004 and November 21, 2005, a Commercial          Allocation and Management at Halkbank, which
    Branch Manager from November 22, 2005 to          he began on July 22, 2011.
    June 26, 2008, a Regional Coordinator between
    June 27, 2008 and August 3, 2011 and has been     Taner AKSEL (4)
    working as a the Deputy General Manager of        Deputy General Manager: Artisans-SME
    Corporate and Commercial Marketing since          Banking
    August 4, 2011 at Halkbank.                       Taner Aksel, born in Ankara in 1961, graduated
                                                      from Anadolu University (Department
                                                      of Economics, Faculty of Economic and
                                                      Administrative Sciences). Aksel began his career
                                                      at Pamukbank T.A.Ş. as an Assistant Inspector
                                                      in 1985, going on to work as an Inspector
                                                      and Branch Manager at the same Bank. After

    104
Case 1:15-cr-00867-RMB Document 593-23 Filed 01/21/20 Page 107 of 358




                                                                                                             Corporate Profile
                                                                                                             Assessment of the Management
      8          9           10         11            12           13          14           15




                                                                                                             Review of Operations in 2013
     working as a Branch and Regional Manager at       role until March 27, 2011, after which he was
     other banks, he returned to Pamukbank T.A.Ş.      a Deputy General Manager responsible for
     as a Branch Manager in 2000. He became a          Artisan and SME Banking-2 between March
     Branch Manager of Halkbank on November            28, 2011 and July 21, 2011 and has since been
     11, 2004, a position he held until July 15,       working as a Deputy General Manager in
     2007; a Department Head from July 16, 2007        charge of Retail Banking.
     until November 2, 2008; a Deputy Manager
     Responsible for Corporate and Commercial          Dr. Şahap KAVCIOĞLU (6)
     Marketing between March 26, 2010 and July         Deputy General Manager: Loan Policies
     21, 2011; and has been working as a Deputy        Dr. Şahap Kavcıoğlu was born in Bayburt
     General Manager in charge of Artisans and         in 1967 and is a graduate of Dokuz Eylül
     SME Banking since July 22, 2011.                  University (Department of Business
                                                                                                             Corporate Governance




                                                       Administration, Faculty of Economics and
                                                                                                               Management and




     İsmail Hakkı İMAMOĞLU (5)                         Administrative Sciences). After graduating from
     Deputy General Manager: Retail Banking            İstanbul University Institute of Accounting as
     Born in 1960 in Sürmene, Trabzon, İsmail          an Audit Specialist, Kavcıoğlu studied business
     Hakkı İmamoğlu is a graduate of the Ankara        administration at Hastings College in England.
     Academy of Economical and Commercial              He received his master’s degree in 1993 and
     Sciences (Faculty of Administrative Sciences).    a doctorate in 2003 from Marmara University
     He began his career at Vakıfbank as an            Institute of Banking and Insurance. He began
     Inspector in 1984 and went on to be the Vice      his career as an Assistant Inspector at Esbank
                                                                                                             Financial Information and Assessment




     Chairmanship of the Board of Inspectors, a        in 1990 and went on to work as Inspector,
     General Manager, Secretary General of the         Branch Manager and Deputy General
                                                                                                                     on Risk Management




     Administrative Council, a Branch Manager          Manager. After working for Çalık Investment
     and the Head of Department. Following this,       Bank and MNG Bank, Kavcıoğlu joined
     İmamoğlu worked as Chairman of the Board of       Halkbank on June 30, 2003 as a Regional
     Inspectors at Sümerbank and Toprakbank. He        Coordinator for İstanbul. He held the position
     also worked as a Coordinator at Bayındırbank.     of Deputy General Manager responsible for
     İmamoğlu joined Halkbank as a Regional            Retail Banking between June 17, 2005 – June
     Coordinator on July 1, 2003, assuming the         07, 2007, and was responsible for Artisan-SME

                                                                                                       105
CaseHALKBANK
      1:15-cr-00867-RMB
             2013 ANNUAL REPORT Document 593-23 Filed 01/21/20 Page 108 of 358



    Senior Management

    Banking from June 8, 2007 until September 23,     of Economics, Faculty of Economics and
    2010. He has since been working as an Deputy      Administrative Sciences at Gazi University.
    General Manager in charge of Loan Policies.       He joined Halkbank in 1995 as an Assistant
                                                      Specialist at the Research Development and
    Mürsel ERTAŞ (7)                                  Planning Department and proceeded to work
    Deputy General Manager: Risk Collection           as a Specialist at the Commercial Credit Cards,
    and Liquidation                                   and Cash Management Departments. He then
    Mürsel Ertaş, born in Ordu in 1964, graduated     held the title of Director and Division Manager
    from Gazi University (Department of Foreign       at the Strategic Planning Department. Atilla was
    Trade Exchange, Faculty of Economical and         head of the Financial Institutions and Investor
    Administrative Sciences). He joined Halkbank      Relations Department between June 22, 2007
    as an Assistant Controller in 1986, and went on   and November 11, 2011, before being appointed
    to serve as an Assistant Inspector, Inspector,    as the current Deputy General Manager
    Branch Manager, Regional Coordinator and          responsible for International Banking.
    Head of Department respectively. He has been
    a Deputy General Manager responsible for Risk     Yakup DEMİRCİ (10)
    Collection and Liquidation since October 12,      Deputy General Manager: Human Resources
    2010.                                             and Organization
                                                      Born in 1966 in Karabük, Yakup Demirci is
    Murat UYSAL (8)                                   a graduate of Ankara University (Faculty of
    Deputy General Manager: Treasury                  Political Science). He began his career at
    Management                                        Halkbank as an assistant inspector on March
    Murat Uysal was born in 1971 in Istanbul. He      8, 1989. He has worked as an Inspector,
    attended Galatasaray High School and later        Assistant Director in the Loans Risk Monitoring
    graduated from Department of Economics            Department, Director in the Employee Rights
    in English, Faculty of Economics at Istanbul      Department and as the Head of the Human
    University. After obtaining his Masters degree    Resources Department. Demirci, who is married
    from Marmara University’s Institute of Banking    and has two children, has been serving as a
    and Insurance (Department of Banking), he         Deputy General Manager in charge of Human
    commenced work with Tekstilbank in 1998           Resources and Organization since June 11,
    as an Assistant Specialist. He also served        2008.
    as Manager and Specialist in the Foreign
    Exchange - Money Market, and Securities           Ufuk Hacer DENİZCİ YÜCE (11)
    Departments. Uysal was head of Halkbank’s         Deputy General Manager: Banking
    Money and Capital Markets Department              Operations
    between September 07, 2007 and September          Ufuk Hacer Denizci Yüce, born in Rize in 1967,
    11, 2011 and is currently Deputy General          is a graduate of İstanbul Technical University,
    Manager in charge of Treasury Management          (Department of Management Engineering,
    since November 11, 2011.                          Faculty of Business Administration). She
                                                      started her career as an Assistant Specialist at
    Mehmet Hakan ATİLLA (9)                           Yapı Kredi Bank in 1988, going on to work at
    Deputy General Manager: International             Anderson Consulting and Accenture BPM as a
    Banking                                           Management Consultant and İktisatbank as a
    Mehmet Hakan Atilla was born in 1970 in           Loan Marketing Manager. She started working
    Ankara. He graduated from Department              for Pamukbank on May 9, 1994, first as a Service


    106
Case 1:15-cr-00867-RMB Document 593-23 Filed 01/21/20 Page 109 of 358




                                                                                                             Corporate Profile
     Manager and then as a Unit Manager. Yüce          Selahattin SÜLEYMANOĞLU (14)
     was the Head of the Software Development          Deputy General Manager: Risk
     Department at Halkbank between November           Management and Internal Control




                                                                                                             Assessment of the Management
     12, 2004 and September 23, 2010. She has          Selahattin Süleymanoğlu, born in 1962 in
     been a Deputy Deneral Danager responsible         Alucra,Giresun, is a graduate of Gazi University
     for Banking Operations since October 12, 2010.    (Department of Business Administration,
                                                       Faculty of Economics and Administrative
     Erol GÖNCÜ (12)                                   Sciences). After finishing his master’s degree at
     Deputy General Manager: Information               Selçuk University Institute of Social Sciences,
     Systems and Technical Services                    (Department of International Relations),
     Born in Siirt in 1964, Erol Göncü is a graduate   Süleymanoğlu started his career in 1990 as
     of the Middle East Technical University           an Assistant Inspector at Adabank, going on
     (Department of Mathematics). He began his         to work as an Inspector, Manager and Head
     career at Pamukbank on October 3, 1988 as         Manager at T. Emlak Bankası A.Ş between
     a Systems Analyst and went on to hold the         the years 1991-2001. Joining Halkbank as a




                                                                                                             Review of Operations in 2013
     positions of Service Manager and Department       Branch Manager in 2001, he worked at several
     Manager. He has been working as a Deputy          branches, including the Ankara Corporate
     General Manager in charge of Information          Branch as a Branch Manager. He was a
     Systems and Technical Services at Halkbank        Deputy General Manager responsible for Risk
     since June 9, 2005.                               Collection and Liquidity between July 1, 2007
                                                       and January 12, 2009, and was in charge
     Mustafa SAVAŞ (13)                                of Banking Operations between January
     Deputy General Manager: Financial                 13, 2009 and September 26, 2010 and has
     Management and Planning                           been working as a Deputy General Manager
     Mustafa Savaş was born in 1965 in Çine, Aydın.    in charge of Risk Management and Internal
     After graduating from Ankara University,          Control since September 27, 2010.
     (Faculty of Political Science), he began his
                                                                                                             Corporate Governance




     career as an Assistant Inspector at Halkbank      Alaaddin SARITAÇ (15)
                                                                                                               Management and




     on March 1, 1991. He has worked as an             Chairman of the Board of Inspectors
     Inspector, Branch Manager in Lefkoşa, Cyprus      Alaaddin Sarıtaç, born in Göle, Ardahan in 1958,
     and Yukarı Ayrancı, Ankara Branches and as        graduated from Ege University (Department
     the Head of the Internal Control Department.      of Economics, Faculty of Economics). Sarıtaç
     He was a Deputy General Manager responsible       joined Halkbank as an Assistant Inspector on
     for Risk Management and Internal Control          November 1, 1982 and went on to become
     between July 18, 2002 and January 12, 2009,       an Inspector, Inspector General, Vice
     and an Deputy General Manager in charge of        Chairmanship of the Board of Inspectors,
                                                                                                             Financial Information and Assessment




     Risk Collection and Liquidity between January     Member and Head of Board of Discipline.
     13, 2009 and September 23, 2010, and was          He has been the Chairman of the Board of
     responsible for Private Loans from September      Inspectors since February 9, 2011.
                                                                                                                     on Risk Management




     24, 2010 to July 21, 2011 and has since been
     working as a Deputy General Manager
     responsible for Financial Management and
     Planning at Halkbank.




                                                                                                       107
CaseHALKBANK
      1:15-cr-00867-RMB
             2013 ANNUAL REPORT Document 593-23 Filed 01/21/20 Page 110 of 358



    Organizational Structure

                                                                                        BOARD OF DIRECTORS




                                                                                               GENERAL
                                                                                               MANAGER


            Board of               Risk Management
           Inspectors             and Internal Control




                              Risk                                                  Public                  Disciplinary
                                              Internal Control
                           Management                                              Relations                   Board




    Corporate and            Loan
                                          Artisans and              Retail                             Risk Collection
     Commercial         Allocation and                                               Loan Policies
                                          SME Banking              Banking                             and Liquidation
      Marketing         Management




                                                                                                        Risk Collection
          Corporate       Corporate            SME               Retail Products   Loan Policies and
                                                                                                       and Liquidation -
          Marketing         Loans           Marketing-1            Marketing          Practices
                                                                                                            Ankara




                                                                                                        Risk Collection
      Commercial         Commercial            SME                                  Loan and Project
                                                                  Retail Loans                         and Liquidation -
      Marketing-1          Loans-1          Marketing-2                                Evaluation
                                                                                                           Istanbul




      Commercial         Commercial          Artisans            Payment Card                            Loans Risk
      Marketing-2          Loans-2           Banking               Systems                               Monitoring




                                                                   Channel
     Project Finance      SME Loans-1
                                                                 Management




                                                             Deposit and Cash
                         SME Loans-2
                                                              Management




    108
Case 1:15-cr-00867-RMB Document 593-23 Filed 01/21/20 Page 111 of 358




                                                                                                                            Corporate Profile
                                                                                                                            Assessment of the Management
                                                         Legal                 Board of Directors
                                                      Consultancy               Office Services




                                                                                                                            Review of Operations in 2013
                                                                                Information
                                               Human                                                   Financial
     Treasury           International                           Banking         Systems and
                                            Resources and                                            Management
    Management             Banking                             Operations        Technical
                                            Organization                                             and Planning
                                                                                  Services




                           Financial                                                                   Financial
   Money and Capital                           Human             Branch            Software
                        Institutions and                                                            Accounting and
       Markets                                Resources         Operations       Development
                       Investor Relations                                                             Reporting
                                                                                                                            Corporate Governance
                                                                                                                              Management and




                         International
      Treasury                                                                  Infrastructure        Budget and
                         Banking and                             Foreign
   Management Mid-                           Organization                       Operation and        Performance
                          Structured                            Operations
       Office                                                                   Management           Management
                            Finance



                                                                                Technological
                                                                 Treasury                           Tax Management
                                             Staff Training                      Architecture
                                                                Operations                           and Accounting
                                                                                Management
                                                                                                                            Financial Information and Assessment




                                                               Operational
                                               Premises                                              Subsidiaries
                                                                                                                                    on Risk Management




                                                               Strategy and
                                             Construction                                            and Affiliates
                                                                Innovation
                                             and Appraisal                                           Management
                                                               Management




                                                              Administrative
                                                                Services




                                                                                                                      109
CaseHALKBANK
      1:15-cr-00867-RMB
             2013 ANNUAL REPORT Document 593-23 Filed 01/21/20 Page 112 of 358



    Committees

    Audit Committee
    The Audit Committee of Halkbank, which was formed pursuant to the Board of Directors Resolution
    No. 34-01 dated October 31, 2006, conducts its activities in accordance with the provisions of
    the “Regulation on Internal Systems of Banks” published in the Official Gazette No. 28337 dated
    28.06.2012 and is in charge of and responsible for , on behalf of the Board of Directors, overseeing
    the effectiveness and adequacy of the Bank’s internal systems, functioning of these systems along
    with the accounting and reporting systems in compliance with the Law and related regulations, and
    the integrity of the information generated by such systems; performing the necessary preliminary
    assessments in support to the Board of Directors’ selecting independent audit companies as well as
    credit rating agencies, appraisal firms and support service providers; regularly monitoring the activities
    of these organizations which are selected by the Board of Directors and contracts signed with; and,
    in accordance with the regulations that became effective pursuant to the Law, ensuring that the
    internal audit activities of the subsidiaries and affiliates that are subject to consolidation are performed
    on a consolidated basis and in coordination. Within the scope of “Early Detection and Management
    of Risk” specified in the Turkish Commercial Code Audit Committee also carries out the duty of early
    “diagnosis” of the reasons that endanger the existence, development and continuance of the Bank.
    It counsels the Board of Directors regarding the issues of risk management and implementation of
    remedies for the detected risks. Carrying out the necessary tasks by means of the relevant units of the
    Bank in accordance with its duty, the Committee submits the situation analysis and its suggestions (if
    any) in a report to the Board of Directors.

    Duties of the Audit Committee
    The Audit Committee is in charge of and authorized for:
    a) Overseeing compliance with the provisions of the Regulation regarding internal control, internal
        audit and risk management and the Bank’s internal policies and implementation procedures that
        were approved by the Board of Directors as well as making recommendations to the Board of
        Directors regarding the measures to be taken,
    b) Establishing the channels of communication through which the employees of the internal
        systems units can contact the Committee directly,
    c) Overseeing that the internal audit system covers the Bank’s existing and planned activities as well
        as the risks arising from these activities, analyzing internal Bank regulations regarding internal
        audit that will take effect with the approval of the Board of Directors,
    d) Making recommendations to the Board of Directors regarding the election of the heads of the
        units covered by the internal systems and report directly to the Audit Committee, providing
        opinion when the Board of Directors considers removing these employees from their related
        positions,
    e) Soliciting and evaluating senior management’s opinions and recommendations regarding internal
        systems,
    f) Ensuring the establishment of channels of communication through which irregularities and fraud
        within the Bank can be reported directly to the Audit Committee or to the internal audit unit or to
        the inspectors,
    g) Overseeing that the inspectors execute their duties independently and impartially,
    h) Analyzing internal audit plans,
    i) Making recommendations to the Board of Directors regarding the qualifications that the personnel
        to be employed in the internal systems units should possess,
    j) Supervising the measures taken by the senior management and the units reporting to the senior
        management in response to the matters identified in internal audit reports,
    k) Assessing the professional education levels and qualification of the managers and employees of
        the internal systems units,
    l)   Assessing the existence of methods, tools and implementation procedures necessary for
        identifying, measuring, monitoring and controlling the risks the Bank is exposed to,
    110
Case 1:15-cr-00867-RMB Document 593-23 Filed 01/21/20 Page 113 of 358




                                                                                                                 Corporate Profile
     m) Meeting with the inspectors as well as the independent auditors of the independent audit
        companies which conduct independent audit process of the Bank within the scope of pre-
        determined programs and agendas at regular intervals not less than four times a year,




                                                                                                                 Assessment of the Management
     n) Informing the Board of Directors about the opinions and assessments of the senior
        management, employees performing risk management, internal control and internal audit
        functions, and the independent audit company regarding the practices required for the proper
        execution, ensuring efficiency and improvement of the tasks that are part of their duties and
        responsibilities,
     o) Reviewing the assessments of the independent audit company with regard to the compliance
        of the Bank’s accounting practices with the Law and other related regulations, soliciting the
        statement of the senior management regarding the discrepancies identified,
     p) Evaluating the independent audit results, annual and quarterly financial statements and
        their related documents, and the independent audit report in conjunction with the senior
        management and the independent auditors and resolving other issues that the independent
        auditors have reservations about,
     q) Assessing the independence of independent rating agencies, independent audit companies




                                                                                                                 Review of Operations in 2013
        including the ones performing information systems audits, and appraisal firms with which
        the Bank is considering signing a contract, as well as the independence of the Chairman and
        Members of their Boards of Directors, auditors, managers and employees in respect of their
        activities regarding the Bank and the adequacy of the resources assigned to them, presenting
        a report to the Board of Directors regarding such assessment, repeating these steps at regular
        intervals not exceeding three months as long as the contract is in effect should the Bank
        resolve to procure service from them,
     r) Conducting a risk assessment for the support service the Bank is considering procuring,
        presenting the assessments to the Board of Directors in the form of a report, repeating these
        steps at regular intervals not less than one time a year as long as the contract is in effect should
        the Bank resolve to procure service from them, and supervising the adequacy of the services
        rendered by the support service provider,
     s) Overseeing that the Bank’s financial reports contain only the facts and all the information which
        need to be revealed and that these reports comply with the Law and other related regulations;
                                                                                                                 Corporate Governance
                                                                                                                   Management and




        ensuring that the errors and irregularities identified are corrected,
     t)  Consulting with the independent auditors whether the financial reports accurately reflect the
        Bank’s financial position, results of its activities and the Bank’s cash flows and whether they are
        prepared in accordance with the procedures and principles stipulated in the Law and other
        related regulations,
     u) Not exceeding periods of six months, reporting the activities the Audit Committee has
        performed during the period and the results of such activities to the Board of Directors, including
        in these reports the Audit Committee’s opinions on the measures that need to be taken and
        practices that need to be initiated within the Bank as well as other matters significant for being
        able to continue the Bank’s operations in a safe manner,
                                                                                                                 Financial Information and Assessment




     v) Supervising whether persons with the authority of extending loans, take part in the evaluation
        and decision-making stages of the credit transactions involving themselves, their spouses,
                                                                                                                         on Risk Management




        children under their guardianship, or other real or legal persons that form a risk group with the
        aforementioned, and establishing the channels of communication through which these matters
        will be conveyed to them.

     The Audit Committee convened 12 times during 2013; during these meetings, the potential risks
     of the bank, stress tests, scenario analyses, and risk management policies and implementation
     procedures were discussed. The members of the Committee attended the meetings regularly.


                                                                                                           111
CaseHALKBANK
      1:15-cr-00867-RMB
             2013 ANNUAL REPORT Document 593-23 Filed 01/21/20 Page 114 of 358



    Committees

    Members of the Audit Committee Position                                         Primary Position
    Sabahattin BİRDAL              Member                 Independent Member of the Board of Directors
    Ahmet YARIZ                    Member                 Independent Member of the Board of Directors

    Operational Risk Working Committee
    This Committee is formed for the purpose of identifying the Bank’s transactions that create operational
    losses and preventing operational losses. The Operational Risk Working Committee meets once a
    month on a regular basis.

    Duties of the Operational Risk Working Committee
    a) Establishing the procedures for creating the database required to measure the Bank’s operational
        risks in coordination with the related units,
    b) Ensuring collaboration between units to be able to record, through a standardized coding system,
        the errors and deficiencies identified by the Board of Inspectors and other control units,
    c) Undertaking the technical and administrative efforts required to build a database of the
        operational losses incurred in the previous periods,
    d) Forming an opinion on the evaluation and rating of operational risks related to the functional
        activities that are part of the Risk Assessment Matrix,
    e) Performing all functions regarding tracking, monitoring and preventing all operational risks
        incurred by the Bank,
    f) Performing the duties that may arise as a result of developments in the banking laws and
        regulations.

    The Operational Risk Working Committee convened 12 times during 2013. At these meetings, decisions
    were taken regarding the identification of operations that cause operational losses and the prevention
    of operational losses. The members of the Committee attended the meetings regularly.

    Members of the Operational
    Risk Working Committee                 Position                                     Primary Position
    Ali Ulvi SARGON                       Chairman                   Head of Risk Management Department
    Çetin MEMİŞ                            Member                             Head of the Disciplinary Board
    Mehmet TÜFEKCİ                         Member                      Head of Internal Control Department
    Ergin KAYA                             Member                   Head of Branch Operations Department
    Hakan AYDOĞAN                          Member                   Head of Foreign Operations Department
    Okan Hasan GÖR                         Member           Head of Budget and Performance Management
                                                                                                Department
    Dursun Ali ALEV                        Member                  Head of Treasury Operations Department
    Kadir YAYLAK                           Member     Head of Tax Management and Accounting Department
    Ayşegül SAYIN                          Member          Head of Technological Architecture Management
                                                                                                Department
    İ. Öngen AKIN                          Member                Head of Channel Management Department
    Barış YETİM                            Member                   Deputy Head of the Board of Inspectors

    Credit Committee
    Operating within the authority delegated to it by the Board of Directors, the Credit Committee makes
    decisions related to new loan allocations and on loan restructuring matters such as maturity extension,

    112
Case 1:15-cr-00867-RMB Document 593-23 Filed 01/21/20 Page 115 of 358




                                                                                                                            Corporate Profile
     increase, change in covenant, and lowering the interest rate for loans.. The Committee sets the
     mandatory rules and principles governing the Bank’s credit decisions. Established to perform the
     credit-related duties assigned by the Board of Directors, the Credit Committee consists of the Bank’s




                                                                                                                            Assessment of the Management
     General Manager and a minimum of two members elected from among the members of the Board
     of Directors who possess all of the qualifications required of a General Manager except for the tenure
     requirement. Two associate members, who also possess all of the qualifications required of a General
     Manager except for the tenure requirement, are elected from among the members of the Board of
     Directors to replace any members of the Credit Committee who are unable to attend a meeting.

     An affirmative vote of at least three-quarters of the members of the Board of Directors is required to
     elect the members and associate members of the Credit Committee. The General Manager serves as
     the Chairman of the Credit Committee. In the absence of the General Manager, a permanent member
     presides over the Credit Committee. The Chairman of the Credit Committee is responsible for the
     coordination of the effective and healthy functioning of the Credit Committee’s activities.

     Duties and Authorities of the Credit Committee




                                                                                                                            Review of Operations in 2013
     a) Enforcing the policies approved by the Board of Directors related to the Bank’s lending policy,
         size of its placement portfolio, and its breakdown by sector, region and loan type,
     b) Making recommendations to the Board of Directors to determine the procedures and principles
         pertaining to the Bank’s lending policies and its lending activities on the basis of the portfolio and
         real/legal persons,
     c) Ensuring that the loan portfolio is managed in accordance with generally accepted credit risk
         management principles,
     d) Delegating some of its duties and authorities as needed provided that the limit and scope are
         expressly set out; however, the Committee may not delegate its authority with regard to open
         credit transactions, except for retail loans, and it shall oversee and supervise the actions of the
         bodies to which it delegated its authority,
     e) Carrying out the authorities and duties delegated by the Board of Directors.

     The Credit Committee convened 51 times and made 864 decisions in 2013. The members of the
                                                                                                                            Corporate Governance
                                                                                                                              Management and




     Committee attended the meetings regularly.

     Members of the
     Credit Committee         Position                                     Primary Position
     Ali Fuat TAŞKESENLİOĞLU Chairman* Member of the Board of Directors and General Manager
     Ahmet YARIZ              Member          Independent Member of the Board of Directors
     Sabahattin BİRDAL        Member          Independent Member of the Board of Directors

     s4ÙMFZNBO"TMBOIFMEUIFQPTJUJPOPGUIF$IBJSNBOPGUIF$SFEJU$PNNJUUFFVOUJM
                                                                                                                            Financial Information and Assessment




     Assets and Liabilities Committee (ALCO)
                                                                                                                                    on Risk Management




     The Committee was formed to set the policies regarding the management of the Bank’s assets and
     liabilities and the movement of funds within that scope, and to take and implement the decisions
     regarding the management of the Bank’s balance sheet to be executed by the related units.

     Duties of the Assets and Liabilities Committee
     Deliberating and evaluating the financial structure, portfolio, budget, loan and deposit interest rates of the
     Bank; developments in the money and capital markets; and the developments taking place in the Bank
     itself and in other banks.

                                                                                                                      113
CaseHALKBANK
      1:15-cr-00867-RMB
             2013 ANNUAL REPORT Document 593-23 Filed 01/21/20 Page 116 of 358



    Committees

    ALCO meets regularly once a week, but at minimum once a month, on the date and at the place
    determined by the Chairman of the Committee. ALCO meetings begin with the discussion of the agenda
    items put together by the Committee Chairman. Upon invitation by the Committee, Deputy General
    Managers and other officials may attend these meetings to obtain information and/or offer opinions. The
    decisions and practices adopted in previous meetings are evaluated at these meetings, after which the
    decisions to be made and the practices to be adopted are identified. The decisions taken and practices to be
    adopted are submitted to the General Manager for approval to be transmitted to the related Deputy General
    Manager.

    The Assets and Liabilities Committee convened 50 times in 2013. The members of the Committee attended
    the meetings regularly..

    Members of the Assets and
    Liabilities Committee                       Position                                                          Primary Position
    Ali Fuat TAŞKESENLİOĞLU                  Chairman*          Member of the Board of Directors and General Manager
                                                                 Deputy General Manager of Financial Management and
    Mustafa SAVAŞ                               Member                                                     Planning
    Taner AKSEL                                 Member                  Deputy General Manager of Artisans-SME Banking
                                                                          Deputy General Manager of Loan Allocation and
    M. Akif AYDEMİR                             Member                                                   Management
                                                                 Deputy General Manager of Corporate and Commercial
    Atalay TARDUŞ                               Member                                                    Marketing
    İsmail Hakkı İMAMOĞLU                       Member                           Deputy General Manager of Retail Banking
    Dr. Şahap KAVCIOĞLU                         Member                             Deputy General Manager of Loan Policies
    Murat UYSAL                                 Member                Deputy General Manager of Treasury Management
    M. Hakan ATİLLA                             Member                  Deputy General Manager of International Banking
    Mürsel ERTAŞ                                Member Deputy General Manager of Risk Collection and Liquidation

    *Süleyman Aslan held the position of the Chairman of the Assets and Liabilities Committee until 07.02.2014.


    Corporate Governance Committee
    The Corporate Governance Committee oversees the Bank’s compliance with the Corporate Governance
    Principles, identifies conflicts of interest that may arise in this matter, and undertakes improvement efforts.
    The Chairman of the Corporate Governance Committee is appointed by the Board of Directors from
    among its independent and non-executive members. The date and location of the Corporate Governance
    Committee meetings are determined by the Committee Chairman. Upon invitation by the Committee
    Chairman, other officials may attend these meetings to obtain information and/or offer opinions.

    Duties of the Corporate Governance Committee
    Overseeing the Bank’s compliance with corporate governance principles, carrying out activities to make
    improvements in this area and presenting opinions to the Board of Directors in accordance with the
    “Regulation on the Corporate Governance Principles for Banks” published by the Banking Regulation and
    Supervision Agency and the “Corporate Governance Principles” published by the Capital Markets Board.

    The Corporate Governance Committee convened four times during 2013.


    114
Case 1:15-cr-00867-RMB Document 593-23 Filed 01/21/20 Page 117 of 358




                                                                                                                  Corporate Profile
     Members of the
     Corporate Governance
     Committee                    Position                                             Primary Position




                                                                                                                  Assessment of the Management
     Sabahattin Birdal           Chairman               Independent Member of the Board of Directors
     Dr. Nurzahit Keskin          Member                              Member of the Board of Directors
     İsmail Erol İşbilen          Member                Independent Member of the Board of Directors
                                                    Member of the Board of Directors (passed away on
     Ahmet Kahraman               Member                                                   29.12.2013)
                                                Deputy General Manager of Financial Management and
     Mustafa Savaş                Member                                                  Planning
     Mehmet Hakan Atilla          Member              Deputy General Manager of International Banking
                                                    Deputy General Manager of Human Resources and




                                                                                                                  Review of Operations in 2013
     Yakup Demirci                Member                                             Organization
     Erdal Çelik                  Member                    Head of the Human Resources Department

     Compensation Committee
     The Compensation Committee was established pursuant to the Board of Directors Resolution No. 41-
     32 dated December 27, 2011 for the purpose of supervising and overseeing the Bank’s compensation
     policies on behalf of the Board of Directors. The Committee is comprised of at least two non-
     executive Members of the Board of Directors.

     The Compensation Committee convened once during 2013. The members of the Committee
     attended the meetings regularly.

     Members of the Compensation
                                                                                                                  Corporate Governance



     Committee                                      Position                           Primary Position
                                                                                                                    Management and




     Hasan CEBECİ                                    Member          Chairman of the Board of Directors
     Dr. Nurzahit KESKİN                             Member           Member of the Board of Directors

     Board of Directors
     The Bank is governed and represented by the Board of Directors in accordance with the Turkish
     Commercial Code, Banking Legislation, Capital Market Law, other related laws and regulations, and
     the Bank’s Articles of Association.

     The Board of Directors has the ultimate oversight authority over whether individuals with managerial
                                                                                                                  Financial Information and Assessment




     duties comply with the laws, the Bank’s Articles of Association, internal by laws, and the written
     instructions of the Board of Directors.
                                                                                                                          on Risk Management




     The Board of Directors is comprised of nine (9) members. The members of the Board of Directors are
     elected by the General Assembly of shareholders.

     At its first meeting following the swearing-in ceremony, the Board of Directors appoints one of its
     members as the Chairman of the Board of Directors and one as the Vice Chairman. The Chairman
     presides over the Board of Directors. When the Chairman is not present, the Vice Chairman presides
     over the Board of Directors.

     The independent members who will serve on the Board of Directors are determined in accordance
     with the provisions of the Capital Market Law and Banking Legislation.                                 115
CaseHALKBANK
      1:15-cr-00867-RMB
             2013 ANNUAL REPORT Document 593-23 Filed 01/21/20 Page 118 of 358



    Committees

    The Board of Directors convenes at the request of the Chairman of the Board of Directors or the Vice
    Chairman or a Board member. The Board is obligated to convene at least once a month.

    As a rule, the Board of Directors meetings are held in the province where the Head Office of the Bank
    is located. However, it is possible to have the meetings elsewhere if a simple majority of all members
    agree to do so.

    Board of Directors meetings can be conducted in a physical and/or an electronic environment. As per
    Article numbered 1527 of the Turkish Commercial Code, those who have the right to attend the Bank’s
    Board of Directors meetings may choose to do so electronically. Pursuant to the provisions of the
    “Communiqué on Board Meetings at Corporations Other Than Joint Stock Company General Assembly
    Meetings To Be Held in Electronic Environment,” the Bank may establish an electronic meeting system
    that permits the rights holders to attend these meetings and to vote in an electronic environment
    or it may opt to procure the service from systems that are created for this function. The Bank shall
    ensure that stakeholders will be able to exercise their rights as stipulated in the relevant laws, rules
    and regulations under the provisions of the Communiqué at the meetings either through the system
    established in accordance with the relevant provision of the Articles of Association or through an
    externally procured system.

    The agenda of the Board of Directors is set by the Chairman or Vice Chairman calling the meeting at
    least 24 hours prior to the meeting and it is delivered to the members along with the meeting invitation
    by the Board of Directors Secretariat Services Department. In the event of an emergency, items may
    be added to the agenda upon the request of the Chairman of the Board of Directors; members of the
    Board of Directors may also make a motion on the issues that require a Board resolution to be passed.

    The motions that are part of the Board of Directors meeting agenda, as well as all related attachments,
    shall be transmitted to the Board of Directors Secretariat Services Department by the member making
    the motion up to the time when the agenda is finalized. The motions that will be taken up as part of
    the Board of Directors agenda are presented to the Chairman, Vice Chairman and members of the
    Board of Directors as well as to the General Manager by the Board of Directors Secretariat Services
    Department.

    If the subject of an agenda item is proposed by the Chairman, Vice Chairman and/or a member of the
    Board of Directors, the subject is converted into a motion by the Board of Directors Secretariat Services
    Department, signed by the member(s) of the Board of Directors making the motion and presented to
    the Board of Directors.

    A motion that falls within the authority of the Credit Committee but cannot be resolved by the
    Committee with a unanimous vote is presented to the Board of Directors with all related attachments
    via the Board of Directors Secretariat Services Department.

    The quorum for convening a Board of Directors meeting is a simple majority of the total number of
    members; the Board passes resolutions with the affirmative votes of a majority of the members in
    attendance at the meeting.

    Unless a member requests a deliberation, Board of Directors resolutions can also be passed by
    obtaining the written approval of a simple majority of the full membership of the Board of Directors for
    a motion made by a member, provided that all members of the Board of Directors were notified of the
    motion.

    The Board of Directors convened 43 times and passed 705 resolutions in 2013.




    116
Case 1:15-cr-00867-RMB Document 593-23 Filed 01/21/20 Page 119 of 358



     Executives of the Internal




                                                                                                       Corporate Profile
     Systems Units
     Deputy General Manager of Risk Management and Internal Control:
     Selahattin SÜLEYMANOĞLU




                                                                                                       Assessment of the Management
     Tenure in Current Position   Professional Experience and Position                 Education
     3 year 3 months                23 years – Deputy General Manager at          Master’s Degree
                                                       T. Halk Bankası A.Ş.          from Turkey


     Chairman of the Board of Inspectors: Alaaddin SARITAÇ


     Tenure in Current Position   Professional Experience and Position                 Education
     2 year 11 months                  31 years - Chairman of the Board of              Bachelor’s
                                          Inspectors at T. Halk Bankası A.Ş.   Degree from Turkey




                                                                                                       Review of Operations in 2013
     Head of Internal Control Department: Mehmet TÜFEKCİ


     Tenure in Current Position   Professional Experience and Position                 Education
     5 years 10 months                  29 years - Head of Department at          Master’s Degree
                                                      T. Halk Bankası A.Ş.           from Turkey


     Head of Risk Management Department: Ali Ulvi SARGON


     Tenure in Current Position   Professional Experience and Position                 Education
                                                                                                       Corporate Governance




     9 years                             23 years - Head of Department at               Bachelor’s
                                                                                                         Management and




                                                       T. Halk Bankası A.Ş.    Degree from Turkey
                                                                                                       Financial Information and Assessment
                                                                                                               on Risk Management




                                                                                                 117
CaseHALKBANK
      1:15-cr-00867-RMB
             2013 ANNUAL REPORT Document 593-23 Filed 01/21/20 Page 120 of 358



    Report of the Board of
    Directors
    2013 was a year in which there was limited recovery in terms of global economy. On the other hand,
    Turkish economy completed 2013 by showing positive performance with the contribution of the
    continuing stability, implemented economy policies, strong financial system and the decisions and
    measures taken by the regulatory and supervisory authorities.

    In 2013 – as the Turkish Banking Sector maintained its solid structure – Halkbank, closely watching
    the sectoral and economic developments, continued to offer financial solutions for its customers’
    needs with its knowhow, wide branch network and specialized staff while it continued to grow
    sustainably and consistently pursuing the strategies that will contribute to production and
    employment.

    In 2013, Halkbank renewed its syndicated loan of EUR 562 million and US$ 259 million with the
    participation of 41 banks from 19 countries, continued to obtain long term resources within the
    framework of the agreements signed with the international finance institutions in order to finance
    the investment needs and operating capital needs of SMEs.

    In 2013, Halkbank, issued bank bond with a total nominal value of TRY 2.5 billion, and issued its 2nd
    bond (Eurobond) with a nominal value of US$ 750 million.

    “Paraf” Card, offered at the service of our customers in December, 2012 made progress in a short
    time and contributed significantly to our Bank in the area of retail banking.

    In 2013, Halkbank, increased its assets from TRY 108.3 billion to TRY 139.9 billion raising them by
    29.2% compared to the same period of the previous year. 59.9% of the growth achieved in the assets
    was due to the increase in the loans.

    As of 2013 yearend, Halkbank redirected the major part of its resources for loans. The portion of the
    loans in the balance sheet was 60.6% while the cash and non-cash loan volume went up from TRY
    85.6 billion to TRY 111.9 billion increasing by 30.7%.

    In 2013, the securities portfolio of the Bank reached TRY 28.6 billion increasing by 24.4% compared to
    the same period of the previous year. On the other hand, the portion of the portfolio in the balance
    sheet was 20.4%.

    Total deposit of the Bank went up from TRY 80.0 billion to TRY 100.8 billion increasing by 26%.
    Moreover, the Bank’s total amount of demand deposits which was TRY 16.0 billion in 2012, reached
    TRY 18.7 billion in 2013 increasing by 16.9%.

    2013 yearend profit of Halkbank reached TRY 2,751 million increasing by 6% compared to the same
    period of the previous year and the Bank achieved to maintain its sustainable profitability.

    Opening 56 new branches in 2013, Halkbank increased the total number of its domestic branches to
    872 and completed the year with its 14.798 employees.

    With its 75 years of experience and knowhow, Halkbank maintained its consistent growth in 2013 as
    well, having a profitable and productive operating year. For their dedicated work, we would like to
    thank our employees who accompanied us in reaching these results. We hereby present the Board
    of Directors’ Report, Audit Board Report and the financial reports of Halkbank regarding 2013, for the
    review of our distinguished shareholders and their representatives.

    Best Regards,




                     Ali Fuat TAŞKESENLİOĞLU                             Hasan CEBECİ
                    Member of the Board of Directors,                    Chairman of the
                           General Manager                              Board of Directors

    118
Case 1:15-cr-00867-RMB Document 593-23 Filed 01/21/20 Page 121 of 358



     Human Resources Practices




                                                                                                                     Corporate Profile
     Recruitment and Hiring
     Taking into account the developments in the sector, developments that affect recruitment,
     qualitative changes in human resources, and budget opportunities, the Human Resources




                                                                                                                     Assessment of the Management
     Department is responsible for planning how and from which resources, internal or external, the
     Bank’s workforce needs will be supplied for the coming year. Candidates to be hired are expected
     to possess the following general qualifications, although special qualifications may be sought
     depending on the position for which a candidate applies.

     s Being a Turkish citizen or possessing a work permit obtained from the official bodies in
        accordance with Law No. 4817 on Work Permits for Foreign Nationals,
     s Not being devoid of public rights,
     s Not having any compulsory service obligations to any company or organization,
     s Being at least 18 years of age as of the date of the examination,
     s Being no more than 30 years of age at the time of the commencement of employment for the
        positions of Assistant Inspector, Assistant Specialist, Service Officer and titles below these (this




                                                                                                                     Review of Operations in 2013
        age limit may be changed upon approval of the Board of Directors for special positions),
     s Excluding negligent offenses and suspended convictions apart from the offenses listed
        below, not having been sentenced with heavy imprisonment or imprisonment for more
        than six months or even if they have been pardoned, in relation to the following offenses:
        crimes against the state, infamous or disgraceful offenses such as embezzlement, peculation,
        extortion, bribery, theft, fraud, forgery, abuse of faith, fraudulent bankruptcy or smuggling
        except for employment or consumption smuggling, rigging of official tenders or auctions,
        money laundering or disclosing state secrets,
     s Not having been banned from working at banks in accordance with the Banking Law,
     s Having completed or deferred military service as of the date of the examination or to be
        exempt from such military service obligation,
     s Except for those who will be employed within the scope of the requirement set out by the
                                                                                                                     Corporate Governance




        Labor Law on the mandatory employment of disabled persons, being in good health as
                                                                                                                       Management and




        required by the position of employment and not having any mental or physical disabilities that
        may prevent the individual from doing permanent work in any part of Turkey,
     s For Assistant Specialist and Service Officer positions, having graduated from a four-year
        undergraduate program offered by a university or academy or being a graduate of an
        equivalent accredited school overseas; for lower-rank positions, being a high school graduate
        or a graduate of a high-school equivalent institution,
     s Possessing the basic qualifications stipulated in the related article of the Banking Law.
                                                                                                                     Financial Information and Assessment
                                                                                                                             on Risk Management




                                                                                                               119
CaseHALKBANK
      1:15-cr-00867-RMB
             2013 ANNUAL REPORT Document 593-23 Filed 01/21/20 Page 122 of 358



    Human Resources Practices

    Job Applications
    Vacant positions at the Bank are announced via newspaper and magazine advertisements as well
    as on human resources web sites and Halkbank’s web site. These announcements clearly state the
    relevant information about the examinations that will be held for the positions. Those who pass
    the examination may also be interviewed when necessary to determine whether they possess the
    knowledge and experience required by the position.

    Promotion
    There are two types of promotion at Halkbank: promotion in title and/or promotion in position.
    The minimum requirements to be met by the employees to be promoted to a higher title and/or
    position from their current title and/or position are as follows:

    s The availability of a vacant title and/or position to which the employee will be promoted,
    s To have completed the minimum term of office in the current title and/or position, if applicable,
    s To have achieved the necessary level of success at the end of the performance review,
    s To hold the minimum education level and competencies required by the position and/or title to
       which the employee will be promoted,
    s To have successfully completed the courses and/or seminars to which the employee will attend/
       attended in relation to the title and/or position to which the employee will be promoted,
    s Not to have received a title/position demotion in accordance with a Disciplinary Board decision
       within the two years prior to the promotion exam/promotion evaluation.

    Performance Management
    The performance management system that is used actively at the Bank allows Halkbank to link
    corporate performance to individual performance and to measure it. Performance management is
    administered concurrently in two main avenues: numeric rating and competency evaluation. The
    performance evaluation results are used actively in the bonus system and training planning.




    Transactions with
    the Risk Group
    The details and related notes of the transactions the Bank carried out with its risk group in 2013
    are provided in footnote VII of Section Five of the Non-Consolidated Independent Auditor’s
    Report.




    120
Case 1:15-cr-00867-RMB Document 593-23 Filed 01/21/20 Page 123 of 358



     Information On Support




                                                                                                               Corporate Profile
     Services Providers
     Information on Support Services Providers
     Under the “Regulation on Bank’s Procurement of Support Services ,” Halkbank procured the
     following support services provided by the companies listed below:




                                                                                                               Assessment of the Management
     s PayGateSearch services provided by Fineksus Bilişim Çözümleri Ticaret A.Ş.,
     s Business continuity and disaster recovery services provided by IBM Global Services, İş ve
        Teknoloji Hizmetleri ve Tic. Ltd. Şti.,
     s Software development and maintenance services for internet and telephone banking provided
        by V.R.P. Veri Raporlama Programlama Bilişim Yazılım ve Danışmanlık Hizmetleri Ticaret A.Ş.,
     s Corporate Content Management Project maintenance and support services provided by Koç
        Sistem Bilgi ve İletişim Hizmetleri A.Ş.,
     s Mobile Banking software development and maintenance services provided by Aradiom İletişim
        Bilgisayar Telekomünikasyon Elektronik Teknolojileri San. ve Tic. Ltd. Şti.,
     s Information Technology Service Management Project maintenance and support services
        provided by Vizyon Bilgi Teknolojileri ve Yayıncılık Ltd. Şti.,
     s Call Center Project software development and maintenance services provided by Asseco See
        Teknoloji A.Ş.,




                                                                                                               Review of Operations in 2013
     s Operation, maintenance, technical support and software development services provided by
        GMG Bilgi Teknolojileri Ltd. Şti.,
     s Demand and SLA management service provided by Signum Teknoloji Tanıtım ve Eğitim Ltd.
        Şti.,
     s Security guard staffing service needed by the Bank’s units provided by Başkent Güvenlik
        Hizmetleri Ltd. Şti.,
     s Security guard staffing service needed by the Bank’s units provided by KRL Özel Güvenlik
        Koruma ve Eğitim Hizmetleri Ltd. Şti.
     s Credit card, debit card and member business information systems software service provided
        by Banksoft Bilişim Bilgisayar Hizmetleri Ltd. Şti.
     s Payment card systems and alternative delivery channels operations service provided by
        Bileşim Alternatif Dağıtım Kanalları ve Ödeme Sistemleri A.Ş.
     s Call Center and Operations Center staffing service provided by KRM Yönetim Danışmanlık A.Ş.
                                                                                                               Corporate Governance




     s Call center and marketing operations-related outbound calling service provided by CMC
                                                                                                                 Management and




        İletişim Bilgisayar Reklam ve Danışmanlık Hizmetleri A.Ş.
     s Call center and marketing operations-related outbound calling service provided by Global Bilgi
        Pazarlama Danışmanlık ve Çağrı Servis Hizmetleri A.Ş.
     s Call center and marketing operations-related outbound calling service provided Sonoklik
        İletişim Hizmetleri ve Ticaret A.Ş.


     Profit Distribution Policy
                                                                                                               Financial Information and Assessment




     In its profit distribution decisions, Halkbank is obligated to comply with the regulatory
     requirements of the Banking Regulation and Supervision Agency of Turkey as well as those of all
                                                                                                                       on Risk Management




     other relevant regulatory entities.

     Halkbank determines the most appropriate profit distribution policy by taking into consideration
     its capital adequacy ratio, equity capital, lending plans, market developments, and investor
     requests. The Bank drafts its profit distribution proposal in accordance with the profit distribution
     policy and in line with the provisions of the Articles of Association and subsequently presents this
     proposal to the General Assembly for approval.


                                                                                                         121
CaseHALKBANK
      1:15-cr-00867-RMB
             2013 ANNUAL REPORT Document 593-23 Filed 01/21/20 Page 124 of 358



    Report of the Audit Board

    AUDIT BOARD REPORT REGARDING
    2013 ACTIVITY AND FISCAL YEAR OF
    TÜRKİYE HALK BANKASI A.Ş.

    Our Audit Board analyzed the Bank’s 2013 activities and detected the following issues:

    s The Bank has paid-in capital of TRY 1,250 million; The Bank’s equity capital was TRY 12,323 million
       as of 2012 yearend and reached TRY 14,146 million as of 2013 yearend increasing by 14.8%.
    s In 2013, the Bank renewed the syndicated loan of EUR 562 million and US$ 259 million, with the
       participation of 41 banks from 19 countries.
    s In 2013, the Bank issued bank bond with a total nominal value of TRY 2.5 billion, and issued its
       2nd bond (Eurobond) with a nominal value of US$ 750 million and a maturity of 7 years with
       fixed interest rate.
    s In 2013, the Bank opening new branches continued its activities for the growth and increased
       the total number of its service units to 878,
    s In order to meet its human resources needs arising from the new branches other than the
       recruitment made for the positions of the retiring/resigning employees, the Bank recruited 787
       new employees and increased the total number of its employees to 14.798.
    s The percentage of the employees with a university degree increased compared to the previous
       year and reached 80.7%
    s With the aim of increasing the service quality of “Paraf”, credit card brand of the Bank, and of
       carrying out fast and healthy operational transactions in parallel to the increase in the turnover
       of Paraf Card and in the number of transactions made with Paraf Card, the Bank bought the
       Ziraat Group shares equivalent to 76% in the capital of its associate company Bileşim Alternatif
       Dağıtım Kanalları ve Ödeme Sistemleri A.Ş, (Bileşim Alternative Distribution Channels and
       Payment Systems Company Inc.) and turned the company into a subsidiary company with
       100% of its shares in the possession of the Bank.
    s The asset size of the banking sector which was TRY 1,370,690 million as of 2012 yearend,
       reached TRY 1,732,419 million as of 2013 yearend increasing by 26.4%; The credit volume which
       was TRY 794,756 million as of 2012 yearend reached TRY 1,047,428 million as of 2013 yearend
       increasing by 31.8%; Total deposits which were TRY 772,217 million as of 2012 yearend reached
       TRY 945,770 million as of 2013 yearend increasing by 22.5%; The ratio of non-performing loans/
       total loans was 2.7% decreasing by 11 basis points compared to 2012.
    s The asset size of the Bank reached TRY 139,944 million as of 2013 yearend, increasing by 29.2%
       compared to the previous year; The loans of the Bank reached TRY 83,394 million increasing
       by 28.7%; The total securities of the Bank reached TRY 26,970 million increasing by 27.3%; Total
       deposits of the Bank reached TRY 100,374 million increasing by 26% and the ratio of non-
       performing loans/total loans was 2.6%.




    122
Case 1:15-cr-00867-RMB Document 593-23 Filed 01/21/20 Page 125 of 358




                                                                                                              Corporate Profile
     s The ratio of total loans/total assets, which determines the quality of the asset, was 59.6% as of
        2013 yearend (as of 2013 yearend, sector average was 60.5%). In 2013, the loan-to-deposit ratio
        was 83.1% (as of 2013 yearend, sector average was 110.7%)




                                                                                                              Assessment of the Management
     s In 2013, the Bank’s capital adequacy ratio was 13.91% – above the legal limits stipulated by the
        Banking Regulation and Supervision Agency – while the capital adequacy ratio of the sector
        was 15.30% as of 2013 yearend; In 2013, the Bank’s return on equity was 20.8% – above the
        sector average – while sector average was 14.23% as of 2013 yearend.
     s As of 2013 yearend, net annual profit of the Bank reached TRY 2,751 million increasing by 6%
        compared to 2012 yearend as the Bank’s increasing profitability performance continued.
     s As of 31st of December 2013 and second slice of term, the Bank’s overall liquidity adequacy
        ratio which must be minimum 100% was 135.44% and the FX liquidity adequacy ratio which
        must be minimum 80% was 173.32%; the Bank does not have any problems with regards to
        liquidity structure.
     s All books and records that the Bank is obliged to keep pursuant to all relevant provisions
        of legislation were kept in accordance with the legal requirements. Records and certified




                                                                                                              Review of Operations in 2013
        documents were stored properly, and the accounting and reporting systems were operated
        appropriately and effectively.
     s The resolutions regarding the management of the Bank were recorded in the duly kept minute
        book of the Board of Directors.
     s The Bank’s internal control, risk management and internal audit systems were operated
        appropriately and effectively through centralized and on-site audits.
     s In 2013, the total employees/day ratio regarding the Bank employees’ attendance on-the-job
        trainings and classroom trainings was 8.85.

     In conclusion; we submit the Audit Board Report that we have prepared pursuant to Article N.31
     of the Bank’s Articles of Association for the information of the General Assembly.
                                                                                                              Corporate Governance




     Ankara, February 21, 2014
                                                                                                                Management and




     Best Regards,




                     Ali ARSLAN                                       Faruk ÖZÇELİK
                                                                                                              Financial Information and Assessment




                 Member of the Audit Board                         Member of the Audit Board
                                                                                                                      on Risk Management




     *Excluding rediscount.




                                                                                                        123
CaseHALKBANK
      1:15-cr-00867-RMB
             2013 ANNUAL REPORT Document 593-23 Filed 01/21/20 Page 126 of 358



    Corporate Governance
    Principles Compliance
    Report
    1. Statement of Compliance with Corporate Governance Principles
    Halkbank has implemented, since its initial public offering in May 2007, the principles set out in the
    “Corporate Governance Principles” published by the Capital Markets Board of Turkey.

    The Bank is subject to the provisions of the corporate governance structures, processes and principles
    set forth in the “Regulation on Corporate Governance Principles for Banks” published by the Banking
    Regulation and Supervision Agency of Turkey (BRSA).

    The amendments to the Articles of Association and the changes in the composition of the Board of
    Directors that will be made to comply with Turkish Commercial Law No. 6102 dated January 13, 2011, the
    Capital Market Law No. 6362 dated December 6, 2012, and Communiqué Series IV No: 56 published by
    the Capital Markets Board were completed at the Ordinary General Assembly Meeting that was held on
    March 29, 2013.

    PART I –SHAREHOLDERS

    2. Shareholder Relations Unit
    24.98% of the Bank’s outstanding shares began to be traded on the Borsa Istanbul as of May 10, 2007.
    Since that date, the Bank has been carrying out its activities in accordance with the provisions of the
    Corporate Governance Principles published by the Capital Markets Board. Halkbank’s free-float ratio
    rose to 48.90% following the secondary public offering in November 2012.

    As part of this effort, the shareholder relations function of the Bank is executed by the Financial
    Institutions and Investor Relations Department and the Financial Accounting and Reporting
    Department as a Head Office function.The Investor Relations Units which is formed from the Financial
    Institutions and Investor Relations Department, is responsible for establishing institutional relations
    with domestic and foreign investors that invest in equities. The other unit responsible for conducting
    relations with shareholders is the Shareholders Unit that is organized under the Financial Accounting
    and Reporting Department. Both departments are represented in the Corporate Governance
    Committee and report all information regarding their activities to this committee. The Bank conducts
    shareholder relations with a very active organization.

    Financial Accounting and Reporting Department:

    Name                             Position                                E-mail                Telephone
                                     Head of
    Yusuf Duran OCAK              Department      YusufDuran.Ocak@halkbank.com.tr              +90 3122893001
    Tuğba ÇETİN ÖZBEN                 Director    Tugba.Cetinozben@halkbank.com.tr            +90 3122893005
    Zafer ERDEM               Senior Specialist        Zafer.Erdem@halkbank.com.tr             +90 3122893021
    Arda EDIRNE                      Specialist        Arda.Edirne@halkbank.com.tr             +90 3122893041
    Sevil Didem GÜVEN                Specialist   SevilDidem.Guven@halkbank.com.tr            +90 3122893027

    Primary Activities of the Department:
    s Facilitating the exercise of shareholder rights and conducting the relationships between the Board of
       Directors and the shareholders,
    s Maintaining and updating shareholder records,



    124
Case 1:15-cr-00867-RMB Document 593-23 Filed 01/21/20 Page 127 of 358




                                                                                                                        Corporate Profile
     s   Responding to written requests from shareholders,
     s   Carrying out the Bank’s capital increase-related tasks,
     s   Fulfilling the legal and regulatory requirements regarding the General Assembly meetings,




                                                                                                                        Assessment of the Management
     s   Publishing the material event disclosures,
     s   Preparing annual and interim reports.

     Financial Institutions and Investor Relations Department:


     Name                             Position                                        E-mail               Phone
                                       Head of
     Elvan ÖZTABAK                  Department          Elvan.OZTABAK@halkbank.com.tr +90 2165035950
     Lena ÇİTELİ               Division Manager               Lena.Citeli@halkbank.com.tr +90 2165035902
     Aslı SERTTAŞ                       Specialist           Asli.Serttas@halkbank.com.tr +90 2165035910

     Primary Activities of the Department:




                                                                                                                        Review of Operations in 2013
     s Carrying out correspondence with domestic and overseas investors and analysts, participating in
        investor conferences and international road shows, providing information to investors and analysts,
     s Responding to questions from investors and analysts and classifying the correspondence,
     s Releasing information to investors and analysts about the Bank’s quarterly financial results,
        preparing presentations and documents about the financial results, and having these posted on the
        website,
     s Making the necessary updates to the Investor Relations section of the Bank’s website in accordance
        with the Corporate Governance Principles.

     3. Exercise of Shareholders’ Right to Obtain Information
     In order to facilitate the exercise of shareholders’ right to obtain information effectively, all changes that
     may impact the financial and organizational structure of the Bank are announced on the Bank’s web
     site and on the Public Disclosure Platform. In addition, requests for information communicated to the
                                                                                                                        Corporate Governance



     Bank’s units via telephone, mail or e-mail are responded to as soon as possible.
                                                                                                                          Management and




     In 2013, the Shareholders Unit, which is organized under the Financial Accounting and Reporting
     Department, responded to approximately 200 information requests submitted in writing, through
     Halkbank Dialog (Call Center) or via e-mail. On average, between four and five calls are received daily
     from shareholders wishing to obtain information.

     In 2013, the Investor Relations Unit organized four international road shows, 23 domestic and
     international in-person meetings with international participation, 57 broadly-attended teleconferences
     and 111 in-person meetings. 9,024 questions were responded to as a result of the correspondences
     made with a total of 1,795 investors and analysts, 61 of which in international road shows, 618 during
                                                                                                                        Financial Information and Assessment




     in-person meetings, 325 at the Bank’s Head Office, 418 by means of teleconference calls, and 373
     via e-mail and telephone. The questions were predominantly about the Bank’s financial structure,
                                                                                                                                on Risk Management




     profitability/productivity, position in the sector, block sale status, growth strategies, organizational
     structure, expectations for the future and the economic and political structure of Turkey.

     The Bank’s Articles of Associations do not provide for the appointment of special auditors as an
     individual right; no requests were received to date for the appointment of special auditors.




                                                                                                                  125
CaseHALKBANK
      1:15-cr-00867-RMB
             2013 ANNUAL REPORT Document 593-23 Filed 01/21/20 Page 128 of 358



    Corporate Governance
    Principles Compliance Report
    4. General Assembly Meetings
    An Ordinary General Assembly Meeting was held during the fiscal year on March 29, 2013 with a
    participation rate of 71.98% of the Bank’s share capital. The announcements for the meeting were
    published,three weeks earlier according to Capital Market Law No. 6362, in the Trade Registry Gazette
    of Turkey, two national newspapers, Public Disclosure Platform, the Central Registry Agency (CRA) EGKS
    and the Bank’s web site. The meeting announcements were made in accordance with the provisions of
    the Laws and the Articles of Association.

    The Bank’s annual report and informational documents were made available to the shareholders prior
    to the General Assembly for their information and review. Background information on the members
    of the Board of Directors was disclosed via the Bank’s website after the meeting. In addition, as per the
    Corporate Governance Communiqué that recently took effect, information on candidates for seats
    on the Board of Directors will be made available to the shareholders prior to the General Assembly
    meeting.

    Shareholders exercised their right to ask questions during the General Assembly meetings and the
    Bank’s management team responded to these questions. Other stakeholders or media representatives
    did not participate in the meeting. Shareholders did not submit a written agenda item proposal.

    Information regarding the charitable contributions and donations made during the year and their
    beneficiaries was included as a separate agenda item at the General Assembly meeting and it was
    presented to the General Assembly.

    The minutes of the General Assembly Meetings are made available to the shareholders on the Bank’s
    web site and at the Shareholders Unit. In addition, the minutes of the Ordinary General Assembly
    Meeting of the Bank, which has been a listed company since May 10, 2007, that was held on March
    29, 2013 have been published on the Bank’s web site and the Public Disclosure Platform, the Central
    Registry Agency (CRA) EGKS and the Bank’s web site.

    5. Voting Rights and Minority Rights
    There are no privileged shares in the shares of the Bank. The Bank does not have any cross-
    shareholding relationship with any company that has voting rights in the General Assembly. Minority
    shares are not represented in the Bank’s management.

    6. Dividend Right
    The procedures and principles governing the Bank’s profit distribution are stipulated in Article 35 of
    the Bank’s Articles of Association. The Bank’s profit distribution policy is announced to the public on
    the Bank’s web site. In previous years, the portion of the distributable profit remaining after setting
    aside legal reserves has been paid to the shareholders as dividend. After the profit distribution policy is
    determined by the Bank’s Board of Directors, it is presented to the General Assembly for approval and
    dividend is distributed to the shareholders within the timelines set out in the regulations. A dividend
    was paid to the Bank’s shareholders pursuant to a resolution passed in the Ordinary General Assembly
    Meeting held on March 29, 2013. The Bank’s profit distribution policy for the period ahead will be
    determined in light of Halkbank’s equity position and the economic developments. There is no privilege
    in participating of the Bank’s profit.

    7. Transfer of Shares
    The Bank’s Articles of Association do not contain any restrictions regarding the transfer of shares.




    126
Case 1:15-cr-00867-RMB Document 593-23 Filed 01/21/20 Page 129 of 358




                                                                                                                         Corporate Profile
     PART II - PUBLIC DISCLOSURE AND TRANSPARENCY

     8. Disclosure Policy:




                                                                                                                         Assessment of the Management
     Pursuant to the “Communiqué on the Principles of Material Event Disclosures” Series: VIII, No: 54
     published by the Capital Markets Board of Turkey, the Bank’s Disclosure Policy, which was prepared
     for the purpose of disseminating information to the public within the framework of the Corporate
     Governance Principles, was drawn up in accordance with the provisions of the Communiqué’s Article
     23 as well as Article 8 of the Guidelines contained in the appendix of the Communiqué. Within this
     scope, the Bank’s Disclosure Policy is carried out by the following units.

     Name                                Position                                               Unit
     Yusuf Duran OCAK          Head of Department Department of Financial Accounting and Reporting
                                                           Department of Financial Institutions and
     Elvan ÖZTABAK             Head of Department                                 Investor Relations
     Yalçın KAYA               Head of Department                   Department of Public Relations




                                                                                                                         Review of Operations in 2013
     Halkbank’s Information Disclosure Policy, which sets out and defines four principal methods through
     which all stakeholders including shareholders, potential investors and the public at large are assured
     of having timely, accurate and complete information about the Bank, has been posted on the Bank’s
     website.

     Since the disclosure to be made by the Bank has the potential significance to impact the decision-
     making process of investors, it is essential for Halkbank that such disclosure reflects the latest,
     transparent, objective and accurate information. As part of this policy, the independently-audited
     quarterly financial statements and financial results presentations are announced through press releases
     as well as in the Investor Relations/Financial Information section of the Bank’s web site. Following
     the earnings announcements, Halkbank holds conference calls to discuss its quarterly financial
     performance, to provide guidance for its future performance and to inform stakeholders about the
     realization of the targets and expectations stipulated during the past periods.
                                                                                                                         Corporate Governance
                                                                                                                           Management and




     9. The Bank’s Internet Site and its Contents
     The Bank’s web site address is www.halkbank.com.tr. It contains information set out in Article 2.2
     of Part II of the Capital Markets Board’s Corporate Governance Principles including trade registry
     information, shareholding and organizational structure, Articles of Association, material event
     disclosures, annual and interim reports, periodic financial statements and reports, prospectus and the
     public offering circular, the agenda, list of participants and minutes of the general assembly meetings,
     the proxy voting form and ethic policies. In addition, a web site in English is provided for the benefit of
     international investors.
                                                                                                                         Financial Information and Assessment




     10. Annual Report
     Halkbank’s Annual Report is generated in accordance with the Corporate Governance Principles and
                                                                                                                                 on Risk Management




     disclosed to the public.




                                                                                                                   127
CaseHALKBANK
      1:15-cr-00867-RMB
             2013 ANNUAL REPORT Document 593-23 Filed 01/21/20 Page 130 of 358



    Corporate Governance
    Principles Compliance Report
    PART III - STAKEHOLDERS

    11. Informing the Stakeholders
    All information that may have an impact on the Bank’s financial and organizational structure is
    published on the Public Disclosure Platform and on the Bank’s web site. In addition, in response to
    individual requests, questions about the Bank are answered through face-to-face meetings, road
    shows, in-person meeting organizations, phone calls, teleconferences and e-mails. All stakeholders can
    refer to the related sections of the Public Disclosure Platform or the Bank’s web site or other means of
    communication to reach this information.

    Employees are informed about the Bank’s activities when deemed necessary using intra-company
    channels of communication. (i.e. electronic announcements, magazine, website, and etc.). In addition,
    meetings are held to assess the Bank’s targets and strategies for managers and employees on
    a periodic basis. Stakeholders can refer the Bank’s activities that are in breach of related laws or
    regulations or rules of ethics to the Corporate Governance Committee and the Audit Committee
    through intra-company as well as other channels of communication.

    12. Stakeholders’ Participation in Management
    Stakeholders’ rights to participate in the Bank’s management are safeguarded within the framework
    of the related laws, regulations and the Articles of Association. The Bank’s operating principles and
    relationships with customers are carried out in accordance with the defined principles of ethics.

    Problems, requests, opinions, suggestions and complaints about products and services delivered to
    customers are communicated to the Bank via phone, fax, mail, branch, and e-mail channels as well as
    through the Head Office units and official bodies. Using certain procedures, demands and requests
    communicated to the Bank are processed, evaluated and as a result feedback is provided as soon as
    possible.

    Halkbank strives to deliver all banking services effectively and efficiently to continuously create value-
    added for its customers, shareholders and employees. As part of this effort, the Bank has developed
    a Quality Recommendation System for the purpose of improving the business processes and
    delivering more efficient and higher quality services. Employees are also encouraged to participate in
    management within the scope of this system. Employees submit their suggestions through this system
    and the suggestions that conform to the evaluation criteria are implemented.

    13. Human Resources Policy
    Halkbank’s Human Resources Policy is devised and carried out based on the following core principles:
    s Carrying out activities to achieve the Bank’s objectives with an optimal number of staff,
    s Selecting and recruiting staff equipped with the proper competencies for the job,
    s Valuing and respecting the personality of the employees, ensuring the safeguarding of their material
       and non-material rights,
    s Providing a safe working environment appropriate for the nature of the work being performed,
    s Providing a working environment and opportunities to establish social relations that will increase
       employee’s desire and capacity to work,
    s Providing employees with fair and equal work, training and development opportunities
       commensurate with their talents,
    s Establishing a salary and benefits system that will ensure the presence of the number of employees
       possessing the qualifications required by the service and that encourages the staff to continue
       working without loss of interest and productivity,
    s Providing employees with opportunities to increase their knowledge and experience and rewarding
       successful employees to the extent possible,
    128
Case 1:15-cr-00867-RMB Document 593-23 Filed 01/21/20 Page 131 of 358




                                                                                                                  Corporate Profile
     s Informing employees promptly on the issues that are of interest to them and being open to
        communication in order to allow personnel to convey their opinions and ideas to the management
        easily,




                                                                                                                  Assessment of the Management
     s Ensuring that employees work with a commitment to the principles of productivity and profitability
        and in a cost-conscious manner,
     s Encouraging employees to think creatively and to produce original ideas that will improve the
        Bank’s services,
     s In an effort to maintain and further develop the Bank’s corporate culture and identity, embracing
        the principle of filling job assignments internally whenever possible, giving priority to assigning
        employees from within the Bank to vacant positions, and promoting the employees based on their
        skills, accomplishments, education and tenure,
     s Evaluating employees fairly in accordance with objective criteria.

     There are two trade unions in the Bank whose membership consists of employees. However, neither
     of these unions has reached the necessary number of members within the Bank to qualify for
     collective bargaining rights. The unions have representatives assigned to carry out relations with
     personnel.




                                                                                                                  Review of Operations in 2013
     No complaints were received from personnel regarding discrimination. Job descriptions and work
     distribution of personnel; as the performance evaluation and merit system are announced to
     employees and maintained in a portal that is accessible by personnel.

     14. Code of Ethics and Social Responsibility
     The code of ethics consists of the principles and the regulations that Türkiye Halk Bankası A.Ş.
     employees need to follow when performing their duties. These principles aim at preventing any
     disputes or conflicts of interest that may arise between employees, clients and the Bank. Attitudes
     and behavior in violation of these rules are evaluated in accordance with the Discipline Regulation.
     Halkbank expects its employees to use common sense and the rules of goodwill with regard to the
     issues and circumstances that fall outside the scope of these rules.
                                                                                                                  Corporate Governance




     In line with the principles of business ethics, Halkbank employees are expected to act as follows:
                                                                                                                    Management and




     s Demonstrate a self-respecting, honorable and honest demeanor in all business relations.
     s Avoid all kinds of behavior and attitudes that may damage Halkbank’s reputation during the course
        of performing their duties.
     s Thoroughly know and adhere to the laws, regulations, rules and legislation with regard to their
        duties.
     s Under no circumstances disclose insider information to parties other than those who need to have
        such information.
     s Study, adhere to and be well-informed about the instructions, regulations, procedures and rules that
                                                                                                                  Financial Information and Assessment




        may be made with regard to organizing the working order and maintaining professional discipline.
     s Inform managers or the Human Resources Department of any known or suspected breach of rules
        before taking any personal precautions.
                                                                                                                          on Risk Management




     s Always avoid expressing political, social or religious views in the workplace.
     s Always dress in a plain and stylish manner that fits the work environment and strictly avoid casual
        clothes and evening dresses that would conflict with a serious corporate environment or any outfit
        that may have a political or religious meaning or express a social view.
     s Avoid acting in such a manner as to violate the rules on the equality of sexes, respect, public
        morality, and generally accepted ethical behavior.



                                                                                                            129
CaseHALKBANK
      1:15-cr-00867-RMB
             2013 ANNUAL REPORT Document 593-23 Filed 01/21/20 Page 132 of 358



    Corporate Governance
    Principles Compliance Report
    The Bank has a “Code of Ethics” attached to the Human Resources Regulation. This code lays out the
    main principles that cover the issues of conflict of interest, rules about the flow of information, relations
    with clients and human resources. More detailed explanations are given under each main principle
    heading.

    Ethic principles were publicly announced on the Bank’s website.

    Halkbank’s social responsibility activities are described below:

    Being the leading supporters of SMEs’ and the real sector throughout its 75-years history, Halkbank
    continued to provide support to both entrepreneurial and industrial enterprises which will carve out
    a presence in global markets and contribute to the Turkish economy and employment. In addition
    to its various activities to generate solutions to meet the financial and non-financial needs of SMEs,
    with a special focus on women and young entrepreneurs, the Bank also sponsored various social
    responsibility initiatives in education, culture and other such areas.

    The corporate social responsibility projects the Bank undertook during the year include:
    Sponsorship of the International Women Entrepreneurs Forum that was organized for the first time this
    year in order to bring together female entrepreneurs from Turkey and abroad.

    Main sponsorship, for the third time, of the Istanbul Finance Summit that was held with the participation
    of major figures from the Turkish and international finance industry.

    Sponsorship of the traditional Ahi Week celebrations.

    Main sponsorship, for the second time, of the SME and Entrepreneurship Awards where businesses
    that create value-added for the Turkish economy are recognized out of the belief that awarding success
    creates motivation and incentive.

    Sponsorship of the Atlantic Council Energy & Economic Summit that was held with the participation of
    political and business leaders who shape global energy and economic policies.

    Have been took place among the projects that were viewed as social responsibility as of their impact
    area which were realized during the year.

    Halkbank’s new credit card brand Paraf and Soysal Retailing School teamed up to conduct training
    sessions entitled “Paraf Retail Management Development Workshop” for store managers, the key
    personnel of the retail industry, in order to increase their knowledge and skills base in modern
    management methods on September 5, September 19, September 30, November 6 and December 3.

    Halkbank initiated the processes to continue in 2014 the Applied Entrepreneurship Training program
    that was launched last year as part of the agreement signed with KOSGEB (Small and Medium
    Enterprise Development Organization) in order to popularize entrepreneurial culture and support
    entrepreneurs.

    As part of its activities to promote entrepreneurism, Halkbank sponsored the “From Idea to Action –
    Business Idea Competition” organized jointly by Halkbank and Gazi University for the first time in 2013.
    The competition serves to encourage technological innovation and entrepreneurship among faculty
    members and students, and to solidify the university’s commitment to entrepreneurism.



    130
Case 1:15-cr-00867-RMB Document 593-23 Filed 01/21/20 Page 133 of 358




                                                                                                                         Corporate Profile
     Halkbank revamped its SME website in 2013 (www.halkbankkobi.com.tr) in order to provide premium
     service , comprehensive informational resources and other support to SMEs,and bring them together
     on a single platform.Providing assistance to all SMEs, whether a Bank customer or not, this platform




                                                                                                                         Assessment of the Management
     offers complimentary advisory services to small and medium enterprises on a wide variety of
     subjects, from foreign trade and financial management to tax and legal issues. The training modules
     designed specifically for SMEs and created to support the personal and professional development of
     small enterprise owners contribute to the improved performance and service quality of businesses.
     All applications of the “Halkbank SME Academy,” which offers equal opportunity in training to all small
     and medium enterprises, are provided free of charge.

     At the Productive Turkey Meetings organized in the cities where there are lots SMEs and harsh
     competition conditions, Bank’s products and services for the SMEs are introduced while the
     participant economists give information on the country’s agenda, latest economic indicators, regional
     and sectoral problems, and advantages/disadvantages for the SMEs in their regions. Within this scope
     in 2013 a Productive Turkey Meeting was organized in Konya.

     Halkbank was the first Turkish bank to cooperate with development agencies in order to assist in




                                                                                                                         Review of Operations in 2013
     regional economic and social development. The Bank carries out the cash transfers to the owners
     of the projects that were submitted to the SME Financial Support Program and that qualify for
     financial support under the Bank’s agreements with development agencies. The Bank also offers the
     Development Agency Co-financing Loan to qualifying businesses.

     As part of the Renewable Energy and Energy Efficiency Loan Program that was signed with the
     French Development Agency in 2011, Halkbank continued to provide complimentary training and
     advisory services to SMEs.

     Schneider Electric, the consulting firm that provided advice and input during the development of
     Halkbank’s Energy Policy, conducted energy audits in 17 branch, four regional coordinator’s office
     and two head office buildings of the Bank. The report drafted after these audits was submitted to the
     Bank’s Corporate Governance Committee on June 13, 2013. Halkbank extended energy efficiency
                                                                                                                         Corporate Governance




     loans to 21 firms in 2013.
                                                                                                                           Management and




     As part of its energy efficiency initiatives in 2013, Halkbank submitted a report for the International
     Carbon Disclosure Project (CDP), which was launched to collect the information that will help
     companies, investors and governments implement measures to combat the threat of climate change.

     In addition to its financial services related initiatives, the Bank also pursued internationally recognized
     projects. As part of this effort, Halkbank acted as the local sponsor for the “FIFA U-20 World Cup.”
     Organized by FIFA (International Federation of Association Football) every other year since 1997 for
     players under the age of 20, the second largest FIFA event after the World Cup, the “FIFA U-20 World
                                                                                                                         Financial Information and Assessment




     Cup” was hosted by Turkey this year.

     Halkbank undertook the Accessible Bank24 project to allow customers with disabilities to carry out
                                                                                                                                 on Risk Management




     their banking transactions conveniently on their own. People with physical disabilities can conduct
     all ATM transactions using Bank24s. Visually-impaired individuals can perform cash withdrawal or
     balance inquiry transactions via headphones utilizing the text-to-speech technology. Optionally, the
     customer may select to mask the account information on the ATM screen.

     Our Accessible Bank24 ATMs serve visually-impaired customers at 185 locations and customers
     with physical disabilities at 46 service points throughout the country, whether they are Halkbank
     customers or not, as long as they own a debit card.
                                                                                                                   131
CaseHALKBANK
      1:15-cr-00867-RMB
             2013 ANNUAL REPORT Document 593-23 Filed 01/21/20 Page 134 of 358



    Corporate Governance
    Principles Compliance Report
    PART IV - BOARD OF DIRECTORS

    15. Structure and Composition of the Board of Directors
                                                                                  Date of
                                                                                Becoming
                                                        Commencement         Independent                                Committee
    Name                                    Position      Date of Term*          Member Ending Date                    Assignment

                                   Chairman of the                                                                   Compensation
    Hasan CEBECİ                  Board of Directors     March 28, 2003                       Continuing               Committee

                               Vice Chairman of the
    Süleyman KALKAN               Board of Directors         April 1, 2013                    Continuing

                                    Member of the
    Ali Fuat                     Board of Directors                                                                Credit Committee
    TAŞKESENLİOĞLU            and General Manager February 7, 2014                            Continuing   Asset/Liability Committee

                                    Member of the
    Süleyman ASLAN***             Board of Directors         July 15, 2011                    Continuing

                                    Member of the
    Emin Süha ÇAYKÖYLÜ            Board of Directors     March 28, 2003                       Continuing

                                                                                                                Credit Committee,
                                                                                                         Compensation Committee,
                                    Member of the                                                           Corporate Governance
    Dr. Nurzahit KESKİN           Board of Directors       April 13, 2005                     Continuing               Committee

                                    Member of the                                             December       Corporate Governance
    Ahmet KAHRAMAN**              Board of Directors        April 18, 2012                      29, 2013                Committee

                               Independent Member                                                                 Credit Committee,
    Dr. Ahmet YARIZ         of the Board of Directors       April 9, 2008 March 29, 2013      Continuing           Audit Committee

                                                                                                         Audit Committee, Corporate
                               Independent Member                                                           Governance Committee,
    Sabahattin BİRDAL       of the Board of Directors October 27, 2010 March 29, 2013         Continuing          Credit Committee

                               Independent Member                                                            Corporate Governance
    İsmail Erol İŞBİLEN     of the Board of Directors        April 1, 2013   April 18, 2013   Continuing                Committee

                                     Member of the
    Ali ARSLAN                         Audit Board          April 18, 2012                    Continuing

                                     Member of the
    Faruk ÖZÇELİK                      Audit Board         May 24, 2010                       Continuing

    *The commencement date is the date on which the Members were first elected.
    ** Member of the Board of Directors Ahmet Kahraman passed away on December 29, 2013.
    *** Mr. Süleyman ASLAN has served as a member of the Board of Directors and as the General Manager until February 07, 2014.
    Members of the Board of Directors Mehmet Emin ÖZCAN and Hikmet Aydın SİMİT resigned from the Bank on March 29, 2013.


    The Members of the Board of Directors are elected for three-year terms and their terms of office have
    not yet expired. The Members of the Board of Directors are authorized to enter into transactions
    in accordance with the provisions of the related articles of the Turkish Commercial Code. The
    backgrounds of the Members of the Board of Directors are presented in the Bank’s annual report as well
    as on the Bank’s web site and announced to the public.




    132
Case 1:15-cr-00867-RMB Document 593-23 Filed 01/21/20 Page 135 of 358




                                                                                                                    Corporate Profile
     All Members of the Bank’s Board of Directors possess the minimum qualifications required for
     Members of the Board of Directors as stipulated in the Capital Markets Board’s Corporate Governance
     Principles.




                                                                                                                    Assessment of the Management
     The Corporate Governance Committee nominated three candidates to serve as independent Board
     members; the Committee’s report on whether these candidates possess the qualifications to be an
     independent Board member dated February 27, 2013 was submitted to the Board of Directors on
     the same date. The Board of Directors submitted a list of candidates to the Capital Markets Board in
     an official letter dated March 1, 2013. In its official response dated March 21, 2013, the Capital Markets
     Board did not communicate a qualified opinion. Due to the resignation of one of the candidates from
     the Bank, the Committee nominated one independent Board member candidate and its report dated
     March 29, 2013 was submitted to the Board of Directors on the same date. The Board of Directors
     submitted the candidate to the Capital Markets Board in an official correspondence dated April 3, 2013
     and did not receive a qualified opinion in the reply correspondence received on April 17, 2013.

     Whether the Members of the Board of Directors are permitted to hold positions outside of the Bank
     are determined in accordance with the Banking Law as well as the Regulations and Board Resolutions




                                                                                                                    Review of Operations in 2013
     of the Banking Regulation and Supervision Agency of Turkey.

     The Members of the Board of Directors can hold positions in representation of the Bank at the
     subsidiaries that the Bank has the right to be represented.

     16. Operating Principles of the Board of Directors
     The Board of Directors convenes at the request of the Chairman of the Board of Directors or the Vice
     Chairman or a Board member. The Board is obliged to convene at least once a month. The agenda of
     the Board of Directors is set by the Chairman or Vice Chairman calling the meeting at least 24 hours
     before the meeting and it is delivered to the Members along with the meeting invitation by hand or by
     the Board of Directors Secretariat Services Department.

     Since the Bank’s Head Office has locations in both Ankara and Istanbul, the Bank has the technology
                                                                                                                    Corporate Governance




     infrastructure that allows members to attend the Board of Directors meetings remotely. The Board
                                                                                                                      Management and




     of Directors Secretariat Services Department enters the Board Decisions into the decision book. All
     discussions and briefings that take place during the meetings are recorded and kept by the Board of
     Directors Secretariat Services Department.

     Neither the Articles of Association of the Bank nor the Regulation on Management Bodies gives any
     majority voting rights nor affirmative/negative veto rights to any Member of the Board of Directors.

     During 2013, 43 Board of Directors meetings were held.
                                                                                                                    Financial Information and Assessment




     The authorities and the responsibilities of the members of the Board of Directors are primarily set
     out in the Bank’s Articles of Association and also in the “Regulation on Management Bodies” adopted
     pursuant to Board of Directors Resolution No. 22-42 dated May 27, 2013. This Regulation sets out
                                                                                                                            on Risk Management




     in detail the Bank’s operating principles and the duties and authorities of the Board of Directors,
     the Credit Committee and the General Manager of the Bank. While the Internal Regulation on
     Management Bodies includes provisions on the Audit Committee, detailed regulations are stipulated
     in the Internal Regulation on the Duties, Powers, Operating Principles and Procedures of the Audit
     Committee adopted pursuant to Board of Directors Resolution No. 34-01 dated October 31, 2006.




                                                                                                              133
CaseHALKBANK
      1:15-cr-00867-RMB
             2013 ANNUAL REPORT Document 593-23 Filed 01/21/20 Page 136 of 358



    Corporate Governance
    Principles Compliance Report
    The authorities and responsibilities of the Bank’s Managers are stipulated in the existing regulations
    and also determined by the authorities delegated by the Board of Directors particularly in financial
    matters as well as the authorities delegated to the lower ranks by the General Manager, to whom these
    authorities were delegated in the first place.

    17. The Number, Structure and Independence of the Committees Formed by the Board of
    Directors
    The Bank has established committees comprised of the members of the Board of Directors: Credit
    Committee, Audit Committee, Corporate Governance Committee, and Compensation Committee.
    In addition to these committees, there are a number of other executive and/or directing boards,
    committees and commissions in which the Board of Directors members do not take part.

    In accordance with the Regulation on Lending Transactions of Banks published by the Banking
    Regulation and Supervision Agency, the Credit Committee consists of two members of the Board
    of Directors and the General Manager. The General Manager acts as the Chairman of the Credit
    Committee. In the absence of the General Manager, the Credit Committee is presided over by a
    primary member of the Credit Committee. The Chairman of the Credit Committee is responsible for
    the coordination of the Committee’s activities to ensure that they are run in an effective and smooth
    manner.

    The Bank’s Compensation Committee consists of two non-executive Members of the Board of
    Directors.

    The Corporate Governance Committee of the Bank consists of four members of the Board of Directors,
    the Deputy General Manager of Human Resources and Organization, the Deputy General Manager of
    Financial Management and Planning, the Deputy General Manager of International Banking and the
    Head of the Human Resources Department. The Independent Member of the Board of Directors acts
    as the Chairman of Corporate Governance Committee. The four Members of the Board of Directors
    who are also Corporate Governance Committee members have no executive function.

    The mandatory Article numbered 4.5.1 of the Corporate Governance Principles exempts banks from the
    obligation of creating a Risk Assessment Committee. The Bank did not set up a separate Nominating
    Committee in 2013. As per Article numbered 4.3.2.3 of the Management Internal Regulations dated May
    27, 2013, the Bank delegated the functions of this committee to the Corporate Governance Committee
    in compliance with the regulatory provisions of the Capital Markets Board and Banking Regulation and
    Supervision Agency.




    134
Case 1:15-cr-00867-RMB Document 593-23 Filed 01/21/20 Page 137 of 358




                                                                                                                      Corporate Profile
     18. Risk Management and Internal Control Mechanism
     Pursuant to Articles 23, 24, 29, 30, 31 and 32 of Banking Law No. 5411, banks are responsible for
     establishing and operating adequate and effective internal control, risk management and internal
     audit systems that cover all branches and all subsidiaries and affiliates subject to consolidation and




                                                                                                                      Assessment of the Management
     that are compatible with the scope and structure of their activities and compliant with changing
     conditions in order to monitor and control their risks exposure.

     In accordance with this, the Bank’s Risk Management, Internal Control and Internal Auditing units
     carry out their activities in compliance with the above-mentioned articles and the Regulation on
     Internal Systems of Banks published in Official Gazette No. 28337 dated June 28, 2012 by the Banking
     Regulation and Supervision Agency of Turkey.

     The internal systems units carry out their activities under the Audit Committee, which consists of
     Board of Directors members with no executive functions. These activities intend to measure and
     eliminate potential risks.

     Of Internal Systems units, the Departments of Internal Control and Risk Management operate




                                                                                                                      Review of Operations in 2013
     under the supervision of the Deputy General Manager responsible for Internal Control and Risk
     Management while the Board of Inspectors operates under the supervision of the Audit Committee,
     which is formed to provide support in carrying out the control and supervision on behalf of the Board
     of Directors.

     The Board of Inspectors oversees that the Bank carries out its activities in accordance with the Law
     and other related regulations as well as internal strategies, policies, principles and objectives; the
     smooth, adequate and effective functioning of the risk management and internal control systems.

     The operations of the internal systems units for the measurement and elimination of risk and their
     findings regarding the safe operation of the Bank are evaluated by the Audit Committee every six
     months and are reported to the senior management of the Bank. In addition, the Audit Committee
     has regular meetings with the internal systems units throughout the year to analyze and evaluate the
                                                                                                                      Corporate Governance




     Bank’s risks.
                                                                                                                        Management and




     19. Strategic Goals of the Company
     The Mission, Vision, Main Goals and Core Strategies of the Bank were adopted pursuant to Board of
     Directors Resolution No. 41-04 dated December 27, 2006 and disclosed to public on the Bank’s web
     site.

     20. Remuneration of the Board of Directors
     In accordance with Article 23 of the Bank’s Articles of Association, the Bank pays a monthly salary
     to the Members of the Board of Directors. The amount of such monthly salary is determined by
                                                                                                                      Financial Information and Assessment




     the General Assembly. In this context, the Bank has paid to the Senior Management TRY 6.9 million
     gross in 2013. Within the limits in the Banking Law, it has been provided to use credit for the Board of
     Directors.
                                                                                                                              on Risk Management




                                                                                                                135
CaseHALKBANK
      1:15-cr-00867-RMB
             2013 ANNUAL REPORT Document 593-23 Filed 01/21/20 Page 138 of 358



    Audit Committee’s Assessment
    on The Operation of The Internal
    Control, Internal Audit And
    Risk Management Systems And
    Information About Its Activities
    In 2013
    Board of Inspectors
    The Board of Inspectors of Türkiye Halk Bankası A.Ş. reports to the Board of Directors through the
    Audit Committee and consists of a Chairman, five Vice Chairmen and 239, Chief in Inspector, Senior
    in Inspector Inspectors and Assistant Inspectors.

    Pursuant to the “Regulation on Internal Systems of Banks” of the Banking Regulation and
    Supervision Agency of Turkey that was published in Official Gazette No: 28337 dated June 28, 2012,
    the Board of Inspectors audits, periodically with a risk-based approach without any limitations, all
    of the Bank’s activities and units including the domestic and overseas branches and Head Office
    departments to provide assurance to the senior management regarding the compliance of the
    Bank’s activities with the Law and other related regulations and the Bank’s internal strategies,
    policies, principles and objectives as well as the effectiveness and adequacy of the internal control
    and risk management systems; identifies the deficiencies, errors and misconduct; and offers its
    opinions and recommendations for preventing the recurrence of similar situations and ensuring
    the effective and efficient use of the Bank’s resources.

    The Board of Inspectors conducts its activities through three distinct but complementary
    procedures and methods: On-Site Audit, Centralized Audit and IT Audit. 79% of the Board’s
    inspectors perform On-Site Audit activities, 9% are engaged in Centralized Audit activities, 7% carry
    out IT Audits and the remaining 5% conduct the inspection/investigation or audit report review/
    inspection activities and other projects and tasks assigned by the Board.

    Audit activities were conducted in (539) branches; (20) regional coordinator’s offices; (9)
    departments; (8) subsidiaries; (4) overseas branches and (28) Information Technology areas in
    accordance with the risk-oriented auditing approach under the 2013 Audit Plan.

    The Board also conducted Centralized Audits and Information Technology Audits in accordance
    with the international best practices and under the guidance of independent auditors and
    the Banking Regulation and Supervision Agency of Turkey with the aim of early detection
    of irregularities and operational errors by focusing on high-risk transactions; auditing the
    confidentiality and accuracy of the information generated by the information systems as well as
    the effectiveness of the internal controls embedded in the processes; and thus preventing potential
    actions that may harm the interests of depositors and shareholders of the Bank.

    The updated risk positions related to the findings identified during the audit and the efforts
    undertaken by related units in order to eliminate these findings are monitored regularly through
    the Finding Monitoring System by a designated team charged with this task.


    136
Case 1:15-cr-00867-RMB Document 593-23 Filed 01/21/20 Page 139 of 358




                                                                                                                Corporate Profile
                                                                                                                Assessment of the Management
     In addition, inspections and investigations were conducted under the authority and responsibility
     of the Board in 2013.

     The Department’s activity processes are administered in accordance with ISO 9001:2008 Quality
     Management System Standards; it was certified by the related accreditation agency in 2013.

     Internal Control




                                                                                                                Review of Operations in 2013
     The Bank’s Internal Control Department performs the tasks of monitoring and making
     evaluations through financial, operational and other control points and reporting its findings to
     the management levels simultaneously, impartially and objectively with the oversight of the Audit
     Committee within the framework of the provisions of the Banking Law No: 5411 and the Banking
     Regulation and Supervision Agency of Turkey’s Regulation on the Internal Systems of Banks in
     accordance with generally-accepted professional standards and rules of business ethics with a
     proactive and preventative approach with the purpose of protecting the Bank’s assets; ensuring
     that the Bank’s operations are conducted in an effective and efficient manner in compliance with
     the Law and other relevant legislation, the Bank’s internal policies and rules and banking best
     practices; and ensuring the reliability and integrity of the accounting and reporting systems and
     prompt access to the data.

     In accordance with a risk-oriented auditing approach, taking into consideration of the their impact
                                                                                                                Corporate Governance
                                                                                                                  Management and




     on the Bank’s balance sheet, the duration and nature of control activities are held to a different
     standard not only at the branches depicting a high concentration of lending, deposits and non-
     performing loans, but also at the branches registering large increases in such activities; and the
     branches with a high risk rating as a result of the centralized inspections and statistical analyses
     due to the large number of operational errors.

     Risk-oriented control activities carried out at the Head Office Units, Regional Coordinator’s Offices,
     all domestic and overseas branches, domestic and overseas subsidiaries, and cash operations
     centers, supported by reports generated from the central system database and cross checks,
                                                                                                                Financial Information and Assessment




     create an effective internal control infrastructure.
                                                                                                                        on Risk Management




     The risk levels and business volumes of branches are measured using the operational risks
     detected during control activities and the data extracted from the central system. In addition,
     business processes are analyzed and opinions and recommendations for increasing efficiency
     and productivity are communicated to the related departments. Internal Control activities
     are carried out at the at the Head Office Units, Regional Coordinator’s Offices, all domestic
     and overseas branches, domestic and overseas subsidiaries, and cash operations centers in


                                                                                                          137
CaseHALKBANK
      1:15-cr-00867-RMB
             2013 ANNUAL REPORT Document 593-23 Filed 01/21/20 Page 140 of 358


    Audit Committee’s Assessment on The
    Operation of The Internal Control, Internal
    Audit And Risk Management Systems And
    Information About Its Activities In 2013

    accordance with the pre-determined inspection schedules; the results of these Internal Control
    activities are analyzed periodically to measure and assess risk by branch and subject.

    Organized under a separate Department. “Compliance Control” activities are conducted in
    accordance with the provisions of the Regulation on the Internal Systems of Banks in order to
    ensure the compliance of the Bank’s existing and planned operations and its new transactions
    and products with the Law, other related legislation, the internal policies and rules of the Bank
    and banking practices. Prior to seeking the approval of the Board of Directors, the Bank and
    Subsidiaries Compliance Controls Department provides its opinion on the Bank’s new products
    and transactions as well as its planned operations from an internal control and legal compliance
    perspective.

    As part of this effort, legislation is scanned using related resources; laws, decrees, regulations,
    communiqués, circulars and other regulations are monitored daily; and business processes are
    reviewed to check whether the Bank’s actions are carried out in accordance with these regulations.

    Examining the changes in laws and regulations and the impacts of these changes on financial
    reporting, accounting and other systems and practices, the Internal Control Department informs
    the units regarding this matter as needed and ensures that the Bank’s related business flows,
    policies, procedures and practices are updated in accordance with the requirements stipulated by
    these changes.

    At least one employee is charged with overseeing compliance with foreign laws and regulations in
    each of the Bank’s overseas branches as well as subsidiaries and affiliates subject to consolidation.
    Reporting directly to the Bank and Subsidiaries Compliance Controls Department, which is
    responsible for compliance inspections, these employees report their compliance-related activities
    periodically. In addition, the activities of these employees performed to fulfill the compliance
    function are reviewed via on-site visits.

    As part of the efforts to quantify operational risks, the Risk Warning Reports are entered into the
    database with a numeric code depending on the type of error and deficiency. These data are
    reviewed periodically and risk measurements and assessments are conducted by Branch and
    subject. In addition, as a result of the centralized analyses of these numeric data, centralized risk
    reports are created by identifying the Branches, subjects and areas where risks are concentrated.

    Centralized control activities are conducted with the intention of shortening the durations of on-site
    controls, increasing the effectiveness of the controls carried out during this process, and achieving
    centralized control of operational risks. The data obtained from the central system database are
    analyzed, transactions that may pose risks in accordance with the defined criteria are reported and
    the results are analyzed centrally or on-site.




    138
Case 1:15-cr-00867-RMB Document 593-23 Filed 01/21/20 Page 141 of 358




                                                                                                                  Corporate Profile
                                                                                                                  Assessment of the Management
     A team that will conduct regular inspections of the IT Department and its affiliated units (Channel
     Management-Card Payment Systems) that was created in 2012 was organized as a separate unit
     in 2013. As part of the recruitment initiative in 2013, the Bank bolstered the IT Control staff and
     improved control processes by adding five more Assistant Controllers to the existing staff. In
     addition, the Bank added financial reporting systems controls to the routine of regular inspections
     within the same unit in 2013; it also developed report-based controls via system and process
     inspections.

     Pre-inspection studies of the issues that arise as a result of the control activities carried out by
     the Internal Control staff on request of the Senior Management of the Bank, the Members of the
     Board of Directors, the Board of Inspectors, the Head Office Units or the Regional Coordinator’s
     Offices and the results of such study are reported. Information and documents that constitute




                                                                                                                  Review of Operations in 2013
     the subject of the inspection activities are evaluated in detail during the inspection. Those issues
     which require inspection by an inspector are referred to the Board of Inspectors while those
     issues that can be resolved by taking administrative measures are referred to the related Head
     Office units.

     The liability-incurring erroneous transactions that are identified by the Internal Control staff during
     centralized or on-sight inspection are referred to the Board of Inspectors for the determination
     of the administrative, financial and punitive liabilities. The Board of Inspectors also inspects the
     efficacy of the Internal Control activities.

     In order to ensure that lending practice and business process related deficiencies are eliminated
     and operational risks are reduced, risks and their results identified in the inspections and the audit
                                                                                                                  Corporate Governance




     reports are effectively controlled and monitored and the results of this process are evaluated.
                                                                                                                    Management and




     Pursuant to the new Internal Control Department Regulations that took effect in 2012, the Bank
     administered a recruitment exam and bolstered the staff numbers by hiring 63 new assistant
     internal controllers during 2013. The Bank also carried out training efforts at various levels and on
     various subjects in 2013 to improve the performance and skills base of the existing staff.

     Risk Management
     The Risk Management Department which is responsible for executing risk management
     functions conducts its activities in accordance with the provisions of the Regulation on Internal
                                                                                                                  Financial Information and Assessment




     Systems of Banks published in Official Gazette No. 28337 dated June 28, 2012 by the Banking
     Regulation and Supervision Agency of Turkey under the supervision of the Audit Committee.
                                                                                                                          on Risk Management




     The Audit Committee has examined the reports on credit, market and operational risk elements
     generated by the Risk Management Department as well as the results of the scenario analyses
     and stress tests.




                                                                                                            139
CaseHALKBANK
      1:15-cr-00867-RMB
             2013 ANNUAL REPORT Document 593-23 Filed 01/21/20 Page 142 of 358


    Audit Committee’s Assessment on The
    Operation of The Internal Control, Internal
    Audit And Risk Management Systems And
    Information About Its Activities In 2013




    Within this scope, it has been determined by the Audit Committee that:
    s The Bank’s Basel II Capital Adequacy ratio is at compatible levels with its risk appetite,
    s As a result of the validation efforts performed in order to measure the effectiveness of the
       Bank’s internal rating systems, the results generated by the Bank’s rating systems are generally
       satisfactory,
    s Loan default rates are at reasonable levels,
    s The Bank has achieved full compliance with the ratios and limits calculated within the scope of
       Basel III regulations,
    s As a result of the stress tests and scenario analyses conducted, the Bank’s equity capital is
       adequate for the Bank to continue its activities safely,
    s The risks taken by the Bank are within the risk appetite limits set by the Board of Directors
    s Considering the ratings of the companies the Bank lended to and the risk mitigation elements
       established, the Bank paid adequate attention to the element of security in its placement
       activities,
    s The results of the “Internal Capital Adequacy Assessment Process (ICAAP)” report, commissioned
       to determine the Bank’s economic capital requirements consistent with its target rating score,
       support the conclusion that the Bank has adequate equity to cover its risk exposure,
    s As a result of the structural interest rate risk analyses conducted to measure the interest rate risk
       inherent in banking calculations, the impact of changes in interest rates on the Bank’s economic
       value is below the limits stipulated by the Banking Regulation and Supervision Agency,
    s Based on the results of the Value at Risk analysis conducted by the Bank with an internal model
       to measure market risk, the market risk the Bank is exposed to is at levels that can be covered by
       the Bank’s equity,
    s The Bank is fully compliant with the liquidity ratios mandated by the Banking Regulation and
       Supervision Agency,
    s In light of the information recorded in the operational risk loss database, the Bank’s operational
       loss incurred between January 2013 and December 2013 is at acceptable levels.




                       Ahmet YARIZ                                   Sabahattin BİRDAL
                   Audit Committee Member                          Audit Committee Member




    140
Case 1:15-cr-00867-RMB Document 593-23 Filed 01/21/20 Page 143 of 358



     Financial Standing,




                                                                                                                        Corporate Profile
     Profitability And
     Debt-Servicing Capability
     COMPOSITION OF ASSETS




                                                                                                                        Assessment of the Management
     As a result of its activities in 2013, the Bank’s total assets grew by 29.2% to reach TRY 139,944 million.

     The Bank’s major placement categories consist of loans (TRY 84,848 million; 60.6% of assets),
     securities portfolio (TRY 28,559 million; 20.4% of assets) and liquid assets (TRY 21,825 million; 15.6% of
     assets) while the share of other placements stands at 3.4%.

     The major increases as of year-end 2013 compared to the previous year were registered in Turkish
     Lira loans (TRY 18,954 million) and cash and balances with (TRY 7,488 million).

     The Bank’s loans increased by 28.8% as of year-end 2013 while its loan-to-deposit ratio stands at 84.2%.

     The Bank’s non-performing loans stand at TRY 2,245 million as of year-end 2013 and non-performing




                                                                                                                        Review of Operations in 2013
     loans/total loans ratio stood at 2.6%.

     COMPOSITION OF LIABILITIES
     The Bank’s resources consist primarily of deposits (TRY 100,756 million; 72.0% of liabilities), non-
     deposit resources (TRY 20,040 million; 14.3% of liabilities) and shareholders’ equity (TRY 14,146 million;
     10.1% of liabilities) while the share of other liabilities stands at 3.6%.

     The major increases as of year-end 2013 compared to the previous year were registered in deposits
     (TRY 20,782 million) and Funds Borrowed (TRY 6,312 million).

     A breakdown of total deposits, the largest single resource item for the Bank, by category reveals
     that savings deposits, which constitute 29.5% of total deposits, increased by TRY 2,506 million;
                                                                                                                        Corporate Governance




     foreign currency deposits, which constitute 27.3% of total deposits, increased by TRY 9,533 million;
                                                                                                                          Management and




     commercial deposits, which constitute 19.1% of total deposits, increased by TRY 6,312 million; interbank
     deposits, which constitute 9.8% of total deposits, increased by TRY 2,614 million; and public sector
     deposits, which constitute 8.9% of total deposits, increased by TRY 1,486 million.

     TRY accounts, with a share of 64.7%, constituted the majority of the Bank’s deposits while foreign
     currency accounts made up the remaining 35.3% of deposits. The share of demand deposits in total
     deposits stands at 18.6%.
                                                                                                                        Financial Information and Assessment




     COMPOSITION OF PROFITS
     The Bank closed the 2013 fiscal year with a net profit of TRY 2,751 million, a 6% increase compared
                                                                                                                                on Risk Management




     to year-end 2012. The major income and expense items that constituted the profit for the period are
     discussed below.

     Interest income from placements, the Bank’s most important source of income, stands at TRY 9,205
     million as of the end of the year.




                                                                                                                  141
CaseHALKBANK
      1:15-cr-00867-RMB
             2013 ANNUAL REPORT Document 593-23 Filed 01/21/20 Page 144 of 358



    Financial Standing, Profitability
    And Debt-Servicing Capability
    Loans contributed TRY 7.134 million to interest income with a share of 77.5% while securities
    contributed TRY 2,053 million, with a share of 22.3%, The interest income from loans increased by
    TRY 404 million while interest income from the securities portfolio decreased by TRY 186 million
    compared to the previous year.

    The largest item comprising the Bank’s interest expenses was interest paid to deposits with TRY 3,839
    million and 87.7% share of the total. The interest paid to deposits, was the primary expense item for the
    Bank in 2013. Total interest expenses with the TRY 537 million categorized as other interest expense
    added up to TRY 4,376 million for the year.

    The Bank’s net interest income as of the end of the year was TRY 4,829 million.

    Net fee and commission income surged by 8.3% on the previous year and reached TRY 930 million.

    The Bank set aside provisions of TRY 849 million against its loans and other receivables for its activities
    in 2013.

    Personnel expenses, which constitute a major portion of the other operating expenses of TRY 2,655
    million, increased by 28.6% on the previous year and reached TRY 1,084 million.

    As a result of its activities in 2013, the Bank earned pre-tax profit of TRY 3,365 million and, after
    provisioning TRY 614 million for taxes, a net profit of TRY 2,751 million. The Bank maintained its
    sustainable profitability in 2013.

    SOLVENCY
    The widespread and strong Deposit base which is the most important resource for the Bank acted as
    an efficient instrument for covering short-term debt The existing customer base is the most important
    factor the Bank relies on for the procurement of the necessary resources. The Bank’s core deposit rate
    is around 95%; this ratio makes a large contribution to the Bank’s liquidity.

    The 2013 year end capital adequacy ratio of the Bank was 13.91%, above the minimum legal ratio. The
    equity structure, which is strengthened with sustainable profitability and the well-planned dividend
    distribution policy of the Bank, is on a level that can compensate the increased value subject to credit
    risk.

    Halkbank is a Turkish government debt securities market maker and with the help of its strong capital
    and financial structure, it has a special position in the sector with regard to borrowing and fund
    procurement.

    With many years of banking experience, Halkbank has a respectable position both in Turkey and
    in international markets. The Bank’s relations with more than two thousand correspondent banks,
    presence abroad and extensive branch network across Turkey show the strength of its strong
    organizational structure in terms of fund procurement.

    In 2013, Halkbank continued its efforts to increase the quality of its assets while diversifying its existing
    and alternative funding sources.
    142
Case 1:15-cr-00867-RMB Document 593-23 Filed 01/21/20 Page 145 of 358



     Risk Management Policies




                                                                                                                   Corporate Profile
     By Risk Types
     The Bank developed its risk policies and implementation principles in accordance with the
     provisions of Article 36 of the “Regulation on Internal Systems of Banks” published in the Official
     Gazette No. 28337 dated June 28, 2012.




                                                                                                                   Assessment of the Management
     Halkbank’s risk policies aim to ensure that the Bank conducts its operations in accordance with
     the procedures and principles stipulated in the Banking Law and in line with its mission and goals
     of profitability and productivity while safeguarding the interests of the Bank’s depositors and the
     shareholders to the maximum extent possible.

     The “Risk Management Policies and Implementation Procedures” that became effective pursuant
     to Board of Directors Resolution defines the following:

     s   Risk appetite of the Bank,
     s   Authorization limits with regard to credit transactions,
     s   Sector-specific limits,




                                                                                                                   Review of Operations in 2013
     s   Principles of risk analyses to be conducted in relation to the rating systems used in the Bank’s
          lending process and the validation of these systems,
     s   Risk mitigation techniques by rating groups,
     s   Treasury operations stop-loss limits for capital markets positions and foreign currency
          positions, and limits for capital markets and money market transactions,
     s   Limits on the Bank’s foreign exchange position and counterparty risk in transactions with
          correspondent banks,
     s   Limits on the Bank’s liquidity and structural interest rate risk,
     s   Limits to contain the impact of interest rate shocks on the Bank’s economic value,
     s   Limits on liquidity ratios pursued in accordance with the Liquidity Emergency Action Plan,
     s   The Bank’s risk tolerance range regarding potential losses that may result from operational
          risks.
                                                                                                                   Corporate Governance
                                                                                                                     Management and




     The Bank periodically checks compliance with these limits.
                                                                                                                   Financial Information and Assessment
                                                                                                                           on Risk Management




                                                                                                             143
CaseHALKBANK
      1:15-cr-00867-RMB
             2013 ANNUAL REPORT Document 593-23 Filed 01/21/20 Page 146 of 358



    Rating Notes

    Halkbank’s credit ratings improved thanks to its solid reputation in international markets as well as
    the sustainability of its business model and financial results.

    Fitch Ratings
    Foreign Currency Long Term                                                                       BBB-
    Outlook                                                                                         Stable
    Foreign Currency Short Term                                                                        F3
    Local Currency Long Term                                                                          BBB
    Outlook                                                                                         Stable
    Local Currency Short Term                                                                          F3
    National Long Term                                                                           AAA (tur)
    Outlook                                                                                         Stable
    Senior Unsecured Debt Issues                                                                     BBB-
    Support                                                                                                 2
    Support Rating Floor                                                                             BBB-
    Viability Rating                                                                                 bbb-


    Moody’s
    Financial Strength Rating (BFSR)                                                                   D+
    Outlook                                                                                         Stable
    Baseline Credit Assessment (BCA)                                                                 baa3
    Long Term Deposit Rating Domestic Currency                                                       Baa2
    Outlook                                                                                         Stable
    Short Term Deposit Rating Domestic Currency                                                   Prime 2
    Long Term Deposit Rating Foreign Currency                                                        Baa3
    Outlook                                                                                         Stable
    Short Term Deposit Rating Foreign Currency                                                    Prime 3


    JCR Eurasia
    Long Term International Foreign Currency                                         BBB-(Stable Outlook)
    Long Term International Local Currency                                           BBB-(Stable Outlook)
    Long Term National Local Rating                                             AAA(Trk)(Stable Outlook)
    Short Term International Foreign Currency                                         A-3(Stable Outlook)
    Short Term International Local Currency                                           A-3(Stable Outlook)
    Short Term National Local Rating                                            A-1+ (Trk)(Stable Outlook)
    Sponsored Support                                                                                       1
    Stand-Alone                                                                                         A




    144
Case 1:15-cr-00867-RMB Document 593-23 Filed 01/21/20 Page 147 of 358



     Five-Year Summary




                                                                                                   Corporate Profile
     Financial Information
     ASSETS (TRY million)                     2009      2010      2011       2012       2013
     Liquid Assets                            4,552     5,759     8,747      15,120    21,825




                                                                                                   Assessment of the Management
     Securities                               21,373   20,207    23,346     22,954     28,559
     Loans                                   32,458    44,296    56,216     65,894     84,848
     Subsidiaries, Affiliates and Jointly-
     Controlled Subsidiaries                     321      740      927        1,887     2,427
     Fixed Assets                              1,234     1,061     1,121      1,163       1,117
     Other                                      712       879      767       1,264       1,168
     Total Assets                            60,650    72,942    91,124    108,282    139,994
     LIABILITIES (TRY million)
     Deposits                                43,950    54,782    66,247     79,974    100,756
     Money Markets                             5,762     3,155   4,905         381        771




                                                                                                   Review of Operations in 2013
     Borrowings                               2,032     3,824     6,291      7,303      13,615
     Funds                                     1,316    1,295     1,345      1,408      1,489
     Marketable Securities Issued                 0         0      496       2,038      4,165
     Other                                     1,830     2,441   3,200       4,855      5,002
     Shareholders’ Equity                     5,760     7,445    8,640       12,323     14,146
       Net Period Profit/Loss                  1,631    2,010    2,045       2,595       2,751
     Total Liabilities                       60,650    72,942    91,124    108,282    139,944      Corporate Governance
                                                                                                     Management and
                                                                                                   Financial Information and Assessment
                                                                                                           on Risk Management




                                                                                             145
Case 1:15-cr-00867-RMB Document 593-23 Filed 01/21/20 Page 148 of 358




    146
Case 1:15-cr-00867-RMB Document 593-23 Filed 01/21/20 Page 149 of 358




         Türkiye Halk Bankası Anonim Şirketi
         Unconsolidated Financial Statements
              as of and for the Year Ended
          31 December 2013 with Independent
               Auditors’ Report Thereon
Case 1:15-cr-00867-RMB Document 593-23 Filed 01/21/20 Page 150 of 358
Case 1:15-cr-00867-RMB Document 593-23 Filed 01/21/20 Page 151 of 358




                                  Convenience Translation of the Independent Auditors’ Report
                                   Originally Prepared and Issued in Turkish (See Section 3.I)

                                             INDEPENDENT AUDITORS’ REPORT
                                     AS OF AND FOR THE YEAR ENDED 31 DECEMBER 2013

     To the Board of Directors of Türkiye Halk Bankası AŞ;
     We have audited the unconsolidated balance sheet of Türkiye Halk Bankası AŞ (“the Bank”) as of 31 December 2013 and
     the unconsolidated statements of income, cash flows and changes in shareholders’ equity for the year then ended and a
     summary of significant accounting policies and notes to the financial statements.

     Management’s responsibility for the Financial Statements:
     The Board of Directors of the Bank is responsible for designing, implementing and maintaining internal control relevant to
     the preparation and fair presentation of the unconsolidated financial statements that are free from material misstatement,
     whether due to error or fraud; and for selecting and applying appropriate accounting policies in accordance with the
     “Regulation on Accounting Applications for Banks and Safeguarding of Documents” published on the Official Gazette
     numbered 26333 on 1 November 2006, Turkish Accounting Standards, Turkish Financial Reporting Standards and the other
     regulations, communiqués and circulars and pronouncements in respect of accounting and financial reporting made by
     the Banking Regulation and Supervision Board and the pronouncements made by the Banking Regulation and Supervision
     Agency.

     Disclosure for the Responsibility of the Authorized Audit Firm:
     Our responsibility is to express an opinion on these financial statements based on our audit. Our audit is performed in
     accordance with the “Regulation on the Assignment and Activities of the Banks’ Independent Audit Firms” published on
     the Official Gazette numbered 26333 on 1 November 2006 and the International Standards on Auditing. We planned
     and conducted our audit to obtain reasonable assurance as to whether the financial statements are free from material
     misstatement. An audit includes using the audit techniques for the purpose of obtaining evidence supporting the amounts
     and disclosures in the financial statements. The selection of the audit techniques is made in accordance with our professional
     judgment by taking the effectiveness of the internal control into consideration and assessing the appropriateness of the
     applied accounting policies applied relevant to the entity’s preparation and fair presentation of the financial statements in
     order to design audit procedures that are appropriate in the circumstances. We believe that the audit evidence we have
     obtained is sufficient and appropriate to provide a basis for our audit opinion.

     The accompanying unconsolidated financial statements as of 31 December 2013 include a general reserve amounting to net
     TRY 132.231 thousands after the reversal of TRY 196.069 thousands in the current period and recorded as income, provided
     by the Bank management for the possible result of the negative circumstances which may arise from any changes in
     economy or market conditions.

     In our opinion, except for the effect of the matter described in the fourth paragraph above on the unconsolidated financial
     statements, the accompanying unconsolidated financial statements present fairly, in all material respects, the financial
     position of Türkiye Halk Bankası AŞ as of 31 December 2013 and the result of its operations and cash flows for the year
     then ended in accordance with the prevailing accounting principles and standards set out as per the existing regulations
     described in Article 37 of the Banking Act No: 5411 and the other regulations, communiqués and circulars in respect of
     accounting and financial reporting made by the Banking Regulation and Supervision Board and the pronouncements made
     by the Banking Regulation and Supervision Agency.

     İstanbul,                                                                        Akis Bağımsız Denetim ve Serbest
     17 February 2014                                                                      Muhasebeci Mali Müşavirlik
                                                                                                Anonim Şirketi




                                                                                                     Erdal Tıkmak
                                                                                                        Partner


     Additional paragraph for convenience translation to English:
     As explained in Section 3.1, the accompanying unconsolidated financial statements are not intended to present the financial
     position and results of operations in accordance with the accounting principles and practices generally accepted in countries
     and jurisdictions other than Turkey.




                                                                                                                                   149
Case 1:15-cr-00867-RMB Document 593-23 Filed 01/21/20 Page 152 of 358


                                     TÜRKİYE HALK BANKASI AŞ
                              THE UNCONSOLIDATED FINANCIAL REPORT
                          AS OF AND FOR THE YEAR ENDED 31 DECEMBER 2013

   1.     The Bank’s Headquarter Address:
          Barbaros Mahallesi Şebboy Sokak No:4 Ataşehir/İstanbul
   2.     The Bank’s Contact Phone and Facsimile:
          Phone         : 0216 503 70 70
          Facsimile     : 0212 340 93 99
   3.     The Bank’s Website and E-mail Address:
          Website: www.halkbank.com.tr

   The unconsolidated year end financial report designed by the Banking Regulation and Supervision
   Agency in line with Communiqué on Financial Statements to be Publicly Announced and the
   Accompanying Policies and Disclosures consists of the sections listed below:

   s   4FDUJPO0OF        : GENERAL INFORMATION ABOUT THE BANK
   s   4FDUJPO5XP        : UNCONSOLIDATED FINANCIAL STATEMENTS
   s   4FDUJPO5ISFF      : EXPLANATIONS ON ACCOUNTING POLICIES OF THE BANK
   s   4FDUJPO'PVS       : INFORMATION ON FINANCIAL STRUCTURE
   s   4FDUJPO'JWF       : EXPLANATIONS AND NOTES TO THE UNCONSOLIDATED
                           FINANCIAL STATEMENTS OF THE BANK
   s 4FDUJPO4JY          : OTHER EXPLANATIONS AND NOTES
   s 4FDUJPO4FWFO        : INDEPENDENT AUDITORS’ REPORT

   Unless otherwise indicated, these unconsolidated financial statements and explanatory footnotes and
   disclosures as of and for the year ended 31 December 2013 are prepared in thousand Turkish Lira and
   they have been independently audited and presented below in accordance with the Communiqué
   on Banks’ Accounting Practice and Maintaining Documents, Banking Regulation and Supervision
   Agency regulations, Turkish Accounting Standards, Turkish Financial Reporting Standards and related
   communiqués and interpretations including the Banks’ records.

   İstanbul, 17 February 2014




               Hasan Cebeci                  Ali Fuat Taşkesenlioğlu                Sabahattin Birdal
          Chairman of the Board of           Member of the Board of               Member of the Board of
                 Directors                          Directors,                         Directors,
                                             Chief Executive Officer               Member of the Audit
                                                                                      Committee




               Ahmet Yarız                     Mehmet Hakan Atilla                 Yusuf Duran Ocak
           Member of the Board of           Financial Management and            Financial Accounting and
                Directors,                            Planning                 Reporting Department Head
            Member of the Audit           Vice Chief Executive Officer (V.)
               Committee

   For any questions regarding this financial report, contact details of the personnel in charge is given below:

   Name/Title           : Gönül Özdemir/Manager
   Tel No               : 0312 289 30 13
   Fax No               : 0312 289 30 50

    150
Case 1:15-cr-00867-RMB Document 593-23 Filed 01/21/20 Page 153 of 358


                                                                       SECTION ONE
                                                            General Information about the Bank




                                                                                                                                                               Corporate Profile
                                                                                                                                               Page No
     I.       Establishment Date of the Bank, Initial Articles of Association, History of the Bank Including The Changes of These Articles          152
     II.      Capital Structure of the Bank, Shareholders That Retain Direct or Indirect Control and Management of the Bank, Solely or Together,
              Changes About These Issues During the Year and Disclosures About The Group                                                            152
     III.     Explanations Regarding the Bank’s Chairman and Members of Board of Directors, Audit Committee Members, Chief
              Executive Officer and Executive Vice Presidents and Their Shares Attributable to the Bank, if any                                     153
     IV.      Information About the Persons and Institutions that Have Qualified Shares Attributable to the Bank                                    154
     V.       Summary on the Bank’s Functions and Lines of Activity                                                                                 154
     VI.      Differences Between the Communiqué on Preparation of Consolidated Financial Statements of Banks and Turkish
              Accounting Standards and Short Explanation About the Institutions Subject to Line-by-Line Method or Proportional
              Consolidation and Institutions Which are Deducted From Equity or Not Included in These Three Methods                                  156
     VII.     The Existing or Potential, Actual or Legal Obstacles on the Transfer of Shareholder’s Equity Between the Bank and Its
              Subsidiaries or the Reimbursement of Liabilities                                                                                      156

                                                                      SECTION TWO
                                                            Unconsolidated Financial Statements




                                                                                                                                                               Assessment of the Management
     I.       Balance Sheet (Statement of Financial Position)                                                                                      158
     II.      Statement of Off-Balance Sheet Items                                                                                                 160
     III.     Statement of Income                                                                                                                    161
     IV.      Statement of Income and Expense Items Accounted under Shareholders’ Equity                                                           162
     V.       Statement of Changes in Shareholders’ Equity                                                                                          163
     VI.      Statement of Cash Flows                                                                                                              164
     VII.     Statement of Profit Distribution Table                                                                                               165

                                                                     SECTION THREE
                                                            Explanations on Accounting Policies
     I.       Basis of Presentation                                                                                                                166
     II.      Explanations on the Strategy of Use of Financial Instruments and Foreign Currency Transactions                                       166
     III.     Explanations on Forward and Option Contracts and Derivative Instruments                                                              166
     IV.      Interest Income and Expenses                                                                                                         167
     V.       Fees and Commission Income and Expenses                                                                                              167
     VI.      Explanations and Disclosures on Financial Assets                                                                                     167
     VII.     Explanations on Impairment of Financial Assets                                                                                       169
     VIII.    Offsetting Financial Assets and Liabilities                                                                                            171
     IX.      Explanations on Sales and Repurchase Agreements (Repos) and Transactions on Securities Loaned                                          171




                                                                                                                                                               Review of Operations in 2013
     X.       Explanations on Assets Held For Sale and Discontinued Operations                                                                       171
     XI.      Explanations on Goodwill and Other Intangible Assets                                                                                  172
     XII.     Explanations on Property, Plant and Equipment                                                                                         172
     XIII.    Explanations on Leasing Transactions                                                                                                  172
     XIV.     Explanations on Provisions and Contingent Liabilities                                                                                 173
     XV.      Explanations on Employee Benefit Liabilities                                                                                          173
     XVI.     Explanations on Taxation                                                                                                              174
     XVII.    Additional Explanations on Borrowings                                                                                                175
     XVIII.   Explanations on Shares and Share Issue                                                                                               175
     XIX.     Explanations on Bill Guarantees and Acceptances                                                                                      175
     XX.      Explanations on Government Incentives                                                                                                175
     XXI.     Explanations on Segment Reporting                                                                                                    175
     XXII.    Explanations on Other Matters                                                                                                        175

                                                                      SECTION FOUR
                                                             Information on Financial Structure

     I.       Explanations Related to the Capital Adequacy Ratio                                                                                    176
     II.      Explanations Related to the Credit Risk                                                                                               179
     III.     Explanations Related to the Market Risk                                                                                              190
     IV.      Explanations Related to the Operational Risk                                                                                          192
                                                                                                                                                               Corporate Governance



     V.       Explanations Related to the Currency Risk                                                                                             193
                                                                                                                                                                 Management and




     VI.      Explanations Related to the Interest Rate Risk                                                                                       195
     VII.     Explanations Related to the Position Risk of Shares                                                                                 200
     VIII.    Explanations Related to the Liquidity Risk                                                                                           201
     IX.      Explanations Related to the Securitization Exposures                                                                                204
     X.       Explanations Related to the Credit Risk Mitigation Techniques                                                                       204
     XI.      ExplanatIons Related to the Risk Management Target and Policies:                                                                    205
     XII.     Explanations Related to Business Segmentation                                                                                       207
     XIII.    Explanations on Presentation of Financial Assets and Liabilities at Fair Value                                                       210
     XIV.     Explanations Related to Transactions Made on Behalf of Others and Transactions Based on Trust                                          211

                                                                   SECTION FIVE
                                         Explanations and Notes to the Unconsolidated Financial Statements

     I.       Explanations and Notes Related to the Assets                                                                                         212
     II.      Explanations and Notes Related to the Liabilities                                                                                   229
                                                                                                                                                               Financial Information and Assessment




     III.     Explanations and Notes Related to the Off-Balance Sheet Items                                                                       238
     IV.      Explanations and Notes Related to the Income Statement                                                                               241
     V.       Explanations and Notes Related to the Statement of Changes in Shareholders’ Equity                                                  246
     VI.      Explanations and Notes Related to the Cash Flow Statement                                                                           246
                                                                                                                                                                       on Risk Management




     VII.     Explanation Related to the Risk Group of the Bank                                                                                   248
     VIII.    Explanation On the Bank’s Domestic Branches, Agencies/Branches Abroad and Off-Shore Branches                                        250
     IX.      Explanations Related to the Subsequent Events                                                                                       250

                                                                       SECTION SIX
                                                               Other Explanations and Notes
     I.       Other Explanations on the Bank’s operations                                                                                          251
                                                                     SECTION SEVEN
                                                               Independent Auditors’ Report

     I.       Explanations on the Independent Auditors’ Report                                                                                     251
     II.      Explanations and Notes Prepared by the Independent Auditors                                                                          251


                                                                                                                                                         151
CaseHALKBANK
      1:15-cr-00867-RMB
             2013 ANNUAL REPORT Document 593-23 Filed 01/21/20 Page 154 of 358


    TÜRKİYE HALK BANKASI A.Ş.
    NOTES TO THE UNCONSOLIDATED FINANCIAL STATEMENTS
    FOR THE YEAR ENDED 31 DECEMBER 2013
    (Amounts expressed in thousand Turkish Lira (TRY) unless otherwise stated.)




    SECTION I: GENERAL INFORMATION ABOUT THE BANK

    I. ESTABLISHMENT DATE OF THE BANK, INITIAL ARTICLES OF ASSOCIATION, HISTORY OF THE
    BANK INCLUDING THE CHANGES OF THESE ARTICLES

    Türkiye Halk Bankası Anonim Şirketi (the “Bank” or “Halkbank”) was established in Turkey in accordance with
    the law no: 2284 in 1933 and began its operations in 1938 and still continues its activities as a public commercial
    bank.

    II. CAPITAL STRUCTURE OF THE BANK, SHAREHOLDERS THAT RETAIN DIRECT OR INDIRECT
    CONTROL AND MANAGEMENT OF THE BANK SOLELY OR TOGETHER, CHANGES ABOUT THESE
    ISSUES DURING THE YEAR AND DISCLOSURES ABOUT THE GROUP

    The capital of the Bank is controlled directly by the Republic of Turkey Prime Ministry Privatization
    Administration.
    As of 31 December 2013 the shareholders’ structure and their respective ownerships are summarized as follows:

    Shareholders                                                  31 December 2013               % 31 December 2012                  %
    Prime Ministry Privatization Administration(1,2)                            638.276       51,06                638.276        51,06
    Public shares(2)                                                             611.272     48,90                  611.266      48,90
    Other shareholders                                                               452      0,04                      458       0,04
    Total                                                                   1.250.000 100,00                   1.250.000 100,00
    (1)
        As per the decree of the Higher Council of Privatization numbered 2007/8 and dated 5 February 2007; 25% of the public
    shares that were previously held by the Privatization Administration were privatized by a public offering and the Bank’s shares
    were registered to Capital Market Board records by decision number 16/471 dated 26 April 2007. The shares were traded on the
    Borsa İstanbul A.Ş. as of 10 May 2007.As per the decree of the Higher Council of Privatization numbered 2012/150 and dated
    4 October 2012; 23,92% of the public shares that were previously held by the Privatization Administration were privatized by a
    second public offering and privatization was completed on 21 November 2012.
    (2)
        The shares of the Prime Ministry Privatization Administration amounting TRY 550 have been included in Public shares. With
    that shares, the total shares amounting TRY 638.826 that held by the Privatization Administration is the 51,11% of the total shares.
    (3)
        According to Turkish Commercial Code, 3rd Sub-article added to Article 2 of the Law No: 6327 and 4603 dated 13 June 2012,
    The Privatization High Council public shares are controlled and represented by the Minister until the sales completion of these
    shares.




    152
Case 1:15-cr-00867-RMB Document 593-23 Filed 01/21/20 Page 155 of 358


     TÜRKİYE HALK BANKASI A.Ş.




                                                                                                                                                                                   Corporate Profile
     NOTES TO THE UNCONSOLIDATED FINANCIAL STATEMENTS
     FOR THE YEAR ENDED 31 DECEMBER 2013
     (Amounts expressed in thousand Turkish Lira (TRY) unless otherwise stated.)




     III. EXPLANATIONS REGARDING THE BANK’S CHAIRMAN AND MEMBERS OF THE BOARD OF
     DIRECTORS, AUDIT COMMITTEE MEMBERS, CHIEF EXECUTIVE OFFICER AND EXECUTIVE
     VICE PRESIDENTS AND THEIR SHARES ATTRIBUTABLE TO THE BANK, IF ANY




                                                                                                                                                                                   Assessment of the Management
                                                                                                                                                              Experience
                                                                                                                                                               in banking
                                                                                                                                                             and business
     Name                        Title                      Assignment date   Educational background                                                        administration
     Hasan CEBECİ                Chairman of the Board of        13.4.2005    Ankara Eco. and Com. Science (ECS) Academy-Economy Finance                                34
                                 Directors
     Süleyman KALKAN             Vice Chairman of the             1.4.2013    Ankara University, Faculty of Political Science – International Relations                30
                                 Board of Directors                           Department.
     Ali Fuat TAŞKESENLİOĞLU(***)Member of the Board of           7.2.2014    Master’s Degree: Beykent University Social Science Ins. Business                         26
                                 Directors, Chief Executive                   Bachelor Degree: Administration Atatürk University, Faculty of Economic
                                 Officer                                                          and Administrative Sciences-Business Administration.
     Süleyman ASLAN(**)          Directors, Chief Executive       15.7.2011   METU Faculty of Economic and Administrative Sciences-International                        21
                                 Officer                                      Relations Department.
     Emin Süha ÇAYKÖYLÜ          Member of the Board of          28.3.2003    Doctor’s Degree: Washington International University-Doctor of Philosophy                 31
                                 Directors                                                        in Business Administration.
                                                                              Master’s Degree: Syracuse University Business School (MBA).
                                                                              Master’s Degree: Manchester Uni. U.K. Technology (M.Sc).
                                                                              Bachelor Degree: METU – Faculty of Engineering-Mechanical Engineering.
     Dr. Nurzahit KESKİN        Member of the Board of        13.4.2005       Doctor’s Degree: Sakarya Uni. Social Science Ins. Management and                         23
                                Directors                                                         Organization.
                                                                              Master’s Degree: Marmara Uni. Banking and Insurance Ins. – International
                                                                                                  Banking.




                                                                                                                                                                                   Review of Operations in 2013
                                                                              Bachelor Degree: Anadolu Uni. Afyon; Faculty of Economic and
                                                                                                  Administrative Sciences-Finance.
     Dr. Ahmet YARIZ            Member of the Board of        9.4.2008        Doctor’s Degree: Marmara University, Banking and Insurance Ins.-Banking                   21
                                Directors                                                         Department, 2005-At The Stage of Thesis.
                                                                              Master’s Degree: Marmara University, Banking and Insurance Ins.-Banking
                                                                                                  Department.
                                                                              Bachelor Degree: Istanbul Uni.-Business Administration.
     Sabahattin BİRDAL          Member of the Board of        27.10.2010      İstanbul Uni. Faculty of Economics Business Administration-Finance                       28
                                Directors
     İsmail Erol İŞBİLEN        Member of the Board of         1.4.2013       Bachelor Degree: Ankara University, Faculty of Political Sciences – Economy              28
                                Directors                                                         and Public Finance Department
     Faruk ÖZÇELİK              Member of the Audit           29.3.2013(*)    Master’s Degree: Selcuk University Social Sciences Ins.-International                     3
                                Committee                                     Bachelor Degree: Relations. Ankara Uni. Faculty of Political Science-
                                                                                                  Business Administration.
     Ali ARSLAN                 Member of the Audit           29.3.2013(*)    Master’s Degree: Cleveland State University Business School(MBA)                          21
                                Committee                                     Bachelor Degree: Çukurova University, Faculty of Economic and
                                                                                                  Administrative Sciences-Business Administration
     Yakup DEMİRCİ              Executive Vice President      11.6.2008       Ankara Uni. Faculty of Political Science-Labor Economics and Industry                    24
                                                                              Relations Department.
     Mustafa SAVAŞ              Executive Vice President      12.8.2002       Ankara Uni. Faculty of Political Science-Labor Economics and Industry                    22
                                                                              Relations Department.
     Erol GÖNCÜ                 Executive Vice President      14.6.2005       METU Faculty of Arts and Sciences-Mathematics Department.                                24
     Dr. Şahap KAVCIOĞLU        Executive Vice President      17.6.2005       Doctor’s Degree: Marmara University, Banking and Insurance Ins.-Banking                  22
                                                                                                  Department.
                                                                                                                                                                                   Corporate Governance




                                                                              Master’s Degree: Marmara University, Banking and Insurance Ins.-Banking
                                                                                                                                                                                     Management and




                                                                                                  Department.
                                                                              Bachelor Degree: Dokuz Eylül Uni. Faculty of Economic and Administrative
                                                                                                  Sciences-Business Administration.
     Selahattin SÜLEYMANOĞLU Executive Vice President          1.7.2007       Master Degree:      Selcuk University Social Sciences Ins.-International                 23
                                                                                                  Relations.
                                                                              Bachelor’s Degree: Gazi University, Faculty of Economic and Administrative
                                                                                                  Sciences-Business Administration.
     Mehmet Akif AYDEMİR        Executive Vice President       4.3.2010       Ankara University, Faculty of Political Sciences –Economics.                             27
     Taner AKSEL                Executive Vice President      26.3.2010       Anadolu University, Faculty of Economic and Administrative Sciences-                     27
                                                                              Economics.
     Ufuk Hacer DENİZCİ YÜCE    Executive Vice President      12.10.2010      Istanbul Technical University Business Administration Faculty-Business                   24
                                                                              Engineering.
     Mürsel ERTAŞ               Executive Vice President      12.10.2010      Gazi University, Faculty of Economic and Administrative Sciences-Foreign                 27
                                                                              Trade & Exchange.
     İsmail Hakkı İMAMOĞLU      Executive Vice President       28.3.2011      Ankara Eco. Com. Science (ECS) Academy – Faculty of Management                           29
                                                                              Sciences – Department of Social Politics.
                                                                                                                                                                                   Financial Information and Assessment




     Atalay TARDUŞ              Executive Vice President       4.8.2011       METU Faculty of Economic and Administrative Sciences-Department of                        21
                                                                              Economics.
     Mehmet Hakan ATİLLA        Executive Vice President       11.11.2011     Gazi University, Faculty of Economic and Administrative Sciences-                         18
                                                                              Department of Economics.
                                                                                                                                                                                           on Risk Management




     Murat UYSAL                Executive Vice President       11.11.2011     Master’s Degree: Marmara University, Banking and Insurance Ins.-Banking                   15
                                                                                                  Department
                                                                              Bachelor Degree: Istanbul Uni.-Faculty of Economic and Administrative
                                                                                                  Sciences-Department of Economics

     (*)
         Assigned date for Audit Committee.
     (**)
           Mr. Süleyman ASLAN had been on duty both as member of Board of Directors and the Chief Executive Officer of the Bank
     until 7 February 2014. As of this date he has continues on his duties as a member of Board of Directors of the Bank. The
     Istanbul Chief Public Prosecutor’s Office has included Mr. Süleyman ASLAN for the scope of judicial inquiry.
     (***)
           Mr. Ali Fuat TAŞKESENLİOĞLU is assigned as a member of Board of Directors and Chief Executive Officer of Halkbank on7
     February 2014.

     People mentioned above do not own any shares in the Bank’s capital.
                                                                                                                                                                             153
CaseHALKBANK
      1:15-cr-00867-RMB
             2013 ANNUAL REPORT Document 593-23 Filed 01/21/20 Page 156 of 358


    TÜRKİYE HALK BANKASI A.Ş.
    NOTES TO THE UNCONSOLIDATED FINANCIAL STATEMENTS
    FOR THE YEAR ENDED 31 DECEMBER 2013
    (Amounts expressed in thousand Turkish Lira (TRY) unless otherwise stated.)




    a) The professionals to the Bank’s top management who have assigned to their position in 2013 are listed with
    titles and dates of assignment.

    Name                                                                               Title       Assignment Date
    Süleyman KALKAN                                  Member of the Board of Directors and              29 March 2013
                                                             Vice Chairman of the Board
    İsmail Erol İŞBİLEN                                   Member of the Board of Directors             29 March 2013

    b) The professionals from the Bank’s top management who have left their position in 2013 are listed with titles
    and dates of leaving.

    Name                                                                               Title       Assignment Date
    Mehmet Emin ÖZCAN                                Member of the Board of Directors and              29 March 2013
                                                             Vice Chairman of the Board
    Hikmet Aydın SİMİT                                    Member of the Board of Directors             29 March 2013
    Ahmet KAHRAMAN                                        Member of the Board of Directors         29 December 2013

    IV. INFORMATION ABOUT THE PERSONS AND INSTITUTIONS THAT HAVE QUALIFIED SHARES
    ATTRIBUTABLE TO THE BANK

    Except for the Prime Ministry Privatization Administration, no person or institute has any qualified shares
    attributable to the Bank.

    V. SUMMARY ON THE BANK’S FUNCTIONS AND LINES OF ACTIVITY

    a) General information about the Bank:
    Türkiye Halk Bankası Anonim Şirketi was established in Turkey in accordance with the Law No: 2284 in 1933
    and began its operations in 1938 and still continues its activities as a public commercial bank.

    b) Law numbered 4603 regarding the “Law on Türkiye Cumhuriyeti Ziraat Bankası, Türkiye Halk Bankası
    Anonim Şirketi and Türkiye Emlak Bankası Anonim Şirketi”, was prepared within the framework of the macro-
    economic program for the period 2000-2002. The purpose of the law is to modernize the operations of the
    banks to arrive at a point where the requirements of the international norms and international competition can
    both be reached and it also aims to sell the majority of the banks’ shares to individuals or legal entities in the
    private sector. The Bank revised its charter of establishment, elected a new board of directors and increased
    its nominal capital from TRY 250.000 to TRY 1.250.000 in the extraordinary general assembly held on 14 April
    2001. Within the scope of the restructuring process, the Bank received government bonds in settlement of
    the accumulated specific duty losses and the Bank’s whole specific duty loss receivable was thus eliminated
    as at 30 April 2001. In addition, a significant number of personnel were encouraged to sign new contracts and
    transferred to other government institutions.




    154
Case 1:15-cr-00867-RMB Document 593-23 Filed 01/21/20 Page 157 of 358


     TÜRKİYE HALK BANKASI A.Ş.




                                                                                                                        Corporate Profile
     NOTES TO THE UNCONSOLIDATED FINANCIAL STATEMENTS
     FOR THE YEAR ENDED 31 DECEMBER 2013
     (Amounts expressed in thousand Turkish Lira (TRY) unless otherwise stated.)




     c) According to Article 2.2 of Law No: 4603, subsequent to the completion of the restructuring procedures,
     the procedures involved in sale of the shares of the Bank were to be concluded under the provisions of Law
     No: 4046 based on the “Regulation of Privatization Applications and Amendment of Some Laws and Decrees
     with the Force of Law”. The procedures relating to restructuring and sale of the shares were to be completed




                                                                                                                        Assessment of the Management
     within three years (until 25 November 2003) as of the effective date of the related law. However, by Law No:
     5230 dated 31 July 2004, the term “ 3 years” in Article 2.2 of Law numbered 4603 was previously amended
     to “5 years” and subsequently by Law No: 5572 dated 10 January 2007 the related term was amended to
     “10 years”. As a result of this amendment, the privatization period of the Bank was extended. The Council
     of Ministers has the authority to extend this period by the half of that period for one time only. The Council
     of Ministers extended by the half of that “10 years” period by the Decree numbered 2010/964 and dated 6
     November 2010.

     c.1 When the related Decree numbered 2006/69 and dated 11 August 2006 was in force, the Privatization
     High Council public shares were transferred to the Privatization Administration and 99.9% of the Bank shares
     were decided to be sold before 25 May 2008 using the block sale method. By the Privatization High Council’s
     decree numbered 2006/4258 and dated 29 November 2006, 13th Department of Council of State decided
     to cease the execution of the Decree numbered 2006/69 dated 11 August 2006. Thereupon, legal regulation
     numbered 5572 was executed and as per the decree of the Higher Council of Privatization numbered
     2007/8 and dated 5 February 2007, up to 25% of the public shares that were previously transferred to the




                                                                                                                        Review of Operations in 2013
     Privatization Administration on 11 August 2006, were decided to be privatized by a public offering and it
     was decided to be concluded by the end of 2007. The first phase of the privatization process of the Bank
     corresponding to 24.98% was completed in the first week of May 2007 and Halkbank shares were traded on
     Borsa İstanbul A.Ş. as of 10 May 2007 with the base price of TRY full 8,00. As per the decree of the Higher
     Council of Privatization numbered 2012/150 and dated 4 October 2012; 23,92% of the public shares that
     were previously held by the Privatization Administration were privatized by a second public offering and
     privatization was completed on 21 November 2012.

     d) Under No: 25539 Law regarding the “Act No: 5230 with regards to the transfer of Pamukbank Türk
     Anonim Şirketi to Türkiye Halk Bankası AŞ and amendments to other acts” which came into force as of
     31 July 2004 with the publication of the Official Gazette, Pamukbank (whose shares, management, and
     control were previously inherited to the Saving Deposit Insurance Fund (“SDIF”)) was transferred to the
     Bank. Insolvent Pamukbank TAŞ was a private sector deposit bank established by Çukurova İthalat ve
     İhracat TAO, Karamehmetler Scrip Company and more than 500 shareholders. Pamukbank started its
     private banking operations as an incorporated company in accordance with the decision of the Council of
                                                                                                                        Corporate Governance




     Ministers numbered 4/4573 and dated 5 March 1955. According to the decision of the Banking Regulation
                                                                                                                          Management and




     and Supervision Agency numbered 742 published in the Official Gazette numbered 24790 and dated 19 June
     2002 including 3rd and 4th Sub-articles in Article 14 of the Banking Law No: 4389, the shareholders rights
     excluding dividends, management and supervision of Pamukbank were transferred to the Saving Deposit
     Insurance Fund as of 18 June 2002.

     e) The Bank’s service activities and operating areas: The Bank’s operating areas include, commercial financing
     and corporate banking, fund management operations, retail banking and credit card operations.

     As of 31 December 2013, the Bank operates with a total of 877 branches consisting of 872 domestic and 5
     foreign branches that are 4 in Cyprus and 1 in Bahrain. Domestic Branches include 38 satellite branches and 2
                                                                                                                        Financial Information and Assessment




     financial services branches. The Bank has also 1 representative office in Iran.
                                                                                                                                on Risk Management




                                                                                                                  155
CaseHALKBANK
      1:15-cr-00867-RMB
             2013 ANNUAL REPORT Document 593-23 Filed 01/21/20 Page 158 of 358


    TÜRKİYE HALK BANKASI A.Ş.
    NOTES TO THE UNCONSOLIDATED FINANCIAL STATEMENTS
    FOR THE YEAR ENDED 31 DECEMBER 2013
    (Amounts expressed in thousand Turkish Lira (TRY) unless otherwise stated.)




    VI. DIFFERENCES BETWEEN THE COMMUNIQUE ON PREPARATION OF CONSOLIDATED
    FINANCIAL STATEMENTS OF BANKS AND TURKISH ACCOUNTING STANDARDS AND
    SHORT EXPLANATION ABOUT THE INSTITUTIONS SUBJECT TO LINE-BY-LINE METHOD OR
    PROPORTIONAL CONSOLIDATION AND INSTITUTIONS WHICH ARE DEDUCTED FROM EQUITY
    OR NOT INCLUDED IN THESE THREE METHODS

    Due to differences between the Communiqué on Preparation of Consolidated Financial Statements of
    Banks and Turkish Account Standards (TAS), the non-financial subsidiary, Bileşim Alternatif Dağ. Kan. A.Ş, is
    not accounted in the consolidated financial statements. In the financial statements prepared in accordance
    with International Financial Reporting Standarts, Bileşim Alternatif Dağ. Kan. A.Ş is included in the scope of
    consolidation by-line by-line method.

    The Bank’s subsidiaries Halk Sigorta AŞ, Halk Hayat Emeklilik AŞ, Halk Yatırım Menkul Değerler AŞ, Halk
    Gayrimenkul Yatırım Ortaklığı AŞ, Halk Finansal Kiralama AŞ, Halk Portföy Yönetimi AŞ, Halk Banka AD, Skopje
    and Halk Faktoring AŞ are included in the scope of consolidation by line-by-line method.

    Demir-Halkbank NV (“Demir Halk Bank”) and Kobi Girişim Sermayesi Yatırım Ortaklığı AŞ which are qualified as
    investments in associates, are presented in the financial statements based on equity method of accounting.

    There is no partnership share on banks and financial institutions, with shareholding of more than 10% and
    deducted from capital.

    Kredi Kayıt Bürosu AŞ and Bankalararası Kart Merkezi AŞ are not consolidated in the financial statements
    because the other banks’ shares are equal and thus, the Bank has no control.

    VII. THE EXISTING OR POTENTIAL, ACTUAL OR LEGAL OBSTACLES ON THE TRANSFER
    OF SHAREHOLDER’S EQUITY BETWEEN THE BANK AND ITS SUBSIDIARIES OR THE
    REIMBURSEMENT OF LIABILITIES

    Immediately transfer of the shareholder’s equity between the Bank and its subsidiaries is not in question.
    Dividend distribution from shareholders equity is done according to related regulations.

    There is no existing or potential, actual or legal obstacle to the reimbursement of liabilities between the Bank
    and its subsidiaries. The Bank charge or pay cost of the services according to the service agreements done
    between the Bank and its subsidiaries.




    156
Case 1:15-cr-00867-RMB Document 593-23 Filed 01/21/20 Page 159 of 358


     TÜRKİYE HALK BANKASI A.Ş.




                                                                                               Corporate Profile
     NOTES TO THE UNCONSOLIDATED FINANCIAL STATEMENTS
     FOR THE YEAR ENDED 31 DECEMBER 2013
     (Amounts expressed in thousand Turkish Lira (TRY) unless otherwise stated.)




     SECTION II: UNCONSOLIDATED FINANCIAL STATEMENTS


     I.     Balance Sheet (Statement of Financial Position)




                                                                                               Assessment of the Management
     II.    Statement of Off-Balance Sheet Items
     III.   Statement of Income
     IV.    Statement of Income and Expense Items Accounted under Shareholders’ Equity
     V.     Statement of Changes in Shareholders’ Equity
     VI.    Statement of Cash Flows
     VII.   Statement of Profit Distribution Table




                                                                                               Review of Operations in 2013
                                                                                               Corporate Governance
                                                                                                 Management and
                                                                                               Financial Information and Assessment
                                                                                                       on Risk Management




                                                                                         157
CaseHALKBANK
      1:15-cr-00867-RMB
             2013 ANNUAL REPORT Document 593-23 Filed 01/21/20 Page 160 of 358


    TÜRKİYE HALK BANKASI A.Ş.
    UNCONSOLIDATED BALANCE SHEET
    AS OF 31 DECEMBER 2013
    (Amounts expressed in thousand Turkish Lira (TRY) unless otherwise stated.)




    I. BALANCE SHEET (STATEMENT OF FINANCIAL POSITION)
                                                                                             Audited                                            Audited
                                                                                          Current period                                      Prior period
                                                                                        31 December 2013                                   31 December 2012
          ASSETS                                                  Note              TRY          FC                 Total              TRY           FC                Total

    I.     CASH AND BALANCES WITH THE CENTRAL BANK                   (1)      2.801.119      17.174.665 19.975.784               1.606.833 10.880.910 12.487.743
    II.    FINANCIAL ASSETS AT FV THROUGH PROFIT AND LOSS (Net)     (2)             11.871        151.662        163.533               10.983        93.794         104.777
    2.1    Trading financial assets                                                  11.871        151.662        163.533               10.983        93.794         104.777
    2.1.1 Public sector debt securities                                              8.331          11.843          20.174               8.486         10.532          19.018
    2.1.2 Share certificates                                                               -               -              -                     -             -              -
    2.1.3 Financial assets held for trading                                               3       139.684         139.687                      5        83.151         83.156
    2.1.4 Other marketable securities                                                3.537              135          3.672               2.492              111         2.603
    2.2 Financial assets at fair value through profit and loss                             -               -              -                     -             -              -
    2.2.1 Public sector debt securities                                                    -               -              -                     -             -              -
    2.2.2 Share certificates                                                               -               -              -                     -             -              -
    2.2.3 Loans                                                                            -               -              -                     -             -              -
    2.2.4 Other marketable securities                                                      -               -              -                     -             -              -
    III.   BANKS                                                    (3)         109.740      1.739.036        1.848.776           206.650 2.412.762              2.619.412
    IV. MONEY MARKET PLACEMENTS                                                           -               -               -            10.027          2.328          12.355
    4.1    Interbank money market placements                                               -               -              -             10.027          2.328          12.355
    4.2 Istanbul Stock Exchange Money Market placements                                    -               -              -                     -             -              -
    4.3 Receivables from reverse repurchase agreements                                     -               -              -                     -             -              -
    V.     FINANCIAL ASSETS AVAILABLE FOR SALE (Net)                (4)     7.446.090 2.094.658 9.540.748                        8.573.423        820.239       9.393.662
    5.1    Share certificates                                                      61.839            2.313          64.152                 8.137         2.313        10.450
    5.2 Public sector debt securities                                           7.384.251     2.092.345        9.476.596          8.565.286           817.926      9.383.212
    5.3 Other marketable securities                                                        -               -              -                     -             -              -
    VI. LOANS AND RECEIVABLES                                       (5)    60.059.891 24.788.399 84.848.290                    48.071.856 17.821.982 65.893.838
    6.1    Loans and receivables                                            59.625.042 24.788.399              84.413.441       47.728.848        17.821.982 65.550.830
    6.1.1 Loans extended to risk group of the Bank                                 116.312       384.799            501.111            93.407      206.320           299.727
    6.1.2 Public sector debt securities                                                    -               -              -                     -             -              -
    6.1.3 Other                                                             59.508.730 24.403.600            83.912.330           47.635.441      17.615.662     65.251.103
    6.2 Loans under follow-up                                                   2.245.176                  -    2.245.176          1.959.646                  -   1.959.646
    6.3 Specific provisions (-)                                                 1.810.327                  -    1.810.327           1.616.638                 -    1.616.638
    VII. FACTORING RECEIVABLES                                                            -               -               -                    -              -             -
    VIII. HELD TO MATURITY INVESTMENTS (Net)                       (6)      17.787.879       1.066.707 18.854.586               12.146.534 1.308.981 13.455.515
    8.1    Public sector debt securities                                      17.787.879       1.066.707     18.854.586           12.146.534       1.308.981      13.455.515
    8.2 Other marketable securities                                                        -               -              -                     -             -              -
    IX. INVESTMENTS IN ASSOCIATES (Net)                             (7)            17.837          74.716         92.553                18.172        74.716         92.888
    9.1    Accounted under equity method                                                   -               -              -                     -             -              -
    9.2 Unconsolidated associates                                                   17.837          74.716         92.553                18.172        74.716         92.888
    9.2.1 Financial investments                                                      11.518         74.716         86.234                 11.518       74.716         86.234
    9.2.2 Non-financial investments                                                  6.319                 -         6.319               6.654                -         6.654
    X.     INVESTMENTS IN SUBSIDIARIES (Net)                        (8)     2.188.904            145.359     2.334.263           1.648.801          145.359      1.794.160
    10.1 Unconsolidated financial subsidiaries                                2.158.300           145.359      2.303.659           1.648.801         145.359       1.794.160
    10.2 Unconsolidated non-financial subsidiaries                                30.604                   -      30.604                        -             -              -
    XI. JOINT VENTURES (Net)                                       (9)                    -               -               -                    -              -             -
    11.1   Accounted under equity method                                                   -               -              -                     -             -              -
    11.2 Unconsolidated joint ventures                                                     -               -              -                     -             -              -
    11.2.1 Financial joint ventures                                                        -               -              -                     -             -              -
    11.2.2 Non-financial joint ventures                                                    -               -              -                     -             -              -
    XII. FINANCE LEASE RECEIVABLES (Net)                           (10)                   -               -               -                    -              -             -
    12.1 Finance lease receivables                                                         -               -              -                     -             -              -
    12.2 Operating lease receivables                                                       -               -              -                     -             -              -
    12.3 Other                                                                             -               -              -                     -             -              -
    12.4 Unearned income (-)                                                               -               -              -                     -             -              -
    XIII. DERIVATIVE FIN. ASSETS HELD FOR RISK MANAGEMENT           (11)                  -               -               -                    -              -             -
    13.1 Fair value risk hedging                                                           -               -              -                     -             -              -
    13.2 Cash flow risk hedging                                                            -               -              -                     -             -              -
    13.3 Net foreign investment risk hedging                                               -               -              -                     -             -              -
    XIV. TANGIBLE ASSETS (Net)                                     (12)       1.067.725                 89    1.067.814              1.123.161               4     1.123.165
    XV. INTANGIBLE ASSETS (Net)                                    (13)            45.147                 -        45.147              37.285                 -       37.285
    15.1 Goodwill                                                                          -               -              -                     -             -              -
    15.2 Other                                                                      45.147                 -        45.147              37.285                -        37.285
    XVI. INVESTMENT PROPERTIES (Net)                               (14)                   -               -               -                    -              -             -
    XVII. TAX ASSET                                                (15)                   -               -               -          224.281                  -     224.281
    17.1   Current tax asset                                                               -               -              -                     -             -              -
    17.2 Deferred tax asset                                                                -               -              -           224.281                 -      224.281
    XVIII. ASSETS HELD FOR SALE AND HELD FROM DISCONTINUED
           OPERATIONS (Net)                                        (16)            4.112             -               4.112          2.976                 -          2.976
    18.1 Held for sale purpose                                                      4.112             -               4.112         2.976                  -         2.976
    18.2 Held from discontinued operations                                               -            -                    -             -                 -              -
    XIX. OTHER ASSETS                                              (17)       1.127.307         40.594          1.167.901         981.466            58.113      1.039.579

          TOTAL ASSETS                                                     92.667.622        47.275.885 139.943.507 74.662.448 33.619.188 108.281.636


                   The accompanying notes are an integral part of these unconsolidated financial statements.


    158
Case 1:15-cr-00867-RMB Document 593-23 Filed 01/21/20 Page 161 of 358


     TÜRKİYE HALK BANKASI A.Ş.




                                                                                                                                                                                     Corporate Profile
     UNCONSOLIDATED BALANCE SHEET
     AS OF 31 DECEMBER 2013
     (Amounts expressed in thousand Turkish Lira (TRY) unless otherwise stated.)




     I. BALANCE SHEET (STATEMENT OF FINANCIAL POSITION)
                                                                                                    Audited                                           Audited
                                                                                                 Current period                                     Prior period
                                                                                               31 December 2013                                  31 December 2012




                                                                                                                                                                                     Assessment of the Management
             LIABILITIES AND SHAREHOLDERS’ EQUITY                         Note             TRY          FC                Total              TRY           FC             Total

     I.      DEPOSITS                                                       (1) 65.201.782          35.554.415 100.756.197           54.150.513 25.823.388        79.973.901
     1.1     Deposits Held by the Risk Group of the Bank                             847.848             113.756     961.604              541.356       37.743         579.099
     1.2     Other                                                               64.353.934         35.440.659 99.794.593             53.609.157 25.785.645       79.394.802
     II.     DERIVATIVE FINANCIAL LIABILITIES HELD FOR TRADING             (2)              30          43.818        43.848                     14    50.652           50.666
     III.    FUNDS BORROWED                                                (3)      837.988          12.777.167   13.615.155             545.198 6.758.137         7.303.335
     IV.     MONEY MARKET BALANCES                                         (3)        771.416                  -      771.416             71.008     310.222           381.230
     4.1     Interbank money market borrowings                                                -                 -             -                    -          -                  -
     4.2     Istanbul Stock Exchange Takasbank borrowings                                     -                 -             -                    -          -                  -
     4.3     Funds from repurchase agreements                                          771.416                  -      771.416             71.008      310.222           381.230
     V.      MARKETABLE SECURITIES ISSUED (Net)                            (4)      946.297          3.218.387    4.164.684             692.270 1.346.168          2.038.438
     5.1     Treasury bills                                                          946.297                    -    946.297             692.270              -        692.270
     5.2     Asset-backed securities                                                          -                 -             -                    -          -                  -
     5.3     Bonds                                                                            -       3.218.387     3.218.387                      - 1.346.168         1.346.168
     VI.     FUNDS                                                         (5) 1.488.542                       -  1.488.542           1.407.887              -      1.407.887
     6.1     Borrower Funds                                                            24.702                   -      24.702               27.221            -            27.221
     6.2     Other                                                                 1.463.840                    -  1.463.840           1.380.666              -      1.380.666
     VII.    SUNDRY CREDITORS                                                     1.543.681             80.372    1.624.053            1.139.692       63.725       1.203.417
     VIII.   OTHER LIABILITIES                                             (6)      953.828           280.768     1.234.596           1.108.387       161.659      1.270.046
     IX.     FACTORING PAYABLES                                                               -                -              -                    -         -                  -




                                                                                                                                                                                     Review of Operations in 2013
     X.      FINANCE LEASE PAYABLES                                        (7)          1.390                  -        1.390               1.240            -            1.240
     10.1    Finance lease payables                                                       1.751                 -         1.751               1.737           -             1.737
     10.2    Operating lease payables                                                         -                 -             -                    -          -                  -
     10.3    Other                                                                            -                 -             -                    -          -                  -
     10.4    Deferred finance lease expenses (-)                                           361                  -          361                 497            -              497
     XI.     DERIVATIVE FINANCIAL LIABILITIES HELD FOR RISK
             MANAGEMENT                                                     (8)                -             -                -                -              -              -
     11.1    Fair value risk hedging                                                            -             -                -                -             -               -
     11.2 Cash flow risk hedging                                                                -             -                -                -             -               -
     11.3 Net foreign investment risk hedging                                                   -             -                -                -             -               -
     XII. PROVISIONS                                                        (9)     1.897.032            3.204     1.900.236         1.809.867         16.970       1.826.837
     12.1 General loan provisions                                                      1.134.717              -       1.134.717          972.148              -        972.148
     12.2 Restructuring provisions                                                              -             -                -                -             -               -
     12.3 Employee benefits provisions                                                 515.688                -       515.688           401.748               -        401.748
     12.4 Insurance technical reserves (Net)                                                    -             -                -                -             -               -
     12.5 Other provisions                                                             246.627           3.204        249.831            435.971        16.970         452.941
     XIII. TAX LIABILITY                                                   (10)       197.595               22        197.617           501.681              3        501.684
     13.1 Current tax liability                                                        189.292              22         189.314           501.681             3         501.684
     13.2 Deferred tax liability                                                          8.303               -          8.303                  -             -               -
     XIV. LIABILITIES FOR ASSET HELD FOR SALE AND HELD FROM
                                                                                                                                                                                     Corporate Governance



             DISCONTINUED OPERATIONS (Net)                                  (11)            -                  -                -                 -          -                 -
                                                                                                                                                                                       Management and




     14.1 Held for sale purpose                                                              -                 -                 -                 -         -                  -
     14.2 Held from discontinued operations                                                  -                 -                 -                 -         -                  -
     XV. SUBORDINATED CAPITAL                                              (12)             -                  -                -                 -          -                 -
     XVI. SHAREHOLDERS' EQUITY                                             (13) 14.291.687           (145.914)      14.145.773       12.277.714        45.241     12.322.955
     16.1 Paid-in capital                                                        1.250.000                     -     1.250.000        1.250.000              -     1.250.000
     16.2 Capital reserves                                                         2.186.832           (145.914)      2.040.918        2.379.703        45.241      2.424.944
     16.2.1 Share Premium                                                                    -                 -                 -                 -         -                  -
     16.2.2 Share cancellation profits                                                       -                 -                 -                 -         -                  -
     16.2.3 Marketable securities revaluation fund                                  959.464            (145.914)         813.550         1.154.283      45.241        1.199.524
     16.2.4 Tangible assets revaluation reserves                                             -                 -                 -                 -         -                  -
     16.2.5 Intangible assets revaluation reserves                                           -                 -                 -                 -         -                  -
     16.2.6 Revaluation reserves of real estate for investment purpose                       -                 -                 -                 -         -                  -
     16.2.7 Bonus shares of subsidiaries, associates and joint ventures                 6.917                  -            6.917            4.969           -            4.969
     16.2.8 Hedging Funds (effective portion)                                                -                 -                 -                 -         -                  -
     16.2.9 Value Increase on Assets Held for Sale                                           -                 -                 -                 -         -                  -
                                                                                                                                                                                     Financial Information and Assessment




     16.2.10 Other capital reserves                                                 1.220.451                  -        1.220.451       1.220.451            -       1.220.451
     16.3 Profit reserves                                                          8.104.012                   -       8.104.012     6.052.800               -     6.052.800
     16.3.1 Legal reserves                                                        1.048.602                    -      1.048.602          884.336             -        884.336
     16.3.2 Statutory reserves                                                               -                 -                 -                 -         -                  -
                                                                                                                                                                                             on Risk Management




     16.3.3 Extraordinary reserves                                               6.993.085                     -     6.993.085            5.113.614          -         5.113.614
     16.3.4 Other profit reserves                                                      62.325                  -           62.325          54.850            -          54.850
     16.4 Profit/Loss                                                             2.750.843                    -      2.750.843          2.595.211           -        2.595.211
     16.4.1 Prior years income/loss                                                          -                 -                 -                 -         -                  -
     16.4.2 Period profit/loss                                                    2.750.843                    -      2.750.843          2.595.211           -        2.595.211

             TOTAL LIABILITIES AND SHAREHOLDERS’ EQUITY                            88.131.268       51.812.239 139.943.507           73.705.471 34.576.165 108.281.636




                   The accompanying notes are an integral part of these unconsolidated financial statements.


                                                                                                                                                                               159
CaseHALKBANK
      1:15-cr-00867-RMB
             2013 ANNUAL REPORT Document 593-23 Filed 01/21/20 Page 162 of 358


    TÜRKİYE HALK BANKASI A.Ş.
    UNCONSOLIDATED STATEMENT OF OFF-BALANCE SHEET ITEMS
    AS OF 31 DECEMBER 2013
    (Amounts expressed in thousand Turkish Lira (TRY) unless otherwise stated.)




    II. STATEMENT OF OFF-BALANCE SHEET ITEMS
                                                                                                           Audited                                                          Audited
                                                                                                        Current period                                                    Prior period
                                                                                                      31 December 2013                                                 31 December 2012
              OFF BALANCE SHEET                                              Note                 TRY           FC                        Total                    TRY           FC                           Total

    A.        COMMITMENTS AND CONTINGENCIES (I+II+III)                                  35.741.926            31.187.469          66.929.395            23.574.555             19.925.871           43.500.426
    I.        GUARANTEES AND SURETYSHIPS                                       (1)      12.812.483          14.225.694              27.038.177           9.759.258              9.974.945            19.734.203
    1.1       Letters of guarantee                                                         12.237.139             8.110.398          20.347.537              9.448.123           5.742.789               15.190.912
    1.1.1     Guarantees subject to public procurement law                                   1.070.118         6.452.989                 7.523.107              613.927          4.505.391                   5.119.318
    1.1.2     Guarantees given for foreign trade operations                                             -                    -                       -                   -                    -                        -
    1.1.3     Other letters of guarantee                                                     11.167.021          1.657.409           12.824.430             8.834.196             1.237.398             10.071.594
    1.2       Bank loans                                                                      90.489               1.854.314           1.944.803                  31.047           1.152.260                1.183.307
    1.2.1     Import acceptances                                                                        -            165.770               165.770                       -            198.974                 198.974
    1.2.2     Other bank acceptances                                                          90.489             1.688.544              1.779.033                 31.047            953.286                 984.333
    1.3       Letters of credit                                                                  2.062           3.787.344            3.789.406                      1.661       2.806.361              2.808.022
    1.3.1     Documentary letters of credit                                                      2.062           3.787.344            3.789.406                      1.661       2.806.361              2.808.022
    1.3.2     Other letters of credit                                                                   -                    -                       -                   -                    -                        -
    1.4       Guaranteed prefinancings                                                                  -                    -                       -                   -                    -                        -
    1.5       Endorsements                                                                              -                    -                       -                   -                    -                        -
    1.5.1     Endorsements to Central Bank of Turkish Republic                                          -                    -                       -                   -                    -                        -
    1.5.2     Other Endorsements                                                                        -                    -                       -                   -                    -                        -
    1.6       Purchase guarantees on marketable security issuance                                       -                    -                       -                   -                    -                        -
    1.7       Factoring guarantees                                                                      -                    -                       -                   -                    -                        -
    1.8       Other guarantees                                                               482.563                473.638               956.201               278.197              273.535                   551.732
    1.9       Other surety ships                                                                    230                      -                   230                 230                      -                    230
    II.       COMMITMENTS                                                      (1)      17.851.286              1.134.293          18.985.579           12.728.819               1.427.212             14.156.031
    2.1       Irrevocable commitments                                                     17.851.286               1.134.293         18.985.579            12.728.819               1.427.212            14.156.031
    2.1.1     Forward asset purchase commitments                                             619.400                842.453              1.461.853               114.683           1.194.372             1.309.055
    2.1.2     Forward deposit purchase and sale commitments                                             -                    -                       -                   -                    -                        -
    2.1.3     Capital commitments to subsidiaries and associates                                        -                    -                       -                   -                    -                        -
    2.1.4     Loan granting commitments                                                    1.280.418                291.840             1.572.258             820.602              232.840                1.053.442
    2.1.5     Securities underwriting commitments                                                       -                    -                       -                   -                    -                        -
    2.1.6     Payment commitments for reserve deposits                                                  -                    -                       -                   -                    -                        -
    2.1.7     Payment commitments for cheques                                            4.670.295                           -        4.670.295            4.575.929                          -          4.575.929
    2.1.8     Tax and fund liabilities from export commitments                                    13.413                     -                 13.413             13.903                      -                 13.903
    2.1.9     Commitments for credit card expenditure limits                             9.883.048                           -       9.883.048                6.013.182                       -            6.013.182
    2.1.10    Commitments for credit cards and banking services promotions                      37.663                       -               37.663              30.707                       -                30.707
    2.1.11    Receivables from short sale commitments                                                   -                    -                       -                   -                    -                        -
    2.1.12    Payables for short sale commitments                                                       -                    -                       -                   -                    -                        -
    2.1.13    Other irrevocable commitments                                                1.347.049                         -         1.347.049               1.159.813                      -              1.159.813
    2.2       Revocable commitments                                                                     -                    -                       -                   -                    -                        -
    2.2.1     Revocable loan granting commitments                                                       -                    -                       -                   -                    -                        -
    2.2.2     Other revocable commitments                                                               -                    -                       -                   -                    -                        -
    III.      DERIVATIVE FINANCIAL INSTRUMENTS                                           5.078.157           15.827.482          20.905.639              1.086.478              8.523.714               9.610.192
    3.1       Derivative financial instruments held for risk management                                -                     -                      -                    -                    -                        -
    3.1.1     Fair value risk hedging transactions                                                     -                     -                      -                    -                    -                        -
    3.1.2     Cash flow risk hedging transactions                                                      -                     -                      -                    -                    -                        -
    3.1.3     Net foreign investment risk hedging transactions                                         -                     -                      -                    -                    -                        -
    3.2       Transactions for trading                                                      5.078.157          15.827.482          20.905.639               1.086.478             8.523.714                9.610.192
    3.2.1     Forward foreign currency buy/sell transactions                                  714.053             1.044.314             1.758.367             290.326               1.124.423              1.414.749
    3.2.1.1   Forward foreign currency transactions-buy                                       331.254                622.128              953.382              137.840             523.850                  661.690
    3.2.1.2   Forward foreign currency transactions-sell                                     382.799                422.186             804.985                152.486             600.573                  753.059
    3.2.2     Currency and interest rate swaps                                              4.251.671          14.489.241             18.740.912              594.655            6.634.821                7.229.476
    3.2.2.1   Currency swap-buy                                                                         -       8.732.436              8.732.436                         -       3.633.289               3.633.289
    3.2.2.2   Currency swap-sell                                                             4.251.671        4.400.005                 8.651.676             594.655            3.001.532                3.596.187
    3.2.2.3   Interest rate swap-buy                                                                    -         678.400                678.400                         -                    -                        -
    3.2.2.4   Interest Rate swap-sell                                                                   -         678.400                678.400                         -                    -                        -
    3.2.3     Currency, interest rate and marketable securities options                         112.433             138.604                251.037              142.397                138.737                 281.134
    3.2.3.1   Currency call options                                                            56.220                 69.298                 125.518               71.195               69.373               140.568
    3.2.3.2   Currency put options                                                               56.213              69.306                  125.519              71.202               69.364                140.566
    3.2.3.3   Interest rate call options                                                                -                    -                       -                   -                    -                        -
    3.2.3.4   Interest rate put options                                                                 -                    -                       -                   -                    -                        -
    3.2.3.5   Marketable securities call options                                                        -                    -                       -                   -                    -                        -
    3.2.3.6   Marketable securities put options                                                         -                    -                       -                   -                    -                        -
    3.2.4     Currency futures                                                                          -                    -                       -                   -                    -                        -
    3.2.4.1   Currency futures-buy                                                                      -                    -                       -                   -                    -                        -
    3.2.4.2   Currency futures-sell                                                                     -                    -                       -                   -                    -                        -
    3.2.5     Interest rate buy/sell futures                                                            -                    -                       -                   -                    -                        -
    3.2.5.1   Interest rate futures-buy                                                                 -                    -                       -                   -                    -                        -
    3.2.5.2   Interest rate futures-sell                                                                -                    -                       -                   -                    -                        -
    3.2.6     Other                                                                                     -             155.323               155.323               59.100             625.733                684.833
    B.        CUSTODY AND PLEDGED ASSETS (IV+V+VI)                                      321.233.121         72.529.896           393.763.017           704.252.711            371.861.692         1.076.114.403
    IV.       CUSTODIES                                                               135.196.837           10.910.244            146.107.081 104.096.962                      7.950.683            112.047.645
    4.1       Assets under management                                                                   -                    -                       -                   -                    -                        -
    4.2       Custody marketable securities                                             43.376.098                   355.831          43.731.929         34.773.375                  261.407           35.034.782
    4.3       Cheques in collection process                                                 9.512.510          8.065.593               17.578.103          6.835.897             5.949.001             12.784.898
    4.4       Commercial notes in collection process                                     59.338.391                309.893          59.648.284          44.209.012                   264.451           44.473.463
    4.5       Other assets in collection process                                                        -                    -                       -                  71                    -                       71
    4.6       Underwritten securities                                                                 15                     -                     15                 279                     -                    279
    4.7       Other custodies                                                                    8.228                   1.691                 9.919               3.858                 3.280                    7.138
    4.8       Custodians                                                                 22.961.595               2.177.236            25.138.831         18.274.470              1.472.544              19.747.014
    V.        PLEDGED ASSETS                                                         186.036.284             61.619.652          247.655.936 600.155.749                     363.911.009          964.066.758
    5.1       Marketable securities                                                         2.515.437                112.204            2.627.641           1.882.364                  89.705            1.972.069
    5.2       Collateral notes                                                            5.642.469                 533.530            6.175.999          5.298.088                  391.834             5.689.922
    5.3       Commodity                                                                        25.830                        -              25.830              25.830                        -                25.830
    5.4       Warranty                                                                                  -                    -                       -                   -                    -                        -
    5.5       Land and buildings                                                       142.665.688            47.405.559            190.071.247          119.576.819            37.487.018            157.063.837
    5.6       Other pledged assets                                                       32.206.181             12.594.731          44.800.912         470.862.072             325.350.131           796.212.203
    5.7       Pledges                                                                    2.980.679                  973.628           3.954.307             2.510.576                 592.321            3.102.897
    VI.       ACCEPTED BILL GUARANTEES AND SURETIES                                                    -                     -                      -                    -                   -                         -

              TOTAL OFF BALANCE SHEET ACCOUNTS (A+B)                                 356.975.047            103.717.365          460.692.412           727.827.266           391.787.563          1.119.614.829




                     The accompanying notes are an integral part of these unconsolidated financial statements.


     160
Case 1:15-cr-00867-RMB Document 593-23 Filed 01/21/20 Page 163 of 358


     TÜRKİYE HALK BANKASI A.Ş.




                                                                                                                                                             Corporate Profile
     UNCONSOLIDATED STATEMENT OF INCOME
     FOR THE YEAR ENDED 31 DECEMBER 2013
     (Amounts expressed in thousand Turkish Lira (TRY) unless otherwise stated.)




     III. STATEMENT OF INCOME
                                                                                                                    Audited                  Audited
                                                                                                             Current period             Prior period
                                                                                                                 1 January-               1 January-




                                                                                                                                                             Assessment of the Management
              INCOME AND EXPENSES                                                               Note     31 December 2013         31 December 2012

     I.     INTEREST INCOME                                                                        (1)          9.204.643                8.990.983
     1.1    Interest on loans                                                                                       7.134.261              6.730.541
     1.2    Interest received from reserve deposits                                                                        338                      348
     1.3    Interest received from banks                                                                               10.883                    12.181
     1.4    Interest received from money market placements                                                               1.299                   6.526
     1.5    Interest income on marketable securities                                                             2.053.202                  2.238.713
     1.5.1  Financial assets held for trading                                                                           2.540                     1.647
     1.5.2  Financial assets at fair value through profit and loss                                                            -                        -
     1.5.3  Financial assets available-for-sale                                                                     763.944                  806.292
     1.5.4  Investments held-to-maturity                                                                           1.286.718                1.430.774
     1.6    Finance lease income                                                                                              -                        -
     1.7    Other interest income                                                                                       4.660                    2.674
     II.    INTEREST EXPENSE                                                                      (2)           4.375.645                4.514.906
     2.1    Interest on deposits                                                                                 3.839.052               4.084.300
     2.2    Interest on borrowings                                                                                    221.759                  149.255
     2.3    Interest on money market borrowings                                                                        84.331                  134.448




                                                                                                                                                             Review of Operations in 2013
     2.4    Interest on bonds issued                                                                                 178.206                    96.597
     2.5    Other interest expense                                                                                     52.297                  50.306
     III.   NET INTEREST INCOME [ I – II ]                                                                      4.828.998                4.476.077
     IV.    NET FEES AND COMMISSIONS INCOME                                                                      930.006                    858.424
     4.1    Fees and commissions income                                                                            1.186.965               1.023.432
     4.1.1  Non-cash loans                                                                                           160.772                   122.853
     4.1.2  Other                                                                                                  1.026.193                900.579
     4.2    Fees and commissions expenses                                                                           256.959                  165.008
     4.2.1  Non-cash loans                                                                                                   6                        9
     4.2.2  Other                                                                                                   256.953                   164.999
     V.     DIVIDEND INCOME                                                                       (3)                 97.468                  64.024
     VI.    NET TRADING PROFIT (NET)                                                              (4)              244.443                  554.644
     6.1    Profit/loss from capital market operations                                                               322.837                  385.274
     6.2    Profit/loss from financial derivative transactions                                                      470.853                (207.837)
     6.3    Foreign exchange gains/losses                                                                         (549.247)                   377.207
     VII.   OTHER OPERATING INCOME                                                                (5)              767.638                  360.242
     VIII.  TOTAL OPERATING INCOME (III+IV+V+VI+VII)                                                            6.868.553                  6.313.411
     IX.    LOANS AND OTHER RECEIVABLES IMPAIRMENT LOSS PROVISIONS (-)                            (6)              848.742                  886.616
     X.     OTHER OPERATING EXPENSES(-)                                                           (7)           2.654.919                2.097.656
                                                                                                                                                             Corporate Governance



     XI.    NET OPERATING INCOME/(LOSS) (VIII-IX-X)                                                             3.364.892                 3.329.139
                                                                                                                                                               Management and




     XII.   AMOUNT RECORDED IN EXCESS AS GAIN AFTER MERGER                                                                   -                        -
     XIII.  PROFIT/LOSSES FROM EQUITY METHOD APPLIED SUBSIDIARIES                                                            -                        -
     XIV    GAIN / (LOSS) ON NET MONETARY POSITION                                                                           -                        -
     XV.    INCOME/(LOSS) BEFORE TAXES (XI+XII+XIII+XIV)                                          (8)           3.364.892                 3.329.139
     XVI.   TAX INCOME PROVISION (±)                                                              (9)           (614.049)                 (733.928)
     16.1   Current tax provision                                                                                (262.808)                (1.021.768)
     16.2   Deferred tax provision                                                                                  (351.241)                287.840
     XVII.  NET OPERATING INCOME AFTER TAX (XV±XVI)                                              (10)           2.750.843                 2.595.211
     XVIII. INCOME FROM DISCONTINUED OPERATIONS                                                                              -                        -
     18.1   Property and equipment income held for sale                                                                       -                        -
     18.2   Sale profits from associates, subsidiaries and joint ventures (business partners)                                 -                        -
     18.3   Other income from terminated operations                                                                           -                        -
     XIX.   EXPENSES FROM DISCONTINUED OPERATIONS (-)                                                                        -                        -
     19.1   Property and equipment expense held for sale                                                                      -                        -
                                                                                                                                                             Financial Information and Assessment




     19.2   Sale losses from associates, subsidiaries and joint ventures (business partners)                                  -                        -
     19.3   Other expenses from discontinued operations                                                                       -                        -
     XX.    INCOME/EXPENSE BEFORE TAXES FROM DISCONTINUED OPERATIONS
                                                                                                                                                                     on Risk Management




            (XVIII-XIX)                                                                           (8)                    -                         -
     XXI. PROVISION FOR TAXES ON INCOME FROM DISCONTINUED OPERATIONS (±)                          (9)                    -                         -
     21.1   Current tax provision                                                                                         -                        -
     21.2   Deferred tax provision                                                                                        -                        -
     XXII. NET PROFIT/LOSSES FROM DISCONTINUED OPERATIONS (XX±XXI)                               (10)                    -                         -
     XXIII. NET PROFIT/(LOSS) (XVII+XXII)                                                         (11)           2.750.843                 2.595.211

              Earnings/losses per share (Full TRY)                                                                 2,20067                    2,07617


                   The accompanying notes are an integral part of these unconsolidated financial statements.


                                                                                                                                                       161
CaseHALKBANK
      1:15-cr-00867-RMB
             2013 ANNUAL REPORT Document 593-23 Filed 01/21/20 Page 164 of 358


    TÜRKİYE HALK BANKASI A.Ş.
    UNCONSOLIDATED STATEMENT OF INCOME AND EXPENSE ITEMS ACCOUNTED UNDER
    SHAREHOLDERS’ EQUITY FOR THE YEAR ENDED 31 DECEMBER 2013
    (Amounts expressed in thousand Turkish Lira (TRY) unless otherwise stated.)




    IV. STATEMENT OF INCOME AND EXPENSE ITEMS ACCOUNTED UNDER SHAREHOLDERS’ EQUITY
                                                                                                   Audited          Audited
                                                                                             Current period     Prior period
           STATEMENT OF INCOME AND EXPENSE ITEMS ACCOUNTED UNDER                                 1 January-       1 January-
           SHAREHOLDERS’ EQUITY                                                           31 December 2013 31 December 2012


    I.     ADDITIONS TO MARKETABLE SECURITIES REVALUATION DIFFERENCES FOR
           AVAILABLE FOR SALE FINANCIAL ASSETS                                                   (516.086)          792.305
    II.    TANGIBLE ASSETS REVALUATION DIFFERENCES                                                         -               -
    III.   INTANGIBLE ASSETS REVALUATION DIFFERENCES                                                       -               -
    IV.    FOREIGN EXCHANGE DIFFERENCES FOR FOREIGN CURRENCY
           TRANSACTIONS                                                                                    -          7.669
    V.     PROFIT/LOSS FROM DERIVATIVE FINANCIAL INSTRUMENTS FOR CASH FLOW
           HEDGE PURPOSES
           (Effective portion of fair value differences)                                                   -               -
    VI. PROFIT/LOSS FROM DERIVATIVE FINANCIAL INSTRUMENTS FOR HEDGE OF
        NET INVESTMENTS IN FOREIGN OPERATIONS
        (Effective portion of fair value differences)                                                      -               -
    VII. THE EFFECT OF CORRECTIONS OF ERRORS AND CHANGES IN ACCOUNTING
         POLICIES                                                                                          -        809.721
    VIII. OTHER PROFIT LOSS ITEMS ACCOUNTED UNDER EQUITY DUE TO TAS                                 20.878              547
    IX. DEFERRED TAX OF VALUATION DIFFERENCES                                                       118.657        (135.724)
    X.     TOTAL NET PROFIT/LOSS ACCOUNTED UNDER EQUITY (I+II+…+IX)                               (376.551)        1.474.518
    XI. PROFIT/LOSS                                                                              2.750.843         2.595.211
    11.1   Change in fair value of marketable securities (Transfer to profit/loss)                  297.714          369.244
    11.2 Reclassification and transfer of derivatives accounted for cash flow hedge
         purposes to income statement                                                                      -               -
    11.3 Transfer of hedge of net investments in foreign operations to income statement                    -               -
    11.4 Other                                                                                     2.453.129       2.225.967


    XII. TOTAL PROFIT/LOSS ACCOUNTED FOR THE PERIOD (X±XI)                                        2.374.292       4.069.729




                 The accompanying notes are an integral part of these unconsolidated financial statements.


    162
       V. STATEMENT OF CHANGES IN SHAREHOLDERS’ EQUITY
                                                                                                                                                                                                                                                                                    Value
                                                                                                                                                                                                                                                                               change in
                                                                                                                  Effect of                                                                                                                   Revaluation                        pro. and
                                                                                                                  inflation                 Share                                                      Current       Prior           Valuation changes in                     equip. held
                                                                                                              adjustments              certificate                         Extra-                   period net period net           changes in prop. and         Bonus            for sale        Total
                                                                                                      Paid in on paid in       Share cancellation     Legal Statutory   ordinary          Other       income/    income/            marketable equip. and shares from Hedging purp./term. shareholders’
                                                                                             Note     capital       capital premium         profit reserves reserves    reserves       reserves          (loss)     (loss)                sec. int. assets shareholders funds          op.      equity
                1 January 2012– 31 December 2012
       I.       Balance at end of prior period                                                      1.250.000    1.220.451         -            -   749.652         -   3.589.934         47.181     2.045.134                 -      (266.778)         -        4.422       -           -    8.639.996
       II.      Corrections according to TAS 8                                                               -           -         -            -         -         -            -             -              -                -              -         -            -       -           -             -
       2.1      The effect of corrections of errors                                                          -           -         -            -          -        -            -             -              -                -              -         -             -      -           -             -
       2.2      The effects of changes in accounting policy                                                  -           -         -            -          -        -            -             -              -                -              -         -             -      -           -             -
       III.     New balance (I + II)                                                                1.250.000    1.220.451         -            -   749.652         -   3.589.934         47.181     2.045.134                 -      (266.778)         -        4.422       -           -    8.639.996
                Changes within the period
       IV.      Increase/decrease generated by merger                                                        -           -         -            -           -       -             -            -               -               -              -         -             -      -           -             -
       V.       Valuation changes in marketable securities                                                   -           -         -            -           -       -             -            -               -               -      1.466.302         -             -      -           -     1.466.302
       VI.      Hedging funds (effective portion)                                                            -           -         -            -           -       -             -            -               -               -              -         -             -      -           -             -
       6.1      Cash-flow hedge                                                                              -           -         -            -           -       -             -            -               -               -               -        -             -      -           -              -
       6.2      Hedges for investment made in foreign countries                                              -           -         -            -           -       -             -            -               -               -               -        -             -      -           -              -
       VII.     Revaluation changes of property and equipment                                                -           -         -            -           -       -             -            -               -               -              -         -             -      -           -             -
       VIII.    Revaluation changes of intangible assets                                                     -           -         -            -           -       -             -            -               -               -              -         -             -      -           -             -
                Bonus shares from investment and associates, subsidiaries and joint
       IX.      ventures (business partners).                                                                -           -         -            -           -       -             -           -                -               -               -        -          547       -           -            547
       X.       Foreign exchange differences                                                                 -           -         -            -           -       -             -       7.669                -               -               -        -            -       -           -          7.669
       XI.      Changes after disposal of securities                                                         -           -         -            -           -       -             -           -                -               -               -        -            -       -           -              -
       XII.     Changes after reclassification of securities                                                 -           -         -            -           -       -             -           -                -               -               -        -            -       -           -              -
                Effect of changes in shareholders equity of investments and associates to
       XIII.    bank's shareholders equity                                                                   -           -         -            -          -        -             -           -                 -              -               -        -            -       -           -              -
       XIV.     Increase in capital                                                                          -           -         -            -          -        -             -           -                 -              -               -        -            -       -           -              -
       14.1     Cash                                                                                         -           -         -            -           -       -              -          -                 -               -               -       -             -      -           -              -
       14.2     From internal resources                                                                      -           -         -            -           -       -              -          -                 -               -               -       -             -      -           -              -
       XV.      Issuance of share certificates at end of period                                              -           -         -            -          -        -              -          -                 -              -                -       -             -      -           -              -
       XVI.     Share cancellation profits                                                                   -           -         -            -          -        -              -          -                 -              -                -       -             -      -           -              -
                                                                                                                                                                                                                                                                                                                                                                                                 FOR THE YEAR ENDED 31 DECEMBER 2013




       XVII.    Adjustment to paid-in capital                                                                -           -         -            -          -        -              -          -                 -              -                -       -             -      -           -              -
       XVIII.   Other                                                                                        -           -         -            -          -        -              -          -                 -              -                -       -             -      -           -              -
       XIX.     Net profit or losses                                                                         -           -         -            -          -        -              -          -        2.595.211               -                -       -             -      -           -      2.595.211
       XX.      Profit distribution                                                                          -           -         -            -   134.684         -   1.523.680             -     (2.045.134)                -                -       -             -      -           -     (386.770)
       20.1     Dividends distributed                                                                        -           -         -            -           -       -              -          -                 -    (386.770)                  -       -             -      -           -      (386.770)
       20.2     Transfers to legal reserves                                                                  -           -         -            -    134.684        -     1.523.680           -                 -   (1.658.364)                 -       -             -      -           -              -
       20.3     Other                                                                                        -           -         -            -           -       -              -          -       (2.045.134)      2.045.134                -       -             -      -           -              -
                Closing balance                                                                     1.250.000    1.220.451         -            -   884.336         -     5.113.614     54.850         2.595.211               -       1.199.524        -        4.969       -           -    12.322.955

                1 January 2013 – 31 December 2013
       I.       Balance at end of prior period                                                      1.250.000    1.220.451         -            -   884.336         -     5.113.614     54.850        2.595.211                -       1.199.524        -        4.969       -           -    12.322.955
                Changes within the period
       II.      Increase or decrease generated by merger                                                     -           -         -            -           -       -             -            -               -               -              -         -             -      -           -             -
       III.     Valuation changes in marketable securities                                                   -           -         -            -           -       -             -            -               -               -      (393.643)         -             -      -           -     (393.643)
                                                                                                                                                                                                                                                                                                                                                                                                                                                        TÜRKİYE HALK BANKASI A.Ş.
                                                                                                                                                                                                                                                                                                                   (Amounts expressed in thousand Turkish Lira (TRY) unless otherwise stated.)




       IV.      Hedging Funds (effective portion)                                                            -           -         -            -           -       -             -            -               -               -              -         -             -      -           -             -
       4.1      Cash flow hedge                                                                              -           -         -            -           -       -             -            -               -               -              -         -             -      -           -             -
       4.2      Hedges for investments made in foreign countries                                             -           -         -            -           -       -             -            -               -               -              -         -             -      -           -             -
       V.       Revaluation changes of property and equipment                                                -           -         -            -           -       -             -            -               -               -              -         -             -      -           -             -
       VI.      Revaluation changes of intangible assets                                                     -           -         -            -           -       -             -            -               -               -              -         -             -      -           -             -
                Bonus shares from investment and associates, subsidiaries and joint
       VII.     ventures (business partners)                                                                 -           -         -            -          -        -             -            -               -               -              -         -        1.948       -           -          1.948
       VIII.    Foreign exchange differences                                                                 -           -         -            -          -        -             -      (7.669)               -               -          7.669         -             -      -           -               -
       IX.      Changes after disposal of securities                                                         -           -         -            -          -        -             -            -               -               -               -        -             -      -           -               -
       X.       Changes after reclassification of securities                                                 -           -         -            -          -        -             -            -               -               -               -        -             -      -           -               -
                Effect of changes in shareholders equity of investments and associates to
       XI.      bank's shareholders equity                                                                   -           -         -            -           -       -              -            -               -              -              -         -             -      -           -                -
       XII.     Increase in capital                                                                          -           -         -            -           -       -              -            -               -              -              -         -            -       -           -                -
       12.1     Cash                                                                                         -           -         -            -           -       -              -            -               -              -              -         -             -      -           -                -
                                                                                                                                                                                                                                                                                                                                                                                                 UNCONSOLIDATED STATEMENT OF CHANGES IN SHAREHOLDERS’ EQUITY




       12.2     From internal resources                                                                      -           -         -            -           -       -              -            -               -              -              -         -             -      -           -                -
       XIII.    Issuance of share certificates at end of period                                              -           -         -            -          -        -              -           -                -              -              -         -            -       -           -                -
       XIV.     Share cancellation profits                                                                   -           -         -            -          -        -              -           -                -              -              -         -            -       -           -                -
       XV.      Adjustment to paid-in capital                                                                -           -         -            -          -        -              -           -                -              -              -         -            -       -           -                -
       XVI.     Other                                                                                        -           -         -            -          -        -              -      15.144                -              -              -         -            -       -           -          15.144
       XVII.    Net profit or losses                                                                         -           -         -            -          -        -              -           -    2.750.843                  -              -         -            -       -           -     2.750.843
       XVIII.   Profit distribution                                                                          -           -         -            - 164.266           -    1.879.471             -    (2.595.211)                -              -         -            -       -           -      (551.474)
       18.1     Dividends distributed                                                                        -           -         -            -           -       -              -            -               -      (551.474)              -         -             -      -           -        (551.474)
       18.2     Transfers to legal reserves                                                                  -           -         -            -    164.266        -      1.879.471            -               -   (2.043.737)               -         -             -      -           -                -
       18.3     Other                                                                                        -           -         -            -           -       -              -            -     (2.595.211)      2.595.211              -         -             -      -           -                -
                Closing balance                                                                     1.250.000    1.220.451         -            - 1.048.602         -   6.993.085        62.325     2.750.843                  -       813.550          -        6.917       -           -     14.145.773

                                                                        The accompanying notes are an integral part of these unconsolidated financial statements.




163
      Financial Information and Assessment                                                    Management and                                               Review of Operations in 2013                                                   Assessment of the Management                                        Corporate Profile
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    Case 1:15-cr-00867-RMB Document 593-23 Filed 01/21/20 Page 165 of 358




              on Risk Management                                                            Corporate Governance
CaseHALKBANK
      1:15-cr-00867-RMB
             2013 ANNUAL REPORT Document 593-23 Filed 01/21/20 Page 166 of 358


    TÜRKİYE HALK BANKASI A.Ş.
    UNCONSOLIDATED STATEMENT OF CASH FLOWS
    FOR THE YEAR ENDED 31 DECEMBER 2013
    (Amounts expressed in thousand Turkish Lira (TRY) unless otherwise stated.)




    VI. STATEMENT OF CASH FLOWS
                                                                                                                  Audited                 Audited
                                                                                                            Current period            Prior period
                                                                                                Note    31 December 2013        31 December 2012
    A.       CASH FLOWS FROM BANKING OPERATIONS

    1.1      Operating profit before changes in operating assets and liabilities                                2.536.081              4.044.084

    1.1.1    Interest received                                                                                    8.703.727               9.217.989
    1.1.2    Interest paid                                                                                      (3.574.895)             (4.432.574)
    1.1.3    Dividend received                                                                                          9.718                   622
    1.1.4    Fees and commissions received                                                                         1.186.965              1.023.432
    1.1.5    Other income                                                                                            519.290                 187.941
    1.1.6    Collections from previously written off loans                                                            551.439              479.026
    1.1.7    Cash payments to personnel and service suppliers                                                     (1.112.977)            (870.456)
    1.1.8    Taxes paid                                                                                          (679.899)                (795.523)
    1.1.9    Other                                                                                (1)           (3.067.287)               (766.373)

    1.2      Assets and Liabilities Subject to Banking Operations                                               2.781.230             (5.260.269)

    1.2.1    Net decrease in financial assets held for sale                                                           (2.942)                 13.344
    1.2.2    Net (increase) decrease in financial assets at fair value through profit or loss                               -                       -
    1.2.3    Net (increase) decrease in due from banks and other financial institutions                              (6.000)                        -
    1.2.4    Net (increase) decrease in loans                                                                  (18.888.493)            (9.845.777)
    1.2.5    Net (increase) decrease in other assets                                                            (6.052.205)            (6.307.320)
    1.2.6    Net increase (decrease) in bank deposits                                                              2.610.271                451.160
    1.2.7    Net increase (decrease) in other deposits                                                            18.104.232            13.224.389
    1.2.8    Net increase (decrease) in loans borrowed                                                            6.278.279                1.011.237
    1.2.9    Net increase (decrease) in matured payables                                                                    -                       -
    1.2.10   Net increase (decrease) in other liabilities                                         (1)               738.088            (3.807.302)

    I.       Net cash provided from banking operations                                                            5.317.311            (1.216.185)

    B.       CASH FLOWS FROM INVESTMENT ACTIVITIES

    II.      Net cash provided from/ (used in) investing activities                                           (5.746.424)                1.107.029

    2.1      Cash paid for purchase of joint ventures, associates and subsidiaries                                (167.590)                (88.882)
    2.2      Cash obtained from sale of entities joint ventures, associates and subsidiaries                               -                    1.512
    2.3      Fixed assets purchases                                                                              (290.959)                (303.169)
    2.4      Fixed assets sales                                                                                     235.905                  174.811
    2.5      Cash paid for purchase of financial assets available for sale                                      (11.818.797)            (3.937.035)
    2.6      Cash obtained from sale of financial assets available for sale                                      7.587.200               4.882.876
    2.7      Cash paid for purchase of investment securities                                                    (3.780.572)             (2.045.413)
    2.8      Cash obtained from sale of investment securities                                                     2.498.722               2.434.176
    2.9      Other                                                                                                  (10.333)                (11.847)

    C.       CASH FLOWS FROM FINANCING ACTIVITIES

    III.     Net cash used in financing activities                                                                893.702                1.113.464

    3.1      Cash obtained from loans borrowed and securities issued                                             3.695.026                 2.736.132
    3.2      Cash used for repayment of loans borrowed and securities issued                                   (2.250.000)              (1.235.320)
    3.3      Bonds issued                                                                                                  -                        -
    3.4      Dividends paid                                                                                        (551.474)             (386.770)
    3.5      Payments for finance leases                                                                              (453)                    (503)
    3.6      Other                                                                                                      603                      (75)

    IV.      Effect of change in foreign exchange rate on cash and cash equivalents               (1)             638.245                (516.724)

    V.       Net increase / (decrease) in cash and cash equivalents                                              1.102.834                487.584

    VI.      Cash and cash equivalents at beginning of the period                                 (4)           5.269.486               4.781.902

    VII.     Cash and cash equivalents at end of the period                                       (5)           6.372.320               5.269.486




                   The accompanying notes are an integral part of these unconsolidated financial statements.


     164
Case 1:15-cr-00867-RMB Document 593-23 Filed 01/21/20 Page 167 of 358


     TÜRKİYE HALK BANKASI A.Ş.




                                                                                                                                Corporate Profile
     UNCONSOLIDATED STATEMENT OF PROFIT DISTRIBUTION
     FOR THE YEAR ENDED 31 DECEMBER 2013
     (Amounts expressed in thousand Turkish Lira (TRY) unless otherwise stated.)




     VII. STATEMENT OF PROFIT DISTRIBUTION TABLE
                                                                                         Audited                  Audited
                                                                                   Current period             Prior period
                                                                               31 December 2013(1)      31 December 2012




                                                                                                                                Assessment of the Management
     I.          DISTRIBUTION OF CURRENT YEAR PROFIT

     1.1.        Current Period Profit                                                   3.364.892                3.329.139
     1.2.        Taxes and Legal Duties Payables (-)                                       614.049                 733.928
     1.2.1.      Corporate Tax (Income Tax)                                               262.808                 1.021.768
     1.2.2.      Withholding Tax                                                                  -                        -
     1.2.3.      Other Taxes and Duties                                                     351.241              (287.840)

     A.          Net Profit For The Period (1.1-1.2)                                    2.750.843                2.595.211

     1.3.        Accumulated Losses (-)                                                           -                       -
     1.4.        First Legal Reserves (-)                                                         -                115.370
     1.5.        Other Statutory Reserves (-)                                                     -               287.840

     B.          Net Profit Available for Distribution [(A-(1.3+1.4+1.5)]               2.750.843                2.192.001

     1.6.        First Dividend to shareholders (-)                                               -                 62.500
     1.6.1.      To Owners of Ordinary Shares                                                     -                 62.500
     1.6.2.      To Owners of Privileged Shares                                                   -                        -




                                                                                                                                Review of Operations in 2013
     1.6.3.      To Owners of Redeemed Shares                                                     -                        -
     1.6.4.      To Profit Sharing Bonds                                                          -                        -
     1.6.5.      To Holders of Profit and Loss Sharing Certificates                               -                        -
     1.7.        Dividends to personnel (-)                                                       -                 90.000
     1.8.        Dividends to Board of Directors (-)                                              -                        -
     1.9.        Second Dividend to Shareholders (-)                                              -                398.974
     1.9.1.      To Owners of Ordinary Shares                                                     -                398.974
     1.9.2.      To Owners of Privileged Shares                                                   -                        -
     1.9.3.      To Owners of Redeemed Shares                                                     -                        -
     1.9.4.      To Profit Sharing Bonds                                                          -                        -
     1.9.5.      To Holders Of Profit And Loss Sharing Certificates                               -                        -
     1.10.       Second Legal Reserves (-)                                                        -                  48.897
     1.11.       Status Reserves (-)                                                              -                        -
     1.12.       Extraordinary Reserves                                                           -               1.591.630
     1.13.       Other Reserves                                                                   -                        -
     1.14.       Special Funds                                                                    -                        -

     II.         Distribution of Reserves

     2.1.        Appropriated Reserves                                                            -                        -
     2.2.        Second Legal Reserves (-)                                                        -                        -
                                                                                                                                Corporate Governance



     2.3.        Dividends to Shareholders (-)                                                    -                        -
                                                                                                                                  Management and




     2.3.1.      To Owners of Ordinary Shares                                                     -                        -
     2.3.2.      To Owners of Privileged Shares                                                   -                        -
     2.3.3.      To Owners of Redeemed Shares                                                     -                        -
     2.3.4.      To Profit Sharing Bonds                                                          -                        -
     2.3.5.      To Holders of Profit and Loss Sharing Certificates                               -                        -
     2.4.        Dividends to Personnel (-)                                                       -                        -
     2.5.        Dividends to Board of Directors (-)                                              -                        -

     III.        Earnings per Share

     3.1.        To Owners of Ordinary Shares                                              2,2007                  2,0762
     3.2.        To Owners of Ordinary Shares (%)                                          %220,1                  %207,6
     3.3.        To Owners of Privileged Shares                                                  -                       -
     3.4.        To Owners of Privileged Shares (%)                                              -                       -
                                                                                                                                Financial Information and Assessment




     IV.         Dividend per Share

     4.1.        To Owners of Ordinary Shares                                                     -                0,3692
                                                                                                                                        on Risk Management




     4.2.        To Owners of Ordinary Shares (%)                                                 -                %36,92
     4.3.        To Owners of Privileged Shares                                                   -                      -
     4.4.        To Owners of Privileged Shares (%)                                               -                      -

     (1)
           As of 31 December 2013, Board of Directors meeting was not held.




                     The accompanying notes are an integral part of these unconsolidated financial statements.


                                                                                                                          165
CaseHALKBANK
      1:15-cr-00867-RMB
             2013 ANNUAL REPORT Document 593-23 Filed 01/21/20 Page 168 of 358


    TÜRKİYE HALK BANKASI A.Ş.
    NOTES TO THE UNCONSOLIDATED FINANCIAL STATEMENTS
    FOR THE YEAR ENDED 31 DECEMBER 2013
    (Amounts expressed in thousand Turkish Lira (TRY) unless otherwise stated.)




    SECTION III: EXPLANATIONS ON ACCOUNTING POLICIES

    I. BASIS OF PRESENTATION

    The unconsolidated financial statements, related notes and explanations in this report are prepared in
    accordance with the Turkish Accounting Standards (“TAS”), Turkish Financial Reporting Standards (“TFRS”),
    Communiqué on “Banks’ Accounting Practice and Maintaining Documents” and other communiqués and
    interpretations of Banking Regulation and Supervision Agency (“BRSA”) on accounting and financial reporting.

    The accounting policies applied and the valuation methods used in the preparation of the financial statements
    are expressed in detail below.

    Additional paragraph for convenience translation to English

    The differences between accounting principles, as described in the preceding paragraphs, and the accounting
    principles generally accepted in countries, in which the accompanying financial statements are to be
    distributed, and International Financial Reporting Standards (“IFRS”), may have significant influence on the
    accompanying financial statements. Accordingly, the accompanying financial statements are not intended to
    present the financial position and results of operations in accordance with the accounting principles generally
    accepted in such countries and IFRS.

    II. EXPLANATIONS ON THE STRATEGY OF USE OF FINANCIAL INSTRUMENTS AND FOREIGN
    CURRENCY TRANSACTIONS

    a) The Bank’s strategy on financial instruments:

    Due to its historical mission, the Bank focuses on granting loans to Small and Medium Size Enterprises (SMEs)
    and craftsmen besides corporate, commercial and individual segmented firms. In addition to the main fund
    source deposits, the Bank can raise funds from foreign borrowing and money market borrowing.

    The Bank follows the developments in the markets and uses funds raised in most yielding areas. The strategies
    of the Bank are evaluated in the weekly Asset and Liability Committee meetings.

    b) The Bank’s explanations on foreign currency transactions:

    In the statutory records of the Bank, transactions accounted in foreign currencies (currencies except for TRY)
    are converted into TRY by using the prevailing exchange rates at the transaction dates. Foreign currency
    monetary asset and liability items are converted into TRY by using the prevailing exchange rate at the balance
    sheet date. Non-monetary items in foreign currencies carried at fair value are converted into TRY by using
    the exchange rates at the date of which the fair value is determined. Exchange differences arising from the
    conversions of monetary foreign currency items and collections of foreign currency transactions are reflected
    to the income statement.

    The financial statements of the foreign branches of the Bank are prepared in the currency of the primary
    economic environment in which the entity operates (functional currency). The financial statements of foreign
    branches are expressed in TRY which is the functional currency of the Bank and the presentation currency of
    the financial statements.

    Assets and liabilities of the foreign branches of the Bank are converted into TRY by using the prevailing
    exchange rates at the balance sheet date. Income and expenses are converted by at exchange rates at the
    dates of the transactions.

    III. EXPLANATIONS ON FORWARD AND OPTION CONTRACTS AND DERIVATIVE INSTRUMENTS

    Derivative transactions of the Bank consist of foreign currency and interest rate swaps, forwards and credit
    default swaps. The Bank has no derivative instruments decomposed from the main contract.

    Derivative financial instruments are recorded at fair value as of the contract date and valued at fair value in
    the following reporting periods. Although some derivative transactions are qualified as economical hedging
    items, they do not meet all the definition requirements of hedge accounting items. Therefore, under the Turkish
    Accounting Standard No: 39 “Financial Instruments: Recognition and Measurement” (TAS 39), these derivative
    instruments are recognized as held for trading and gains and losses of these instruments are associated with
    statement of income.


    166
Case 1:15-cr-00867-RMB Document 593-23 Filed 01/21/20 Page 169 of 358


     TÜRKİYE HALK BANKASI A.Ş.




                                                                                                                                 Corporate Profile
     NOTES TO THE UNCONSOLIDATED FINANCIAL STATEMENTS
     FOR THE YEAR ENDED 31 DECEMBER 2013
     (Amounts expressed in thousand Turkish Lira (TRY) unless otherwise stated.)




     IV. INTEREST INCOME AND EXPENSES

     Interest income and expenses are recognized on an accrual basis using the effective interest method (the
     rate that equals the future cash flows of a financial asset or liability to its present net book value) in conformity




                                                                                                                                 Assessment of the Management
     with TAS 39 “Financial Instruments: Recognition and Measurement”.

     In accordance with the related legislation, realized and unrealized interest accruals of the non-performing
     loans are reversed and interest income related to these loans are recorded as an interest income only when
     they are collected.

     V. FEES AND COMMISSION INCOME AND EXPENSES

     Banking service income is recorded in the income in the period when they are collected. Prepaid fees and
     commission income obtained from cash and non-cash loans are recorded in the related period by using
     discounting method with internal rate of return according to the loan maturity within the matching principle.

     Fees and commission expenses on borrowings that are paid to other institutions and incorporations for
     financial liabilities comprise operational costs. This fees and commission expenses are booked under prepaid
     expenses and transferred to expense accounts in the related periods by using the straight accrual method




                                                                                                                                 Review of Operations in 2013
     according to the financial borrowing maturity within the matching principle.

     VI. EXPLANATIONS AND DISCLOSURES ON FINANCIAL ASSETS

     Financial instruments comprise financial assets, financial liabilities and derivative instruments. The financial
     assets are included in the balance sheet of the Bank, if the Bank is a legal party of these financial assets.

     Financial assets mainly constitute the majority of the commercial activities and operations of the Bank. These
     instruments have the ability to expose, affect and diminish the risks of liquidity, credit and interest in the
     financial statements.

     Fair value is the amount for which an asset could be exchanged or a liability could be settled, between
     knowledgeable willing parties in an arm’s length transaction. Market value is the amount obtainable from the
     sale or payable on the acquisition of a financial instrument in an active market, if one exists.
                                                                                                                                 Corporate Governance




     The estimated fair values of financial assets have been determined by the Bank using the available market
                                                                                                                                   Management and




     information and appropriate valuation methodologies. However, judgment is necessarily required to interpret
     market data to develop the estimated fair value. Hence, estimations presented in this report may not be same
     with the prices in the current market conditions in the case of assets disposals. Book values of some financial
     assets (which equals to their costs) are assumed to approximate to their fair values due to their short term
     nature.

     The financial instruments and their valuations methods based on their classification on the financial
     statements are set out below.

     1. Cash and banks
                                                                                                                                 Financial Information and Assessment




     Cash and bank balances in foreign currencies are valued by using the Bank’s current period end exchange
     rates. The presented values of cash in TRY, foreign currency cash and banks at balance sheet are the
                                                                                                                                         on Risk Management




     estimated fair values of these assets.

     2. Financial assets at fair value through profit and loss

     2.1. Financial assets held for trading

     Financial assets held for trading are financial assets, which are either acquired for generating a profit from
     short-term fluctuations in price or dealer’s margin, or are financial assets included in a portfolio with a pattern
     of short-term profit taking.

                                                                                                                           167
CaseHALKBANK
      1:15-cr-00867-RMB
             2013 ANNUAL REPORT Document 593-23 Filed 01/21/20 Page 170 of 358


    TÜRKİYE HALK BANKASI A.Ş.
    NOTES TO THE UNCONSOLIDATED FINANCIAL STATEMENTS
    FOR THE YEAR ENDED 31 DECEMBER 2013
    (Amounts expressed in thousand Turkish Lira (TRY) unless otherwise stated.)




    Financial Assets Held for Trading are presented in the balance sheet with their fair values and are subject to
    valuation at fair values after the initial recognition. Valuation gains or losses are recognized in the profit/loss
    accounts. Interests gained from the retention of held for trading financial assets are recognized under the
    interest income and dividends gained are recognized under the dividend income in the income statement.
    If these assets are disposed of prior to their maturity periods, loss or gain from the disposal is recognized in
    the income statement by using interest income/expense accounts under profit/loss from the capital market
    operations.

    2.2. Financial assets at fair value through profit and loss

    Financial assets at fair value through profit and loss represent the financial assets at fair value through profit
    and loss at the initial recognition and those are not obtained for trading purposes. Recognition of fair value
    differences of those assets are similar to the financial asset held for trading.

    The Bank has not any financial assets at fair value through profit and loss as of 31 December 2013 and 31
    December 2012.

    3. Investments held to maturity

    Investments held to maturity are the investments, for which there is an intention of holding until maturity and
    the relevant conditions for fulfillment of such intention, including the funding ability, and for which there are
    fixed or determinable payments with fixed maturity; and which are recognized at fair value at initial recognition.
    Investments held to maturity with the initial recognition at fair value including transaction costs are subject to
    valuation with their discounted cost value by using the internal rate of return method less provision for any
    impairment, if any. Interest income from investments held to maturity is recognized in the income statement as
    an interest income. There are no financial assets that are classified by the Bank as investments held to maturity;
    however, they cannot be classified under this classification for two years for not satisfying the requirements of
    the related classification.

    4. Financial assets available for sale

    Financial assets available for sale represent non-derivative financial assets other than bank loans and
    receivables, investments held to maturity and financial assets at fair value through profit and loss. Initial
    recognition and subsequent valuation of financial assets available for sale are performed based on the fair
    value including transaction costs. The amount arising from the difference between cost and amortized value is
    recognized through income statement by using the internal rate of return. If a price does not occur in an active
    market, fair value cannot be reliably determined and “Amortized Value” is determined as the fair value using
    the internal rate of return. Unrealized gains and losses arising from changes in fair value of the financial assets
    available for sale are not recognized in the income statement, they are recognized in the “Marketable Securities
    Revaluation Fund” until the disposal, sale, redemption or incurring loss of those assets. Fair value differences
    accounted under equity arising from the application of fair value are reflected to the income statement when
    these assets are sold or when the valuation difference is collected.

    5. Loans and receivables

    Loans and receivables represent unquoted financial assets in an active market that provide money, goods or
    services to the debtor with fixed or determinable payments.




    168
Case 1:15-cr-00867-RMB Document 593-23 Filed 01/21/20 Page 171 of 358


     TÜRKİYE HALK BANKASI A.Ş.




                                                                                                                             Corporate Profile
     NOTES TO THE UNCONSOLIDATED FINANCIAL STATEMENTS
     FOR THE YEAR ENDED 31 DECEMBER 2013
     (Amounts expressed in thousand Turkish Lira (TRY) unless otherwise stated.)




     Loans and receivables are initially recognized with their fair values including settlement costs and carried at
     their amortized costs calculated using the internal rate of return at the subsequent recognition. Transaction
     fees, dues and other expenses paid for loan guarantees are recognized under the profit and loss accounts.




                                                                                                                             Assessment of the Management
     Consumer and corporate cash loans are recognized under the accounts specified by the Uniform Chart of
     Accounts and Explanations with their original balances based on their context.

     Foreign currency indexed consumer and corporate loans are followed at TRY accounts after converting into
     TRY by using the opening exchange rates. At the subsequent periods, increases and decreases in the loan
     capital are recognized under the foreign currency income and expense accounts in the income statement
     depending on foreign currency rates being higher or lower than opening date rates. Repayments are
     calculated using the exchange rates at the repayment dates and exchange differences are recognized under
     the foreign currency income and expense accounts in the income statement.

     Non-performing loans are classified in accordance with the regulation on “Methods and Principles for the
     Determination of Loans and Other Receivables to be Reserved for and Allocation of Reserves” published in
     the Official Gazette No: 26333 dated 1 November 2006 and amended with the regulation published in the
     Official Gazette No: 28418 dated last 21 September 2012 and specific provisions are allocated for those loans.
     Specific provisions are reflected to “820/821 Provisions and Impairment Expenses 82000/82100 Specific




                                                                                                                             Review of Operations in 2013
     Provisions Expenses” account. Provisions released in same year are recognized as a credit movement under
     the “Provision Expenses”, released portion of the previous period provisions are recognized under the “Other
     Operating Income” account.

     6. Associates and subsidiaries:

     Turkish Lira denominated associates and subsidiaries have been valuated based on deducted additions of
     funds such as revaluation funds, permitted additions to capital under statutory purposes, from the cost of the
     indexed remaining balances of associate and subsidiary based on the capital increase payment dates until 31
     December 2004.

     As of 1 January 2012, the Bank changed the accounting policy which is related to the Turkish Lira
     denominated subsidiaries and began to record related subsidiaries with their fair values. Fair values of
     the subsidiaries, whose shares are unquoted on the active market (stock exchange) are determined with
     the valuation reports that are prepared by the independent valuation company and fair values of the
                                                                                                                             Corporate Governance




     subsidiaries, whose shares are quoted in on active market (stock exchange) are determined by taking into
                                                                                                                               Management and




     account of book values at stock exchange, valuation differences are added to the subsidiaries values and
     correspondingly recorded in the “Marketable securities revaluation fund” under the shareholders’ equity.

     Foreign currency denominated associates and subsidiaries are translated into Turkish Lira from the historical
     exchange rates at transaction dates and foreign currency associates purchased before 1 January 2005
     recorded over their restated values by the occurred indexes at transaction dates until 31 December 2004.

     VII. EXPLANATIONS ON IMPAIRMENT OF FINANCIAL ASSETS

     At each balance sheet date, the Bank reviews the carrying amounts of its financial asset or group of financial
                                                                                                                             Financial Information and Assessment




     assets whether there is an objective indication that those assets have suffered an impairment loss. If such
     indication exists, the Bank determines the related impairment amount.
                                                                                                                                     on Risk Management




     A financial asset or a group of financial assets is subject to impairment loss only if there is an objective
     indication that the occurrence of one or more than one event (“loss event”) subsequent to the initial
     recognition of that asset has an effect on the reliable estimate of the expected future cash flows of the related
     financial asset and asset group. Irrespective of their high probability of incurrence, future expected losses are
     not recognized.




                                                                                                                       169
CaseHALKBANK
      1:15-cr-00867-RMB
             2013 ANNUAL REPORT Document 593-23 Filed 01/21/20 Page 172 of 358


    TÜRKİYE HALK BANKASI A.Ş.
    NOTES TO THE UNCONSOLIDATED FINANCIAL STATEMENTS
    FOR THE YEAR ENDED 31 DECEMBER 2013
    (Amounts expressed in thousand Turkish Lira (TRY) unless otherwise stated.)




    Impairment losses attributable to the investments held to maturity are measured as the difference between the
    present values of estimated future cash flows discounted using the original interest rate of financial asset and
    the book value of asset. The related difference is recognized as a loss and it decreases the book value of the
    financial asset. At subsequent periods, if the impairment loss amount decreases, impairment loss recognized is
    reversed.

    When a decline occurs in the fair values of the “financial assets available for sale” of which value decreases
    and increases are recognized in equity, the accumulated profit/loss that had been recognized directly in equity
    is transferred from equity to period profit or loss. If, in a subsequent period, the fair value of the related asset
    increases, the impairment loss is reversed, with the amount of the reversal recognized in profit or loss.

    For loans and receivables; the Bank’s management performs consistent loan portfolio reviews and if any
    doubts on the collectability of the loans arise, the related loans are classified in accordance with legislation on
    “Determining the Nature of Loans and Receivables and Principles and Procedures on the Allocation of Loan
    and Receivable Provisions (“Communiqué”)” published in the Official Gazette numbered 26333 and dated 1
    November 2006. The Bank does not limit the provision amount for the non-performing loans recognized
    before 1 January 2008 with the minimum rates defined in the related regulation and allocates specific provision
    for such loan amounts in full and they are recognized in the statement of income. Bank sets specific provision
    for non-performing loans recognized after 1 January 2008 through deducting the collateral amount, calculated
    in accordance with the related coefficient rates defined in the Article 10 of the related legislation, from the
    follow-up amount and setting 100% provision for the outstanding follow-up risk amount excluding the surety
    ship type of collaterals defined in the Article 9 of the related legislation. Unindemnified non-cash loans extended
    to follow-up entities are added to the follow-up risk amount after conversion by credit conversion rates
    defined in the Communiqué. The Bank sets 100% provision for the outstanding follow-up risk amount, that are
    calculated by deducting the collateral amount, and calculated in accordance with the related coefficient rates
    defined in the Article 10 of the related legislation. Collections made related to those loans are offset against the
    capital and interest collections are recognized under the “Interest Received from Non-performing Loans” item
    of the income statement.

    Other than specific allowances, the Bank provides “general allowances” for loan and other receivables classified
    in accordance with the Regulation on Identification of and Provision against Non-Performing Loans and Other
    Receivables. The Bank is providing 1% general allowance for cash loans and other receivables; 0.2% general
    allowances for non-cash loans. In accordance with the communiqué “The change in the Determining the
    Nature of Loans and Receivables and Principles and Procedures on the Allocation of Loan and Receivable
    Provisions” published on 28 May 2011 No: 27947 Official Gazette, banks are able to change the terms of the
    payment plans of their loans and other receivables monitored under standard and other receivables group
    given that those loans and receivables qualify for the prerequisites. However, if the changes made extend the
    initial payment plan, a general provision allocated accordingly with the related loans and other receivables
    given that it is no less than the 5 times of the predetermined ratio and for loans and other receivables followed
    under close monitoring provision cannot fall below 2,5 times of the designated ratio.

    In accordance with the communiqué “The Change in the Determining the Nature of Loans and Receivables
    and Principles and Procedures on the Allocation of Loan and Receivable Provisions” published on 18 June 2011
    No: 27968 Official Gazette, the Bank applies general provision ratios as 4% for all consumer loans in first group
    and 8% for all consumer loans in second group respectively except for real estate and automobile loans in both
    groups.

    In accordance with the communiqué “The Change in the Determining the Nature of Loans and Receivables
    and Principles and Procedures on the Allocation of Loan and Receivable Provisions” published on 21 September
    2012 No: 28418 Official Gazette, as of the recent month end prior to the effective date of the Communiqué,
    the Bank will provide the differences in general allowances for cash loans, close monitoring loans, letters of
    guarantees, bill guarantees and sureties and other non-cash loans with the rates stated in the first paragraph of
    Article 7 of the Communiqué until 31 December 2015.




    170
Case 1:15-cr-00867-RMB Document 593-23 Filed 01/21/20 Page 173 of 358


     TÜRKİYE HALK BANKASI A.Ş.




                                                                                                                                    Corporate Profile
     NOTES TO THE UNCONSOLIDATED FINANCIAL STATEMENTS
     FOR THE YEAR ENDED 31 DECEMBER 2013
     (Amounts expressed in thousand Turkish Lira (TRY) unless otherwise stated.)




     In accordance with the communiqué “The Change in the Determining the Nature of Loans and Receivables
     and Principles and Procedures on the Allocation of Loan and Receivable Provisions” published on 8 October
     2013 No: 28789 Official Gazette, as of the recent month end prior to the effective date of the Communiqué,
     the Bank will provide the differences in general allowances for all consumer loans except for real estate




                                                                                                                                    Assessment of the Management
     loans in both groups with the rates stated in the second paragraph of Article 7 of the Communiqué until 31
     December 2015.

     VIII. OFFSETTING FINANCIAL ASSETS AND LIABILITIES

     A financial asset and a financial liability shall be offset and the net amount shall be presented in the balance
     sheet only when a party currently has a legally enforceable right to set off the recognized amounts or intends
     either to settle on a net basis or to realize the asset and settle the liability simultaneously.

     IX. EXPLANATIONS ON SALES AND REPURCHASE AGREEMENTS (REPOS) AND TRANSACTIONS
     ON SECURITIES LOANED

     Marketable securities subject to repurchase agreements are classified under “Available for Sale Financial
     Assets” or “Held to Maturity Investments” in the Bank’s portfolio and they are valued according to the
     valuation principles of the related portfolios.




                                                                                                                                    Review of Operations in 2013
     Funds obtained from the repurchase agreements are recognized under “Funds from Repurchase
     Transactions” account in liabilities. For the difference between the sale and repurchase prices determined by
     the repo agreements for the period; expense accrual is calculated using the internal rate of return method.

     Reverse repo transactions are recognized under the “Receivables from Reverse Repo Transactions” account.
     For the difference between the purchase and resale prices determined by the reverse repo agreements for
     the period; income accrual is calculated using the internal rate of return method.

     X. EXPLANATIONS ON ASSETS HELD FOR SALE AND DISCONTINUED OPERATIONS

     Assets that meet the criteria to be classified as held for sale are measured at the lower of its carrying amount
     and fair value less costs to sell. Depreciation of such assets is ceased and they are presented separately in
     the balance sheet. In order to classify a tangible fixed asset as held for sale, the asset (or the disposal group)
     should be available for an immediate sale in its present condition subject to the terms of any regular sales of
                                                                                                                                    Corporate Governance




     such assets (or such disposal groups) and the sale should be highly probable. For a highly probable sale, the
                                                                                                                                      Management and




     appropriate level of management must be committed to a plan to sell the asset (or the disposal group), and
     an active programme to complete the plan should be initiated to locate a customer. Also, the asset (or the
     disposal group) should have an active market sale value, which is a reasonable value in relation to its current
     fair value. Events or circumstances may extend the completion of the sale more than one year. Such assets
     are still classified as held for sale if there is sufficient evidence that the delay in the sale process is due to the
     events and circumstances occurred beyond the control of the entity or the entity remains committed to its
     plan to sell the asset (or disposal group).

     A discontinued operation is a component of a bank that either has been disposed of, or is classified as held
     for sale. Gains or losses relating to discontinued operations are presented separately in the income statement.
                                                                                                                                    Financial Information and Assessment
                                                                                                                                            on Risk Management




                                                                                                                              171
CaseHALKBANK
      1:15-cr-00867-RMB
             2013 ANNUAL REPORT Document 593-23 Filed 01/21/20 Page 174 of 358


    TÜRKİYE HALK BANKASI A.Ş.
    NOTES TO THE UNCONSOLIDATED FINANCIAL STATEMENTS
    FOR THE YEAR ENDED 31 DECEMBER 2013
    (Amounts expressed in thousand Turkish Lira (TRY) unless otherwise stated.)




    XI. EXPLANATIONS ON GOODWILL AND OTHER INTANGIBLE ASSETS

    As at the balance sheet date, there is no goodwill recorded in the unconsolidated balance sheet of the Bank.

    Intangible assets that are purchased prior to 1 January 2005 are carried at their restated historical costs and
    intangible assets that are purchased in the subsequent periods are carried at their historical cost, less any
    accumulated amortization and any impairment losses. Intangible assets are amortized by using the straight
    line method based on their useful lives. Amortization method and period are assessed periodically at the end
    of each year. Intangible assets consist of software expenses and they are amortized by using the straight line
    method over 5 years. There is no significant change in the accounting estimates expected or to be expected
    having a significant effect on the amortization method, amortization period or residual value.

    XII. EXPLANATIONS ON PROPERTY, PLANT AND EQUIPMENT

    Property, plant and equipment that are purchased prior to 1 January 2005 are carried at their 31 December
    2004 dated restated costs and property, plant and equipment that are purchased in the subsequent periods
    are carried at cost, less any accumulated depreciation and any impairment losses. Property, plant and
    equipment are amortized by using the straight line method during their useful lives. Gain or loss arising
    from the disposal or retirement of an item of property, plant and equipment is determined as the difference
    between the sales proceeds and the carrying amount of that asset and is recognized in profit or loss. Leasehold
    improvements are depreciated over the lease period by straight line method.

    Ordinary maintenance and repair expenses of property, plant and equipment items are recognized as
    expenses.

    Estimated useful lives of property, plant and equipment are as follows:

                                                              Estimated useful lives (Year)           Depreciation rate
    Buildings                                                                               50                          2%
    Safe-deposit boxes                                                                      50                          2%
    Other movable properties                                                              2-25                     4-50%
    Assets held under financial leases                                                      4-5                   20-25%

    Leasehold improvements are depreciated over the lower of the periods of the respective leases and useful
    lives, on a straight-line basis. In any case useful life cannot exceed the lease period. If the duration of lease
    agreement is not determined or longer than five years, amortization duration is considered as five years.

    There is no change in accounting estimates that is expected to have significant effect in current period and
    subsequent periods.

    There are no mortgages, pledges or similar in cumbrances designated for the property, plant and equipment.

    XIII. EXPLANATIONS ON LEASING TRANSACTIONS

    Assets acquired under financial leases are carried at the lower of their fair values or amortized value of the
    lease payments. Leasing payables are recognized as liabilities in the balance sheet while the interest payable
    portions of the payables are recognized as a deferred amount of interest. Assets held under financial leases
    are recognized under the property, plant and equipment (movable properties) account and are depreciated by
    using the straight line method.

    The Bank does not participate in the financial leasing transactions as a “lessor”.

    Operational lease transactions are recognized in line with the related agreement on an accrual basis.




    172
Case 1:15-cr-00867-RMB Document 593-23 Filed 01/21/20 Page 175 of 358


     TÜRKİYE HALK BANKASI A.Ş.




                                                                                                                              Corporate Profile
     NOTES TO THE UNCONSOLIDATED FINANCIAL STATEMENTS
     FOR THE YEAR ENDED 31 DECEMBER 2013
     (Amounts expressed in thousand Turkish Lira (TRY) unless otherwise stated.)




     XIV. EXPLANATIONS ON PROVISIONS AND CONTINGENT LIABILITIES

     Provision and contingent liabilities are accounted in conformity with TAS 37 “Provisions, Contingent Liabilities
     and Contingent Assets”.




                                                                                                                              Assessment of the Management
     In the financial statements, a provision is made for an existing commitment resulted from past events if it
     is probable that the commitment will be settled and a reliable estimate can be made of the amount of the
     obligation. Provisions are calculated based on the best estimates of management on the expenses to incur
     as of the balance sheet date and, if material, such expenses are discounted for their present values. If the
     amount is not reliably estimated and there is no probability of cash outflow from the Bank to settle the liability,
     the related liability is considered as “contingent” and disclosed in the notes to the financial statements.

     XV. EXPLANATIONS ON EMPLOYEE BENEFIT LIABILITIES

     Employee benefits liabilities are recognized in accordance with the Turkish Accounting Standard No: 19
     “Employee Benefits”. According to related legislation and union contracts, the Bank is required to make lump
     sum retirement payments to employees who has completed one year of service, is called up for military
     service, dies, resigns, retires or whose employment is terminated without due cause, or for female employees;
     who resigns subsequent to her marriage within one year. The Bank provides provision by estimating the




                                                                                                                              Review of Operations in 2013
     present value of the future retirement pay liability. The retirement pay provision of the Bank has been
     determined by the actuarial report of an independent valuation company. As of 1 January 2013, actuarial gains
     and losses are recorded under the shareholders’ equity according to the revised TAS 19.

     T. Halk Bankası Employee Pension Fund, T. Ziraat Bankası and T. Halk Bankası Employee Pension Fund
     Foundations were founded in accordance with the provisional article 20 of the Social Insurance Act (SIA) No:
     506 and their members include employees of the Bank as well. Provisional article 23 of the Banking Act No:
     5411 requires the Bank’s pension funds founded in the scope of SIA to be transferred to the Social Insurance
     Institution (SII) within 3 years subsequent to the publishing date of the act. The procedure and essentials for
     the transfer were determined by the Council of Ministers’ decision dated 30 November 2006 and numbered
     2006/11345 and accordingly, both pension fund foundations would have been transferred to SSI. However,
     with the decree of the Constitutional Court numbered E.2005/139, K.2007/13 and K.2007/33 published in the
     Official Gazette dated 31 March 2007 and numbered 26479, the first paragraph of the temporary first article of
     the provisional article 23 of the Banking Act No: 5411 is cancelled and the execution has been ceased starting
     from the date the decree is published.
                                                                                                                              Corporate Governance
                                                                                                                                Management and




     After the justified decree related to cancelling the provisional article 23 of the Banking Law was announced
     by the Constitutional Court on the Official Gazette dated 15 December 2007 and numbered 26731, Turkish
     Grand National Assembly started to work on establishing new legal regulations, and after it was approved at
     the General Assembly of the TGNA, the Law numbered 5754 “Emendating Social Security and General Health
     Insurance Act and Certain Laws and Decree Laws”, which was published on the Official Gazette dated 8 May
     2008 and numbered 26870, came into effect. The new law decrees that the contributors of the bank pension
     funds, the ones who receive salaries or income from these funds and their rightful beneficiaries will be
     transferred to the Social Security Institution and will be subject to this Law within 3 years after the release date
     of the related article, without any need for further operation. The three year transfer period can be prolonged
     for maximum 2 years by the Cabinet decision. However related transfer period has been prolonged for 2
                                                                                                                              Financial Information and Assessment




     years by the Cabinet decision dated. 14 March 2011, which was published on the Official Gazette dated 9 April
     2011 and numbered 27900. In addition, by the Law numbered 6283 “Emendating Social Security and General
     Health Insurance Act”, which was published on the Official Gazette dated 8 March 2012 and numbered 28227,
                                                                                                                                      on Risk Management




     this period of 2 years has been raised to 4 years. According to the decree of Council of Ministers dated 3 May
     2013 and numbered 3, which was published on the Gazette on 8 April 2013, the related transfer period was
     prolonged one more year.




                                                                                                                        173
CaseHALKBANK
      1:15-cr-00867-RMB
             2013 ANNUAL REPORT Document 593-23 Filed 01/21/20 Page 176 of 358


    TÜRKİYE HALK BANKASI A.Ş.
    NOTES TO THE UNCONSOLIDATED FINANCIAL STATEMENTS
    FOR THE YEAR ENDED 31 DECEMBER 2013
    (Amounts expressed in thousand Turkish Lira (TRY) unless otherwise stated.)




    In accordance with the related legislation, as of the transfer date, the income and expenses of the transferred
    funds will be considered by the insurance branches and the cash value of the liabilities will be calculated
    with the actuarial interest rate 9,8%. Moreover, after the transfer to SII, the unfulfilled other social rights and
    payments existed in the settlement deeds of the subjected pension funds of the transferred participants,
    members or the rightful owners will be continued to be fulfilled by the employer entities of the funds and its
    participants. Based on the results of the actuarial report prepared as of 31 December 2013 and 31 December
    2012, no technical deficit has been reported.

    XVI. EXPLANATIONS ON TAXATION

    In accordance with the Article 32 of the Corporate Tax Law No: 5520, the corporate tax rate is calculated at
    the rate of 20%. The tax legislation requires advance tax of 20% to be calculated and paid based on earnings
    generated for each quarter. The amounts thus calculated and paid are offset against the corporate tax liability
    for the year. Accrued advance tax as of 31 December 2012 has been paid in April 2013, accrued advance tax as
    of 31 December 2013 will be paid in February 2014.

    Tax expense is the sum of the current tax expense and deferred tax charge. Current year tax liability is
    calculated over taxable profit. Taxable profit is different from the profit in the income statement since taxable
    income or deductible expenses for the following years and non-taxable and non-deductible items are excluded.
    Deferred tax is recognized on differences between the carrying amounts of assets and liabilities in the financial
    statements and the corresponding tax bases used in the computation of taxable profit. Deferred tax liabilities
    are generally recognized for all taxable temporary differences and deferred tax assets are recognized to the
    extent that it is probable that taxable profits will be available against which deductible temporary differences
    can be utilized.

    The carrying amount of a deferred tax asset is reviewed at each balance sheet date. An entity shall reduce the
    carrying amount of a deferred tax asset to the extent that it is no longer probable that sufficient taxable profit
    will be available to allow the benefit of part or all of that deferred tax asset to be utilized.

    Deferred tax is calculated at the tax rates that are expected to apply in the period when the liability is settled or
    the asset realized. Deferred tax is charged or credited to profit or loss, except when it relates to items charged
    or credited directly to equity, in which case the deferred tax is also dealt with in equity.

    Prepaid corporation taxes and corporation tax liabilities are offset as they relate to income taxes levied by the
    same taxation authority. Deferred tax assets and liabilities are also offset.

    Tax practices in the countries that foreign branches operate:

    Turkish Republic of Northern Cyprus (TRNC)

    According to the tax regulations in the Turkish Republic of Northern Cyprus, corporate gains are subject to
    10% of corporate tax and this taxed amount is subject to 15% of income tax. The tax bases for corporate are
    determined by adding the expenses that cannot be deducted according to TRNC regulations, to commercial
    gains and by subtracting exemptions and deductions from commercial gains. Income tax is paid in June, and
    corporate tax payment is made in two installments, in May and in October. On the other hand, withholding tax
    is paid in TRNC over interest income and similar gains of corporations. The relevant withholding tax payments
    are deducted from the corporate tax-payable. In the case the amount of the withholding tax collections is are
    higher than the corporate tax payable, the difference is deducted from income tax payable.




    174
Case 1:15-cr-00867-RMB Document 593-23 Filed 01/21/20 Page 177 of 358


     TÜRKİYE HALK BANKASI A.Ş.




                                                                                                                            Corporate Profile
     NOTES TO THE UNCONSOLIDATED FINANCIAL STATEMENTS
     FOR THE YEAR ENDED 31 DECEMBER 2013
     (Amounts expressed in thousand Turkish Lira (TRY) unless otherwise stated.)




     Bahrain

     Banks in Bahrain are not subject to tax according to the regulations of the country.




                                                                                                                            Assessment of the Management
     XVII. ADDITIONAL EXPLANATIONS ON BORROWINGS

     The Bank borrows funds from domestic and foreign institutions and issues marketable securities when
     needed. These borrowing activities are recognized at fair value including the acquisition costs at the
     transaction date and they are valued at amortized costs by using the internal rate of return method.

     Interest rate and liquidity risks are reduced by having assets with shorter or equal maturity terms than
     borrowing instruments such as syndication, securitization and borrowing with collateral and bears higher
     interest than costs of those instruments.

     Also, asset composition is designed in accordance with the fixed/variable cost nature of borrowing
     instruments.

     XVIII. EXPLANATIONS ON SHARES AND SHARE ISSUE




                                                                                                                            Review of Operations in 2013
     Share issuances related to costs are recognized as expenses. Dividend income related with the equity shares
     are determined by the General Assembly of the Bank.

     The Bank has not issued any shares in the current and prior period. In accordance with the decree of the
     Privatization High Council dated 5 February 2007 and numbered 2007/8, the process of public offering for
     the 25% of shares pertaining to the Privatization Administration was completed and the Bank shares were
     registered to the Board with the decree of the Capital Markets Board dated 26 April 2007 and numbered
     16/471, and the shares were traded on the Borsa İstanbul A.Ş. as of 10 May 2007.

     As per the decree of the Higher Council of Privatization numbered 2012/150 and dated 4 October 2012;
     23,92% of the public shares that were previously held by the Privatization Administration were privatized by a
     second public offering and privatization was completed on 21 November 2012.

     XIX. EXPLANATIONS ON BILL GUARANTEES AND ACCEPTANCES
                                                                                                                            Corporate Governance




     Bill guarantees and acceptances are realized simultaneously with the customer payments and they are
                                                                                                                              Management and




     presented as possible liabilities and commitments in the off-balance sheet accounts.

     XX. EXPLANATIONS ON GOVERNMENT INCENTIVES

     There are no government incentives utilized by the Bank.

     XXI. EXPLANATIONS ON SEGMENT REPORTING

     Segment reporting focuses on business segment considering the main source and nature of the risks
     and returns of the Bank. The Bank operates mainly in corporate, commercial, entrepreneur banking and
                                                                                                                            Financial Information and Assessment




     investment banking.

     The report concerning parts of Bank’s business segmentation and related information is explained in section
                                                                                                                                    on Risk Management




     four, disclosure numbered XII.

     XXII. EXPLANATION ON OTHER MATTERS

     None.




                                                                                                                      175
CaseHALKBANK
      1:15-cr-00867-RMB
             2013 ANNUAL REPORT Document 593-23 Filed 01/21/20 Page 178 of 358


    TÜRKİYE HALK BANKASI A.Ş.
    NOTES TO THE UNCONSOLIDATED FINANCIAL STATEMENTS
    FOR THE YEAR ENDED 31 DECEMBER 2013
    (Amounts expressed in thousand Turkish Lira (TRY) unless otherwise stated.)




    SECTION IV: INFORMATION ON FINANCIAL STRUCTURE

    I. EXPLANATIONS RELATED TO THE CAPITAL ADEQUACY RATIO

    The capital adequacy ratio calculations are made in accordance with the “Regulation on Measurement and
    Evaluation of Capital Adequacy of Banks” published in Official Journal No 28337 of 28 June 2012. The solo basis
    capital adequacy ratio of the Bank is 13,91% as of 31 December 2013. (31 December 2012: 16,17%)

    In the calculation process of credit risk, asset types, ratings and credit risk mitigators are taken into account.
    While simple approach is taken into account for banking book items, the Bank uses comprehensive approach
    for trading book items in the credit mitigation process.

    In the calculation process of capital adequacy ratio, the data which are compatible with current regulations
    are used. Furthermore, the market and operational risk are also taken into account within the framework of
    regulations.

    The items which are deducted from shareholders’ equity are not considered in the calculation of risk weighted
    assets (RWAs). Depleted and amortized assets are taken into consideration by net amounts which are
    calculated by the deduction of depreciation cost and provisions.

    The amount subject to credit risk for non cash loans are considered by using the conversion rates which
    are defined in the 5th article of “Regulation on Measurement and Evaluation of Capital Adequacy of Banks”.
    Besides, the provisions which are defined in “Regulation on Procedures and Principles for Determination of
    Qualifications of Loans and Other Receivables by Banks and Provisions to Be Set Aside” and taken place at the
    liability side of the balance sheet are also taken into consideration.

    In the calculation of counterparty credit risk arising from trading account, the current exposure method is used.




    176
Case 1:15-cr-00867-RMB Document 593-23 Filed 01/21/20 Page 179 of 358


     TÜRKİYE HALK BANKASI A.Ş.




                                                                                                                                                                              Corporate Profile
     NOTES TO THE UNCONSOLIDATED FINANCIAL STATEMENTS
     FOR THE YEAR ENDED 31 DECEMBER 2013
     (Amounts expressed in thousand Turkish Lira (TRY) unless otherwise stated.)




     1. Information on the unconsolidated capital adequacy ratio:

                                                                                                    Risk Weights
     Current period                                                0%     10%       20%         50%        75%       100%                    150%       200% 250%




                                                                                                                                                                              Assessment of the Management
     Surplus credit risk weighted                                    -       -    769.511 12.410.776 18.463.130 42.695.656               2.831.976 16.252.590 55.233
     Risk classifications:
       Claims on sovereigns and Central Banks              37.852.013        -      3.019    2.962.044                -              -             -             -       -
       Claims on regional governments or local
       authorities                                              12.789       -     146.101             -              -              -             -             -       -
       Claims on administrative bodies and other non-
       commercial undertakings                                   5.994       -      90.171             -             -      198.700               -              -      -
       Claims on multilateral development banks                       -      -           -             -             -               -            -              -      -
       Claims on international organizations                          -      -           -             -             -               -            -              -      -
       Claims on banks and intermediary institutions          905.334        - 2.847.484    1.249.649                -         77.716             -              -      -
       Claims on corporates                                    352.281       -   196.735        116.148              -    38.105.789              -              -      -
       Claims included in the regulatory retail portfolios  1.360.345        -    121.908              -   24.348.943         581.744             -              -      -
       Claims secured by residential property                   24.109       -      5.046 20.362.629                 -               -            -              -      -
       Overdue loans                                                  -      -           -     131.082               -      303.767               -              -      -
       Higher risk categories decided by the Board                    -      -           -             -             -               -   1.887.984      8.126.295 22.093
       Secured by mortgages                                           -      -           -             -             -               -            -              -      -
       Securitization positions                                       -      -           -             -             -               -            -              -      -
       Short-term claims and short-term corporate claims




                                                                                                                                                                              Review of Operations in 2013
       on banks and intermediary institutions                         -      -           -             -              -              -             -             -       -
       Undertakings for collective investments in mutual
       funds                                                          -      -          -              -            -              -               -             -       -
       Other receivables                                     2.831.355       -    437.091              -     268.563      3.427.940                -             -       -

                                                                                                      Risk Weights
     Prior period                                                  0%     10%       20%          50%          75%      100%                  150%          200%      250%
     Surplus credit risk weighted                                     -      - 1.125.474     9.781.931 16.207.062 30.907.354             1.853.915     10.130.710        -
     Risk classifications:
       Claims on sovereigns and Central Banks              24.075.410        -        787    2.685.080                -              -             -             -       -
       Claims on regional governments or local
       authorities                                               4.968       -    310.528              -              -              -             -             -       -
       Claims on administrative bodies and other non-
       commercial undertakings                                      651      -       41.194           -               -       58.646               -             -       -
       Claims on multilateral development banks                       -      -             -          -               -             -              -             -       -
       Claims on international organizations                          -      -             -          -               -             -              -             -       -
       Claims on banks and intermediary institutions          636.524        -   4.482.971     891.073                -       46.804               -             -       -
       Claims on corporates                                    385.981       -    156.806             -               -   27.422.636               -             -       -
       Claims included in the regulatory retail portfolios   1.174.808       -      131.417           -     21.174.404              -              -             -       -
       Claims secured by residential property                   25.367       -       2.649 15.845.450                 -             -              -             -       -
                                                                                                                                                                              Corporate Governance




       Overdue loans                                                  -      -             -    119.461               -      223.547               -             -       -
                                                                                                                                                                                Management and




       Higher risk categories decided by the Board                    -      -             -          -               -             -     1.235.943     5.065.355        -
       Secured by mortgages                                           -      -             -          -               -             -              -             -       -
       Securitization positions                                       -      -             -          -               -             -              -             -       -
       Short-term claims and short-term corporate claims
       on banks and intermediary institutions                         -      -           -             -              -              -             -             -       -
       Undertakings for collective investments in mutual
       funds                                                          -      -           -            -              -              -              -             -       -
       Other receivables                                      2.713.731      -    501.019       22.798        435.012       3.155.721              -             -       -


     2. Capital adequacy ratio summary:

                                                                                                                   Current Period                      Prior Period
                                                                                                                                                                              Financial Information and Assessment




     A Capital to be employed for credit risk (Amount subject to credit
       risk*0,08) (I)                                                                                                         7.478.310                    5.600.516
     B Capital to be employed for market risk (II)                                                                              243.150                       133.905
                                                                                                                                                                                      on Risk Management




     C Capital to be employed for operational risk (III)                                                                        712.998                        601.101
       Shareholders’ equity                                                                                                 14.663.982                    12.808.583
       Shareholders’ equity / ( I+II+III ) * 12.5*100                                                                             13,91                          16,17




                                                                                                                                                                        177
CaseHALKBANK
      1:15-cr-00867-RMB
             2013 ANNUAL REPORT Document 593-23 Filed 01/21/20 Page 180 of 358


    TÜRKİYE HALK BANKASI A.Ş.
    NOTES TO THE UNCONSOLIDATED FINANCIAL STATEMENTS
    FOR THE YEAR ENDED 31 DECEMBER 2013
    (Amounts expressed in thousand Turkish Lira (TRY) unless otherwise stated.)




    3. Information on equity items:

                                                                                                            Current            Prior
                                                                                                             period           period
    CORE CAPITAL
    Paid-in capital                                                                                       1.250.000        1.250.000
       Nominal capital                                                                                    1.250.000       1.250.000
       Capital commitments (-)                                                                                        -               -
    Adjustment to paid-in capital                                                                           1.220.451        1.220.451
    Share premium                                                                                                     -               -
    Share repeal                                                                                                      -               -
    Legal reserves                                                                                          8.104.012     6.052.800
    Adjustment to legal reserves                                                                                      -               -
    Profit                                                                                                 2.750.843         2.595.211
       Net current period profit                                                                          2.750.843          2.595.211
       Prior period profit                                                                                            -               -
    Provisions for possible losses up to 25% of core capital                                                   132.231       328.300
    Profit on sale of associates, subsidiaries and buildings                                                          -               -
    Primary subordinated loans                                                                                        -               -
    Loss that is not covered with reserves (-)                                                                        -               -
       Net current period loss                                                                                        -               -
       Prior period loss                                                                                              -               -
    Development cost of operating lease (-)                                                                    69.633          78.860
    Intangible assets (-)                                                                                       45.147          37.285
    Deferred-assets for tax which exceeds 10% of core capital (-)                                                     -               -
    Excess amount expressed in the Law (Article 56, 3rd paragraph) (-)                                                -               -
    Total Core Capital                                                                                   13.342.757       11.330.617
    SUPPLEMENTARY CAPITAL
    General reserves                                                                                         1.134.717       972.148
    45% of increase in revaluation fund of movables                                                                   -             -
    45% of increase in revaluation fund of fixed assets                                                               -             -
    Free shares from investment and associates, subsidiaries and joint ventures that is not
    recognized in profit                                                                                        6.917          4.969
    Primary subordinated loans which are ignored in the calculation of core capital                                  -              -
    Secondary subordinated loans                                                                                     -              -
    45% of value increase (100% of value decrease) fund of financial assets available for sale and
    associates and subsidiaries                                                                              210.732         539.786
    Adjustment to paid-in capital, profit reserves and previous years losses(except adjustment to
    legal reserves)                                                                                                -                -
    Total Supplementary Capital                                                                           1.352.366        1.516.903
    CAPITAL                                                                                              14.695.123       12.847.520
    DEDUCTIONS FROM THE CAPITAL                                                                               31.141          38.937
    Partnership share on banks and financial institutions (domestic and abroad) that are not
    consolidated, with a shareholding of 10% and above                                                                -               -
    The sum of partnership share on banks and financial institutions (domestic and abroad),
    with shareholding of less than 10%, but exceeding 10% and more of the sum of core and
    supplementary capital of the bank                                                                                 -               -
    Loans extended to banks, financial institutions (domestic and abroad) and qualified
    shareholders, like secondary subordinated loan and debt instruments purchased from these
    institutions issued, like primary and secondary subordinated loan                                                 -               -
    Loans extended being noncompliant with articles 50 and 51 of the Law                                              -               -
    Net book values of properties owned, exceeding 50% of banks’ equity and properties, and trade
    goods overtaken in exchange for loans and receivables that should be disposed within five years in
    accordance with article 57 of the Law, but not yet disposed                                               29.717     36.311
    Securitization positions that is deducted-preferably-from the shareholders' equity                              -         -
    Other                                                                                                      1.424     2.626
    TOTAL SHAREHOLDERS’ EQUITY                                                                           14.663.982 12.808.583



    178
Case 1:15-cr-00867-RMB Document 593-23 Filed 01/21/20 Page 181 of 358


     TÜRKİYE HALK BANKASI A.Ş.




                                                                                                                            Corporate Profile
     NOTES TO THE UNCONSOLIDATED FINANCIAL STATEMENTS
     FOR THE YEAR ENDED 31 DECEMBER 2013
     (Amounts expressed in thousand Turkish Lira (TRY) unless otherwise stated.)




     4. Information on assessment process of internal capital adequacy requirements:
     The Bank uses economic capital model in the process of internal capital adequacy assessment process.
     Calculations are done by considering the confidence interval which corresponds to the rating targeted
     by Bank. In the analyses, credit risk, market risk, operational risks and asset-liability management risks and




                                                                                                                            Assessment of the Management
     correlation effect are taken into account, correlation effect is considered while risks are consolidated. The
     Bank takes one year period into account in its calculations.

     II. EXPLANATIONS RELATED TO THE CREDIT RISK

     In accordance with the risk management policies of the Bank, the limits are specified in respect of the main
     and sub-sectors. Those limits are monitored periodically.

     The Bank, in the credit allocation process, restricts its risk exposure by working with highly credible banks
     and entities considering the credit ratings for the purpose of managing its risks. Under the scope of credit risk
     management, the Bank rates all of its borrowers’ credit and requires additional collaterals from whose risk is
     higher. The Bank has the policy of not granting loans/credits and/or limiting the amount of such loans/credits.
     The Bank’s risk is concentrated in Turkey. In loan procedure, limits are determined based on the type of loans
     and customers and risk and limit information is controlled periodically.




                                                                                                                            Review of Operations in 2013
     Loans granted to other banks and risk limits set for the correspondent bank transactions are controlled on a
     daily basis. Risk concentrations are monitored systematically with the Treasury department, concerning the
     off-balance sheet operations based on the customers and banks.

     Except for the restructured loan follow-up system determined in the related communiqué, such loans are
     incorporated into the new rating groups or risk weightings under the risk management systems of the banks,
     and new precautionary measures are taken for these processes. Since long-term commitments are more
     risky than the short-term commitments, risks are assorted in accordance with the Bank’s risk management
     system.

     As prescribed in the Communiqué on “Determining the Nature of Loans and Receivables and Principles
     and Procedures on the Allocation of Loan and Receivable Provisions”, the credit worthiness of the debtors
     of the loans and other receivables is monitored regularly. Credit limits are determined according to the
     audited statement of accounts. Guarantee factors are developed in accordance with the decision of the
     credit committee and updated according to the top management’s initiatives and changes in the economic
                                                                                                                            Corporate Governance




     conditions. The Bank receives sufficient collaterals in consideration of the loans and other receivables granted.
                                                                                                                              Management and




     Guarantees are surety ships, immovable mortgages, cash blockages and customer or real person cheques.

     When the Bank is exposed to significant credit risks, it has the tendency to cease its forward or similar type of
     transactions by using rights, fulfilling the requirements of the acquisitions or disposing of the acquisitions to
     mitigate the risk total.

     As of 31 December 2013, the receivables of the Group from its top 100 and 200 cash loan customers are
     respectively 20,71% and 25,49% of its total cash loans.

     As of 31 December 2013, receivables of the Bank from its top 100 and 200 non-cash loan customers are
                                                                                                                            Financial Information and Assessment




     respectively 55,51% and 65,50% of its total non-cash loans.

     As of 31 December 2013, share of cash and non-cash receivables of the Bank from its top 100 and 200
                                                                                                                                    on Risk Management




     customers are respectively 16,47% and 20,54% of its total balance sheet and off-balance sheet assets.




                                                                                                                      179
CaseHALKBANK
      1:15-cr-00867-RMB
             2013 ANNUAL REPORT Document 593-23 Filed 01/21/20 Page 182 of 358


    TÜRKİYE HALK BANKASI A.Ş.
    NOTES TO THE UNCONSOLIDATED FINANCIAL STATEMENTS
    FOR THE YEAR ENDED 31 DECEMBER 2013
    (Amounts expressed in thousand Turkish Lira (TRY) unless otherwise stated.)




    As of 31 December 2013, general loan loss provision related to the credit risk incurred by the Bank in
    accordance with the legislation on “Determining the Nature of Loans and Receivables and Principles and
    Procedures on the Allocation of Loan and Receivable Provisions” is TRY 1.134.717 (31 December 2012: TRY
    972.148).

                                                                       Current                              Prior
                                                                    Period Risk Average Risk          Period Risk Average Risk
    Risk Classifications:                                            Amount(*)    Amount(**)           Amount(*)    Amount(***)
    Claims on sovereigns and Central Banks                            40.817.076        31.216.901      26.761.277     25.986.450
    Claims on regional governments or local authorities                  158.890          258.595          315.496         324.404
    Claims on administrative bodies and other non-
    commercial undertakings                                              294.865            192.117        100.491         128.696
    Claims on multilateral development banks                                     -                -               -               -
    Claims on international organizations                                        -                -               -               -
    Claims on banks and intermediary institutions                       5.080.183       4.732.496        6.057.372        3.988.414
    Claims on corporates                                              38.770.953       32.707.694      27.965.423       27.872.984
    Claims included in the regulatory retail portfolios               26.412.940       24.602.737      22.480.629       21.863.820
    Claims secured by residential property                            20.391.784       18.050.838       15.873.466       15.386.819
    Overdue loans                                                        434.849          381.888         343.008           325.161
    Higher risk categories decided by the Board                       10.036.372        8.725.790       6.301.298        5.675.638
    Secured by mortgages                                                         -                -               -               -
    Securitization positions                                                     -                -               -               -
    Short-term claims and short-term corporate claims on
    banks and intermediary institutions                                          -                -               -               -
    Undertakings for collective investments in mutual funds                      -                -               -               -
    Other receivables                                                  6.964.949          6.471.161      6.828.281        6.192.812
    (*)
        Includes the risk amounts after credit conversions.
    (**)
          Average risk amounts are the arithmetical averge of the amounts after credit conversions in January-December period.
    (***)
         Average risk amounts are the arithmetical averge of the amounts after credit conversions in July-December period.




     180
       Risk profile according to the geographical concentration:

                                                                                                                           Risk Classifications(*)
                                                                                         Claims on                                                                        Claims
                                                                                     administrative                                                                     included
                                                                        Claims on       bodies and       Claims on                          Claims on                      in the      Claims
                                                       Claims on         regional       other non-     multilateral          Claims on     banks and                  regulatory secured by
                                                  sovereigns and governments or        commercial     development         international intermediary        Claims on       retail residential     Overdue
                                                   Central Banks local authorities    undertakings           banks       organizations institutions        corporates portfolios     property        loans         Total
       Current Period
       1. Domestic                                     40.817.076         158.890          294.865        2.807.296          38.658.312      26.412.328    20.390.810      434.849   10.036.372   6.964.949   146.975.747
       2. EU Countries(**)                                      -                -                -         919.361              90.514              293             -           -            -           -     1.010.168
       3. OECD Countries                                        -                -                -          22.655                    -               -             -           -            -           -       22.655
       4. Off-shore banking regions                             -                -                -                -                   -               -             -           -            -           -             -
       5. USA, Canada                                           -                -                -         291.892                    -               -          974            -            -           -     292.866
       6. Other Countries                                       -                -                -         48.903               22.127              319             -           -            -           -       71.349
       7. Investment and associates,
       subsidiaries and joint ventures                          -                -                -        990.076                     -               -             -           -            -           -     990.076
       8. Undistributed Assets/Liabilities(***)                 -                -                -                -                   -               -             -           -            -           -             -
                                                                                                                                                                                                                                                                                                               FOR THE YEAR ENDED 31 DECEMBER 2013




       9. Total                                       40.817.076          158.890          294.865       5.080.183         38.770.953      26.412.940      20.391.784     434.849 10.036.372      6.964.949 149.362.861
       Prior Period
       1. Domestic                                     26.761.277          315.496          100.491       2.953.180          27.508.481      22.416.360     15.872.446     343.008   6.301.298     6.828.148 109.400.185
       2. EU Countries(**)                                      -                -                -         525.275              75.245                -             -           -            -           -     600.520
       3. OECD Countries                                        -                -                -        1.504.130                   -               -             -           -            -           -     1.504.130
       4. Off-shore banking regions                             -                -                -                -                   -               -             -           -            -           -             -
                                                                                                                                                                                                                                                                                                                                                           TÜRKİYE HALK BANKASI A.Ş.
                                                                                                                                                                                                                                 (Amounts expressed in thousand Turkish Lira (TRY) unless otherwise stated.)




       5. USA, Canada                                           -                -                -        364.053                     -               -             -           -            -           -      364.053
                                                                                                                                                                                                                                                                                                               NOTES TO THE UNCONSOLIDATED FINANCIAL STATEMENTS




       6. Other Countries                                       -                -                -         201.653            280.620           64.269         1.020            -            -         133      547.695
       7. Investment and associates,
       subsidiaries and joint ventures                          -                -                -        509.081              101.077                -             -           -            -           -       610.158
       8. Undistributed Assets/Liabilities(***)                 -                -                -                -                   -               -             -           -            -           -             -
       9. Total                                       26.761.277          315.496          100.491       6.057.372          27.965.423     22.480.629      15.873.466     343.008    6.301.298    6.828.281 113.026.741

       (*)
             Risk classifications in the “Regulation on Measurement and Evaluation of Capital Adequacy of Banks” will be used.
       (**)
             .OECD Countries other than the EU Countries, USA and Canada.
       (***)
              Includes loan classified under Uniform Accounting Standards –loans except in the first 3 columns-and compliant with Article 48 of the Banking Law.




181
      Financial Information and Assessment                            Management and                                   Review of Operations in 2013                      Assessment of the Management                       Corporate Profile
                                                                                                                                                                                                                                                                                                                                                                                       Case 1:15-cr-00867-RMB Document 593-23 Filed 01/21/20 Page 183 of 358




              on Risk Management                                    Corporate Governance
      Risk Profile according to sectors:




182
      Current Period                                                                                                   Risk Classifications(*)
                                                                                                                                                                                                                                                                                                                                                                                           CaseHALKBANK


                                                                                 Claims on                                                            Claims
                                                                             administrative                                                         included
                                                                   Claims on    bodies and  Claims on                 Claims on                        in the      Claims
                                                  Claims on         regional    other non- multilateral  Claims on   banks and                    regulatory secured by
                                             sovereigns and governments or commercial development international intermediary            Claims on       retail residential     Overdue
                                              Central Banks local authorities undertakings      banks organizations institutions       corporates portfolios     property        loans            TC            FC          Total
      Agricultural                                        -             7            79             -       82.200          316.514          76.817      21.827            -     59.563     496.325        60.682        557.007
             Farming and raising livestock                -             7            79             -        57.234       299.505           66.022       21.729            -     59.484     462.339          41.721      504.060
                                                                                                                                                                                                                                                                                                                                                                                                        2013 ANNUAL REPORT




             Forestry                                     -              -             -            -              -         2.669               708        82             -         79        3.538               -        3.538
                                                                                                                                                                                                                                                                                                                                                                                                 1:15-cr-00867-RMB




             Fishing                                      -              -             -            -       24.966          14.340          10.087          16             -           -     30.448          18.961       49.409
      Manufacturing                                       -            371       84.345             -     16.667.317     4.265.225      6.805.648      194.638             -     123.381   11.791.795   16.349.130     28.140.925
             Mining                                       -            80        49.524             -      168.006          56.344         220.793       2.385             -           -     199.341       297.791        497.132
             Production                                   -            291        34.821            -    14.842.592       4.190.951        6.411.124    192.107            -     123.381   11.364.429   14.430.838     25.795.267
             Electric, gas and water                      -              -             -            -      1.656.719         17.930         173.731        146             -           -    228.025      1.620.501      1.848.526
      Construction                                        -             6              -            -     3.686.109         527.018       1.124.827      41.014            -    230.791    3.670.634      1.939.131     5.609.765
                                                                                                                                                                                                                                                                                                                   FOR THE YEAR ENDED 31 DECEMBER 2013




      Services                                   38.866.216         88.733      150.849     5.080.183    12.346.901     12.740.959       7.207.467      173.729            -   2.100.847 47.790.968     30.964.916     78.755.884
             Wholesale and retail trade                   -            98        68.502             -     5.077.148       7.132.758       3.851.423    101.960             -       5.212   13.281.787    2.955.314      16.237.101
              Hotel, food and beverage
             services                                     -             10             -            -      676.406          287.821        1.164.641     25.178            -         91     665.388      1.488.759       2.154.147
             Transportation and
             telecommunication                            -              -        19.467            -     1.481.035      3.208.553         316.100       25.178            -       604     3.660.768     1.390.169      5.050.937
             Financial institutions              38.845.284              -             -    5.080.183      552.020          18.305         160.474         539             -    1.934.118 25.368.608     21.222.315    46.590.923
                                                                                                                                                                                                                                                                                                                                                               TÜRKİYE HALK BANKASI A.Ş.
                                                                                                                                                                                                                                     (Amounts expressed in thousand Turkish Lira (TRY) unless otherwise stated.)




             Real estate and renting
                                                                                                                                                                                                                                                                                                                   NOTES TO THE UNCONSOLIDATED FINANCIAL STATEMENTS




             services                                    3          88.015        18.559            -     3.943.762       1.534.765       1.304.772      11.298            -    155.902    3.745.898       3.311.178    7.057.076
             Self-employment services                     -             6              -            -          960         436.787          82.666        1.465            -      4.844      517.266         9.462        526.728
             Education services                        205              16       39.964             -       113.979          41.675         93.968        260              -          2       157.512      132.557       290.069
             Health and social services              20.724           588          4.357            -       501.591         80.295         233.423        7.851            -         74      393.741       455.162       848.903
      Other                                       1.950.860         69.773        59.592            -     5.988.426       8.563.224        5.177.025      3.641   10.036.372   4.450.367 33.484.800      2.814.480     36.299.280
      Total                                      40.817.076       158.890       294.865    5.080.183    38.770.953     26.412.940      20.391.784      434.849 10.036.372 6.964.949 97.234.522          52.128.339 149.362.861

      (*)
            Risk classifications in the “Regulation on Measurement and Evaluation of Capital Adequacy of Banks” will be used.
                                                                                                                                                                                                                                                                                                                                                                                                                           Document 593-23 Filed 01/21/20 Page 184 of 358
       Risk Profile according to sectors:

       Prior Period                                                                                                       Risk Classifications(*)
                                                                                                                                                         Claims
                                                                                    Claims on                                                          included
                                                                   Claims on   administrative  Claims on                       Claims on                  in the      Claims
                                                  Claims on         regional bodies and other multilateral  Claims on         banks and              regulatory secured by
                                             sovereigns and governments or non-commercial development international        intermediary Claims on          retail residential        Overdue
                                              Central Banks local authorities   undertakings       banks organizations       institutions corporates portfolios     property           loans             TC            FC         Total
       Agricultural                                      13              35            268             -        80.360           396.596        80.057         23.757            -      46.612      579.147        48.551       627.698
             Farming and raising livestock               13              35            268             -         64.741           375.418       80.057        23.559             -     46.533       558.229       32.395        590.624
             Forestry                                      -               -               -           -              -              3.197               -       184             -         79         3.460              -        3.460
             Fishing                                       -               -               -           -         15.619             17.981               -         14            -           -       17.458         16.156        33.614
       Manufacturing                                       -            172           63.114           -     14.153.640        3.530.064      4.051.443       121.683            -    120.669     9.962.329    12.078.456    22.040.785
             Mining                                        -            56           38.433            -        169.749             97.691          49.141      2.167            -           -      153.705      203.532        357.237
             Production                                    -            116          19.005            -     12.903.174         3.401.996     3.798.142       119.461            -    120.669     9.388.710    10.973.853    20.362.563
             Electric, gas and water                       -               -          5.676            -      1.080.717            30.377      204.160            55             -           -      419.914       901.071     1.320.985
       Construction                                        -             41                -           -      2.479.756          706.926        703.917       25.593             -    331.503      2.817.195    1.430.541      4.247.736
                                                                                                                                                                                                                                                                                                                              FOR THE YEAR ENDED 31 DECEMBER 2013




       Services                                  25.337.689          116.191         34.319    6.057.372      9.822.224         9.532.835     4.277.362       133.284            - 2.096.202     35.462.008    21.945.470     57.407.478
             Wholesale and retail trade                    -           226           16.000            -     4.494.235          5.307.990     2.983.195       94.898             -       5.192   10.649.846     2.251.890     12.901.736
             Hotel, food and beverage
             services                                      -             10                -           -      1.014.906           320.943      245.458         4.086             -          91      513.728      1.071.766     1.585.494
             Transportation and
             telecommunication                             -               -            201            -       475.235           2.136.678     479.930         10.975            -       600      2.610.256      493.363       3.103.619
             Financial institutions              25.329.375                -               -   6.057.372       541.565             35.370                -       403             -   1.881.809   18.555.046    15.290.848    33.845.894
                                                                                                                                                                                                                                                                                                                                                                          TÜRKİYE HALK BANKASI A.Ş.
                                                                                                                                                                                                                                                (Amounts expressed in thousand Turkish Lira (TRY) unless otherwise stated.)




             Real estate and renting
                                                                                                                                                                                                                                                                                                                              NOTES TO THE UNCONSOLIDATED FINANCIAL STATEMENTS




             services                                   252         114.257           16.641           -      2.766.361          1.274.256      387.326        4.338             -    202.235      2.359.217   2.406.449      4.765.666
             Self-employment services                      -              6                -           -           363            295.845           54.427      1.229            -       6.195      357.858          207       358.065
             Education services                         254               2            1.391           -        88.491              51.267      25.680           242             -          3       143.223        24.107       167.330
             Health and social services               7.808           1.690              86            -       441.068            110.486       101.346         17.113           -         77       272.834     406.840         679.674
       Other                                       1.423.575        199.057           2.790            -      1.429.443         8.314.208    6.760.687         38.691    6.301.298   4.233.295   25.982.903      2.720.141   28.703.044
       Total                                     26.761.277        315.496          100.491    6.057.372    27.965.423       22.480.629 15.873.466           343.008     6.301.298 6.828.281     74.803.582    38.223.159    113.026.741

       (*)
         Risk classifications in the “Regulation on Measurement and Evaluation of Capital Adequacy of Banks” will be used.




183
      Financial Information and Assessment                               Management and                               Review of Operations in 2013                              Assessment of the Management                               Corporate Profile
                                                                                                                                                                                                                                                                                                                                                                                                      Case 1:15-cr-00867-RMB Document 593-23 Filed 01/21/20 Page 185 of 358




              on Risk Management                                       Corporate Governance
CaseHALKBANK
      1:15-cr-00867-RMB
             2013 ANNUAL REPORT Document 593-23 Filed 01/21/20 Page 186 of 358


    TÜRKİYE HALK BANKASI A.Ş.
    NOTES TO THE UNCONSOLIDATED FINANCIAL STATEMENTS
    FOR THE YEAR ENDED 31 DECEMBER 2013
    (Amounts expressed in thousand Turkish Lira (TRY) unless otherwise stated.)




    Distribution of maturity risk factors according to their outstanding maturities:

    Current Period                                                         According to outstanding maturities
                                                                       1             1-3         3-6      6-12 1 year
    Risk Classifications                                          month         month       month       month
                                                                                                          and over
    1.Claims on sovereigns and Central Banks                   8.720.562      7.681.052    4.128.169 5.068.263
                                                                                                          15.144.250
    2.Claims on regional governments or local
    authorities                                                 11.723      4.760     13.769     49.373       79.265
    3.Claims on administrative bodies and other non-
    commercial undertakings                                     79.131     82.071     14.075     24.350       95.246
    4.Claims on banks and intermediary institutions         3.037.735   290.659      335.173   326.302      803.088
    5.Claims on corporate                                  6.206.794   2.437.279   4.709.122  6.335.756 23.334.004
    6.Claims included in the regulatory retail portfolios   3.098.451   1.977.765  3.752.612   5.271.196   34.611.357
    7. Overdue loans                                         434.849             -          -           -            -
    8. Other receivables                                   5.461.066      272.734    133.439   488.525       609.185
    Total                                                 27.050.311 12.746.320 13.086.359 17.563.765 74.676.395
    (*)
        Commitments amounting TRY 4.239.711 are not included in the table above.
    (**)
          Includes total risk amounts before the effect of credit risk mitigation but after credit conversions.
    (***)
         Claims secured by residential property and higher risk categories decided by the Board are disclosed in the claims on
    corporate and claims included in the regulatory retail portfolios.


    Prior Period                                                           According to outstanding maturities
                                                                       1             1-3       3-6        6-12                  1 year
    Risk Classifications                                         month          month       month      month               and over
    1.Claims on sovereigns and Central Banks                   4.083.391      5.375.373 2.096.707 3.434.728                11.719.059
    2.Claims on regional governments or local
    authorities                                                 4.823      4.074                   1.671        79.163       224.732
    3.Claims on administrative bodies and other non-
    commercial undertakings                                   66.840       3.875                14.794        7.239       7.791
    4.Claims on banks and intermediary institutions         4.396.631   343.394                 96.822      107.896    440.643
    5.Claims on corporate                                    6.197.317 2.214.468             2.909.161    4.127.909 15.643.653
    6.Claims included in the regulatory retail portfolios  2.682.391 1.907.608               2.615.226    4.832.015 26.979.466
    7. Overdue loans                                         343.008            -                     -            -          -
    8. Other receivables                                   5.358.301     172.390               142.782     495.728    659.080
    Total                                                 23.132.702 10.021.182              7.877.163 13.084.678 55.674.424
    (*)
        Commitments amounting TRY 3.236.592 are not included in the table above.
    (**)
          Includes total risk amounts before the effect of credit risk mitigation but after credit conversions.
    (***)
         Claims secured by residential property and higher risk categories decided by the Board are disclosed in the claims on
    corporate and claims included in the regulatory retail portfolios.




     184
Case 1:15-cr-00867-RMB Document 593-23 Filed 01/21/20 Page 187 of 358


     TÜRKİYE HALK BANKASI A.Ş.




                                                                                                                                                      Corporate Profile
     NOTES TO THE UNCONSOLIDATED FINANCIAL STATEMENTS
     FOR THE YEAR ENDED 31 DECEMBER 2013
     (Amounts expressed in thousand Turkish Lira (TRY) unless otherwise stated.)




     Information on the risk classifications as per the Article 6 of the Regulation on Measurement
     and Assessment of Capital Adequacy Ratios of Banks:

     In determining the risk weights for the exposures to banks which are settled abroad, Fitch Ratings’ risk ratings




                                                                                                                                                      Assessment of the Management
     are used.

     Additionally, for the foreign exchange securities issued by Turkish Treasury and for the foreign exchange
     exposures to Turkish Central Government, Fitch Ratings’ risk ratings are used.

     Mapping Table                                                           Credit Quality Grade                        Fitch Ratings
                                                                                          1                              AAA and AA-
                                                                                          2                                A+ and A-
                                                                                          3                             BBB+ and BBB-
     Long term Credit Assessments
                                                                                         4                               BB+ and BB-
                                                                                          5                                B+ and B-
                                                                                         6                              CCC+ and below




                                                                                                                                                      Review of Operations in 2013
                                                                                          1                               F1+ and F1
                                                                                          2                                   F2
                                                                                          3                                   F3
     Short term Credit Assessments
                                                                                         4                               F3 and below
                                                                                          5                                    ---
                                                                                         6                                     ---

     Risk balances according to risk weights:

     Current Period
                                                                                                                                 Deductions from
                                                                                                                                the shareholders’
     Risk Weights                     0%     10%      20%         50%          75%       100%       150%      200%         250%           equity
                                                                                                                                                      Corporate Governance



     1. Pre-Amount of Credit
                                                                                                                                                        Management and




     Risk Mitigation            41.516.359     - 3.370.335   4.094.344 42.063.789 48.281.662      1.887.984 8.126.295     22.093           145.921
     2. Amount after Credit
     Risk Mitigation           43.344.220      - 3.847.555   24.821.552 24.617.506 42.695.656     1.887.984 8.126.295     22.093           145.921


     Prior Period
                                                                                                                                 Deductions from
                                                                                                                                the shareholders’
     Risk Weights                     0%     10%      20%         50%          75%       100%       150%      200%         250%           equity


     1. Pre-Amount of Credit
     Risk Mitigation           27.358.643      - 5.341.348   3.598.950 35.590.763 34.835.739      1.235.943 5.065.355          -          155.082
                                                                                                                                                      Financial Information and Assessment




     2. Amount after Credit
     Risk Mitigation           29.017.440      -   5.627.371 19.563.862   21.609.416 30.907.354   1.235.943 5.065.355          -          155.082
                                                                                                                                                              on Risk Management




                                                                                                                                                185
CaseHALKBANK
      1:15-cr-00867-RMB
             2013 ANNUAL REPORT Document 593-23 Filed 01/21/20 Page 188 of 358


    TÜRKİYE HALK BANKASI A.Ş.
    NOTES TO THE UNCONSOLIDATED FINANCIAL STATEMENTS
    FOR THE YEAR ENDED 31 DECEMBER 2013
    (Amounts expressed in thousand Turkish Lira (TRY) unless otherwise stated.)




    Information according to sectors and counterparties:

    Current Period                                               Loans
                                                Non-performing                                         Value
    Sectors / Counterparties                              loans               Overdue(**)        Adjustments              Provisions
    Agricultural                                            98.679                 11.206                   440                76.845
          Farming and raising livestock                       91.012                 9.975                   377               69.276
          Forestry                                              636                     69                      4                     554
          Fishing                                              7.031                  1.162                   59                  7.015
    Manufacturing                                          752.896             1.019.463                 56.987              553.042
          Mining                                              10.515                 4.391                 5.520                  8.126
          Production                                         741.278             1.014.818               50.752               543.959
          Electric, gas and water                               1.103                  254                   715                      957
    Construction                                           167.844               155.956                  3.387               118.896
    Services                                                749.139             298.880                   18.714             584.928
          Wholesale and retail trade                        523.705                191.348                 7.587                411.641
           Hotel, food and beverage
          services                                           111.390                18.855                   536               86.822
          Transportation and
          telecommunication                                  44.109                 31.644                  1.222              33.046
          Financial institutions                             10.448                   1.733                   48                 9.910
          Real estate and renting services                    31.091                 7.929                 7.379                24.697
          Self-employment services                            6.358                  5.681                    172                4.886
          Education services                                   1.834                  1.910                   63                  1.573
          Health and social services                        20.204                 39.780                   1.707               12.353
    Other                                                  476.618               220.366                 10.014               476.616
    Total                                                2.245.176              1.705.871               89.542              1.810.327
    (*)
         Non-performing loans; are the loans that either overdue more than 90 days as of the reporting date or are treated as
    impaired due to their creditworthiness. For such loans, “specific provisions” are allocated as per the Provisioning Regulation.
    (**)
        Overdue Loans; are the loans that overdue up to 90 days but not non-performing loans. For such loans, “general loan
    provisions” are allocated as per the Provisioning Regulation. Accruals are not included in the table above.




     186
Case 1:15-cr-00867-RMB Document 593-23 Filed 01/21/20 Page 189 of 358


     TÜRKİYE HALK BANKASI A.Ş.




                                                                                                                                             Corporate Profile
     NOTES TO THE UNCONSOLIDATED FINANCIAL STATEMENTS
     FOR THE YEAR ENDED 31 DECEMBER 2013
     (Amounts expressed in thousand Turkish Lira (TRY) unless otherwise stated.)




     Prior Period                                               Loans
                                               Non-performing                                          Value
     Sectors / Counterparties                            loans              Overdue (**)         Adjustments              Provisions




                                                                                                                                             Assessment of the Management
     Agricultural                                          103.642                15.318                   640                79.885
           Farming and raising livestock                    95.758                 14.982                   627                72.199
           Forestry                                            902                    208                      9                  718
           Fishing                                           6.982                     128                     4                6.968
     Manufacturing                                         687.349              213.626                 45.869              565.666
           Mining                                            11.286               48.970                  4.288                  9.119
           Production                                       675.152              163.468                 41.570               555.691
           Electric, gas and water                               911                  1.188                   11                  856
     Construction                                          114.672                61.018                  1.317              89.079
     Services                                              669.673              304.923                 10.220              536.389
           Wholesale and retail trade                      441.956               201.343                  7.180              347.058
            Hotel, food and beverage




                                                                                                                                             Review of Operations in 2013
           services                                         76.265                40.461                    787                72.179
           Transportation and
           telecommunication                                53.495                32.550                   860                42.520
           Financial institutions                           10.207                    1.372                  40                9.804
           Real estate and renting services                  28.188                15.558                   847               23.850
           Self-employment services                          5.470                 5.030                    158                  4.241
           Education services                                 1.853                 1.962                     61                  1.611
           Health and social services                       52.239                  6.647                   287                35.126
     Other                                                 384.310                237.151                 7.758              345.619
     Total                                              1.959.646               832.036                 65.804             1.616.638
     (*)
          Non-performing loans; are the loans that either overdue more than 90 days as of the reporting date or are treated as
     impaired due to their creditworthiness. For such loans, “specific provisions” are allocated as per the Provisioning Regulation.
     (**)
         Overdue Loans; are the loans that overdue up to 90 days but not non-performing loans. For such loans, “general loan
                                                                                                                                             Corporate Governance




     provisions” are allocated as per the Provisioning Regulation. Accruals are not included in the table above.
                                                                                                                                               Management and




     Information about value adjustments and changes in the loan impairment:

                                                                                   The
                                                   The Provision amounts cancelation
                                               opening set aside during the     of the       Other                         Close out
     Current Period                            balance               period provisions adjustments                          balance
     1. Specific Provisions                    1.616.638                   435.996            242.307                 -     1.810.327
     2. General Provisions                       972.148                   321.609            159.040                 -      1.134.717
                                                                                                                                             Financial Information and Assessment




                                                                                   The
                                                   The Provision amounts cancelation
                                                                                                                                                     on Risk Management




                                               opening set aside during the     of the       Other                         Close out
     Current Period                            balance               period provisions adjustments                          balance
     1. Specific Provisions                    1.401.737                   382.808            167.907                 -     1.616.638
     2. General Provisions                      656.783                     315.365                 -                 -       972.148




                                                                                                                                       187
CaseHALKBANK
      1:15-cr-00867-RMB
             2013 ANNUAL REPORT Document 593-23 Filed 01/21/20 Page 190 of 358


    TÜRKİYE HALK BANKASI A.Ş.
    NOTES TO THE UNCONSOLIDATED FINANCIAL STATEMENTS
    FOR THE YEAR ENDED 31 DECEMBER 2013
    (Amounts expressed in thousand Turkish Lira (TRY) unless otherwise stated.)




    The table below shows the maximum risk exposure to credit risk for the components of the financial
    statements.

    Gross Maximum Exposure                                                               Current Period                Prior Period
    Cash (cash in vault, foreign currency cash, money in transit, cheques
    purchased) and balances with the Central Bank of Turkey                                     19.975.784                 12.487.743
    Due from banks                                                                               1.848.776                  2.619.412
    Money Market Receivables                                                                               -                  12.355
    Financial Assets at Fair Value through profit or loss                                          163.533                   104.777
    Financial Assets Available for Sale                                                         9.476.596                  9.383.212
    Held to maturity Investments                                                               18.854.586                  13.455.515
    Loans                                                                                     84.848.290                 65.893.838
    Total                                                                                     135.167.565              103.956.852


    Contingent Liabilities                                                                      27.038.177                19.734.203
    Commitments                                                                                 18.985.579                 14.156.031
    Total                                                                                     46.023.756                 33.890.234


    Total Credit Risk Exposure                                                                 181.191.321             137.847.086

    Over due and individually impaired assets are not available in due from banks, financial assets at fair value
    through profit or loss, financial assets available for sale and held to maturity investments

                                             Internal/                                                    Internal/
                                             External                                                     External
    Corporate and Commercial                Valuation                                                    Valuation
    Loans                                       Grade               Total   Entrepreneur Firms               Grade             Total
    Risk rating group 1                           AAA              55.738   High
    Risk rating group 2                            AA          7.984.545    Risk rating group 1                    1        1.578.372
    Risk rating group 3                             A          8.828.901    Risk rating group 2                    2        2.291.934
    Risk rating group 4                           BBB         12.008.132    Standard
    Risk rating group 5                            BB         10.125.960    Risk rating group 3                    3       2.032.902
    Risk rating group 6                             B        10.886.209     Risk rating group 4                    4       2.676.968
    Risk rating group 7                           CCC           3.591.637   Risk rating group 5                    5         5.149.511
    Risk rating group 8                            CC            655.696    Below the standard
    Risk rating group 9                             C              15.322   Risk rating group 6                    6       4.700.657
                                                                            Risk rating group 7                    7       4.876.799
    Total                                                    54.152.140 Total                                             23.307.143

    (1)
        Loans for which the risk does not belong to the Bank amounting TRY 1.414.108 are not included the table above.
    (2)
        Prepared in accordance with the internal grading results of the Bank.
    (3)
        Only graded firms are included.
    (4)
        Includes the total of cash and non cash loans.




     188
Case 1:15-cr-00867-RMB Document 593-23 Filed 01/21/20 Page 191 of 358


     TÜRKİYE HALK BANKASI A.Ş.




                                                                                                                               Corporate Profile
     NOTES TO THE UNCONSOLIDATED FINANCIAL STATEMENTS
     FOR THE YEAR ENDED 31 DECEMBER 2013
     (Amounts expressed in thousand Turkish Lira (TRY) unless otherwise stated.)




     Risk Grade (1-4) Risk Group Definition of risk group                                                    Risk Grade (%)
                                        The firm is an extremely positive firm with its financial and
                                        non financial criteria and it can pursue its high credibility in




                                                                                                                               Assessment of the Management
     1,00-1,40           AAA            the long run.                                                               100-86
                                        The firm is a positive firm with its financial and non financial
     1,41-1,80           AA             criteria and it can pursue its high credibility in the long run.              85-73
                                        The firm that has performed its optimization and has a
                                        high credibility in the short run and is a credible firm in the
     1,81-2,00           A              medium run.                                                                   72-67
                                        The firm is a credible firm despite the fact that it cannot
                                        perform the optimization certain aspects of its financial and
     2,01-2,20           BBB            non financial criteria.                                                      66-60
                                        The firm cannot retain optimization in the major parts of
                                        its financials and non financial criteria. It has speculative
     2,21-2,40           BB             attributes but its a credible firm in the short run.                          59-53
                                        Some of the financial and non financial criteria are negative.
                                        It carries highly speculative attributes. In the short run it is a




                                                                                                                               Review of Operations in 2013
     2,41-2,60           B              credible firm dependent on the positive conjecture.                           52-47
                                        The major part of its financial and non financial criteria is
                                        negative and the firm is having difficulties in meetings its
                                        commitments. But it has guaranteed short run credibility
     2,61-2,80           CCC            dependent on the positive conjecture.                                        46-40
                                        The firm force acceptable risk limits when its financial and
                                        non financial criteria considered together, and has poor
     2,81-3,20           CC             credibility.                                                                  39-27
                                        The firm has no credibility when its financial and non
     3,21-3,60           C              financial criteria considered together                                        26-13
     3,61-4,00           D              The firm has no credibility under any condition.                               12-0

     Entrepreneur Loans Decision Module (“GKKM”) is the rating module which is used for assessment of loan
     applications of companies which are classified by the Bank as a small and medium sized enterprises (SME)
                                                                                                                               Corporate Governance




     Customers within the SME in GKKM are evaluated by both qualitative and quantitative characteristics of
                                                                                                                                 Management and




     firm, the size of endorsement and requested amount of loan before bank creates score card forms for each
     customers Score card which categorize firms according to their risk, includes 1 to 7 rating group and 1 has the
     lowest risk. Guarantees for companies that can be assessed by GKKM, converted into cash during the time it
     takes to prevent probable loss of value and the conversion process is divided into two main groups according
     to the criteria. The conversion of cash collateral to compensate for any losses in a margin, “Liquid Collateral
     Value” is referred to as the facility where the customer the amount of collateral to be determined by risk
     group, and the collateral value of the liquid.

     Carrying amount per class of financial assets whose terms have been renegotiated:
                                                                                                                               Financial Information and Assessment




                                                                                      Current Period           Prior Period
     Loans(1), (2)
                                                                                                                                       on Risk Management




     Corporate Loans                                                                            59.642               37.964
     SME Loans                                                                                    15.116             26.712
     Consumer Loans                                                                             12.545               16.098
     Other                                                                                          64                  152
     Total                                                                                     87.367               80.926
     (1)
       Accruals are not included to the table above.
     (2)
       Presents loans accounted under in restructured or rescheduled loan accounts.


                                                                                                                         189
CaseHALKBANK
      1:15-cr-00867-RMB
             2013 ANNUAL REPORT Document 593-23 Filed 01/21/20 Page 192 of 358


    TÜRKİYE HALK BANKASI A.Ş.
    NOTES TO THE UNCONSOLIDATED FINANCIAL STATEMENTS
    FOR THE YEAR ENDED 31 DECEMBER 2013
    (Amounts expressed in thousand Turkish Lira (TRY) unless otherwise stated.)




    The net value and type of collaterals of the loans amounting TRY 2.276.000 followed under loans and other
    receivables under close monitoring section is below: (31 December 2012 : TRY 1.910.626).

                                                                          Net Value of Collateral          Net Value of Collateral
    Collateral Types                                                            Current Period(1)                    Prior Period
    Real estate mortgage                                                                 1.817.757                       1.519.823
    Salary pledge, vehicle pledge and pledge of commercial
    undertaking                                                                               72.262                             75.401
    Financial collaterals (cash, securities pledge, etc.)                                     14.588                             14.047
    Cheque / bills                                                                            26.817                              11.204
    Surety ship                                                                              217.072                           188.735
    Other                                                                                    127.504                            101.416
    Total                                                                                2.276.000                          1.910.626
    (1)
        The collaterals are considered through comparison of the net value of collateral on appraisal reports less the third party
    receivables having priority with the collateral. Lower of the collateral amount or the loan amount is considered on the table
    above.
    (2)
        Income accruals amounting to TRY 27.828 (31 December 2012: TRY 22.411) are not included in the table.

    The net value and type of collaterals belongs to loans amounted TRY 2.245.176 followed under non performing
    loans section is below: (31 December 2012: TRY 1.959.646)

                                                                          Net Value of Collateral          Net Value of Collateral
    Collateral Types                                                            Current Period(1)                    Prior Period
    Cash                                                                                     1.887                             1.845
    Mortgage                                                                              522.565                            511.841
    Pledge                                                                                 48.963                            37.805
    Cheque / bills                                                                          5.044                             4.899
    Surety ship                                                                         1.156.880                        1.000.072
    Other(2)                                                                             509.837                            403.184
    Total                                                                              2.245.176                        1.959.646
    (1)
        The collaterals are considered through comparison of the net value of collateral on appraisal reports less the third party
    receivables having priority with the collateral. Lower of the collateral amount or the loan amount is considered in the table
    above.
    (2)
        Comprised of share certificates, blockage on receivables and salaries, uncollateralized, etc.

    III. EXPLANATIONS RELATED TO THE MARKET RISK

    In accordance with the Bank’ risk management policy framework to avoid the effect of market risk, the Bank
    has determined the management activities and has taken necessary precautions within the framework of
    “Regulation On Measurement and Evaluation Of Capital Adequacy Of Banks” published in Official Journal No
    28337 of 28 June 2012 by .

    The Board of Directors set the risk limits by taking into account the main risk factors and these limits are
    periodically revised in accordance with the market conditions and Bank’s strategies. Furthermore, the Board
    of Directors ensure that, the necessary measures to be taken by risk management department and all other
    executives in respect of defining, measuring, monitoring and managing the risks exposed by the Bank. The
    VAR based limits, that are determined by the Board of Directors, and the denominated interest rate risk of the
    Bank’ is limited to certain percentage of the shareholders’ equity.

    In accordance with “Regulation on Measurement and Evaluation of Capital Adequacy of Banks”, the Bank’s
    possibility of loss that may cause due to the general market risk, currency risk, specific risk, commodity risk,
    clearing risk and counterparty credit risk is calculated by using the standard method. The following table
    discloses the amounts that are calculated using the standard method.


     190
Case 1:15-cr-00867-RMB Document 593-23 Filed 01/21/20 Page 193 of 358


     TÜRKİYE HALK BANKASI A.Ş.




                                                                                                                                     Corporate Profile
     NOTES TO THE UNCONSOLIDATED FINANCIAL STATEMENTS
     FOR THE YEAR ENDED 31 DECEMBER 2013
     (Amounts expressed in thousand Turkish Lira (TRY) unless otherwise stated.)




     The Value at Risk (VaR) that is calculated by using internal model methods besides standard method is
     validated by scenario analysis and stress tests. The VaR is calculated daily by using historical simulation and
     parametric approach and the results are reported the Executives.




                                                                                                                                     Assessment of the Management
     a) Information related to market risk:

                                                                                    Current Period                Prior Period
     (I) Capital requirement to be employed for general market risk                         179.935                      87.445
     (II) Capital requirement to be employed for specific risk                               32.966                      13.498
     (III) Capital requirement to be employed for specific risk in securitization
     positions-Standard Method                                                                       -                        -
     (IV)Capital requirement to be employed for currency risk                                  25.735                   30.714
     (V)Capital requirement to be employed for commodity risk                                        -                        -
     (VI)Capital requirement to be employed for clearing risk                                        -                        -
     (VII)Total capital requirement to be employed for counterparty credit risk–
     Standard method                                                                            96                         264
     (VIII)Capital requirement to be employed for general market risk.                        4.418                      1.984




                                                                                                                                     Review of Operations in 2013
     (IX) Total capital requirement to be employed for market risk                                -                          -
     (X) Amount subject to market risk (I+II+III+IV+V+VI+VII+VIII)                         243.150                    133.905
     (XI) Market Value at Risk (12,5 x IX) or (12,5 x X)                                 3.039.375                   1.673.813

     b) Average market risk calculated as of the end of months in the related period:

                                                   Current Period                              Prior Period
                                       Average       Maximum        Minimum         Average      Maximum             Minimum


     Interest Rate Risk                  174.401         252.145     100.444         146.617         189.317             99.271
     Share Risk                            4.188          8.480         1.672          2.413             2.686            1.672
     Currency Risk                        33.758         46.530       25.735         26.365              37.330          18.235
     Commodity Risk                            -                -           -              -                  -                -
                                                                                                                                     Corporate Governance




     Settlement Risk                           -                -           -              -                  -                -
                                                                                                                                       Management and




     Options Risk                           448             1.313         96            185                290              79
     Counterparty Credit Risk              2.709           4.418        1.484         2.406               3.142            1.931
     Amount Subject to Total Risk       215.504         312.886      129.431        177.986         232.765             121.188

     Information about counterparty risk:

     Counterparty credit risk is the risk that the counterparty to a transaction could default before the transaction’s
     cash flows.

     Over the counter derivatives, Credit Derivatives, Securities Financing Transactions, Long Settlement
                                                                                                                                     Financial Information and Assessment




     Transactions, Margin Lending Transactions are subject to counterparty credit risk calculations.
                                                                                                                                             on Risk Management




                                                                                                                               191
CaseHALKBANK
      1:15-cr-00867-RMB
             2013 ANNUAL REPORT Document 593-23 Filed 01/21/20 Page 194 of 358


    TÜRKİYE HALK BANKASI A.Ş.
    NOTES TO THE UNCONSOLIDATED FINANCIAL STATEMENTS
    FOR THE YEAR ENDED 31 DECEMBER 2013
    (Amounts expressed in thousand Turkish Lira (TRY) unless otherwise stated.)




    The Bank uses current exposure method in the calculation process of counterparty credit risk. The
    comprehensive financial collateral and simple financial collateral approaches are taken into account in the
    calculation process of counterparty credit risk of repo style transactions for trading and banking book activities,
    respectively.

    Under the current exposure method, the Bank calculates the current replacement cost by marking contracts
    to market, thus capturing the current exposure without any need for estimation, and then adding a factor (“add
    on”) to reflect the potential future exposure over the remaining life of the contract.

    The contracts made according to the attribute of the transaction are evaluated by taking into account ISDA
    and CSA frame for derivative transactions, GMRA frame for repurchase agreements. The risk is mitigated by
    receiving cash or other forms of collateral. In secured lending and repo transactions, the haircut amounts are
    reduced from the counterparty’s limits.

    The Bank does not take part in transactions and contracts requiring extra collateral in accordance with possible
    changes of credit rating. Especially, in the process of signing ISDA, CSA and GMRA contracts related to treasury
    transactions, it is cared about not accepting the conditional statements and invalidation of the contracts due
    to the reduction of Bank’s rating. Because possible falls or rises in rating affects the current replacement cost,
    margin call agreements are used as a risk mitigator.

    Gross positive fair value of contracts, the securities which are held and the net position of derivatives is
    disclosed below.

                                                                                                               Amount(*)
    Contracts based on Interest rate                                                                                5.065
    Contracts based on currency                                                                                    78.503
    Contracts based on commodity                                                                                          -
    Contracts based on stocks                                                                                             -
    Other                                                                                                                 -
    Gross Positive Fair Value                                                                                      83.568
    Benefits of clarification                                                                                             -
    Clarified current risk amount                                                                                         -
    The securities which are held                                                                                         -
    The net position of derivatives                                                                                83.568
    (*)
          Counterparty risk related to the trading accounts is included.

    IV. EXPLANATIONS RELATED TO THE OPERATIONAL RISK

    In the calculation of the Bank’s operational risk, the “Basic Indicator Method” is used. The amount subject to
    operational risk is calculated once a year in accordance with the Regulation on “Measurement and Assessment
    of the Capital Adequacy of Banks” published in the Official Gazette numbered 28337 on 28 June 2012. In the
    Basic Indicator Method, the amount subject to operational risk is calculated by multiplying 15% of the Bank’s
    average gross revenue over the previous three years with 12,5. Amount subject to operational risk is TRY
    8.912.469 for the current period. (31 December 2012: TRY 7.513.762)




     192
Case 1:15-cr-00867-RMB Document 593-23 Filed 01/21/20 Page 195 of 358


     TÜRKİYE HALK BANKASI A.Ş.




                                                                                                                             Corporate Profile
     NOTES TO THE UNCONSOLIDATED FINANCIAL STATEMENTS
     FOR THE YEAR ENDED 31 DECEMBER 2013
     (Amounts expressed in thousand Turkish Lira (TRY) unless otherwise stated.)




                                                                               Total / Total
                                                                          number of years
                                                                           for which gross
                                  2 PP Value 1 PP Value        CD Value income is positive Rate (%)                Total




                                                                                                                             Assessment of the Management
     Gross Income                   3.883.262     4.528.461    5.848.227                4.753.317        15      712.998
     Amount subject
     to operational risk
     (Total*12,5)                                                                                             8.912.469

     V. EXPLANATIONS RELATED TO THE CURRENCY RISK

     Foreign currency risk indicates the probability of loss that banks are subject to due to the exchange rate
     movements in the market. While calculating the share capital requirement, all foreign currency assets,
     liabilities and forward transactions of the Bank are taken into consideration. Net short term and long term
     positions of each currency are calculated in terms of the Turkish Lira.

     In accordance with “Regulation on Measurement and Evaluation of Capital Adequacy of Banks”, the foreign
     currency position risk of the Bank is measured by “standard method” and is calculated daily and is reported




                                                                                                                             Review of Operations in 2013
     monthly. Also VAR based values and limits are reported to the Executives on a daily basis by using internal
     model methods. The currency risks have been closely followed. The Bank makes derivative transactions
     against the currency risk, in case of need.

     Announced current foreign exchange buying rates of the Bank as at 31 December 2013 and the
     previous five working days in full TRY are as follows:

                       24.12.2013       25.12.2013       26.12.2013        27.12.2013       30.12.2013        31.12.2013
     USD              2,0600000        2,0600000         2,1050000         2,1350000        2,1050000         2,1200000
     CHF               2,2934000        2,3017000        2,3471000         2,4028000        2,3652000         2,3766000
     GBP               3,3658000        3,3537000        3,4544000         3,5182000        3,4688000         3,5053000
     JPY                0,0197164        0,0197022      0,0200634          0,0203270        0,0200023         0,0201362
     EURO              2,8149000        2,8196000       2,8822000          2,9449000        2,9053000         2,9184000
                                                                                                                             Corporate Governance
                                                                                                                               Management and




     The simple arithmetic averages of the major current foreign exchange buying rates of the Bank
     for the thirty days before 31 December 2013 are as follows:

                                                                                                    Monthly average
     USD                                                                                                      2,0445455
     CHF                                                                                                      2,2849682
     GBP                                                                                                      3,3438909
     JPY                                                                                                       0,0197195
     EURO                                                                                                     2,8021545
                                                                                                                             Financial Information and Assessment
                                                                                                                                     on Risk Management




                                                                                                                       193
CaseHALKBANK
      1:15-cr-00867-RMB
             2013 ANNUAL REPORT Document 593-23 Filed 01/21/20 Page 196 of 358


    TÜRKİYE HALK BANKASI A.Ş.
    NOTES TO THE UNCONSOLIDATED FINANCIAL STATEMENTS
    FOR THE YEAR ENDED 31 DECEMBER 2013
    (Amounts expressed in thousand Turkish Lira (TRY) unless otherwise stated.)




    Information related to currency risk:

    Current Period                                                            EURO              USD      OTHER FC             TOTAL
    Assets
      Cash (cash in vault, foreign currency cash, money
      in transit, cheques purchased, precious metals) and
      balances with the Central Bank of Turkey                             7.887.794        6.957.816      2.329.055        17.174.665
      Banks                                                                 1.341.367         331.474          66.195       1.739.036
      Financial assets at fair value through profit and loss(3)                19.823          22.712           1.291           43.826
      Money market placements                                                        -               -               -                -
      Financial assets available-for-sale(5)                                744.036        1.348.309                 -     2.092.345
      Loans(2)                                                              9.117.036    16.400.530          132.095       25.649.661
      Subsidiaries, associates and entities under common
      control(5)                                                                    -               -              -            -
      Held-to-maturity investments                                                  -     1.066.707                -   1.066.707
      Derivative financial assets held for risk management                          -               -              -            -
      Tangible assets                                                               -               -            89           89
      Intangible assets                                                             -               -              -            -
      Other assets(3)                                                         24.283           16.191            24       40.498
    Total assets                                                         19.134.339      26.143.739       2.528.749 47.806.827

    Liabilities
       Bank deposits                                                      3.503.832    2.080.868            424.276        6.008.976
       Foreign currency deposits                                         16.804.877    10.573.335           2.167.227     29.545.439
       Money market balances                                                         -            -                   -               -
       Funds provided from other financial institutions                    5.577.259     7.199.765                 143      12.777.167
       Bonds issued                                                                  -   3.218.387                    -      3.218.387
       Sundry creditors                                                       50.626        29.728                  18         80.372
       Derivative financial liabilities held for risk management                     -            -                   -               -
       Other liabilities(3)                                                    83.317     206.245               17.156        306.718
    Total liabilities                                                    26.019.911 23.308.328           2.608.820        51.937.059

    Net balance sheet position                                          (6.885.572)        2.835.411       (80.071)       (4.130.232)

    Net off-balance sheet position                                       6.603.627       (2.825.551)         84.331       3.862.407
      Financial derivative assets(4)                                       7.538.178         1.528.531       521.062        9.587.771
      Financial derivative liabilities(4)                                    934.551       4.354.082         436.731       5.725.364
      Non-cash loans(1)                                                    3.975.105        9.852.417        398.172      14.225.694

    Prior period
      Total assets                                                        13.549.045       16.284.413      3.555.802 33.389.260
      Total liabilities                                                  16.990.888         14.130.132     3.364.477 34.485.497
    Net balance sheet position                                          (3.441.843)        2.154.281         191.325 (1.096.237)

    Net off-balance sheet position                                        3.124.165      (2.207.183)      (189.520)          727.462
      Financial derivative assets                                          3.464.184        1.337.974        420.616        5.222.774
      Financial derivative liabilities                                      340.019         3.545.157         610.136       4.495.312
      Non-cash loans(1)                                                   3.354.802        6.353.553        266.590         9.974.945
    (1)
        Non-cash loans are not included in the off-balance sheet position items.
    (2)
        Includes TRY 861.262 of foreign currency indexed loans and their accruals. (31 December 2012: TRY 44.365 )
    (3)
        In accordance with the principles of the “Regulation on Measurement and Practices of Banks’ Net Overall FC Position /
    Shareholders’ Equity Ratio on a Consolidated and Unconsolidated Basis”, derivative financial instruments foreign currency
    income accruals (TRY 107.836), prepaid expenses (TRY 96) in assets; and derivative financial instruments foreign currency
    expense accruals (TRY 21.094) and shareholders’ equity (TRY 145.914) in liabilities are not taken into consideration in the
    currency risk measurement.
    (4)
        Financial derivative assets include credit default swaps amounting to TRY 5.873 and forward precious metal purchase
    transactions amounted to TRY 149.450.
    (5)
        Demirhalkbank NV (TRY 74.716), an associate operates in foreign currency, Macar Halkbank (TRY 2.063) International
    Garagum Bank (TRY 250), and a foreign currency subsidiary Halk Banka AD Skopje (TRY 145.359) followed as available for sale
    items in foreign currency, are presented in financials with their historical costs since they are non-monetary financial items.


     194
Case 1:15-cr-00867-RMB Document 593-23 Filed 01/21/20 Page 197 of 358


     TÜRKİYE HALK BANKASI A.Ş.




                                                                                                                               Corporate Profile
     NOTES TO THE UNCONSOLIDATED FINANCIAL STATEMENTS
     FOR THE YEAR ENDED 31 DECEMBER 2013
     (Amounts expressed in thousand Turkish Lira (TRY) unless otherwise stated.)




     Foreign currency sensitivity:

     Bank is exposed to currency risk in EURO and USD terms in balance sheet and also utilizes from derivative
     instruments in order to hedge against currency risk.




                                                                                                                               Assessment of the Management
     The following table sets the Bank’s sensitivity to a 10% increase and decrease in the TRY against USD, EURO
     and the other foreign currencies. 10% sensitivity rate used when reporting foreign currency risk internally to
     key management and represents management’s assessment of the possible change in foreign exchange
     rates. Negative amounts represent value decrease in profit and loss or shareholders’ equity due to 10%
     decrease in value of TRY against EURO or USD.

                                       Change in currency rate in %            Effect on profit /loss before taxation
                                                                             Current period               Prior period
     USD                                                  10% increase                    986                   (12.154)
     EURO                                                 10% increase                (28.195)                 (56.521)
     Other                                               10% increase                     426                   32.593




                                                                                                                               Review of Operations in 2013
     VI. EXPLANATIONS RELATED TO THE INTEREST RATE RISK

     Interest rate sensitivity of assets, liabilities and off-balance sheet items are measured by the Bank. The Bank’s
     interest rate risk is calculated using the general and specific interest rate risk tables in the standard method
     including the assets and liabilities and is considered as a part of the general market risk in the calculation of
     the capital adequacy standard ratio.

     The priority of the Bank’s risk management department is to avoid the effects of the interest rate volatility.
     Sensitivity analysis performed within this context is calculated by the risk management department and
     reported to the Asset-Liability Committee.

     Simulations on interest income are performed in connection with the forecasted economic indicators used in
     the budgeting process of the Bank. The effects of the fluctuations in the market interest rates on the financial
     position and on the cash flows are minimized by revising budget targets. The Bank’s funding costs of TRY and
     foreign exchange deposits, repurchase agreements are determined by the Treasury Vice Presidency.
                                                                                                                               Corporate Governance
                                                                                                                                 Management and




     Since the Bank does not permit maturity mismatches or imposes limits on the mismatch, significant interest
     rate risk exposures are not expected.
                                                                                                                               Financial Information and Assessment
                                                                                                                                       on Risk Management




                                                                                                                         195
CaseHALKBANK
      1:15-cr-00867-RMB
             2013 ANNUAL REPORT Document 593-23 Filed 01/21/20 Page 198 of 358


    TÜRKİYE HALK BANKASI A.Ş.
    NOTES TO THE UNCONSOLIDATED FINANCIAL STATEMENTS
    FOR THE YEAR ENDED 31 DECEMBER 2013
    (Amounts expressed in thousand Turkish Lira (TRY) unless otherwise stated.)




    1. Information related to the interest rate sensitivity of assets, liabilities and off-balance sheet
    items based on re-pricing dates:

                                                 Up to 1           1-3         3-12                     5 years and Non-interest
    Current period                               month         months        Months           1-5 Yıl          over     bearing             Total


    Assets
          Cash (cash in vault, foreign
          currency cash, money in transit,
          cheques purchased, precious
          metals) and balances with the
          Central Bank of Turkey                  19.300               -              -             -               -   19.956.484     19.975.784
          Banks and financial institutions      1.608.653         4.404         3.597               -               -       232.122     1.848.776
          Financial assets at fair value
          through profit and loss                 70.305         22.415        31.658         34.091          5.064               -       163.533
          Money market placements                        -             -              -             -               -             -              -
          Financial assets available-for-
          sale                                   3.131.671      539.295      873.986        2.139.173      2.792.471        64.152     9.540.748
          Loans                               26.959.078      14.873.150    16.979.816     19.951.167     3.662.263       1.987.967    84.413.441
          Held-to-maturity investments         9.295.467      1.603.846      1.397.826     2.688.829      3.868.618               -   18.854.586
          Other assets(2)                         66.962          3.648        18.095          37.251        15.846      5.004.837      5.146.639
    Total assets                              41.151.436     17.046.758 19.304.978        24.850.511 10.344.262         27.245.562 139.943.507


    Liabilities
          Bank deposits                         5.825.381       306.452       300.131               -               -    3.585.229      10.017.193
          Other deposits                       47.210.931    19.599.080     8.742.092         77.291              31     15.109.579   90.739.004
          Money market balances                   771.416              -              -             -               -             -       771.416
          Sundry creditors                       574.245          2.699      885.739                -               -       161.370     1.624.053
          Bonds issued                            38.663        30.694        1.014.151     1.763.434       1.317.742             -     4.164.684
          Funds provided from other
          financial institutions(4)            2.604.492      3.663.879     5.575.666       1.257.825      508.403           4.890      13.615.155
          Other liabilities(1),(3)               1.235.127       84.435       233.601               -               -    17.458.839    19.012.002
    Total liabilities                        58.260.255      23.687.239    16.751.380     3.098.550       1.826.176     36.319.907 139.943.507


    Balance sheet long position                          -             -    2.553.598      21.751.961     8.518.086               -   32.823.645
    Balance sheet short position              (17.108.819)   (6.640.481)              -             -               -   (9.074.345) (32.823.645)


    Off-balance sheet long position                12.410         10.146        6.893               -               -             -       29.449
    Off-balance sheet short position             (12.020)       (10.535)      (6.896)               -               -             -      (29.451)
    Total position                           (17.108.429) (6.640.870)      2.553.595      21.751.961     8.518.086 (9.074.345)                (2)

    (1)
        TRY 8.303 of deferred tax liability is disclosed under the non interest bearing column in other assets.
    (2)
        TRY 434.849 of non-performing loans with no specific provision is disclosed under the non-interest bearing column in other
    assets.
    (3)
        Shareholders’ equity balance is disclosed under the non-interest bearing column in other liabilities line.
    (4)
        Funds provided from other financial institutions include borrowings.




     196
Case 1:15-cr-00867-RMB Document 593-23 Filed 01/21/20 Page 199 of 358


     TÜRKİYE HALK BANKASI A.Ş.




                                                                                                                                                      Corporate Profile
     NOTES TO THE UNCONSOLIDATED FINANCIAL STATEMENTS
     FOR THE YEAR ENDED 31 DECEMBER 2013
     (Amounts expressed in thousand Turkish Lira (TRY) unless otherwise stated.)




                                                Up to 1           1-3          3-12                      5 years and Non-interest
     Prior period                               month         months         Months            1-5 Yıl          over     bearing            Total




                                                                                                                                                      Assessment of the Management
     Assets
           Cash (cash in vault, foreign
           currency cash, money in
           transit, cheques purchased,
           precious metals) and
           balances with the Central
           Bank of Turkey                         11.589               -              -              -             -    12.476.154     12.487.743
           Banks and financial
           institutions                        1.010.057         2.003                -              -             -     1.607.352       2.619.412
           Financial assets at fair value
           through profit and loss               30.465           7.977        52.239         14.096               -              -       104.777
           Money market placements                12.355               -              -              -             -              -        12.355
           Financial assets available-
           for-sale                            2.179.536      1.541.433      2.810.717      1.763.026      1.088.500       10.450      9.393.662
           Loans                             27.333.503     10.996.400      10.914.302      12.703.211     2.584.788     1.018.626    65.550.830




                                                                                                                                                      Review of Operations in 2013
           Held-to-maturity investments       3.708.038      3.576.657       2.512.340     2.910.462         748.018              -     13.455.515
           Other assets(1),(2)                   88.356           2.725        12.980         37.270           9.634    4.506.377       4.657.342
     Total assets                           34.373.899       16.127.195    16.302.578     17.428.065     4.430.940     19.618.959 108.281.636


     Liabilities
           Bank deposits                      2.995.018        273.235         356.116               -             -    3.800.731       7.425.100
           Other deposits                     38.161.559     17.344.106     4.809.758         39.306               -    12.194.072    72.548.801
           Money market balances                164.804        216.426                -              -             -              -      381.230
           Sundry creditors                      311.342         4.460        767.298                -             -       120.317       1.203.417
           Bonds issued                          717.874               -        31.423       1.289.141             -              -    2.038.438
           Funds provided from other
           financial institutions(4)           1.882.526     2.500.125       2.012.148       555.893         345.726         6.917      7.303.335
           Other liabilities(3)                1.570.354       740.462        350.953                -             -    14.719.546      17.381.315
                                                                                                                                                      Corporate Governance




     Total liabilities                      45.803.477      21.078.814     8.327.696      1.884.340         345.726 30.841.583 108.281.636
                                                                                                                                                        Management and




     Balance sheet long position                        -              -     7.974.882     15.543.725      4.085.214              -    27.603.821
     Balance sheet short position            (11.429.578)    (4.951.619)              -              -             -   (11.222.624)   (27.603.821)


     Off-balance sheet long position             20.368          113.612         11.125              -             -              -       145.105
     Off-balance sheet short position          (20.368)        (25.362)       (70.225)               -             -              -      (115.955)
     Total position                         (11.429.578) (4.863.369)        7.915.782     15.543.725      4.085.214 (11.222.624)          29.150

     (1)
         TRY 224.281 of deferred tax assets is disclosed under the non-interest bearing column in other assets.
     (2)
         TRY 343.008 of non-performing loans with no specific provision is disclosed under the non-interest bearing column in
                                                                                                                                                      Financial Information and Assessment




     other assets.
     (3)
         Shareholders’ equity balance is disclosed under the non-interest bearing column.
     (4)
         Funds provided from other financial institutions include borrowings.
                                                                                                                                                              on Risk Management




                                                                                                                                                197
CaseHALKBANK
      1:15-cr-00867-RMB
             2013 ANNUAL REPORT Document 593-23 Filed 01/21/20 Page 200 of 358


    TÜRKİYE HALK BANKASI A.Ş.
    NOTES TO THE UNCONSOLIDATED FINANCIAL STATEMENTS
    FOR THE YEAR ENDED 31 DECEMBER 2013
    (Amounts expressed in thousand Turkish Lira (TRY) unless otherwise stated.)




    2. Average interest rates applied to financial instruments:

    Current period                                                                        EURO          USD          JPY        TRY
    Assets
       Cash (cash in vault, foreign currency cash, money in transit, cheques
       purchased) and balances with the Central Bank of Turkey (5)                          0,50             -           -      3,50
       Due from other banks and financial institutions(1)                                   0,28         0,41            -      8,48
       Financial assets at fair value through profit and loss                                   -       3,20             -      9,80
       Money market placements                                                                  -            -           -           -
       Available-for-sale financial assets                                                   5,41       6,00             -       8,47
       Loans(2)                                                                             4,26         4,15            -      11,04
       Held-to-maturity investments                                                             -       5,89             -      8,95
    Liabilities
       Bank deposits                                                                        0,53        1,29            -       8,83
       Other deposits (4)                                                                   2,82        2,64        0,25         8,19
       Money market borrowings                                                              0,55        1,09            -       6,00
       Sundry creditors(3)                                                                       -          -           -       3,56
       Bonds issued                                                                              -      4,38            -        9,13
       Funds provided from other financial institutions                                      1,15       1,68            -        7,95

    Prior Period                                                                          EURO          USD          JPY        TRY
    Assets
       Cash (cash in vault, foreign currency cash, money in transit, cheques
       purchased) and balances with the Central Bank of Turkey(5)                           0,50             -           -      5,00
       Due from other banks and financial institutions(1)                                   0,57        0,34             -       5,74
       Financial assets at fair value through profit and loss                                    -      2,10             -       6,14
       Money market placements                                                               1,75            -           -      8,50
       Available-for-sale financial assets                                                  4,59        5,33             -      8,43
       Loans(2)                                                                              4,61        4,14        2,17      12,46
       Held-to-maturity investments                                                         6,42        5,99             -      9,07
    Liabilities
       Bank deposits                                                                        0,02           1,18          -       3,15
       Other deposits                                                                       3,03         2,92            -      7,68
       Money market borrowings                                                              2,30         1,46            -      4,78
       Sundry creditors                                                                          -             -         -       4,13
       Bonds issued                                                                              -       2,44            -      8,66
       Funds provided from other financial institutions(4)                                   1,46         1,97           -      7,67
    (1)
        Interest rates are calculated using weighted average method for money placement amounts as of balance sheet date.
    (2)
         Interest rates are calculated using weighted average method for loans given as of balance sheet date. Calculated rates may
    vary from Bank’s announced interest rates.
    (3)
        75% of the declared maximum deposits interest rate with a maturity of twelve months as of 31 December 2013.
    (4)
        Customer based calculated stock interest rates are applied to TRY and FC deposits as of 31 December 2013.
    (5)
         Required reserve ratio of the Central Bank of TRNC.




     198
Case 1:15-cr-00867-RMB Document 593-23 Filed 01/21/20 Page 201 of 358


     TÜRKİYE HALK BANKASI A.Ş.




                                                                                                                           Corporate Profile
     NOTES TO THE UNCONSOLIDATED FINANCIAL STATEMENTS
     FOR THE YEAR ENDED 31 DECEMBER 2013
     (Amounts expressed in thousand Turkish Lira (TRY) unless otherwise stated.)




     3. The interest rate risk of the banking book items:

     Standard interest rate shock methods are being used in respect of measuring the risk arising from re-pricing
     mismatch of asset and liability items. The duration within the limits are determined by BRSA that obtained




                                                                                                                           Assessment of the Management
     from the calculation intended for demand deposits by using core deposit and duration analysis is taken into
     account.

     The interest rate risk of the banking book items is calculated by taking into account the worst ratio for the
     Bank among the calculated ratios by dividing the total of the differences in terms of maturities and currencies
     with the shareholders’ equity. The mentioned difference is the difference between the net position amounts
     which are derived from the cash flows of the on-balance and off-balance sheet positions included in the
     interest sensitive banking book items discounted by the ratios derived from the application of positive and
     negative shocks, and the net position amounts which are discounted by the ratios without applying the
     shocks. The maximum limit regarding the economic value change is 20% of shareholders’ equity.

     While maturity distribution of the related cash flows, remaining maturities are taken into account for fixed
     rate instruments and re-pricing dates are taken into account for flexible interest instruments. Non-performing
     loans are placed to relevant maturity periods except demand time interval that are not than not be less than
     six months by taking into account receiving durations are receivables ratios under other receivables and




                                                                                                                           Review of Operations in 2013
     estimated receiving durations. Foreign currency indexed asset and liabilities are placed to related forms by
     taking into accounts their indexed currency types.

     In defining the maturity of demand deposits, average durations which are calculated by statistical analysis are
     being used.

     Current Period
                                                                                           Gains/Shareholders’ Equity
                                                      Applied Shock                           – Losses/ Shareholders’
         Currency                                 (+/-x basis points)    Gains/ Losses                          Equity
     1   TRY                                                     500         (1.944.449)                     (%13,260)
                                                               (400)          2.029.290                         %13,839
     2   EURO                                                    200             398.381                         %2,717
                                                               (200)          (429.990)                        (%2,932)
                                                                                                                           Corporate Governance



     3   USD                                                     200              57.709                        %0,394
                                                                                                                             Management and




                                                               (200)              (11.397)                    (%0,078)
         Total (For negative shocks)                                          1.587.903                      %10,829
         Total (For positive shocks)                                       (1.488.359)                      (%10,150)
     Prior Period
                                                                                         Gains/Shareholders’ Equity
                                                      Applied Shock                         – Losses/ Shareholders’
         Currency                                 (+/-x basis points)    Gains/ Losses                        Equity
     1   TRY                                                     500         (1.261.829)                    (%9,849)
                                                               (400)           1.282.128                    %10,008
     2   EURO                                                    200            303.520                       %2,369
                                                               (200)          (266.543)                      (%2,081)
                                                                                                                           Financial Information and Assessment




     3   USD                                                     200               4.701                      %0,037
                                                               (200)              12.343                      %0,096
                                                                                                                                   on Risk Management




         Total (For negative shocks)                                         1.027.928                       %8,023
         Total (For positive shocks)                                        (953.608)                      (%7,443)




                                                                                                                     199
CaseHALKBANK
      1:15-cr-00867-RMB
             2013 ANNUAL REPORT Document 593-23 Filed 01/21/20 Page 202 of 358


    TÜRKİYE HALK BANKASI A.Ş.
    NOTES TO THE UNCONSOLIDATED FINANCIAL STATEMENTS
    FOR THE YEAR ENDED 31 DECEMBER 2013
    (Amounts expressed in thousand Turkish Lira (TRY) unless otherwise stated.)




    VII. EXPLANATIONS RELATED TO THE POSITION RISK OF SHARES

    Information about position risk of shares:

                                                                                                   Comparison
                                                                        Balance Sheet                       Fair               Market
    Equities                                                                    Value              Value Change                 Value
    1. Associates                                                                 92.553                           -                   -
       Quoted in a stock exchange                                                           -                      -                   -
    2. Subsidiaries                                                           2.334.263                 2.188.904            590.794
       Quoted in a stock exchange(1)                                             914.612                   914.612           590.794
       Traded on Free Trading Platform (1)                                       323.818                   323.818                     -
       Investments securities for Group A(2),(3)                                590.794                   590.794             590.794
       Unquoted in a stock exchange                                            1.419.651                 1.274.292                     -
    (1)
        In accordance with the Capital Markets Board’s “Communiqué on Obtaining Registration of Shares and Sale of Shares”, Series
    I, No. 40; the shares of Halk Sigorta AŞ are traded on the Borsa Istanbul A.Ş. Free Trading Platform. The fair value of Halk Sigorta
    A.Ş was determined by the valuation report prepared by an independent valuation company.
    (2)
         The Banks’ subsidiary Halk Gayrimenkul Yatırım Ortaklığı AŞ has privatized by a public offering on 22 February 2013 and the
    shares are traded on the Borsa Istanbul A.Ş.
    (3)
        In accordance with the Capital Markets Board’s decision “ New-publicly traded companies’ securities are classified as Group A,
    B and C after the companies are started to traded on Borsa Istanbul AŞ three months later”, the securities are in Group A.

    Realized gains/losses, revaluation surpluses and unrealized gains/losses on equity securities and
    results included in core and supplementary capitals:

                                               Revaluated appreciation                                    Unrealized
                                                   in the fair value                                    gains and losses
                                      Realized gains                   Included to                    Included to     Included to
                                       (losses) in the              supplementary                       total core supplementary
    Portfolio                         current period          Total         capital             Total      capital         capital
    1. Private equity investments                       -           -                   -           -                  -                   -
    2. Share Certificates quoted
    in a stock exchange(1) (2)                          -   264.767               119.145 106.537                      -         47.942
    3. Other share certificates                         -   724.728              326.127            -                  -                   -
    Total                                              - 989.495               445.272 106.537                     -            47.942
    (1)
        In accordance with the Capital Markets Board’s “Communiqué on Obtaining Registration of Shares and Sale of Shares”, Series
    I, No. 40; the shares of Halk Sigorta A.Ş. are traded on the Borsa Istanbul AŞ Free Trading Platform. The fair value of Halk Sigorta
    A.Ş. was determined by the valuation report prepared by an independent valuation company.
    (2)
         The Banks’ subsidiary Halk Gayrimenkul Yatırım Ortaklığı A.Ş. has privatized by a public offering on 22 February 2013 and the
    shares are traded on the Borsa Istanbul A.Ş.




    200
Case 1:15-cr-00867-RMB Document 593-23 Filed 01/21/20 Page 203 of 358


     TÜRKİYE HALK BANKASI A.Ş.




                                                                                                                          Corporate Profile
     NOTES TO THE UNCONSOLIDATED FINANCIAL STATEMENTS
     FOR THE YEAR ENDED 31 DECEMBER 2013
     (Amounts expressed in thousand Turkish Lira (TRY) unless otherwise stated.)




     VIII. EXPLANATIONS RELATED TO THE LIQUIDITY RISK

     The liquidity risk occurs when there is insufficient cash or cash inflows to meet the cash outflows fully and
     timely. Liquidity risk may also occur when the market penetration is not adequate, when the open position




                                                                                                                          Assessment of the Management
     cannot be closed immediately at the suitable prices in sufficient amounts due to barriers and break-ups in the
     markets.

     Meeting the liquidity needs of the Bank, domestic and foreign markets are being used. Due to the fact that
     the Bank’s liquidity need is at low levels, the bank may provide funding easily (CB, ISEM, interbank money
     market and other markets). When it is considered that local and foreign currency deposit account’s interest
     rates are lower than the peer group’s averages it can be realized that the Bank will be able to increase its
     market share if necessary. The money market borrowing facilities and the Eurobond portfolio of the Bank
     provides an important potential funding opportunity to the Bank.

     The main funding source of the Bank is deposit accounts. Nonetheless, the securities portfolio is mainly
     composed of available for sale and held to maturity securities.

     The Board of Directors of the Bank monitors both the BRSA and contingency plan liquidity ratios. The liquidity
     opportunities which will be applied in case of a liquidity shortage are defined in the contingency plans.




                                                                                                                          Review of Operations in 2013
                                                                                                                          Corporate Governance
                                                                                                                            Management and
                                                                                                                          Financial Information and Assessment
                                                                                                                                  on Risk Management




                                                                                                                    201
      1. Presentation of assets and liabilities according to their remaining maturities:




202
      The Bank follows up and measures the consistency of payments comparing its assets and liabilities with the interest rates on a daily and transactional basis.
                                                                                                                                                                                                                                                                                                                                                                            CaseHALKBANK



                                                                                              Up to 1              1-3           3-12                1-5      5 years and
      Current period                                                      Demand              month            months          Months              years             over        Undistributed              Total
      Assets
         Cash (cash in TRY, foreign currency cash, money in transit,
         cheques purchased, precious metals) and balances with
         the Central Bank of Turkey                                       4.529.767         3.952.335         5.433.672       5.973.007          86.804                199                     -      19.975.784
         Banks                                                               232.122        1.608.653             4.404            3.597                -                 -                    -       1.848.776
                                                                                                                                                                                                                                                                                                                                                                                         2013 ANNUAL REPORT




         Financial assets at fair value through profit and loss                      -           68.114          22.415           31.687          36.253            5.064                      -           163.533
                                                                                                                                                                                                                                                                                                                                                                                  1:15-cr-00867-RMB




         Money market placements                                                     -                 -                -               -               -                 -                    -                  -
         Financial assets available-for-sale                                        -         496.047          326.846         856.502         3.241.553        4.555.648                64.152        9.540.748
         Loans(2)                                                           1.121.733        6.176.601        6.783.793      26.933.780       37.128.653        6.268.881                      -      84.413.441
         Held-to-maturity investments                                               -         188.083         1.663.324       3.392.828        5.239.412       8.370.939                       -     18.854.586
         Other assets (3)                                                   871.975            36.502               5.171        14.640          60.998             24.491           4.132.862          5.146.639
      Total assets                                                       6.755.597        12.526.335        14.239.625      37.206.041       45.793.673       19.225.222             4.197.014     139.943.507

      Liabilities
                                                                                                                                                                                                                                                                                                    FOR THE YEAR ENDED 31 DECEMBER 2013




         Bank deposits                                                   3.585.229          5.825.381          306.452           300.131                  -                  -                 -       10.017.193
         Other deposits                                                  15.109.579        47.205.757       19.588.686       8.670.709             159.198            5.075                    -    90.739.004
         Funds provided from other financial institutions (4)                 3.427           453.033          756.259         7.316.788       3.103.090         1.982.558                     -        13.615.155
         Money market balances                                                     -           771.416                -                  -                -                  -                 -          771.416
         Bonds issued                                                              -           38.663           30.694           1.014.151      1.763.434          1.317.742                   -      4.164.684
         Sundry creditors                                                   168.333          598.850             59.911          252.971          543.871                 117                  -       1.624.053
         Other liabilities (1)                                           3.280.434            226.027           183.871         543.465          209.705            175.332          14.393.168      19.012.002
      Total liabilities                                                 22.147.002         55.119.127      20.925.873       18.098.215        5.779.298        3.480.824            14.393.168     139.943.507
                                                                                                                                                                                                                                                                                                                                                TÜRKİYE HALK BANKASI A.Ş.
                                                                                                                                                                                                                      (Amounts expressed in thousand Turkish Lira (TRY) unless otherwise stated.)
                                                                                                                                                                                                                                                                                                    NOTES TO THE UNCONSOLIDATED FINANCIAL STATEMENTS




      Liquidity gap                                                    (15.391.405)      (42.592.792)      (6.686.248)      19.107.826       40.014.375       15.744.398           (10.196.154)                   -

      Previous period
         Total assets                                                      4.487.501       12.265.336         11.245.707     27.596.024       39.511.257         9.154.234            4.021.577     108.281.636
         Total liabilities                                                19.011.299       42.810.029        19.006.314        9.198.201      3.994.864          1.937.974           12.322.955     108.281.636

      Liquidity gap                                                    (14.523.798) (30.544.693)           (7.760.607)      18.397.823       35.516.393        7.216.260           (8.301.378)                    -
      (1)
          Shareholders’ equity is disclosed in other liabilities line under the undistributed column.
      (2)
          TRY 434.849 of non-performing loans with no specific provision, is disclosed in other assets line under the undistributed column.
      (3)
          Other asset items which are not expected to be converted into cash in short term but required for continuity of banking operations like tangible and intangible assets, office supply
      inventory, associates and subsidiaries, prepaid expenses, deferred tax assets and receivables from NPL are disclosed in other assets under the undistributed column.
      (4)
          Funds provided from other financial institutions include borrowings.
                                                                                                                                                                                                                                                                                                                                                                                                            Document 593-23 Filed 01/21/20 Page 204 of 358
Case 1:15-cr-00867-RMB Document 593-23 Filed 01/21/20 Page 205 of 358


     TÜRKİYE HALK BANKASI A.Ş.




                                                                                                                                       Corporate Profile
     NOTES TO THE UNCONSOLIDATED FINANCIAL STATEMENTS
     FOR THE YEAR ENDED 31 DECEMBER 2013
     (Amounts expressed in thousand Turkish Lira (TRY) unless otherwise stated.)




     Analysis of non-derivative financial liabilities by remaining contractual maturities:

                                        Up to one           1-3       3-12         1-5        Over 5
     Current Period                       month         Months      Months       Years         Years Adjustments             Total




                                                                                                                                       Assessment of the Management
     Liabilities
     Deposits                           71.870.536 20.093.409      9.180.058   164.860         5.075        (557.741)   100.756.197
     Funds provided from other
     financial intuitions                 468.050       784.256    7.452.275 3.262.037 2.081.646            (433.109)     13.615.155
     Money market borrowings               771.570             -           -            -           -           (154)       771.416
     Securities issued                      38.756       30.806    1.056.083 2.068.988      1.682.419       (712.368)    4.164.684
     Funds                                624.364        141.448     319.597   245.812      206.084          (48.763)     1.488.542
     Total                             73.773.276 21.049.919 18.008.013 5.741.697 3.975.224               (1.752.135) 120.795.994


                                        Up to one           1-3       3-12         1-5        Over 5
     Prior Period                         month         Months      Months       Years         Years Adjustments             Total




                                                                                                                                       Review of Operations in 2013
     Liabilities
     Deposits                           57.263.265    17.798.366   5.239.599    152.143         4.215      (483.687)    79.973.901
     Funds provided from other
     financial intuitions                  220.812       278.567   3.333.610 2.091.966      1.854.599       (476.219)    7.303.335
     Money market borrowings               164.825       216.968           -            -           -          (563)       381.230
     Securities issued                     726.147             -     32.266    1.581.881            -      (301.856)     2.038.438
     Funds                                 618.814       98.686     280.166     228.713      239.295         (57.787)     1.407.887
     Total                            58.993.863 18.392.587 8.885.641 4.054.703 2.098.109                 (1.320.112)   91.104.791

     Adjustments column represents the difference between the total expected cash flows and the carrying values
     of non-derivative financial liabilities.

     In accordance with the Communiqué on the “Measurement and Assessment of Liquidity of the Banks”
     published in the official gazette dated 1 November 2006 No: 26333, beginning from 1 June 2007 liquidity ratio
                                                                                                                                       Corporate Governance




     of the banks on a weekly and monthly basis should not be less than 80% for foreign currency denominated
                                                                                                                                         Management and




     assets and liabilities, and for total assets and liabilities it should not be less than 100%. Liquidity ratios as at 31
     December 2013 and 31 December 2012 are presented below:

                                          Current Period                                            Prior Period
                             First maturity                 First maturity          First maturity              First maturity
                          Tranche(Weekly)               Tranche(Monthly)         Tranche(Weekly)            Tranche(Monthly)
                            FC     TRY+FC               FC         TRY+FC         FC          TRY+FC             FC      TRY+FC
     Average             266,58      222,10          171,77          135,40 174,60              196,96       126,02         123,65
     Maximum             363,35      291,28       209,41             154,00 230,51              250,27       149,85          141,13
                                                                                                                                       Financial Information and Assessment




     Minimum              185,12      183,18         132,01           121,99   131,56            154,38     106,25         104,22
                                                                                                                                               on Risk Management




                                                                                                                                 203
CaseHALKBANK
      1:15-cr-00867-RMB
             2013 ANNUAL REPORT Document 593-23 Filed 01/21/20 Page 206 of 358


    TÜRKİYE HALK BANKASI A.Ş.
    NOTES TO THE UNCONSOLIDATED FINANCIAL STATEMENTS
    FOR THE YEAR ENDED 31 DECEMBER 2013
    (Amounts expressed in thousand Turkish Lira (TRY) unless otherwise stated.)




    Analysis of Bank’s derivative financial instruments according to their remaining maturities:

                                            Up to one               1-3           3-12          1-5         Over 5
    Current Period                             month         Months          Months         Years            Years            Total
    Forwards Contracts-Buy                    864.772         325.844         493.614         4.118               -     1.688.348
    Forward Contracts – Sell                   855.519        180.495         491.752        4.106                -       1.531.872
    Swaps – Buy                              8.222.392       284.080          119.964     106.000                 -     8.732.436
    Swaps – Sell                             8.185.666         269.741       105.094         91.175               -     8.651.676
    Credit Default Swap – Buy                         -                -              -            -              -                -
    Credit Default Swap – Sell                        -                -              -            -              -                -
    Forward Precious Metal-Buy                        -          5.873                -            -              -           5.873
    Forward Precious Metal-Sell                       -       149.450                 -            -              -        149.450
    Money Buy Options                           50.680         52.904           21.934             -              -         125.518
    Money Sell Options                          50.246          44.618         30.655              -              -         125.519
    Swaps Interest – Buy                              -                -              -            -       678.400       678.400
    Swaps Interest – Sell                             -                -              -            -       678.400       678.400
    Total                                  18.229.275      1.313.005       1.263.013      205.399       1.356.800     22.367.492

                                            Up to one              1-3            3-12           1-5       Over 5
    Prior Period                               month        Months          Months            Years         Years             Total
    Forwards Contracts-Buy                     657.762       503.262          156.391           349              -        1.317.764
    Forward Contracts – Sell                  654.690        594.598         156.378            374              -     1.406.040
    Swaps – Buy                                704.421      2.281.832          117.536     529.500               -      3.633.289
    Swaps – Sell                              705.785      2.258.622          117.605        514.175             -       3.596.187
    Credit Default Swap – Buy                         -               -               -      88.250              -         88.250
    Credit Default Swap – Sell                        -               -               -      59.100              -          59.100
    Forward Precious Metal-Buy                        -      314.800                  -             -            -        314.800
    Forward Precious Metal-Sell                       -      222.683                  -             -            -        222.683
    Money Buy Options                             540          95.317           44.711              -            -        140.568
    Money Sell Options                            540         95.340         44.686                 -            -        140.566
    Total                                   2.723.738     6.366.454         637.307       1.191.748             -     10.919.247

    IX. EXPLANATIONS RELATED TO THE CREDIT RISK MITIGATION TECHNIQUES:

    Securitization positions:

    None.

    X. EXPLANATIONS RELATED TO THE CREDIT RISK MITIGATION TECHNIQUES:

    Credit risk mitigation techniques:

    The Bank does not apply any netting process on balance sheet and off balance sheet items.

    The risk mitigators that are used in credit process are stated below:

    s Financial collaterals (Government securities, cash, deposit pledge, gold, stock pledge)
    s Guarantees
    s Mortgage (In the implementation of the Basel II, although, risk mortgage loans evaluated as a class, in terms
       of valuation methods and concentrations they are also given in this section).

    The financial collaterals are revaluated by daily basis. The credibility of guarantors is monitored within the
    framework of credit revision periods.



    204
Case 1:15-cr-00867-RMB Document 593-23 Filed 01/21/20 Page 207 of 358


     TÜRKİYE HALK BANKASI A.Ş.




                                                                                                                         Corporate Profile
     NOTES TO THE UNCONSOLIDATED FINANCIAL STATEMENTS
     FOR THE YEAR ENDED 31 DECEMBER 2013
     (Amounts expressed in thousand Turkish Lira (TRY) unless otherwise stated.)




     The Bank reviews to reevaluate the value of the mortgages during the credit period.

     The revaluation of the mortgages whose value are more than TRY 3.000 or 5% of Bank’s shareholders’ equity
     are being made by the firms authorized by BRSA or Capital Market Board.




                                                                                                                         Assessment of the Management
     Only Treasury and the Banks’ guarantees are taken into account as risk mitigator within the framework of
     BRSA regulations. Besides, the credibility of Banks is reviewed periodically.

     The volatility of mortgage portfolio is monitored closely by the Bank and the market fluctuations are
     considered in credit activities.

     Standard volatility adjustments are taken into account regarding to portfolios in which comprehensive
     approach is used.

     Information about guaranties according to risk classifications:

                                                                                          Other/       Guarantees
                                                                      Financial         Physical        and credit




                                                                                                                         Review of Operations in 2013
     Risk Classifications                                  Amount guaranties          guaranties       derivatives
     Claims on sovereigns and Central Banks              40.817.076     694.629                 -                 -
     Claims on regional governments or local authorities     158.890      14.903                -                -
     Claims on administrative bodies and other non-
     commercial undertakings                                294.865        14.573                 -                 -
     Claims on multilateral development banks                       -            -                -                 -
     Claims on international organizations                          -            -                -                 -
     Claims on banks and intermediary institutions         5.080.183             -                -                 -
     Claims on corporate                                 38.770.953    630.386                    -           270.711
     Claims included in the regulatory retail portfolios 26.412.940    1.567.877                  -          150.429
     Claims secured by residential property              20.391.784      29.206                   -                 -
     Overdue loans                                          434.849              -         131.082                  -
     Higher risk categories decided by the Board         10.036.372              -                -                 -
     Secured by mortgages                                           -            -                -                 -
                                                                                                                         Corporate Governance



     Securitization positions                                       -            -                -                 -
                                                                                                                           Management and




     Short-term claims and short-term corporate claims
     on banks and intermediary institutions                         -            -                -                 -
     Undertakings for collective investments in mutual
     funds                                                          -            -                -                 -
     Other receivables                                    6.964.949              -                -                 -
     (*)
      In the determination of the amounts, the non-cash loans and other off-balance sheet items are taken into
     account after being multiplied by credit conversion rates.

     XI. EXPLANATIONS RELATED TO THE RISK MANAGEMENT TARGET AND POLICIES:
                                                                                                                         Financial Information and Assessment




     Credit Risk:
     The credit authorization limits are defined with respect to Head Office, Regional Directories and Branch
     Basis. Credit origination and marketing activities are completely separated. The main point here is about
                                                                                                                                 on Risk Management




     to the Loan Department that related to credit expansion performance should not placed in loan granting
     process. Credit allocation monitoring processes are carried out by Credit Risk Monitoring Department which
     is an independent unit. The risk measurement activities are being carried out by the Risk Management
     Department which reports to Audit Committee directly.




                                                                                                                   205
CaseHALKBANK
      1:15-cr-00867-RMB
             2013 ANNUAL REPORT Document 593-23 Filed 01/21/20 Page 208 of 358


    TÜRKİYE HALK BANKASI A.Ş.
    NOTES TO THE UNCONSOLIDATED FINANCIAL STATEMENTS
    FOR THE YEAR ENDED 31 DECEMBER 2013
    (Amounts expressed in thousand Turkish Lira (TRY) unless otherwise stated.)




    In the process of credit assessment process, rating modules are used by the Bank and risk mitigators
    are defined with respect to rating categories. Rating modules are subject to validation process and the
    discrimination power of the module is calculated periodically.

    The expected loss amount is estimated by the Bank and the Bank analyses whether own funds will be able to
    compensate the loss. Furthermore, the effect of possible shocks is analyzed periodically by scenario analysis
    and stress tests.

    The concentration limits are defined in respect of main and sub-sectors.

    Overdue loans and their customer segmentations and sectors are periodically monitored.

    Foreign Exchange Risk:
    The Risk Management Department measures the foreign exchange risk of the Bank.

    The risks that arising from the exchange rate volatility are calculated by using either standard method or
    internal model methods by Risk Management Department on a daily basis.

    The trading loss of the Bank is restricted by using VaR based limits. Besides, stop loss limits are also defined
    for foreign exchange transactions. The Bank defines limits with respect to the nominal short or long foreign
    exchange position.

    Interest Rate Risk:
    The activities regarding the measurement of interest rate risk are carried out by Risk Management Department.

    The risks arising from the interest rate volatility are measured both for trading and banking book items.
    Whereas standardized method and internal models are used in the measurement process of trading items,
    standard interest rate shock method and duration analysis are used in the measurement process of banking
    book items.

    The economic value decline which will be occurred due to the interest rate risk in the banking book is restricted
    by a certain percentage of shareholders’ equity. Furthermore, the interest rate risk which will be raised from the
    trading book items is restricted by VaR based limits.

    Liquidity Risk:
    The liquidity risk measurement activities are carried out by Risk Management Department.

    Both BRSA and Basel III liquidity ratios are taken into account in liquidity risk measurement process. Moreover,
    the strategies that will be implemented in case of liquidity shocks are determined by liquidity contingency plan.
    The duration mismatch of asset and liability items is monitored daily basis and the liquidity deficit which will be
    occurred due to the maturity mismatch is restricted by setting a limit.




    206
Case 1:15-cr-00867-RMB Document 593-23 Filed 01/21/20 Page 209 of 358


     TÜRKİYE HALK BANKASI A.Ş.




                                                                                                                               Corporate Profile
     NOTES TO THE UNCONSOLIDATED FINANCIAL STATEMENTS
     FOR THE YEAR ENDED 31 DECEMBER 2013
     (Amounts expressed in thousand Turkish Lira (TRY) unless otherwise stated.)




     XII. EXPLANATIONS RELATED TO BUSINESS SEGMENTATION

     The Bank’s operations are grouped under the corporate, commercial, integrated and treasury/investment
     banking categories. Branches are grouped considering the information above and are scaled according to




                                                                                                                               Assessment of the Management
     the classification shown in the table below, with the classification reflected to the head office and branches.

     The Bank is rendering services to a wide range of companies in all sectors, especially to Small and Medium
     Size Enterprises (SME) as well as individuals having consumer status. In this context, the Bank has no
     restrictions on the area in which it operates.

     The Bank categorizes its real and legal entities that it renders services into three groups as; firms, individual
     customers and other customers.

     Firms are composed of traders and small-scale retailers having real and legal entity status. Within the Bank’s
     application, firms are segmented as corporate firms, commercial firms, enterprising business firms, small size
     enterprises and small-scale retailers.

     Individual customers are real entities without having any commercial or professional purposes other than
     their individual demands in the Bank’s application.




                                                                                                                               Review of Operations in 2013
     Other customers are referred to as associations, organizations, trade unions, foundations, societies, building
     managements, parent-teacher associations and similar institutions that are not included in the afore-
     mentioned classification.

     The following are the services provided by the Bank to all of its customers:

     s Accepting deposits,
     s Issuance of cash, noncash loans,
     s All kinds of reimbursements and cash receipt operations, including cash and deposit reimbursements, fund
        transfers, correspondent banking transactions and use of checking accounts,
     s Purchasing cheques and bank bills,
     s Performing custody services,
     s Issuing payment instruments such as; credit cards, cash cards and travel cheques, and performing related
        transactions,
                                                                                                                               Corporate Governance




     s Including spot transactions, foreign exchange transactions, trading of money market securities, bullion
                                                                                                                                 Management and




        trading and/or performing the related custody services,
     s Trading of forward transaction agreements, option agreements and financial instruments with more than
        one derivative instrument and performing the related intermediary services based on the economic and
        financial indicators, capital markets instruments, commodities, precious metals and exchange rates,
     s Assuming guarantee transactions such as; warranties and other liabilities in favor of others,
     s Having intermediary transactions on Interbank money transfer, insurance agency services,
     s Rendering insurance agency transactions,
     s Acting as a market maker in trade operations in accordance with liabilities assumed within the context of
        the agreement composed by the Turkish Treasury and/or Central Bank and associations,
     s Trading capital market instruments and performing repurchase and reverse repo transactions,
                                                                                                                               Financial Information and Assessment




     s Acting as an intermediary in the sale process of capital market instruments by means of issuing
        instruments or through a public offering,
     s Trading the capital market instruments issued for the purpose of performing intermediary services.
                                                                                                                                       on Risk Management




     Under the Treasury transactions, medium and long-term fund provision is performed through securities
     exchange, money market operations, spot and time TRY and foreign exchange transactions, derivative
     instruments (such as; forwards, swaps, futures and options), syndication and securitization, etc.




                                                                                                                         207
CaseHALKBANK
      1:15-cr-00867-RMB
             2013 ANNUAL REPORT Document 593-23 Filed 01/21/20 Page 210 of 358


    TÜRKİYE HALK BANKASI A.Ş.
    NOTES TO THE UNCONSOLIDATED FINANCIAL STATEMENTS
    FOR THE YEAR ENDED 31 DECEMBER 2013
    (Amounts expressed in thousand Turkish Lira (TRY) unless otherwise stated.)




    Details of the segment information prepared in accordance with the Act on “Disclosure of Financial Statements
    of Banks and The Related Presentations and Notes” as of 31 December 2013 are presented in the table below.

                                                                             SME/    Treasury /
    Current Period                                 Corporate Commercial Integrated Investment(1) Elimination(2)                       Total
    OPERATING INCOME / EXPENSES
    Interest income                                  1.245.806       947.019      8.852.094         6.952.155     (8.792.431)    9.204.643
       Interest on loans                               798.109       785.863       5.169.226         381.063                -      7.134.261
       Interest income on marketable
       securities                                              -              -             -      2.053.202                -    2.053.202
       Interest received from banks                            -              -             -          10.883               -        10.883
       Other interest income(2)                        447.697         161.156    3.682.868        4.507.007      (8.792.431)         6.297
    Interest expense                                  740.750         517.992      6.972.619        4.936.715     (8.792.431)    4.375.645
       Interest on deposits                           446.766        152.082      3.048.753            191.451              -    3.839.052
       Interest on borrowings                             3.155       15.300          14.430          188.874               -       221.759
       Interest on money market borrowings                     -              -             -          84.331               -        84.331
       Interest on marketable bonds issued                     -              -             -        178.206                -      178.206
       Other interest expense(2)                      290.829        350.610      3.909.436        4.293.853      (8.792.431)        52.297
    Net interest income                               505.056        429.027       1.879.475       2.015.440                -    4.828.998
    Net fees and commissions income                     179.745       98.288        582.839             69.134              -     930.006
    Net trading profit / (loss)                                -              -             -        244.443                -      244.443
    Dividend income                                            -              -             -          97.468               -        97.468
    Other income                                        38.254         41.594       290.240          397.550                -       767.638
    Loans and other receivables’ impairment
    loss                                                13.858       105.954          351.916           377.014             -      848.742
    Other expenses                                     24.560          63.615       1.190.615         1.376.129             -    2.654.919
    Income before taxes                               684.637       399.340       1.210.023        1.070.892                -   3.364.892
    Income tax provision                                      -              -               -       (614.049)              -    (614.049)
    Net profit for the period                         684.637       399.340       1.210.023           456.843               -   2.750.843

    SEGMENT ASSETS
    Marketable securities                                      -              -         -          28.419.180               -    28.419.180
    Derivative financial assets held for trading               -              -         -              139.687              -        139.687
    Banks and money market receivables                         -              -         -           1.848.776               -     1.848.776
    Associates and subsidiaries (net)                          -              -         -           2.426.816               -     2.426.816
    Loans                                            13.631.524    12.780.356 51.364.586            7.071.824               - 84.848.290
    Other assets(1)                                       1.582         11.057    883.741          21.364.378               - 22.260.758
    TOTAL ASSETS                                   13.633.106      12.791.413 52.248.327          61.270.661                - 139.943.507

    SEGMENT LIABILITIES
    Deposits                                        13.683.623      4.518.277       67.171.161      15.383.136              -   100.756.197
    Derivative financial liabilities held for
    trading                                                    -              -          -             43.848               -       43.848
    Money market balances                                      -              -          -             771.416              -       771.416
    Borrowing funding loans                             20.257        315.600     417.038         12.862.260                -     13.615.155
    Bonds issued                                               -              -          -          4.164.684               -    4.164.684
    Other liabilities                                    111.541      201.343   2.939.419           1.096.278               -    4.348.581
    Provisions and tax payable                          21.488          21.027    120.307            1.935.031              -    2.097.853
    Shareholders’ equity                                       -              -          -          14.145.773              -    14.145.773
    TOTAL LIABILITIES                              13.836.909      5.056.247 70.647.925          50.402.426                 - 139.943.507

    OFF BALANCE SHEET ITEMS                         13.747.124     6.826.696 13.509.606          32.845.969                 - 66.929.395
    Guarantees and surety ships                     13.710.270      6.326.256 6.746.366               255.285               -   27.038.177
    Commitments                                         36.854       500.440 6.763.240             11.685.045               -  18.985.579
    Derivative financial instruments                          -              -         -          20.905.639                - 20.905.639
    (1)
        Amounts arising from transactions of general directorate are presented under the treasury / investment column. In this
    context net of property, plant and equipment amounting TRY 1.067.814 (net) and deferred tax assets amounting TRY 8.303 in
    other assets are presented under the Treasury / Investment column.
    (2)
        Net fund transfer pricing amounts are distributed in other interest income and other interest expense sections.

    208
Case 1:15-cr-00867-RMB Document 593-23 Filed 01/21/20 Page 211 of 358


     TÜRKİYE HALK BANKASI A.Ş.




                                                                                                                                                          Corporate Profile
     NOTES TO THE UNCONSOLIDATED FINANCIAL STATEMENTS
     FOR THE YEAR ENDED 31 DECEMBER 2013
     (Amounts expressed in thousand Turkish Lira (TRY) unless otherwise stated.)




                                                                                   SME/                 Treasury /
     Prior Period                                 Corporate Commercial Integrated                     Investment(1)      Elimination(2)         Total
     OPERATING INCOME / EXPENSES
     Interest income                              1.276.590 1.005.258 9.552.764                          7.470.001       (10.313.630)     8.990.983




                                                                                                                                                          Assessment of the Management
         Interest on loans                           672.695      768.542     4.921.350                     367.954                 -       6.730.541
         Interest income on marketable
         securities                                            -           -             -                 2.238.713                  -      2.238.713
         Interest received from banks                          -           -             -                      12.181                -          12.181
         Other interest income(2)                    603.895       236.716      4.631.414                   4.851.153      (10.313.630)         9.548
     Interest expense                               950.726      760.028     7.118.050                   5.999.732       (10.313.630)     4.514.906
         Interest on deposits                        416.090        171.514    3.321.467                     175.229                  -    4.084.300
         Interest on borrowings                         2.808       13.023        10.784                     122.640                  -       149.255
         Interest on money market borrowings                   -           -             -                   134.448                  -       134.448
         Interest on marketable securities issued              -           -             -                    96.597                  -        96.597
         Other interest expense(2)                    531.828      575.491    3.785.799                    5.470.818       (10.313.630)        50.306
     Net interest income                            325.864      245.230 2.434.714                       1.470.269                    -   4.476.077
     Net fees and commissions income                   187.774     150.501      453.469                       66.680                  -       858.424
     Net trading profit / (loss)                               -           -             -                  554.644                   -       554.644




                                                                                                                                                          Review of Operations in 2013
     Dividend income                                           -           -             -                    64.024                  -        64.024
     Other income                                         1.142      24.124      218.983                      115.993                 -       360.242
     Loans and other receivables’ impairment
     loss                                             49.836        44.341       290.519                     501.920                  -        886.616
     Other expenses                                     22.110       53.912      942.819                    1.078.815                 -     2.097.656
     Income before taxes                            442.834       321.602    1.873.828                     690.875                    -     3.329.139
     Income tax provision                                      -           -             -                 (733.928)                  -      (733.928)
     Net profit for the period                      442.834       321.602    1.873.828                     (43.053)                   -     2.595.211

     SEGMENT ASSETS
     Marketable securities                                         -              -          -          22.870.798                    -   22.870.798
     Derivative financial assets held for trading                  -              -          -                83.156                  -         83.156
     Banks and money market receivables                            -              -          -             2.631.767                  -      2.631.767
     Associates and subsidiaries (net)                             -              -          -            1.887.048                   -     1.887.048
     Loans                                               10.349.116      9.552.386 40.585.669            5.406.667                    -   65.893.838
                                                                                                                                                          Corporate Governance




     Other assets(1)                                          597            8.554     713.351            14.192.527                  -    14.915.029
                                                                                                                                                            Management and




     TOTAL ASSETS                                      10.349.713      9.560.940 41.299.020             47.071.963                    - 108.281.636

     SEGMENT LIABILITIES
     Deposits                                           12.539.825       4.183.138    55.389.430           7.861.508                  -   79.973.901
     Derivative financial liabilities held for trading             -              -              -            50.666                  -       50.666
     Money market balances                                         -              -              -           381.230                  -      381.230
     Borrowing funding loans                                  8.155       219.674        220.342            6.855.164                 -    7.303.335
     Bonds issued                                                  -              -              -         2.038.438                  -    2.038.438
     Other liabilities                                       33.071       86.758        2.556.752         1.206.009                   -   3.882.590
     Provisions and tax payable                              16.217         18.851        90.809          2.202.644                   -     2.328.521
                                                                                                                                                          Financial Information and Assessment




     Shareholders’ equity                                          -              -              -        12.322.955                  -   12.322.955
     TOTAL LIABILITIES                                 12.597.268      4.508.421      58.257.333         32.918.614                   - 108.281.636
                                                                                                                                                                  on Risk Management




     OFF BALANCE SHEET ITEMS                           9.919.066       5.156.066      11.084.441        78.479.206                    - 104.638.779
     Guarantees and surety ships                        9.885.399        4.813.275     4.898.985            136.544                   -    19.734.203
     Commitments                                           33.667          342.791       6.185.456       68.732.470                   -   75.294.384
     Derivative financial instruments                            -                -               -        9.610.192                  -      9.610.192
     (1)
         Amounts arising from transactions of general directorate are presented under the treasury / investment column. In this
     context net of property, plant and equipment amounting TRY 1.123.165 (net) and deferred tax assets amounting TRY 224.281 in
     other assets are presented under the Treasury / Investment column.
     (2)
         Net fund transfer pricing amounts are distributed in other interest income and other interest expense sections.


                                                                                                                                                    209
CaseHALKBANK
      1:15-cr-00867-RMB
             2013 ANNUAL REPORT Document 593-23 Filed 01/21/20 Page 212 of 358


    TÜRKİYE HALK BANKASI A.Ş.
    NOTES TO THE UNCONSOLIDATED FINANCIAL STATEMENTS
    FOR THE YEAR ENDED 31 DECEMBER 2013
    (Amounts expressed in thousand Turkish Lira (TRY) unless otherwise stated.)




    XIII. EXPLANATIONS ON PRESENTATION OF FINANCIAL ASSETS AND LIABILITIES AT FAIR VALUE

                                                                     Book Value                  Fair Value
                                                                  Current                    Current
                                                                   Period   Prior Period      Period     Prior Period
    Financial Assets                                          134.782.905    103.613.844 126.780.453 100.084.905
      Cash and Balances with the Central Bank of
      Turkey                                               19.975.784                 12.487.743      19.975.784           12.487.743
      Financial assets fair value changes reflected
      to income statement                                      163.533                   104.777            163.533            104.777
      Banks                                                 1.848.776                  2.619.412         1.848.776           2.619.412
      Money market placements                                          -                   12.355                   -            12.355
      Available for sale financial assets(1)                9.526.785                  9.383.212        9.526.785           9.383.212
      Held to maturity investments                        18.854.586                  13.455.515        18.373.149         13.336.577
      Loans(2)                                             84.413.441               65.550.830        76.892.426          62.140.829
    Financial Liabilities                               120.976.743                90.952.227       119.985.771         90.644.050
      Deposits                                           100.756.197                 79.973.901      100.887.812         80.086.060
      Derivative financial liabilities held for trading         43.848                    50.666             43.848             50.666
      Funds provided from other financial intuitions        13.615.155                7.303.335        12.838.597         6.946.820
      Money market borrowings                                   771.416                 381.230              771.416           381.230
      Securities issued                                     4.164.684                 2.038.438         3.916.700          2.038.438
      Miscellaneous payables                                1.624.053                  1.203.417        1.526.008            1.139.596
      Leasing payables                                           1.390                      1.240             1.390               1.240
    (1)
        As of 31 December 2013, TRY 13.963 of equity investments followed in available for sale financial assets which are measured at
    cost less any impairment losses have not been included in the table above (31 December 2012: TRY 10.450).
    (2)
        Net of follow-up loans has not been included in the table above.

    The methodologies and assumptions used to determine fair values for those financial instruments which are
    not already recorded at fair value in the financial statements:

    i- The fair value of the held to maturity assets is determined by market places, when the market prices are
        not available, quoted market prices of other marketable securities which are subject to redemption with the
        same terms of interest maturity and other similar conditions have been used.
    ii- The applicable interest rates as of balance sheet date are used in the calculation of fair value of money
        market placements, banks, loans, deposits, funds provided from other financial intuitions and sundry
        creditors.

    Classification of Fair Value Measurement
    IFRS 7 – Financial Instruments requires the classification of fair value measurements into a fair value hierarchy
    by reference to the significance of the inputs used in measuring fair value of financial instruments measured
    at fair value to be disclosed. This classification basically relies on whether the relevant inputs are observable
    or not. Observable inputs refer to the use of market data obtained from independent sources, whereas
    unobservable inputs refer to the use of predictions and assumptions about the market made by the Company.
    This distinction brings about a fair value measurement classification generally as follows:

    s Level 1: Fair value measurements using quoted prices (unadjusted) in active markets for identical assets or
       liabilities;
    s Level 2: Fair value measurements using inputs other than quoted prices included within Level 1 that are
       observable for the asset or liability, either directly (as prices) or indirectly (derived from prices).
    s Level 3: Fair value measurements using inputs for the assets or liability that are not based on observable
       market data (unobservable inputs).



    210
Case 1:15-cr-00867-RMB Document 593-23 Filed 01/21/20 Page 213 of 358


     TÜRKİYE HALK BANKASI A.Ş.




                                                                                                                                               Corporate Profile
     NOTES TO THE UNCONSOLIDATED FINANCIAL STATEMENTS
     FOR THE YEAR ENDED 31 DECEMBER 2013
     (Amounts expressed in thousand Turkish Lira (TRY) unless otherwise stated.)




     Classification requires using observable market data if possible.

     The classification of fair value measurements of financial assets and liabilities measured at fair value is
     as follows:




                                                                                                                                               Assessment of the Management
     Current Period                                                              Level 1        Level 2        Level 3           Total
     Financial assets at fair value through profit/loss:
     Financial assets held for trading purpose(2):                                20.174        139.687                -     159.861
        Debt securities                                                           20.174               -               -      20.174
        Derivative financial assets held for trading purpose                            -       139.687                -    139.687
     Available-for-sale financial assets(1)                                   9.526.785                -               - 9.526.785
        Debt securities                                                       9.526.785                -               - 9.526.785
     Total Financial Assets                                                  9.546.959         139.687                 - 9.686.646

     Financial liabilities at fair value through profit/loss:
     Derivative financial liabilities held for trading purpose                           -       43.848                -        43.848




                                                                                                                                               Review of Operations in 2013
     Total Financial Liabilities                                                         -      43.848                 -       43.848
     (1)
         31 December 2013, share certificates amounting to TRY 13.963 in available for sale financial assets are not included in the
     above table, which are recognized with impairment net off historic cost.
     (2)
         As of 31 December 2013, marketable securities amounting to TRY 3.672 that are valued by internal rate of return, are not
     included in financial assets held for trading purpose.


     Prior Period                                                                Level 1        Level 2        Level 3           Total
     Financial assets at fair value through profit/loss:
     Financial assets held for trading purpose(2):                                19.018         83.156                -     102.174
        Debt securities                                                           19.018               -               -      19.018
        Derivative financial assets held for trading purpose                            -        83.156                -      83.156
     Available-for-sale financial assets(1)                                    9.383.212               -               -   9.383.212
        Debt securities                                                        9.383.212               -               -  9.383.212
                                                                                                                                               Corporate Governance




     Total Financial Assets                                                  9.402.230           83.156                - 9.485.386
                                                                                                                                                 Management and




     Financial liabilities at fair value through profit/loss:
     Derivative financial liabilities held for trading purpose                           -      50.666                 -      50.666
     Total Financial Liabilities                                                         -      50.666                 -      50.666
     (1)
         As of 31 December 2012, share certificates amounting to TRY 10.450 in available for sale financial assets are not included in
     the above table, which are recognized with impairment net off historic cost.
     (2)
         As of 31 December 2012, marketable securities amounting to TRY 2.603 that are valued by internal rate of return, are not
     included in financial assets held for trading purpose.

     XIV. EXPLANATIONS RELATED TO TRANSACTIONS MADE ON BEHALF OF OTHERS AND
                                                                                                                                               Financial Information and Assessment




     TRANSACTIONS BASED ON TRUST
                                                                                                                                                       on Risk Management




     The Bank performs buying transactions on behalf of customers, and gives custody, administration and
     consultancy services.

     The Bank does not engage in transaction based on trust.




                                                                                                                                         211
CaseHALKBANK
      1:15-cr-00867-RMB
             2013 ANNUAL REPORT Document 593-23 Filed 01/21/20 Page 214 of 358


    TÜRKİYE HALK BANKASI A.Ş.
    NOTES TO THE UNCONSOLIDATED FINANCIAL STATEMENTS
    FOR THE YEAR ENDED 31 DECEMBER 2013
    (Amounts expressed in thousand Turkish Lira (TRY) unless otherwise stated.)




    SECTION V: EXPLANATIONS AND NOTES RELATED TO THE UNCONSOLIDATED FINANCIAL
    STATEMENTS

    I. EXPLANATIONS AND NOTES RELATED TO THE ASSETS

    (1) a) Cash and balances with the Central Bank of Turkey:

                                                                           Current period                        Prior period
                                                                       TRY                  FC           TRY                    FC
    Cash and foreign currency                                       627.715            167.691        523.326            162.093
    Central Bank of Turkey                                        2.173.404        17.006.682       1.083.507         10.718.803
    Other                                                                  -               292               -                  14
    Total                                                        2.801.119         17.174.665       1.606.833       10.880.91 0

    b) Information on the account of Central Bank of Turkey:

                                                                           Current period                        Prior period
                                                                       TRY                  FC           TRY                    FC
    Demand unrestricted amount(1)                                 2.164.297         1.570.064        1.076.051           876.801
    Time unrestricted amount                                               -                    -            -                   -
    Time restricted amount                                                 -                    -            -                   -
    Reserve deposits(2)                                               9.107         15.436.618          7.456         9.842.002
    Total                                                       2.173.404         17.006.682        1.083.507        10.718.803
    (1)
          Reserve deposits kept in Central Bank of Turkey.
    (2)
          Blocked reserve deposits kept in Central Bank of Turkey and Central Bank of Cyprus.

    The banks operating in Turkey keep reserve deposits for Turkish currency liabilities in TRY, USD, EUR and/or
    standard gold at the rates between 5% and 11,5% according to their maturities (31 December 2012: between 5%
    and 11% according to their maturities), foreign currency liabilities in USD, EUR and/or standard gold at the rates
    between 6% and 13% according to their maturities (31 December 2012: between 6% and 11,5 % according to
    their maturities), respectively as per the Communiqué no.2011/11 and 2011/13 “Reserve Deposits” of the Central
    Bank of Turkey.

    With the Board of Minutes No.827 dated 16 July 2012 of TRNC Central Bank’s, required reserve ratio is between
    5% and 8% for TRY liabilities and 8% for foreign currency liabilities.

    Reserve deposits required by the Central Bank of Turkey are not interest bearing except Cyprus branches.

    (2) Financial assets at fair value through profit and loss:

    a) Financial assets at fair value through profit and loss blocked/given as collateral:
    None.

    b) Financial assets at fair value through profit and loss subject to repurchase agreements:
    None.




     212
Case 1:15-cr-00867-RMB Document 593-23 Filed 01/21/20 Page 215 of 358


     TÜRKİYE HALK BANKASI A.Ş.




                                                                                                                                 Corporate Profile
     NOTES TO THE UNCONSOLIDATED FINANCIAL STATEMENTS
     FOR THE YEAR ENDED 31 DECEMBER 2013
     (Amounts expressed in thousand Turkish Lira (TRY) unless otherwise stated.)




     c) Positive differences related to the derivative financial assets held-for-trading:

                                                                         Current period                    Prior period




                                                                                                                                 Assessment of the Management
                                                                     TRY               FC           TRY                   FC
     Forward transactions                                                -        26.493               -             6.455
     Swap transactions                                                   -        112.900              -           76.658
     Futures transactions                                                -                -            -                   -
     Options                                                            3             291             5                   38
     Other                                                               -                -            -                   -
     Total                                                              3        139.684              5             83.151

     (3) Information on banks and other financial institutions:

     a) Information on banks:

                                                                         Current period                    Prior period




                                                                                                                                 Review of Operations in 2013
                                                                     TRY               FC           TRY                   FC
     Banks
            Domestic banks                                       9.249           578.432         169.258           473.232
            Foreign banks                                      100.491          1.160.604         37.392         1.939.530
            Branches and offices abroad                                  -                -            -                   -
     Total                                                    109.740          1.739.036       206.650          2.412.762

     b) Information on foreign banks:

                                                             Unrestricted Balance              Restricted Balances
                                                      Current Period         Prior Period Current Period      Prior Period
     EU Countries                                            1.006.904           322.998               -                   -
     USA and Canada                                             28.985            84.504               -                   -
                                                                                                                                 Corporate Governance
                                                                                                                                   Management and




     OECD Countries(1)                                               2.251       1.448.154             -                   -
     Offshore Banking Regions                                            -                -            -                   -
     Other                                                     222.955            121.266              -                   -
     Total                                                   1.261.095         1.976.922               -                   -
     (1)
           OECD Countries other than EU countries, USA and Canada.

     (4) Information on financial assets available-for-sale:

     a) Financial assets available-for-sale blocked/given as collateral or subject to repurchase agreements:
                                                                                                                                 Financial Information and Assessment




     a.1. Information on financial assets available-for-sale blocked/given as collateral:
                                                                                                                                         on Risk Management




                                                                         Current period                    Prior period
                                                                     TRY               FC           TRY                   FC
     Treasury bills, government bonds and
     similar securities                                                  -        857.722        64.482            96.796
     Total                                                               -       857.722         64.482            96.796




                                                                                                                           213
CaseHALKBANK
      1:15-cr-00867-RMB
             2013 ANNUAL REPORT Document 593-23 Filed 01/21/20 Page 216 of 358


    TÜRKİYE HALK BANKASI A.Ş.
    NOTES TO THE UNCONSOLIDATED FINANCIAL STATEMENTS
    FOR THE YEAR ENDED 31 DECEMBER 2013
    (Amounts expressed in thousand Turkish Lira (TRY) unless otherwise stated.)




    a.2. Information on financial assets available-for-sale subject to repurchase agreements: None.

    b) Information on financial assets available-for-sale portfolio:

                                                                            Current period            Prior period
    Debt securities                                                              9.659.732               9.385.785
      Quoted on a stock exchange                                                 9.659.732               9.385.785
      Not quoted                                                                          -                        -
    Share certificates                                                              83.035                   29.333
      Quoted on a stock exchange                                                    50.189                         -
      Not quoted                                                                    32.846                  29.333
    Impairment provision(-)                                                        202.019                   21.456
    Total                                                                       9.540.748               9.393.662

    (5) Information on loans:

    a) Information on all types of loans and advances given to shareholders and employees of the Bank:

                                                                  Current period                 Prior period
                                                                            Non-cash                      Non-cash
                                                            Cash loans          loans    Cash loans           loans
    Direct loans granted to shareholders                               -            -               -             -
       Corporate shareholders                                          -            -               -             -
       Real person shareholders                                        -            -               -             -
    Indirect loans granted to shareholders                             -            -               -             -
    Loans granted to employees                                  163.316             -        126.697              -
    Total                                                      163.316              -       126.697               -

    b) Information on the first and second group loans and other receivables including loans that have been
    restructured or rescheduled:

                                                   Standard loans and             Loans and other receivables
                                                    other receivables                 under close monitoring
                                               Loans                               Loans
                                        and other                             and other
                                      receivables Agreement conditions receivables Agreement conditions
                                              (Total)         modified            (Total)         modified
                                                          Payment plan                         Payment plan
    Cash loans                                               extensions Other                    extensions Other
    Non-specialized loans               66.179.822              809.085     - 2.088.525               1.461.752  -
      Corporation loans                  37.947.314             683.483     - 1.844.495             1.449.266    -
      Export loans                        2.378.794                 71.141  -       27.719              10.068   -
      Import loans                                   -                   -  -             -                    - -
      Loans given to financial sector      1.819.844                 427    -             -                    - -
      Consumer loans(1)                20.667.992                 51.445    -    153.855                  2.414  -
      Credit cards(2)                    2.582.097                       -  -     50.974                       - -
      Other                                  783.781               2.589    -       11.482                    4  -
    Specialized lending                  14.937.976               57.430    -     187.475               22.494   -
    Other receivables                                -                   -  -             -                    - -
    Accruals                                  991.815             10.595    -      27.828                18.148  -
    Total                              82.109.613                877.110    - 2.303.828            1.502.394     -
    (1)
          Includes TRY 116.180 of personnel loans.
    (2)
           Includes TRY 47.136 of personnel credit cards.




     214
Case 1:15-cr-00867-RMB Document 593-23 Filed 01/21/20 Page 217 of 358


     TÜRKİYE HALK BANKASI A.Ş.




                                                                                                                                       Corporate Profile
     NOTES TO THE UNCONSOLIDATED FINANCIAL STATEMENTS
     FOR THE YEAR ENDED 31 DECEMBER 2013
     (Amounts expressed in thousand Turkish Lira (TRY) unless otherwise stated.)




                                                                                                              Loans and Other
     Number of modifications made to extend                          Standard Loans and Other          Receivables Under Close
     payment plan                                                                Receivables(*)                   Monitoring(**)
     Extended by 1 or 2 times                                                         770.564                         1.416.246




                                                                                                                                       Assessment of the Management
     Extended by 3,4 or 5 times                                                        85.234                             67.615
     Extended by more than 5 times                                                      10.717                              385
     (*)
            Accruals amounting to TRY 10.595 are not included in the table above.
     (**)
            Accruals amounting to TRY 18.148 are not included in the table above.


                                                                                                              Loans and Other
                                                                     Standard Loans and Other          Receivables Under Close
     Extended period of time                                                     Receivables(*)                   Monitoring(**)
     0-6 Months                                                                       395.629                           64.337
     6 Months-12 Months                                                               224.085                            42.134
     1-2 Years                                                                           61.218                         54.604
     2-5 Years                                                                         171.229                         348.722
     5 Years and over                                                                   14.354                         974.449




                                                                                                                                       Review of Operations in 2013
     (*)
            Accruals amounting to TRY 10.595 are not included in the table above.
     (**)
            Accruals amounting to TRY 18.148 are not included in the table above.

     c) Loans according to their maturity structure:

                                                          Standard loans and other                Loans and other receivables
     Current Period                                              receivables                        under close monitoring
                                                             Loans         Agreement                  Loans         Agreement
                                                          and other         conditions             and other         conditions
                                                        receivables          modified            receivables          modified
     Short term loans and other
     receivables                                         18.310.279                 482.333         204.298              41.084
       Non-specialized loans                              17.949.434                 459.373         201.638             40.588
       Specialized lending                                   139.670                   17.134            193                   -
       Other receivables                                             -                       -              -                  -
       Accruals                                               221.175                  5.826           2.467                496
                                                                                                                                       Corporate Governance
                                                                                                                                         Management and




     Medium and long term loans and
     other receivables                                   62.922.224                 394.777          597.136           1.461.310
       Non-specialized loans                              47.421.303                 349.712         425.135             1.421.164
       Specialized lending                                14.740.876                 40.296          164.788               22.494
       Other receivables                                            -                       -                -                    -
       Accruals                                             760.045                   4.769             7.213               17.652

                                                          Standard loans and other                Loans and other receivables
     Prior Period                                                receivables                        under close monitoring
                                                             Loans         Agreement                  Loans         Agreement
                                                          and other         conditions             and other         conditions
                                                                                                                                       Financial Information and Assessment




                                                        receivables          modified            receivables          modified
     Short term loans and other
     receivables                                         16.891.398                 324.803         197.468               37.562
                                                                                                                                               on Risk Management




       Non-specialized loans                             16.580.920                  310.067         193.945               37.122
       Specialized lending                                    114.639                 10.970            1.234                   5
       Other receivables                                             -                      -                -                   -
       Accruals                                              195.839                   3.766           2.289                 435
     Medium and long term loans and
     other receivables                                     46.117.134               284.458         654.548           1.043.459
       Non-specialized loans                              33.750.201                 225.797         498.201          1.030.200
       Specialized lending                                 11.832.252                 55.363         148.758                 1.161
       Other receivables                                             -                      -               -                    -
       Accruals                                               534.681                  3.298           7.589              12.098
                                                                                                                                 215
CaseHALKBANK
      1:15-cr-00867-RMB
             2013 ANNUAL REPORT Document 593-23 Filed 01/21/20 Page 218 of 358


    TÜRKİYE HALK BANKASI A.Ş.
    NOTES TO THE UNCONSOLIDATED FINANCIAL STATEMENTS
    FOR THE YEAR ENDED 31 DECEMBER 2013
    (Amounts expressed in thousand Turkish Lira (TRY) unless otherwise stated.)




    d) Information on consumer loans, individual credit cards, personnel loans and credit cards:

                                                                          Short-term       Medium and long-term                  Total
    Consumer loans-TRY                                                       298.844                 20.062.080        20.360.924
      Real estate loans                                                            2.511                9.095.716       9.098.227
      Automobile loans                                                           4.650                     150.911            155.561
      Consumer loans                                                           291.518                 10.766.419        11.057.937
      Other                                                                         165                    49.034              49.199
    Consumer loans-Indexed to FC                                                       -                          -                   -
      Real estate loans                                                                -                          -                   -
      Automobile loans                                                                 -                          -                   -
      Consumer loans                                                                   -                          -                   -
      Other                                                                            -                           -                  -
    Consumer loans-FC                                                                  -                          -                   -
      Real estate loans                                                                -                           -                  -
      Automobile loans                                                                 -                           -                  -
      Consumer loans                                                                   -                           -                  -
       Other                                                                           -                           -                  -
    Individual credit cards-TRY                                             2.182.938                        1.067       2.184.005
       Installment                                                          1.074.488                              -      1.074.488
       Non-installment                                                      1.108.450                        1.067          1.109.517
    Individual credit cards-FC                                                       44                            -                44
       Installment                                                                     -                           -                  -
       Non-installment                                                               44                            -                44
    Personnel loans-TRY                                                          4.950                     111.230             116.180
       Real estate loans                                                               -                           -                  -
       Automobile loans                                                                -                           -                  -
       Consumer loans                                                            4.950                     111.230            116.180
       Other                                                                           -                           -                  -
    Personnel loans-Indexed to FC                                                      -                           -                  -
       Real estate loans                                                               -                           -                  -
       Automobile loans                                                                -                           -                  -
       Consumer loans                                                                  -                           -                  -
       Other                                                                           -                           -                  -
    Personnel loans-FC                                                                 -                           -                  -
       Real estate loans                                                               -                           -                  -
       Automobile loans                                                                -                           -                  -
       Consumer loans                                                                  -                           -                  -
       Other                                                                           -                           -                  -
    Personnel credit cards-TRY                                                   47.124                          12             47.136
       Installment                                                             22.460                              -          22.460
       Non-installment                                                          24.664                           12            24.676
    Personnel credit cards-FC                                                          -                           -                  -
       Installment                                                                     -                           -                  -
       Non-installment                                                                 -                           -                  -
    Overdraft accounts-TRY (Retail customer)                                   344.743                             -         344.743
    Overdraft accounts-FC (Retail customer)                                            -                           -                  -
    Total                                                                  2.878.643                 20.174.389        23.053.032
    (1)
          Interest income accruals are not included in the table above.


     216
Case 1:15-cr-00867-RMB Document 593-23 Filed 01/21/20 Page 219 of 358


     TÜRKİYE HALK BANKASI A.Ş.




                                                                                                                                        Corporate Profile
     NOTES TO THE UNCONSOLIDATED FINANCIAL STATEMENTS
     FOR THE YEAR ENDED 31 DECEMBER 2013
     (Amounts expressed in thousand Turkish Lira (TRY) unless otherwise stated.)




     e) Information on commercial installments loans and corporate credit cards:

                                                                           Short-term       Medium and long-term             Total




                                                                                                                                        Assessment of the Management
     Commercial installment loans-TRY                                            7.238                    768.133           775.371
            Business residential loans                                           1.293                       432.409       433.702
            Automobile loans                                                    5.945                        240.163       246.108
            Consumer loans                                                            -                            -               -
            Other                                                                     -                       95.561         95.561
     Commercial installment loans-Indexed to FC                                       -                            -               -
            Business residential loans                                                -                            -               -
            Automobile loans                                                          -                            -               -
            Consumer loans                                                            -                            -               -
            Other                                                                     -                            -               -
     Commercial installment loans-FC                                                  -                       46.970        46.970
            Business residential loans                                                -                       46.970        46.970




                                                                                                                                        Review of Operations in 2013
            Automobile loans                                                          -                            -               -
            Consumer loans                                                            -                            -               -
            Other                                                                     -                            -               -
     Corporate credit cards-TRY                                               401.869                              -       401.869
            Installment                                                       264.735                              -       264.735
            Non-installment                                                     137.134                            -         137.134
     Corporate credit cards-FC                                                      17                             -             17
            Installment                                                               -                            -               -
            Non-installment                                                         17                             -             17
     Overdraft accounts-TRY (Commercial customer)                              336.197                             -        336.197
     Overdraft accounts-FC (Commercial customer)                                      -                            -               -
     Total                                                                    745.321                        815.103     1.560.424
                                                                                                                                        Corporate Governance
                                                                                                                                          Management and




     (1)
           Interest and income accruals are not included in table above.

     f) Loan according to type of borrowers:

                                                                                          Current period               Prior period
     Public                                                                                      2.113.116                 1.707.174
     Private                                                                                  82.300.325                63.843.656
     Total                                                                                    84.413.441               65.550.830

     g) Domestic and foreign loans:
                                                                                                                                        Financial Information and Assessment




                                                                                          Current period               Prior period
                                                                                                                                                on Risk Management




     Domestic loans                                                                           84.074.252                 65.197.297
     Foreign loans                                                                               339.189                    353.533
     Total                                                                                    84.413.441               65.550.830




                                                                                                                                  217
CaseHALKBANK
      1:15-cr-00867-RMB
             2013 ANNUAL REPORT Document 593-23 Filed 01/21/20 Page 220 of 358


    TÜRKİYE HALK BANKASI A.Ş.
    NOTES TO THE UNCONSOLIDATED FINANCIAL STATEMENTS
    FOR THE YEAR ENDED 31 DECEMBER 2013
    (Amounts expressed in thousand Turkish Lira (TRY) unless otherwise stated.)




    h) Loans granted to subsidiaries and associates:

                                                                              Current period             Prior period
    Direct loans granted to subsidiaries and associates                                501.111                299.727
    Indirect loans granted to subsidiaries and associates                                    -                       -
    Total                                                                             501.111                299.727

    i) Specific provisions provided against loans:

                                                                              Current period             Prior period
    Specific provisions
      Loans and receivables with limited collectability                                 245.140                 210.052
      Loans and receivables with doubtful collectability                                 130.511                 87.200
      Uncollectible loans and receivables                                             1.434.676               1.319.386
    Total                                                                            1.810.327              1.616.638

    j) Information on non-performing loans (Net):

    j.1. Information on loans and other receivables included in non-performing loans which are restructured or
    rescheduled:

                                                                    III. Group           IV. Group           V. Group
                                                                  Loans and             Loans and
                                                                 receivables           receivables
                                                                 with limited        with doubtful Uncollectible loans
                                                                collectability       collectability  and receivables
    Current period                                                     145.197                8.194            84.801
    (Gross amounts before the specific provisions)
       Loans and other receivables which are
       restructured                                                            -                    -                -
       Rescheduled loans and other receivables                          145.197                8.194            84.801
    Prior period                                                       49.445                 5.259            83.234
    (Gross amounts before the specific provisions)
       Loans and other receivables which are
       restructured                                                           -                    -                  -
       Rescheduled loans and other receivables                          49.445                5.259             83.234

    j.2. Information on the movement of non-performing loans:

                                                                        III. Group     IV. Group          V. Group
                                                                      Loans and      Loans and
                                                                     receivables    receivables
                                                                     with limited with doubtful Uncollectible loans
                                                                    collectability collectability  and receivables
    Prior period end balance                                              349.296        144.948          1.465.402
       Additions (+)                                                      749.403           23.713           63.853
       Transfers from other categories of loans under
       follow-up (+)                                                             -          449.444             360.172
       Transfers to other categories of loans under follow-up (-)        523.629            285.987                    -
       Collections (-)                                                    197.498            116.607            237.334
       Write-offs (-)                                                            -                  -                  -
          Corporate and Commercial Loans                                         -                  -                  -
          Consumer Loans                                                         -                  -                  -
          Credit Cards                                                           -                  -                  -
          Other                                                                  -                  -                  -
    Current period end balance                                           377.572             215.511        1.652.093
       Specific provision (-)                                             245.140             130.511         1.434.676
    Net balance on balance sheet                                         132.432            85.000              217.417

    218
Case 1:15-cr-00867-RMB Document 593-23 Filed 01/21/20 Page 221 of 358


     TÜRKİYE HALK BANKASI A.Ş.




                                                                                                                          Corporate Profile
     NOTES TO THE UNCONSOLIDATED FINANCIAL STATEMENTS
     FOR THE YEAR ENDED 31 DECEMBER 2013
     (Amounts expressed in thousand Turkish Lira (TRY) unless otherwise stated.)




     j.3. Information on foreign currency non-performing loans and other receivables:

     None.




                                                                                                                          Assessment of the Management
     j.4. Gross and net amounts of non-performing loans according to user groups:


                                                                   III. Group          IV. Group           V. Group
                                                                 Loans and            Loans and
                                                                receivables          receivables
                                                                with limited       with doubtful Uncollectible loans
                                                               collectability      collectability  and receivables
       Current period (Net)                                          132.432             85.000              217.417
     Loans to granted real persons and legal entities
     (Gross)                                                         377.430             213.345             1.601.606
       Specific provisions (-)                                       244.998             128.345             1.384.189
     Loans to granted real persons and legal
     entities (Net)                                                  132.432            85.000                217.417




                                                                                                                          Review of Operations in 2013
     Banks (Gross)                                                          -                  -                     -
       Specific provisions (-)                                              -                  -                     -
     Banks (Net)                                                            -                  -                     -


     Other loans and receivables (Gross)                                  142              2.166               50.487
       Specific provisions (-)                                            142              2.166               50.487
     Other loans and receivables (Net)                                      -                  -                     -


       Prior period (Net)                                           139.244              57.748               146.016
     Loans to granted real persons and legal entities
     (Gross)                                                         349.189             144.658             1.426.581
                                                                                                                          Corporate Governance



       Specific provisions (-)                                      209.945              86.910              1.280.565
                                                                                                                            Management and




     Loans to granted real persons and legal
     entities (Net)                                                 139.244              57.748               146.016


     Banks (Gross)                                                          -                  -                     -
       Specific provisions (-)                                              -                  -                     -
     Banks (Net)                                                            -                  -                     -


     Other loans and receivables (Gross)                                  107               290                 38.821
       Specific provisions (-)                                            107               290                 38.821
                                                                                                                          Financial Information and Assessment




     Other loans and receivables (Net)                                      -                  -                     -
                                                                                                                                  on Risk Management




     k) Main guidelines of the liquidation policy of the Bank about the uncollectible loans and receivables:

     The Bank liquidates its uncollectible receivables through three methods. These are by signing financial
     restructuring contract under the Law No: 4743, by making payment protocols and by presenting adequate
     repayment schedules for the lower amount of receivables. Within the context of this collection policy, non-
     performing loans are collected in considerable amounts. Collections are firstly offset against lawsuits and
     expenses, interest and capital receivables from loans.

     The Bank recently collects some of its receivables by acquiring debtor properties in consideration of
     collaterals given to loans granted.
                                                                                                                    219
CaseHALKBANK
      1:15-cr-00867-RMB
             2013 ANNUAL REPORT Document 593-23 Filed 01/21/20 Page 222 of 358


    TÜRKİYE HALK BANKASI A.Ş.
    NOTES TO THE UNCONSOLIDATED FINANCIAL STATEMENTS
    FOR THE YEAR ENDED 31 DECEMBER 2013
    (Amounts expressed in thousand Turkish Lira (TRY) unless otherwise stated.)




    l) Explanations on write-off policy:

    In compliance with the “Procedure for Write Off and Procedures for Overdue Receivables for Legal Follow-Up”
    non performing loans which become unrecoverable as a result of legal follow up can be written off to prevent
    additional legal expenses.

    m) Aging analysis of overdue but not impaired financial assets per classes of financial instruments:

                                                                Less than           Between           Between
    Current Period                                               30 days          31-60 days        61-90 days                 Total
    Loans
    Corporate Loans                                                  37.061             11.849                417             49.327
    SME Loans                                                       92.435              19.073             15.644             127.152
    Consumer Loans                                                  18.569               5.913              4.201            28.683
    Credit cards                                                   120.478             20.934             10.949             152.361
    Total                                                         268.543              57.769              31.211           357.523
    (*)
          Only the overdue loans that subject to outstanding principal payment amounting to TRY 1.348.348 are included.


                                                                Less than           Between           Between
    Prior Period                                                 30 days          31-60 days        61-90 days                 Total
    Loans
    Corporate Loans                                                  8.766               5.624             14.545            28.935
    SME Loans                                                       80.765             32.350             20.697             133.812
    Consumer Loans                                                   15.657              5.919              3.913            25.489
    Credit cards                                                  100.296               15.219             6.770             122.285
    Total                                                        205.484                59.112            45.925            310.521
    (*)
          Only the overdue loans that subject to outstanding principal payment amounting to TRY 521.515 are included.

    (6) Information on held-to-maturity investments:

    a) Information on held-to-maturity investments blocked/given as collateral or subject to repurchase
    agreement transactions are explained comparatively with net value:

    a.1. Held-to-maturity investments blocked/given as collateral:

                                                                           Current period                            Prior period
                                                                       TRY                 FC                TRY                    FC
    Government bonds and similar securities                       3.041.571            121.049           2.172.312           461.592
    Total                                                        3.041.571           121.049           2.172.312            461.592




     220
Case 1:15-cr-00867-RMB Document 593-23 Filed 01/21/20 Page 223 of 358


     TÜRKİYE HALK BANKASI A.Ş.




                                                                                                                                          Corporate Profile
     NOTES TO THE UNCONSOLIDATED FINANCIAL STATEMENTS
     FOR THE YEAR ENDED 31 DECEMBER 2013
     (Amounts expressed in thousand Turkish Lira (TRY) unless otherwise stated.)




     a.2. Held-to-maturity investments subject to repurchase agreements:

                                                                       Current period                               Prior period




                                                                                                                                          Assessment of the Management
                                                                   TRY                   FC                  TRY                   FC
     Treasury bills, government bonds and
     similar securities                                        764.916                     -               62.980          333.509
     Total                                                     764.916                     -               62.980          333.509

     b) Information on public sector debt investments held-to-maturity:

                                                                                   Current period                      Prior period
     Government bonds                                                                    18.854.586                       13.455.515
     Treasury bills                                                                                    -                            -
     Other public sector debt securities                                                               -                            -
     Total                                                                              18.854.586                       13.455.515




                                                                                                                                          Review of Operations in 2013
     c) Information on held-to-maturity investments:

                                                                                   Current period                      Prior period
     Debt securities                                                                     18.854.586                       13.455.515
       Quoted on a stock exchange                                                         17.626.787                     11.623.088
       Not quoted                                                                           1.227.799                     1.832.427
     Impairment provision (-)                                                                          -                            -
     Total                                                                              18.854.586                       13.455.515

     d) Movement of held-to-maturity investments within the year:

                                                                                   Current period                      Prior period
     Beginning balance                                                                     13.455.515                    13.997.928
                                                                                                                                          Corporate Governance




     Foreign currency differences on monetary assets                                               (30)                    (83.455)
                                                                                                                                            Management and




     Purchases during the year(1)(3)                                                           9.116.697                  2.135.045
     Disposals through sales and redemptions (2)                                          (3.717.596)                   (2.594.003)
     Impairment provision (-) / provision reversal (+)                                                 -                            -
     Balance at the of the period                                                       18.854.586                       13.455.515
     (1)
         Interest income accrual difference between 31 December 2013 amounting to TRY 1.129.103 and 31 December 2012
     amounting to TRY 815.308 has been included in purchases row.
     (2)
          In accordance with the tainting rules defined in Turkish Accounting Standards 39-Financial Instruments: Recognition
     and Measurement as published by Turkish Accounting Standards Board (“TASB”), as of 31 December 2013, the Bank
     reclassified EUR 264.347 thousands (TRY 606.491) and USD 342.113 (TRY 612.382) thousands of financial assets from held to
                                                                                                                                          Financial Information and Assessment




     maturity investments portfolio to available for sale portfolio. Related amount was presented in “Disposals through Sales and
     Redemptions” row.
     (3)
         In accordance with the rules defined in Turkish Accounting Standards 39-Financial Instruments: Recognition and
                                                                                                                                                  on Risk Management




     Measurement as published by Turkish Accounting Standards Board (“TASB”), as of 31 December 2013, the Bank reclassified
     TRY 4.039.794 thousands and USD 502.575 (TRY 982.535) thousands of financial assets from available for sales portfolio to
     held to maturity investments portfolio. Related amount was presented in “Purchases during the year” row.




                                                                                                                                    221
CaseHALKBANK
      1:15-cr-00867-RMB
             2013 ANNUAL REPORT Document 593-23 Filed 01/21/20 Page 224 of 358


    TÜRKİYE HALK BANKASI A.Ş.
    NOTES TO THE UNCONSOLIDATED FINANCIAL STATEMENTS
    FOR THE YEAR ENDED 31 DECEMBER 2013
    (Amounts expressed in thousand Turkish Lira (TRY) unless otherwise stated.)




    e) Information on held-to-maturity investments accounts:

    The breakdown of the held to maturity securities of the Bank is as follows:

                                                   Current period                                            Prior period
                                          Historical cost            Amortized cost              Historical cost           Amortized cost
                                         TRY           FC            TRY          FC             TRY           FC          TRY             FC
    Obtained from Under
    secretariat of Treasury of
    Republic of Turkey(1)      10.300.287                  - 11.285.826             -        7.541.130           -     8.198.174              -
    Obtained with the
    transfer                       1.200.000               -     1.227.798          -       1.800.000            -     1.832.427              -
    Reclassified from other
    securities portfolios(1)         5.167.817    937.622       5.274.255     945.657       2.049.330    254.067        2.115.933     270.795
    Other(1)                                 -     119.757                -   121.050                - 995.680                  -     1.038.186
    Total                         16.668.104 1.057.379 17.787.879 1.066.707 11.390.460 1.249.747 12.146.534 1.308.981
    (1)
        The Bank has reclassified from available for sale financial assets portfolio to held to maturity investments portfolio on 23
    October 2013.

    (7) Information on associates (Net):

    a) Information on associates:

                                                                                 Bank’s share percentage,              Bank’s risk group
                                                                       Address          if different-voting            share percentage
            Description                                        (City/ Country)             percentage (%)                            (%)
    1. Demirhalkbank NV                                        Rotterdam/The                                 30,00                      30,00
                                                                  Netherlands
    2. Kobi Girişim Sermayesi Yatırım                           Ankara/Turkey                                 31,47                     32,26
       Ortaklığı A.Ş.
    3. Kredi Kayıt Bürosu A.Ş.                                 İstanbul/Turkey                                18,18                       18,18
    4. Bankalararası Kart Merkezi A.Ş.                         Istanbul/Turkey                               18,95                       18,95

    b) Information related to the associates as sorted in (a):

                                                            Income
                                                               from
                                                         marketable                            Current              Prior
                 Total Shareholders’ Total fixed Interest securities                            period           period
                assets       equity      assets income     portfolio                         profit/loss      profit/loss           Fair value


    1.        4.723.716           552.674         31.294         87.577        25.800             34.686              30.181                  -
    2.          46.924             46.518         22.461             59                 -           (130)               909                   -
    3.          99.253             73.482        43.385           1.655                 -         26.493              23.655                  -
    4.          33.001             23.773         19.650            365             14               4.171             4.189                  -
    (1)
          No investment is listed on the stock exchange.
    (2)
          The information is presented from financial statements as 30 September 2013.




     222
Case 1:15-cr-00867-RMB Document 593-23 Filed 01/21/20 Page 225 of 358


     TÜRKİYE HALK BANKASI A.Ş.




                                                                                                                                             Corporate Profile
     NOTES TO THE UNCONSOLIDATED FINANCIAL STATEMENTS
     FOR THE YEAR ENDED 31 DECEMBER 2013
     (Amounts expressed in thousand Turkish Lira (TRY) unless otherwise stated.)




     c) Movement of associates:

                                                                                     Current period                    Prior period




                                                                                                                                             Assessment of the Management
     Balance at the beginning of the period                                                     92.888                         96.105
     Movements during the period                                                                  (335)                        (3.217)
           Purchases                                                                                    -                                -
           Bonus shares obtained profit from current year’s share                                       -                                -
           Dividends from current year income                                                           -                                -
           Sales                                                                                  (335)                          (717)
           Transfers(*)                                                                                 -                     (3.006)
           Revaluation decrease (-) / increase                                                          -                                -
           Provision for impairment (-) / reversals (+)                                                                           506
     Balance at the end of the period                                                           92.553                        92.888
     Capital commitments                                                                                -                                -
     Share percentage at the end of the period (%)                                                      -                                -




                                                                                                                                             Review of Operations in 2013
     (*)
       As of 22 July 2013, the Bank purchased 76% shares of Bileşim Alternatif Dağıtım Kanalları ve Ödeme Sistemleri A.Ş. which is
     the associate of the Bank, from Ziraat Group (the shares of T.C. Ziraat Bank A.Ş. are 61%, the shares of Ziraat Finansal Kiralama
     A.Ş. is 15%) and thus make the company as the Bank’s subsidiary.

     d) Sectoral information and related carrying amounts of associates:

                                                                                     Current period                    Prior period
     Banks                                                                                       74.716                         74.716
     Insurance companies                                                                                -                                -
     Factoring companies                                                                                -                                -
     Leasing companies                                                                                  -                                -
     Financing companies                                                                                -                                -
     Other financial investments                                                                  11.518                         11.518
                                                                                                                                             Corporate Governance
                                                                                                                                               Management and




     e) Associates quoted to a stock exchange:

     None.
                                                                                                                                             Financial Information and Assessment
                                                                                                                                                     on Risk Management




                                                                                                                                     223
CaseHALKBANK
      1:15-cr-00867-RMB
             2013 ANNUAL REPORT Document 593-23 Filed 01/21/20 Page 226 of 358


    TÜRKİYE HALK BANKASI A.Ş.
    NOTES TO THE UNCONSOLIDATED FINANCIAL STATEMENTS
    FOR THE YEAR ENDED 31 DECEMBER 2013
    (Amounts expressed in thousand Turkish Lira (TRY) unless otherwise stated.)




    (8) Information on subsidiaries (Net):

    a) Information on subsidiaries:

                                Halk Yatırım       Halk        Halk Halk Gayrimenkul        Halk       Halk      Halk
                                    Menkul      Sigorta  Hayat ve Yatırım Ortaklığı     Finansal    Portföy Banka AD,         Halk
                                Değerler AŞ         AŞ Emeklilik AŞ              AŞ Kiralama AŞ Yönetimi AŞ    Skopje Faktoring AŞ
    CORE CAPITAL
    Paid in Capital                  55.000     70.000      113.000           673.639       114.950      5.000       109.685     20.000
    Effect of Inflation
    Adjustment on Paid in
    Capital                                 -          -            -                  -           -           -             -         -
    Share premium                           -          -            -          30.954              -           -       11.633          -
    Reserves                           6.249    20.406        14.774           25.094        7.554          201       22.491           -
    Profit / Loss                      6.674     31.440      59.448            25.303       40.194        1.041        4.273       (874)
    Net Profit                         6.255     31.440      53.769              17.112       21.131     1.005         3.785       (613)
    Prior Period Profit/Loss             419           -       5.679             8.191      19.063           36          488       (261)
    Leasehold Improvements
    (-)                                    -       390           776                  -           -          7             -         46
    Intangible Assets (-)               339       2.495        1.203               119         452           7        1.280        209
    Total Core Capital               67.584     118.961     185.243           754.871      162.246       6.228     146.802       18.871
    SUPPLEMENTARY
    CAPITAL                           1.063  10.033          (8.356)            (979)            -           -       6.497            -
    CAPITAL                          68.647 128.994         176.887           753.892      162.246       6.228     153.299       18.871
    NET AVAILABLE
    CAPITAL(1)                       68.647 128.994         176.887           753.892      162.246       6.228     153.299       18.871

    (1)
          The information is presented from financial statements subject to consolidation as of 30 September 2013.

    There is no internal capital adequacy assessment approach for the subsidiaries.

    Paid in capital has been indicated as Turkish Lira in articles of incorporation and registered in trade registry.

    Effect of inflation adjustments on paid in capital is the difference caused by the inflation adjustment on
    shareholders’ equity items.

    Extraordinary reserves are the status reserves which have been transferred with the General Assembly
    decision after distributable profit have been transferred to legal reserves.

    Legal reserves are the status reserves which have been transferred from distributable profit in accordance with
    the third clause of first and second paragraph of 466 and 519 articles of Turkish Commercial Code no. 6102.

    b) Information on subsidiaries: (Net):

                                                                                                       Bank’s share
                                                                                     Address         percentage, if   Bank’s risk
                                                                                         (City/    different-voting group share
            Description                                                             Country)       percentage (%) percentage (%)
    1.      Halk Yatırım Menkul Değerler AŞ                                           İstanbul                 99,94       99,96
    2.      Halk Sigorta AŞ                                                           İstanbul                  89,18       92,45
    3.      Halk Hayat ve Emeklilik AŞ                                                İstanbul                94,40         99,62
    4.      Halk Gayrimenkul Yatırım Ortaklığı AŞ                                     İstanbul                 77,68        77,86
    5.      Halk Finansal Kiralama AŞ                                                 İstanbul               100,00       100,00
    6.      Halk Portföy Yönetimi AŞ                                                  İstanbul                56,00         99,63
    7.      Halk Banka AD, Skopje                                                  Macedonia                   98,78        98,78
    8.      Halk Faktoring AŞ                                                         İstanbul                95,00        99,90
    9.      Bileşim Alternatif Dağıtım Kanalları ve Ödeme Sistemleri A.Ş.             İstanbul               100,00       100,00


     224
Case 1:15-cr-00867-RMB Document 593-23 Filed 01/21/20 Page 227 of 358


     TÜRKİYE HALK BANKASI A.Ş.




                                                                                                                                           Corporate Profile
     NOTES TO THE UNCONSOLIDATED FINANCIAL STATEMENTS
     FOR THE YEAR ENDED 31 DECEMBER 2013
     (Amounts expressed in thousand Turkish Lira (TRY) unless otherwise stated.)




     c) Information related to the subsidiaries as sorted in (b):

                                                                           Income
                                                                              from




                                                                                                                                           Assessment of the Management
                                              Total                     marketable     Current           Prior
               Total Shareholders’            fixed        Interest      securities      period        period                  Fair
              assets        equity           assets        income         portfolio profit / loss profit / loss            value(2)
     1.     553.902         68.647             1.979         22.369            1.338       6.255        6.080                92.151
     2.      462.767       128.994            5.407          13.720             2.811     31.440         12.102            323.818
     3.     485.456        176.887            3.958            31.118         21.412     53.769        34.225             697.589
     4.      867.936       753.892          593.822            8.815         3.056          17.112       9.922          590.794(3)
     5.    1.793.827       162.246               810         75.935                 -       21.131      15.720            406.645
     6.        6.530         6.228                 93           306                3       1.005            275               5.271
     7.     786.924        153.299            29.122         31.648           3.728        3.785               -                  -
     8.     278.858          18.871              548          6.406                 1       (613)           108             42.032
     9.       33.874         18.164             5.174            277             201       3.684         1.400             30.604
     (1)
         The information is presented from financial statements subject to consolidation as 30 September 2013.




                                                                                                                                           Review of Operations in 2013
     (2)
         The information is presented from valuation reports as 31 December 2013
     (3)
         The Banks’ subsidiary Halk Gayrimenkul Yatırım Ortaklığı A.Ş. has privatized by a public offering on 22 February 2013 and
     the shares are traded on the Borsa Istanbul A.Ş.

     d) Movement of the subsidiaries:

                                                                                    Current period                   Prior period
     Balance at the beginning of the period                                                1.794.160                        831.371
     Movements during the period                                                             540.103                      962.789
       Purchases(*)                                                                          167.590                        88.882
       Bonus shares obtained profit from current year’s share                                 85.867                        64.186
       Dividends from current year income                                                           -                             -
       Sales                                                                                        -                             -
       Transfer(*)                                                                               335                              -
       Revaluation increase                                                                   286.311                      809.721
                                                                                                                                           Corporate Governance
                                                                                                                                             Management and




       Reversal of provision for impairment (-)                                                     -                             -
     Balance at the end of the period                                                    2.334.263                      1.794.160
     Capital commitments                                                                            -                             -
     Share percentage at the end of the period (%)                                                  -                             -
     (*)
      Purchases amounting to TRY 13.540 of TRY 167.590 consist payments to Ziraat Group due to purchase of 76% shares of
     Bileşim Alternatif Dağıtım Kanalları ve Ödeme Sistemleri A.Ş. which is the associate of the Bank, from Ziraat Group (the shares
     of T.C. Ziraat Bank A.Ş. are 61%, the shares of Ziraat Finansal Kiralama A.Ş. is 15%). The payment of TRY 19.000 was made for
     the increase in capital of the Halk Faktoring A.Ş. and the payment of TRY 135.050 was made for the increase in capital of the
     Halk Finansal Kiralama A.Ş.

     e) Sectoral information on subsidiaries and the related carrying amounts:
                                                                                                                                           Financial Information and Assessment




                                                                                    Current period                   Prior period
                                                                                                                                                   on Risk Management




     Banks                                                                                  145.359                        145.359
     Insurance companies                                                                  1.021.407                       730.461
     Factoring companies                                                                     42.032                          21.109
     Leasing companies                                                                    406.645                        200.980
     Financing companies                                                                           -                               -
     Other financial subsidiaries                                                           688.216                       696.251




                                                                                                                                     225
CaseHALKBANK
      1:15-cr-00867-RMB
             2013 ANNUAL REPORT Document 593-23 Filed 01/21/20 Page 228 of 358


    TÜRKİYE HALK BANKASI A.Ş.
    NOTES TO THE UNCONSOLIDATED FINANCIAL STATEMENTS
    FOR THE YEAR ENDED 31 DECEMBER 2013
    (Amounts expressed in thousand Turkish Lira (TRY) unless otherwise stated.)




    f) Subsidiaries quoted in the stock exchange:

                                                                                   Current period                   Prior period
    Quoted to domestic stock(1)                                                            914.612                       245.245
    Quoted foreign stock exchange                                                                 -                             -
    (1)
        In accordance with the Capital Markets Board’s “Communiqué on Obtaining Registration of Shares and Sale of Shares”, Series
    I, No. 40; the shares of Halk Sigorta A.Ş. are traded on the Borsa İstanbul A.Ş. Free Trading Platform. The fair value of Halk
    Sigorta AŞ was determined by the valuation report prepared by an independent valuation company since Halk Sigorta A.Ş.
    does not have transaction depth on the Borsa İstanbul A.Ş.

    (9) Information on jointly controlled entities (joint ventures):

    None.

    (10) Information on finance lease receivables (Net):

    None.

    (11) Information on derivative financial assets for hedging purposes:

    None.

    (12) Information on tangible assets:

                                                            Balance at Current Current                   Balance at
                                                         the end of the      Year     Year            the end of the
    Current Period                                         prior period Additions Disposals Transfers        period
    Cost:
      Immovable                                                  630.552       10.567         2.754     (6.558)           631.807
      Tangible assets purchased through
      financial lease                                             36.824          274        4.845             -          32.253
      Office machines                                            235.602        74.110       9.130             -         300.582
      Fixed assets obtained due to
      non-performing loans                                       455.684  162.167           237.125         94           380.820
      Lease hold improvements costs                              147.540  26.488            29.946            -           144.082
      Other                                                      233.886   17.353            4.796            -          246.443
    Total Cost                                                1.740.088 290.959           288.596      (6.464)         1.735.987
    Accumulated depreciation:
      Immovable                                                  195.337        12.637         597       (1.542)         205.835
      Tangible assets purchased through
      financial lease                                               34.211        679        4.843             -           30.047
      Office machines                                             113.627      39.632        8.869             -          144.390
      Fixed assets obtained due to
      non-performing loans                                         8.862         3.873       4.050            -             8.685
      Lease hold improvements costs                             68.680         29.754       23.985            -            74.449
      Other                                                      181.689        16.519        3.741           -           194.467
    Total accumulated depreciation                             602.406       103.094       46.085       (1.542)          657.873
    Provision for impairment (-)
      Immovable                                                    6.520              -        904             -             5.616
      Tangible assets purchased through
      financial lease                                                    -            -            -           -                     -
      Office machines                                                    -            -            -           -                     -
      Fixed assets obtained due to non-
      performing loans                                             7.997        2.389        5.702             -            4.684
    Total provision for impairment (-)                            14.517        2.389       6.606              -          10.300

    Net Book Value                                              1.123.165    185.476      235.905       (4.922)        1.067.814


    226
Case 1:15-cr-00867-RMB Document 593-23 Filed 01/21/20 Page 229 of 358


     TÜRKİYE HALK BANKASI A.Ş.




                                                                                                                       Corporate Profile
     NOTES TO THE UNCONSOLIDATED FINANCIAL STATEMENTS
     FOR THE YEAR ENDED 31 DECEMBER 2013
     (Amounts expressed in thousand Turkish Lira (TRY) unless otherwise stated.)




                                                       Balance at Current Current                   Balance at
                                                    the end of the      Year     Year            the end of the
     Prior Period                                     prior period Additions Disposals Transfers        period




                                                                                                                       Assessment of the Management
     Cost:
       Immovable                                            634.189     18.395        5.152   (16.880)     630.552
       Tangible assets purchased through
       financial lease                                      40.474         220       3.870           -      36.824
       Office machines                                      194.274     64.738      23.410           -     235.602
       Fixed assets obtained due to
       non-performing loans                                 356.167    166.263     131.840    65.094       455.684
       Lease hold improvements costs                        119.829     35.067       7.356           -     147.540
       Other                                                218.474     18.486       3.074           -     233.886
     Total Cost                                          1.563.407     303.169     174.702    48.214     1.740.088
     Accumulated depreciation:
       Immovable                                            188.714     12.660       1.596     (4.441)     195.337
       Tangible assets purchased through
                                                             37.329        748       3.866           -       34.211




                                                                                                                       Review of Operations in 2013
       financial lease
       Office machines                                      90.667      34.055       11.095          -      113.627
       Fixed assets obtained due to
       non-performing loans                                   6.343        5.113     2.736        142        8.862
       Lease hold improvements costs                        49.750      25.742       6.812           -     68.680
       Other                                                167.383     16.458        2.152          -     181.689
     Total accumulated depreciation                       540.186      94.776      28.257     (4.299)    602.406
     Provision for impairment (-)
       Immovable                                               7.183           -       597       (66)        6.520
       Tangible assets purchased through
       financial lease                                             -           -          -          -            -
       Office machines                                             -           -          -          -            -
       Fixed assets obtained due to non-
       performing loans                                       5.016       4.105       1.124          -       7.997
                                                                                                                       Corporate Governance




     Total provision for impairment (-)                      12.199      4.105       1.721       (66)       14.517
                                                                                                                         Management and




     Net Book Value                                      1.011.022 204.288         144.724    52.579      1.123.165

     (13) Information on intangible assets:

                                                       Balance at Current Current                   Balance at
                                                    the end of the      Year     Year            the end of the
     Current Period                                   prior period Additions Disposals Transfers        period
                                                                                                                       Financial Information and Assessment




     Cost:
       Other intangible assets                              42.965       13.657      2.484           -      54.138
                                                                                                                               on Risk Management




     Total Cost                                             42.965      13.657      2.484            -      54.138


     Accumulated Depreciation:
       Other intangible assets                               5.680       3.324           13          -       8.991
     Total Accumulated Depreciation                          5.680       3.324          13           -       8.991


     Net Book Value                                         37.285      10.333       2.471           -      45.147


                                                                                                                 227
CaseHALKBANK
      1:15-cr-00867-RMB
             2013 ANNUAL REPORT Document 593-23 Filed 01/21/20 Page 230 of 358


    TÜRKİYE HALK BANKASI A.Ş.
    NOTES TO THE UNCONSOLIDATED FINANCIAL STATEMENTS
    FOR THE YEAR ENDED 31 DECEMBER 2013
    (Amounts expressed in thousand Turkish Lira (TRY) unless otherwise stated.)




                                                                Balance at Current Current                   Balance at
                                                             the end of the      Year     Year            the end of the
    Prior Period                                               prior period Additions Disposals Transfers        period


    Cost:
           Other intangible assets                                    30.944        14.303      (2.282)         -        42.965
    Total Cost                                                        30.944       14.303      (2.282)          -        42.965


    Accumulated Depreciation:
           Other intangible assets                                      3.374       2.456            (150)      -         5.680
    Total Accumulated Depreciation                                      3.374       2.456        (150)          -         5.680


    Net Book Value                                                    27.570       11.847      (2.132)          -        37.285

    (14) Information on investment property:

    None

    (15) Information on tax assets:

    None. (31 December 2012: Please refer to Section V Note II-10)

    (16) Information on non-current assets held for sale:

                                                                                       Current period               Prior period
    Cost                                                                                              5.305                3.788
    Accumulated Depreciation (-)(1)                                                                   (1.193)               (812)
    Net Book Value                                                                                    4.112               2.976


    Opening Balance                                                                                  2.976               82.172
           Acquisitions (Transfers) (Net)                                                            6.464               (48.214)
           Disposals (Net)                                                                           (5.145)             (31.924)
           Impairment Charge/Cancellation                                                               198                 (83)
           Amortization Charge(1)                                                                      (381)               1.025
    Net Book Value                                                                                    4.112               2.976
    (1)
          The amount of accumulated depreciation belongs to asset held for sale in current period.

    (17) Information on other assets:

    Other assets balance in the balance sheet amounts to TRY 1.167.901 and does not exceed 10% of the balance
    sheet total (31 December 2012: TRY 1.039.579).




     228
Case 1:15-cr-00867-RMB Document 593-23 Filed 01/21/20 Page 231 of 358


     TÜRKİYE HALK BANKASI A.Ş.




                                                                                                                                                              Corporate Profile
     NOTES TO THE UNCONSOLIDATED FINANCIAL STATEMENTS
     FOR THE YEAR ENDED 31 DECEMBER 2013
     (Amounts expressed in thousand Turkish Lira (TRY) unless otherwise stated.)




     II. EXPLANATIONS AND NOTES RELATED TO THE LIABILITIES

     (1) Information on maturity structure of deposits:




                                                                                                                                                              Assessment of the Management
     a) For deposit banks:

     a.1. Current period:

                                       7 day call         Up to 1         1-3   3-6 6 months   1 year Cumulative
                                Demand accounts           month       months months     year and over   deposits                                    Total
     Saving deposits            3.284.266        -        341.488 23.669.564      1.353.617       395.438        633.612         122.789 29.800.774
     Foreign currency
     deposits                   3.473.557        -       1.629.520   12.212.789 4.930.815         2.229.731 3.039.160             13.049        27.528.621
        Residents in Turkey      2.172.772       -       1.582.317   11.920.017 4.807.360 1.995.467              2.197.551        12.923 24.688.407
        Residents abroad        1.300.785        -         47.203      292.772    123.455         234.264        841.609             126        2.840.214
     Public sector deposits     2.524.920        -        724.063    4.901.027    496.489          197.956         81.705               -       8.926.160
     Commercial inst.
     deposits                   3.249.845        - 2.502.068         12.314.591   498.577         487.939        179.953                -       19.232.973




                                                                                                                                                              Review of Operations in 2013
     Other inst. deposits         560.173        -         65.145    1.859.320    256.623         378.779          113.618              -       3.233.658
     Precious metals            2.016.818        -               -            -           -              -               -              -        2.016.818
     Interbank deposits         3.585.229        -       3.727.183    1.816.514   343.376          68.108        476.783                -       10.017.193
        Central Bank of
        Turkey                           -       -               -            -           -              -               -              -                 -
        Domestic banks             22.831        -       2.425.179     972.335     80.184           4.209             115              -        3.504.853
        Foreign banks           3.129.647        - 1.302.004           844.179    263.192          63.899        476.668                -       6.079.589
        Participation banks       432.751        -               -            -           -              -               -              -         432.751
     Total                    18.694.808         - 8.989.467 56.773.805 7.879.497 3.757.951 4.524.831                            135.838 100.756.197

     a.2. Prior period:

                                        7 day call        Up to 1         1-3         3-6 6 months   1 year Cumulative
                                                                                                                                                              Corporate Governance



                                 Demand accounts          month       months       months     year and over deposits                                Total
                                                                                                                                                                Management and




     Saving deposits             2.563.522           -    335.368 20.810.899      2.373.604         406.168        681.048         114.646 27.285.255
     Foreign currency
     deposits                    2.945.516           - 1.268.870     8.688.674    1.953.360 1.061.284 2.041.097                     11.144 17.969.945
        Residents in Turkey     2.380.868            - 1.239.838     8.490.388     1.827.781       785.953 1.434.000               11.006 16.169.834
        Residents abroad          564.648            -     29.032     198.286       125.579         275.331       607.097             138         1.800.111
     Public sector deposits      2.212.833           -   602.583     4.195.036      374.235           17.313        34.467                  -   7.436.467
     Commercial inst.
     deposits                     2.158.531          - 1.338.364     7.007.998     2.151.522        173.019         65.477                  -   12.894.911
     Other inst. deposits          391.063           - 2.538.913     1.050.647     668.795          317.580          72.618                 -   5.039.616
     Precious metals             1.922.607           -           -            -               -              -               -              -   1.922.607
                                                                                                                                                              Financial Information and Assessment




     Interbank deposits          3.800.731           - 2.331.665      542.250       139.224         437.281        173.949                  -   7.425.100
        Central Bank of
                                                                                                                                                                      on Risk Management




        Turkey                               -       -           -            -               -              -               -              -             -
        Domestic banks               3.461           -     87.708      82.230       135.683          81.040                  -              -     390.122
        Foreign banks            3.713.932           - 2.243.957      460.020         3.541         356.241        173.949                  -   6.951.640
        Participation banks        83.338            -           -            -               -              -               -              -      83.338
     Total                     15.994.803            - 8.415.763 42.295.504 7.660.740 2.412.645 3.068.656                        125.790 79.973.901




                                                                                                                                                        229
CaseHALKBANK
      1:15-cr-00867-RMB
             2013 ANNUAL REPORT Document 593-23 Filed 01/21/20 Page 232 of 358


    TÜRKİYE HALK BANKASI A.Ş.
    NOTES TO THE UNCONSOLIDATED FINANCIAL STATEMENTS
    FOR THE YEAR ENDED 31 DECEMBER 2013
    (Amounts expressed in thousand Turkish Lira (TRY) unless otherwise stated.)




    b) Information on saving deposits in the scope of Saving Deposits Insurance Fund:

    b.1. Amounts exceeding insurance limit:

    b.1.1. Saving deposits under the guarantee of deposit insurance and exceeding the insurance limit:

                                                        Under the guarantee              Exceeding the insurance
    Saving deposits                                         insurance                             limit
                                                  Current period      Prior period Current period            Prior period
    Saving deposits                                    18.203.362          13.331.212      11.528.066           13.891.236
    Foreign currency saving deposits                    5.668.891         3.820.318         7.225.458            7.099.773
    Other deposits in the form of saving
    deposits                                                      -                 -                  -                    -
    Foreign branches’ deposits under foreign
    authorities' insurance                                 86.977            80.179                    -                    -
    Off-shore banking regions’ deposits under
    foreign authorities' insurance                                -                 -                  -                    -

    b.1.2. Saving deposits at foreign branches are excluded from the scope of Saving Deposits Insurance Fund
    according to the related legislation, and are subject to insurance of foreign authorities in compliance with the
    foreign legislations.

    c) Saving deposits which are not under the guarantee of deposit insurance fund:

                                                                                    Current period           Prior period
    Foreign branches’ saving deposits and other accounts                                     144.674              130.342
    Deposits and other accounts belonging to dominant partners as well as
    their fathers, mothers, spouses and children under their custody                               -                        -
    Deposits and other accounts belonging to the chairman and members of
    the board of directors, general managers and deputy general managers
    as well as their fathers, mothers, spouses and children under their custody               4.426                  2.553
    Deposits and other accounts covered by assets generated through the
    offenses mentioned in Article 282 of the Turkish Penal Code No.5237 and
    dated 26.9.2004                                                                                -                        -
    Deposits in the banks to be engaged exclusively in offshore banking in
    Turkey                                                                                         -                        -

    (2) Information on derivative financial liabilities held for trading:

    Negative differences table related to the derivative financial liabilities held-for-trading:

                                                                  Current period                           Prior period
                                                              TRY                 FC             TRY                      FC
    Forward transactions                                          -           21.483                   -            5.086
    Swap transactions                                             -          22.024                    -            45.427
    Future transactions                                           -                 -                  -                    -
    Options                                                    30                 311              14                     139
    Other                                                         -                 -                  -                    -
    Total                                                      30            43.818                14              50.652




    230
Case 1:15-cr-00867-RMB Document 593-23 Filed 01/21/20 Page 233 of 358


     TÜRKİYE HALK BANKASI A.Ş.




                                                                                                                           Corporate Profile
     NOTES TO THE UNCONSOLIDATED FINANCIAL STATEMENTS
     FOR THE YEAR ENDED 31 DECEMBER 2013
     (Amounts expressed in thousand Turkish Lira (TRY) unless otherwise stated.)




     (3) a) Information on funds borrowed:

                                                                 Current period                      Prior period




                                                                                                                           Assessment of the Management
                                                             TRY                   FC        TRY                    FC
     Funds borrowed from Central Bank of
     Turkey                                                      -                  -            -                   -
     Domestic banks and institutions                      352.531           419.097       227.349            248.874
     Foreign banks, institutions and funds                485.457        12.358.070       317.849          6.509.263
     Total                                               837.988         12.777.167      545.198           6.758.137

     b) Maturity structure of funds borrowed:

                                                                 Current period                      Prior period
                                                             TRY                   FC       TRY                     FC
     Short-term                                           331.668          7.521.917      197.901          3.498.043
     Medium and long-term                                506.320         5.255.250       347.297          3.260.094




                                                                                                                           Review of Operations in 2013
     Total                                               837.988         12.777.167      545.198           6.758.137

     c) Additional disclosures related to the concentrations of the Bank’s major liabilities:

     Concentrations, fund providing customers, sector groups and other criteria where risk concentration is
     observed:

     Main liability of the Bank is deposit, which is composed of 30% of saving deposits and 27% of foreign
     currency deposits. In order to fulfill the short term liquidity requirements, the Bank borrows loans from
     interbank money markets. The Bank can borrow loans from overseas institutions especially to be used in the
     financing of consumer loans. There are funds obtained from the Ministry of Industry and Trade especially for
     constructing small industrial estates and organized industrial estates.

     The Bank’s 60% of banks deposits and 32% of other deposits consist of foreign currency deposits.
                                                                                                                           Corporate Governance




     Information on funds provided from repurchase agreement transactions:
                                                                                                                             Management and




                                                                 Current period                      Prior period
                                                             TRY                   FC       TRY                     FC
     From domestic transactions                          770.977                    -     70.718                     -
       Financial inst. and organizations                  713.817                   -       7.697                    -
       Other institutions and organizations                25.887                   -     36.784                     -
       Real persons                                        31.273                   -     26.237                     -
     From overseas transactions                              203                    -        278           308.654
                                                                                                                           Financial Information and Assessment




       Financial inst. and organizations                         -                  -            -          308.654
       Other institutions and organizations                      -                  -            -                   -
                                                                                                                                   on Risk Management




       Real persons                                          203                    -        278                     -
     Accruals                                                 236                   -           12             1.568
     Total                                                771.416                   -     71.008            310.222




                                                                                                                     231
CaseHALKBANK
      1:15-cr-00867-RMB
             2013 ANNUAL REPORT Document 593-23 Filed 01/21/20 Page 234 of 358


    TÜRKİYE HALK BANKASI A.Ş.
    NOTES TO THE UNCONSOLIDATED FINANCIAL STATEMENTS
    FOR THE YEAR ENDED 31 DECEMBER 2013
    (Amounts expressed in thousand Turkish Lira (TRY) unless otherwise stated.)




    (4) Marketable securities issued:

                                                                      Current period                              Prior period
                                                                    TRY                FC                 TRY                    FC
    Treasury Bills(1)                                         946.297                     -            692.270                    -
    Bonds(2)                                                           -        3.218.387                     -          1.346.168
    Total                                                    946.297           3.218.387              692.270          1.346.168
    (1)
     As of 27 December 2013, the treasury bills amounting to TRY 1.000.000 with maturity of 175 days are issued by the Bank.
    (2)
     As of 19 July 2012, the bonds amounting to USD 750.000 with maturity of 5 years and as of 5 February 2013 the bonds
    amounting to USD 750.000 with maturity of 7 years are issued by Bank

    (5) Explanations to the funds:

    Funds are granted as loans in conformity with the protocols between the Bank and fund owner ministry or
    institutions. These funds include funds from the Ministry of Industry and Trade, Treasury Natural Disasters
    Credit Fund, Under Secretariat of Treasury and Foreign Trade Funds, Turkish Treasury Incentive Certificated
    SMEs Credit Fund, Housing Development Administration Fund and other funds.

    a) Maturity structure of funds:

                                   Current period                                                     Prior Period
                        Short-term                   Long-term                      Short-term                        Long-term
                             17.957                     1.470.585                             9.624                     1.398.263

    (6) Information on other liabilities:

    Other liabilities balance in the balance sheet amounts to TRY 1.234.596 and does not exceed 10% of the balance
    sheet total (31 December 2012: TRY 1.270.046).

    (7) Information on finance lease payables (Net):

    a) The general explanations on criteria used in determining installments of financial lease agreements,
    renewal and purchasing options and restrictions in the agreements that create significant obligations to
    the Bank:

    In the financial lease agreements, installments are based on useful life, usage periods and provisions of the Tax
    Procedural Code.




     232
Case 1:15-cr-00867-RMB Document 593-23 Filed 01/21/20 Page 235 of 358


     TÜRKİYE HALK BANKASI A.Ş.




                                                                                                                                        Corporate Profile
     NOTES TO THE UNCONSOLIDATED FINANCIAL STATEMENTS
     FOR THE YEAR ENDED 31 DECEMBER 2013
     (Amounts expressed in thousand Turkish Lira (TRY) unless otherwise stated.)




     b) Explanation on finance lease payables:

                                                                            Current period                         Prior period




                                                                                                                                        Assessment of the Management
                                                                     Gross              Net           Gross                   Net
     Less than 1 year                                                   410             381                    -                  -
     Between 1-4 years(1)                                               522            400              1.737                1.240
     More than 4 years                                                   819           609                     -                  -
     Total                                                             1.751          1.390            1.737                1.240
     (1)
           Finance lease payables are presented with respect to original maturity.

     c) Explanations regarding operational leases:

     The operational leasing agreements are signed for some branches. The agreements are prepared annually
     and annual rents are paid in advance and recorded as prepaid expense in “other assets”. The Bank does not
     have any commitments arising on the existing operational lease agreements.




                                                                                                                                        Review of Operations in 2013
     (8) Information on derivative financial liabilities for hedging purposes:

     None.

     (9) Explanations on provisions:

     a) Information on general provisions:

                                                                                             Current period           Prior period
     General provision                                                                             1.134.717              972.148
     Provisions for first group loans and receivables                                              966.345                 844.129
            Additional provisions for the loans with extended payment plan                            15.179               28.583
     Provisions for second group loans and receivables                                               89.542                65.804
            Additional provisions for the loans with extended payment plan                           74.253                 53.421
                                                                                                                                        Corporate Governance
                                                                                                                                          Management and




     Provisions for non cash loans                                                                  78.830                  62.215
     Other                                                                                                 -                      -

     b) Foreign exchange loss provisions on the foreign currency indexed loans and finance lease
     receivables:

     None.
                                                                                                                                        Financial Information and Assessment
                                                                                                                                                on Risk Management




                                                                                                                                  233
CaseHALKBANK
      1:15-cr-00867-RMB
             2013 ANNUAL REPORT Document 593-23 Filed 01/21/20 Page 236 of 358


    TÜRKİYE HALK BANKASI A.Ş.
    NOTES TO THE UNCONSOLIDATED FINANCIAL STATEMENTS
    FOR THE YEAR ENDED 31 DECEMBER 2013
    (Amounts expressed in thousand Turkish Lira (TRY) unless otherwise stated.)




    c) Specific provisions provided for unindemnified non-cash loans:

    As of 31 December 2013, the Bank’s specific provision for unindemnified non-cash loans balance is TRY 69.008
    (31 December 2012: TRY 62.896). TRY 2.377 (31 December 2012: TRY 2.483) of the related provision has been
    allocated for non-cash loans of companies of which cash loans are transferred to the Saving Deposits Insurance
    Fund in accordance with and the protocol designed based on the Act No: 5230 and the related provision is
    managed by the SDIF.

    d) Information on other provisions:

    Total other provision balance amounting to TRY 249.831 (31 December 2012: TRY 452.941) consists of TRY
    69.008 (31 December 2012: TRY 62.896) for specific provisions for unindemnified non cash loans, TRY 23.073
    (31 December 2012: TRY 26.870) for legal cases filed against the Bank, TRY 132.231 (31 December 2012: TRY
    328.300) provision for prudency in consideration for any changes that may arise in the economy and the
    market, TRY 25.519 (31 December 2012: TRY 34.875) of other provisions.

    d.1.) Movement of employee termination benefits:

    Severance indemnity provision as of 31 December 2013 is calculated by an independent company by using the
    actuarial conjectures. The amount calculated for the employee termination benefits as a result of the actuarial
    valuation according to TAS 19, is as follows;

                                                                           Current Period(1)           Prior Period
    Discount Rate                                                                    %9,80                     %7,63
    Inflation Rate                                                                   %6,40                    %5,00
    Wage growth                                                                       %3,20                    %2,63
    Estimated Real Wage Growth Rate                                                  %6,60                     %5,20

    Calculated amounts as a result of actuarial conjectures are as follows:

                                                                            Current Period             Prior Period
    As of January 1                                                                 293.424                  225.930
    Charge for the year                                                              25.229                    16.877
    Interest Expense                                                                  21.777                   21.201
    Actuarial gain/loss                                                              (18.651)                 49.210
    Payment/The limitation of benefits/ Loss ( Gain) because of
    discharge                                                                         3.282                    7.700
    Benefits paid within the period(-)                                             (29.203)                  (27.494)
    Total                                                                          295.858                   293.424

    As of 31 December 2013, unused vacation provision is TRY 111.804 and severance indemnity provision for
    outsource firms is TRY 8.026. This amount is followed under employee benefits provision under liabilities (31
    December 2012: TRY 101.715 for unused vacation provision; TRY 6.609 for severance indemnity provision for
    outsources).

    As of 1 January 2013, actuarial gains and losses are recognized and accounted in shareholders’ equity.




    234
Case 1:15-cr-00867-RMB Document 593-23 Filed 01/21/20 Page 237 of 358


     TÜRKİYE HALK BANKASI A.Ş.




                                                                                                                             Corporate Profile
     NOTES TO THE UNCONSOLIDATED FINANCIAL STATEMENTS
     FOR THE YEAR ENDED 31 DECEMBER 2013
     (Amounts expressed in thousand Turkish Lira (TRY) unless otherwise stated.)




     e) Liabilities on pension rights

     e.1. Liabilities for pension funds established in accordance with “Social Security Institution”:




                                                                                                                             Assessment of the Management
     None.

     e.2. Liabilities resulting from all kinds of pension funds, foundations etc. which provide post retirement benefits
     for the employees:

     Based on the results of the actuarial report prepared as of 31 December 2013 and 31 December 2012, no
     technical deficit has been reported. Besides, no technical deficit for Türkiye Halk Bankası A.Ş Emekli Sandığı,
     T.C. Ziraat Bankası and Türkiye Halk Bankası Çalışanları Emekli Sandığı Vakfı has been reported as of 31
     December 2013 and 31 December 2012.

     (10) Explanations related to tax liabilities:

     a) Information on current tax liability:

     a.1. Information on tax provision:




                                                                                                                             Review of Operations in 2013
     As of 31 December 2013, the Bank’s corporate tax payable is amounting to TRY 48.839 after setting off TRY
     213.969 of prepaid taxes from TRY 262.808 of corporate tax liabilities tax provision.

     a.2. Information on taxes payable:

                                                                              Current Period              Prior Period
     Corporate tax payable                                                            48.839                   375.625
     Income on securities tax                                                         72.009                     65.518
     Property income tax                                                                  773                       626
     Banking and insurance transactions tax (BITT)                                     34.231                    32.614
     Foreign exchange transactions tax                                                      11                         3
     Value added tax payable                                                                 -                          -
                                                                                                                             Corporate Governance




     Other                                                                             19.856                     15.631
                                                                                                                               Management and




     Total                                                                           175.719                  490.017

     a.3. Information on premiums:

                                                                              Current Period              Prior Period
     Social insurance premiums-employee                                                    17                        14
     Social insurance premiums-employer                                                   20                         15
     Bank social aid pension fund premium-employee                                     5.205                     4.462
     Bank social aid pension fund premium-employer                                     7.205                      6.211
                                                                                                                             Financial Information and Assessment




     Pension fund membership fees-employee
     and provisions-employee                                                                   -                        -
     Pension fund membership fees-employer
                                                                                                                                     on Risk Management




     and provisions-employer                                                                   -                       -
     Unemployment insurance-employee                                                           -                       -
     Unemployment insurance-employer                                                           -                       -
     Other                                                                                1.148                     965
     Total                                                                              13.595                   11.667




                                                                                                                       235
CaseHALKBANK
      1:15-cr-00867-RMB
             2013 ANNUAL REPORT Document 593-23 Filed 01/21/20 Page 238 of 358


    TÜRKİYE HALK BANKASI A.Ş.
    NOTES TO THE UNCONSOLIDATED FINANCIAL STATEMENTS
    FOR THE YEAR ENDED 31 DECEMBER 2013
    (Amounts expressed in thousand Turkish Lira (TRY) unless otherwise stated.)




    b) Deferred tax liability:

                                                                                   Current Period         Prior Period
    Deferred Tax (Asset) /Liability
    Provisions(1)                                                                              118.704         99.430
    Revaluation of Financial Assets                                                         (124.689)          125.769
    Other                                                                                       (2.318)          (918)
    Deferred Tax (Asset) /Liability:                                                          (8.303)         224.281

    Deferred tax accounted in shareholders’ equity                                            15.670        (102.987)
    Fair value differences for available for sale financial assets                             19.456        (102.987)
    Actuarial gains and losses                                                                (3.786)                -
    (1)
      Provisions are comprised of the employee termination benefits and other provisions.

    (11) Information on liabilities regarding assets held for sale and discontinued operations:

    None.

    (12) Explanations on the number of subordinated loans the Bank used maturity, interest rate,
    institutions that the loan was borrowed from, and conversion option, if any:

    None.

    (13) Information on shareholders’ equity:

    a) Presentation of paid-in capital:

                                                                                   Current period         Prior period
    Common stock                                                                        1.250.000            1.250.000
    Preferred stock                                                                              -                    -

    b) Application of registered capital system and registered capital ceiling amount:

    None.

    c) Information on share capital increases and their sources; other information on increased capital
    shares in the current period:

    None.

    d) Information on additions from capital reserves to capital in the current period:

    None.




     236
Case 1:15-cr-00867-RMB Document 593-23 Filed 01/21/20 Page 239 of 358


     TÜRKİYE HALK BANKASI A.Ş.




                                                                                                                               Corporate Profile
     NOTES TO THE UNCONSOLIDATED FINANCIAL STATEMENTS
     FOR THE YEAR ENDED 31 DECEMBER 2013
     (Amounts expressed in thousand Turkish Lira (TRY) unless otherwise stated.)




     e) Capital commitments in the last fiscal year and at the end of the following interim period,
     the general purpose of these commitments and projected resources required to meet these
     commitments:




                                                                                                                               Assessment of the Management
     None.

     f) Indicators of the Bank’s income, profitability and liquidity for the previous periods and possible
     effects of these future assumptions on the Bank’s equity due to the uncertainty of these indicators:

     The Bank has sustainable profitability structure and equity structure. There are no uncertainties that would
     impact the current position.

     g) Information on preferred shares:

     None.

     h) Information on marketable securities revaluation fund:




                                                                                                                               Review of Operations in 2013
                                                                           Current period               Prior period
                                                                          TRY          FC             TRY          FC
     From subsidiaries, associates and jointly controlled entities
     (joint ventures)                                                1.096.032               -      809.721              -
     Revaluation difference                                           (136.568)      (145.914)     344.562          45.241
     Exchange rate difference                                                 -              -            -              -
     Total                                                            959.464      (145.914)     1.154.283         45.241

     i) Information on legal reserves:

                                                                            Current period                    Prior period
     First Legal Reserves                                                             613.624                     498.255
     Second Legal Reserves                                                           432.456                      384.225
                                                                                                                               Corporate Governance



     Legal reserves appropriated in accordance with the law                             2.522                        1.856
                                                                                                                                 Management and




     Total                                                                         1.048.602                     884.336

     j) Information on the extraordinary reserves

                                                                            Current period                    Prior period
     Reserves appropriated by General Assembly                                     6.993.085                      5.113.614
     Retained Earnings                                                                62.325                       54.850
     Accumulated Reserves                                                                    -                            -
     Foreign Currency Translation Differences (-)                                            -                            -
                                                                                                                               Financial Information and Assessment




     Total                                                                         7.055.410                    5.168.464
                                                                                                                                       on Risk Management




                                                                                                                         237
CaseHALKBANK
      1:15-cr-00867-RMB
             2013 ANNUAL REPORT Document 593-23 Filed 01/21/20 Page 240 of 358


    TÜRKİYE HALK BANKASI A.Ş.
    NOTES TO THE UNCONSOLIDATED FINANCIAL STATEMENTS
    FOR THE YEAR ENDED 31 DECEMBER 2013
    (Amounts expressed in thousand Turkish Lira (TRY) unless otherwise stated.)




    III. EXPLANATIONS AND NOTES RELATED TO THE OFF-BALANCE SHEET ITEMS

    (1) Information on off-balance sheet liabilities:

    a) Amount and nature of irrevocable loan commitments:

    Types of irrevocable commitments                                        Current period             Prior period
    Commitments for credit card expenditure limits                                 9.883.048                  6.013.182
    Payment commitments for cheques                                                4.670.295                 4.575.929
    Loan granting commitments                                                       1.572.258                1.053.442
    Two days forward foreign exchange buy/sell transactions                         1.461.853                1.309.055
    Commitments for credit cards and banking services promotions                      37.663                   30.707
    Tax and fund liabilities from export commitments                                   13.413                   13.903
    Share capital commitments to associates and subsidiaries (1)                             -                        -
    Other irrevocable commitments                                                   1.347.049                 1.159.813
    Total                                                                         18.985.579                14.156.031

    b) Amount and nature of probable losses and commitments from the off-balance sheet items including
    the below mentioned:

    b.1. Non-cash loans including bank bill guarantees and acceptances, guarantees substituting financial
    guarantees and other letters of credit:

                                                                            Current period             Prior period
    Bank acceptance loans                                                          3.789.406                2.808.022
    Letters of credit                                                              1.944.803                  1.183.307
    Other guarantees                                                                 956.431                   551.962
    Total                                                                         6.690.640                 4.543.291

    b.2. Certain guarantees, tentative guarantees, surety ships and similar transactions:

                                                                            Current period             Prior period
    Letters of certain guarantees                                                  10.645.927               7.205.696
    Letters of advance guarantees                                                    1.697.143                1.715.752
    Letters of tentative guarantees                                                  747.085                 1.036.387
    Letters of guarantee given to customs offices                                     911.583                 399.607
    Other letters of guarantee                                                     6.345.799                 4.833.470
    Total                                                                         20.347.537                15.190.912




    238
Case 1:15-cr-00867-RMB Document 593-23 Filed 01/21/20 Page 241 of 358


     TÜRKİYE HALK BANKASI A.Ş.




                                                                                                                                               Corporate Profile
     NOTES TO THE UNCONSOLIDATED FINANCIAL STATEMENTS
     FOR THE YEAR ENDED 31 DECEMBER 2013
     (Amounts expressed in thousand Turkish Lira (TRY) unless otherwise stated.)




     c) Total non-cash loans:

                                                                                 Current period                          Prior period




                                                                                                                                               Assessment of the Management
     Non-cash loans for providing cash loans                                                  341.162                              352.259
        Within one year or less original maturity                                               4.478                                 495
        Within more than one year maturity                                                   336.684                               351.764
     Other non-cash loans                                                                 26.697.015                          19.381.944
     Total                                                                                27.038.177                         19.734.203

     c.1) Non-cash loans sectoral risk concentrations:

                                                           Current period                                       Prior period
                                                 TRY      (%)           FC         (%)          TRY            (%)           FC        (%)
     Agricultural                              18.638     0,14        1.199       0,01        15.850          0,16       7.564        0,08
        Farming and raising livestock          14.453      0,11       1.109       0,01         13.616         0,14       7.405        0,07
        Forestry                                 362     0,00             -      0,00             311         0,00             -      0,00




                                                                                                                                               Review of Operations in 2013
        Fishing                                 3.823     0,03          90       0,00           1.923         0,02           159      0,00
     Manufacturing                          3.052.627    23,83    7.838.763      55,10     2.497.573         25,59    5.429.819      54,43
        Mining                                67.664      0,53      98.804        0,69        52.277          0,54      117.185         1,17
        Production                           2.120.143   16,55    6.775.292      47,63     1.913.354          19,61 5.055.379        50,68
        Electric, gas and water              864.820      6,75     964.667        6,78       531.942          5,45     257.255        2,58
     Construction                            3.385.711   26,43    2.609.919      18,35       2.911.411       29,83    2.221.757       22,27
     Services                               6.246.790    48,76    3.572.599       25,11    4.231.887         43,36 2.266.499          22,72
       Wholesale and retail trade           2.619.589    20,45    1.664.609       11,70    1.724.829          17,67   1.139.607       11,42
       Hotel, food and beverage services       56.412     0,44      42.839       0,30        52.285           0,54       9.808         0,10
       Transportation and
       telecommunication                       98.138     0,77     225.576        1,59        111.747          1,15     37.707        0,38
       Financial Institutions               2.567.595    20,04     596.307        4,19      1.951.977        20,00     573.612         5,75
       Real estate and renting services      838.794      6,55    1.023.755       7,20       351.881           3,61   490.056          4,91
                                                                                                                                               Corporate Governance




       Self-employment services                  9.511    0,07        1.268       0,01         8.836          0,09           327      0,00
                                                                                                                                                 Management and




       Education services                        8.131   0,06        8.087       0,06          5.348          0,05       2.698        0,03
       Health and social services             48.620      0,38       10.158       0,07       24.984           0,26      12.684         0,13
     Other                                    108.717     0,85     203.214         1,43      102.537          1,05     49.306         0,49
     Total                                 12.812.483 100,00 14.225.694 100,00 9.759.258 100,00 9.974.945 100,00

     c.2) Non-cash loans classified in Group I and II:

                                                                                          Group I                            Group II
                                                                                 TRY                FC                TRY               FC
                                                                                                                                               Financial Information and Assessment




     Non-cash loans                                                   12.586.076 14.055.113                    226.407             170.581
     Letters of guarantee                                                12.010.732         7.943.573           226.407            166.825
                                                                                                                                                       on Risk Management




     Bank acceptances                                                         90.489        1.853.368                    -            946
     Letters of credit                                                         2.062        3.784.534                    -           2.810
     Endorsements                                                                    -                   -               -                 -
     Underwriting commitments                                                        -                   -               -                 -
     Factoring commitments                                                           -                   -               -                 -
     Other commitments and contingencies                                      482.793        473.638                     -                 -



                                                                                                                                         239
CaseHALKBANK
      1:15-cr-00867-RMB
             2013 ANNUAL REPORT Document 593-23 Filed 01/21/20 Page 242 of 358


    TÜRKİYE HALK BANKASI A.Ş.
    NOTES TO THE UNCONSOLIDATED FINANCIAL STATEMENTS
    FOR THE YEAR ENDED 31 DECEMBER 2013
    (Amounts expressed in thousand Turkish Lira (TRY) unless otherwise stated.)




    c.3) Information on derivative financial instruments:

                                                                                 Derivative transactions according to
                                                                                               purposes
                                                                                    Trading                Risk Management
                                                                             Current          Prior       Current          Prior
                                                                              period         period        period         period
    Types of trading transactions


    Foreign currency related derivative transactions (I)                  19.393.516 8.925.359                     -                -
      Forward foreign currency buy/sell transactions                         1.758.367      1.414.749              -                -
      Currency buy/sell swap                                                 17.384.112    7.229.476               -                -
      Currency futures                                                                -             -              -                -
      Currency put/call options                                               251.037        281.134               -                -


    Interest related derivative transactions (II)                         1.356.800                 -              -                -
      Interest rate contracts                                                         -             -              -                -
      Interest rate buy/sell swap                                           1.356.800               -              -                -
      Interest rate put/call options                                                  -             -              -                -
      Interest rate buy/sell futures                                                  -             -              -                -
    Other trading derivative transactions (III)(1)                            155.323      684.833                 -                -
    A. Total trading derivative transactions (I+II+III)                  20.905.639       9.610.192                -                -


    Types of derivative transactions for risk management                              -             -              -                -
      Fair value fluctuations hedge                                                   -             -              -                -
      Cash flow risk hedge                                                            -             -              -                -
      FC investment in associates risk hedge                                          -             -              -                -
    B. Total derivative transactions for hedging                                      -             -              -                -
    Total derivative transactions (A+B)                                  20.905.639       9.610.192                -                -
    (1)
        Other trading derivatives include credit default swap purchases and sale transactions amounting TRY 5.873 and TRY 149.450
    respectively.

    d) Information on contingent liabilities and assets:

    The Bank has provided TRY 23.073 (31 December 2012: TRY 26.870) of provision for the disputed legal cases
    filed by various persons and institutions.




    240
Case 1:15-cr-00867-RMB Document 593-23 Filed 01/21/20 Page 243 of 358


     TÜRKİYE HALK BANKASI A.Ş.




                                                                                                                             Corporate Profile
     NOTES TO THE UNCONSOLIDATED FINANCIAL STATEMENTS
     FOR THE YEAR ENDED 31 DECEMBER 2013
     (Amounts expressed in thousand Turkish Lira (TRY) unless otherwise stated.)




     e) Services supplied on behalf of others:

     None.




                                                                                                                             Assessment of the Management
     f) Information on revocable commitments:

     As per the BRSA’s article, dated 3 June 2013, non-cash loans and cash loans within credit agreements
     which are not been granted or do not have a guarantee to be granted should be accounted under the
     other off-balance sheet items. According to that article, the Bank removed the amount TRY 61.138.353
     from the Statement of Off-Balance Sheet Items, which was previously reported as revocable loan granting
     commitments under the Statement of Off-Balance Sheet Items.

     IV. EXPLANATIONS AND NOTES RELATED TO THE INCOME STATEMENT

     (1) Information on interest income:

     a) Information on interest income on loans:




                                                                                                                             Review of Operations in 2013
                                                                           Current period               Prior period
                                                                          TRY            FC          TRY           FC
     Interest on loans(1)
     Short term loans                                                 1.679.941      121.853     1.971.246    168.548
     Medium and long term loans                                      4.222.280     1.048.078    3.668.294     842.744
     Interest on non-performing loans                                   62.109             -      79.709               -
     Premiums from resource utilization support fund                          -             -            -             -
     Total                                                           5.964.330     1.169.931    5.719.249    1.011.292
     (1)
           Includes fees and commissions obtained from cash loans.

     b) Interest received from banks:
                                                                                                                             Corporate Governance



                                                                           Current period              Prior period
                                                                                                                               Management and




                                                                          TRY           FC          TRY           FC
     Central Bank of Turkey                                                   -            -            -              -
     Domestic banks                                                      2.247        3.758        6.274        1.386
     Overseas banks                                                      2.768         2.110        1.347        3.174
     Head office and branches                                                 -            -            -              -
     Total                                                               5.015       5.868          7.621      4.560
                                                                                                                             Financial Information and Assessment
                                                                                                                                     on Risk Management




                                                                                                                       241
CaseHALKBANK
      1:15-cr-00867-RMB
             2013 ANNUAL REPORT Document 593-23 Filed 01/21/20 Page 244 of 358


    TÜRKİYE HALK BANKASI A.Ş.
    NOTES TO THE UNCONSOLIDATED FINANCIAL STATEMENTS
    FOR THE YEAR ENDED 31 DECEMBER 2013
    (Amounts expressed in thousand Turkish Lira (TRY) unless otherwise stated.)




    c) Interest income on marketable securities:

                                                                            Current Period               Prior Period
                                                                            DC             FC          DC           FC
    Financial Assets Held for Trading                                     1.930           610         1.104        543
    Financial Assets at Fair Value Through Profit or Loss                         -          -            -             -
    Available-for-Sale Financial Assets                                639.265         124.679    736.397       69.895
    Held-to-Maturity Investments                                      1.275.998        10.720     1.317.630     113.144
    Total                                                             1.917.193       136.009    2.055.131    183.582

    d) Interest income from subsidiaries and associates:

                                                                            Current period                Prior period
    Interest income from subsidiaries and associates                                    25.177                   8.716

    (2) Information on interest expenses:

    a) Information on interest expense on funds borrowed:

                                                                            Current period               Prior period
                                                                           TRY             FC         TRY           FC
    Banks                                                                 27.491       167.570     23.594      112.906
      Central Bank of Turkey                                                      1          -            -             -
      Domestic banks                                                     19.244        10.688      18.956         7.129
      Overseas banks                                                      8.246       156.882        4.638     105.777
      Overseas head office and branches                                           -          -            -             -
    Other institutions                                                  26.698               -      12.755              -
    Total                                                               54.189        167.570     36.349      112.906

    b) Interest expenses to subsidiaries and associates:

                                                                            Current period                Prior period
    İştirak ve Bağlı Ortaklıklara Verilen Faizler                                      53.952                   33.160

    c) Information on interest expenses to marketable securities issued:

                                                                            Current period               Prior period
                                                                           TRY             FC         TRY           FC
    Interest on securities issued                                        48.032        130.174     66.938       29.659
    Total                                                               48.032        130.174     66.938       29.659




    242
Case 1:15-cr-00867-RMB Document 593-23 Filed 01/21/20 Page 245 of 358


     TÜRKİYE HALK BANKASI A.Ş.




                                                                                                                                  Corporate Profile
     NOTES TO THE UNCONSOLIDATED FINANCIAL STATEMENTS
     FOR THE YEAR ENDED 31 DECEMBER 2013
     (Amounts expressed in thousand Turkish Lira (TRY) unless otherwise stated.)




     d) Maturity structure of interest expenses on deposits:

                                                                       Time deposits




                                                                                                                                  Assessment of the Management
                                                                                                More
                                Demand          Up to 1    Up to 3 Up to 6         Up to 1     than 1 Cumulative
     Account name               deposits        month      months months            Year        year     deposit       Total
     TRY
       Bank deposits                     67     59.529        16.321    4.946         576             -        -       81.439
       Saving deposits                     6    17.960    1.570.567    124.013     36.379 52.896           8.323     1.810.144
       Public deposits                   513    44.393     263.303      24.851       1.071       886           -     335.017
       Commercial deposits                 10   101.427    603.601      77.355     57.604      14.314          -      854.311
       Other deposits                      2     20.134     98.870      35.186     26.901      9.667           -     190.760
       7 days call accounts                 -         -            -         -           -            -        -             -
     Total                            598 243.443 2.552.662 266.351               122.531 77.763          8.323 3.271.671
     Foreign currency




                                                                                                                                  Review of Operations in 2013
       Deposits                          133    30.474     263.054     121.750     39.929      81.453          -     536.793
       Bank deposits                        -   30.588             -         -           -            -        -      30.588
       7 days call accounts                 -         -            -         -           -            -        -             -
       Precious metal                       -         -            -         -           -            -        -             -
     Total                            133       61.062    263.054      121.750    39.929 81.453                -     567.381
     Grand total                      731 304.505         2.815.716    388.101 162.460 159.216            8.323 3.839.052

     (3) Information on dividend income:

                                                                                 Current period              Prior period
     Financial assets held for trading                                                            -                          -
     Financial assets at fair value through profit and loss                                       -                          -
     Financial assets available-for-sale                                                      1.974                      622
                                                                                                                                  Corporate Governance




     Other                                                                               95.494                      63.402
                                                                                                                                    Management and




     Total                                                                               97.468                      64.024

     (4) a) Information on trading profit/loss (Net):

                                                                                 Current period               Prior period
     Profit                                                                          12.613.894                8.284.069
       Profit from the capital market operations                                         333.261                     388.537
       Profit on derivative financial instruments                                     2.528.069                     1.454.742
       Foreign exchange gains                                                          9.752.564                   6.440.790
                                                                                                                                  Financial Information and Assessment




     Loss (-)                                                                        12.369.451                    7.729.425
       Loss from the capital market operations                                               10.424                    3.263
                                                                                                                                          on Risk Management




       Loss on derivative financial instruments                                        2.057.216                   1.662.579
       Foreign exchange losses                                                         10.301.811                  6.063.583




                                                                                                                            243
CaseHALKBANK
      1:15-cr-00867-RMB
             2013 ANNUAL REPORT Document 593-23 Filed 01/21/20 Page 246 of 358


    TÜRKİYE HALK BANKASI A.Ş.
    NOTES TO THE UNCONSOLIDATED FINANCIAL STATEMENTS
    FOR THE YEAR ENDED 31 DECEMBER 2013
    (Amounts expressed in thousand Turkish Lira (TRY) unless otherwise stated.)




    b) Information on derivative financial instruments:

                                                                                   Current period                  Prior period
    Profit on derivative financial instruments                                           2.528.069                     1.454.742
          Effect of the change in foreign exchange on profit                              2.508.224                     1.454.742
          Effect of the change in interest rate on profit                                     19.845                                -
    Loss on derivative financial instruments (-)                                          2.057.216                    1.662.579
          Effect of the change in foreign exchange on loss                                2.047.444                     1.601.565
          Effect of the change in interest rate on loss                                        9.772                       61.014
    Profit/loss on derivative financial instruments                                        470.853                     (207.837)

    (5) Information on other operating income:

                                                                                   Current period                  Prior period
    Adjustments for Prior Period Expenses(*)                                                633.062                       195.388
    Receivable from the asset sale on credit terms                                           64.530                        118.011
    Provision for communication expenses                                                       8.310                        7.632
    Rent income                                                                                4.309                        6.016
    Other income                                                                              57.427                       33.195
    Total                                                                                   767.638                     360.242
    (*)
     As of 31 December 2013, the Bank reversed the general reserve amounting to TRY 196.069 which had been recognized as
    expense on previous periods.

    (6) Impairment losses on loans and other receivables:

                                                                                   Current period                  Prior period
    Specific provisions on loans and receivables                                            435.996                      382.808
          Group-III loans and receivables                                                   247.926                      260.139
          Group-IV loans and receivables                                                      111.218                      37.234
          Group-V loans and receivables                                                      76.852                       85.435
    General loan provision expenses                                                         321.609                       315.365
    Provision expenses for possible losses                                                          -                    134.300
    Marketable securities impairment losses                                                         -                       6.548
          Financial assets at fair value through profit and loss                                    -                               -
          Financial assets available for sale                                                       -                       6.548
    Impairment losses from associates, subsidiaries, jointly controlled
    entities (joint ventures) and investments held-to-maturity                                      -                               -
          Associates                                                                                -                               -
          Subsidiaries                                                                              -                               -
          Jointly controlled entities (joint ventures)                                              -                               -
          Investments held-to-maturity                                                              -                               -
    Other(*)                                                                                   91.137                      47.595
    Total                                                                                  848.742                      886.616
    (*)
     According to the decision of the Competition Board as at 2 November 2011, the investigation on some enterprises in banking
    sector, including 12 banks and 2 financial services institutions, including the Bank had been completed and the Bank has been
    paid a fine amounting TRY 67.269 on 8 February 2013 with the declaration of decision.



     244
Case 1:15-cr-00867-RMB Document 593-23 Filed 01/21/20 Page 247 of 358


     TÜRKİYE HALK BANKASI A.Ş.




                                                                                                                       Corporate Profile
     NOTES TO THE UNCONSOLIDATED FINANCIAL STATEMENTS
     FOR THE YEAR ENDED 31 DECEMBER 2013
     (Amounts expressed in thousand Turkish Lira (TRY) unless otherwise stated.)




     (7) Information on other operating expenses:

                                                                            Current period          Prior period




                                                                                                                       Assessment of the Management
     Personnel expenses                                                             1.083.774             842.962
     Reserve for employee termination benefits                                        51.985               96.623
     Bank social aid provision fund deficit provision                                       -                      -
     Fixed assets impairment expense                                                        -                      -
     Depreciation expenses of fixed assets                                            99.221               89.663
     Intangible assets impairment expense                                                   -                      -
       Goodwill impairment expense                                                          -                      -
     Amortization expenses of intangible assets                                        3.324                2.456
     Impairment expense for equity shares subject to the equity
     method accounting                                                                      -                      -
     Impairment expense of assets that will be disposed of                              1.365                3.514
     Amortization expenses of assets that will be disposed of                          3.873                  5.113




                                                                                                                       Review of Operations in 2013
     Impairment expense for property and equipment held for sale                          59                       7
     Other operating expenses                                                      1.034.988              756.866
       Operational leasing expenses                                                  128.505              108.667
       Maintenance expenses                                                           24.195                14.719
       Advertisement expenses                                                        144.603               95.942
       Other expenses                                                                737.685              537.538
     Loss on sales of assets                                                            1.487                 337
     Other                                                                           374.843              300.115
     Total                                                                         2.654.919            2.097.656

     (8) Information on profit/loss from continuing and discontinued operations before taxes:

     The Bank’s income before tax is due from continuing activities. TRY 4.828.998 of the income before tax
                                                                                                                       Corporate Governance



     consists of net interest income, TRY 930.006 of the income before tax consists of net fees and commissions.
                                                                                                                         Management and




     The net operating profit before tax of the Bank is amounting to TRY 3.364.892.

     (9) Information on tax provisions for continuing and discontinued operations:

     For the year ended 31 December 2013, the Bank’s tax provision amounting to TRY 614.049 consists of TRY
     262.808 of current tax charge and TRY 351.241 of deferred tax income.

       *OGPSNBUJPOPOOFUPQFSBUJOHJODPNFFYQFOTFGSPNDPOUJOVJOHBOEEJTDPOUJOVFE
     PQFSBUJPOTBGUFSUBY

     As of 31 December 2013, the Bank’s net operating income after tax is amounting to TRY 2.750.843.
                                                                                                                       Financial Information and Assessment
                                                                                                                               on Risk Management




                                                                                                                 245
CaseHALKBANK
      1:15-cr-00867-RMB
             2013 ANNUAL REPORT Document 593-23 Filed 01/21/20 Page 248 of 358


    TÜRKİYE HALK BANKASI A.Ş.
    NOTES TO THE UNCONSOLIDATED FINANCIAL STATEMENTS
    FOR THE YEAR ENDED 31 DECEMBER 2013
    (Amounts expressed in thousand Turkish Lira (TRY) unless otherwise stated.)




    (11) Information on net profit/loss from continuing and discontinued operations:

    a) Income and expenses from ordinary banking operations: There is no specific issue required to be disclosed
    for the Bank’s performance for the period between 1 January 2012 and 31 December 2012.

    b) Effects of changes in accounting estimates on the current and future periods’ profit/loss: There is no issue to
    be disclosed.

    c) “Other” item under “Fees and Commissions Received” in the Income Statement are composed of fees and
    commissions received from credit card operations and various banking operations, mainly from capital market
    operations.

    V. EXPLANATIONS AND NOTES RELATED TO THE STATEMENT OF CHANGES IN SHAREHOLDERS’
    EQUITY

    (1) Explanations on inflation adjustments for equity items:

    As per the BRSA circular announced on 28 April 2005, inflation accounting applied in the banking system has
    been ceased as of 1 January 2005 in accordance with the BRSA decree numbered 1623 and dated 21 April
    2005.

    According to this circular, TRY 1.220.451 of inflation adjustment related to paid in capital was transferred to the
    “Other Capital Reserves” account, which was recognized in “Paid-in Capital Inflation Adjustment” account before
    31 December 2005. However, inflation adjustments related to other equity items are presented under the
    related equity item.

    VI. EXPLANATIONS AND NOTES RELATED TO THE CASH FLOW STATEMENT

    (1) Disclosures for the “other” and “the effect of foreign exchange differences on cash and cash
    equivalents” items of cash flow statement:

    The “net increase/(decrease) in other liabilities” under the changes in operating assets and liabilities is resulted
    from the changes in the funds obtained through repurchase agreements, miscellaneous payables, other
    external funding payables and taxes, duties and premiums payables and amounts to TRY 738.088 thousands
    for the year 2013. The “others” item under operating income composes of fees and commissions paid, foreign
    exchange gains, other operating income and other operating expenses excluding employee costs, and
    amounts to TRY 3.067.287 thousands increase for the year 2013.

    For the year ended 31 December 2013, the effect of change in foreign exchange rate on cash and cash
    equivalents is TRY 638.248 increase (31 December 2012: TRY 516.724, decrease).

    (2) Items of cash and cash equivalents, accounting policies used in the determination of those
    items:

    Cash in TRY and cash in foreign currency, Central Bank and bank deposits having maturity less than three
    months are defined as cash and cash equivalents.

    (3) The effect of any change in accounting policies: None.




    246
Case 1:15-cr-00867-RMB Document 593-23 Filed 01/21/20 Page 249 of 358


     TÜRKİYE HALK BANKASI A.Ş.




                                                                                                                     Corporate Profile
     NOTES TO THE UNCONSOLIDATED FINANCIAL STATEMENTS
     FOR THE YEAR ENDED 31 DECEMBER 2013
     (Amounts expressed in thousand Turkish Lira (TRY) unless otherwise stated.)




     (4) Period beginning cash and cash equivalents balance:

                                                                            Current period        Prior period




                                                                                                                     Assessment of the Management
     Cash                                                                         12.487.743           7.272.370
       Cash in TRY and foreign currency                                             685.419              481.801
       Central Bank and others(1)                                                11.802.324          6.790.569
     Cash equivalents                                                              2.631.767          1.475.000
       Demand and Time Deposits Up to 3 Months                                     2.619.412          1.475.000
       Money Market Placements                                                        12.355                    -
     Total cash and cash equivalents                                             15.119.510          8.747.370
     Reserve deposits in Central Bank of Turkey                                 (9.849.458)         (3.965.249)
     Accruals on reserve deposits in Central Bank of Turkey                                 -                   -
     Accruals on money market placement                                                     -                   -
     Accruals on banks                                                                 (566)                (219)
     Cash and Cash Equivalents                                                  5.269.486            4.781.902
     (1)
           Others items include cheques received.




                                                                                                                     Review of Operations in 2013
     (5) Period ending cash and cash equivalents balance:

                                                                            Current Period        Prior Period
     Cash                                                                           19.975.784       12.487.743
            Cash in TRY and foreign currency                                         795.406            685.419
            Central Bank and others(1)                                              19.180.378       11.802.324
     Cash Equivalents                                                                1.842.776        2.631.767
            Demand and Time Deposits Up to 3 Months                                  1.842.776         2.619.412
            Money Market Placements                                                           -           12.355
     Cash and Banks                                                                21.818.560        15.119.510
     Reserve deposits in Central Bank of Turkey                                    (15.445.725)     (9.849.458)
     Accruals on banks                                                                    (515)           (566)
                                                                                                                     Corporate Governance




     Total Cash and Cash Equivalents                                               6.372.320        5.269.486
                                                                                                                       Management and




     (1)
           Others items include cheques received.
                                                                                                                     Financial Information and Assessment
                                                                                                                             on Risk Management




                                                                                                               247
CaseHALKBANK
      1:15-cr-00867-RMB
             2013 ANNUAL REPORT Document 593-23 Filed 01/21/20 Page 250 of 358


    TÜRKİYE HALK BANKASI A.Ş.
    NOTES TO THE UNCONSOLIDATED FINANCIAL STATEMENTS
    FOR THE YEAR ENDED 31 DECEMBER 2013
    (Amounts expressed in thousand Turkish Lira (TRY) unless otherwise stated.)




    VII. EXPLANATION RELATED TO THE RISK GROUP OF THE BANK

    (1) Volume of the Bank’s transactions with its risk group and outstanding loan and deposit
    balances as of the period-end, period income and expenses from the risk group:

    a) Current period:

                                                                            Direct or
                                        Subsidiaries, associates             indirect               Other real and
                                         and jointly controlled          shareholders of           legal persons in
    Risk group                          entities (joint ventures)           the Bank                the risk group
                                                Cash Non-Cash            Cash Non-Cash             Cash Non-Cash
    Loans and other receivables
      Beginning balance                      299.727      340.509             -           -            -              -
      Closing balance                          501.111    354.400             -           -            -              -
    Interest and commissions income            25.177        1.408            -           -            -              -

    b) Prior period:

                                        Subsidiaries, associates          Direct or indirect         Other real and
                                         and jointly controlled           shareholders of           legal persons in
    Risk group                          entities (joint ventures)             the Bank               the risk group
                                                Cash Non-Cash             Cash Non-Cash             Cash Non-Cash
    Loans and other receivables
      Beginning balance                      144.642        84.051                -           -            -              -
      Closing balance                        299.727      340.509                 -           -            -              -
    Interest and commissions income             8.716        1.824                -           -            -              -

    c) Deposits held by the Bank’s risk group:

                                        Subsidiaries, associates          Direct or indirect         Other real and
                                         and jointly controlled           shareholders of           legal persons in
    Risk group                          entities (joint ventures)             the Bank               the risk group
                                            Current         Prior      Current         Prior      Current       Prior
    Deposits                                 period        period       period        period       period      period
      Beginning balance                      579.099      306.082                 -           -            -              -
      Closing Balance                        961.604      579.099                 -           -            -              -
      Interest expense on deposits            53.952        33.160                -           -            -              -




    248
Case 1:15-cr-00867-RMB Document 593-23 Filed 01/21/20 Page 251 of 358


     TÜRKİYE HALK BANKASI A.Ş.




                                                                                                                           Corporate Profile
     NOTES TO THE UNCONSOLIDATED FINANCIAL STATEMENTS
     FOR THE YEAR ENDED 31 DECEMBER 2013
     (Amounts expressed in thousand Turkish Lira (TRY) unless otherwise stated.)




     d) Forward and option contracts and similar transactions with the Bank’s risk group:

                                        Subsidiaries, associates         Direct or indirect          Other real and




                                                                                                                           Assessment of the Management
                                         and jointly controlled          shareholders of            legal persons in
     Risk group                         entities (joint ventures)            the Bank                the risk group
     Financial Assets At Fv Through          Current        Prior      Current           Prior   Current       Prior
     Profit And Loss                          period       period       period          period    period      period
       Beginning balance                       68.331      62.206              -             -          -              -
       Closing Balance                          1.305       68.331             -             -          -              -
       Total Profit/Loss                           23        (384)             -             -          -              -

     (2) Disclosures for risk group:

     a) The relations of the Bank with the entities controlled by the Bank and its related parties, regardless
     of whether there are any transactions or not:

     In the normal course of its banking activities, the Bank conducted various business transactions with related




                                                                                                                           Review of Operations in 2013
     parties at commercial terms and at rates which approximate market rates.

     Bank’s branches may operate as insurance agencies of Halk Sigorta AŞ and Halk Hayat ve Emeklilik AŞ and
     business agencies for Halk Yatırım Menkul Değerler AŞ. Besides, Halk Portföy Yönetimi AŞ is engaging in fund
     management of Bank’s funds.

     b) Besides the structure of relationship, nature of the transaction, amount and ratio to the total volume
     of transactions, amount of major items and ratio to all items, pricing policies and other factors:

                                                                                                % compared to the
                                                                                             amounts in the financial
                                                                              Amount                     statements
     Cash loans                                                                    501.111                     %0,59
     Non-cash loans                                                           354.400                            %1,31
                                                                                                                           Corporate Governance



     Deposits                                                                  961.604                         %0,95
                                                                                                                             Management and




     Forward and option contracts                                                  1.305                        %0,01
     Banks and financial institutions                                                    -                             -

     Pricing of these transactions are in accordance with the general pricing policies of the Bank and are in line
     with market rates.
                                                                                                                           Financial Information and Assessment
                                                                                                                                   on Risk Management




                                                                                                                     249
CaseHALKBANK
      1:15-cr-00867-RMB
             2013 ANNUAL REPORT Document 593-23 Filed 01/21/20 Page 252 of 358


    TÜRKİYE HALK BANKASI A.Ş.
    NOTES TO THE UNCONSOLIDATED FINANCIAL STATEMENTS
    FOR THE YEAR ENDED 31 DECEMBER 2013
    (Amounts expressed in thousand Turkish Lira (TRY) unless otherwise stated.)




    c) In cases whereby separate disclosure is not necessary, the total of similar items in order to
    present the total impact on the financial statements:

    Explained in b).

    d) Transactions accounted under the equity method:

    None.

    (3) Benefits given to the key management personnel:

    Benefits given to the key management personnel are TRY 6.943 as of 31 December 2013 (31 December 2012:
    TRY 6.399).

    7***&91-"/"5*0/40/5)&#"/,4%0.&45*$#3"/$)&4 "(&/$*&4#3"/$)&4"#30"%
    AND OFF-SHORE BRANCHES

    (1) Explanations on the Bank’s domestic branches, agencies/branches abroad and off-shore
    branches

                                                  Number of
                                   Quantity       employees                Country
    Domestic Branches                    872            14.754
    Agencies Abroad                         1                2         Tahran/İRAN
                                                                                     Total Assets   Legal Capital
    Overseas Branches                      4                21        Lefkoşa/KKTC       250.303         50.000
                                                             8   Gazimagosa/KKTC           31.822                -
                                                             8          Girne/KKTC        38.994                 -
                                                             2       Paşaköy/KKTC            623                 -
    Off-shore Branches                      1                3 Manama/BAHREYN           8.950.738                -

    (2) Explanations on branch and agency openings or closings of the Bank:

    The Bank opened 56 domestic branches during the year.

    IX. EXPLANATIONS RELATED TO THE SUBSEQUENT EVENTS

    Mr. Ali Fuat TAŞKESENLİOĞLU has been appointed as a new member of the Board of Directors in accordance
    with the decision of the Board of Directors meeting held on 6 February 2014, following the decease of Mr.
    Ahmet KAHRAMAN in order to submit first General Assembly for acceptance and getting the approval from
    Banking Regulation and Supervision Board in respect of appointment of Mr. Ali Fuat TAŞKESENLİOĞLU as Chief
    Executive Officer decided in accordance with the decision.

    As per the approval of BRSA dated on 7 February 2014, the decision has been made on the termination of the
    duty of Mr. Süleyman ASLAN as the Chief Executive Officer and the assignment of Board of Directors member
    Mr. Ali Fuat TAŞKESENLİOĞLU as the Chief Executive Officer.




    250
Case 1:15-cr-00867-RMB Document 593-23 Filed 01/21/20 Page 253 of 358


     TÜRKİYE HALK BANKASI A.Ş.




                                                                                                                              Corporate Profile
     NOTES TO THE UNCONSOLIDATED FINANCIAL STATEMENTS
     FOR THE YEAR ENDED 31 DECEMBER 2013
     (Amounts expressed in thousand Turkish Lira (TRY) unless otherwise stated.)




     SECTION VI: OTHER EXPLANATIONS AND NOTES

     I. OTHER EXPLANATIONS ON THE BANK’S OPERATIONS




                                                                                                                              Assessment of the Management
     The Istanbul Chief Public Prosecutor’s Office has included Mr. Süleyman ASLAN, who is the member of the
     Board of Directors (former Chief Executive Officer) to the scope of the judicial inquiry which is known in the
     public and demanded information and documents from the Bank about this investigation.

     The transactions that might be considered in the scope of the judicial inquiry have been inspected and
     audited comprehensively by the Board of Inspectors of the Bank. There is no finding on any significant case
     that might influence the financial statements of the Bank according to the report prepared by the Board of
     Inspectors of the Bank. The auditors of the BRSA made also an examination regarding this issue and there is
     not any negative opinion or problematical transaction conveyed to Bank by BRSA.

     According to Board of Director’s decision made on the 6 February 2014, Mr. Ali Fuat TAŞKESENLİOĞLU has
     been elected as a Member of the Board, pursuant to the Turkish Commercial Code Article 363 for the vacant
     Board Membership due to decease of Mr. Ahmet Kahraman. Mr. Ali Fuat TAŞKESENLİOĞLU has started his
     position as Member of the Board on 7 February 2014. The title of the CEO has been taken from Mr. Süleyman
     ASLAN and Mr. Ali Fuat TAŞKESENLİOĞLU is assigned as Chief Executive Officer of Halkbank as per to the




                                                                                                                              Review of Operations in 2013
     approval of BRSA and the resolution of the Board of Directors dated 7 February 2014.

     In its announcement on the Public Disclosure Platform dated 23 December 2013 and 13 January 2014 the
     Board of Directors has informed the public and the investors, that the Bank does not have any business
     operations or transaction in contradiction with the national and international regulations and there is no
     undertaken review or investigation regarding the related authorities in relation to the Bank’s legal entity, and
     further, that the Bank is continuing and will continue its activities, as it has done in the past, uninterrupted and
     in line with all national and international regulations.

     SECTION VII: INDEPENDENT AUDITORS’ REPORT

     I. EXPLANATIONS ON THE INDEPENDENT AUDITORS’ REPORT

     The unconsolidated financial statements as of and for the year ended 31 December 2013 were audited by Akis
     Bağımsız Denetim ve Serbest Muhasebeci Mali Müşavirlik AŞ (the Turkish member firm of KPMG International
                                                                                                                              Corporate Governance




     Cooperative, a Swiss entity) and Independent Auditors’ Report dated 17 February 2014 is presented in the
                                                                                                                                Management and




     introduction of this report.

     II. EXPLANATIONS AND NOTES PREPARED BY THE INDEPENDENT AUDITORS

     We draw attention to the judicial inquiry about Mr. Süleyman ASLAN (former Chief Executive Officer) as
     explained by the Board of Directors in the Section VI. This issue is not qualifying our opinion presented in the
     introduction part.
                                                                                                                              Financial Information and Assessment
                                                                                                                                      on Risk Management




                                                                                                                        251
Case 1:15-cr-00867-RMB Document 593-23 Filed 01/21/20 Page 254 of 358
Case 1:15-cr-00867-RMB Document 593-23 Filed 01/21/20 Page 255 of 358




         Türkiye Halk Bankası Anonim Şirketi
          Consolidated Financial Statements
             as of and for the Year Ended
         31 December 2013 with Independent
              Auditors’ Report Thereon
Case 1:15-cr-00867-RMB Document 593-23 Filed 01/21/20 Page 256 of 358
Case 1:15-cr-00867-RMB Document 593-23 Filed 01/21/20 Page 257 of 358




                                   Convenience Translation of the Independent Auditors’ Report
                                    Originally Prepared and Issued in Turkish (See Section 3.I)

                                             INDEPENDENT AUDITORS’ REPORT
                                     AS OF AND FOR THE YEAR ENDED 31 DECEMBER 2013

        To the Board of Directors of Türkiye Halk Bankası AŞ;
        We have audited the consolidated balance sheet of Türkiye Halk Bankası AŞ (“the Bank”) and its financial affiliates
        (together “the Group”) as of 31 December 2013 and the consolidated statements of income, consolidated cash flows and
        consolidated changes in shareholders’ equity for the year then ended and a summary of significant accounting policies
        and notes to the consolidated financial statements.

        Management’s responsibility for the Financial Statements:
        The Board of Directors of the Bank is responsible for designing, implementing and maintaining internal control
        relevant to the preparation and fair presentation of the consolidated financial statements that are free from material
        misstatement, whether due to error or fraud; and for selecting and applying appropriate accounting policies in
        accordance with the “Regulation on Accounting Applications for Banks and Safeguarding of Documents” published on
        the Official Gazette numbered 26333 on 1 November 2006, Turkish Accounting Standards, Turkish Financial Reporting
        Standards and the other regulations, communiqués and circulars and pronouncements in respect of accounting and
        financial reporting made by the Banking Regulation and Supervision Board and the pronouncements made by the
        Banking Regulation and Supervision Agency.

        Disclosure for the Responsibility of the Authorized Audit Firm:
        Our responsibility is to express an opinion on these consolidated financial statements based on our audit. Our audit is
        performed in accordance with the “Regulation on the Assignment and Activities of the Banks’ Independent Audit Firms”
        published on the Official Gazette numbered 26333 on 1 November 2006 and the International Standards on Auditing.
        We planned and conducted our audit to obtain reasonable assurance as to whether the financial statements are
        free from material misstatement. An audit includes using the audit techniques for the purpose of obtaining evidence
        supporting the amounts and disclosures in the financial statements. The selection of the audit techniques is made in
        accordance with our professional judgment by taking the effectiveness of the internal control into consideration and
        assessing the appropriateness of the applied accounting policies applied relevant to the entity’s preparation and fair
        presentation of the financial statements in order to design audit procedures that are appropriate in the circumstances.
        We believe that the audit evidence we have obtained is sufficient and appropriate to provide a basis for our audit
        opinion.

        The accompanying consolidated financial statements as of 31 December 2013 include a general reserve amounting to
        net TRY 132.231 thousands after the reversal of TRY 196.069 thousands in the current period and recorded as income,
        provided by the Bank management for the possible result of the negative circumstances which may arise from any
        changes in economy or market conditions.

        In our opinion, except for the effect of the matter described in the fourth paragraph above on the consolidated financial
        statements, the accompanying consolidated financial statements present fairly, in all material respects, the financial
        position of Türkiye Halk Bankası AŞ and its financial affiliates as of 31 December 2013 and the result of its operations
        and cash flows for the year then ended in accordance with the prevailing accounting principles and standards set
        out as per the existing regulations described in Article 37 and Article 38 of (Turkish) Banking Law No 5411 and the
        other regulations, communiqués and circulars in respect of accounting and financial reporting made by the Banking
        Regulation and Supervision Board and the pronouncements made by the Banking Regulation and Supervision Agency.


        İstanbul,                                                                        Akis Bağımsız Denetim ve Serbest
        5 March 2014                                                                          Muhasebeci Mali Müşavirlik
                                                                                                   Anonim Şirketi




                                                                                                        Erdal Tıkmak
                                                                                                           Partner




        Additional paragraph for convenience translation to English:
        As explained in Section 3.1, the accompanying consolidated financial statements are not intended to present the
        financial position and results of operations in accordance with the accounting principles and practices generally
        accepted in countries and jurisdictions other than Turkey.




                                                                                                                                    255
Case 1:15-cr-00867-RMB Document 593-23 Filed 01/21/20 Page 258 of 358
                                          TÜRKİYE HALK BANKASI AŞ
                                    THE CONSOLIDATED FINANCIAL REPORT
                               AS OF AND FOR THE YEAR ENDED 31 DECEMBER 2013

      1.     The Bank’s Headquarter Address:
             Barbaros Mahallesi Şebboy Sokak No:4 Ataşehir/İstanbul
      2.     The Bank’s Contact Phone and Facsimile:
             Phone          : 0216 503 70 70
             Facsimile      : 0212 340 93 99
      3.     The Bank’s Website and E-mail Address:
             Website: www.halkbank.com.tr

      The consolidated year end financial report designed by the Banking Regulation and Supervision Agency in
      line with Communiqué on Financial Statements to be Publicly Announced and the Accompanying Policies
      and Disclosures consists of the sections listed below:

      s   4FDUJPO0OF          : GENERAL INFORMATION ABOUT THE PARENT BANK
      s   4FDUJPO5XP          : CONSOLIDATED FINANCIAL STATEMENTS
      s   4FDUJPO5ISFF        : EXPLANATIONS ON ACCOUNTING POLICIES OF THE GROUP
      s   4FDUJPO'PVS         : INFORMATION ON FINANCIAL STRUCTURE OF THE GROUP
      s   4FDUJPO'JWF         : EXPLANATIONS AND NOTES TO THE CONSOLIDATED
                                   FINANCIAL STATEMENTS
      s 4FDUJPO4JY            : OTHER EXPLANATIONS AND NOTES
      s 4FDUJPO4FWFO         : INDEPENDENT AUDITORS’ REPORT

      Subsidiaries, associates, and joint ventures which are consolidated within this financial report are as below:

           Subsidiaries                                         Associates
      1.   Halk Yatırım Menkul Değerler AŞ                   1. Demir-Halkbank NV
      2.   Halk Sigorta AŞ                                   2. Kobi Girişim Sermayesi Yatırım Ortaklığı AŞ
      3.   Halk Hayat ve Emeklilik AŞ
      4.   Halk Gayrimenkul Yatırım Ortaklığı AŞ
      5.   Halk Finansal Kiralama AŞ
      6.   Halk Portföy Yönetimi AŞ
      7.   Halk Faktoring AŞ
      8.   Halk Banka AD, Skopje
      Unless otherwise indicated, these consolidated financial statements and explanatory footnotes and
      disclosures as of and for the year ended 31 December 2013 are prepared in thousand Turkish Lira and they
      have been independently audited and presented below in accordance with the Communiqué on Banks’
      Accounting Practice and Maintaining Documents, Banking Regulation and Supervision Agency regulations,
      Turkish Accounting Standards, Turkish Financial Reporting Standards and related communiqués and
      interpretations including the Banks’ records.

      İstanbul, 5 March 2014




                  Hasan Cebeci                     Ali Fuat Taşkesenlioğlu              Sabahattin Birdal
             Chairman of the Board of              Member of the Board of             Member of the Board of
                    Directors                             Directors,                       Directors,
                                                   Chief Executive Officer             Member of the Audit
                                                                                          Committee




                 Ahmet Yarız                     Mehmet Hakan Atilla                   Yusuf Duran Ocak
             Member of the Board of           Financial Management and              Financial Accounting and
                  Directors,                            Planning                   Reporting Department Head
              Member of the Audit           Vice Chief Executive Officer (V.)
                 Committee
      For any questions regarding this financial report, contact details of the personnel in charge is given below:

      Name/Title            : Gönül Özdemir / Manager
      Tel No                : 0312 289 30 13
      Fax No                : 0312 289 30 50
256
Case 1:15-cr-00867-RMB Document 593-23 Filed 01/21/20 Page 259 of 358
                                                                            SECTION ONE
                                                              General Information about the Parent Bank
                                                                                                                                                                  Page No
        I.       Establishment Date of the Parent Bank, Initial Articles of Association, History of the Parent Bank Including The Changes of These Articles           258
        II.      Capital Structure of the Parent Bank, Shareholders That Retain Direct or Indirect Control and Management of the Parent Bank, Solely or Together,
                 Changes About These Issues During the Year and Disclosures About The Group                                                                           258




                                                                                                                                                                             Corporate Profile
        III.     Explanations Regarding the Parent Bank’s Chairman and Members of Board of Directors, Audit Committee Members, Chief Executive Officer and
                 Executive Vice Presidents and Their Shares Attributable to the Parent Bank, if any                                                                   259
        IV.      Information About the Persons and Institutions that Have Qualified Shares Attributable to the Parent Bank                                            260
        V.       Summary on the Parent Bank’s Functions and Lines of Activity                                                                                         260
        VI.      Explanation About Companies Within The Scope Of Consolidation                                                                                         261
        VII.     Differences Between the Communiqué on Preparation of Consolidated Financial Statements of Banks and Turkish Accounting Standards and
                 Short Explanation About the Institutions Subject to Line-by-Line Method or Proportional Consolidation and Institutions Which are
                 Deducted From Equity or Not Included in These Three Methods                                                                                          262
        VIII.    The Existing or Potential, Actual or Legal Obstacles on the Transfer of Shareholder’s Equity Between the Parent Bank and Its Subsidiaries or the
                 Reimbursement of Liabilities                                                                                                                         262
                                                                                    SECTION TWO
                                                                      Consolidated Financial Statements

        I.       Consolidated Balance Sheet (Statement of Financial Position)                                                                                        264
        II.      Consolidated Statement of Off-Balance Sheet Items                                                                                                   266
        III.     Consolidated Statement of Income                                                                                                                    267
        IV.      Consolidated Statement of Income and Expense Items Accounted under Shareholders’ Equity                                                             268




                                                                                                                                                                             Assessment of the Management
        V.       Consolidated Statement of Changes in Shareholders’ Equity                                                                                           269
        VI.      Consolidated Statement of Cash Flows                                                                                                                270
        VII.     Statement of Profit Distribution Table                                                                                                               271
                                                                              SECTION THREE
                                                        Explanations on Consolidated Accounting Policies

        I.       Basis of Presentation                                                                                                                               272
        II.      Explanations on the Strategy of Use of Financial Instruments and Foreign Currency Transactions                                                      272
        III.     Information About the Associates and Subsidiaries Subject to Consolidation                                                                          272
        IV.      Explanations on Forward and Option Contracts and Derivative Instruments                                                                              274
        V.       Interest Income and Expenses                                                                                                                         274
        VI.      Fees and Commission Income and Expenses                                                                                                              274
        VII.     Explanations and Disclosures on Financial Assets                                                                                                    275
        VIII.    Explanations on Impairment of Financial Assets                                                                                                      276
        IX.      Offsetting Financial Assets and Liabilities                                                                                                         278
        X.       Explanations on Sales and Repurchase Agreements (Repos) and Transactions on Securities Loaned                                                       278
        XI.      Explanations on Assets Held For Sale and Discontinued Operations                                                                                    278
        XII.     Explanations on Goodwill and Other Intangible Assets                                                                                                278
        XIII.    Explanations on Property, Plant and Equipment                                                                                                       279
        XIV.     Explanations on Investment Properties                                                                                                               279




                                                                                                                                                                             Review of Operations in 2013
        XV.      Explanations on Leasing Transactions                                                                                                                279
        XVI.     Explanations on Insurance Technical Income and Expense                                                                                              280
        XVII.    Explanations on Insurance Technical Provisions                                                                                                      280
        XVIII.   Explanations on Provisions and Contingent Liabilities                                                                                                281
        XIX.     Explanations on Employee Benefit Liabilities                                                                                                         281
        XX.      Explanations on Taxation                                                                                                                            282
        XXI.     Additional Explanations on Borrowings                                                                                                               283
        XXII.    Explanations on Shares and Share Issue                                                                                                              284
        XXIII.   Explanations on Bill Guarantees and Acceptances                                                                                                     284
        XXIV.    Explanations on Government Incentives                                                                                                               284
        XXV.     Explanations on Segment Reporting                                                                                                                   284
        XXVI.    Explanations on Other Matters                                                                                                                       284

                                                                           SECTION FOUR
                                                           Information on Consolidated Financial Structure

        I.       Explanations Related to the Consolidated Capital Adequacy Ratio                                                                                     285
        II.      Explanations Related to the Consolidated Credit Risk                                                                                                288
        III.     Explanations Related to the Consolidated Market Risk                                                                                                298
        IV.      Explanations Related to the Consolidated Operational Risk                                                                                           300
        V.       Explanations Related to the Consolidated Currency Risk                                                                                               301
        VI.      Explanations Related to the Consolidated Interest Rate Risk                                                                                         303
                                                                                                                                                                             Corporate Governance




        VII.     Explanations Related to the Consolidated Position Risk of Shares                                                                                    308
                                                                                                                                                                               Management and




        VIII.    Explanations Related to the Consolidated Liquidity Risk                                                                                             308
        IX.      Explanations Related to the Consolidated Securitization Exposures                                                                                    310
        X.       Explanations Related to the Consolidated Credit Risk Mitigation Techniques                                                                            311
        XI.      Explanations Related to the Consolidated Risk Management Target and Policies:                                                                        312
        XII.     Explanations Related to Consolidated Business Segmentation                                                                                           313
        XIII.    Explanations on Presentation of Consolidated Financial Assets and Liabilities at Fair Value                                                          316
        XIV.     Explanations Related to Transactions Made on Behalf of Others and Transactions Based on Trust                                                        317

                                                                        SECTION FIVE
                                                Explanations and Notes to the Consolidated Financial Statements

        I.       Explanations and Notes Related to the Consolidated Assets                                                                                            318
        II.      Explanations and Notes Related to the Consolidated Liabilities                                                                                      335
        III.     Explanations and Notes Related to the Consolidated Off-Balance Sheet Items                                                                          342
        IV.      Explanations and Notes Related to the Consolidated Income Statement                                                                                 345
                                                                                                                                                                             Financial Information and Assessment




        V.       Explanations and Notes Related to the Consolidated Statement of Changes in Shareholders’ Equity                                                     349
        VI.      Explanations and Notes Related to the Consolidated Cash Flow Statement                                                                              349
        VII.     Explanation Related to the Risk Group of the Parent Bank                                                                                            350
        VIII.    Explanation On the Parent Bank’s Domestic Branches, Agencies/Branches Abroad and Off-Shore Branches                                                 352
                                                                                                                                                                                     on Risk Management




        IX.      Explanations Related to the Subsequent Events                                                                                                       352
                                                                                SECTION SIX
                                                                      Other Explanations and Notes

        I.       Other Explanations on the Parent Bank’s operations                                                                                                   353
                                                                            SECTION SEVEN
                                                                      Independent Auditors’ Report

        I.       Explanations on the Independent Auditors’ Report                                                                                                     353
        II.      Explanations and Notes Prepared by the Independent Auditors                                                                                          353




                                                                                                                                                                       257
CaseHALKBANK
      1:15-cr-00867-RMB
             2013 ANNUAL REPORT Document 593-23 Filed 01/21/20 Page 260 of 358

      TÜRKİYE HALK BANKASI A.Ş.
      NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS
      FOR THE YEAR ENDED 31 DECEMBER 2013
      (Amounts expressed in thousand Turkish Lira (TRY) unless otherwise stated.)


      SECTION I: GENERAL INFORMATION ABOUT THE PARENT BANK

      I. ESTABLISHMENT DATE OF THE PARENT BANK, INITIAL ARTICLES OF ASSOCIATION,
      HISTORY OF THE PARENT BANK INCLUDING THE CHANGES OF THESE ARTICLES

      Türkiye Halk Bankası Anonim Şirketi (the “Parent Bank” or “Halkbank”) was established in Turkey in
      accordance with the law no: 2284 in 1933 and began its operations in 1938 and still continues its activities
      as a public commercial bank.

      II. CAPITAL STRUCTURE OF THE PARENT BANK, SHAREHOLDERS THAT RETAIN DIRECT OR
      INDIRECT CONTROL AND MANAGEMENT OF THE PARENT BANK SOLELY OR TOGETHER,
      CHANGES ABOUT THESE ISSUES DURING THE YEAR AND DISCLOSURES ABOUT THE GROUP

      The capital of the Parent Bank is controlled directly by the Republic of Turkey Prime Ministry Privatization
      Administration.
      As of 31 December 2013 the shareholders’ structure and their respective ownerships are summarized as
      follows:

      Shareholders                                              31 December 2013              % 31 December 2012                %
      Prime Ministry Privatization Administration(1,2)                        638.276     51,06               638.276       51,06
      Public shares(2)                                                         611.272 48,90                   611.266     48,90
      Other shareholders                                                           452     0,04                    458       0,04
      Total                                                               1.250.000 100,00                 1.250.000 100,00
      (1)
          As per the decree of the Higher Council of Privatization numbered 2007/8 and dated 5 February 2007; 25% of the
      public shares that were previously held by the Privatization Administration were privatized by a public offering and the
      Parent Bank’s shares were registered to Capital Market Board records by decision number 16/471 dated 26 April 2007. The
      shares were traded on the Borsa İstanbul A.Ş. as of 10 May 2007.As per the decree of the Higher Council of Privatization
      numbered 2012/150 and dated 4 October 2012; 23,92% of the public shares that were previously held by the Privatization
      Administration were privatized by a second public offering and privatization was completed on 21 November 2012.
      (2)
          The shares of the Prime Ministry Privatization Administration amounting TRY 550 have been included in Public shares.
      With that shares, the total shares amounting TRY 638.826 that held by the Privatization Administration is the 51,11% of the
      total shares.
      (3)
          According to Turkish Commercial Code, 3rd Sub-article added to Article 2 of the Law No: 6327 and 4603 dated 13 June
      2012, The Privatization High Council public shares of the Parent Bank are controlled and represented by the Parent Bank’s
      Minister until the sales completion of these shares.




258
Case 1:15-cr-00867-RMB Document 593-23 Filed 01/21/20 Page 261 of 358

        TÜRKİYE HALK BANKASI A.Ş.
        NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS
        FOR THE YEAR ENDED 31 DECEMBER 2013




                                                                                                                                                                                     Corporate Profile
        (Amounts expressed in thousand Turkish Lira (TRY) unless otherwise stated.)


        III. EXPLANATIONS REGARDING THE PARNET BANK’S CHAIRMAN AND MEMBERS OF THE
        BOARD OF DIRECTORS, AUDIT COMMITTEE MEMBERS, CHIEF EXECUTIVE OFFICER AND
        EXECUTIVE VICE PRESIDENTS AND THEIR SHARES ATTRIBUTABLE TO THE PARENT BANK,
        IF ANY

                                                                                                                                                                  Experience
                                                                                                                                                                   in banking
                                                                                                                                                                 and business
        Name                         Title                     Assignment date    Educational background                                                        administration
        Hasan CEBECİ                 Chairman of the Board of       13.4.2005     Ankara Eco. and Com. Science (ECS) Academy-Economy Finance                                34




                                                                                                                                                                                     Assessment of the Management
                                     Directors
        Süleyman KALKAN              Vice Chairman of the            1.4.2013     Ankara University, Faculty of Political Science – International Relations                 30
                                     Board of Directors                           Department.
                               (***)
        Ali Fuat TAŞKESENLİOĞLU Member of the Board of               7.2.2014     Master’s Degree: Beykent University Social Science Ins. Business                          26
                                    Directors, Chief Executive                    Bachelor Degree: Administration Atatürk University, Faculty of Economic
                                    Officer                                                           and Administrative Sciences-Business Administration.
        Süleyman ASLAN(**)          Directors, Chief Executive       15.7.2011    METU Faculty of Economic and Administrative Sciences-International                         21
                                    Officer                                       Relations Department.
        Emin Süha ÇAYKÖYLÜ          Member of the Board of          28.3.2003     Doctor’s Degree: Washington International University-Doctor of Philosophy                  31
                                    Directors                                                         in Business Administration.
                                                                                  Master’s Degree: Syracuse University Business School (MBA).
                                                                                  Master’s Degree: Manchester Uni. U.K. Technology (M.Sc).
                                                                                  Bachelor Degree: METU – Faculty of Engineering-Mechanical Engineering.
        Dr. Nurzahit KESKİN          Member of the Board of         13.4.2005     Doctor’s Degree: Sakarya Uni. Social Science Ins. Management and                           23
                                     Directors                                                        Organization.
                                                                                  Master’s Degree: Marmara Uni. Banking and Insurance Ins. – International
                                                                                                      Banking.
                                                                                  Bachelor Degree: Anadolu Uni. Afyon; Faculty of Economic and
                                                                                                      Administrative Sciences-Finance.
        Dr. Ahmet YARIZ              Member of the Board of         9.4.2008      Doctor’s Degree: Marmara University, Banking and Insurance Ins.-Banking                    21
                                     Directors                                                        Department, 2005-At The Stage of Thesis.
                                                                                  Master’s Degree: Marmara University, Banking and Insurance Ins.-Banking
                                                                                                      Department.




                                                                                                                                                                                     Review of Operations in 2013
                                                                                  Bachelor Degree: Istanbul Uni.-Business Administration.
        Sabahattin BİRDAL            Member of the Board of        27.10.2010     İstanbul Uni. Faculty of Economics Business Administration-Finance                        28
                                     Directors
        İsmail Erol İŞBİLEN          Member of the Board of          1.4.2013     Bachelor Degree: Ankara University, Faculty of Political Sciences – Economy                28
                                     Directors                                                        and Public Finance Department
        Faruk ÖZÇELİK                Member of the Audit           29.3.2013(*)   Master’s Degree: Selcuk University Social Sciences Ins.-International                          3
                                     Committee                                    Bachelor Degree: Relations. Ankara Uni. Faculty of Political Science-
                                                                                                      Business Administration.
        Ali ARSLAN                   Member of the Audit           29.3.2013(*)   Master’s Degree: Cleveland State University Business School(MBA)                           21
                                     Committee                                    Bachelor Degree: Çukurova University, Faculty of Economic and
                                                                                                      Administrative Sciences-Business Administration
        Yakup DEMİRCİ                Executive Vice President       11.6.2008     Ankara Uni. Faculty of Political Science-Labor Economics and Industry                      24
                                                                                  Relations Department.
        Mustafa SAVAŞ                Executive Vice President       12.8.2002     Ankara Uni. Faculty of Political Science-Labor Economics and Industry                      22
                                                                                  Relations Department.
        Erol GÖNCÜ                   Executive Vice President      14.6.2005      METU Faculty of Arts and Sciences-Mathematics Department.                                  24
        Dr. Şahap KAVCIOĞLU          Executive Vice President      17.6.2005      Doctor’s Degree: Marmara University, Banking and Insurance Ins.-Banking                    22
                                                                                                      Department.
                                                                                  Master’s Degree: Marmara University, Banking and Insurance Ins.-Banking
                                                                                                      Department.
                                                                                  Bachelor Degree: Dokuz Eylül Uni. Faculty of Economic and Administrative
                                                                                                      Sciences-Business Administration.
        Selahattin SÜLEYMANOĞLU Executive Vice President            1.7.2007      Master Degree:      Selcuk University Social Sciences Ins.-International                   23
                                                                                                                                                                                     Corporate Governance



                                                                                                      Relations.
                                                                                  Bachelor’s Degree: Gazi University, Faculty of Economic and Administrative
                                                                                                                                                                                       Management and




                                                                                                      Sciences-Business Administration.
        Mehmet Akif AYDEMİR          Executive Vice President        4.3.2010     Ankara University, Faculty of Political Sciences –Economics.                               27
        Taner AKSEL                  Executive Vice President       26.3.2010     Anadolu University, Faculty of Economic and Administrative Sciences-                       27
                                                                                  Economics.
        Ufuk Hacer DENİZCİ YÜCE      Executive Vice President      12.10.2010     Istanbul Technical University Business Administration Faculty-Business                     24
                                                                                  Engineering.
        Mürsel ERTAŞ                 Executive Vice President      12.10.2010     Gazi University, Faculty of Economic and Administrative Sciences-Foreign                   27
                                                                                  Trade & Exchange.
        İsmail Hakkı İMAMOĞLU        Executive Vice President       28.3.2011     Ankara Eco. Com. Science (ECS) Academy – Faculty of Management                            29
                                                                                  Sciences – Department of Social Politics.
        Atalay TARDUŞ                Executive Vice President       4.8.2011      METU Faculty of Economic and Administrative Sciences-Department of                         21
                                                                                  Economics.
        Mehmet Hakan ATİLLA          Executive Vice President       11.11.2011    Gazi University, Faculty of Economic and Administrative Sciences-                          18
                                                                                  Department of Economics.
        Murat UYSAL                  Executive Vice President       11.11.2011    Master’s Degree: Marmara University, Banking and Insurance Ins.-Banking                    15
                                                                                                      Department
                                                                                                                                                                                     Financial Information and Assessment




                                                                                  Bachelor Degree: Istanbul Uni.-Faculty of Economic and Administrative
                                                                                                      Sciences-Department of Economics

        (*)
             Assigned date for Audit Committee.
                                                                                                                                                                                             on Risk Management




        (**)
            Süleyman Aslan, had been on duty both as member of Board of Directors and the Chief Executive Officer of the Parent Bank until 7 February 2014. As of this date he
        has continues on his duties as a member of Board of Directors of the Parent Bank. The Istanbul Chief Public Prosecutor’s Office has included Mr. Süleyman ASLAN for
        the scope of judicial inquiry.
        (***)
             Ali Fuat Taşkesenlioğlu is assigned as a member of Board of Directors and Chief Executive Officer of Halkbank on 7 February 2014.


        People mentioned above do not own any shares in the Parent Bank’s capital.




                                                                                                                                                                           259
CaseHALKBANK
      1:15-cr-00867-RMB
             2013 ANNUAL REPORT Document 593-23 Filed 01/21/20 Page 262 of 358

      TÜRKİYE HALK BANKASI A.Ş.
      NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS
      FOR THE YEAR ENDED 31 DECEMBER 2013
      (Amounts expressed in thousand Turkish Lira (TRY) unless otherwise stated.)


      a) The professionals to the Parent Bank’s top management who have assigned to their position in 2013 are
      listed with titles and dates of assignment.

      Name                                                                         Title         Assignment Date
      Süleyman KALKAN                              Member of the Board of Directors and             29 March 2013
                                                           Vice Chairman of the Board
      İsmail Erol İŞBİLEN                             Member of the Board of Directors               29 March 2013

      b) The professionals from the Parent Bank’s top management who have left their position in 2013 are listed
      with titles and dates of leaving.

      Name                                                                         Title         Assignment Date
      Mehmet Emin ÖZCAN                            Member of the Board of Directors and             29 March 2013
                                                           Vice Chairman of the Board
      Hikmet Aydın SİMİT                              Member of the Board of Directors               29 March 2013
      Ahmet KAHRAMAN                                  Member of the Board of Directors           29 December 2013

      IV. INFORMATION ABOUT THE PERSONS AND INSTITUTIONS THAT HAVE QUALIFIED SHARES
      ATTRIBUTABLE TO THE PARENT BANK

      Except for the Prime Ministry Privatization Administration, no person or institute has any qualified shares
      attributable to the Parent Bank.

      V. SUMMARY ON THE PARENT BANK’S FUNCTIONS AND LINES OF ACTIVITY

      a) General information about the Parent Bank:

      Türkiye Halk Bankası Anonim Şirketi was established in Turkey in accordance with the Law No: 2284 in 1933
      and began its operations in 1938 and still continues its activities as a public commercial bank.

      b) Law numbered 4603 regarding the “Law on Türkiye Cumhuriyeti Ziraat Bankası, Türkiye Halk Bankası
      Anonim Şirketi and Türkiye Emlak Bankası Anonim Şirketi”, was prepared within the framework of the
      macro-economic program for the period 2000-2002. The purpose of the law is to modernize the
      operations of the banks to arrive at a point where the requirements of the international norms and
      international competition can both be reached and it also aims to sell the majority of the banks’ shares
      to individuals or legal entities in the private sector. The Parent Bank revised its charter of establishment,
      elected a new board of directors and increased its nominal capital from TRY 250.000 to TRY 1.250.000 in
      the extraordinary general assembly held on 14 April 2001. Within the scope of the restructuring process,
      the Parent Bank received government bonds in settlement of the accumulated specific duty losses and
      the Parent Bank’s whole specific duty loss receivable was thus eliminated as at 30 April 2001. In addition,
      a significant number of personnel were encouraged to sign new contracts and transferred to other
      government institutions.

      c) According to Article 2.2 of Law No: 4603, subsequent to the completion of the restructuring procedures,
      the procedures involved in sale of the shares of the Parent Bank were to be concluded under the
      provisions of Law No: 4046 based on the “Regulation of Privatization Applications and Amendment of
      Some Laws and Decrees with the Force of Law”. The procedures relating to restructuring and sale of
      the shares were to be completed within three years (until 25 November 2003) as of the effective date
      of the related law. However, by Law No: 5230 dated 31 July 2004, the term “ 3 years” in Article 2.2 of Law
      numbered 4603 was previously amended to “5 years” and subsequently by Law No: 5572 dated 10 January
      2007 the related term was amended to “10 years”. As a result of this amendment, the privatization period of
      the Parent Bank was extended. The Council of Ministers has the authority to extend this period by the half
      of that period for one time only. The Council of Ministers extended by the half of that “10 years” period by
      the Decree numbered 2010/964 and dated 6 November 2010.

      c.1 When the related Decree numbered 2006/69 and dated 11 August 2006 was in force, the Privatization
      High Council public shares were transferred to the Privatization Administration and 99.9% of the Parent
      Bank shares were decided to be sold before 25 May 2008 using the block sale method. By the Privatization
      High Council’s decree numbered 2006/4258 and dated 29 November 2006, 13th Department of Council
      of State decided to cease the execution of the Decree numbered 2006/69 dated 11 August 2006.
      Thereupon, legal regulation numbered 5572 was executed and as per the decree of the Higher Council
      of Privatization numbered 2007/8 and dated 5 February 2007, up to 25% of the public shares that were
260
Case 1:15-cr-00867-RMB Document 593-23 Filed 01/21/20 Page 263 of 358

        TÜRKİYE HALK BANKASI A.Ş.
        NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS
        FOR THE YEAR ENDED 31 DECEMBER 2013




                                                                                                                          Corporate Profile
        (Amounts expressed in thousand Turkish Lira (TRY) unless otherwise stated.)


        previously transferred to the Privatization Administration on 11 August 2006, were decided to be
        privatized by a public offering and it was decided to be concluded by the end of 2007. The first phase
        of the privatization process of the Parent Bank corresponding to 24.98% was completed in the first
        week of May 2007 and Halkbank shares were traded on Borsa İstanbul A.Ş. as of 10 May 2007 with the
        base price of TRY full 8,00. As per the decree of the Higher Council of Privatization numbered 2012/150
        and dated 4 October 2012; 23,92% of the public shares that were previously held by the Privatization
        Administration were privatized by a second public offering and privatization was completed on 21
        November 2012.




                                                                                                                          Assessment of the Management
        d) Under No: 25539 Law regarding the “Act No: 5230 with regards to the transfer of Pamukbank Türk
        Anonim Şirketi to Türkiye Halk Bankası AŞ and amendments to other acts” which came into force as
        of 31 July 2004 with the publication of the Official Gazette, Pamukbank (whose shares, management,
        and control were previously inherited to the Saving Deposit Insurance Fund (“SDIF”)) was transferred to
        the Parent Bank. Insolvent Pamukbank TAŞ was a private sector deposit bank established by Çukurova
        İthalat ve İhracat TAO, Karamehmetler Scrip Company and more than 500 shareholders. Pamukbank
        started its private banking operations as an incorporated company in accordance with the decision of
        the Council of Ministers numbered 4/4573 and dated 5 March 1955. According to the decision of the
        Banking Regulation and Supervision Agency numbered 742 published in the Official Gazette numbered
        24790 and dated 19 June 2002 including 3rd and 4th Sub-articles in Article 14 of the Banking Law No:
        4389, the shareholders rights excluding dividends, management and supervision of Pamukbank were
        transferred to the Saving Deposit Insurance Fund as of 18 June 2002.

        e) The Parent Bank’s service activities and operating areas: The Parent Bank’s operating areas include,
        commercial financing and corporate banking, fund management operations, retail banking and credit




                                                                                                                          Review of Operations in 2013
        card operations.

        As of 31 December 2013, the Parent Bank operates with a total of 877 branches consisting of 872
        domestic and 5 foreign branches that are 4 in Cyprus and 1 in Bahrain. Domestic Branches include 38
        satellite branches and 2 financial services branches. The Parent Bank has also 1 representative office in
        Iran.

        VI. EXPLANATION ABOUT COMPANIES WITHIN THE SCOPE OF CONSOLIDATION

        The Parent Bank and its subsidiaries;

        -   Halk Yatırım Menkul Değerler AŞ
        -   Halk Sigorta AŞ
        -   Halk Hayat ve Emeklilik AŞ
        -   Halk Gayrimenkul Yatırım Ortaklığı AŞ
                                                                                                                          Corporate Governance




        -   Halk Finansal Kiralama AŞ
                                                                                                                            Management and




        -   Halk Portföy Yönetimi AŞ
        -   Halk Faktoring AŞ
        -   Halk Banka AD, Skopje

        are consolidated line by line in the accompanying consolidated financial statements.

        The Parent Bank’s associates;

        - Demir-Halkbank NV
        - Kobi Girişim Sermayesi Yatırım Ortaklığı AŞ
                                                                                                                          Financial Information and Assessment




        is accounted by “equity method” in the accompanying consolidated financial statements.
                                                                                                                                  on Risk Management




        Halk Gayrimenkul Yatırım Ortaklığı AŞ (“the Company”), a subsidiary of the Parent Bank established in
        2010, was registered on 18 October 2010. The Company’s main line of business is, to form and improve
        real estate portfolios and to invest in real estate based capital market instruments. The Company’s main
        operative target is, based on the Capital Markets Board’s (“CMB”) regulation regarding the investment
        properties, to invest in capital market instruments based on real estates, real estate projects and rights
        based on real estates.

        As at 15 February 2013 28% shares of Halk GYO has been offered to public. After the collecting the
        demand the Company’s shares started to be traded on Borsa İstanbul AŞ at 22 February 2013.

                                                                                                                    261
CaseHALKBANK
      1:15-cr-00867-RMB
             2013 ANNUAL REPORT Document 593-23 Filed 01/21/20 Page 264 of 358

      TÜRKİYE HALK BANKASI A.Ş.
      NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS
      FOR THE YEAR ENDED 31 DECEMBER 2013
      (Amounts expressed in thousand Turkish Lira (TRY) unless otherwise stated.)


      Halk Finansal Kiralama AŞ (“Halk Leasing”), was an associate of the Parent Bank with 47,75% of the shares
      and consolidated according to the equity method until 27 May 2011. The Group obtained the control of
      Halk Leasing by acquiring 52,24% of the shares and voting interests in the company as of 27 May 2011. As
      a result, the Group’s equity interest in Halk Leasing has increased from 47,75% to 99,99%. Halk Leasing was
      established in September 1991 in Turkey and operates under the provisions of the Turkish financial leasing
      law number 3226.

      Halk Banka AD Skopje, formerly Export and Credit Bank AD Skopje is a subsidiary of the Parent Bank. The
      Group obtained the control of Halk Banka AD, Skopje by acquiring 98,12% of the shares and voting interests
      of the company as of 8 April 2011 and 8 August 2011.Halk Banka AD Skopje has taken over Ziraat Banka
      AD Skopje which the is a Turkish capital bank that operates in Macedonia, through the merger as of 1
      October 2012. As a result, the Group’s equity interest in Halk Banka AD, Skopje has increased from 98,12% to
      98,78%. Halk Banka AD, Skopje is operating in Republic of Macedonia. Its main activities include commercial
      lending, receiving of deposits, foreign exchange deals, and payment operation services in the country and
      abroad and retail banking services.

      Halk Portföy Yönetimi AŞ (“Halk Portföy”), a subsidiary of the Parent Bank established in 2011, was registered
      on 30 June 2011. Halk Portföy’s main line of business is to provide portfolio and fund management services.

      Halk Faktoring AŞ(“Halk Faktoring”), was a subsidiary of the Parent Bank with capital payments of
      amounting to TRY 19.000 and 95% of shares. After, it was registered to trade registry on 6 June 2012,
      establishment has been completed. Halk Faktoring’s main line of business is to provide factoring services,
      that include legitimate commercial lending for all domestic and international trade operation.

      For the purposes of the consolidated financial statements, the Parent Bank and its consolidated
      subsidiaries are referred to as “the Group”.

      VII. DIFFERENCES BETWEEN THE COMMUNIQUE ON PREPARATION OF CONSOLIDATED
      FINANCIAL STATEMENTS OF BANKS AND TURKISH ACCOUNTING STANDARDS AND
      SHORT EXPLANATION ABOUT THE INSTITUTIONS SUBJECT TO LINE-BY-LINE METHOD
      OR PROPORTIONAL CONSOLIDATION AND INSTITUTIONS WHICH ARE DEDUCTED FROM
      EQUITY OR NOT INCLUDED IN THESE THREE METHODS

      Due to differences between the Communiqué on Preparation of Consolidated Financial Statements of
      Banks and Turkish Account Standards (TAS), the non-financial subsidiary, Bileşim Alternatif Dağ. Kan. A.Ş, is
      not accounted in the consolidated financial statements. In the financial statements prepared in accordance
      with International Financial Reporting Standarts, Bileşim Alternatif Dağ. Kan. A.Ş is included in the scope of
      consolidation by-line by-line method.

      The Parent Bank’s subsidiaries Halk Sigorta AŞ, Halk Hayat Emeklilik AŞ, Halk Yatırım Menkul Değerler AŞ,
      Halk Gayrimenkul Yatırım Ortaklığı AŞ, Halk Finansal Kiralama AŞ, Halk Portföy Yönetimi AŞ, Halk Banka AD,
      Skopje and Halk Faktoring AŞ are included in the scope of consolidation by line-by-line method.

      Demir-Halkbank NV (“Demir Halk Bank”) and Kobi Girişim Sermayesi Yatırım Ortaklığı AŞ which are
      qualified as investments in associates, are presented in the financial statements based on equity method
      of accounting. An associate is a partnership in whose capital the Parent Bank participates and over which it
      has a significant influence but no control, established at home and abroad.

      There is no partnership share on banks and financial institutions, with shareholding of more than 10% and
      deducted from capital.

      Kredi Kayıt Bürosu AŞ and Bankalararası Kart Merkezi AŞ are not consolidated in the financial statements
      because the other banks’ shares are equal and thus, the Bank has no control.

      VIII. THE EXISTING OR POTENTIAL, ACTUAL OR LEGAL OBSTACLES ON THE TRANSFER OF
      SHAREHOLDER’S EQUITY BETWEEN THE PARENT BANK AND ITS SUBSIDIARIES OR THE
      REIMBURSEMENT OF LIABILITIES

      Immediately transfer of the shareholder’s equity between the Parent Bank and its subsidiaries is not in
      question. Dividend distribution from shareholders equity is done according to related regulations.

      There is no existing or potential, actual or legal obstacle to the reimbursement of liabilities between the
      Parent Bank and its subsidiaries. The Parent Bank charge or pay cost of the services according to the
      service agreements done between the Parent Bank and its subsidiaries.


262
Case 1:15-cr-00867-RMB Document 593-23 Filed 01/21/20 Page 265 of 358

        TÜRKİYE HALK BANKASI A.Ş.
        NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS
        FOR THE YEAR ENDED 31 DECEMBER 2013




                                                                                                               Corporate Profile
        (Amounts expressed in thousand Turkish Lira (TRY) unless otherwise stated.)


        SECTION II: CONSOLIDATED FINANCIAL STATEMENTS

        I.     Consolidated Balance Sheet (Consolidated Statement of Financial Position)
        II.    Consolidated Statement of Off-Balance Sheet Items
        III.   Consolidated Statement of Income
        IV.    Consolidated Statement of Income and Expense Items Accounted under Shareholders’ Equity
        V.     Consolidated Statement of Changes in Shareholders’ Equity
        VI.    Consolidated Statement of Cash Flows
        VII.   Statement of Profit Distribution Table




                                                                                                               Assessment of the Management
                                                                                                               Review of Operations in 2013
                                                                                                               Corporate Governance
                                                                                                                 Management and
                                                                                                               Financial Information and Assessment
                                                                                                                       on Risk Management




                                                                                                         263
CaseHALKBANK
      1:15-cr-00867-RMB
             2013 ANNUAL REPORT Document 593-23 Filed 01/21/20 Page 266 of 358

      TÜRKİYE HALK BANKASI A.Ş.
      CONSOLIDATED BALANCE SHEET
      AS OF 31 DECEMBER 2013
      (Amounts expressed in thousand Turkish Lira (TRY) unless otherwise stated.)


      I. CONSOLIDATED BALANCE SHEET (CONSOLIDATED STATEMENT OF FINANCIAL POSITION)
                                                                                                    Audited                                    Audited
                                                                                                 Current period                             Prior period
                                                                                                31 December 2013                          31 December 2012
               ASSETS                                                   Note            TRY              FC         Total         TRY             FC          Total


      I.       CASH AND BALANCES WITH THE CENTRAL BANK                     (1)     2.801.122     17.220.273 20.021.395 1.606.841 10.910.237              12.517.078
      II.      FINANCIAL ASSETS AT FV THROUGH PROFIT AND LOSS (Net)       (2)        33.681        151.639        185.320      53.997        95.750         149.747
      2.1      Trading financial assets                                               33.681        151.639       185.320       53.997       95.750          149.747
      2.1.1    Public sector debt securities                                          23.019          11.843       34.862       41.068        10.532         51.600
      2.1.2    Share certificates                                                      2.285               -        2.285         1.435             -          1.435
      2.1.3    Financial assets held for trading                                           3        139.661       139.664            5       82.807           82.812
      2.1.4    Other marketable securities                                             8.374            135         8.509        11.489         2.411        13.900
      2.2      Financial assets at fair value through profit and loss                       -              -             -            -             -              -
      2.2.1    Public sector debt securities                                                -              -             -            -             -              -
      2.2.2 Share certificates                                                              -              -             -            -             -              -
      2.2.3 Loans                                                                           -              -             -            -             -              -
      2.2.4 Other marketable securities                                                     -              -             -            -             -              -
      III.     BANKS                                                      (3)       162.649       1.746.126    1.908.775     208.068      2.380.369      2.588.437
      IV.      MONEY MARKET PLACEMENTS                                             230.684                 -    230.684       160.206         2.328         162.534
      4.1      Interbank money market placements                                            -              -             -      10.027         2.328          12.355
      4.2      Istanbul Stock Exchange Money Market placements                       226.561               -      226.561      150.055              -       150.055
      4.3      Receivables from reverse repurchase agreements                           4.123              -         4.123         124              -            124
      V.       FINANCIAL ASSETS AVAILABLE FOR SALE (Net)                  (4)     7.681.406      2.146.543     9.827.949 8.777.685         877.980       9.655.665
      5.1      Share certificates                                                     12.759          3.850        16.609       12.506          3.521         16.027
      5.2      Public sector debt securities                                       7.658.640      2.142.693     9.801.333    8.759.105       874.459       9.633.564
      5.3      Other marketable securities                                            10.007               -       10.007        6.074              -         6.074
      VI.      LOANS AND RECEIVABLES                                      (5) 59.943.579 25.025.348 84.968.927 47.978.449 17.940.792                     65.919.241
      6.1      Loans and receivables                                             59.508.730      25.023.517    84.532.247    47.635.441    17.938.757     65.574.198
      6.1.1    Loans extended to risk group of the Bank                                     -              -             -            -             -              -
      6.1.2    Public sector debt securities                                                -              -             -            -             -              -
      6.1.3    Other                                                             59.508.730      25.023.517    84.532.247    47.635.441    17.938.757     65.574.198
      6.2      Loans under follow-up                                               2.245.176         19.032    2.264.208     1.959.646        14.427       1.974.073
      6.3      Specific provisions (-)                                              1.810.327         17.201     1.827.528    1.616.638       12.392       1.629.030
      VII.     FACTORING RECEIVABLES                                                325.332                -      325.332         463               -           463
      VIII.    HELD TO MATURITY INVESTMENTS (Net)                         (6)    17.830.196       1.143.402 18.973.598 12.181.601         1.461.490      13.643.091
      8.1      Public sector debt securities                                      17.822.902       1.143.402   18.966.304    12.174.516    1.461.490     13.636.006
      8.2      Other marketable securities                                             7.294               -        7.294        7.085              -         7.085
      IX.      INVESTMENTS IN ASSOCIATES (Net)                            (7)        20.703       206.348         227.051      20.978       155.676         176.654
      9.1      Accounted under equity method                                          14.384       206.348        220.732       14.324       155.676        170.000
      9.2      Unconsolidated associates                                               6.319               -         6.319       6.654              -         6.654
      9.2.1    Financial investments                                                        -              -             -            -             -              -
      9.2.2 Non-financial investments                                                  6.319               -         6.319       6.654              -         6.654
      X.       INVESTMENTS IN SUBSIDIARIES (Net)                          (8)       30.604                 -      30.604              -             -              -
      10.1     Unconsolidated financial subsidiaries                                        -              -             -            -             -              -
      10.2     Unconsolidated non-financial subsidiaries                             30.604                -      30.604              -             -              -
      XI.      JOINT VENTURES (Net)                                       (9)               -              -             -            -             -              -
      11.1     Accounted under equity method                                                -              -             -            -             -              -
      11.2     Unconsolidated joint ventures                                                -              -             -            -             -              -
      11.2.1   Financial joint ventures                                                     -              -             -            -             -              -
      11.2.2 Non-financial joint ventures                                                   -              -             -            -             -              -
      XII.     FINANCE LEASE RECEIVABLES (Net)                           (10)       213.634       1.480.122    1.693.756      138.722      935.495         1.074.217
      12.1     Finance lease receivables                                            257.566       1.708.375     1.965.941      168.939     1.078.830       1.247.769
      12.2     Operating lease receivables                                                  -              -             -            -             -              -
      12.3     Other                                                                        -              -             -            -             -              -
      12.4     Unearned income (-)                                                    43.932       228.253         272.185      30.217       143.335         173.552
      XIII.    DERIVATIVE FIN. ASSETS HELD FOR RISK MANAGEMENT            (11)              -              -             -            -             -              -
      13.1     Fair value risk hedging                                                      -              -             -            -             -              -
      13.2     Cash flow risk hedging                                                       -              -             -            -             -              -
      13.3     Net foreign investment risk hedging                                          -              -             -            -             -              -
      XIV.     TANGIBLE ASSETS (Net)                                     (12)     1.426.005         37.297     1.463.302 1.488.288           29.053        1.517.341
      XV.      INTANGIBLE ASSETS (Net)                                   (13)        50.567         16.472        67.039       40.796         15.211        56.007
      15.1     Goodwill                                                                     -              -             -            -             -              -
      15.2     Other                                                                 50.567          16.472        67.039      40.796          15.211        56.007
      XVI.     INVESTMENT PROPERTIES (Net)                               (14)        36.344                -      36.344        28.156              -        28.156
      XVII. TAX ASSET                                                    (15)         16.771               -       16.771     236.438             39        236.477
      17.1     Current tax asset                                                            -              -             -         216            39            255
      17.2     Deferred tax asset                                                      16.771              -        16.771     236.222              -       236.222
      XVIII. ASSETS HELD FOR SALE AND HELD FROM DISCONTINUED
             OPERATIONS (Net)                                            (16)          6.971               -        6.971       6.009               -        6.009
      18.1     Held for sale purpose                                                   6.971               -         6.971      6.009               -         6.009
      18.2     Held from discontinued operations                                            -              -             -            -             -              -
      XIX.     OTHER ASSETS                                              (17)      1.412.132       140.332     1.552.464      1.247.121      76.494        1.323.615


               TOTAL ASSETS                                                      92.222.380 49.313.902 141.536.282 74.173.818 34.880.914 109.054.732




264                     The accompanying notes are an integral part of these consolidated financial statements.
Case 1:15-cr-00867-RMB Document 593-23 Filed 01/21/20 Page 267 of 358

        TÜRKİYE HALK BANKASI A.Ş.
        CONSOLIDATED BALANCE SHEET
        AS OF 31 DECEMBER 2013




                                                                                                                                                                             Corporate Profile
        (Amounts expressed in thousand Turkish Lira (TRY) unless otherwise stated.)


        I. CONSOLIDATED BALANCE SHEET (CONSOLIDATED STATEMENT OF FINANCIAL POSITION)
                                                                                                        Audited                                     Audited
                                                                                                     Current period                              Prior period
                                                                                                    31 December 2013                           31 December 2012
                LIABILITIES AND SHAREHOLDERS’ EQUITY                         Note          TRY               FC         Total          TRY             FC           Total


        I.      DEPOSITS                                                       (1) 64.388.562 36.006.617 100.395.179 53.632.847 26.166.676                    79.799.523
        1.1     Deposits Held by the Risk Group of the Bank                              34.628              23         34.651      23.690               -        23.690
        1.2     Other                                                                64.353.934 36.006.594 100.360.528 53.609.157              26.166.676      79.775.833
        II.     DERIVATIVE FINANCIAL LIABILITIES HELD FOR TRADING              (2)           34         53.458        53.492             14       50.268          50.282




                                                                                                                                                                             Assessment of the Management
        III.    FUNDS BORROWED                                                 (3)     1.145.123     13.941.229 15.086.352         585.053     7.446.017      8.031.070
        IV.     MONEY MARKET BALANCES                                          (3)    1.261.476                -   1.261.476      405.054        310.222         715.276
        4.1     Interbank money market borrowings                                               -              -              -            -             -               -
        4.2     Istanbul Stock Exchange Takasbank borrowings                            481.944                -      481.944       297.857              -        297.857
        4.3     Funds from repurchase agreements                                        779.532                -      779.532        107.197      310.222          417.419
        V.      MARKETABLE SECURITIES ISSUED (Net)                             (4)     933.279        3.218.387    4.151.666        772.811     1.346.168       2.118.979
        5.1     Treasury bills                                                          845.573                -      845.573       685.137              -        685.137
        5.2     Asset-backed securities                                                         -              -              -            -             -               -
        5.3     Bonds                                                                    87.706        3.218.387   3.306.093         87.674      1.346.168      1.433.842
        VI.     FUNDS                                                          (5)   1.488.542                 -   1.488.542 1.407.887                   -     1.407.887
        6.1     Borrower Funds                                                           24.702                -       24.702         27.221             -          27.221
        6.2     Other                                                                 1.463.840                -    1.463.840     1.380.666              -      1.380.666
        VII.    SUNDRY CREDITORS                                                      1.572.133         121.032    1.693.165 1.194.903            78.773        1.273.676
        VIII.   OTHER LIABILITIES                                              (6)    1.028.232        328.445     1.356.677      1.148.634      193.519        1.342.153
        IX.     FACTORING PAYABLES                                                              -              -              -            -             -               -
        X.      FINANCE LEASE PAYABLES                                         (7)              -              -              -            -             -               -
        10.1    Finance lease payables                                                          -              -              -            -             -               -
        10.2    Operating lease payables                                                        -              -              -            -             -               -
        10.3    Other                                                                           -              -              -            -             -               -




                                                                                                                                                                             Review of Operations in 2013
        10.4    Deferred finance lease expenses (-)                                             -              -              -            -             -               -
        XI.     DERIVATIVE FINANCIAL LIABILITIES HELD FOR RISK
                MANAGEMENT                                                     (8)              -              -              -            -             -               -
        11.1    Fair value risk hedging                                                         -              -              -            -             -               -
        11.2    Cash flow risk hedging                                                          -              -              -            -             -               -
        11.3    Net foreign investment risk hedging                                             -              -              -            -             -               -
        XII.    PROVISIONS                                                     (9)   2.446.264           11.297    2.457.561 2.276.332             21.186      2.297.518
        12.1    General loan provisions                                                 1.134.717         7.696       1.142.413     972.148         4.067         976.215
        12.2    Restructuring provisions                                                        -              -              -            -             -               -
        12.3    Employee benefits provisions                                             525.157            389       525.546      405.522            143        405.665
        12.4    Insurance technical reserves (Net)                                      536.283                -      536.283      460.154               -        460.154
        12.5    Other provisions                                                        250.107            3.212      253.319      438.508         16.976        455.484
        XIII.   TAX LIABILITY                                                 (10)     218.928           2.229        221.157      516.105         2.007          518.112
        13.1    Current tax liability                                                   210.243              77       210.320       515.652             4         515.656
        13.2    Deferred tax liability                                                    8.685            2.152       10.837           453        2.003            2.456
        XIV.    LIABILITIES FOR ASSET HELD FOR SALE AND HELD FROM
                DISCONTINUED OPERATIONS (Net)                                 (11)              -              -              -            -             -               -
        14.1    Held for sale purpose                                                           -              -              -            -             -               -
        14.2    Held from discontinued operations                                               -              -              -            -             -               -
                                                                                                                                                                             Corporate Governance



        XV.     SUBORDINATED CAPITAL                                          (12)              -              -              -            -             -               -
                                                                                                                                                                               Management and




        XVI.    SHAREHOLDERS' EQUITY                                          (13)   13.349.116         21.899     13.371.015 11.378.918         121.338      11.500.256
        16.1    Paid-in capital                                                       1.250.000                -   1.250.000 1.250.000                   -     1.250.000
        16.2    Capital reserves                                                       1.120.017      (143.043)       976.974      1.577.835       49.710        1.627.545
        16.2.1 Share Premium                                                            39.009                 -      39.009               -             -               -
        16.2.2 Share cancellation profits                                                       -              -              -            -             -               -
        16.2.3 Marketable securities revaluation fund                                  (141.626)       (143.043)    (284.669)        357.153       49.710        406.863
        16.2.4 Tangible assets revaluation reserves                                             -              -              -            -             -               -
        16.2.5 Intangible assets revaluation reserves                                           -              -              -            -             -               -
        16.2.6 Revaluation reserves of real estate for investment purpose                       -              -              -            -             -               -
        16.2.7 Bonus shares of subsidiaries, associates and joint ventures                 2.183               -         2.183          231              -            231
        16.2.8 Hedging Funds (effective portion)                                                -              -              -            -             -               -
        16.2.9 Value Increase on Assets Held for Sale                                           -              -              -            -             -               -
        16.2.10 Other capital reserves                                                 1.220.451               -    1.220.451      1.220.451             -       1.220.451
        16.3    Profit reserves                                                       7.973.360          90.487    8.063.847      5.927.553        12.069       5.939.622
                                                                                                                                                                             Financial Information and Assessment




        16.3.1 Legal reserves                                                          1.072.926          3.020     1.075.946       914.952              -        914.952
        16.3.2 Statutory reserves                                                               -              -              -            -             -               -
        16.3.3 Extraordinary reserves                                                 6.838.498                -   6.838.498      4.957.790              -      4.957.790
                                                                                                                                                                                     on Risk Management




        16.3.4 Other profit reserves                                                     61.936          87.467       149.403         54.811       12.069         66.880
        16.4    Profit/Loss                                                           2.844.782          72.465     2.917.247     2.620.256        58.071       2.678.327
        16.4.1 Prior years income/loss                                                   19.497          55.052        74.549       (10.483)      46.463          35.980
        16.4.2 Period profit/loss                                                     2.825.285           17.413   2.842.698      2.630.739        11.608       2.642.347
        16.5    Minority shares                                               (14)      160.957           1.990       162.947         3.274         1.488           4.762


                TOTAL LIABILITIES AND SHAREHOLDERS’ EQUITY                           87.831.689 53.704.593 141.536.282 73.318.558              35.736.174 109.054.732




                        The accompanying notes are an integral part of these consolidated financial statements.                                                       265
CaseHALKBANK
      1:15-cr-00867-RMB
             2013 ANNUAL REPORT Document 593-23 Filed 01/21/20 Page 268 of 358

      TÜRKİYE HALK BANKASI A.Ş.
      CONSOLIDATED STATEMENT OF OFF-BALANCE SHEET ITEMS
      AS OF 31 DECEMBER 2013
      (Amounts expressed in thousand Turkish Lira (TRY) unless otherwise stated.)


      II. CONSOLIDATED STATEMENT OF OFF-BALANCE SHEET ITEMS
                                                                                                           Audited                                              Audited
                                                                                                        Current period                                        Prior period
                                                                                                      31 December 2013                                     31 December 2012
            OFF BALANCE SHEET                                               Note             TRY               FC              Total               TRY              FC                 Total

      A.      COMMITMENTS AND CONTINGENCIES (I+II+III)                             36.152.140          31.547.845 67.699.985 23.769.387                      20.116.776       43.886.163
      I.      GUARANTEES AND SURETYSHIPS                                      (1) 12.812.483          14.307.946         27.120.429          9.759.258       9.999.607        19.758.865
      1.1     Letters of guarantee                                                   12.237.139            8.156.797     20.393.936            9.448.123       5.765.736        15.213.859
      1.1.1   Guarantees subject to public procurement law                             1.070.118         6.452.989            7.523.107           613.927      4.505.391            5.119.318
      1.1.2 Guarantees given for foreign trade operations                                         -                    -                 -                 -               -                 -
      1.1.3 Other letters of guarantee                                                 11.167.021         1.703.808       12.870.829           8.834.196       1.260.345       10.094.541
      1.2     Bank loans                                                                 90.489             1.854.314       1.944.803               31.047      1.152.260          1.183.307
      1.2.1 Import acceptances                                                                    -           165.770           165.770                    -       198.974           198.974
      1.2.2 Other bank acceptances                                                       90.489           1.688.544          1.779.033              31.047        953.286           984.333
      1.3     Letters of credit                                                            2.062           3.823.197        3.825.259                 1.661   2.808.076          2.809.737
      1.3.1 Documentary letters of credit                                                  2.062           3.823.197        3.825.259                 1.661   2.808.076          2.809.737
      1.3.2 Other letters of credit                                                               -                    -                 -                 -               -                 -
      1.4     Guaranteed prefinancings                                                            -                    -                 -                 -               -                 -
      1.5     Endorsements                                                                        -                    -                 -                 -               -                 -
      1.5.1 Endorsements to Central Bank of Turkish Republic                                      -                    -                 -                 -               -                 -
      1.5.2 Other Endorsements                                                                    -                    -                 -                 -               -                 -
      1.6     Purchase guarantees on marketable security issuance                                 -                    -                 -                 -               -                 -
      1.7     Factoring guarantees                                                                -                    -                 -                 -               -                 -
      1.8     Other guarantees                                                         482.563                473.638          956.201            278.197         273.535             551.732
      1.9     Other surety ships                                                              230                      -             230               230                 -              230
      II.     COMMITMENTS                                                     (1) 18.187.773             1.341.029 19.528.802               12.923.651        1.627.404       14.551.055
      2.1     Irrevocable commitments                                                18.187.773              1.175.935    19.363.708          12.923.651       1.507.949       14.431.600
      2.1.1   Forward asset purchase commitments                                       619.400               842.453          1.461.853           114.683        1.194.372       1.309.055
      2.1.2 Forward deposit purchase and sale commitments                                         -                    -                 -                 -               -                 -
      2.1.3 Capital commitments to subsidiaries and associates                                    -                    -                 -                 -               -                 -
      2.1.4 Loan granting commitments                                                 1.280.418              291.840         1.572.258          820.602          232.840          1.053.442
      2.1.5 Securities underwriting commitments                                                   -                    -                 -                 -               -                 -
      2.1.6 Payment commitments for reserve deposits                                              -                    -                 -                 -               -                 -
      2.1.7 Payment commitments for cheques                                         4.670.295                          -   4.670.295          4.575.929                    -     4.575.929
      2.1.8 Tax and fund liabilities from export commitments                                13.413                     -           13.413          13.903                  -           13.903
      2.1.9 Commitments for credit card expenditure limits                          9.883.048                    13.672    9.896.720            6.013.182             8.223      6.021.405
      2.1.10 Commitments for credit cards and banking services promotions                 37.663                       -          37.663           30.707                  -          30.707
      2.1.11 Receivables from short sale commitments                                              -                    -                 -                 -               -                 -
      2.1.12 Payables for short sale commitments                                                  -                    -                 -                 -               -                 -
      2.1.13 Other irrevocable commitments                                           1.683.536                  27.970        1.711.506        1.354.645             72.514         1.427.159
      2.2     Revocable commitments                                                              -           165.094           165.094                    -         119.455           119.455
      2.2.1 Revocable loan granting commitments                                                  -           165.094           165.094                    -         119.455           119.455
      2.2.2 Other revocable commitments                                                           -                    -                 -                -                -                 -
      III.    DERIVATIVE FINANCIAL INSTRUMENTS                                      5.151.884         15.898.870 21.050.754                 1.086.478        8.489.765         9.576.243
      3.1     Derivative financial instruments held for risk management                           -                    -                 -                -                -                 -
      3.1.1   Fair value risk hedging transactions                                                -                    -                 -                -                -                 -
      3.1.2 Cash flow risk hedging transactions                                                   -                    -                 -                -                -                 -
      3.1.3 Net foreign investment risk hedging transactions                                      -                    -                 -                -                -                 -
      3.2     Transactions for trading                                                5.151.884         15.898.870        21.050.754          1.086.478        8.489.765         9.576.243
      3.2.1 Forward foreign currency buy/sell transactions                              787.780              1.115.702      1.903.482           290.326        1.090.474        1.380.800
      3.2.1.1 Forward foreign currency transactions-buy                                405.623                621.465       1.027.088            137.840           507.551           645.391
      3.2.1.2 Forward foreign currency transactions-sell                                 382.157             494.237           876.394           152.486          582.923           735.409
      3.2.2 Currency and interest rate swaps                                           4.251.671         14.489.241        18.740.912            594.655       6.634.821         7.229.476
      3.2.2.1 Currency swap-buy                                                                   -       8.732.436         8.732.436                      -   3.633.289         3.633.289
      3.2.2.2 Currency swap-sell                                                       4.251.671        4.400.005            8.651.676           594.655       3.001.532          3.596.187
      3.2.2.3 Interest rate swap-buy                                                              -         678.400           678.400                      -               -                 -
      3.2.2.4 Interest Rate swap-sell                                                             -         678.400           678.400                      -               -                 -
      3.2.3 Currency, interest rate and marketable securities options                     112.433             138.604           251.037           142.397           138.737           281.134
      3.2.3.1 Currency call options                                                      56.220                69.298            125.518             71.195          69.373         140.568
      3.2.3.2 Currency put options                                                         56.213              69.306            125.519            71.202          69.364          140.566
      3.2.3.3 Interest rate call options                                                          -                    -                 -                 -               -                 -
      3.2.3.4 Interest rate put options                                                           -                    -                 -                 -               -                 -
      3.2.3.5 Marketable securities call options                                                  -                    -                 -                 -               -                 -
      3.2.3.6 Marketable securities put options                                                   -                    -                 -                 -               -                 -
      3.2.4 Currency futures                                                                      -                    -                 -                 -               -                 -
      3.2.4.1 Currency futures-buy                                                                -                    -                 -                 -               -                 -
      3.2.4.2 Currency futures-sell                                                               -                    -                 -                 -               -                 -
      3.2.5 Interest rate buy/sell futures                                                        -                    -                 -                 -               -                 -
      3.2.5.1 Interest rate futures-buy                                                           -                    -                 -                 -               -                 -
      3.2.5.2 Interest rate futures-sell                                                          -                    -                 -                 -               -                 -
      3.2.6 Other                                                                                 -            155.323           155.323           59.100         625.733           684.833
      B.      CUSTODY AND PLEDGED ASSETS (IV+V+VI)                               322.143.546           72.531.854 394.675.400 704.741.097 371.861.692 1.076.602.789
      IV.     CUSTODIES                                                          135.991.685          10.912.202 146.903.887 104.502.284                     7.950.683       112.452.967
      4.1     Assets under management                                                             -                    -                 -                 -               -                 -
      4.2     Custody marketable securities                                         44.041.971                 355.831   44.397.802           35.132.148          261.407      35.393.555
      4.3     Cheques in collection process                                         9.638.204              8.067.551       17.705.755        6.836.403         5.949.001       12.785.404
      4.4     Commercial notes in collection process                                59.338.391              309.893      59.648.284         44.209.012             264.451     44.473.463
      4.5     Other assets in collection process                                                  -                    -                 -               71                -                71
      4.6     Underwritten securities                                                           15                     -               15              279                 -              279
      4.7     Other custodies                                                              11.509                  1.691          13.200           49.901             3.280             53.181
      4.8     Custodians                                                           22.961.595              2.177.236       25.138.831        18.274.470         1.472.544        19.747.014
      V.      PLEDGED ASSETS                                                      186.151.861          61.619.652 247.771.513 600.238.813 363.911.009 964.149.822
      5.1     Marketable securities                                                  2.612.367                 112.204       2.724.571         1.944.632            89.705       2.034.337
      5.2     Collateral notes                                                      5.646.399                533.530         6.179.929        5.302.288            391.834        5.694.122
      5.3     Commodity                                                                  25.830                        -         25.830            25.830                  -          25.830
      5.4     Warranty                                                                            -                    -                 -                 -               -                 -
      5.5     Land and buildings                                                  142.679.459          47.405.559 190.085.018              119.592.505        37.487.018      157.079.523
      5.6     Other pledged assets                                                   32.207.115          12.594.731      44.801.846 470.862.982              325.350.131       796.213.113
      5.7     Pledges                                                                2.980.691               973.628        3.954.319          2.510.576           592.321       3.102.897
      VI.     ACCEPTED BILL GUARANTEES AND SURETIES                                              -                     -                -                 -                -                 -

            TOTAL OFF BALANCE SHEET ACCOUNTS (A+B)                                 358.295.686 104.079.699 462.375.385 728.510.484 391.978.468 1.120.488.952




266                 The accompanying notes are an integral part of these consolidated financial statements.
Case 1:15-cr-00867-RMB Document 593-23 Filed 01/21/20 Page 269 of 358

        TÜRKİYE HALK BANKASI A.Ş.
        CONSOLIDATED STATEMENT OF INCOME
        FOR THE YEAR ENDED 31 DECEMBER 2013




                                                                                                                                                  Corporate Profile
        (Amounts expressed in thousand Turkish Lira (TRY) unless otherwise stated.)


        III. CONSOLIDATED STATEMENT OF INCOME
                                                                                                           Audited                  Audited
                                                                                                    Current period             Prior period
                                                                                                        1 January-               1 January-
             INCOME AND EXPENSES                                                       Note     31 December 2013         31 December 2012

        I.     INTEREST INCOME                                                            (1)            9.391.175                9.122.181
        1.1    Interest on loans                                                                           7.147.995                 6.741.181
        1.2    Interest received from reserve deposits                                                           720                      586
        1.3    Interest received from banks                                                                    20.213                  12.306




                                                                                                                                                  Assessment of the Management
        1.4    Interest received from money market placements                                                   1.425                  10.720
        1.5    Interest income on marketable securities                                                 2.089.823                 2.268.015
        1.5.1 Financial assets held for trading                                                                 5.397                   3.845
        1.5.2 Financial assets at fair value through profit and loss                                                 -                        -
        1.5.3 Financial assets available-for-sale                                                           794.618                 826.555
        1.5.4 Investments held-to-maturity                                                               1.289.808                  1.437.615
        1.6    Finance lease income                                                                         104.299                    80.301
        1.7    Other interest income                                                                         26.700                     9.072
        II.    INTEREST EXPENSE                                                          (2)           4.397.625                 4.537.510
        2.1    Interest on deposits                                                                     3.800.927                4.064.058
        2.2 Interest on borrowings                                                                          259.963                   183.578
        2.3    Interest on money market borrowings                                                           103.819                   137.742
        2.4 Interest on bonds issued                                                                          180.911                 98.290
        2.5 Other interest expense                                                                           52.005                    53.842
        III.   NET INTEREST INCOME [ I – II ]                                                          4.993.550                4.584.671
        IV.    NET FEES AND COMMISSIONS INCOME                                                            852.825                   810.733
        4.1    Fees and commissions income                                                                 1.159.547               1.006.174




                                                                                                                                                  Review of Operations in 2013
        4.1.1 Non-cash loans                                                                                  159.371                120.487
        4.1.2 Other                                                                                       1.000.176                 885.687
        4.2 Fees and commissions expenses                                                                   306.722                   195.441
        4.2.1 Non-cash loans                                                                                    3.678                    3.427
        4.2.2 Other                                                                                        303.044                    192.014
        V.     DIVIDEND INCOME                                                           (3)                  11.780                      758
        VI.    NET TRADING PROFIT (NET)                                                  (4)               246.791                  555.891
        6.1    Profit/loss from capital market operations                                                   323.093                  388.914
        6.2 Profit/loss from financial derivative transactions                                                462.114             (207.052)
        6.3 Foreign exchange gains/losses                                                                 (538.416)                  374.029
        VII. OTHER OPERATING INCOME                                                      (5)           1.362.299                   733.262
        VIII. TOTAL OPERATING INCOME (III+IV+V+VI+VII)                                                  7.467.245                6.685.315
        IX.    LOANS AND OTHER RECEIVABLES IMPAIRMENT LOSS PROVISIONS (-)                (6)               887.616                900.899
        X.     OTHER OPERATING EXPENSES(-)                                               (7)            3.085.162               2.396.633
        XI.    NET OPERATING INCOME/(LOSS) (VIII-IX-X)                                                 3.494.467                 3.387.783
        XII. AMOUNT RECORDED IN EXCESS AS GAIN AFTER MERGER                                                         -                        -
        XIII. PROFIT/LOSSES FROM EQUITY METHOD APPLIED SUBSIDIARIES                                            11.915                  11.978
        XIV GAIN / (LOSS) ON NET MONETARY POSITION                                                                  -                        -
                                                                                                                                                  Corporate Governance




        XV. INCOME/(LOSS) BEFORE TAXES (XI+XII+XIII+XIV)                                 (8)           3.506.382                 3.399.761
                                                                                                                                                    Management and




        XVI. TAX INCOME PROVISION ( )                                                    (9)            (653.657)                (756.717)
        16.1 Current tax provision                                                                         (301.317)              (1.034.121)
        16.2 Deferred tax provision                                                                      (352.340)                   277.404
        XVII. NET OPERATING INCOME AFTER TAX (XV XVI)                                   (10)           2.852.725                2.643.044
        XVIII. INCOME FROM DISCONTINUED OPERATIONS                                                                  -                        -
        18.1 Property and equipment income held for sale                                                             -                        -
        18.2 Sale profits from associates, subsidiaries and joint ventures (business
               partners)                                                                                            -                        -
        18.3 Other income from terminated operations                                                                -                        -
        XIX. EXPENSES FROM DISCONTINUED OPERATIONS (-)                                                              -                        -
        19.1 Property and equipment expense held for sale                                                           -                        -
        19.2 Sale losses from associates, subsidiaries and joint ventures (business
               partners)                                                                                             -                        -
                                                                                                                                                  Financial Information and Assessment




        19.3 Other expenses from discontinued operations                                                             -                        -
        XX. INCOME/EXPENSE BEFORE TAXES FROM DISCONTINUED OPERATIONS
               (XVIII-XIX)                                                               (8)                        -                        -
                                                                                                                                                          on Risk Management




        XXI. PROVISION FOR TAXES ON INCOME FROM DISCONTINUED
               OPERATIONS ( )                                                            (9)                    -                        -
        21.1 Current tax provision                                                                               -                        -
        21.2 Deferred tax provision                                                                              -                        -
        XXII. NET PROFIT/LOSSES FROM DISCONTINUED OPERATIONS (XX XXI)                   (10)                    -                        -
        XXIII. NET PROFIT/(LOSS) (XVII+XXII)                                             (11)           2.852.725               2.643.044
               Group’s profit/loss                                                                      2.842.698                2.642.347
               Minority shares profit/loss                                                                 10.027                      697

             Earnings/losses per share (Full TRY)                                                           2,27416                  2,11388



                  The accompanying notes are an integral part of these consolidated financial statements.                                 267
CaseHALKBANK
      1:15-cr-00867-RMB
             2013 ANNUAL REPORT Document 593-23 Filed 01/21/20 Page 270 of 358

      TÜRKİYE HALK BANKASI A.Ş.
      CONSOLIDATED STATEMENT OF INCOME AND EXPENSE ITEMS ACCOUNTED UNDER
      SHAREHOLDERS’ EQUITY FOR THE YEAR ENDED 31 DECEMBER 2013
      (Amounts expressed in thousand Turkish Lira (TRY) unless otherwise stated.)


      IV. CONSOLIDATED STATEMENT OF INCOME AND EXPENSE ITEMS ACCOUNTED UNDER
      SHAREHOLDERS’ EQUITY
                                                                                           Audited             Audited
                                                                                     Current period        Prior period
            STATEMENT OF INCOME AND EXPENSE ITEMS ACCOUNTED                              1 January-          1 January-
            UNDER SHAREHOLDERS’ EQUITY                                            31 December 2013    31 December 2012


      I.    ADDITIONS TO MARKETABLE SECURITIES REVALUATION
            DIFFERENCES FOR AVAILABLE FOR SALE FINANCIAL ASSETS                           (827.475)            820.571
      II.   TANGIBLE ASSETS REVALUATION DIFFERENCES                                               -                   -
      III. INTANGIBLE ASSETS REVALUATION DIFFERENCES                                              -                   -
      IV. FOREIGN EXCHANGE DIFFERENCES FOR FOREIGN CURRENCY
          TRANSACTIONS                                                                      75.778                (191)
      V.    PROFIT/LOSS FROM DERIVATIVE FINANCIAL INSTRUMENTS
            FOR CASH FLOW HEDGE PURPOSES
            (Effective portion of fair value differences)                                         -                   -
      VI. PROFIT/LOSS FROM DERIVATIVE FINANCIAL INSTRUMENTS
          FOR HEDGE OF NET INVESTMENTS IN FOREIGN OPERATIONS
          (Effective portion of fair value differences)                                           -                   -
      VII. THE EFFECT OF CORRECTIONS OF ERRORS AND CHANGES IN
           ACCOUNTING POLICIES                                                                    -                   -
      VIII OTHER PROFIT LOSS ITEMS ACCOUNTED UNDER EQUITY DUE
           TO TAS                                                                           20.357                    -
      IX. DEFERRED TAX OF VALUATION DIFFERENCES                                            124.508            (135.486)
      X.    TOTAL NET PROFIT/LOSS ACCOUNTED UNDER EQUITY
            (I+II+…+IX)                                                                  (606.832)             684.894
      XI. PROFIT/LOSS                                                                     2.852.725          2.643.044
      11.1 Change in fair value of marketable securities (Transfer to profit/
           loss)                                                                           306.427              406.175
      11.2 Reclassification and transfer of derivatives accounted for cash flow
           hedge purposes to income statement                                                     -                   -
      11.3 Transfer of hedge of net investments in foreign operations to
           income statement                                                                       -                   -
      11.4 Other                                                                          2.546.298           2.236.869


      XII. TOTAL PROFIT/LOSS ACCOUNTED FOR THE PERIOD (X XI)                             2.245.893            3.327.938




268                The accompanying notes are an integral part of these consolidated financial statements.
      V. CONSOLIDATED STATEMENT OF CHANGES IN SHAREHOLDERS’ EQUITY
                                                                                                                     Effect of                                                                                                                                      Revaluation                              Value change
                                                                                                                     inflation                     Share                                                                                                 Valuation   changes in                                  in pro. and   Total equity
                                                                                                                 adjustments                  certificate                                                            Current period    Prior period     changes in     prop. and           Bonus                equip. held      excluding
                                                                                                       Paid in      on paid in      Share   cancellation        Legal       Statutory Extra-ordinary         Other     net income/     net income/      marketable equip. and int.    shares from    Hedging for sale purp./      minority      Minority        Total
                                                                                            Note       capital         capital   premium           profit    reserves        reserves       reserves      reserves            (loss)          (loss)          sec.         assets    shareholders      funds       term. op.        shares       shares        equity
               1 January 2012– 31 December 2012
      I.       Balance at end of prior period                                                       1.250.000       1.220.451           -               -    765.200                -      3.447.828       67.040         2.027.379          54.104      (278.203)               -            231           -              -    8.554.030         6.840 8.560.870
      II.      Corrections according to TAS 8                                                                -              -           -               -           -               -               -            -                 -              -              -               -              -           -              -             -             -          -
      2.1      The effect of corrections of errors                                                           -              -           -               -           -               -               -            -                 -               -             -               -              -           -              -             -                        -
      2.2      The effects of changes in accounting policy                                                   -              -           -               -           -               -               -            -                 -               -             -               -              -           -              -             -                        -
      III.     New balance (I + II)                                                                 1.250.000       1.220.451           -               -    765.200                -      3.447.828       67.040         2.027.379          54.104      (278.203)               -            231           -              -    8.554.030         6.840 8..560.870
               Changes within the period
      IV.      Increase/decrease generated by merger                                                         -               -          -               -              -            -                -           -                 -               -             -               -               -          -              -             -              -          -
      V.       Valuation changes in marketable securities                                                    -               -          -               -              -            -                -           -                 -               -      685.066                -               -          -              -      685.066             19     685.085
      VI.      Hedging funds (effective portion)                                                             -               -          -               -              -            -                -           -                 -               -             -               -               -          -              -             -              -          -
      6.1      Cash-flow hedge                                                                               -               -          -               -              -            -                -           -                 -               -             -               -               -          -              -             -              -           -
      6.2      Hedges for investment made in foreign countries                                               -               -          -               -              -            -                -           -                 -               -             -               -               -          -              -             -              -           -
      VII.     Revaluation changes of property and equipment                                                 -               -          -               -              -            -                -           -                 -               -            -                -               -          -              -            -              -           -
      VIII.    Revaluation changes of intangible assets                                                      -               -          -               -              -            -                -           -                 -               -            -                -               -          -              -            -              -           -
      IX.      Bonus shares from investment and associates, subsidiaries and joint
               ventures (business partners).                                                                 -               -          -               -              -            -                -           -                 -               -              -              -               -          -              -              -            -             -
      X.       Foreign exchange differences                                                                  -               -          -               -              -            -                -       (160)                 -               -              -              -               -          -              -          (160)         (31)         (191)
      XI.      Changes after disposal of securities                                                          -               -          -               -              -            -                -           -                 -               -              -              -               -          -              -              -            -             -
      XII.     Changes after reclassification of securities                                                  -               -          -               -              -            -                -           -                 -               -              -              -               -          -              -              -            -             -
      XIII.    Effect of changes in shareholders’ equity of investments and associates to
               bank's shareholders’ equity                                                                   -              -           -               -         139               -           842              -                 -                -           -                -              -           -              -             981     (2.763)      (1.782)
      XIV.     Increase in capital                                                                           -              -           -               -            -              -                -           -                 -                -            -               -              -           -              -               -            -           -
      14.1     Cash                                                                                          -              -           -               -             -             -                -           -                 -                -            -               -               -          -              -                -           -            -
      14.2     From internal resources                                                                       -              -           -               -             -             -                -           -                 -                -            -               -               -          -              -                -           -           -
      XV.      Issuance of share certificates at end of period                                               -              -           -               -            -              -                -           -                 -                -           -                -              -           -              -               -           -            -
      XVI.     Share cancellation profits                                                                    -              -           -               -            -              -                -           -                 -                -           -                -              -           -              -               -           -            -
      XVII.    Adjustment to paid-in capital                                                                 -              -           -               -            -              -                -           -                 -                -           -                -              -           -              -               -           -            -
      XVIII.   Other                                                                                         -              -           -               -            -              -                -           -                 -                -           -                -              -           -              -               -           -            -
      XIX.     Net profit or losses                                                                          -              -           -               -            -              -                -           -       2.642.347                  -           -                -              -           -              -     2.642.347           697 2.643.044
      XX.      Profit distribution                                                                           -              -           -               -     149.613               -     1.509.120              -      (2.027.379)          (18.124)           -                -              -           -              -     (386.770)             - (386.770)
                                                                                                                                                                                                                                                                                                                                                                                                                                                        FOR THE YEAR ENDED 31 DECEMBER 2013




      20.1     Dividends distributed                                                                         -              -           -               -             -             -                -           -                 -       (386.770)             -               -              -           -              -       (386.770)            -   (386.770)
      20.2     Transfers to legal reserves                                                                   -              -           -               -      149.613              -       1.509.120            -                 -      (1.658.733)            -               -              -           -              -               -            -           -
      20.3     Other                                                                                         -              -           -               -             -             -                -           -       (2.027.379)       2.027.379             -               -              -           -              -               -            -           -
               Closing balance                                                                      1.250.000       1.220.451           -               -     914.952               -     4.957.790        66.880        2.642.347           35.980       406.863                -            231           -              -    11.495.494         4.762 11.500.256

               1 January 2013 – 31 December 2013
      I.       Balance at end of prior period                                                       1.250.000       1.220.451           -               -     914.952               -     4.957.790        66.880        2.642.347          35.980        406.863                -            231           -              -    11.495.494        4.762 11.500.256
               Changes within the period
      II.      Increase or decrease generated by merger                                                      -               -          -               -              -            -                -           -                 -               -             -               -              -           -              -             -             -            -
      III.     Valuation changes in marketable securities                                                    -               -          -               -              -            -                -           -                 -               -     (699.201)               -              -           -              -     (699.201)          (85)    (699.286)
      IV.      Hedging Funds (effective portion)                                                             -               -          -               -              -            -                -           -                 -               -             -               -              -           -              -             -             -            -
      4.1      Cash flow hedge                                                                               -               -          -               -              -            -                -           -                 -               -             -               -              -           -              -             -             -            -
      4.2      Hedges for investments made in foreign countries                                              -               -          -               -              -            -                -           -                 -               -             -               -              -           -              -             -             -            -
      V.       Revaluation changes of property and equipment                                                 -               -          -               -              -            -                -           -                 -               -             -               -              -           -              -             -             -            -
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             TÜRKİYE HALK BANKASI A.Ş.




      VI.      Revaluation changes of intangible assets                                                      -               -          -               -              -            -                -           -                 -               -             -               -              -           -              -             -             -            -
                                                                                                                                                                                                                                                                                                                                                                          (Amounts expressed in thousand Turkish Lira (TRY) unless otherwise stated.)




      VII.     Bonus shares from investment and associates, subsidiaries and joint
               ventures (business partners)                                                                  -               -          -               -               -           -                 -          -                 -                -             -              -          1.952           -              -         1.952            -         1.952
      VIII.    Foreign exchange differences                                                                  -               -          -               -               -           -                 -     67.763                 -                -         7.669              -              -           -              -        75.432          346        75.778
      IX.      Changes after disposal of securities                                                          -               -          -               -               -           -                 -          -                 -                -             -              -              -           -              -             -            -             -
      X.       Changes after reclassification of securities                                                  -               -          -               -               -           -                 -          -                 -                -             -              -              -           -              -             -            -             -
      XI.      Effect of changes in shareholders’ equity of investments and associates to
               bank's shareholders’ equity                                                                   -              -     39.009                -          (594)            -          (8.689)           -                -                -             -               -               -          -              -        29.726       147.933       177.659
      XII.     Increase in capital                                                                           -              -           -               -               -           -                -           -                -                -             -               -               -          -              -              -             -             -
      12.1     Cash                                                                                          -               -          -               -               -           -                 -          -                -                -             -               -               -          -              -              -             -             -
      12.2     From internal resources                                                                       -               -          -               -               -           -                 -          -                -                -             -               -               -          -              -              -             -             -
      XIII.    Issuance of share certificates at end of period                                               -              -           -               -               -           -                -           -                -                -             -               -              -           -              -              -             -             -
                                                                                                                                                                                                                                                                                                                                                                                                                                                        CONSOLIDATED STATEMENT OF CHANGES IN SHAREHOLDERS’ EQUITY




      XIV.     Share cancellation profits                                                                    -              -           -               -               -           -                -           -                -                -             -               -              -           -              -              -             -             -
      XV.      Adjustment to paid-in capital                                                                 -              -           -               -               -           -                -           -                -                -             -               -              -           -              -              -             -             -
      XVI.     Other                                                                                         -              -           -               -               -           -                -     14.760                 -                -             -               -              -           -              -        14.760           (36)       14.724
      XVII.    Net profit or losses                                                                          -              -           -               -               -           -                -           -       2.842.698                 -             -               -              -           -              -    2.842.698         10.027    2.852.725
      XVIII.   Profit distribution                                                                           -              -           -               -      161.588              -      1.889.397             -      (2.642.347)          38.569              -               -              -           -              -     (552.793)              -    (552.793)
      18.1     Dividends distributed                                                                         -              -           -               -               -           -                 -          -                         (552.793)             -               -               -          -              -      (552.793)             -     (552.793)
      18.2     Transfers to legal reserves                                                                   -              -           -               -       172.349             -        1.889.397           -                 -     (2.061.746)             -               -               -          -              -              -             -             -
      18.3     Other                                                                                         -              -           -               -        (10.761)           -                 -          -       (2.642.347)      2.653.108              -               -               -          -              -              -             -             -
               Closing balance                                                                      1.250.000       1.220.451     39.009                -   1.075.946               -     6.838.498       149.403        2.842.698           74.549      (284.669)               -          2.183           -              -   13.208.068       162.947     13.371.015
      *The effects of changes on the share ratio is indicated in consequence of privatization of Halk Gayrimenkul Yatırım Ortaklığı AŞ by a public offering on 15 February 2013




269
                                                                                                   The accompanying notes are an integral part of these consolidated financial statements.

              Financial Information and Assessment                                                       Management and                                                       Review of Operations in 2013                                                     Assessment of the Management                                                                 Corporate Profile
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         Case 1:15-cr-00867-RMB Document 593-23 Filed 01/21/20 Page 271 of 358




                      on Risk Management                                                               Corporate Governance
CaseHALKBANK
      1:15-cr-00867-RMB
             2013 ANNUAL REPORT Document 593-23 Filed 01/21/20 Page 272 of 358

      TÜRKİYE HALK BANKASI A.Ş.
      CONSOLIDATED STATEMENT OF CASH FLOWS
      FOR THE YEAR ENDED 31 DECEMBER 2013
      (Amounts expressed in thousand Turkish Lira (TRY) unless otherwise stated.)


      VI. CONSOLIDATED STATEMENT OF CASH FLOWS
                                                                                                                    Audited          Audited
                                                                                                              Current period     Prior period
                                                                                                  Note    31 December 2013 31 December 2012

      A.       CASH FLOWS FROM BANKING OPERATIONS

      1.1      Operating profit before changes in operating assets and liabilities                                2.683.132         4.078.095

      1.1.1    Interest received                                                                                    8.847.321         9.376.616
      1.1.2    Interest paid                                                                                     (3.596.875)        (4.455.076)
      1.1.3    Dividend received                                                                                           9.718             758
      1.1.4    Fees and commissions received                                                                         1.159.547         1.006.174
      1.1.5    Other income                                                                                            1.113.951        560.961
      1.1.6    Collections from previously written off loans                                                           553.401         480.428
      1.1.7    Cash payments to personnel and service suppliers                                                    (1.187.848)         (918.017)
      1.1.8    Taxes paid                                                                                             (711.373)      (800.795)
      1.1.9    Other                                                                                (1)          (3.504.710)         (1.172.954)

      1.2      Assets and Liabilities Subject to Banking Operations                                              2.688.704         (5.203.576)

      1.2.1    Net decrease in financial assets held for sale                                                           20.562           (9.643)
      1.2.2    Net (increase) decrease in financial assets at fair value through profit or loss                                -               -
      1.2.3    Net (increase) decrease in due from banks and other financial institutions                             (6.000)                  -
      1.2.4    Net (increase) decrease in loans                                                                 (18.988.536)       (9.804.510)
      1.2.5    Net (increase) decrease in other assets                                                             (7.106.341)     (6.546.665)
      1.2.6    Net increase (decrease) in bank deposits                                                             2.614.830          446.329
      1.2.7    Net increase (decrease) in other deposits                                                            17.913.033      13.073.266
      1.2.8    Net increase (decrease) in loans borrowed                                                              7.021.741       1.019.854
      1.2.9    Net increase (decrease) in matured payables                                                                     -               -
      1.2.10   Net increase (decrease) in other liabilities                                         (1)               1.219.415    (3.382.207)

      I.       Net cash provided from banking operations                                                          5.371.836         (1.125.481)

      B.       CASH FLOWS FROM INVESTMENT ACTIVITIES

      II.      Net cash provided from/ (used in) investing activities                                           (5.574.683)            822.769

      2.1      Cash paid for purchase of joint ventures, associates and subsidiaries                                  (13.540)            (31.078)
      2.2      Cash obtained from sale of entities joint ventures, associates and subsidiaries                               -                1.512
      2.3      Fixed assets purchases                                                                              (330.565)            (494.110)
      2.4      Fixed assets sales                                                                                    259.362             242.486
      2.5      Cash paid for purchase of financial assets available for sale                                    (12.045.773)        (4.036.358)
      2.6      Cash obtained from sale of financial assets available for sale                                       7.781.686         4.882.876
      2.7      Cash paid for purchase of investment securities                                                   (5.077.884)          (2.191.545)
      2.8      Cash obtained from sale of investment securities                                                    3.865.533           2.461.322
      2.9      Other                                                                                                  (13.502)            (12.336)

      C.       CASH FLOWS FROM FINANCING ACTIVITIES

      III.     Net cash used in financing activities                                                                829.628         1.294.485

      3.1      Cash obtained from loans borrowed and securities issued                                             3.601.467          2.916.575
      3.2      Cash used for repayment of loans borrowed and securities issued                                  (2.250.000)         (1.235.320)
      3.3      Bonds issued                                                                                                 -                  -
      3.4      Dividends paid                                                                                      (552.793)         (386.770)
      3.5      Payments for finance leases                                                                                  -                  -
      3.6      Other                                                                                                  30.954                   -

      IV.      Effect of change in foreign exchange rate on cash and cash equivalents               (1)             638.106          (521.045)

      V.       Net increase / (decrease) in cash and cash equivalents                                             1.264.887            470.728

      VI.      Cash and cash equivalents at beginning of the period                                 (4)          5.254.694          4.783.966

      VII.     Cash and cash equivalents at end of the period                                       (5)           6.519.581         5.254.694




270                  The accompanying notes are an integral part of these consolidated financial statements.
Case 1:15-cr-00867-RMB Document 593-23 Filed 01/21/20 Page 273 of 358

        TÜRKİYE HALK BANKASI A.Ş.
        STATEMENT OF PROFIT DISTRIBUTION
        FOR THE YEAR ENDED 31 DECEMBER 2013




                                                                                                                                                                  Corporate Profile
        (Amounts expressed in thousand Turkish Lira (TRY) unless otherwise stated.)


        VII. STATEMENT OF PROFIT DISTRIBUTION TABLE(1)
                                                                                                                   Audited          Audited
                                                                                                             Current period     Prior period
                                                                                                         31 December 2013 31 December 2012

        I.       DISTRIBUTION OF CURRENT YEAR PROFIT

        1.1.     Current Period Profit                                                                                3.364.892                   3.329.139
        1.2.     Taxes and Legal Duties Payables (-)                                                                    614.049                    733.928
        1.2.1.   Corporate Tax (Income Tax)                                                                            262.808                    1.021.768




                                                                                                                                                                  Assessment of the Management
        1.2.2.   Withholding Tax                                                                                               -                           -
        1.2.3.   Other Taxes and Duties                                                                                  351.241                 (287.840)

        A.       Net Profit For The Period (1.1-1.2)                                                                2.750.843                   2.595.211

        1.3.     Accumulated Losses (-)                                                                                          -                        -
        1.4.     First Legal Reserves (-)                                                                                        -                 115.370
        1.5.     Other Statutory Reserves (-)                                                                                    -                287.840

        B.       Net Profit Available for Distribution [(A-(1.3+1.4+1.5)]                                           2.750.843                   2.192.001

        1.6.     First Dividend to shareholders (-)                                                                              -                 62.500
        1.6.1.   To Owners of Ordinary Shares                                                                                    -                 62.500
        1.6.2.   To Owners of Privileged Shares                                                                                  -                        -
        1.6.3.   To Owners of Redeemed Shares                                                                                    -                        -
        1.6.4.   To Profit Sharing Bonds                                                                                         -                        -
        1.6.5.   To Holders of Profit and Loss Sharing Certificates                                                              -                        -
        1.7.     Dividends to personnel (-)                                                                                      -                 90.000




                                                                                                                                                                  Review of Operations in 2013
        1.8.     Dividends to Board of Directors (-)                                                                             -                        -
        1.9.     Second Dividend to Shareholders (-)                                                                             -                398.974
        1.9.1.   To Owners of Ordinary Shares                                                                                    -                398.974
        1.9.2.   To Owners of Privileged Shares                                                                                  -                        -
        1.9.3.   To Owners of Redeemed Shares                                                                                    -                        -
        1.9.4.   To Profit Sharing Bonds                                                                                         -                        -
        1.9.5.   To Holders Of Profit And Loss Sharing Certificates                                                              -                        -
        1.10.    Second Legal Reserves (-)                                                                                       -                  48.897
        1.11.    Status Reserves (-)                                                                                             -                        -
        1.12.    Extraordinary Reserves                                                                                          -               1.591.630
        1.13.    Other Reserves                                                                                                  -                        -
        1.14.    Special Funds                                                                                                   -                        -

        II.      Distribution of Reserves

        2.1.     Appropriated Reserves                                                                                           -                            -
        2.2.     Second Legal Reserves (-)                                                                                       -                            -
        2.3.     Dividends to Shareholders (-)                                                                                   -                            -
        2.3.1.   To Owners of Ordinary Shares                                                                                    -                            -
                                                                                                                                                                  Corporate Governance




        2.3.2.   To Owners of Privileged Shares                                                                                  -                            -
                                                                                                                                                                    Management and




        2.3.3.   To Owners of Redeemed Shares                                                                                    -                            -
        2.3.4.   To Profit Sharing Bonds                                                                                         -                            -
        2.3.5.   To Holders of Profit and Loss Sharing Certificates                                                              -                            -
        2.4.     Dividends to Personnel (-)                                                                                      -                            -
        2.5.     Dividends to Board of Directors (-)                                                                             -                            -

        III.     Earnings per Share

        3.1.     To Owners of Ordinary Shares                                                                            2,2007                    2,0762
        3.2.     To Owners of Ordinary Shares (%)                                                                        %220,1                    %207,6
        3.3.     To Owners of Privileged Shares                                                                                -                         -
        3.4.     To Owners of Privileged Shares (%)                                                                            -                         -
                                                                                                                                                                  Financial Information and Assessment




        IV.      Dividend per Share

        4.1.     To Owners of Ordinary Shares                                                                                    -                 0,3692
                                                                                                                                                                          on Risk Management




        4.2.     To Owners of Ordinary Shares (%)                                                                                -                 %36,92
        4.3.     To Owners of Privileged Shares                                                                                  -                       -
        4.4.     To Owners of Privileged Shares (%)                                                                              -                       -
        (1)
            Due to regulations in Turkey, profit is not distributed over consolidated figures. Therefore, above table only includes the profit distribution
        of the Parent Bank. Profit distribution decisions are only made by Parent Bank’s general assembly. General assembly has not been held yet
        as of the date when the Parent Bank’s financial statements are formed.




                    The accompanying notes are an integral part of these consolidated financial statements.                                              271
CaseHALKBANK
      1:15-cr-00867-RMB
             2013 ANNUAL REPORT Document 593-23 Filed 01/21/20 Page 274 of 358

      TÜRKİYE HALK BANKASI A.Ş.
      NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS
      FOR THE YEAR ENDED 31 DECEMBER 2013
      (Amounts expressed in thousand Turkish Lira (TRY) unless otherwise stated.)


      SECTION III: EXPLANATIONS ON CONSOLIDATED ACCOUNTING POLICIES

      I. BASIS OF PRESENTATION

      The consolidated financial statements, related notes and explanations in this report are prepared in
      accordance with the Turkish Accounting Standards (“TAS”), Turkish Financial Reporting Standards (“TFRS”),
      Communiqué on “Banks’ Accounting Practice and Maintaining Documents” and other communiqués
      and interpretations of Banking Regulation and Supervision Agency (“BRSA”) on accounting and financial
      reporting.

      Accounting policies applied and valuation methods used in the preparation of the consolidated financial
      statements are expressed in detail below.

      Additional paragraph for convenience translation to English
      The differences between accounting principles, as described in the preceding paragraphs, and the
      accounting principles generally accepted in countries, in which the accompanying financial statements are
      to be distributed, and International Financial Reporting Standards (“IFRS”), may have significant influence
      on the accompanying financial statements. Accordingly, the accompanying financial statements are not
      intended to present the financial position and results of operations in accordance with the accounting
      principles generally accepted in such countries and IFRS.

      II. EXPLANATIONS ON THE STRATEGY OF USE OF FINANCIAL INSTRUMENTS AND FOREIGN
      CURRENCY TRANSACTIONS

      1. The Group’s strategy on financial instruments:
      Due to its historical mission, the Parent Bank focuses on granting loans to Small and Medium Size
      Enterprises (SMEs) and craftsmen besides corporate, commercial and individual segmented firms. In
      addition to the main fund source deposits, the Group can raise funds from foreign borrowing and money
      market borrowing.

      The Group follows the developments in the markets and uses funds raised in most yielding areas. The
      strategies of the Parent Bank are evaluated in the weekly Asset and Liability Committee meetings.

      2. The Group’s explanations on foreign currency transactions:
      In the statutory records of the Group, transactions accounted in foreign currencies (currencies except
      for TRY) are converted into TRY by using the prevailing exchange rates at the transaction dates. Foreign
      currency monetary asset and liability items are converted into TRY by using the prevailing exchange rate
      at the balance sheet date. Non-monetary items in foreign currencies carried at fair value are converted into
      TRY by using the exchange rates at the date of which the fair value is determined. Exchange differences
      arising from the conversions of monetary foreign currency items and collections of foreign currency
      transactions are reflected to the income statement.

      The financial statements of the foreign branches and subsidiaries of the Parent Bank are prepared in the
      currency of the primary economic environment in which the entity operates (functional currency). The
      financial statements of foreign branches and subsidiaries are expressed in TRY which is the functional
      currency of the Group and the presentation currency of the financial statements.

      Assets and liabilities of the foreign branches and subsidiaries of the Parent Bank are converted into TRY by
      using the prevailing exchange rates at the balance sheet date. The foreign branches’ income and expenses
      are converted by at exchange rates at the dates of the transactions. The foreign subsidiaries’ income and
      expenses are converted by average rate of the exchange of the current year.

      III. INFORMATION ABOUT THE ASSOCIATES AND SUBSIDIARIES SUBJECT TO CONSOLIDATION

      1. Basis of consolidation:
      The accompanying consolidated financial statements are prepared in accordance with the communiqué
      on “Preparation of Consolidated Financial Statements of Banks” and the Turkish Accounting Standards are
      applied in the consolidation.

      a. Basis of consolidation of subsidiaries:
      The Parent Bank’s subsidiaries Halk Sigorta AŞ, Halk Hayat Emeklilik AŞ, Halk Yatırım Menkul Değerler AŞ,
      Halk Gayrimenkul Yatırım Ortaklığı AŞ, Halk Finansal Kiralama AŞ, Halk Portföy Yönetimi AŞ, Halk Banka AD,
      Skopje and Halk Faktoring AŞ are included in the scope of consolidation.
272
Case 1:15-cr-00867-RMB Document 593-23 Filed 01/21/20 Page 275 of 358

        TÜRKİYE HALK BANKASI A.Ş.
        NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS
        FOR THE YEAR ENDED 31 DECEMBER 2013




                                                                                                                            Corporate Profile
        (Amounts expressed in thousand Turkish Lira (TRY) unless otherwise stated.)


        A subsidiary is an entity that is controlled by the Parent Bank. Control is the power of the Parent Bank
        to appoint or remove from office the decision-taking majority of members of board of directors through
        direct or indirect possession of the majority of a legal person’s capital irrespective of the requirement
        of owning minimum fifty-one per cent of its capital; or by having control over the majority of the voting
        right as a consequence of holding privileged shares or of agreements with other shareholders although
        not owning the majority of capital.

        Under line-by-line method, the assets, liabilities, income and expenses and off-balance sheet items of
        subsidiaries are combined with the equivalent items of the Parent Bank on a line-by-line basis. The




                                                                                                                            Assessment of the Management
        book value of the Parent Bank’s investment in each subsidiary and the Group’s portion of equity of
        each subsidiary are eliminated. All significant transactions and balances between the Parent Bank and
        its consolidated subsidiaries are eliminated reciprocally. Minority interests in the net income and in
        the equity of consolidated subsidiaries are calculated separately from the Group’s net income and the
        Group’s shareholders’ equity. Minority interests are identified separately in the balance sheet and in the
        income statement.

        In preparing the consolidated financial statements, if a subsidiary uses accounting policies other
        than those adapted by the Parent Bank, appropriate adjustments are made to subsidiaries’ financial
        statements. There is no item that a different accounting policy is applied.

        b. Basis of consolidation of associates:
        Demir-Halkbank NV (“Demir Halk Bank”) and Kobi Girişim Sermayesi Yatırım Ortaklığı AŞ, which are
        qualified as investments in associates, are presented in the accompanying financial statements based
        on the equity method of accounting. An associate is a partnership in whose capital the Parent Bank




                                                                                                                            Review of Operations in 2013
        participates and over which it has a significant influence but no control, established at home and abroad.

        Significant influence is the power to participate in the financial and operating policy of the investee. If
        the Parent Bank holds ten percent or more of the voting power of the associate, it is presumed that
        the Parent Bank has significant influence unless otherwise demonstrated. A substantial or majority
        ownership by another investor does not necessarily preclude an investor from having significant
        influence.

        Qualified share is the share that directly or indirectly constitute ten percent of an entity’s capital or
        voting rights and irrespective of this requirement, possession of privileged shares giving right to appoint
        members of board of directors.

        Equity method is an accounting method of associates by which book value of the associate is increased
        or decreased due to changes in the Parent Bank’s share in the associates’ equity and dividends received
        from associate is deducted from the share of Bank calculated as explained above.
                                                                                                                            Corporate Governance
                                                                                                                              Management and




        Accounting principles used by Demir Halkbank NV and Kobi Girişim Sermayesi AŞ which is a
        consolidated associate by the equity method of accounting, has the same accounting principles of the
        Parent Bank.

        c. Basis of consolidation of joint ventures:

        The Parent Bank does not have any joint ventures.

        d. Principles applied during share transfer, merger and acquisition:
                                                                                                                            Financial Information and Assessment




        Accounting for business combinations
        From 1 January 2010 the Group will apply IFRS 3 Business Combinations (2008) in accounting for
        business combinations. Business Combinations that occurred before 1 January 2010 had not been
                                                                                                                                    on Risk Management




        restated and the accounting policies applicable to those acquisitions are set out below. The new
        accounting policy in respect of business combinations is as follows.

        Business combinations are accounted for using the acquisition method as at the acquisition date, which
        is the date on which control is transferred to the Group. Control is the power to govern the financial and
        operating policies of an entity so as to obtain benefits from its activities. In assessing control, the Group
        takes into consideration potential voting rights that currently are exercisable.



                                                                                                                      273
CaseHALKBANK
      1:15-cr-00867-RMB
             2013 ANNUAL REPORT Document 593-23 Filed 01/21/20 Page 276 of 358

      TÜRKİYE HALK BANKASI A.Ş.
      NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS
      FOR THE YEAR ENDED 31 DECEMBER 2013
      (Amounts expressed in thousand Turkish Lira (TRY) unless otherwise stated.)


      Acquisitions on or after 1 January 2010

      The Group measures goodwill at the acquisition date as the total of:

      s UIFGBJSWBMVFPGUIFDPOTJEFSBUJPOUSBOTGFSSFEQMVT
      s UIFSFDPHOJTFEBNPVOUPGBOZOPODPOUSPMMJOHJOUFSFTUJOUIFBDRVJSFFQMVTJGUIFCVTJOFTTDPNCJOBUJPO
         is achieved in stages, the fair value of the existing equity interest in the acquire; less
      s UIFOFUSFDPHOJTFEBNPVOU HFOFSBMMZGBJSWBMVF PGUIFJEFOUJŢJBCMFBTTFUTBDRVJSFEBOEMJBCJMJUJFT
         assumed.

      When this total is negative, a bargain purchase gain is recognized immediately in profit or loss.

      The consideration transferred does not include amounts related to the settlement of pre-existing
      relationships. Such amounts are generally recognized in profit or loss.

      The Group elects on a transaction-by-transaction basis whether to measure non-controlling interest at
      its fair value, or at its proportionate share of the recognised amount of the identifiable net assets, at the
      acquisition date.

      Costs related to the acquisition, other than those associated with the issue of debt or equity securities, that
      the Group incurs in connection with a business combination are expensed as incurred. Any contingent
      consideration payable is recognised at fair value at the acquisition date. If the contingent consideration is
      classified as equity, it is not remeasured and settlement is accounted for within equity.

      Otherwise, subsequent changes to the fair value of the contingent consideration are recognized in profit or
      loss. When share-based payment awards (replacement awards) are required to be exchanged for awards
      held by the acquirer’s employees (acquirer’s awards) and relate to past services, then all or a portion of the
      amount of the acquirer’s replacement awards is included in measuring the consideration transferred in the
      business combination. This determination is based on the market-based value of the replacement awards
      compared with the market-based value of the acquirer’s awards and the extent to which the replacement
      awards relate to past and/or future service.

      Acquisitions before 1 January 2010

      For acquisitions before 1 January 2010, goodwill represents the excess of the cost of the acquisition over
      the Group’s interest in the recognised amount (generally fair value) of the identifiable assets, liabilities
      and contingent liabilities of the acquire. When the excess was negative, a bargain purchase gain was
      recognized immediately in profit or loss.

      Transaction costs, other than those associated with the issue of debt or equity securities, that the Group
      incurred in connection with business combinations were capitalized as part of the cost of the acquisitions.

      IV. EXPLANATIONS ON FORWARD AND OPTION CONTRACTS AND DERIVATIVE INSTRUMENTS

      Derivative transactions of the Group consist of foreign currency and interest rate swaps, forwards and
      credit default swaps. The Group has no derivative instruments decomposed from the main contract.

      Derivative financial instruments are recorded at fair value as of the contract date and valued at fair value in
      the following reporting periods. Although some derivative transactions are qualified as economical hedging
      items, they do not meet all the definition requirements of hedge accounting items. Therefore, under the
      Turkish Accounting Standard No: 39 “Financial Instruments: Recognition and Measurement” (TAS 39), these
      derivative instruments are recognized as held for trading and gains and losses of these instruments are
      associated with statement of income.

      V. INTEREST INCOME AND EXPENSES

      Interest income and expenses are recognized on an accrual basis using the effective interest method
      (the rate that equals the future cash flows of a financial asset or liability to its present net book value) in
      conformity with TAS 39 “Financial Instruments: Recognition and Measurement”.

      In accordance with the related legislation, realized and unrealized interest accruals of the non-performing
      loans are reversed and interest income related to these loans are recorded as an interest income only
      when they are collected.

      VI. FEES AND COMMISSION INCOME AND EXPENSES

      Banking service income is recorded in the income in the period when they are collected. Prepaid fees
      and commission income obtained from cash and non-cash loans are recorded in the related period by
      using discounting method with internal rate of return according to the loan maturity within the matching
      principle.
274
Case 1:15-cr-00867-RMB Document 593-23 Filed 01/21/20 Page 277 of 358

        TÜRKİYE HALK BANKASI A.Ş.
        NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS
        FOR THE YEAR ENDED 31 DECEMBER 2013




                                                                                                                         Corporate Profile
        (Amounts expressed in thousand Turkish Lira (TRY) unless otherwise stated.)


        Fees and commission expenses on borrowings that are paid to other institutions and incorporations for
        financial liabilities comprise operational costs. This fees and commission expenses are booked under
        prepaid expenses and transferred to expense accounts in the related periods by using the straight
        accrual method according to the financial borrowing maturity within the matching principle.

        VII. EXPLANATIONS AND DISCLOSURES ON FINANCIAL ASSETS

        Financial instruments comprise financial assets, financial liabilities and derivative instruments. The
        financial assets are included in the balance sheet of the Group, if the Group is a legal party of these




                                                                                                                         Assessment of the Management
        financial assets.

        Financial assets mainly constitute the majority of the commercial activities and operations of the Group.
        These instruments have the ability to expose, affect and diminish the risks of liquidity, credit and interest
        in the financial statements.

        Fair value is the amount for which an asset could be exchanged or a liability could be settled, between
        knowledgeable willing parties in an arm’s length transaction. Market value is the amount obtainable from
        the sale or payable on the acquisition of a financial instrument in an active market, if one exists.

        The estimated fair values of financial assets have been determined by the Group using the available
        market information and appropriate valuation methodologies. However, judgment is necessarily
        required to interpret market data to develop the estimated fair value. Hence, estimations presented
        in this report may not be same with the prices in the current market conditions in the case of assets
        disposals. Book values of some financial assets (which equals to their costs) are assumed to approximate




                                                                                                                         Review of Operations in 2013
        to their fair values due to their short term nature.

        The financial instruments and their valuations methods based on their classification on the financial
        statements are set out below.

        1. Cash and banks
        Cash and bank balances in foreign currencies are valued by using the Bank’s current period end
        exchange rates. The presented values of cash in TRY, foreign currency cash and banks at balance sheet
        are the estimated fair values of these assets.

        2. Financial assets at fair value through profit and loss

        a. Financial assets held for trading
        Financial assets held for trading are financial assets, which are either acquired for generating a profit
        from short-term fluctuations in price or dealer’s margin, or are financial assets included in a portfolio with
                                                                                                                         Corporate Governance




        a pattern of short-term profit taking.
                                                                                                                           Management and




        Financial Assets Held For Trading are presented in the balance sheet with their fair values and are
        subject to valuation at fair values after the initial recognition. Valuation gains or losses are recognized
        in the profit/loss accounts. Interests gained from the retention of held for trading financial assets are
        recognized under the interest income and dividends gained is recognized under the dividend income
        in the income statement. If these assets are disposed of prior to their maturity periods, loss or gain from
        the disposal is recognized in the income statement by using interest income/expense accounts under
        profit/loss from the capital market operations.

        b. Financial assets at fair value through profit and loss
                                                                                                                         Financial Information and Assessment




        Financial assets at fair value through profit and loss represent the financial assets at fair value through
        profit and loss at the initial recognition and those are not obtained for trading purposes. Recognition of
        fair value differences of those assets are similar to the financial asset held for trading.
                                                                                                                                 on Risk Management




        The Group has not any financial assets at fair value through profit and loss as of 31 December 2013 and
        31 December 2012.




                                                                                                                   275
CaseHALKBANK
      1:15-cr-00867-RMB
             2013 ANNUAL REPORT Document 593-23 Filed 01/21/20 Page 278 of 358

      TÜRKİYE HALK BANKASI A.Ş.
      NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS
      FOR THE YEAR ENDED 31 DECEMBER 2013
      (Amounts expressed in thousand Turkish Lira (TRY) unless otherwise stated.)


      3. Investments held to maturity
      Investments held to maturity are the investments, for which there is an intention of holding until maturity
      and the relevant conditions for fulfillment of such intention, including the funding ability, and for which
      there are fixed or determinable payments with fixed maturity; and which are recognized at fair value at
      initial recognition. Investments held to maturity with the initial recognition at fair value including transaction
      costs are subject to valuation with their discounted cost value by using the internal rate of return method
      less provision for any impairment, if any. Interest income from investments held to maturity is recognized
      in the income statement as an interest income. There are no financial assets that are classified by the
      Group as investments held to maturity; however, they cannot be classified under this classification for two
      years for not satisfying the requirements of the related classification.

      4. Financial assets available for sale
      Financial assets available for sale represent non-derivative financial assets other than the bank loans and
      receivables, investments held to maturity and financial assets at fair value through profit and loss. Initial
      recognition and subsequent valuation of financial assets available for sale are performed based on the fair
      value including transaction costs. The amount arising from the difference between cost and amortized
      value is recognized through income statement by using the internal rate of return. If a price does not occur
      in an active market, fair value cannot be reliably determined and “Amortized Value” is determined as the
      fair value using the internal rate of return. Unrealized gains and losses arising from changes in fair value of
      the financial assets available for sale are not recognized in the income statement, they are recognized in
      the “Marketable Securities Revaluation Fund” until the disposal, sale, redemption or incurring loss of those
      assets. Fair value differences accounted under equity arising from the application of fair value are reflected
      to the income statement when these assets are sold or when the valuation difference is collected.

      5. Loans and receivables
      Loans and receivables represent unquoted financial assets in an active market that provide money, goods
      or services to the debtor with fixed or determinable payments.

      Loans and receivables are initially recognized with their fair values including settlement costs and carried at
      their amortized costs calculated using the internal rate of return at the subsequent recognition. Transaction
      fees, dues and other expenses paid for loan guarantees are recognized under the profit and loss accounts.

      Consumer and corporate cash loans are recognized under the accounts specified by the Uniform Chart of
      Accounts and Explanations with their original balances based on their context.

      Foreign currency indexed consumer and corporate loans are followed at TRY accounts after converting
      into TRY by using the opening exchange rates. At the subsequent periods, increases and decreases
      in the loan capital are recognized under the foreign currency income and expense accounts in the
      income statement depending on foreign currency rates being higher or lower than opening date rates.
      Repayments are calculated using the exchange rates at the repayment dates and exchange differences are
      recognized under the foreign currency income and expense accounts in the income statement.

      Non-performing loans are classified in accordance with the regulation on “Methods and Principles for the
      Determination of Loans and Other Receivables to be Reserved for and Allocation of Reserves” published
      in the Official Gazette No: 26333 dated 1 November 2006 and amended with the regulation published in
      the Official Gazette No: 28418 dated last 21 September 2012 and specific provisions are allocated for those
      loans. Specific provisions are reflected to “820/821 Provisions and Impairment Expenses 82000/82100
      Specific Provisions Expenses” account. Provisions released in same year are recognized as a credit
      movement under the “Provision Expenses”, released portion of the previous period provisions are
      recognized under the “Other Operating Income” account.

      VIII. EXPLANATIONS ON IMPAIRMENT OF FINANCIAL ASSETS

      At each balance sheet date, the Group reviews the carrying amounts of its financial asset or group of
      financial assets whether there is an objective indication that those assets have suffered an impairment loss.
      If such indication exists, the Group determines the related impairment amount.




276
Case 1:15-cr-00867-RMB Document 593-23 Filed 01/21/20 Page 279 of 358

        TÜRKİYE HALK BANKASI A.Ş.
        NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS
        FOR THE YEAR ENDED 31 DECEMBER 2013




                                                                                                                             Corporate Profile
        (Amounts expressed in thousand Turkish Lira (TRY) unless otherwise stated.)


        A financial asset or a group of financial assets is subject to impairment loss only if there is an objective
        indication that the occurrence of one or more than one event (“loss event”) subsequent to the initial
        recognition of that asset has an effect on the reliable estimate of the expected future cash flows of
        the related financial asset and asset group. Irrespective of their high probability of incurrence, future
        expected losses are not recognized.

        Impairment losses attributable to the investments held to maturity are measured as the difference
        between the present values of estimated future cash flows discounted using the original interest rate
        of financial asset and the book value of asset. The related difference is recognized as a loss and it




                                                                                                                             Assessment of the Management
        decreases the book value of the financial asset. At subsequent periods, if the impairment loss amount
        decreases, impairment loss recognized is reversed.

        When a decline occurs in the fair values of the “financial assets available for sale” of which value
        decreases and increases are recognized in equity, the accumulated profit/loss that had been recognized
        directly in equity is transferred from equity to period profit or loss. If, in a subsequent period, the fair
        value of the related asset increases, the impairment loss is reversed, with the amount of the reversal
        recognized in profit or loss.

        For loans and receivables; the Parent Bank’s management performs consistent loan portfolio reviews
        and if any doubts on the collectability of the loans arise, the related loans are classified in accordance
        with legislation on “Determining the Nature of Loans and Receivables and Principles and Procedures
        on the Allocation of Loan and Receivable Provisions (“Communiqué”)” published in the Official Gazette
        numbered 26333 and dated 1 November 2006. The Bank does not limit the provision amount for
        the non-performing loans recognized before 1 January 2008 with the minimum rates defined in the




                                                                                                                             Review of Operations in 2013
        related regulation and allocates specific provision for such loan amounts in full and they are recognized
        in the statement of income. Bank sets specific provision for non-performing loans recognized after
        1 January 2008 through deducting the collateral amount, calculated in accordance with the related
        coefficient rates defined in the Article 10 of the related legislation, from the follow-up amount and setting
        100% provision for the outstanding follow-up risk amount excluding the surety ship type of collaterals
        defined in the Article 9 of the related legislation. Unindemnified non-cash loans extended to follow-up
        entities are added to the follow-up risk amount after conversion by credit conversion rates defined in
        the Communiqué. The Bank sets 100% provision for the outstanding follow-up risk amount, that are
        calculated by deducting the collateral amount, and calculated in accordance with the related coefficient
        rates defined in the Article 10 of the related legislation. Collections made related to those loans are offset
        against the capital and interest collections are recognized under the “Interest Received from Non-
        performing Loans” item of the income statement.

        Other than specific allowances, the Bank provides “general allowances” for loan and other receivables
        classified in accordance with the Regulation on Identification of and Provision against Non-Performing
                                                                                                                             Corporate Governance




        Loans and Other Receivables. The Bank is providing 1% general allowance for cash loans and other
                                                                                                                               Management and




        receivables; 0.2% general allowances for non-cash loans. In accordance with the communiqué “The
        change in the Determining the Nature of Loans and Receivables and Principles and Procedures
        on the Allocation of Loan and Receivable Provisions” published on 28 May 2011 No: 27947 Official
        Gazette, banks are able to change the terms of the payment plans of their loans and other receivables
        monitored under standard and other receivables group given that those loans and receivables qualify
        for the prerequisites. However, if the changes made extend the initial payment plan, a general provision
        allocated accordingly with the related loans and other receivables given that it is no less than the 5
        times of the predetermined ratio and for loans and other receivables followed under close monitoring
        provision cannot fall below 2,5 times of the designated ratio.
                                                                                                                             Financial Information and Assessment




        In accordance with the communiqué “The Change in the Determining the Nature of Loans and
        Receivables and Principles and Procedures on the Allocation of Loan and Receivable Provisions”
        published on 18 June 2011 No: 27968 Official Gazette, the Parent Bank applies general provision ratios
                                                                                                                                     on Risk Management




        as 4% for all consumer loans in first group and 8% for all consumer loans in second group respectively
        except for real estate and automobile loans in both groups.

        In accordance with the communiqué “The Change in the Determining the Nature of Loans and
        Receivables and Principles and Procedures on the Allocation of Loan and Receivable Provisions”
        published on 21 September 2012 No: 28418 Official Gazette, as of the recent month end prior to the
        effective date of the Communiqué, the Bank will provide the differences in general allowances for cash
        loans, close monitoring loans, letters of guarantees, bill guarantees and sureties and other non-cash
        loans with the rates stated in the first paragraph of Article 7 of the Communiqué until 31 December 2015.

                                                                                                                       277
CaseHALKBANK
      1:15-cr-00867-RMB
             2013 ANNUAL REPORT Document 593-23 Filed 01/21/20 Page 280 of 358

      TÜRKİYE HALK BANKASI A.Ş.
      NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS
      FOR THE YEAR ENDED 31 DECEMBER 2013
      (Amounts expressed in thousand Turkish Lira (TRY) unless otherwise stated.)


      In accordance with the communiqué “The Change in the Determining the Nature of Loans and
      Receivables and Principles and Procedures on the Allocation of Loan and Receivable Provisions” published
      on 8 October 2013 No: 28789 Official Gazette, as of the recent month end prior to the effective date of
      the Communiqué, the Bank will provide the differences in general allowances for all consumer loans
      except for real estate loans in both groups with the rates stated in the second paragraph of Article 7 of the
      Communiqué until 31 December 2015.

      IX. OFFSETTING FINANCIAL ASSETS AND LIABILITIES

      A financial asset and a financial liability shall be offset and the net amount shall be presented in the balance
      sheet only when a party currently has a legally enforceable right to set off the recognized amounts or
      intends either to settle on a net basis or to realize the asset and settle the liability simultaneously.

      X. EXPLANATIONS ON SALES AND REPURCHASE AGREEMENTS (REPOS) AND
      TRANSACTIONS ON SECURITIES LOANED

      Marketable securities subject to repurchase agreements are classified under “Available for Sale Financial
      Assets” or “Held to Maturity Investments” in the Group’s portfolio and they are valued according to the
      valuation principles of the related portfolios.

      Funds obtained from the repurchase agreements are recognized under “Funds from Repurchase
      Transactions” account in liabilities. For the difference between the sale and repurchase prices determined
      by the repo agreements for the period; expense accrual is calculated using the internal rate of return
      method.

      Reverse repo transactions are recognized under the “Receivables from Reverse Repo Transactions”
      account. For the difference between the purchase and resale prices determined by the reverse repo
      agreements for the period; income accrual is calculated using the internal rate of return method.

      XI. EXPLANATIONS ON ASSETS HELD FOR SALE AND DISCONTINUED OPERATIONS

      Assets that meet the criteria to be classified as held for sale are measured at the lower of its carrying
      amount and fair value less costs to sell. Depreciation of such assets is ceased and they are presented
      separately in the balance sheet. In order to classify a tangible fixed asset as held for sale, the asset (or the
      disposal group) should be available for an immediate sale in its present condition subject to the terms
      of any regular sales of such assets (or such disposal groups) and the sale should be highly probable. For
      a highly probable sale, the appropriate level of management must be committed to a plan to sell the
      asset (or the disposal group), and an active programme to complete the plan should be initiated to locate
      a customer. Also, the asset (or the disposal group) should have an active market sale value, which is a
      reasonable value in relation to its current fair value. Events or circumstances may extend the completion of
      the sale more than one year. Such assets are still classified as held for sale if there is sufficient evidence that
      the delay in the sale process is due to the events and circumstances occurred beyond the control of the
      entity or the entity remains committed to its plan to sell the asset (or disposal group).

      A discontinued operation is a component of a bank that either has been disposed of, or is classified as
      held for sale. Gains or losses relating to discontinued operations are presented separately in the income
      statement.

      XII. EXPLANATIONS ON GOODWILL AND OTHER INTANGIBLE ASSETS

      As at the balance sheet date, there is no goodwill recorded in the consolidated balance sheet of the Group.

      Intangible assets that are purchased prior to 1 January 2005 are carried at their restated historical costs
      and intangible assets that are purchased in the subsequent periods are carried at their historical cost, less
      any accumulated amortization and any impairment losses. Intangible assets are amortized by using the
      straight line method based on their useful lives. Amortization method and period are assessed periodically
      at the end of each year. Intangible assets consist of software expenses and they are amortized by using
      the straight line method over 5 years. There is no significant change in the accounting estimates expected
      or to be expected having a significant effect on the amortization method, amortization period or residual
      value.



278
Case 1:15-cr-00867-RMB Document 593-23 Filed 01/21/20 Page 281 of 358

        TÜRKİYE HALK BANKASI A.Ş.
        NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS
        FOR THE YEAR ENDED 31 DECEMBER 2013




                                                                                                                           Corporate Profile
        (Amounts expressed in thousand Turkish Lira (TRY) unless otherwise stated.)


        XIII. EXPLANATIONS ON PROPERTY, PLANT AND EQUIPMENT

        Property, plant and equipment that are purchased prior to 1 January 2005 are carried at their 31 December
        2004 dated restated costs and property, plant and equipment that are purchased in the subsequent
        periods are carried at cost, less any accumulated depreciation and any impairment losses. Property, plant
        and equipment are amortized by using the straight line method during their useful lives. Gain or loss
        arising from the disposal or retirement of an item of property, plant and equipment is determined as the
        difference between the sales proceeds and the carrying amount of that asset and is recognized in profit or
        loss. Leasehold improvements are depreciated over the lease period by straight line method.




                                                                                                                           Assessment of the Management
        Ordinary maintenance and repair expenses of property, plant and equipment items are recognized as
        expenses.

        Estimated useful lives of property, plant and equipment are as follows:

                                                            Estimated useful lives (Year)           Depreciation rate
        Buildings                                                                         50                        %2
        Safe-deposit boxes                                                                50                        %2
        Other movable properties                                                        2-25                    % 4-50
        Assets held under financial leases                                               4-5                   % 20-25

        Leasehold improvements are depreciated over the lower of the periods of the respective leases and




                                                                                                                           Review of Operations in 2013
        useful lives, on a straight-line basis. In any case useful life cannot exceed the lease period. If the duration
        of lease agreement is not determined or longer than five years, amortization duration is considered as
        five years.

        There is no change in accounting estimates that is expected to have significant effect in current period
        and subsequent periods.

        There are no mortgages, pledges or similar in cumbrances designated for the property, plant and
        equipment.

        XIV. EXPLANATIONS ON INVESTMENT PROPERTIES

        Investment properties are kind of property which is held by the Group to earn rent.

        These are listed in the attached consolidated financial statements at acquisition costs less accumulated
                                                                                                                           Corporate Governance



        amortization and impairment provisions. The accounting policies mentioned for tangible assets are also
                                                                                                                             Management and




        valid for investment properties.

        XV. EXPLANATIONS ON LEASING TRANSACTIONS

        Assets acquired under financial leases are carried at the lower of their fair values or amortized value of
        the lease payments. Leasing payables are recognized as liabilities in the balance sheet while the interest
        payable portions of the payables are recognized as a deferred amount of interest. Assets held under
        financial leases are recognized under the property, plant and equipment (movable properties) account
        and are depreciated by using the straight line method.

        In the cases of the Group is renter, at the beginning of the lease operation the value of assets held
                                                                                                                           Financial Information and Assessment




        under financial leases are recognized as financial lease receivables in the balance sheet. Interest income
        obtained by the difference between total financial lease receivables and investment value of assets held
        under financial leases is recorded in the income statement by distributing the receivables in the related
                                                                                                                                   on Risk Management




        accounting period with the constant interest rate. The interest income which is not accrued in the
        related period, is recognized in the account of unaccrued interest income.

        Operational lease transactions are recognized in line with the related agreement on an accrual basis.




                                                                                                                     279
CaseHALKBANK
      1:15-cr-00867-RMB
             2013 ANNUAL REPORT Document 593-23 Filed 01/21/20 Page 282 of 358

      TÜRKİYE HALK BANKASI A.Ş.
      NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS
      FOR THE YEAR ENDED 31 DECEMBER 2013
      (Amounts expressed in thousand Turkish Lira (TRY) unless otherwise stated.)


      XVI. EXPLANATIONS ON INSURANCE TECHNICAL INCOME AND EXPENSE

      Insurance premium income is obtained subsequent the share of reinsurers in policy income is diminished.

      Claims are recorded in expense as they are reported. Outstanding loss provisions are recognized for the
      claims reported but not paid yet and for the claims that incurred but not reported. Reinsurers’ share of
      claims paid and outstanding loss are offset in these provisions.

      XVII. EXPLANATIONS ON INSURANCE TECHNICAL PROVISIONS

      According to the current insurance regulation, insurance companies should recognize provisions for
      unearned premium claims, unexpired risk reserves, provision for outstanding claims, life-mathematical
      provisions and equalization provisions.

      The provision for unearned premiums consists of the gross overlapping portion of accrued premiums for
      insurance contracts that are in effect to the subsequent period or periods of balance sheet date on a daily
      basis without a commission or any other discount.

      In case the expected loss premium ratio is over 95%, the unexpired risk reserves are recognized for the
      branches specified by the Undersecretariat of Treasury. For each branch, the amount found by multiplying
      the ratio exceeding 95% by the net unearned premium provision is recognized in the financial statements
      as net unexpired risk reserve; and the amount found by multiplying the ratio exceeding 95% by the gross
      unearned premium provision is recognized as gross unexpired risk reserve. The difference between the
      gross and the net amounts is considered as the share of the reinsurer.

      Claim provision is recognized for the accrued claims which are not paid in the current period or in the prior
      periods or for the claims realized with the expected costs but not reported.

      Mathematical provision is recognized in order to meet the requirements of policyholders and beneficiaries
      for long-time life, health and personal accident insurance contracts on actuarial bases.

      Equalization provision is recognized in order to balance the fluctuations in the claim ratios.

      Effective 1 January 2005, the Group’s insurance subsidiaries adopted TFRS 4, Insurance Contracts (“TFRS
      4”). TFRS 4 represents the completion of phase I and is a transitional standard until the recognition and
      measurement of insurance contracts has more fully addressed. TFRS 4 requires that all contracts issued by
      insurance companies be classified as either insurance contracts or investment contracts.

      Insurance risk is defined as risk, other than financial risk, transferred from the holder of a contract to the
      issuer. TFRS 4 permits a company to continue with its previously adopted accounting policies with regard
      to recognition and measurement of insurance contracts. Only in case of presentation of more reliable
      figures a change in accounting policy shall be carried out. Contracts issued by insurance companies
      without significant insurance risk are considered investment contracts. Investment contracts are
      accounted for in accordance with TAS 39 revised.

      Insurance companies of the Group cede premium and risks in the normal course of business in order
      to limit the potential for losses arising from risks accepted. Insurance premiums ceded to reinsurers on
      contracts that are deemed to transfer significant insurance risk are recognized as an expense in a manner
      that is consistent with the recognition of insurance premium revenue arising from the underlying risks
      being protected.

      Costs which vary and are directly associated with the acquisition of insurance and reinsurance contracts
      including brokerage, commissions, underwriting expenses and other acquisition costs are deferred and
      amortized over the period of contract, consistent with the earning of premium.

      In conformity with TFRS 4, at each balance sheet date, liability adequacy tests are performed to ensure the
      adequacy of the insurance contract liabilities net of related Deferred Acquisition Costs (DAC) and premiums
      receivable. Investment income from the assets backing the liabilities is taken into account in calculating the
      provision. Any deficiency, if there is, is immediately charged to the income statement initially by writing off
      DAC and by subsequently establishing a provision for losses arising from liability adequacy tests. Any DAC
      written off as a result of this test cannot subsequently be reinstated.


280
Case 1:15-cr-00867-RMB Document 593-23 Filed 01/21/20 Page 283 of 358

        TÜRKİYE HALK BANKASI A.Ş.
        NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS
        FOR THE YEAR ENDED 31 DECEMBER 2013




                                                                                                                            Corporate Profile
        (Amounts expressed in thousand Turkish Lira (TRY) unless otherwise stated.)


        XVIII. EXPLANATIONS ON PROVISIONS AND CONTINGENT LIABILITIES

        Provision and contingent liabilities are accounted in conformity with TAS 37 “Provisions, Contingent
        Liabilities and Contingent Assets”.

        In the financial statements, a provision is made for an existing commitment resulted from past events
        if it is probable that the commitment will be settled and a reliable estimate can be made of the amount
        of the obligation. Provisions are calculated based on the best estimates of the Group’s management on
        the expenses to incur as of the balance sheet date and, if material, such expenses are discounted for




                                                                                                                            Assessment of the Management
        their present values. If the amount is not reliably estimated and there is no probability of cash outflow
        from the Group to settle the liability, the related liability is considered as “contingent” and disclosed in the
        notes to the financial statements.

        XIX. EXPLANATIONS ON EMPLOYEE BENEFIT LIABILITIES

        Employee benefits liabilities are recognized in accordance with the Turkish Accounting Standard No: 19
        “Employee Benefits”. According to related legislation and union contracts, the Parent Bank is required to
        make lump sum retirement payments to employees who has completed one year of service, is called
        up for military service, dies, resigns, retires or whose employment is terminated without due cause, or
        for female employees; who resigns subsequent to her marriage within one year. The Group provides
        provision by estimating the present value of the future retirement pay liability. The retirement pay
        provision of the Parent Bank has been determined by the actuarial report of an independent valuation
        company. As of 1 January 2013, actuarial gains and losses are recorded under the shareholders’ equity
        according to the revised TAS 19.




                                                                                                                            Review of Operations in 2013
        T. Halk Bankası Employee Pension Fund, T. Ziraat Bankası and T. Halk Bankası Employee Pension Fund
        Foundations were founded in accordance with the provisional article 20 of the Social Insurance Act
        (SIA) No: 506 and their members include employees of the Parent Bank as well. Provisional article 23
        of the Banking Act No: 5411 requires the Parent Bank’s pension funds founded in the scope of SIA to
        be transferred to the Social Insurance Institution (SII) within 3 years subsequent to the publishing date
        of the act. The procedure and essentials for the transfer were determined by the Council of Ministers’
        decision dated 30 November 2006 and numbered 2006/11345 and accordingly, both pension fund
        foundations would have been transferred to SSI. However, with the decree of the Constitutional Court
        numbered E.2005/139, K.2007/13 and K.2007/33 published in the Official Gazette dated 31 March 2007
        and numbered 26479, the first paragraph of the temporary first article of the provisional article 23 of the
        Banking Act No: 5411 is cancelled and the execution has been ceased starting from the date the decree
        is published.

        After the justified decree related to cancelling the provisional article 23 of the Banking Law was
                                                                                                                            Corporate Governance




        announced by the Constitutional Court on the Official Gazette dated 15 December 2007 and numbered
                                                                                                                              Management and




        26731, Turkish Grand National Assembly started to work on establishing new legal regulations, and after
        it was approved at the General Assembly of the TGNA, the Law numbered 5754 “Emendating Social
        Security and General Health Insurance Act and Certain Laws and Decree Laws”, which was published
        on the Official Gazette dated 8 May 2008 and numbered 26870, came into effect. The new law decrees
        that the contributors of the bank pension funds, the ones who receive salaries or income from these
        funds and their rightful beneficiaries will be transferred to the Social Security Institution and will be
        subject to this Law within 3 years after the release date of the related article, without any need for
        further operation. The three year transfer period can be prolonged for maximum 2 years by the Cabinet
        decision. However related transfer period has been prolonged for 2 years by the Cabinet decision dated.
        14 March 2011, which was published on the Official Gazette dated 9 April 2011 and numbered 27900. In
                                                                                                                            Financial Information and Assessment




        addition, by the Law numbered 6283 “Emendating Social Security and General Health Insurance Act”,
        which was published on the Official Gazette dated 8 March 2012 and numbered 28227, this period of
        2 years has been raised to 4 years. According to the decree of Council of Ministers dated 3 May 2013
                                                                                                                                    on Risk Management




        and numbered 3, which was published on the Gazette on 8 April 2013, the related transfer period was
        prolonged one more year.

        In accordance with the related legislation, as of the transfer date, the income and expenses of the
        transferred funds will be considered by the insurance branches and the cash value of the liabilities
        will be calculated with the actuarial interest rate 9,8%. Moreover, after the transfer to SII, the unfulfilled
        other social rights and payments existed in the settlement deeds of the subjected pension funds of the
        transferred participants, members or the rightful owners will be continued to be fulfilled by the employer
        entities of the funds and its participants. Based on the results of the actuarial report prepared as of 31
        December 2013 and 31 December 2012, no technical deficit has been reported.
                                                                                                                      281
CaseHALKBANK
      1:15-cr-00867-RMB
             2013 ANNUAL REPORT Document 593-23 Filed 01/21/20 Page 284 of 358

      TÜRKİYE HALK BANKASI A.Ş.
      NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS
      FOR THE YEAR ENDED 31 DECEMBER 2013
      (Amounts expressed in thousand Turkish Lira (TRY) unless otherwise stated.)


      XX. EXPLANATIONS ON TAXATION

      In accordance with the Article 32 of the Corporate Tax Law No: 5520, the corporate tax rate is calculated
      at the rate of 20%. The tax legislation requires advance tax of 20% to be calculated and paid based
      on earnings generated for each quarter. The amounts thus calculated and paid are offset against the
      corporate tax liability for the year. Accrued advance tax as of 31 December 2012 has been paid in April 2013,
      accrued advance tax as of 31 December 2013 has been paid in February 2014.

      Tax expense is the sum of the current tax expense and deferred tax charge. Current year tax liability is
      calculated over taxable profit. Taxable profit is different from the profit in the income statement since
      taxable income or deductible expenses for the following years and non-taxable and non-deductible items
      are excluded. Deferred tax is recognized on differences between the carrying amounts of assets and
      liabilities in the financial statements and the corresponding tax bases used in the computation of taxable
      profit. Deferred tax liabilities are generally recognized for all taxable temporary differences and deferred
      tax assets are recognized to the extent that it is probable that taxable profits will be available against which
      deductible temporary differences can be utilized.

      The carrying amount of a deferred tax asset is reviewed at each balance sheet date. An entity shall reduce
      the carrying amount of a deferred tax asset to the extent that it is no longer probable that sufficient taxable
      profit will be available to allow the benefit of part or all of that deferred tax asset to be utilized.

      Deferred tax is calculated at the tax rates that are expected to apply in the period when the liability is
      settled or the asset realized. Deferred tax is charged or credited to profit or loss, except when it relates to
      items charged or credited directly to equity, in which case the deferred tax is also dealt with in equity.

      Prepaid corporation taxes and corporation tax liabilities are offset as they relate to income taxes levied by
      the same taxation authority on each consolidated entity’s non-consolidated financial statements. Deferred
      tax assets and liabilities are also offset.

      Tax practices in the countries that foreign branches and financial institution operate:

      Turkish Republic of Northern Cyprus (TRNC)
      According to the tax regulations in the Turkish Republic of Northern Cyprus, corporate gains are subject
      to 10% of corporate tax and this taxed amount is subject to 15% of income tax. The tax bases for corporate
      are determined by adding the expenses that cannot be deducted according to TRNC regulations, to
      commercial gains and by subtracting exemptions and deductions from commercial gains. Income tax is
      paid in June, and corporate tax payment is made in two installments, in May and in October. On the other
      hand, withholding tax is paid in TRNC over interest income and similar gains of corporations. The relevant
      withholding tax payments are deducted from the corporate tax-payable. In the case the amount of the
      withholding tax collections is are higher than the corporate tax payable, the difference is deducted from
      income tax payable.

      Bahrain
      Banks in Bahrain are not subject to tax according to the regulations of the country.

      Tax practices for the subsidiaries which are subject to consolidation

      Halk Gayrimenkul Yatırım Ortaklığı AŞ
      The Parent Bank’s subsidiary, Halk Gayrimenkul Yatırım Ortaklığı AŞ, is established in the 2010. Income
      derived from the operations related with the investment properties is exempt from corporate tax in
      accordance with the Article 5/1(d) (4) of the Corporate Tax Law No: 5520. This exemption is also used for
      the accrued advanced tax terms.




282
Case 1:15-cr-00867-RMB Document 593-23 Filed 01/21/20 Page 285 of 358

        TÜRKİYE HALK BANKASI A.Ş.
        NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS
        FOR THE YEAR ENDED 31 DECEMBER 2013




                                                                                                                        Corporate Profile
        (Amounts expressed in thousand Turkish Lira (TRY) unless otherwise stated.)


        Halk Banka AD Skopje
        The Parent Bank’s newly acquired subsidiary in 2011 Halk Banka AD, Skopje is subject to tax regulations
        in the Republic of Macedonia. A new tax regime had become effective according which the base for
        income tax computation had been shifted from the profit before taxes to the income “distribution”
        concept in the Republic of Macedonia.

        “Distributions” are split into two components:

        s5BYPOBOZEJWJEFOEEJTUSJCVUJPOnJFUIFUBYCBTFJTUIFEJWJEFOEQBJE




                                                                                                                        Assessment of the Management
        s5BYPOOPOEFEVDUBCMFJUFNTnJFUIFUBYCBTFJTUIFOPOEFEVDUBCMFJUFNTTQFDJŢJFEJOUIFUBY
        rulebook less any allowable tax credits. The tax on non deductable items is paid each month in monthly
        advance installments based on the previous fiscal year computation of such non deductable differences.
        At year end a final tax computation is prepared with a final tax settlement.

        As such, the new income tax regime provokes certain implications on the presentation of the tax in the
        financial statements which are summarized below:

        (i) Tax on dividend distribution:
        Tax on dividend distribution is considered to be income tax within scope of International Accounting
        Standards-Tax on Income (“IAS 12”).

        The timing of recognition of this type of income tax is to be consistent with the underlining dividend
        liability recognition (i.e., recognized when the dividend is paid and/or declared). As such no provisions are
        required for income tax arising from dividend distribution until the dividend is declared and/or paid.




                                                                                                                        Review of Operations in 2013
        When the tax on dividend distribution arises on interim (advance) dividend paid before the year end, the
        income tax charge is recognized and presented in the Statement of comprehensive income after profit
        and loss before tax as income tax expense.

        When the tax on dividend distribution arises from retained earnings, it is recognized and presented in
        the Statement of changes in equity.

        (ii) Tax on non deductable items:
        Tax on non deductable items is not income tax and is out of scope of IAS 12. Accordingly, such tax
        expense is presented within the operating results, and related tax payable/receivable is presented within
        the other assets/other liabilities in the statement of financial position.

        Recognition of tax provisions:
        In case of tax contingencies, provisions are made in line with International Accounting Standards –
                                                                                                                        Corporate Governance




        Provisions, Contingent Liabilities and Contingent Assets adopted in the Republic of Macedonia (“IAS 37”).
                                                                                                                          Management and




        Such provisions are not presented as deferred tax assets or deferred tax liabilities, but as other assets or
        other liabilities.

        Recognition/reversal of such tax provisions (that is not income taxes) is presented within the other
        expenses/other income.

        XXI. ADDITIONAL EXPLANATIONS ON BORROWINGS

        The Group borrows funds from domestic and foreign institutions and issues marketable securities when
                                                                                                                        Financial Information and Assessment




        needed. These borrowing activities are recognized at fair value including the acquisition costs at the
        transaction date and they are valued at amortized costs by using the internal rate of return method.
                                                                                                                                on Risk Management




        Interest rate and liquidity risks are reduced by having assets with shorter or equal maturity terms than
        borrowing instruments such as syndication, securitization and borrowing with collateral and bears
        higher interest than costs of those instruments. Also, asset composition is designed in accordance with
        the fixed/variable cost nature of borrowing instruments.




                                                                                                                  283
CaseHALKBANK
      1:15-cr-00867-RMB
             2013 ANNUAL REPORT Document 593-23 Filed 01/21/20 Page 286 of 358

      TÜRKİYE HALK BANKASI A.Ş.
      NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS
      FOR THE YEAR ENDED 31 DECEMBER 2013
      (Amounts expressed in thousand Turkish Lira (TRY) unless otherwise stated.)


      XXII. EXPLANATIONS ON SHARES AND SHARE ISSUE

      Share issuances related to costs are accounted under shareholders’ equity. Dividend income related with
      the equity shares are determined by the General Assembly of the Parent Bank.

      The Parent Bank has not issued any shares in the current and prior period. In accordance with the decree
      of the Privatization High Council dated 5 February 2007 and numbered 2007/8, the process of public
      offering for the 25% of shares pertaining to the Privatization Administration was completed and the Parent
      Bank shares were registered to the Board with the decree of the Capital Markets Board dated 26 April 2007
      and numbered 16/471, and the shares were traded on the Borsa İstanbul A.Ş as of 10 May 2007.

      As per the decree of the Higher Council of Privatization numbered 2012/150 and dated 4 October 2012;
      23,92% of the public shares that were previously held by the Privatization Administration were privatized by
      a second public offering and privatization was completed on 21 November 2012.

      Halk GYO has applied to CMB by 29 August 2012 for the purpose of initial public offering of the increasing
      amount of B group of shares TRY 185.500 notional amount which is increased from TRY 477.000 issued
      capital of the Halk GYO to TRY 662.500 within TRY 1.500.000 registered capital ceiling. Application was
      approved in accordance with the decision promulgated by CMB’s numbered 4/97 on 8 February 2013.
      As at 15 February 2013 there has been an initial public offering of B group shares of TRY 185.000 notional
      amount by restricting the existent shareholders for purchasing the new shares. After the collecting the
      demand the Company’s shares started to be traded on Borsa İstanbul AŞ at 22 February 2013.

      XXIII. EXPLANATIONS ON BILL GUARANTEES AND ACCEPTANCES

      Bill guarantees and acceptances are realized simultaneously with the customer payments and they are
      presented as possible liabilities and commitments in the off-balance sheet accounts.

      XXIV. EXPLANATIONS ON GOVERNMENT INCENTIVES

      None.

      XXV. EXPLANATIONS ON SEGMENT REPORTING

      Segment reporting focuses on business segment considering the main source and nature of the risks and
      returns of the Group. The Parent Bank operates mainly in corporate, commercial, entrepreneur banking
      and investment banking.

      The report concerning parts of Group’s business segmentation and related information is explained in
      section four, disclosure numbered XII.

      XXVI. EXPLANATION ON OTHER MATTERS

      None.




284
Case 1:15-cr-00867-RMB Document 593-23 Filed 01/21/20 Page 287 of 358

        TÜRKİYE HALK BANKASI A.Ş.
        NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS
        FOR THE YEAR ENDED 31 DECEMBER 2013




                                                                                                                     Corporate Profile
        (Amounts expressed in thousand Turkish Lira (TRY) unless otherwise stated.)


        SECTION IV: INFORMATION ON CONSOLIDATED FINANCIAL STRUCTURE

        I. EXPLANATIONS RELATED TO THE CONSOLIDATED CAPITAL ADEQUACY RATIO

        The capital adequacy ratio calculations are made in accordance with the “Regulation on Measurement
        and Evaluation of Capital Adequacy of Banks” published in Official Gazette No 28337 of 28 June 2012.
        The consolidated basis capital adequacy ratio of the Group is 13,31% as of 30 December 2013. (31
        December 2012: 15,32%)




                                                                                                                     Assessment of the Management
        In the calculation process of credit risk, asset types, ratings and credit risk mitigators are taken
        into account. While simple approach is taken into account for banking book items, the Group uses
        comprehensive approach for trading book items in the credit mitigation process.

        In the calculation process of capital adequacy ratio, the data which are compatible with current
        regulations are used. Furthermore, the market and operational risk are also taken into account within the
        framework of regulations.

        The items which are deducted from shareholders’ equity are not considered in the calculation of risk
        weighted assets (RWAs). Depleted and amortized assets are taken into consideration by net amounts
        which are calculated by the deduction of depreciation cost and provisions.

        The amount subject to credit risk for non cash loans are considered by using the conversion rates
        which are defined in the 5th article of “Regulation On Measurement And Evaluation Of Capital Adequacy
        Of Banks”. Besides, the provisions which are defined in “Regulation on Procedures and Principles for




                                                                                                                     Review of Operations in 2013
        Determination of Qualifications of Loans and Other Receivables by Banks and Provisions to Be Set
        Aside” and taken place at the liability side of the balance sheet are also taken into consideration.

        In the calculation of counterparty credit risk arising from trading account, the current exposure method
        is use.




                                                                                                                     Corporate Governance
                                                                                                                       Management and
                                                                                                                     Financial Information and Assessment
                                                                                                                             on Risk Management




                                                                                                               285
286
      1. Information on the consolidated capital adequacy ratio:

                                                                                                                                                                                                                       Risk Weight
                                                                                                                                          The Parent Bank                                                                                                                             Consolidated
      Current Period                                                                        %0        %10             %20              %50         %75      %100                       %150       %200                 %250              %0       %10           %20              %50          %75      %100                         %150           %200             %250
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      CaseHALKBANK


      Surplus credit risk weighted                                                            -          -          769.511      12.410.776 18.463.130 42.695.656                  2.831.976 16.252.590                55.233              -         -        792.814       12.487.852 18.849.767 42.968.682                    2.888.553      16.514.052          84.843
      Risk classifications:
          Claims on sovereigns and Central Banks                                     37.852.013           -             3.019     2.962.044                -                  -               -              -               -   37.980.502          -             3.019    2.962.044                 -           45.608                   -              -                -
          Claims on regional governments or local authorities                             12.789          -           146.101                 -             -                 -               -              -               -         12.789        -           146.101                -             -                   -                -              -                -
          Claims on administrative bodies and other non-commercial undertakings            5.994          -            90.171                 -             -        198.700                  -              -               -          5.994        -            90.171                -             -          198.700                   -              -                -
          Claims on multilateral development banks                                              -         -                  -                -             -                 -               -              -               -               -       -                  -               -             -                   -                -              -                -
          Claims on international organizations                                                 -         -                  -                -             -                 -               -              -               -               -       -                  -               -             -                   -                -              -                -
          Claims on banks and intermediary institutions                                 905.334           -       2.847.484        1.249.649                -           77.716                -              -               -        484.712        -       2.963.742       1.274.584                -              1.927                 -              -                -
          Claims on corporates                                                           352.281          -         196.735            116.148              -      38.105.789                 -              -               -       334.475         -         196.992           116.166              -         40.159.921                 -              -                -
          Claims included in the regulatory retail portfolios                         1.360.345           -          121.908                  -   24.348.943           581.744                -              -               -     1.360.345         -          121.908                 -   24.863.632           586.462                   -              -                -
          Claims secured by residential property                                          24.109          -            5.046     20.362.629                 -                 -               -              -               -         24.109        -            5.046     20.491.827                -                   -                -              -                -
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   2013 ANNUAL REPORT




          Overdue loans                                                                         -         -                  -        131.082               -        303.767                  -              -               -               -       -                  -       131.082               -          423.294                   -              -                -
          Higher risk categories decided by the Board                                           -         -                  -                -             -                 -      1.887.984      8.126.295          22.093                -       -                  -               -             -                   -       1.925.702      8.257.026           33.937
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            1:15-cr-00867-RMB




          Secured by mortgages                                                                  -         -                  -                -             -                 -               -              -               -               -       -                  -               -             -                   -                -              -                -
          Securitization positions                                                              -         -                  -                -             -                 -               -              -               -               -       -                  -               -             -                   -                -              -                -
          Short-term claims and short-term corporate claims on banks and
          intermediary institutions                                                            -          -               -                   -             -                -                -                -             -              -        -               -                  -               -                 -                -                -                 -
          Undertakings for collective investments in mutual funds                              -          -               -                   -             -                -                -                -             -              -        -               -                  -               -                 -                -                -                 -
          Other receivables                                                           2.831.355           -         437.091                   -      268.563        3.427.940                 -                -             -     2.865.474         -         437.091                  -         269.391        1.552.770                 -                -                 -


                                                                                                                                                                                                                       Risk Weight
                                                                                                                                                                                                                                                                                                                                                                                                                                                                FOR THE YEAR ENDED 31 DECEMBER 2013




                                                                                                                                                   The Parent Bank                                                                                                                                Consolidated
      Prior Period                                                                            %0         %10                %20                %50            %75                %100                 %150             %200                %0       %10                %20              %50                %75                %100                 %150             %200
      Surplus credit risk weighted                                                              -           -           1.125.474          9.781.931   16.207.062           30.907.354            1.853.915        10.130.710                -         -           1.125.613       9.800.455        16.396.250           31.069.818            1.853.915        10.130.710
      Risk classifications:
          Claims on sovereigns and Central Banks                                      24.075.410              -               787          2.685.080                 -                  -                  -                 -    24.262.986             -               787        2.685.080                   -             21.438                    -                 -
          Claims on regional governments or local authorities                               4.968             -           310.528                    -               -                  -                  -                 -          4.968            -          310.528                   -                 -                   -                   -                 -
          Claims on administrative bodies and other non-commercial undertakings                651            -             41.194                   -               -            58.646                   -                 -             651           -             41.194                 -                 -            58.646                     -                 -
          Claims on multilateral development banks                                               -            -                   -                  -               -                  -                  -                 -               -           -                   -                -                 -                   -                   -                 -
          Claims on international organizations                                                  -            -                   -                  -               -                  -                  -                 -               -           -                   -                -                 -                   -                   -                 -
          Claims on banks and intermediary institutions                                  636.524              -         4.482.971             891.073                -            46.804                   -                 -       348.498             -        4.483.663           893.083                   -            89.226                     -                 -
                                                                                                                                                                                                                                                                                                                                                                                                                                                                NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS




          Claims on corporates                                                            385.981             -          156.806                     -               -        27.422.636                   -                 -        298.187            -          156.807                   -                 -        28.643.620                     -                 -
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          TÜRKİYE HALK BANKASI A.Ş.
                                                                                                                                                                                                                                                                                                                                                                                  (Amounts expressed in thousand Turkish Lira (TRY) unless otherwise stated.)




          Claims included in the regulatory retail portfolios                           1.174.808             -            131.417                   -     21.174.404                   -                  -                 -      1.174.808            -            131.417                 -       21.404.829                    -                   -                 -
          Claims secured by residential property                                           25.367             -             2.649         15.845.450                 -                  -                  -                 -         25.367            -            2.649        15.880.488                   -                   -                   -                 -
          Overdue loans                                                                          -            -                   -            119.461               -           223.547                   -                 -               -           -                   -          119.461                 -            281.581                    -                 -
          Higher risk categories decided by the Board                                            -            -                  -                   -               -                  -         1.235.943         5.065.355                -           -                  -                 -                 -                  -           1.235.943         5.065.355
          Secured by mortgages                                                                   -            -                  -                   -               -                  -                  -                 -               -           -                  -                 -                 -                  -                    -                 -
          Securitization positions                                                               -            -                  -                   -               -                  -                  -                 -               -           -                  -                 -                 -                  -                    -                 -
          Short-term claims and short-term corporate claims on banks and
          intermediary institutions                                                              -            -                  -                  -                  -                  -                -                 -                -          -                  -                 -                    -                   -                -                 -
          Undertakings for collective investments in mutual funds                                -            -                  -                  -                  -                  -                -                 -                -          -                  -                 -                    -                   -                -                 -
          Other receivables                                                              2.713.731            -           501.019             22.798            435.012           3.155.721                -                 -       2.721.883           -           501.019            22.798              456.837           1.975.307                 -                 -

      (1)
            As of 31 December 2013, overdue finance lease receivables amounting to TRY 117.696 is included in the 100% risk weighted of overdue loans above. (31 December 2012: TRY 55.999)
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      Document 593-23 Filed 01/21/20 Page 288 of 358
Case 1:15-cr-00867-RMB Document 593-23 Filed 01/21/20 Page 289 of 358

        TÜRKİYE HALK BANKASI A.Ş.
        NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS
        FOR THE YEAR ENDED 31 DECEMBER 2013




                                                                                                                                                                                  Corporate Profile
        (Amounts expressed in thousand Turkish Lira (TRY) unless otherwise stated.)


        2. Consolidated Capital adequacy ratio summary:

                                                                                        The Parent Bank                                    Consolidated
                                                                                     Current                       Prior              Current                      Prior
                                                                                      Period                      Period               Period                     Period
        A Capital to be employed for credit risk
          (Amount subject to credit risk*0,08) (I)                                  7.478.310                 5.600.516             7.566.925                   5.630.141
        B Capital to be employed for market risk (II)                                 243.150                    133.905                  248.356                 134.452




                                                                                                                                                                                  Assessment of the Management
        C Capital to be employed for operational risk (III)                           712.998                     601.101                 748.688                623.637
            Shareholders’ equity                                                  14.663.982               12.808.583               14.246.513                 12.235.539
            Shareholders’ equity / ( I+II+III ) * 12.5*100                               13,91                         16,17                13,31                    15,32

        3. Information on equity itmes:

                                                                                                        The Parent Bank                  Consolidated
                                                                                                  Current Period    Prior Period Current Period     Prior Period
        CORE CAPITAL
        Paid-in capital                                                                                1.250.000           1.250.000           1.250.000           1.250.000
            Nominal capital                                                                            1.250.000           1.250.000          1.250.000           1.250.000
            Capital commitments (-)                                                                                -                  -                    -                  -
        Adjustment to paid-in capital                                                                    1.220.451           1.220.451           1.220.451           1.220.451
        Share premium                                                                                              -                  -            39.009                     -
        Share repeal                                                                                               -                  -                    -                  -
        Legal reserves                                                                                   8.104.012        6.052.800            8.063.847            5.939.622




                                                                                                                                                                                  Review of Operations in 2013
        Adjustment to legal reserves                                                                               -                  -                    -                  -
        Profit                                                                                          2.750.843            2.595.211           2.917.247          2.678.327
            Net current period profit                                                                   2.750.843            2.595.211         2.842.698            2.642.347
            Prior period profit                                                                                    -                  -             74.549             35.980
        Provisions for possible losses up to 25% of core capital                                            132.231          328.300                132.231          328.300
        Profit on sale of associates, subsidiaries and buildings                                                   -                  -                    -                  -
        Primary subordinated loans                                                                                 -                  -                    -                  -
        Minority shares                                                                                            -                  -            162.947               4.762
        Loss that is not covered with reserves (-)                                                                 -                  -                    -                  -
            Net current period loss                                                                                -                  -                    -                  -
            Prior period loss                                                                                      -                  -                    -                  -
        Development cost of operating lease (-)                                                             69.633             78.860                71.033             80.513
        Intangible assets (-)                                                                                45.147             37.285              67.039             56.007
        Deferred-assets for tax which exceeds 10% of core capital (-)                                              -                  -                    -                  -
        Excess amount expressed in the Law (Article 56, 3rd paragraph) (-)                                         -                  -                    -                  -
        Goodwill (Net) (-)                                                                                         -                  -                    -                  -
        Total Core Capital                                                                            13.342.757          11.330.617         13.647.660          11.284.942
        SUPPLEMENTARY CAPITAL
        General reserves                                                                                  1.134.717            972.148            1.142.413          976.215
        45% of increase in revaluation fund of movables                                                            -                  -                    -                -
                                                                                                                                                                                  Corporate Governance



        45% of increase in revaluation fund of fixed assets                                                        -                  -                    -                -
                                                                                                                                                                                    Management and




        Free shares from investment and associates, subsidiaries and joint ventures that is not
        recognized in profit                                                                                 6.917              4.969                2.183                 231
        Primary subordinated loans which are ignored in the calculation of core capital                           -                  -                    -                  -
        Secondary subordinated loans                                                                              -                  -                    -                  -
        45% of value increase fund of financial assets available for sale and associates and
        subsidiaries                                                                                      210.732              539.786         (293.870)             183.088
        Adjustment to paid-in capital, profit reserves and previous years losses(except
        adjustment to legal reserves)                                                                           -                   -                   -                   -
        Minority shares                                                                                         -                   -                   -                   -
        Total Supplementary Capital                                                                    1.352.366           1.516.903            850.726            1.159.534
        CAPITAL                                                                                       14.695.123          12.847.520         14.498.386          12.444.476
        DEDUCTIONS FROM THE CAPITAL                                                                        31.141             38.937             251.873            208.937
        Equity Shares in Banks and Financial Institutions Which Are Excluded from the
        Consolidation                                                                                              -                  -                    -                  -
        Loans to banks, financial institutions (domestic/foreign) or qualified shareholders in
                                                                                                                                                                                  Financial Information and Assessment




        the form of secondary subordinated debt and debt instruments purchased from such
        parties qualified as primary or secondary subordinated debt                                                -                  -                    -                  -
        Shareholdings in the banks and financial institutions which are accounted for under
        the equity pick up method but the assets and liabilities are not consolidated                              -                  -          220.732            170.000
                                                                                                                                                                                          on Risk Management




        Loans granted being non-compliant with the Articles 50 and 51 of the Banking Law                           -                  -                 -                  -
        The net book value of properties exceeding 50% of equity and properties held for
        sale and properties and commodity to be disposed, acquired in exchange of loans
        and receivables according to the Article 57 of the Banking Law and have not been
        disposed yet after 5 years after foreclosure                                                      29.717              36.311               29.717             36.311
        Securitization Positions to be Deducted from Equity                                                     -                  -                     -                 -
        Other                                                                                              1.424              2.626                 1.424             2.626
        TOTAL SHAREHOLDERS’ EQUITY                                                                   14.663.982          12.808.583           14.246.513         12.235.539




                                                                                                                                                                          287
CaseHALKBANK
      1:15-cr-00867-RMB
             2013 ANNUAL REPORT Document 593-23 Filed 01/21/20 Page 290 of 358

      TÜRKİYE HALK BANKASI A.Ş.
      NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS
      FOR THE YEAR ENDED 31 DECEMBER 2013
      (Amounts expressed in thousand Turkish Lira (TRY) unless otherwise stated.)


      4. Information on assessment process of internal capital adequacy requirements:

      The Parent Bank uses economic capital model in the process of internal capital adequacy assessment
      process. Calculations are done by considering the confidence interval which corresponds to the rating
      targeted by the Parent Bank. In the analyses, credit risk, market risk, operational risk and asset-liability
      management risks and correlation effect are taken into account, correlation effect is considered while risks
      are consolidated. The Parent Bank takes one year period into account in its calculations.

      II. EXPLANATIONS RELATED TO THE CONSOLIDATED CREDIT RISK

      In accordance with the Group’s risk management policies, the limits are specified in respect of main and
      sub-sectors. That limits are monitored periodically.

      The Group, in the credit allocation process, restricts its risk exposure by working with highly credible
      banks and entities considering the credit ratings for the purpose of managing its risks. Under the scope of
      credit risk management, the Parent Bank rates all of its borrowers’ credit and requires additional collaterals
      from whose risk is higher. The Parent Bank has the policy of not granting loans/credits and/or limiting
      the amount of such loans/credits. The Group’s risk is concentrated in Turkey. In loan procedure, limits
      are determined based on the type of loans and customers and risk and limit information is controlled
      periodically.

      Loans granted to other banks and risk limits set for the correspondent bank transactions are controlled on
      a daily basis. Risk concentrations are monitored systematically with the Treasury department, concerning
      the off-balance sheet operations based on the customers and banks.

      Except for the restructured loan follow-up system determined in the related communiqué, such loans are
      incorporated into the new rating groups or risk weightings under the risk management systems of the
      banks, and new precautionary measures are taken for these processes. Since long-term commitments are
      more risky than the short-term commitments, risks are assorted in accordance with the Parent Bank’s risk
      management system.

      As prescribed in the Communiqué on “Determining the Nature of Loans and Receivables and Principles
      and Procedures on the Allocation of Loan and Receivable Provisions”, the credit worthiness of the debtors
      of the loans and other receivables is monitored regularly. Credit limits are determined according to the
      audited statement of accounts. Guarantee factors are developed in accordance with the decision of the
      Parent Bank’s Credit Committee and updated according to the top management’s initiatives and changes
      in the economic conditions. The Group receives sufficient collaterals in consideration of the loans and
      other receivables granted. Guarantees are surety ships, immovable mortgages, cash blockages and
      customer or real person cheques.

      When the Group is exposed to significant credit risks, it has the tendency to cease its forward or similar
      type of transactions by using rights, fulfilling the requirements of the acquisitions or disposing of the
      acquisitions to mitigate the risk total.

      As of 31 December 2013, the receivables of the Group from its top 100 and 200 cash loan customers are
      respectively 20,17% and 24,91% of its total cash loans.

      As of 31 December 2013, receivables of the Group from its top 100 and 200 non-cash loan customers are
      respectively 54,28% and 64,15% of its total non-cash loans.




288
Case 1:15-cr-00867-RMB Document 593-23 Filed 01/21/20 Page 291 of 358

        TÜRKİYE HALK BANKASI A.Ş.
        NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS
        FOR THE YEAR ENDED 31 DECEMBER 2013




                                                                                                                                     Corporate Profile
        (Amounts expressed in thousand Turkish Lira (TRY) unless otherwise stated.)


        As of 31 December 2013, share of cash and non-cash receivables of the Bank from its top 100 and 200
        customers are respectively 15,88% and 19,88% of its total balance sheet and off-balance sheet assets.

        As of 31 December 2013, general loan loss provision related to the credit risk incurred by the Group in
        accordance with the legislation on “Determining the Nature of Loans and Receivables and Principles and
        Procedures on the Allocation of Loan and Receivable Provisions” is TRY 1.142.413 (31 December 2012: TRY
        976.215).




                                                                                                                                     Assessment of the Management
                                                                          Current Period                   Prior Period
                                                                      Risk Average Risk    Risk Average Risk
        Risk Classifications:                                      Amount(*) Amount(**) Amount(*) Amount(***)
        Claims on sovereigns and Central Banks                      40.991.173      32.572.898 26.970.291          26.380.463
        Claims on regional governments or local
        authorities                                                   158.890           243.383       315.496          316.454
        Claims on administrative bodies and other non-
        commercial undertakings                                      294.865             221.166      100.491          106.290
        Claims on multilateral development banks                              -                 -             -                  -
        Claims on international organizations                                 -                 -             -                  -
        Claims on banks and intermediary institutions               4.724.965         4.759.379     5.814.470        4.972.610
        Claims on corporates                                      40.807.554         35.357.656 29.098.614         28.941.880
        Claims included in the regulatory retail portfolios        26.932.347       25.324.597 22.711.054            22.319.741




                                                                                                                                     Review of Operations in 2013
        Claims secured by residential property                    20.520.982         18.566.015 15.908.504          15.595.834
        Overdue loans                                                 554.376          485.390       401.042           364.345
        Higher risk categories decided by the Board                10.216.665         9.164.988     6.301.298         5.912.692
        Secured by mortgages                                                  -                 -             -                  -
        Securitization positions                                              -                 -             -                  -
        Short-term claims and short-term corporate
        claims on banks and intermediary institutions                         -                 -             -                  -
        Undertakings for collective investments in mutual
        funds                                                                 -                 -             -                  -
        Other receivables                                            5.124.726        5.348.634     5.677.844         5.266.217
        (*)
            Includes the risk amounts after credit conversions.
        (**)
             Average risk amounts are the arithmetical averge of the amounts after credit conversions in January-December
                                                                                                                                     Corporate Governance



        period.
                                                                                                                                       Management and




        (***)
             Average risk amounts are the arithmetical averge of the amounts after credit conversions in July-December period.
        (****)
               As of 31 December 2013, overdue finance lease receivables amounting to TRY 117.696 is included overdue loans
        above. (31 December 2012: TRY 55.999)
                                                                                                                                     Financial Information and Assessment
                                                                                                                                             on Risk Management




                                                                                                                             289
290
      Risk profile according to the geographical concentration:

                                                                                                                                                Risk Classifications(**)
                                                                                                                                                                 Claims
                                                                                                                                                                                                                                                                                                                                                                                                                  CaseHALKBANK


                                                                                                          Claims on                                            included
                                                                                         Claims on   administrative   Claims on                                   in the                                       Higher risk
                                                                        Claims on         regional bodies and other  banks and                               regulatory                                        categories
                                                                   sovereigns and governments or non-commercial intermediary                   Claims on           retail     Claims secured by      Overdue decided by        Other
                                                                    Central Banks local authorities   undertakings  institutions              corporates      portfolios    residential property      loans(*) the Board receivables                 Total
      Current Period
      1. Domestic                                                       40.868.870             158.890            294.865        2.448.493     40.337.395    26.868.369               20.415.390      552.545    10.036.372     5.114.567     147.095.756
      2. EU Countries(***)                                                         -                  -                  -          919.361        90.514           293                         -            -             -              -      1.010.168
      3. OECD Countries                                                            -                  -                  -          22.655               -             -                        -            -             -              -         22.655
                                                                                                                                                                                                                                                                                                                                                                                                                               2013 ANNUAL REPORT




      4. Off-shore banking regions                                                 -                  -                  -                -              -             -                        -            -             -              -               -
                                                                                                                                                                                                                                                                                                                                                                                                                        1:15-cr-00867-RMB




      5. USA, Canada                                                               -                  -                  -         291.892               -             -                     974             -             -              -       292.866
      6. Other Countires                                                    122.303                   -                  -          52.488       379.645         63.685                  104.618         1.831      180.293         10.159         915.022
      7. Investment and associates, subsidiaries and joint
      ventures                                                                    -                  -                   -        990.076               -              -                      -             -              -            -    990.076
      8. Undistributed Assets/Liabilities(****)                                   -                  -                   -               -              -              -                      -             -              -            -           -
      9. Total                                                          40.991.173            158.890             294.865       4.724.965     40.807.554     26.932.347             20.520.982       554.376     10.216.665    5.124.726 150.326.543
                                                                                                                                                                                                                                                                                                                                            FOR THE YEAR ENDED 31 DECEMBER 2013




                                                                                                                                                Risk Classifications(**)
                                                                                                                                                                 Claims
                                                                                                          Claims on                                            included
                                                                                         Claims on   administrative   Claims on                                   in the                                       Higher risk
                                                                        Claims on         regional bodies and other  banks and                               regulatory                                        categories
                                                                   sovereigns and governments or non-commercial intermediary                   Claims on           retail     Claims secured by      Overdue decided by        Other
                                                                    Central Banks local authorities   undertakings  institutions              corporates      portfolios    residential property      loans(*) the Board receivables                 Total
      Prior Period
                                                                                                                                                                                                                                                                                                                                            NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS
                                                                                                                                                                                                                                                                                                                                                                                      TÜRKİYE HALK BANKASI A.Ş.
                                                                                                                                                                                                                                                              (Amounts expressed in thousand Turkish Lira (TRY) unless otherwise stated.)




      1. Domestic                                                        26.796.345            315.496             100.491       3.219.309     28.567.199    22.500.527               15.895.062     399.007      6.301.298      5.677.711    109.772.445
      2. EU Countries(***)                                                          -                 -                  -         525.275         75.245              -                         -          -              -             -      600.520
      3. OECD Countries                                                             -                 -                  -       1.504.130          9.416            77                          -          -              -             -       1.513.623
      4. Off-shore banking regions                                                  -                 -                  -                -              -             -                         -          -              -             -                -
      5. USA, Canada                                                                -                 -                  -        364.053                -             -                         -          -              -             -       364.053
      6. Other Countires                                                     173.946                  -                  -         201.659       445.435        210.450                    13.442      2.035               -          133       1.047.100
      7. Investment and associates, subsidiaries and joint
      ventures                                                                   -                   -                  -              44           1.319              -                      -             -             -             -            1.363
      8. Undistributed Assets/Liabilities(****)                                  -                   -                  -                -               -             -                      -             -             -             -                 -
      9. Total                                                          26.970.291            315.496             100.491       5.814.470     29.098.614     22.711.054             15.908.504       401.042     6.301.298     5.677.844      113.299.104

       (*)
          As of 31 December 2013, overdue finance lease receivables amounting to TRY 117.696 is included in the overdue loans above. (31 December 2012: TRY 55.999)
      (**)
            Risk classifications in the “Regulation on Measurement and Evaluation of Capital Adequacy of Banks” will be used.
      (***)
           .OECD Countries other than the EU Countries, USA and Canada.
      (****)
             Includes loan classified under Uniform Accounting Standards –loans except in the first 3 columns-and compliant with Article 48 of the Banking Law.
                                                                                                                                                                                                                                                                                                                                                                                                                                                  Document 593-23 Filed 01/21/20 Page 292 of 358
      Risk Profile according to sectors:

      Current Period                                                                                                                      Risk Classifications(**)
                                                                                                                                                  Claims
                                                                                                 Claims on                                      included
                                                                                            administrative   Claims on                             in the                                 Higher risk
                                                      Claims on Claims on regional        bodies and other  banks and                         regulatory Claims secured                   categories
                                                 sovereigns and   governments or          non-commercial intermediary Claims on                     retail by residential         Overdue decided by             Other
                                                  Central Banks   local authorities          undertakings  institutions corporates             portfolios       property            loans the Board        receivables           TC           FC          Total


      Agricultural                                               -                   7                   79                -      82.200           316.514              76.817       21.827            -        59.563     496.325       60.682         557.007
              Farming and raising livestock                      -                   7                   79                -       57.234        299.505               66.022       21.729             -       59.484      462.339         41.721      504.060
              Forestry                                           -                    -                    -               -              -         2.669                 708           82             -            79        3.538              -        3.538
              Fishing                                            -                    -                    -               -      24.966           14.340               10.087          16             -              -     30.448         18.961       49.409
      Manufacturing                                              -                  371              84.345                -    16.667.317      4.265.225            6.805.648     194.638             -        123.381   11.791.795   16.349.130    28.140.925
              Mining                                             -                  80               49.524                -     168.006           56.344             220.793        2.385             -              -     199.341      297.791        497.132
              Production                                         -                 291                34.821               -   14.842.592        4.190.951            6.411.124     192.107            -       123.381    11.364.429 14.430.838      25.795.267
              Electric, gas and water                            -                    -                    -               -    1.656.719           17.930              173.731        146             -              -    228.025     1.620.501      1.848.526
                                                                                                                                                                                                                                                                                                                                                 FOR THE YEAR ENDED 31 DECEMBER 2013




      Construction                                               -                   6                     -               -    3.686.109          527.018            1.124.827      41.014            -       230.791    3.670.634      1.939.131    5.609.765
      Services                                         38.866.216               88.733              150.849       4.724.965    12.346.901      12.740.959            7.207.467      173.729            -     2.100.847    47.813.477 30.587.189      78.400.666
              Wholesale and retail trade                         -                  98               68.502                -    5.077.148        7.132.758           3.851.423     101.960             -         5.212    13.281.787   2.955.314      16.237.101
               Hotel, food and beverage
              services                                           -                  10                     -               -     676.406           287.821            1.164.641      25.178            -            91     665.388     1.488.759       2.154.147
              Transportation and
                                                                                                                                                                                                                                                                                                                                                 NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS




              telecommunication                                  -                    -               19.467               -    1.481.035       3.208.553              316.100       25.178            -          604     3.660.768    1.390.169      5.050.937
                                                                                                                                                                                                                                                                                                                                                                                           TÜRKİYE HALK BANKASI A.Ş.
                                                                                                                                                                                                                                                                   (Amounts expressed in thousand Turkish Lira (TRY) unless otherwise stated.)




              Financial institutions                  38.845.284                      -                    -      4.724.965      552.020           18.305              160.474         539             -      1.934.118   25.391.117 20.844.588      46.235.705
              Real estate and renting
              services                                          3               88.015               18.559                -   3.943.762         1.534.765           1.304.772       11.298            -       155.902    3.745.898      3.311.178    7.057.076
              Self-employment services                          0                    6                     -               -         960          436.787              82.666         1.465            -         4.844      517.266        9.462        526.728
              Education services                             205                    16               39.964                -      113.979           41.675             93.968         260              -             2       157.512     132.557       290.069
              Health and social services                   20.724                  588                4.357                -      501.591          80.295              233.423        7.851            -            74      393.741      455.162       848.903
      Other                                              2.124.957              69.773               59.592                -   8.025.027         9.082.631           5.306.223      123.168   10.216.665      2.610.144 34.681.396     2.936.784      37.618.180
      Total                                           40.991.173              158.890              294.865       4.724.965 40.807.554         26.932.347        20.520.982        554.376 10.216.665         5.124.726 98.453.627 51.872.916 150.326.543

      (*)
             As of 31 December 2013, overdue finance lease receivables amounting to TRY 117.696 is included in the overdue loans above.
      (**)
             Risk classifications in the “Regulation on Measurement and Evaluation of Capital Adequacy of Banks” will be used.




291
              Financial Information and Assessment                            Management and                                   Review of Operations in 2013                            Assessment of the Management                                    Corporate Profile
                                                                                                                                                                                                                                                                                                                                                                                                                       Case 1:15-cr-00867-RMB Document 593-23 Filed 01/21/20 Page 293 of 358




                      on Risk Management                                    Corporate Governance
292
      Risk Profile according to sectors:

      Prior Period                                                                                                                         Risk Classifications(**)
                                                                                                                                 Claims
                                                                                                                                                                                                                                                                                                                                                                                                                       CaseHALKBANK



                                                                                           Claims on                           included
                                                                                      administrative   Claims on                  in the                                                     Higher risk
                                                       Claims on Claims on regional bodies and other  banks and              regulatory Claims secured                                       categories
                                                  sovereigns and governments or non-commercial intermediary Claims on              retail by residential                         Overdue     decided by          Other
                                                   Central Banks local authorities     undertakings  institutions corporates portfolios        property                            loans      the Board    receivables          TC            FC          Total


      Agricultural                                              13                  35                268               -       97.907           401.163               80.752      23.757              -        46.612     599.361         51.146      650.507
              Farming and raising livestock                     13                 35                 268               -        81.881         379.861                80.733      23.559              -        46.533     577.893       34.990         612.883
                                                                                                                                                                                                                                                                                                                                                                                                                                    2013 ANNUAL REPORT




              Forestry                                           -                    -                  -              -          262             3.277                    12        184              -           79         3.814             -         3.814
                                                                                                                                                                                                                                                                                                                                                                                                                             1:15-cr-00867-RMB




              Fishing                                            -                    -                  -              -       15.764            18.025                    7          14              -             -       17.654        16.156        33.810
      Manufacturing                                              -                 172              63.114              -   14.670.887        3.674.624          4.073.424        121.683              -       120.669 10.602.106      12.122.467    22.724.573
              Mining                                             -                 56              38.433               -     228.058            115.416               51.836       2.167              -             -     232.149       203.817       435.966
              Production                                         -                 116             19.005               -    13.360.181       3.528.279           3.817.344        119.461             -       120.669 9.947.600       11.017.455   20.965.055
              Electric, gas and water                            -                    -             5.676               -    1.082.648           30.929               204.244          55              -             -     422.357       901.195      1.323.552
                                                                                                                                                                                                                                                                                                                                                 FOR THE YEAR ENDED 31 DECEMBER 2013




      Construction                                               -                  41                   -              -    2.577.633           731.942               707.721     25.593              -       331.503   2.927.909     1.446.524      4.374.433
      Services                                         25.546.703               116.191             34.319      5.814.470     10.011.161      9.587.890          4.285.734        133.284              -      302.042    33.761.303 22.070.491       55.831.794
              Wholesale and retail trade                         -                226              16.000               -    4.561.850         5.314.148          2.984.131       94.898               -         5.192 10.677.098      2.299.347     12.976.445
               Hotel, food and beverage
              services                                           -                  10                   -              -     1.105.723         348.035               249.577      4.086               -            91    633.628      1.073.894       1.707.522
              Transportation and
                                                                                                                                                                                                                                                                                                                                                 NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS




              telecommunication                                  -                    -               201               -     530.393           2.145.511             481.273      10.975              -          600    2.649.348       519.605      3.168.953
                                                                                                                                                                                                                                                                                                                                                                                           TÜRKİYE HALK BANKASI A.Ş.
                                                                                                                                                                                                                                                                   (Amounts expressed in thousand Turkish Lira (TRY) unless otherwise stated.)




              Financial institutions                   25.538.389                     -                  -      5.814.470     454.584            35.597                    35        403               -        87.649    16.611.691   15.319.436     31.931.127
              Real estate and renting services                252              114.257              16.641              -    2.788.136         1.277.556              387.828       4.338              -      202.235     2.373.821     2.417.422     4.791.243
              Self-employment services                           -                   6                   -              -        5.867          297.526                54.683       1.229              -         6.195    365.299            207       365.506
              Education services                              254                    2               1.391              -      105.936           54.776                26.214         242              -             3     158.754       30.064         188.818
              Health and social services                    7.808               1.690                  86               -     458.672             114.741             101.993       17.113             -            77     291.664       410.516       702.180
      Other                                              1.423.575            199.057               2.790               -     1.741.026        8.315.435         6.760.873         96.725      6.301.298      4.877.018 26.831.548     2.886.249      29.717.797
      Total                                           26.970.291              315.496            100.491       5.814.470 29.098.614          22.711.054        15.908.504        401.042      6.301.298     5.677.844 74.722.227 38.576.877         113.299.104

      (*)
             As of 31 December 2012, overdue finance lease receivables amounting to TRY 55.999 is included in the overdue loans above.
      (**)
             Risk classifications in the “Regulation on Measurement and Evaluation of Capital Adequacy of Banks” will be used.
                                                                                                                                                                                                                                                                                                                                                                                                                                                       Document 593-23 Filed 01/21/20 Page 294 of 358
Case 1:15-cr-00867-RMB Document 593-23 Filed 01/21/20 Page 295 of 358

        TÜRKİYE HALK BANKASI A.Ş.
        NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS
        FOR THE YEAR ENDED 31 DECEMBER 2013




                                                                                                                                     Corporate Profile
        (Amounts expressed in thousand Turkish Lira (TRY) unless otherwise stated.)


        Distribution of maturity risk factors according to their outstanding maturities:

        Current Period                                                   According to outstanding maturities
                                                                  1             1-3          3-6            6-12 1 year and
        Risk Classifications                                  month          month         month          month        over
        1.Claims on sovereigns and Central
        Banks                                              8.952.583       7.681.052      4.140.188     5.073.100     15.144.250
        2.Claims on regional governments or




                                                                                                                                     Assessment of the Management
        local authorities                                       11.722        4.760          13.769        49.373         79.266
        3.Claims on administrative bodies and
        other non-commercial undertakings                      79.123         82.071         14.075        24.350         95.246
        4.Claims on banks and intermediary
        institutions                                       2.597.652        327.050         335.173      326.302        403.872
        5.Claims on corporate                               13.576.114     2.437.572      4.713.025    6.344.340      23.773.154
        6.Claims included in the regulatory retail
        portfolios                                          1.564.452      1.983.345     3.758.355     5.289.306      31.533.086
        7. Overdue loans(**)                                 554.376                -              -              -              -
        8. Other receivables                               3.620.843        272.734         133.439      488.525         609.185
        Total                                           30.956.865 12.788.584 13.108.024 17.595.296 71.638.059
        (*)
            Commitments amounting TRY 4.239.715 are not included in the table above.




                                                                                                                                     Review of Operations in 2013
        (**)
              As of 31 December 2013, overdue finance lease receivables amounting to TRY 117.696 is included in the overdue loans
        above.
        (***)
               Includes total risk amounts before the effect of credit risk mitigation but after credit conversions.
        (****)
                Claims secured by residential property and higher risk categories decided by the Board are disclosed in the claims
        on corporates and claims included in the regulatory retail portfolios.


        Prior Period                                                     According to outstanding maturities
                                                                  1             1-3          3-6            6-12 1 year and
        Risk Classifications                                  month          month         month          month        over
        1.Claims on sovereigns and Central
        Banks                                              4.257.338       5.375.373    2.096.707       3.434.728      11.754.126
        2.Claims on regional governments or
        local authorities                                       4.823          4.074           1.671        79.163       224.732
        3.Claims on administrative bodies and
                                                                                                                                     Corporate Governance



        other non-commercial undertakings                     66.792           3.875         14.794          7.239          7.791
                                                                                                                                       Management and




        4.Claims on banks and intermediary
        institutions                                       4.339.337        343.394         96.822        107.896       255.036
        5.Claims on corporate                               6.198.322     2.226.029      2.915.786       4.181.982     16.436.713
        6.Claims included in the regulatory retail
        portfolios                                         2.682.425      1.907.803      2.616.879      4.844.321     27.362.337
        7. Overdue loans(**)                                 401.042                -              -              -              -
        8. Other receivables                               4.207.864        172.390         142.782       495.728       659.080
        Total                                            22.157.943 10.032.938          7.885.441      13.151.057 56.699.815
                                                                                                                                     Financial Information and Assessment




        (*)
            Commitments amounting TRY 3.371.910 are not included in the table above.
        (**)
             As of 31 December 2012, overdue finance lease receivables amounting to TRY 55.999 is included in the overdue loans
        above.
         (***)
               Includes total risk amounts before the effect of credit risk mitigation but after credit conversions.
                                                                                                                                             on Risk Management




        (****)
               Claims secured by residential property and higher risk categories decided by the Board are disclosed in the claims
        on corporates and claims included in the regulatory retail portfolios.




                                                                                                                               293
CaseHALKBANK
      1:15-cr-00867-RMB
             2013 ANNUAL REPORT Document 593-23 Filed 01/21/20 Page 296 of 358

      TÜRKİYE HALK BANKASI A.Ş.
      NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS
      FOR THE YEAR ENDED 31 DECEMBER 2013
      (Amounts expressed in thousand Turkish Lira (TRY) unless otherwise stated.)


      Information on the risk classifications as per the Article 6 of the Regulation on Measurement and
      Assessment of Capital Adequacy Ratios of Banks:

      In determining the risk weights for the exposures to banks which are settled abroad, Fitch Ratings’ risk
      ratings are used.

      Additionally, for the foreign exchange securities issued by Turkish Treasury and for the foreign exchange
      exposures to Turkish Central Government, Fitch Ratings’ risk ratings are used.

      Mapping Table                                                     Credit Quality Grade                            Fitch Ratings
                                                                                     1                                  AAA and AA-
                                                                                     2                                      A+ and A-
                                                                                     3                                 BBB+ and BBB-
      Long term Credit Assessments
                                                                                     4                                   BB+ and BB-
                                                                                     5                                      B+ and B-
                                                                                     6                                CCC+ and below
                                                                                     1                                    F1+ and F1
                                                                                     2                                         F2
                                                                                     3                                         F3
      Short term Credit Assessments
                                                                                     4                                  F3 and below
                                                                                     5                                         ---
                                                                                     6                                         ---

      Current Period
                                                                                                                                          Reductions
                                                                                                                                             from the
                                                                                                                                        shareholders’
      Risk Weights                    0%      10%         20%         50%          75%       100%        150%       200%      250%             equity


      1. Pre-Amount of
      Credit Risk Mitigation    41.258.345        - 3.486.593      4.119.279 42.694.294 48.551.367    1.925.702 8.257.026     33.937          389.945
      2. Amount after
      Credit Risk Mitigation   43.068.400         - 3.964.070 24.975.703      25.133.023 42.968.682   1.925.702 8.257.026     33.937          389.945


      Prior Period
                                                                                                                                          Reductions
                                                                                                                                             from the
                                                                                                                                        shareholders’
      Risk Weights                                  0%    10%         20%        50%        75%        100%        150%       200%             equity


      1. Pre-Amount of Credit Risk
      Mitigation                             27.123.892         - 5.341.348 3.807.964 35.852.634 34.871.968      1.235.943 5.065.355          345.457
      2. Amount after Credit Risk
      Mitigation                             28.837.348         - 5.628.064 19.600.910 21.861.666   31.069.818   1.235.943 5.065.355          345.457




294
Case 1:15-cr-00867-RMB Document 593-23 Filed 01/21/20 Page 297 of 358

        TÜRKİYE HALK BANKASI A.Ş.
        NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS
        FOR THE YEAR ENDED 31 DECEMBER 2013




                                                                                                                                     Corporate Profile
        (Amounts expressed in thousand Turkish Lira (TRY) unless otherwise stated.)


        Risk balances according to risk weights:

        Information according to sectors and counterparties:

        Current Period                                                                 Loans
                                             Non-performing                                       Value
        Sectors / Counterparties                      loans(*)                Overdue (**) Adjustments             Provisions
        Agricultural                                  98.679                       11.206           440                76.845
          Farming and raising livestock                 91.012                       9.975           377               69.276




                                                                                                                                     Assessment of the Management
          Forestry                                         636                           69            4                   554
          Fishing                                         7.031                       1.162           59                 7.015
        Manufacturing                               752.896                    1.019.463        56.987               553.042
          Mining                                        10.515                       4.391        5.520                  8.126
          Production                                  741.278                    1.014.818       50.752               543.959
          Electric, gas and water                         1.103                        254           715                   957
        Construction                                 167.844                     155.956          3.387               118.896
        Services                                     749.139                    298.880          18.714              584.928
          Wholesale and retail trade                 523.705                       191.348         7.587                411.641
           Hotel, food and beverage services           111.390                      18.855          536                86.822
          Transportation and
          telecommunication                            44.109                      31.644               1.222           33.046
          Financial institutions                       10.448                        1.733                  48            9.910
          Real estate and renting services              31.091                      7.929              7.379            24.697




                                                                                                                                     Review of Operations in 2013
          Self-employment services                       6.358                      5.681                  172           4.886
          Education services                             1.834                       1.910                  63             1.573
          Health and social services                  20.204                      39.780                1.707            12.353
        Other                                       495.650                      249.025              11.383           493.817
        Total                                     2.264.208                    1.734.530              90.911         1.827.528
        (*)
             Non-performing loans; are the loans that either overdue more than 90 days as of the reporting date or are treated
        as impaired due to their creditworthiness. For such loans, “specific provisions” are allocated as per the Provisioning
        Regulation.
        (**)
             Overdue Loans; are the loans that overdue up to 90 days but not non-performing loans. For such loans, “general loan
        provisions” are allocated as per the Provisioning Regulation. Accruals are not included in the table above.


        Prior Period                                                                   Loans
                                             Non-performing                                      Value
        Sectors / Counterparties                       loans(*)               Overdue (**) Adjustments             Provisions
        Agricultural                                 103.642                       15.318          640                 79.885
                                                                                                                                     Corporate Governance



          Farming and raising livestock                 95.758                     14.982            627                72.199
                                                                                                                                       Management and




          Forestry                                         902                       208               9                   718
          Fishing                                        6.982                         128             4                6.968
        Manufacturing                                687.349                     213.626        45.869               565.666
          Mining                                         11.286                   48.970          4.288                  9.119
          Production                                  675.152                    163.468         41.570               555.691
          Electric, gas and water                            911                     1.188             11                 856
        Construction                                  114.672                     61.018           1.317              89.079
        Services                                     669.673                    304.923         10.220               536.389
          Wholesale and retail trade                  441.956                    201.343           7.180              347.058
           Hotel, food and beverage services           76.265                     40.461             787                72.179
          Transportation and
                                                                                                                                     Financial Information and Assessment




          telecommunication                             53.495                    32.550                860             42.520
          Financial institutions                        10.207                        1.372                40            9.804
          Real estate and renting services              28.188                     15.558                847            23.850
                                                                                                                                             on Risk Management




          Self-employment services                       5.470                      5.030                 158             4.241
          Education services                              1.853                      1.962                  61             1.611
          Health and social services                    52.239                      6.647                287             35.126
        Other                                        398.737                     251.448               7.758           358.011
        Total                                      1.974.073                     846.333             65.804         1.629.030
        (*)
             Non-performing loans; are the loans that either overdue more than 90 days as of the reporting date or are treated
        as impaired due to their creditworthiness. For such loans, “specific provisions” are allocated as per the Provisioning
        Regulation.
        (**)
             Overdue Loans; are the loans that overdue up to 90 days but not non-performing loans. For such loans, “general loan
        provisions” are allocated as per the Provisioning Regulation. Accruals are not included in the table above.
                                                                                                                               295
CaseHALKBANK
      1:15-cr-00867-RMB
             2013 ANNUAL REPORT Document 593-23 Filed 01/21/20 Page 298 of 358

      TÜRKİYE HALK BANKASI A.Ş.
      NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS
      FOR THE YEAR ENDED 31 DECEMBER 2013
      (Amounts expressed in thousand Turkish Lira (TRY) unless otherwise stated.)


      Information about value adjustments and changes in the loan impairment:

                                       The                                    The
                                   opening Provision amounts set cancelation of         Other                               Close out
      Current Period               balance aside during the period the provisions adjustments                                balance
      1. Specific Provisions       1.629.030                          440.833           242.335                    -         1.827.528
      2. General Provisions          976.215                          325.238           159.040                    -          1.142.413


                                       The                                    The
                                   opening Provision amounts set cancelation of         Other                               Close out
      Prior Period                 balance aside during the period the provisions adjustments                                balance
      1. Specific Provisions          1.411.113                       385.824            167.907                   -        1.629.030
      2. General Provisions          659.914                          316.301                  -                   -          976.215

      The table below shows the maximum risk exposure to credit risk for the components of the financial
      statements.

      Gross Maximum Exposure                                                                 Current Period            Prior Period
      Cash (cash in vault, foreign currency cash, money in transit,
      chequespurchased) and balances with the Central Bank of Turkey                                20.021.395            12.517.078
      Due from banks                                                                                  1.908.775           2.588.437
      Money Market Receivables                                                                          230.684             162.534
      Financial Assets at Fair Value through profit or loss                                              183.035             148.312
      Financial Assets Available for Sale                                                              9.811.340          9.639.638
      Held to maturity Investments                                                                   18.973.598          13.643.091
      Loans                                                                                         84.968.927           65.919.241
      Finance Lease Receivables (Net)                                                                  1.693.756           1.074.217
      Factoring Receivables                                                                              325.332                 463
      Total                                                                                        138.116.842         105.693.011

      Contingent Liabilities                                                                         27.120.429          19.758.865
      Commitments                                                                                   19.528.802           14.431.600
      Total                                                                                        46.649.231           34.190.465

      Total Credit Risk Exposure                                                               184.766.073             139.883.476

      Over due and individually impaired assets are not available in due from banks, financial assets at fair value
      through profit or loss, financial assets available for sale and held to maturity investments.

      Corporate and               Internal/External                                                 Internal/External
      Commercial Loans             Valuation Grade           Total     Entrepreneur Firms            Valuation Grade             Total
      Risk rating group 1                         AAA       55.738     High
      Risk rating group 2                          AA    7.984.545     Risk rating group 1                              1     1.578.372
      Risk rating group 3                           A    8.828.901     Risk rating group 2                             2     2.291.934
      Risk rating group 4                         BBB   12.008.132     Standard
      Risk rating group 5                          BB   10.125.960     Risk rating group 3                             3     2.032.902
      Risk rating group 6                           B 10.886.209       Risk rating group 4                             4     2.676.968
      Risk rating group 7                         CCC     3.591.637    Risk rating group 5                             5       5.149.511
      Risk rating group 8                         CC      655.696      Below the standard
      Risk rating group 9                           C       15.322     Risk rating group 6                             6     4.700.657
                                                                       Risk rating group 7                             7     4.876.799
      Total                                             54.152.140     Total                                                23.307.143

      (1)
          Loans for which the risk does not belong to the Bank amounting TRY 1.414.108 are not included the table above.
      (2)
          Prepared in accordance with the internal grading results of the Parent Bank.
      (3)
          Only graded firms are included.
      (4)
          Includes the total of cash and non cash loans.
296
Case 1:15-cr-00867-RMB Document 593-23 Filed 01/21/20 Page 299 of 358

        TÜRKİYE HALK BANKASI A.Ş.
        NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS
        FOR THE YEAR ENDED 31 DECEMBER 2013




                                                                                                                        Corporate Profile
        (Amounts expressed in thousand Turkish Lira (TRY) unless otherwise stated.)


        Risk Grade (1-4)      Risk Group Definition of risk group                                     Risk Grade (%)
                                         The firm is an extremely positive firm with its financial
                                         and non financial criteria and it can pursue its high
        1,00-1,40             AAA        credibility in the long run.                                         100-86
                                         The firm is a positive firm with its financial and non
                                         financial criteria and it can pursue its high credibility in
        1,41-1,80             AA         the long run.                                                          85-73
                                         The firm that has performed its optimization and has a




                                                                                                                        Assessment of the Management
                                         high credibility in the short run and is a credible firm in
        1,81-2,00             A          the medium run.                                                        72-67
                                         The firm is a credible firm despite the fact that it cannot
                                         perform the optimization certain aspects of its financial
        2,01-2,20             BBB        and non financial criteria.                                           66-60
                                         The firm cannot retain optimization in the major
                                         parts of its financials and non financial criteria. It has
                                         speculative attributes but it’s a credible firm in the short
        2,21-2,40             BB         run.                                                                   59-53
                                         Some of the financial and non financial criteria are
                                         negative. It carries highly speculative attributes. In the
                                         short run it is a credible firm dependent on the positive
        2,41-2,60             B          conjecture.                                                            52-47
                                         The major part of its financial and non financial




                                                                                                                        Review of Operations in 2013
                                         criteria is negative and the firm is having difficulties in
                                         meetings its commitments. But it has guaranteed short
        2,61-2,80             CCC        run credibility dependent on the positive conjecture.                 46-40
                                         The firm force acceptable risk limits when it’s financial
                                         and non financial criteria considered together, and
        2,81-3,20             CC         have poor credibility.                                                 39-27
                                         The firm has no credibility when its financial and non
        3,21-3,60             C          financial criteria considered together                                 26-13
        3,61-4,00             D          The firm has no credibility under any condition.                        12-0

        Entrepreneur Loans Decision Module (“GKKM”) is the rating module which is used for assessment of
        loan applications of companies which are classified by the Parent Bank as a small and medium sized
        enterprises (SME) Customers within the SME in GKKM are evaluated by both qualitative and quantitative
        characteristics of firm, the size of endorsement and requested amount of loan before bank creates
        score card forms for each customers Score card which categorize firms according to their risk, includes
                                                                                                                        Corporate Governance



        1 to 7 rating group and 1 has the lowest risk. Guarantees for companies that can be assessed by GKKM,
                                                                                                                          Management and




        converted into cash during the time it takes to prevent probable loss of value and the conversion
        process is divided into two main groups according to the criteria. The conversion of cash collateral to
        compensate for any losses in a margin, “Liquid Collateral Value” is referred to as the facility where the
        customer the amount of collateral to be determined by risk group, and the collateral value of the liquid.

        Carrying amount per class of financial assets whose terms have been renegotiated:

                                                                              Current Period           Prior Period
        Loans(1), (2)
        Corporate Loans                                                                  59.642               37.964
                                                                                                                        Financial Information and Assessment




        SME Loans                                                                         15.116              26.712
        Consumer Loans                                                                   12.545               16.098
                                                                                                                                on Risk Management




        Other                                                                               64                   152
        Total                                                                            87.367              80.926
        (1)
          Accruals are not included to the table above.
        (2)
          Presents loans accounted under in restructured or rescheduled loan accounts.




                                                                                                                  297
CaseHALKBANK
      1:15-cr-00867-RMB
             2013 ANNUAL REPORT Document 593-23 Filed 01/21/20 Page 300 of 358

      TÜRKİYE HALK BANKASI A.Ş.
      NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS
      FOR THE YEAR ENDED 31 DECEMBER 2013
      (Amounts expressed in thousand Turkish Lira (TRY) unless otherwise stated.)


      The net value and type of collaterals of the loans amounting TRY 2.304.659 followed under loans and other
      receivables under close monitoring section is below: (31 December 2012: TRY 1.924.813).

                                                                    Net Value of Collateral             Net Value of Collateral
      Collateral Types                                                     Current Period                         Prior Period
      Real estate mortgage                                                             1.817.757                           1.519.823
      Salary pledge, vehicle pledge and pledge of
      commercial undertaking                                                            72.262                               75.401
      Financial collaterals (cash, securities pledge, etc.)                             14.588                               14.047
      Cheque /bills                                                                      26.817                              11.204
      Suretyship                                                                       237.474                              188.735
      Other                                                                             135.761                             115.603
      Total                                                                        2.304.659                             1.924.813
      (1)
          The collaterals are considered through comparison of the net value of collateral on appraisal reports less the third party
      receivables having priority with the collateral. Lower of the collateral amount or the loan amount is considered in the table
      above.
      (2)
          Income accruals amounting to TRY 27.906 (31 December 2012: TRY 22.521) are not included in the table.

      The net value and type of collaterals belongs to loans amounted TRY 2.264.208 followed under non
      performing loans section is below: (31 December 2012: TRY 1.974.073)

                                                             Net Value of Collateral               Net Value of Collateral Prior
      Collateral Types                                              Current Period                                      Period
      Cash                                                                         1.887                                       1.845
      Mortgage                                                                  522.565                                      511.841
      Pledge                                                                     48.963                                      37.805
      Cheque,bills                                                                5.044                                       4.899
      Suretyship                                                               1.156.880                                 1.000.072
      Other(2)                                                                  528.869                                      417.611
      Total                                                                 2.264.208                                    1.974.073
      (1)
          The collaterals are considered through comparison of the net value of collateral on appraisal reports less the third party
      receivables having priority with the collateral. Lower of the collateral amount or the loan amount is considered in the table
      above.
      (2)
          Comprised of share certificates, blockage on receivables and salaries, uncollateralized, etc.

      III. EXPLANATIONS RELATED TO THE CONSOLIDATED MARKET RISK

      In accordance with the Group’s risk management policy framework to avoid the effect of market risk,
      the Bank has determined the management activities and has taken necessary precautions within the
      framework of “Regulation On Measurement and Evaluation Of Capital Adequacy Of Banks” published in
      Official Journal No 28337 of 28 June 2012 by.

      The Parent Bank’s Board of Directors set the risk limits by taking into account the Group’s main risk
      factors and these limits are periodically revised in accordance with the market conditions and the Group’s
      strategies. Furthermore, the Board of Directors ensure that, the necessary measures to be taken by risk
      management department and all other executives in respect of defining, measuring, monitoring and
      managing the risks exposed by the Group. The VAR based limits that are determined by the Board of
      Directors and the denominated interest rate risk of the Group’s is limited to certain percentage of the
      shareholders’ equity.

      In accordance with “Regulation on Measurement and Evaluation of Capital Adequacy of Banks”, the Group’s
      possibility of loss that may cause due to the general market risk, currency risk, specific risk, commodity risk,
      clearing risk and counterparty credit risk is calculated by using the standard method. The following table
      discloses the amounts that are calculated using the standard method.




298
Case 1:15-cr-00867-RMB Document 593-23 Filed 01/21/20 Page 301 of 358

        TÜRKİYE HALK BANKASI A.Ş.
        NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS
        FOR THE YEAR ENDED 31 DECEMBER 2013




                                                                                                                               Corporate Profile
        (Amounts expressed in thousand Turkish Lira (TRY) unless otherwise stated.)


        The Value at Risk (VaR) that is calculated by using internal model methods besides standard method is
        validated by scenario analysis and stress tests. The VaR is calculated daily by using historical simulation
        and parametric approach and the results are reported the Executives.

        a) Information related to consolidated market risk:

                                                                                          Current Period Prior Period
        (I) Capital requirement to be employed for general market risk                              179.534          92.002




                                                                                                                               Assessment of the Management
        (II) Capital requirement to be employed for specific risk                                    29.441           17.037
        (III) Capital requirement to be employed for specific risk in securitization
        positions-Standard Method                                                                         -                -
        (IV)Capital requirement to be employed for currency risk                                     34.091           23.185
        (V)Capital requirement to be employed for commodity risk                                          -                -
        (VI)Capital requirement to be employed for clearing risk                                          -                -
        (VII)Total capital requirement to be employed for counterparty credit risk–
        Standard method                                                                                 96             264
        (VIII)Capital requirement to be employed for general market risk.                             5.194           1.964
        (IX) Total capital requirement to be employed for market risk                                     -                -
        (X) Amount subject to market risk (I+II+III+IV+V+VI+VII+VIII)                              248.356          134.452
        (XI) Market Value at Risk (12,5 x IX) or (12,5 x X)                                       3.104.450       1.680.650




                                                                                                                               Review of Operations in 2013
        b) The Group’s average market risk calculated as of the end of months in the related period:

                                                    Current Period                            Prior Period
                                           Average Maximum Minimum                     Average Maximum Minimum
        Interest Rate Risk                  208.836         255.811      173.270        135.091      220.685         89.537
        Share Risk                             5.880        12.970            718        4.468         6.506          2.966
        Currency Risk                        28.690         34.091         21.455       22.079        30.026         16.833
        Commodity Risk                              -               -            -            -               -            -
        Settlement Risk                             -               -            -            -               -            -
        Options Risk                             520           1.313          96           182           264             91
        Counterparty Credit Risk                3.176         5.194        2.093         2.190          2.415         1.964
        Amount Subject to Total
                                                                                                                               Corporate Governance




        Risk                                247.102      309.379         197.632       164.010      259.896         111.391
                                                                                                                                 Management and




        Information about counterparty risk:

        Counterparty credit risk is the risk that the counterparty to a transaction could default before the
        transaction’s cash flows.

        Over the counter derivatives, Credit Derivatives, Securities Financing Transactions, Long Settlement
        Transactions, Margin Lending Transactions are subject to counterparty credit risk calculations.

        The Group uses current exposure method in the calculation process of counterparty credit risk. The
        comprehensive financial collateral and simple financial collateral approaches are taken into account in
                                                                                                                               Financial Information and Assessment




        the calculation process of counterparty credit risk of repo style transactions for trading and banking
        book activities, respectively.
                                                                                                                                       on Risk Management




        Under the current exposure method, the Group calculates the current replacement cost by marking
        contracts to market, thus capturing the current exposure without any need for estimation, and then
        adding a factor (“add on”) to reflect the potential future exposure over the remaining life of the contract.




                                                                                                                         299
CaseHALKBANK
      1:15-cr-00867-RMB
             2013 ANNUAL REPORT Document 593-23 Filed 01/21/20 Page 302 of 358

      TÜRKİYE HALK BANKASI A.Ş.
      NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS
      FOR THE YEAR ENDED 31 DECEMBER 2013
      (Amounts expressed in thousand Turkish Lira (TRY) unless otherwise stated.)


      The contracts made according to the attribute of the transaction are evaluated by taking into account ISDA
      and CSA frame for derivative transactions, GMRA frame for repurchase agreements. The risk is mitigated
      by receiving cash or other forms of collateral. In secured lending and repo transactions, the haircut
      amounts are reduced from the counterparty’s limits.

      The Bank does not take part in transactions and contracts requiring extra collateral in accordance with
      possible changes of credit rating. Especially, in the process of signing ISDA, CSA and GMRA contracts
      related to treasury transactions, it is cared about not accepting the conditional statements and invalidation
      of the contracts due to the reduction of Bank’s rating. Because possible falls or rises in rating affects the
      current replacement cost, margin call agreements are used as a risk mitigator.

      Gross positive fair value of contracts, the securities which are held and the net position of derivatives are
      disclosed below.

                                                                                                                 Amount*
      Contracts based on Interest rate                                                                               5.065
      Contracts based on currency                                                                                   81.265
      Contracts based on commodity                                                                                       -
      Contracts based on stocks                                                                                          -
      Other                                                                                                              -
      Gross Positive Fair Value                                                                                     86.330
      Benefits of clarification                                                                                          -
      Clarified current risk amount                                                                                      -
      The securities which are held                                                                                      -
      The net position of derivatives                                                                               86.330
      (*)
            Counterparty risk related to the trading accounts is included.

      IV. EXPLANATIONS RELATED TO THE OPERATIONAL RISK

      In the calculation of the Group’s operational risk, the “Basic Indicator Method” is used. The amount
      subject to operational risk is calculated once a year in accordance with the Regulation on “Measurement
      and Assessment of the Capital Adequacy of Banks” published in the Official Gazette numbered 28337
      on 28 June 2012. In the Basic Indicator Method, the amount subject to operational risk is calculated by
      multiplying 15% of the Group’s average gross revenue over the previous three years with 12,5. Amount
      subject to operational risk is TRY 9.358.597 for the current period. (31 December 2012: TRY 7.795.467)

                                                                                      Total / Total
                                                                                          number
                                                                                          of years
                                                                                        for which
                                                                                             gross
                                                                                        income is
                                               2 PP Value 1 PP Value         CD Value     positive    Rate (%)       Total
      Gross Income                               3.928.378      4.784.490    6.260.887    4.991.252         15     748.688
      Amount subject to
      operational risk (Total*12,5)                                                                              9.358.597




300
Case 1:15-cr-00867-RMB Document 593-23 Filed 01/21/20 Page 303 of 358

        TÜRKİYE HALK BANKASI A.Ş.
        NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS
        FOR THE YEAR ENDED 31 DECEMBER 2013




                                                                                                                      Corporate Profile
        (Amounts expressed in thousand Turkish Lira (TRY) unless otherwise stated.)


        V. EXPLANATIONS RELATED TO THE CONSOLIDATED CURRENCY RISK

        Foreign currency risk indicates the probability of loss that banks are subject to due to the exchange rate
        movements in the market. While calculating the share capital requirement, all foreign currency assets,
        liabilities and forward transactions of the Group are taken into consideration. Net short term and long
        term positions of each currency are calculated in terms of the Turkish Lira.

        In accordance with “Regulation On Measurement and Evaluation of Capital Adequacy of Banks”, the
        foreign currency position risk of the Group is measured by “standard method” and is calculated daily and




                                                                                                                      Assessment of the Management
        is reported monthly. Also VAR based values and limits are reported to the Executives on a daily basis
        by using internal model methods. The currency risk has been closely followed. The Parent Bank makes
        derivative transactions against the currency risk, in case of need.

        Announced current foreign exchange buying rates of the Parent Bank as at 31 December 2012 and
        the previous five working days in full TRY are as follows:

                              24.12.2013     25.12.2013     26.12.2013     27.12.2013   30.12.2013      31.12.2013
        USD                  2,0600000 2,0600000            2,1050000      2,1350000    2,1050000      2,1200000
        CHF                  2,2934000       2,3017000      2,3471000     2,4028000     2,3652000      2,3766000
        GBP                  3,3658000       3,3537000      3,4544000      3,5182000    3,4688000      3,5053000
        JPY                    0,0197164      0,0197022    0,0200634       0,0203270    0,0200023       0,0201362
        EURO                  2,8149000      2,8196000      2,8822000     2,9449000     2,9053000      2,9184000




                                                                                                                      Review of Operations in 2013
        The simple arithmetic averages of the major current foreign exchange buying rates of the Parent
        Bank for the thirty days before 31 December 2012 are as follows:

                                                                                                Monthly average
        USD                                                                                             2,0445455
        CHF                                                                                             2,2849682
        GBP                                                                                             3,3438909
        JPY                                                                                              0,0197195
        EURO                                                                                            2,8021545
                                                                                                                      Corporate Governance
                                                                                                                        Management and
                                                                                                                      Financial Information and Assessment
                                                                                                                              on Risk Management




                                                                                                                301
CaseHALKBANK
      1:15-cr-00867-RMB
             2013 ANNUAL REPORT Document 593-23 Filed 01/21/20 Page 304 of 358

      TÜRKİYE HALK BANKASI A.Ş.
      NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS
      FOR THE YEAR ENDED 31 DECEMBER 2013
      (Amounts expressed in thousand Turkish Lira (TRY) unless otherwise stated.)


      Information related to the consolidated currency risk:

      Current Period                                                            EURO            USD OTHER FC                TOTAL

      Assets
        Cash (cash in vault, foreign currency cash, money
        in transit, cheques purchased, precious metals) and
        balances with the Central Bank of Turkey                             7.918.701     6.958.578      2.342.994      17.220.273
        Banks                                                               1.277.078        340.063         128.985       1.746.126
        Financial assets at fair value through profit and loss(3)               19.823        22.696           1.284         43.803
        Money market placements                                                       -             -               -               -
        Financial assets available-for-sale(5)                               746.588       1.348.502          49.140      2.144.230
        Loans(2)                                                            9.391.766     16.095.274        399.570     25.886.610
        Subsidiaries, associates and entities under common
        control(5)                                                          206.348            -        -   206.348
        Held-to-maturity investments                                                - 1.066.707   76.695    1.143.402
        Derivative financial assets held for risk management                        -          -        -            -
        Tangible assets                                                             -          -  37.297       37.297
        Intangible assets                                                           -          -        -            -
        Other assets(3)                                                      848.165    725.909  46.284    1.620.358
      Total assets                                                      20.408.469 26.557.729 3.082.249 50.048.447

      Liabilities
         Bank deposits                                                      3.503.895 2.080.889      424.303 6.009.087
         Foreign currency deposits                                         16.901.740   10.554.741  2.541.049 29.997.530
         Money market balances                                                        -           -          -           -
         Funds provided from other financial institutions                    6.345.918  7.558.067      37.244 13.941.229
         Bonds issued                                                                 -  3.218.387           -  3.218.387
         Sundry creditors                                                       65.796      55.159         77     121.032
         Derivative financial liabilities held for risk management                    -           -          -           -
         Other liabilities(3)                                                 105.364     240.737      28.234    374.335
      Total liabilities                                                   26.922.713 23.707.980 3.030.907 53.661.600

      Net balance sheet position                                         (6.514.244)      2.849.749          51.342     (3.613.153)

      Net off-balance sheet position                                       6.574.262 (2.867.707)            84.464       3.791.019
      Financial derivative assets(4)                                         7.538.178   1.528.531           521.062      9.587.771
      Financial derivative liabilities(4)                                     963.916 4.396.238             436.598      5.796.752
      Non-cash loans(1)                                                     4.025.819   9.854.410             427.717   14.307.946

      Prior period
      Total assets                                                         14.274.083 16.588.064          3.993.703 34.855.850
      Total liabilities                                                     17.557.382 14.358.699         3.653.328 35.569.409
      Net balance sheet position                                         (3.283.299) 2.229.365             340.375 (713.559)

      Net off-balance sheet position                                       2.860.331 (2.258.173)           134.601         736.759
      Financial derivative assets                                           3.033.396   1.159.250           420.616       4.613.262
      Financial derivative liabilities                                         173.065  3.417.423           286.015      3.876.503
      Non-cash loans(1)                                                     3.354.802   6.378.215          266.590       9.999.607
      (1)
          Non-cash loans are not included in the off-balance sheet position items.
      (2)
          Includes TRY 861.262 of foreign currency indexed loans and their accruals. (31 December 2012: TRY 44.365)
      (3)
          In accordance with the principles of the “Regulation on Measurement and Practices of Banks’ Net Overall FC Position
      / Shareholders’ Equity Ratio on a Consolidated and Unconsolidated Basis”, derivative financial instruments foreign
      currency income accruals (TRY 107.836), foreign currency intangible assets (TRY 16.472), prepaid expenses (TRY 96) in
      assets; and derivative financial instruments foreign currency expense accruals (TRY 21.094) and shareholders’ equity (TRY
      21.899) and foreign currency minority shares (TRY 1.990) in liabilities are not taken into consideration in the currency risk
      measurement.
      (4)
          Financial derivative assets include credit default swaps amounting to TRY 5.873 and forward precious metal purchase
      transactions amounted to TRY 149.450.
      (5)
          Macar Halkbank (TRY 2.063) and International Garagum Bank (TRY 250), followed as available for sale items in foreign
      currency, are presented in financials with their historical costs since they are non-monetary financial items.


302
Case 1:15-cr-00867-RMB Document 593-23 Filed 01/21/20 Page 305 of 358

        TÜRKİYE HALK BANKASI A.Ş.
        NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS
        FOR THE YEAR ENDED 31 DECEMBER 2013




                                                                                                                             Corporate Profile
        (Amounts expressed in thousand Turkish Lira (TRY) unless otherwise stated.)


        Foreign currency sensitivity:

        The Group is exposed to currency risk in EURO and USD terms in balance sheet and also utilizes from
        derivative instruments in order to compensate for currency risk.

        The following table sets the Group’s sensitivity to a 10% increase and decrease in the TRY against USD,
        EURO and the other foreign currencies. 10% sensitivity rate used when reporting foreign currency risk
        internally to key management and represents the Parent Bank’s management of assessment of the
        possible change in foreign exchange rates. Negative amounts represent value decrease in profit and loss




                                                                                                                             Assessment of the Management
        or shareholders’ equity due to 10% decrease in value of TRY against EURO or USD.

                                                                                    Effect on profit /loss before
                                         Change in currency rate in %                         taxation
                                                                                Current period           Prior period
        USD                                                % 10 increase                  (1.796)                (2.881)
        EURO                                               % 10 increase                  6.002                (42.297)
        Other                                              % 10 increase                   13.581               47.498

        The Group’s sensitivity to foreign currency rates has increased due to the change of foreign currency
        position in the current period.

        VI. EXPLANATIONS RELATED TO THE CONSOLIDATED INTEREST RATE RıSK




                                                                                                                             Review of Operations in 2013
        Interest rate sensitivity of assets, liabilities and off-balance sheet items are measured by the Group.
        The Group’s interest rate risk is calculated using the general and specific interest rate risk tables in the
        standard method including the assets and liabilities and is considered as a part of the general market
        risk in the calculation of the capital adequacy standard ratio.

        The priority of the Parent Bank’s risk management department is to avoid the effects of the interest
        rate volatility. Sensitivity analysis performed within this context is calculated by the risk management
        department and reported to the Asset-Liability Committee.

        Simulations on interest income are performed in connection with the forecasted economic indicators
        used in the budgeting process of the Parent Bank. The effects of the fluctuations in the market interest
        rates on the financial position and on the cash flows are minimized by revising budget targets. The
        Parent Bank’s funding costs of TRY and foreign exchange deposits, repurchase agreements are
        determined by the Treasury Vice Presidency.
                                                                                                                             Corporate Governance
                                                                                                                               Management and




        Since the Parent Bank does not permit maturity mismatches or imposes limits on the mismatch,
        significant interest rate risk exposures are not expected.
                                                                                                                             Financial Information and Assessment
                                                                                                                                     on Risk Management




                                                                                                                       303
CaseHALKBANK
      1:15-cr-00867-RMB
             2013 ANNUAL REPORT Document 593-23 Filed 01/21/20 Page 306 of 358

      TÜRKİYE HALK BANKASI A.Ş.
      NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS
      FOR THE YEAR ENDED 31 DECEMBER 2013
      (Amounts expressed in thousand Turkish Lira (TRY) unless otherwise stated.)


      1. Information related to the interest rate sensitivity of assets, liabilities and off-balance sheet items
      based on re-pricing dates:

                                                                                                                                     Non-
                                                              Up to 1          1-3         3-12            1-5       5 years      interest
      Current period                                          month        months        Months          years      and over      bearing           Total
      Assets
         Cash (cash in vault, foreign currency cash,
         money in transit, cheques purchased,
         precious metals) and balances with the
         Central Bank of Turkey                                44.863              -             -             -             -   19.976.532    20.021.395
         Banks and financial institutions                   1.609.825       41.900          3.597              -             -     253.453      1.908.775
         Financial assets at fair value through profit
         and loss                                              71.262        34.757        33.361        38.591        5.064          2.285      185.320
         Money market placements                                5.894      224.790               -             -             -             -     230.684
         Financial assets available-for-sale                 3.144.728      577.210       919.915     2.231.002     2.938.485       16.609      9.827.949
         Loans                                             27.002.168     14.937.717   17.089.045     20.117.591    3.397.759     1.987.967    84.532.247
         Held-to-maturity investments                        9.372.162    1.603.846     1.347.360     2.776.533     3.873.697              -   18.973.598
         Other assets(1), (2)                                 146.848      275.099       522.559       997.360       158.806      3.755.642     5.856.314
      Total assets                                        41.397.750     17.695.319    19.915.837    26.161.077    10.373.811 25.992.488 141.536.282


      Liabilities
         Bank deposits                                      5.825.580      306.452       300.159               -             -     3.585.113   10.017.304
         Other deposits                                    46.932.167    19.249.198      8.913.188     176.096           160     15.107.066    90.377.875
         Money market balances                                 771.416    490.060                -             -             -             -     1.261.476
         Sundry creditors                                      581.718      36.279       894.565         9.029               -      171.574      1.693.165
         Bonds issued                                          38.663       30.694       1.001.133    1.763.434      1.317.742             -    4.151.666
         Funds provided from other financial
         institutions(4)                                     2.712.827    3.910.918     6.039.498      1.817.549     600.301          5.259    15.086.352
         Other liabilities(3)                                1.235.127      99.493        486.191        9.640               -    17.117.993   18.948.444
      Total liabilities                                   58.097.498 24.123.094        17.634.734    3.775.748     1.918.203 35.987.005 141.536.282


      Balance sheet long position                                    -             -     2.281.103   22.385.329    8.455.608               -   33.122.040
      Balance sheet short position                        (16.699.748)   (6.427.775)             -             -             -   (9.994.517) (33.122.040)


      Off-balance sheet long position                           12.410       10.146         6.893              -             -             -      29.449
      Off-balance sheet short position                       (12.020)       (10.535)      (6.896)              -             -             -      (29.451)
      Total position                                     (16.699.358) (6.428.164)      2.281.100 22.385.329        8.455.608 (9.994.517)              (2)

      (1)
          TRY 16.771 of deferred tax assets is disclosed under the non interest bearing column in other assets and TRY 2.456 of
      deferred tax liability is disclosed under the non interest bearing column in other liabilities.
      (2)
          TRY 436.680 of non-performing loans with no specific provision are disclosed under the non-interest bearing column in
      other assets.
      (3)
          Shareholders’ equity balance is disclosed under the non-interest bearing column in other liabilities line.
      (4)
          Funds provided from other financial institutions include borrowings.




304
Case 1:15-cr-00867-RMB Document 593-23 Filed 01/21/20 Page 307 of 358

        TÜRKİYE HALK BANKASI A.Ş.
        NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS
        FOR THE YEAR ENDED 31 DECEMBER 2013




                                                                                                                                                                       Corporate Profile
        (Amounts expressed in thousand Turkish Lira (TRY) unless otherwise stated.)


                                                                                                                                              Non-
                                                                   Up to 1           1-3         3-12              1-5       5 years       interest
        Prior period                                               month         months        Months            years      and over       bearing            Total


        Assets
              Cash (cash in vault, foreign currency cash,
              money in transit, cheques purchased,
              precious metals) and balances with the
              Central Bank of Turkey                                33.026                -              -              -            -    12.484.052      12.517.078




                                                                                                                                                                       Assessment of the Management
              Banks and financial institutions                     971.370          2.003                -              -            -     1.615.064      2.588.437
              Financial assets at fair value through profit
              and loss                                              34.018          33.139        67.874          13.281             -         1.435        149.747
              Money market placements                              162.534                -              -              -            -              -       162.534
              Financial assets available-for-sale               2.208.349         1.588.181    2.829.910       1.869.932     1.143.266        16.027      9.655.665
              Loans                                             27.348.206      11.026.850    10.893.353      12.810.027     2.477.136     1.018.626     65.574.198
              Held-to-maturity investments                       3.860.547       3.576.657     2.516.285       2.941.584      748.018               -    13.643.091
              Other assets(1),(2)                                  116.902         59.363        260.312        634.961       201.925      3.490.519      4.763.982
        Total assets                                           34.734.952      16.286.193     16.567.734     18.269.785     4.570.345    18.625.723 109.054.732


        Liabilities
              Bank deposits                                      2.990.561         273.257        356.116               -            -     3.800.718      7.420.652
              Other deposits                                      38.121.142    17.250.278     4.610.986        100.902           170     12.295.393     72.378.871
              Money market balances                                 162.193       553.083                -              -            -              -       715.276




                                                                                                                                                                       Review of Operations in 2013
              Sundry creditors                                      318.213        16.968       780.792           4.022              -       153.681       1.273.676
              Bonds issued                                          710.741               -        31.423       1.376.815            -              -      2.118.979
              Funds provided from other financial
              institutions(4)                                    1.922.042       2.719.001     2.228.287         797.451      345.910         18.379      8.031.070
              Other liabilities(3)                                1.570.354       740.462        349.713                -            -    14.455.679      17.116.208
        Total liabilities                                      45.795.246      21.553.049      8.357.317      2.279.190      346.080     30.723.850 109.054.732


        Balance sheet long position                                        -              -     8.210.417     15.990.595     4.224.265              -    28.425.277
        Balance sheet short position                           (11.060.294)    (5.266.856)               -              -            -   (12.098.127)   (28.425.277)


        Off-balance sheet long position                            20.368           113.612         11.125              -            -              -       145.105
        Off-balance sheet short position                          (20.368)        (25.362)      (70.225)                -            -              -      (115.955)
        Total position                                        (11.060.294)     (5.178.606)      8.151.317    15.990.595     4.224.265 (12.098.127)          29.150

        (1)
            TRY 236.222 of deferred tax assets is disclosed under the non-interest bearing column in other assets and TRY 10.837
                                                                                                                                                                       Corporate Governance




        of deferred tax liability is disclosed under the non interest bearing column in other liabilities.
                                                                                                                                                                         Management and




        (2)
            TRY 345.043 of non-performing loans with no specific provision is disclosed under the non-interest bearing column in
        other assets.
        (3)
            Shareholders’ equity balance is disclosed under the non-interest bearing column.
        (4)
            Funds provided from other financial institutions include borrowings.
                                                                                                                                                                       Financial Information and Assessment
                                                                                                                                                                               on Risk Management




                                                                                                                                                                305
CaseHALKBANK
      1:15-cr-00867-RMB
             2013 ANNUAL REPORT Document 593-23 Filed 01/21/20 Page 308 of 358

      TÜRKİYE HALK BANKASI A.Ş.
      NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS
      FOR THE YEAR ENDED 31 DECEMBER 2013
      (Amounts expressed in thousand Turkish Lira (TRY) unless otherwise stated.)


      2. Average interest rates applied to financial instruments:

      Current period                                                           EURO             USD             JPY           TRY
      Assets
            Cash (cash in vault, foreign currency cash, money in
            transit, cheques purchased) and balances with the
            Central Bank of Turkey (5)                                       0,1-0,50                -              -         3,50
            Due from other banks and financial institutions(1)                   0,28            0,41               -         8,48
            Financial assets at fair value through profit and loss                    -         3,20                -         9,80
            Money market placements                                                   -              -              -               -
            Available-for-sale financial assets                                   5,41          6,00                -          8,47
            Loans(2)                                                             4,26            4,15               -         11,04
            Held-to-maturity investments                                              -         5,89                -         8,95
      Liabilities
            Bank deposits                                                        0,53            1,29               -         8,83
            Other deposits (4)                                                    2,82          2,64           0,25            8,19
            Money market borrowings                                              0,55            1,09               -         6,00
            Sundry creditors(3)                                                       -              -              -         3,56
            Bonds issued                                                              -         4,38                -          9,13
            Funds provided from other financial institutions                       1,15          1,68               -          7,95


      Prior Period                                                             EURO             USD             JPY           TRY
      Assets
            Cash (cash in vault, foreign currency cash, money in
            transit, cheques purchased) and balances with the
            Central Bank of Turkey(5)                                        0,1-0,50                -              -         5,00
            Due from other banks and financial institutions(1)                   0,57           0,34                -          5,74
            Financial assets at fair value through profit and loss                    -          2,10               -          6,14
            Money market placements                                               1,75               -              -         8,50
            Available-for-sale financial assets                                  4,59            5,33               -         8,43
            Loans(2)                                                              4,61           4,14           2,17         12,46
            Held-to-maturity investments                                         6,42           5,99                -         9,07
      Liabilities
            Bank deposits                                                        0,02             1,18              -          3,15
            Other deposits                                                       3,03            2,92               -          7,68
            Money market borrowings                                              2,30            1,46               -          4,78
            Sundry creditors                                                          -              -              -          4,13
            Bonds issued                                                              -         2,44                -         8,66
            Funds provided from other financial institutions(4)                   1,46           1,97               -          7,67
      (1)
          Interest rates are calculated using weighted average method for money placement amounts as of balance sheet date.
      (2)
           Interest rates are calculated using weighted average method for loans given as of balance sheet date. Calculated rates
      may vary from Bank’s announced interest rates.
      (3)
          75% of the declared maximum deposits interest rate with a maturity of twelve months as of 31 December 2013.
      (4)
           Customer based calculated stock interest rates are applied to TRY and FC deposits as of 31 December 2013.
      (5)
           Required reserve ratio of the Central Bank of TRNC and Central Bank of Macedonia.




306
Case 1:15-cr-00867-RMB Document 593-23 Filed 01/21/20 Page 309 of 358

        TÜRKİYE HALK BANKASI A.Ş.
        NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS
        FOR THE YEAR ENDED 31 DECEMBER 2013




                                                                                                                         Corporate Profile
        (Amounts expressed in thousand Turkish Lira (TRY) unless otherwise stated.)


        3. The interest rate risk of the banking book items:
        The Parent Bank’s standard interest rate shock methods are being used on a daily basis in respect of
        measuring the risk arising from repricing mismatch of asset and liability items. The duration within the
        limits are determined by BRSA that obtained from the calculation intended for demand deposits by
        using core deposit and duration analysis is taken into account.

        The interest rate risk of the banking book items is calculated by taking into account the worst ratio for
        the Parent Bank among the calculated ratios by dividing the total of the differences in terms of maturities
        and currencies with the shareholders’ equity. The mentioned difference is the difference between the




                                                                                                                         Assessment of the Management
        net position amounts which are derived from the cash flows of the on-balance and off-balance sheet
        positions included in the interest sensitive banking book items discounted by the ratios derived from the
        application of positive and negative shocks, and the net position amounts which are discounted by the
        ratios without applying the shocks. The maximum limit regarding the economic value change is 20% of
        shareholders’ equity.

        While maturity distribution of the related cash flows, remaining maturities are taken into account for
        fixed rate instruments and repricing dates are taken into account for flexible interest instruments. Non-
        performing loans are placed to relevant maturity periods except demand time interval that are not than
        not be less than six months by taking into account receiving durations are receivables ratios under other
        receivables and estimated receiving durations. Foreign currency indexed asset and liabilities are placed
        to related forms by taking into accounts their indexed currency types.

        In defining the maturity of demand deposits, average durations which are calculated by statistical
        analysis are being used.




                                                                                                                         Review of Operations in 2013
        The impact on financial statements regarding interest rate instabilities stated below as divided by the
        Parent Bank’s different currencies.

        Current Period
                                                                                           Gains/Shareholders’
                                                     Applied Shock                             Equity – Losses/
           Currency                              (+/-x basis points)   Gains/ Losses       Shareholders’ Equity
        1 TRY                                                   500        (1.944.449)                   (%13,260)
                                                              (400)         2.029.290                     %13,839
        2 EURO                                                  200           398.381                        %2,717
                                                              (200)         (429.990)                     (%2,932)
        3 USD                                                   200            57.709                      %0,394
                                                                                                                         Corporate Governance
                                                                                                                           Management and




                                                              (200)            (11.397)                  (%0,078)
           Total (For negative shocks)                                      1.587.903                    %10,829
           Total (For positive shocks)                                    (1.488.359)                   (%10,150)
        Prior Period
                                                                                           Gains/Shareholders’
                                                     Applied Shock                             Equity – Losses/
           Currency                              (+/-x basis points)   Gains/ Losses       Shareholders’ Equity
        1 TRY                                                   500         (1.261.829)                   %(9,849)
                                                              (400)          1.282.128                    %10,008
                                                                                                                         Financial Information and Assessment




        2 EURO                                                  200           303.520                        %2,369
                                                              (200)         (266.543)                     %(2,081)
        3 USD                                                   200              4.701                     %0,037
                                                                                                                                 on Risk Management




                                                              (200)             12.343                    %0,096
           Total (For negative shocks)                                      1.027.928                     %8,023
           Total (For positive shocks)                                     (953.608)                     %(7,443)




                                                                                                                   307
CaseHALKBANK
      1:15-cr-00867-RMB
             2013 ANNUAL REPORT Document 593-23 Filed 01/21/20 Page 310 of 358

      TÜRKİYE HALK BANKASI A.Ş.
      NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS
      FOR THE YEAR ENDED 31 DECEMBER 2013
      (Amounts expressed in thousand Turkish Lira (TRY) unless otherwise stated.)


      VII. EXPLANATIONS RELATED TO THE CONSOLıDATED POSITION RISK OF SHARES

      Information about position risk of shares:

                                                                                     Comparison
                                                          Balance Sheet                Fair Value
      Equities                                                    Value                  Change            Market Value
      1. Associates                                               227.051                          -                  -
        Quoted in a stock exchange                                       -                         -                  -
      2. Subsidiaries                                             30.604                    30.604                    -
        Quoted in a stock exchange                                       -                         -                  -

      Realized gains/losses, revaluation surpluses and unrealized gains/losses on equity securities and
      results included in core and supplementary capitals:

                                                            Revaluated
                                                         appreciation in the
                                                             fair value                     Unrealized gains and losses
                                      Realized gains              Included to        Included to     Included to
                                       (losses) in the         supplementary           total core supplementary
      Portfolio                       current period     Total         capital Total      capital         capital
      1. Private equity investments                  -        -                  -      -              -              -
      2. Share Certificates quoted
      in a stock exchange(1) (2)                     -        -                  -      -              -              -
      3. Other share certificates                    -   16.729              7.528      -              -              -
      Total                                          - 16.729                7.528      -              -              -

      VIII. EXPLANATIONS RELATED TO THE CONSOLIDATED LIQUIDITY RISK

      The liquidity risk occurs when there is insufficient cash or cash inflows to meet the cash outflows fully and
      timely. Liquidity risk may also occur when the market penetration is not adequate, when the open position
      cannot be closed immediately at the suitable prices in sufficient amounts due to barriers and break-ups in
      the markets.

      Meeting the liquidity needs of the Parent Bank, domestic and foreign markets are being used. Due to the
      fact that the Bank’s liquidity need is at low levels, the bank may provide funding easily (CB, ISEM, interbank
      money market and other markets). When it is considered that local and foreign currency deposit account’s
      interest rates are lower than the peer group’s averages it can be realized that the Parent Bank will be able to
      increase its market share if necessary. The money market borrowing facilities and the Eurobond portfolio of
      the Parent Bank provides an important potential funding opportunity to the Parent Bank.

      The main funding source of the Group is deposit accounts. Nonetheless, the securities portfolio is mainly
      composed of available for sale and held to maturity securities.

      The Board of Directors of the Parent Bank monitors both the BRSA and contingency plan liquidity
      ratios. The liquidity opportunities which will be applied in case of a liquidity shortage are defined in the
      contingency plans.




308
Case 1:15-cr-00867-RMB Document 593-23 Filed 01/21/20 Page 311 of 358

        TÜRKİYE HALK BANKASI A.Ş.
        NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS
        FOR THE YEAR ENDED 31 DECEMBER 2013




                                                                                                                                                                                             Corporate Profile
        (Amounts expressed in thousand Turkish Lira (TRY) unless otherwise stated.)


        1. Presentation of assets and liabilities according to their remaining maturities:

        The Parent Bank follows up and measures the consistency of payments comparing its assets and
        liabilities with the interest rates on a daily and transactional basis.

                                                                                 Up to 1            1-3           3-12                1-5      5 years
        Current period                                       Demand              month          months          Months              years     and over      Undistributed           Total
        Assets
              Cash (cash in TRY, foreign currency cash,




                                                                                                                                                                                             Assessment of the Management
              money in transit, cheques purchased,
              precious metals) and balances with the
              Central Bank of Turkey                         4.549.815         3.952.981       5.433.672       5.997.924          86.804             199                  -    20.021.395
              Banks                                           253.453          1.609.825         41.900            3.597                  -             -                 -      1.908.775
              Financial assets at fair value through
              profit and loss                                          -          68.091          26.359         38.564            44.957         5.064              2.285        185.320
              Money market placements                                  -           5.894        224.790                 -                 -             -                 -      230.684
              Financial assets available-for-sale                      -        499.755         339.943         901.503         3.342.465      4.727.674           16.609       9.827.949
              Loans(2)                                         1.121.733       6.224.592      6.801.200      26.938.522        37.267.229       6.178.971                 -    84.532.247
              Held-to-maturity investments                             -        264.778        1.663.324      3.409.886         5.259.592      8.376.018                  -     18.973.598
              Other assets (3)                               900.205             116.388         276.622         519.104          1.021.107      167.451         2.855.437       5.856.314
        Total assets                                       6.825.206         12.742.304      14.807.810     37.809.100        47.022.154 19.455.377             2.874.331 141.536.282


        Liabilities
              Bank deposits                                   3.585.113       5.825.580         306.452         300.159                   -             -                 -     10.017.304
              Other deposits                                15.107.066       46.930.565       19.238.264       8.837.783         258.986            5.211                 -    90.377.875
              Funds provided from other financial




                                                                                                                                                                                             Review of Operations in 2013
              institutions (4)                                   3.796           561.385        997.034       7.760.940         3.684.610      2.078.587                  -    15.086.352
              Money market balances                                    -         771.416       490.060                  -                 -             -                 -      1.261.476
              Bonds issued                                             -         38.663          30.694         1.001.133        1.763.434      1.317.742                 -      4.151.666
              Sundry creditors                                 125.109          606.323           93.491         261.797         552.900              117          53.428        1.693.165
              Other liabilities (1)                           3.282.174         226.027          198.929        796.055           219.345        175.332       14.050.582      18.948.444
        Total liabilities                                  22.103.258       54.959.959       21.354.924      18.957.867        6.479.275      3.576.989        14.104.010 141.536.282


        Liquidity gap                                     (15.278.052) (42.217.655)          (6.547.114)     18.851.233 40.542.879 15.878.388                 (11.229.679)               -


        Previous period
                   Total assets                              4.669.168        12.452.443      11.403.889      27.861.180       40.353.792      9.301.529          3.012.731   109.054.732
                   Total liabilities                         19.183.278      42.810.984      19.480.550        9.227.823        4.450.954      1.877.088        12.024.055    109.054.732


        Liquidity gap                                     (14.514.110) (30.358.541)         (8.076.661)      18.633.357 35.902.838            7.424.441        (9.011.324)               -

        (1)
            Shareholders’ equity is disclosed in other liabilities line under the undistributed column.
        (2)
            TRY 436.680 of non-performing loans with no specific provision, is disclosed in other assets line under the undistributed column.
                                                                                                                                                                                             Corporate Governance



        (3)
            Other asset items which are not expected to be converted into cash in short term but required for continuity of banking operations like
                                                                                                                                                                                               Management and




        tangible and intangible assets, office supply inventory, associates and subsidiaries, prepaid expenses, deferred tax assets and receivables
        from NPL are disclosed in other assets under the undistributed column.
        (4)
            Funds provided from other financial institutions include borrowings.


        Analysis of non-derivative financial liabilities by remaining contractual maturities:

                                                                           Up to one            1-3           3-12                1-5            Over 5
        Current Period                                                       month          Months          Months              Years             Years     Adjustments             Total
        Liabilities
        Deposits                                                           71.592.914      19.742.987       9.347.160         264.648               5.211         (557.741)   100.395.179
        Funds provided from other financial intuitions                       576.771        1.025.031      7.896.427         3.843.557          2.177.675        (433.109)     15.086.352
        Money market borrowings                                              771.570        490.060                 -                 -                 -            (154)       1.261.476
                                                                                                                                                                                             Financial Information and Assessment




        Securities issued                                                     38.756         30.964        1.042.907        2.068.988           1.682.419        (712.368)       4.151.666
        Funds                                                                624.364          141.448        319.597           245.812          206.084           (48.763)      1.488.542
        Total                                                          73.604.375       21.430.490      18.606.091          6.423.005         4.071.389        (1.752.135)    122.383.215
                                                                                                                                                                                                     on Risk Management




                                                                           Up to one            1-3           3-12                1-5            Over 5
        Prior Period                                                         month          Months          Months              Years             Years     Adjustments             Total
        Liabilities
        Deposits                                                           57.319.699      17.704.559      5.040.828           213.739             4.385        (483.687)      79.799.523
        Funds provided from other financial intuitions                       271.528        509.062        3.550.644         2.414.272         1.832.033        (546.469)       8.031.070
        Money market borrowings                                               162.214        553.647                -                 -                 -            (585)        715.276
        Securities issued                                                    719.014                -         32.266         1.669.657                  -        (301.958)       2.118.979
        Funds                                                                618.814         98.686          280.166           228.713          239.295           (57.787)       1.407.887
        Total                                                         59.091.269        18.865.954      8.903.904           4.526.381         2.075.713       (1.390.486)     92.072.735


                                                                                                                                                                                     309
CaseHALKBANK
      1:15-cr-00867-RMB
             2013 ANNUAL REPORT Document 593-23 Filed 01/21/20 Page 312 of 358

      TÜRKİYE HALK BANKASI A.Ş.
      NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS
      FOR THE YEAR ENDED 31 DECEMBER 2013
      (Amounts expressed in thousand Turkish Lira (TRY) unless otherwise stated.)


      Adjustments column represents the difference between the total expected cash flows and the carrying
      values of non-derivative financial liabilities.

      In accordance with the Communiqué on the “Measurement and Assessment of Liquidity of the Banks”
      published in the official gazette dated 1 November 2006 No: 26333, beginning from 1 June 2007 liquidity
      ratio of the banks on a weekly and monthly basis should not be less than 80% for foreign currency
      denominated assets and liabilities, and for total assets and liabilities it should not be less than 100%.
      Liquidity ratio as at 31 December 2013 and 2012 are presented below:

                                               Current Period                                             Prior Period
                                First maturity           First maturity                 First maturity   First maturity
                              Tranche (Weekly)         Tranche (Monthly)              Tranche (Weekly) Tranche (Monthly)
                                      FC     TRY+FC        FC          TRY+FC         FC            TRY+FC              FC      TRY+FC
      Average                    266,58       222,10     171,77          135,40 174,60                    196,96    126,02        123,65
      Maximum                      363,35     291,28 209,41             154,00 230,51                 250,27         149,85        141,13
      Minimum                       185,12    183,18 132,01              121,99   131,56                  154,38    106,25        104,22

      Analysis of the Group’s derivative financial instruments according to their remaining maturities:

                                                       Up to one           1-3      3-12          1-5                Over
      Current Period                                     month         Months     Months        Years              5 Years         Total
      Forwards Contracts-Buy                              864.130      325.844    493.614       78.487                   -      1.762.075
      Forward Contracts – Sell                           854.856        180.495   491.752       76.157                   -      1.603.260
      Swaps – Buy                                       8.222.392      284.080    119.964 106.000                        -      8.732.436
      Swaps – Sell                                      8.185.666       269.741   105.094        91.175                  -      8.651.676
      Credit Default Swap – Buy                                   -           -            -          -                  -              -
      Credit Default Swap – Sell                                  -           -            -          -                  -              -
      Forward Precious Metal – Buy                                -       5.873          -            -                  -          5.873
      Forward Precious Metal – Sell                               -     149.450            -          -                  -       149.450
      Money Buy Options                                   50.680        52.904     21.934             -                  -        125.518
      Money Sell Options                                   50.246        44.618    30.655             -                  -        125.519
      Swaps Interest – Buy                                        -           -          -            -            678.400       678.400
      Swaps Interest – Sell                                       -           -          -            -            678.400       678.400
      Total                                            18.227.970     1.313.005 1.263.013      351.819        1.356.800       22.512.607


                                                       Up to one           1-3      3-12          1-5                Over
      Prior Period                                       month         Months     Months        Years              5 Years         Total
      Forwards Contracts-Buy                              641.463      503.262    156.391         349                    -      1.301.465
      Forward Contracts – Sell                           637.040       594.598    156.378          374                   -      1.388.390
      Swaps – Buy                                         704.421     2.281.832    117.536 529.500                       -      3.633.289
      Swaps – Sell                                        705.785     2.258.622    117.605      514.175                  -      3.596.187
      Credit Default Swap – Buy                                   -           -          -     88.250                    -        88.250
      Credit Default Swap – Sell                                  -           -          -      59.100                   -        59.100
      Forward Precious Metal-Buy                                  -    314.800           -            -                  -       314.800
      Forward Precious Metal-Sell                                 -    222.683           -            -                  -       222.683
      Money Buy Options                                      540         95.317     44.711            -                  -       140.568
      Money Sell Options                                     540        95.340    44.686              -                  -       140.566
      Total                                            2.689.789 6.366.454 637.307 1.191.748                             -    10.885.298

      IX. EXPLANATIONS RELATED TO THE CONSOLIDATED SECURITIZATION POSITIONS:

      Securitization positions:

      None.



310
Case 1:15-cr-00867-RMB Document 593-23 Filed 01/21/20 Page 313 of 358

        TÜRKİYE HALK BANKASI A.Ş.
        NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS
        FOR THE YEAR ENDED 31 DECEMBER 2013




                                                                                                                                   Corporate Profile
        (Amounts expressed in thousand Turkish Lira (TRY) unless otherwise stated.)


        X. EXPLANATIONS RELATED TO THE CONSOLIDATED CREDIT RISK MITIGATION
        TECHNIQUES:

        Credit risk mitigation techniques:

        The Group does not apply any netting process on balance sheet and off balance sheet items.

        The risk mitigators that are used in credit process are stated below:




                                                                                                                                   Assessment of the Management
        s 'JOBODJBMDPMMBUFSBMT (PWFSONFOUTFDVSJUJFT DBTI EFQPTJUQMFEHF HPME TUPDLQMFEHF
        s (VBSBOUFFT
        s .PSUHBHF *OUIFJNQMFNFOUBUJPOPGUIF#BTFM** BMUIPVHI SJTLNPSUHBHFMPBOTFWBMVBUFEBTBDMBTT JO
           terms of valuation methods and concentrations they are also given in this section).

        The financial collaterals are revaluated by daily basis by the Parent Bank. The credibility of guarantors is
        monitored within the framework of credit revision periods.

        The value of the mortgages is being revalued during the credit period.

        The revaluation of the mortgages whose value are more than TRY 3.000 or 5% of the Parent Bank’s
        shareholders’ equity are being made by the firms authorized by BRSA or Capital Market Board.

        Only Treasury and the Group’s guarantees are taken into account as risk mitigator within the framework
        of BRSA regulations. Besides, the credibility of Banks is reviewed periodically.




                                                                                                                                   Review of Operations in 2013
        The volatility of mortgage portfolio is monitored closely by the Group and the market fluctuations are
        considered in credit activities.

        Standard volatility adjustments are taken into account regarding to portfolios in which comprehensive
        approach is used.

        Information about guaranties according to risk classifications:

                                                                                                    Other/
                                                                                 Financial        Physical Guarantees and
        Risk Classifications                                       Amount       guaranties      guaranties credit derivatives
        Claims on sovereigns and Central Banks                    40.991.173      694.629                 -                 -
        Claims on regional governments or local authorities         158.890         14.903               -                  -
        Claims on administrative bodies and other non-
                                                                                                                                   Corporate Governance



        commercial undertakings                                     294.865           14.573               -                 -
                                                                                                                                     Management and




        Claims on multilateral development banks                            -               -              -                 -
        Claims on international organizations                               -               -              -                 -
        Claims on banks and intermediary institutions              4.724.965                -              -                 -
        Claims on corporate                                      40.807.554        630.386                 -           270.711
        Claims included in the regulatory retail portfolios      26.932.347        1.567.877               -          150.429
        Claims secured by residential property                   20.520.982          29.206                -                 -
        Overdue loans                                                554.376                -       131.082                  -
        Higher risk categories decided by the Board               10.216.665                -              -                 -
        Secured by mortgages                                                -               -              -                 -
        Securitization positions                                            -               -              -                 -
        Short-term claims and short-term corporate claims on
        banks and intermediary institutions                                 -               -              -                  -
                                                                                                                                   Financial Information and Assessment




        Undertakings for collective investments in mutual
        funds                                                               -             -               -                  -
        Other receivables                                          5.124.726              -               -                  -
        Total                                                  150.326.543       2.951.574         131.082            421.140
                                                                                                                                           on Risk Management




        (*)
          In the determination of the amounts, the non-cash loans and other off-balance sheet items are taken into account
        after being multiplied by credit conversion rates.




                                                                                                                             311
CaseHALKBANK
      1:15-cr-00867-RMB
             2013 ANNUAL REPORT Document 593-23 Filed 01/21/20 Page 314 of 358

      TÜRKİYE HALK BANKASI A.Ş.
      NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS
      FOR THE YEAR ENDED 31 DECEMBER 2013
      (Amounts expressed in thousand Turkish Lira (TRY) unless otherwise stated.)


      XI. EXPLANATIONS RELATED TO THE CONSOLIDATED RISK MANAGEMENT TARGET AND
      POLICIES:

      Risk management target and policies:

      Credit Risk:
      The Parent Bank’s credit authorization limits are defined with respect to Head Office, Regional Directories
      and Branch Basis. Credit origination and marketing activities are completely separated. The main point
      here is about to the Loan Department that related to credit expansion performance should not placed in
      loan granting process. Credit allocation monitoring processes are carried out by Credit Risk Monitoring
      Department which is an independent unit. The risk measurement activities are being carried out by the
      Risk Management Department which reports to Audit Committee directly.

      In the process of credit assessment process, rating modules are used by the Group and risk mitigators
      are defined with respect to rating categories. Rating modules are subject to validation process and the
      discrimination power of the module is calculated periodically.

      The expected loss amount is estimated by the Group and the Parent Bank analyses whether own funds
      will be able to compensate the loss. Furthermore, the effect of possible shocks is analyzed periodically by
      scenario analysis and stress tests.

      The concentration limits are defined in respect of main and sub-sectors.

      Overdue loans and their customer segmentations and sectors are periodically monitored.

      Foreign Exchange Risk:
      The Risk Management Department of the Parent Bank measures the foreign exchange risk of the Group.

      The risks that arising from the exchange rate volatility are calculated by using either standard method or
      internal model methods by Risk Management Department on a daily basis.

      The trading loss of the Group is restricted by using VaR based limits. Besides, stop loss limits are also
      defined for foreign exchange transactions. The Group defines limits with respect to the nominal short or
      long foreign exchange position.

      Interest Rate Risk:
      The activities regarding the measurement of the Group’s interest rate risk are carried out by Risk
      Management Department.

      The risks arising from the interest rate volatility are measured both for trading and banking book items.
      Whereas standardized method and internal models are used in the measurement process of trading
      items, standard interest rate shock method and duration analysis are used in the measurement process of
      banking book items.

      The economic value decline which will be occurred due to the interest rate risk in the banking book is
      restricted by a certain percentage of shareholders’ equity. Furthermore, the interest rate risk which will be
      raised from the trading book items is restricted by VaR based limits.

      Liquidity Risk:
      The Group’s liquidity risk measurement activities are carried out by Risk Management Department.

      Both BRSA and Basel III liquidity ratios are taken into account in liquidity risk measurement process.
      Moreover, the strategies that will be implemented in case of the Group’s liquidity shocks are determined by
      liquidity contingency plan. The Parent Bank’s duration mismatch of asset and liability items is monitored
      daily basis and the liquidity deficit which will be occurred due to the maturity mismatch is restricted by
      setting a limit.




312
Case 1:15-cr-00867-RMB Document 593-23 Filed 01/21/20 Page 315 of 358

        TÜRKİYE HALK BANKASI A.Ş.
        NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS
        FOR THE YEAR ENDED 31 DECEMBER 2013




                                                                                                                          Corporate Profile
        (Amounts expressed in thousand Turkish Lira (TRY) unless otherwise stated.)


        XII. EXPLANATIONS RELATED TO CONSOLIDATED BUSINESS SEGMENTATION

        The Group’s operations are grouped under the corporate, commercial, integrated and treasury/
        investment banking categories. Branches are grouped considering the information above and are scaled
        according to the classification shown in the table below, with the classification reflected to the head
        office and branches.

        The Parent Bank is rendering services to a wide range of companies in all sectors, especially to Small
        and Medium Size Enterprises (SME) as well as individuals having consumer status. In this context, the




                                                                                                                          Assessment of the Management
        Parent Bank has no restrictions on the area in which it operates.

        The Parent Bank categorizes its real and legal entities that it renders services into three groups as; firms,
        individual customers and other customers.

        Firms are composed of traders and small-scale retailers having real and legal entity status. Within the
        Parent Bank’s application, firms are segmented as corporate firms, commercial firms, enterprising
        business firms, small size enterprises and small-scale retailers.

        Individual customers are real entities without having any commercial or professional purposes other
        than their individual demands in the Parent Bank’s application.

        Other customers are referred to as associations, organizations, trade unions, foundations, societies,
        building managements, parent-teacher associations and similar institutions that are not included in the
        afore-mentioned classification.




                                                                                                                          Review of Operations in 2013
        The following are the services provided by the Parent Bank to all of its customers:

        s "DDFQUJOHEFQPTJUT
        s *TTVBODFPGDBTI OPODBTIMPBOT
        s "MMLJOETPGSFJNCVSTFNFOUTBOEDBTISFDFJQUPQFSBUJPOT JODMVEJOHDBTIBOEEFQPTJUSFJNCVSTFNFOUT 
           fund transfers, correspondent banking transactions and use of checking accounts,
        s 1VSDIBTJOHDIFRVFTBOECBOLCJMMT
        s 1FSGPSNJOHDVTUPEZTFSWJDFT
        s *TTVJOHQBZNFOUJOTUSVNFOUTTVDIBTDSFEJUDBSET DBTIDBSETBOEUSBWFMDIFRVFT BOEQFSGPSNJOH
           related transactions,
        s *ODMVEJOHTQPUUSBOTBDUJPOT GPSFJHOFYDIBOHFUSBOTBDUJPOT USBEJOHPGNPOFZNBSLFUTFDVSJUJFT CVMMJPO
           trading and/or performing the related custody services,
        s 5SBEJOHPGGPSXBSEUSBOTBDUJPOBHSFFNFOUT PQUJPOBHSFFNFOUTBOEŢJOBODJBMJOTUSVNFOUTXJUINPSF
           than one derivative instrument and performing the related intermediary services based on the
                                                                                                                          Corporate Governance




           economic and financial indicators, capital markets instruments, commodities, precious metals and
                                                                                                                            Management and




           exchange rates,
        s "TTVNJOHHVBSBOUFFUSBOTBDUJPOTTVDIBTXBSSBOUJFTBOEPUIFSMJBCJMJUJFTJOGBWPSPGPUIFST
        s )BWJOHJOUFSNFEJBSZUSBOTBDUJPOTPO*OUFSCBOLNPOFZUSBOTGFS JOTVSBODFBHFODZTFSWJDFT
        s 3FOEFSJOHJOTVSBODFBHFODZUSBOTBDUJPOT
        s "DUJOHBTBNBSLFUNBLFSJOUSBEFPQFSBUJPOTJOBDDPSEBODFXJUIMJBCJMJUJFTBTTVNFEXJUIJOUIFDPOUFYU
           of the agreement composed by the Turkish Treasury and/or Central Bank and associations,
        s 5SBEJOHDBQJUBMNBSLFUJOTUSVNFOUTBOEQFSGPSNJOHSFQVSDIBTFBOESFWFSTFSFQPUSBOTBDUJPOT
        s "DUJOHBTBOJOUFSNFEJBSZJOUIFTBMFQSPDFTTPGDBQJUBMNBSLFUJOTUSVNFOUTCZNFBOTPGJTTVJOH
           instruments or through a public offering,
        s 5SBEJOHUIFDBQJUBMNBSLFUJOTUSVNFOUTJTTVFEGPSUIFQVSQPTFPGQFSGPSNJOHJOUFSNFEJBSZTFSWJDFT
                                                                                                                          Financial Information and Assessment




        Under the Treasury transactions, medium and long-term fund provision is performed through securities
        exchange, money market operations, spot and time TRY and foreign exchange transactions, derivative
                                                                                                                                  on Risk Management




        instruments (such as; forwards, swaps, futures and options), syndication and securitization, etc.




                                                                                                                    313
CaseHALKBANK
      1:15-cr-00867-RMB
             2013 ANNUAL REPORT Document 593-23 Filed 01/21/20 Page 316 of 358

      TÜRKİYE HALK BANKASI A.Ş.
      NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS
      FOR THE YEAR ENDED 31 DECEMBER 2013
      (Amounts expressed in thousand Turkish Lira (TRY) unless otherwise stated.)


      Details of the segment information prepared in accordance with the Act on “Disclosure of Financial
      Statements of Banks and The Related Presentations and Notes” as of 31 December 2013 are presented in
      the table below.

                                                                                                SME/         Treasury /
      Current Period                                       Corporate Commercial            Integrated      Investment(1)        Other(3)     Elimination(2)         Total
      OPERATING INCOME / EXPENSES
      Interest income                                      1.220.629         947.019       8.852.094           7.017.914       145.950         (8.792.431)     9.391.175
          Interest on loans                                   772.932        785.863         5.169.226            419.974                -                -     7.147.995
          Interest income on marketable securities                    -                -              -       2.062.286           27.537                  -    2.089.823
          Interest received from banks                                -                -              -            20.213                -                -         20.213
          Other interest income(2)                            447.697           161.156     3.682.868           4.515.441         118.413       (8.792.431)        133.144
      Interest expense                                       688.595          517.992       6.972.619         4.964.185         46.665         (8.792.431)    4.397.625
          Interest on deposits                                 394.611        152.082       3.048.753            205.481                 -                -    3.800.927
          Interest on borrowings                                 3.155         15.300           14.430           184.389        42.689                    -      259.963
          Interest on money market borrowings                         -                -              -           103.819                -                -       103.819
          Interest on marketable bonds issued                         -                -              -          176.935           3.976                  -        180.911
          Other interest expense(2)                          290.829          350.610       3.909.436          4.293.561                 -      (8.792.431)        52.005
      Net interest income                                    532.034         429.027        1.879.475         2.053.729         99.285                    -   4.993.550
      Net fees and commissions income                          179.745         98.288         582.839               6.166        (14.213)                 -      852.825
      Net trading profit / (loss)                                     -                -              -          243.668            3.123                 -       246.791
      Dividend income                                                 -                -              -             9.629            2.151                -          11.780
      Other income                                             38.254           41.594        290.240            434.105        570.021                   -      1.374.214
      Loans and other receivables’ impairment
      loss                                                      13.858       105.954            351.916         380.998          34.890                   -       887.616
      Other expenses                                           24.560          63.615         1.190.615        1.420.883        385.489                   -     3.085.162
      Income before taxes                                      711.615      399.340         1.210.023           945.416        239.988                    -   3.506.382
      Income tax provision                                            -              -                 -       (616.302)        (37.355)                  -     (653.657)
      Net profit for the period                                711.615      399.340         1.210.023            329.114       202.633                    -   2.852.725

      SEGMENT ASSETS
      Marketable securities                                           -              -           -           28.549.315         297.888                   - 28.847.203
      Derivative financial assets held for trading                    -              -           -              139.664                -                  -      139.664
      Banks and money market receivables                              -              -           -             2.118.646         20.813                   -     2.139.459
      Associates and subsidiaries (net)                               -              -           -              257.655                -                  -      257.655
      Loans                                                 13.130.413     12.780.356  51.364.586             7.693.572                -                  - 84.968.927
      Other assets(1)                                            1.582          11.057     883.741           22.035.152       2.251.842                   -   25.183.374
      TOTAL ASSETS                                         13.131.995      12.791.413 52.248.327           60.794.004        2.570.543                    - 141.536.282

      SEGMENT LIABILITIES
      Deposits                                              12.756.670       4.518.277   67.171.161           15.949.071                 -                - 100.395.179
      Derivative financial liabilities held for trading                -              -           -                 43.852         9.640                  -         53.492
      Money market balances                                            -              -           -             1.261.476                -                -      1.261.476
      Borrowing funding loans                                   20.257        315.600     417.038             12.965.143       1.368.314                  -   15.086.352
      Bonds issued                                                     -              -           -           4.051.508          100.158                  -      4.151.666
      Other liabilities                                          111.541      201.343   2.939.419                1.141.664        144.417                 -    4.538.384
      Provisions and tax payable                                 21.488         21.027    120.307             1.950.006        565.890                    -     2.678.718
      Shareholders’ equity                                             -              -           -          12.666.829         704.186                   -     13.371.015
      TOTAL LIABILITIES                                   12.909.956       5.056.247 70.647.925             50.029.549       2.892.605                    - 141.536.282

      OFF BALANCE SHEET ITEMS                               13.747.124     6.826.696 13.509.606              33.181.287        435.272                    - 67.699.985
      Guarantees and surety ships                           13.710.270      6.326.256   6.746.366                255.285         82.252                   -   27.120.429
      Commitments                                               36.854       500.440   6.763.240              12.021.668       206.600                    -  19.528.802
      Derivative financial instruments                                -              -           -           20.904.334         146.420                   -  21.050.754

      (1)
          Amounts arising from transactions of general directorate are presented under the treasury / investment column. In this
      context net of property, plant and equipment amounting TRY 1.463.302 (net) and deferred tax assets amounting TRY 16.771
      in other assets are presented under the Treasury / Investment column.
      (2)
          Net fund transfer pricing amounts are distributed in other interest income and other interest expense sections.
      (3)
          Halk Hayat ve Emeklilik AŞ, Halk Sigorta AŞ, Halk Finansal Kiralama AŞ, Halk Portföy Yönetimi AŞ. and Halk Faktoring AŞ.
      transactions are shown in other column.




314
Case 1:15-cr-00867-RMB Document 593-23 Filed 01/21/20 Page 317 of 358

        TÜRKİYE HALK BANKASI A.Ş.
        NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS
        FOR THE YEAR ENDED 31 DECEMBER 2013




                                                                                                                                                                          Corporate Profile
        (Amounts expressed in thousand Turkish Lira (TRY) unless otherwise stated.)


        Details of the segment information prepared in accordance with the Act on “Disclosure of Financial
        Statements of Banks and The Related Presentations and Notes” as of 31 December 2012 are presented in
        the table below.

                                                                                       SME/                 Treasury /
        Prior Period                                         Corporate Commercial Integrated              Investment(1)      Other(3)     Elimination(2)         Total
        OPERATING INCOME/EXPENSES
        Interest income                                      1.262.607        1.005.258 9.552.764            7.510.774      104.408       (10.313.630)      9.122.181
        Interest on loans                                       658.712          768.542 4.921.350              392.577               -                -      6.741.181




                                                                                                                                                                          Assessment of the Management
            Interest income on marketable securities                      -               -          -        2.243.983        24.032                  -    2.268.015
            Interest received from banks                                  -               -          -             12.278           28                 -        12.306
            Other interest income(2)                           603.895            236.716   4.631.414         4.861.936       80.348        (10.313.630)     100.679
        Interest expense                                       921.226          760.028 7.118.050            6.017.422        34.414      (10.313.630)     4.537.510
            Interest on deposits                               386.590             171.514  3.321.467            184.487              -                -   4.064.058
            Interest on borrowings                                 2.808           13.023      10.784            124.242        32.721                 -       183.578
            Interest on money market borrowings                           -               -          -            137.742             -                -        137.742
            Interest on marketable bonds issued                           -               -          -            96.597         1.693                 -      98.290
            Other interest expense(2)                            531.828          575.491 3.785.799           5.474.354               -     (10.313.630)        53.842
        Net interest income                                     341.381         245.230 2.434.714            1.493.352       69.994                    -   4.584.671
        Net fees and commissions income                           187.774         150.501    453.469               22.775      (3.786)                 -       810.733
        Net trading profit / (loss)                                       -               -          -          558.299       (2.408)                  -       555.891
        Dividend income                                                   -               -          -                758             -                -           758
        Other income                                                 1.142          24.124   218.983              129.021     371.970                  -      745.240
        Loans and other receivables’ impairment
        loss                                                    49.836            44.341       290.519         504.420          11.783                 -     900.899




                                                                                                                                                                          Review of Operations in 2013
        Other expenses                                           22.110           53.912       942.819         1.097.231     280.561                   -    2.396.633
        Income before taxes                                    458.351          321.602     1.873.828         602.554       143.426                    -   3.399.761
        Income tax provision                                           -                -             -      (736.604)        (20.113)                 -     (756.717)
        Net profit for the period                              458.351          321.602     1.873.828        (134.050)       123.313                   -   2.643.044

        SEGMENT ASSETS
        Marketable securities                                          -                 -          -         23.127.317  238.374                      -   23.365.691
        Derivative financial assets held for trading                   -                 -          -            82.772        40                      -        82.812
        Banks and money market receivables                             -                 -          -        2.748.750       2.221                     -     2.750.971
        Associates and subsidiaries (net)                              -                 -          -           176.654          -                     -       176.654
        Loans                                                10.049.389         9.552.386 40.585.669          5.731.797          -                     -    65.919.241
        Other assets(1)                                             597             8.554     713.351        14.753.412 1.283.449                      -   16.759.363
        TOTAL ASSETS                                        10.049.986        9.560.940 41.299.020         46.620.702 1.524.084                        - 109.054.732

        SEGMENT LIABILITIES
        Deposits                                             11.909.003         4.183.138 55.389.430           8.317.952         -                     - 79.799.523
        Derivative financial liabilities held for trading               -                -          -             50.282         -                     -        50.282
                                                                                                                                                                          Corporate Governance



        Money market balances                                           -                -          -            715.276         -                     -       715.276
                                                                                                                                                                            Management and




        Borrowing funding loans                                    8.155         219.674     220.342          6.916.777   666.122                      -    8.031.070
        Bonds issued                                                    -                -          -         2.031.305    87.674                      -      2.118.979
        Other liabilities                                         33.071          86.758   2.556.752            1.287.197  59.938                      -     4.023.716
        Provisions and tax payable                                16.217           18.851     90.809            2.211.138 478.615                      -     2.815.630
        Shareholders’ equity                                            -                -          -         11.416.329   83.927                      -   11.500.256
        TOTAL LIABILITIES                                   11.966.446        4.508.421 58.257.333         32.946.256 1.376.276                        - 109.054.732

        OFF BALANCE SHEET ITEMS                              9.919.066        5.156.066 11.084.441          17.726.590                -                -   43.886.163
        Guarantees and surety ships                           9.885.399         4.813.275 4.898.985              161.206              -                -    19.758.865
        Commitments                                              33.667           342.791  6.185.456            7.989.141             -                -     14.551.055
        Derivative financial instruments                               -                 -          -         9.576.243               -                -      9.576.243
                                                                                                                                                                          Financial Information and Assessment




         (1)
             Amounts arising from transactions of general directorate are presented under the treasury / investment column. In
        this context net of property, plant and equipment amounting TRY1.517.341 (net) and deferred tax assets amounting TRY
        236.222 in other assets are presented under the Treasury / Investment column.
                                                                                                                                                                                  on Risk Management




        (2)
             Net fund transfer pricing amounts are distributed in other interest income and other interest expense sections.
        (3)
             Halk Hayat Emeklilik AŞ, Halk Sigorta AŞ, Halk Finansal Kiralama AŞ and Halk Portföy Yönetimi AŞ transactions are
        shown in other column.




                                                                                                                                                                    315
CaseHALKBANK
      1:15-cr-00867-RMB
             2013 ANNUAL REPORT Document 593-23 Filed 01/21/20 Page 318 of 358

      TÜRKİYE HALK BANKASI A.Ş.
      NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS
      FOR THE YEAR ENDED 31 DECEMBER 2013
      (Amounts expressed in thousand Turkish Lira (TRY) unless otherwise stated.)


      XIII. EXPLANATIONS ON PRESENTATION OF FINANCIAL ASSETS AND LIABILITIES AT FAIR
      VALUE

                                                               Book Value                   Fair Value
                                                     Current Period Prior Period Current Period     Prior Period
      Financial Assets                                  137.682.447 105.349.403    129.695.734       101.835.285
         Cash and Balances with the Central Bank
         of Turkey                                         20.021.395        12.517.078        20.021.395          12.517.078
         Financial assets fair value changes
         reflected to income statement                        185.320           149.747             185.320           149.747
         Banks                                             1.908.775         2.588.437           1.908.775        2.588.437
         Money market placements                             230.684           162.534             230.684           162.534
         Available for sale financial assets(1)             9.811.340        9.639.638           9.811.340        9.639.638
         Held to maturity investments                     18.973.598        13.643.091           18.492.161        13.524.153
         Loans(2)                                         84.532.247        65.574.198          77.011.232        62.164.197
         Finance Lease Receivables (Net)                    1.693.756         1.074.217          1.709.495        1.089.038
         Factoring Receivables                                325.332              463              325.332              463
      Financial Liabilities                             122.641.330       91.988.806         121.650.358        91.680.629
         Deposits                                        100.395.179       79.799.523         100.526.794         79.911.682
         Derivative financial liabilities held for
         trading                                               53.492           50.282             53.492             50.282
         Funds provided from other financial
         instutions                                        15.086.352        8.031.070         14.309.794          7.674.555
         Money market borrowings                              1.261.476         715.276           1.261.476           715.276
         Securities issued                                   4.151.666        2.118.979         3.903.682           2.118.979
         Miscellaneous payables                               1.693.165       1.273.676          1.595.120         1.209.855
      (1)
          As of 31 December 2013 TRY 16.609 of equity investments followed in available for sale financial assets which are
      measured at cost less any impairment losses have not been included in the table above (31 December 2012: TRY 16.027).
      (2)
          Net of follow-up loans has not been included in the table above.

      The methodologies and assumptions used to determine fair values for those financial instruments which
      are not already recorded at fair value in the financial statements:

      i- The fair value of the held to maturity assets is determined by market places, when the market prices are
          not available, quoted market prices of other marketable securities which are subject to redemption with
          the same terms of interest maturity and other similar conditions have been used.
      ii- The applicable interest rates as of balance sheet date are used in the calculation of fair value of money
          market placements, banks, loans, deposits, funds provided from other financial intuitions and sundry
          creditors.

      Classification of Fair Value Measurement

      IFRS 7 – Financial Instruments requires the classification of fair value measurements into a fair value
      hierarchy by reference to the observability and significance of the inputs used in measuring fair value of
      financial instruments measured at fair value to be disclosed. This classification basically relies on whether
      the relevant inputs are observable or not. Observable inputs refer to the use of market data obtained from
      independent sources, whereas unobservable inputs refer to the use of predictions and assumptions about
      the market made by the Company. This distinction brings about a fair value measurement classification
      generally as follows:

      Level 1: Fair value measurements using quoted prices (unadjusted) in active markets for identical assets or
        liabilities;
      Level 2: Fair value measurements using inputs other than quoted prices included within Level 1 that are
        observable for the asset or liability, either directly (as prices) or indirectly (derived from prices).
      Level 3: Fair value measurements using inputs for the assets or liability that are not based on observable
        market data (unobservable inputs).




316
Case 1:15-cr-00867-RMB Document 593-23 Filed 01/21/20 Page 319 of 358

        TÜRKİYE HALK BANKASI A.Ş.
        NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS
        FOR THE YEAR ENDED 31 DECEMBER 2013




                                                                                                                                           Corporate Profile
        (Amounts expressed in thousand Turkish Lira (TRY) unless otherwise stated.)


        Classification requires using observable market data if possible.

        The classification of fair value measurements of financial assets and liabilities measured at fair value is as
        follows:

        Current Period                                                        Level 1        Level 2        Level 3          Total
        Financial assets at fair value through profit/loss:
        Financial assets held for trading purpose                             41.984         139.664                -     181.648




                                                                                                                                           Assessment of the Management
           Debt securities                                                    34.862                -               -     34.862
           Derivative financial assets held for trading purpose                     -        139.664                -    139.664
           Bonds                                                               2.285                -               -       2.285
           Other Securities(2)                                                 4.837                -               -       4.837
        Available-for-sale financial assets(1)                             9.811.340                -               -   9.811.340
           Debt securities                                                 9.801.333                -               - 9.801.333
           Other Securities                                                   10.007                -               -      10.007
        Total Financial Assets                                            9.853.324         139.664                 - 9.992.988

        Financial liabilities at fair value through profit/
        loss:
        Derivative financial liabilities held for trading purpose                    -        53.492                -       53.492
        Total Financial Liabilities                                                  -       53.492                 -      53.492




                                                                                                                                           Review of Operations in 2013
        (1)
            As ofof of 31 December 2013, share certificates amounting to TRY 16.609 in available for sale financial assets are not
        included in the above table, which are recognized with impairment net off historic cost.
        (2)
            As of 31 December 2013, marketable securities amounting to TRY 3.672 that are valued by internal rate of return, are
        not included in financial assets held for trading purpose.


        Prior Period                                                          Level 1        Level 2        Level 3          Total
        Financial assets at fair value through profit/loss:
        Financial assets held for trading purpose                             64.332          82.812                -       147.144
           Debt securities                                                    51.600                -               -       51.600
           Derivative financial assets held for trading purpose                      -        82.812                -       82.812
           Bonds                                                                1.435               -               -         1.435
           Other Securities(2)                                                 11.297               -               -        11.297
        Available-for-sale financial assets(1)                             9.639.638                -               -    9.639.638
           Debt securities                                                 9.633.564                -               -   9.633.564
           Other Securities                                                    6.074                -               -        6.074
                                                                                                                                           Corporate Governance




        Total Financial Assets                                            9.703.970          82.812                 -   9.786.782
                                                                                                                                             Management and




        Financial liabilities at fair value through profit/
        loss:
        Derivative financial liabilities held for trading purpose                     -       50.282                -       50.282
        Total Financial Liabilities                                                   -      50.282                 -      50.282
        (1)
            31 December 2012 share certificates amounting to TRY 16.027 in available for sale financial assets are not included in
        the above table, which are recognized with impairment net off historic cost.
        (2)
            As of 31 December 2012, marketable securities amounting to TRY 2.603 that are valued by internal rate of return, are
        not included in financial assets held for trading purpose.
                                                                                                                                           Financial Information and Assessment




        XIV. EXPLANATIONS RELATED TO TRANSACTIONS MADE ON BEHALF OF OTHERS AND
        TRANSACTIONS BASED ON TRUST
                                                                                                                                                   on Risk Management




        The Parent Bank performs buying transactions on behalf of customers, and gives custody,
        administration and consultancy services.

        The Group does not engage in transaction based on trust.




                                                                                                                                     317
CaseHALKBANK
      1:15-cr-00867-RMB
             2013 ANNUAL REPORT Document 593-23 Filed 01/21/20 Page 320 of 358

      TÜRKİYE HALK BANKASI A.Ş.
      NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS
      FOR THE YEAR ENDED 31 DECEMBER 2013
      (Amounts expressed in thousand Turkish Lira (TRY) unless otherwise stated.)


      SECTION V: EXPLANATIONS AND NOTES RELATED TO THE CONSOLIDATED FINANCIAL
      STATEMENTS

      I. EXPLANATIONS AND NOTES RELATED TO THE CONSOLIDATED ASSETS

      (1) a) Cash and balances with the Central Bank of Turkey:

                                                                       Current period                      Prior period
                                                                    TRY                  FC            TRY                 FC
      Cash and foreign currency                                  627.718            188.357         523.334            169.982
      Central Bank of Turkey                                   2.173.404        17.006.682        1.083.507       10.718.803
      Other                                                             -            25.234                -            21.452
      Total                                                   2.801.122         17.220.273        1.606.841      10.910.237
      (1)
          As of 31 December 2013, blocked reserve deposits kept in Central Bank of Macedonia amounted TRY 24.942 (31
      December 2012: TRY 21.438).

      b) Information on the account of Central Bank of Turkey:

                                                                       Current period                      Prior period
                                                                    TRY                  FC            TRY                 FC
      Demand unrestricted amount(1)                            2.164.297          1.570.064        1.076.051           876.801
      Time unrestricted amount                                          -                  -               -                 -
      Time restricted amount                                            -                  -               -                 -
      Reserve deposits(2)                                          9.107         15.436.618           7.456       9.842.002
      Total                                                   2.173.404        17.006.682         1.083.507      10.718.803
      (1)
            Reserve deposits kept in Central Bank of Turkey.
      (2)
            Blocked reserve deposits kept in Central Bank of Turkey and Central Bank of Cyprus.

      The banks operating in Turkey keep reserve deposits for Turkish currency liabilities in TRY, USD, EUR and/
      or standard gold at the rates between 5% and 11,5% according to their maturities (31 December 2012:
      between 5% and 11% according to their maturities), foreign currency liabilities in USD, EUR and/or standard
      gold at the rates between 6% and 13% according to their maturities (31 December 2012: between 6% and
      11,5 % according to their maturities), respectively as per the Communiqué no.2011/11 and 2011/13 “Reserve
      Deposits” of the Central Bank of Turkey.

      With the Board of Minutes No.827 dated 16 July 2012 of TRNC Central Bank’s, required reserve ratio is
      between 5% and 8% for TRY liabilities and 8% for foreign currency liabilities.

      With the Board of Minutes No.129 dated 2006 of Central Bank of Macedonia, required reserve ratio are 10%
      for MKD currency liabilities an 13% for foreign currency liabilities.

      Reserve deposits required by the Central Bank of Turkey are not interest bearing except those kept by the
      Central Banks of TRNC and Macedonia.

      (2) Financial assets at fair value through profit and loss:

      a) Financial assets at fair value through profit and loss blocked/given as collateral:
      The Group has TRY 1.007 of financial assets at fair value through profit and loss blocked/given as collateral
      in the current period (31 December 2012: TRY 685).

      b) Financial assets at fair value through profit and loss subject to repurchase agreements:
      None.




318
Case 1:15-cr-00867-RMB Document 593-23 Filed 01/21/20 Page 321 of 358

        TÜRKİYE HALK BANKASI A.Ş.
        NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS
        FOR THE YEAR ENDED 31 DECEMBER 2013




                                                                                                                             Corporate Profile
        (Amounts expressed in thousand Turkish Lira (TRY) unless otherwise stated.)


        c) Positive differences related to the derivative financial assets held-for-trading:

                                                                   Current period                     Prior period
                                                                TRY               FC              TRY                 FC
        Forward transactions                                        -        26.470                   -              6.111
        Swap transactions                                           -       112.900                   -        76.658
        Futures transactions                                        -               -                 -                  -




                                                                                                                             Assessment of the Management
        Options                                                    3              291                5                38
        Other                                                       -               -                 -                  -
        Total                                                      3        139.661                  5         82.807

        (3) Information on banks and other financial institutions:

        a) Information on banks:

                                                                   Current period                     Prior period
                                                                TRY               FC              TRY                 FC
        Banks
               Domestic banks                                 62.158         581.974            170.513        474.417
               Foreign banks                                 100.491        1.164.152            37.555      1.905.952




                                                                                                                             Review of Operations in 2013
               Branches and offices abroad                          -               -                 -                  -
        Total                                               162.649        1.746.126           208.068      2.380.369

        b) Information on foreign banks:

                                                           Unrestricted Balance                Restricted Balances
                                                    Current Period      Prior Period Current Period       Prior Period
        EU Countries                                        1.021.610       326.443                   -                  -
        USA and Canada                                       32.886          85.601                   -                  -
        OECD Countries (1)                                    63.392       1.485.610                  -                  -
        Offshore Banking Regions                                    -               -                 -                  -
        Other                                                146.755         45.853                   -                  -
        Total                                             1.264.643       1.943.507                   -                  -
                                                                                                                             Corporate Governance
                                                                                                                               Management and




        (1)
              OECD Countries other than EU countries, USA and Canada.

        (4) Information on financial assets available-for-sale:

        a) Financial assets available-for-sale blocked/given as collateral or subject to repurchase agreements:

        a.1. Information on financial assets available-for-sale blocked/given as collateral:

                                                                   Current period                     Prior period
                                                                TRY               FC              TRY                 FC
                                                                                                                             Financial Information and Assessment




        Treasury bills, government bonds
        and similar securities                              172.200          857.722            191.490        96.796
                                                                                                                                     on Risk Management




        Total                                               172.200         857.722            191.490         96.796




                                                                                                                       319
CaseHALKBANK
      1:15-cr-00867-RMB
             2013 ANNUAL REPORT Document 593-23 Filed 01/21/20 Page 322 of 358

      TÜRKİYE HALK BANKASI A.Ş.
      NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS
      FOR THE YEAR ENDED 31 DECEMBER 2013
      (Amounts expressed in thousand Turkish Lira (TRY) unless otherwise stated.)


      a.2. Information on financial assets available-for-sale subject to repurchase agreements:

      The Group has TRY 4.638 of financial assets available-for-sale subject to repurchase agreements in the
      current period. (31 December 2012: None)

      b) Information on financial assets available-for-sale portfolio:

                                                                                             Current period                                  Prior period
      Debt securities                                                                                  9.994.476                               9.642.209
            Quoted on a stock exchange                                                                 9.994.476                               9.642.209
            Not quoted                                                                                                -                                 -
      Share certificates                                                                                  35.505                                  34.929
            Quoted on a stock exchange                                                                                -                                 -
            Not quoted                                                                                    35.505                                  34.929
      Impairment provision(-)                                                                            202.032                                   21.473
      Total                                                                                           9.827.949                                9.655.665

      (5) Information on loans:

      a) Information on all types of loans and advances given to shareholders and employees of the Group:

                                                                                         Current period                           Prior period
                                                                                        Cash          Non-cash                 Cash            Non-cash
                                                                                       loans             loans                loans               loans
      Direct loans granted to shareholders                                                       -                    -              -                  -
            Corporate shareholders                                                               -                    -              -                  -
            Real person shareholders                                                             -                    -              -                  -
      Indirect loans granted to shareholders                                                     -                    -              -                  -
      Loans granted to employees                                                      167.537                         -     129.890                     -
      Total                                                                          167.537                          -    129.890                      -

      b) Information on the first and second group loans and other receivables including loans that have been
      restructured or rescheduled:

                                                             Standard loans and                            Loans and other receivables
                                                              other receivables                              under close monitoring
                                              Loans and other                                    Loans and other
                                                  receivables         Agreement conditions           receivables              Agreement conditions
                                                       (Total)             modified                       (Total)                  modified
                                                                  Payment plan                                            Payment plan
      Cash loans                                                    extensions         Other                                extensions              Other
      Non-specialized loans                        66.268.279          809.085               -            2.117.184            1.461.752                -
            Corporation loans                      38.286.201          683.483               -          1.852.752             1.449.266                 -
            Export loans                             2.378.794            71.141             -             27.719               10.068                  -
            Import loans                                      -                -             -                    -                      -              -
            Loans given to financial sector           1.318.733            427               -                    -                      -              -
            Consumer loans(1)                      20.896.327            51.445              -            171.740                 2.414                 -
            Credit cards(2)                         2.604.443                  -             -             53.491                        -              -
            Other                                      783.781           2.589               -              11.482                    4                 -
      Specialized lending                           14.937.976          57.430               -            187.475               22.494                  -
      Other receivables                                       -                -             -                    -                      -              -
      Accruals                                        993.427           10.595               -            27.906                 18.148                 -
      Total                                        82.199.682          877.110               -         2.332.565             1.502.394                  -

      (1)
          Includes TRY 119.876 of personnel loans.
      (2)
           Includes TRY 47.661 of personnel credit cards.




320
Case 1:15-cr-00867-RMB Document 593-23 Filed 01/21/20 Page 323 of 358

        TÜRKİYE HALK BANKASI A.Ş.
        NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS
        FOR THE YEAR ENDED 31 DECEMBER 2013




                                                                                                                                     Corporate Profile
        (Amounts expressed in thousand Turkish Lira (TRY) unless otherwise stated.)



                                                                                                          Loans and Other
        Number of modifications made to extend               Standard Loans and Other              Receivables Under Close
        payment plan                                                     Receivables(*)                       Monitoring(**)
        Extended by 1 or 2 times                                                     770.564                         1.416.246
        Extended by 3,4 or 5 times                                                     85.234                           67.615
        Extended by more than 5 times                                                   10.717                             385
        (*)
          Accruals amounting to TRY 10.595 are not included in the table above.




                                                                                                                                     Assessment of the Management
        (**)
          Accruals amounting to TRY 18.148 are not included in the table above.


                                                                                                          Loans and Other
                                                             Standard Loans and Other              Receivables Under Close
        Extended period of time                                          Receivables(*)                       Monitoring(**)
        0-6 Months                                                                   395.629                           64.337
        6 Months-12 Months                                                           224.085                            42.134
        1-2 Years                                                                       61.218                         54.604
        2-5 Years                                                                     171.229                         348.722
        5 Years and over                                                               14.354                         974.449
        (*)
          Accruals amounting to TRY 10.595 are not included in the table above.
        (**)
          Accruals amounting to TRY 18.148 are not included in the table above.




                                                                                                                                     Review of Operations in 2013
        c) Loans according to their maturity structure:

                                                             Standard loans and other            Loans and other receivables
        Current Period                                             receivables                     under close monitoring
                                                                                  Agreement             Loans      Agreement
                                                         Loans and other           conditions        and other      conditions
                                                             receivables            modified       receivables       modified
        Short term loans and other receivables                 18.435.877            482.333          207.345          41.084
               Non-specialized loans                            18.074.669            459.373          204.677         40.588
               Specialized lending                                 139.670              17.134             193                  -
               Other receivables                                          -                  -                -                 -
               Accruals                                            221.538              5.826            2.475             496
        Medium and long term loans and other
        receivables                                           62.886.695             394.777          622.826        1.461.310
                                                                                                                                     Corporate Governance
                                                                                                                                       Management and




               Non-specialized loans                            47.384.525            349.712          450.755         1.421.164
               Specialized lending                              14.740.876            40.296           164.788          22.494
               Other receivables                                          -                  -                -                 -
               Accruals                                            761.294              4.769            7.283           17.652


                                                             Standard loans and other            Loans and other receivables
        Prior Period                                               receivables                     under close monitoring
                                                                                  Agreement             Loans      Agreement
                                                         Loans and other           conditions        and other      conditions
                                                             receivables            modified       receivables       modified
                                                                                                                                     Financial Information and Assessment




        Short term loans and other receivables                 16.933.306            324.803           199.037          37.562
               Non-specialized loans                             16.622.471           310.067          195.502           37.122
               Specialized lending                                 114.639             10.970             1.234                5
                                                                                                                                             on Risk Management




               Other receivables                                          -                  -                -                 -
               Accruals                                            196.196              3.766            2.301             435
        Medium and long term loans and other
        receivables                                           46.084.297             284.458          667.276       1.043.459
               Non-specialized loans                            33.715.344            225.797           510.831      1.030.200
               Specialized lending                               11.832.252            55.363          148.758             1.161
               Other receivables                                          -                  -                -                 -
               Accruals                                            536.701             3.298             7.687          12.098

                                                                                                                               321
CaseHALKBANK
      1:15-cr-00867-RMB
             2013 ANNUAL REPORT Document 593-23 Filed 01/21/20 Page 324 of 358

      TÜRKİYE HALK BANKASI A.Ş.
      NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS
      FOR THE YEAR ENDED 31 DECEMBER 2013
      (Amounts expressed in thousand Turkish Lira (TRY) unless otherwise stated.)


      d) Information on consumer loans, individual credit cards, personnel loans and credit cards:

                                                                                          Medium and
                                                                            Short-term      long-term         Total
      Consumer loans-TRY                                                       298.844     20.062.080    20.360.924
             Real estate loans                                                    2.511      9.095.716    9.098.227
             Automobile loans                                                    4.650         150.911      155.561
             Consumer loans                                                     291.518     10.766.419    11.057.937
             Other                                                                 165         49.034        49.199
      Consumer loans-Indexed to FC                                                    -              -             -
             Real estate loans                                                        -              -             -
             Automobile loans                                                         -              -             -
             Consumer loans                                                           -              -             -
             Other                                                                    -              -             -
      Consumer loans-FC                                                          2.806        225.706       228.512
             Real estate loans                                                      78         16.646        16.724
             Automobile loans                                                      235            873          1.108
             Consumer loans                                                       2.315       197.803       200.118
             Other                                                                 178         10.384        10.562
      Individual credit cards-TRY                                             2.182.938          1.067    2.184.005
             Installment                                                      1.074.488              -    1.074.488
             Non-installment                                                  1.108.450          1.067     1.109.517
      Individual credit cards-FC                                                    44         24.037        24.081
             Installment                                                              -        24.037        24.037
             Non-installment                                                        44               -           44
      Personnel loans-TRY                                                        4.950         111.230       116.180
             Real estate loans                                                        -              -             -
             Automobile loans                                                         -              -             -
             Consumer loans                                                      4.950         111.230      116.180
             Other                                                                    -              -             -
      Personnel loans-Indexed to FC                                                   -              -             -
             Real estate loans                                                        -              -             -
             Automobile loans                                                         -              -             -
             Consumer loans                                                           -              -             -
             Other                                                                    -              -             -
      Personnel loans-FC                                                            117          3.579        3.696
             Real estate loans                                                       6           2.184        2.190
             Automobile loans                                                         -             21           21
             Consumer loans                                                        108           1.326        1.434
             Other                                                                   3             48            51
      Personnel credit cards-TRY                                                 47.124           537        47.661
             Installment                                                        22.460            525       22.985
             Non-installment                                                    24.664              12       24.676
      Personnel credit cards-FC                                                       -              -             -
             Installment                                                              -              -             -
             Non-installment                                                          -              -             -
      Overdraft accounts-TRY (Retail customer)                                 344.743               -      344.743
      Overdraft accounts-FC (Retail customer)                                    14.012              -       14.012
      Total                                                                  2.895.578     20.428.236    23.323.814
      (1)
            Interest income accruals are not included in the table above.
322
Case 1:15-cr-00867-RMB Document 593-23 Filed 01/21/20 Page 325 of 358

        TÜRKİYE HALK BANKASI A.Ş.
        NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS
        FOR THE YEAR ENDED 31 DECEMBER 2013




                                                                                                                           Corporate Profile
        (Amounts expressed in thousand Turkish Lira (TRY) unless otherwise stated.)


        e) Information on commercial installments loans and corporate credit cards:

                                                                                        Medium and
                                                                Short-term                long-term               Total
        Commercial installment loans-TRY                               7.238                     768.133        775.371
              Business residential loans                               1.293                     432.409       433.702
              Automobile loans                                        5.945                      240.163       246.108




                                                                                                                           Assessment of the Management
              Consumer loans                                                  -                        -               -
              Other                                                           -                   95.561         95.561
        Commercial installment loans-Indexed to FC                            -                        -               -
              Business residential loans                                      -                        -               -
              Automobile loans                                                -                        -               -
              Consumer loans                                                  -                        -               -
              Other                                                           -                        -               -
        Commercial installment loans-FC                              119.327                     276.476       395.803
              Business residential loans                                      -                   46.970        46.970
              Automobile loans                                                -                        -               -
              Consumer loans                                                  -                        -               -
              Other                                                  119.327                     229.506       348.833




                                                                                                                           Review of Operations in 2013
        Corporate credit cards-TRY                                  401.869                            -       401.869
              Installment                                           264.735                            -       264.735
              Non-installment                                        137.134                           -         137.134
        Corporate credit cards-FC                                         17                         301            318
              Installment                                                     -                      301            301
              Non-installment                                             17                           -             17
        Overdraft accounts-TRY (Commercial
        customer)                                                    336.197                           -        336.197
        Overdraft accounts-FC (Commercial customer)                           -                        -               -
        Total                                                      864.648                  1.044.910        1.909.558
        (1)
              Interest and income accruals are not included in table above.
                                                                                                                           Corporate Governance



        f) Loan according to type of borrowers:
                                                                                                                             Management and




                                                                              Current period               Prior period
        Public                                                                       2.116.135                 1.710.467
        Private                                                                     82.416.112               63.863.731
        Total                                                                     84.532.247                65.574.198

        g) Domestic and foreign loans:

                                                                              Current period               Prior period
                                                                                                                           Financial Information and Assessment




        Domestic loans                                                              83.573.141               64.897.570
        Foreign loans                                                                959.106                   676.628
                                                                                                                                   on Risk Management




        Total                                                                     84.532.247                65.574.198

        h) Loans granted to subsidiaries and associates:

        None.




                                                                                                                     323
CaseHALKBANK
      1:15-cr-00867-RMB
             2013 ANNUAL REPORT Document 593-23 Filed 01/21/20 Page 326 of 358

      TÜRKİYE HALK BANKASI A.Ş.
      NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS
      FOR THE YEAR ENDED 31 DECEMBER 2013
      (Amounts expressed in thousand Turkish Lira (TRY) unless otherwise stated.)


      i) Specific provisions provided against loans:

                                                                            Current period           Prior period
      Specific provisions
      Loans and receivables with limited collectability                              245.747               212.374
      Loans and receivables with doubtful collectability                              131.601                88.113
      Uncollectible loans and receivables                                           1.450.180            1.328.543
      Total                                                                      1.827.528             1.629.030

      j) Information on non-performing loans (Net):

      j.1. Information on loans and other receivables included in non-performing loans which are restructured or
      rescheduled:

                                                               III. Group              IV. Group         V. Group
                                                              Loans and            Loans and
                                                            receivables           receivables
                                                            with limited        with doubtful Uncollectible loans
                                                           collectability       collectability  and receivables
      Current period                                             145.197                   8.194           84.801
      (Gross amounts before the specific provisions)                    -                        -                 -
        Loans and other receivables which are
        restructured                                                    -                        -                 -
        Rescheduled loans and other receivables                   145.197                   8.194          84.801
      Prior period                                               49.445                    5.259           83.234
      (Gross amounts before the specific provisions)                    -                        -                 -
        Loans and other receivables which are
        restructured                                                    -                        -                 -
        Rescheduled loans and other receivables                   49.445                   5.259           83.234

      j.2. Information on the movement of non-performing loans:

                                                               III. Group              IV. Group         V. Group
                                                              Loans and            Loans and
                                                            receivables           receivables
                                                            with limited        with doubtful Uncollectible loans
                                                           collectability       collectability  and receivables


      Prior period end balance                                   352.638                  146.277         1.475.158
        Additions (+)                                             751.572                  24.524          67.440
        Transfers from other categories of loans under
        follow-up (+)                                                   -                450.498          362.623
        Transfers to other categories of loans under
        follow-up (-)                                             526.139                286.982                   -
        Collections (-)                                           198.775                 117.002          237.624
        Write-offs (-)                                                  -                        -                 -
           Corporate and Commercial Loans                               -                        -                 -
           Consumer Loans                                               -                        -                 -
           Credit Cards                                                 -                        -                 -
           Other                                                        -                        -                 -
      Current period end balance                                379.296                   217.315        1.667.597
        Specific provision (-)                                    245.747                  131.601        1.450.180
      Net balance on balance sheet                               133.549                  85.714           217.417


324
Case 1:15-cr-00867-RMB Document 593-23 Filed 01/21/20 Page 327 of 358

        TÜRKİYE HALK BANKASI A.Ş.
        NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS
        FOR THE YEAR ENDED 31 DECEMBER 2013




                                                                                                                          Corporate Profile
        (Amounts expressed in thousand Turkish Lira (TRY) unless otherwise stated.)


        j.3. Information on foreign currency non-performing loans and other receivables:

                                                             III. Group            IV. Group              V. Group
                                                            Loans and             Loans and
                                                          receivables            receivables         Uncollectible
                                                          with limited         with doubtful            loans and
                                                         collectability        collectability         receivables
        Current period




                                                                                                                          Assessment of the Management
        Balance at the end of the period                           1.724                1.804                 15.504
          Specific provisions(-)                                    607                 1.090                 15.504
        Net balance in the balance sheet                           1.117                   714                     -
        Prior period
        Balance at the end of the period                           3.342                 1.329                 9.756
          Specific provisions(-)                                   2.322                   913                  9.157
        Net balance in the balance sheet                          1.020                    416                  599

        j.4. Gross and net amounts of non-performing loans according to user groups:

                                                              III. Group           IV. Group               V. Group
                                                             Loans and            Loans and
                                                           receivables           receivables         Uncollectible
                                                           with limited        with doubtful            loans and




                                                                                                                          Review of Operations in 2013
                                                          collectability       collectability         receivables
        Current period (Net)                                    133.549                85.714              217.417
        Loans to granted real persons and legal
        entities (Gross)                                         379.154                215.149               1.617.110
          Specific provisions (-)                               245.605                129.435             1.399.693
        Loans to granted real persons and
        legal entities (Net)                                    133.549                85.714                217.417
        Banks (Gross)                                                   -                    -                      -
          Specific provisions (-)                                       -                    -                      -
        Banks (Net)                                                    -                    -                      -
        Other loans and receivables (Gross)                          142                2.166                50.487
          Specific provisions (-)                                    142                2.166                50.487
        Other loans and receivables (Net)                              -                    -                      -

        Prior period (Net)                                     140.264                 58.164               146.615
                                                                                                                          Corporate Governance
                                                                                                                            Management and




        Loans to granted real persons and legal
        entities (Gross)                                         352.531              145.987              1.436.337
        Specific provisions (-)                                  212.267               87.823              1.289.722
        Loans to granted real persons and
        legal entities (Net)                                   140.264                 58.164               146.615
        Banks (Gross)                                                  -                     -                     -
          Specific provisions (-)                                      -                     -                     -
        Banks (Net)                                                   -                     -                      -
        Other loans and receivables (Gross)                         107                  290                  38.821
          Specific provisions (-)                                   107                  290                  38.821
                                                                                                                          Financial Information and Assessment




        Other loans and receivables (Net)                             -                     -                      -

        k) Main guidelines of the liquidation policy of the Bank about the uncollectible loans and receivables:
                                                                                                                                  on Risk Management




        The Parent Bank liquidates its uncollectible receivables through three methods. These are by signing
        financial restructuring contract under the Law No: 4743, by making payment protocols and by
        presenting adequate repayment schedules for the lower amount of receivables. Within the context of
        this collection policy, non-performing loans are collected in considerable amounts. Collections are firstly
        offset against lawsuits and expenses, interest and capital receivables from loans.




                                                                                                                   325
CaseHALKBANK
      1:15-cr-00867-RMB
             2013 ANNUAL REPORT Document 593-23 Filed 01/21/20 Page 328 of 358

      TÜRKİYE HALK BANKASI A.Ş.
      NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS
      FOR THE YEAR ENDED 31 DECEMBER 2013
      (Amounts expressed in thousand Turkish Lira (TRY) unless otherwise stated.)


      The Parent Bank recently collects some of its receivables by acquiring debtor properties in consideration of
      collaterals given to loans granted.

      l) Explanations on write-off policy:

      In compliance with the “Procedure for Write Off and Procedures for Overdue Receivables for Legal Follow-
      Up” non performing loans which become unrecoverable as a result of legal follow up can be written off to
      prevent additional legal expenses.

      m) Aging analysis of overdue but not impaired financial assets per classes of financial instruments:

                                                                 Less           Between            Between
      Current Period                                     than 30 days         31-60 days         61-90 days                   Total
      Loans
      Corporate Loans                                            45.318             11.849                  417             49.327
      SME Loans                                                  92.435             19.073              15.644               127.152
      Consumer Loans                                             36.454              5.913               4.201               57.342
      Credit cards                                              122.995            20.934              10.949               152.361
      Total                                                    297.202             57.769               31.211             386.182
      (*)
            Only the overdue loans those subject to outstanding principal payment amounting to TRY 1.348.348 are included.


                                                                 Less           Between            Between
      Prior Period                                       than 30 days         31-60 days         61-90 days                   Total
      Loans
      Corporate Loans                                             8.766              5.624             14.545                28.935
      SME Loans                                                  80.765            32.350             20.697                 133.812
      Consumer Loans                                             29.954              5.919               3.913               39.786
      Credit cards                                             100.296              15.219              6.770               122.285
      Total                                                     219.781             59.112            45.925               324.818
      (*)
            Only the overdue loans those subject to outstanding principal payment amounting to TRY 521.515 are included.

      (6) Information on held-to-maturity investments:

      a) Information on held-to-maturity investments blocked/given as collateral or subject to repurchase
      agreement transactions are explained comparatively with net value:

      a.1. Held-to-maturity investments blocked/given as collateral:

                                                                     Current period                         Prior period
                                                                   TRY             FC                    TRY             FC
      Government bonds and similar
      securities                                              3.089.127            121.049           2.172.312              472.358
      Total                                                  3.089.127            121.049           2.172.312              472.358

      a.2. Held-to-maturity investments subject to repurchase agreements:

                                                                     Current period                         Prior period
                                                                   TRY             FC                    TRY             FC
      Treasury bills, government bonds and
      similar securities                                        764.916                   -           62.980                333.509
      Total                                                    764.916                    -           62.980               333.509




326
Case 1:15-cr-00867-RMB Document 593-23 Filed 01/21/20 Page 329 of 358

        TÜRKİYE HALK BANKASI A.Ş.
        NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS
        FOR THE YEAR ENDED 31 DECEMBER 2013




                                                                                                                                                    Corporate Profile
        (Amounts expressed in thousand Turkish Lira (TRY) unless otherwise stated.)


        b) Information on public sector debt investments held-to-maturity:

                                                                                      Current period                          Prior period
        Government bonds                                                                     18.966.304                         13.636.006
        Treasury bills                                                                                     -                                   -
        Other public sector debt securities                                                                -                                   -
        Total                                                                               18.966.304                         13.636.006




                                                                                                                                                    Assessment of the Management
        c) Information on held-to-maturity investments:

                                                                                      Current period                          Prior period
        Debt securities                                                                       18.973.598                             13.643.091
              Quoted on a stock exchange                                                      17.745.799                             11.810.664
              Not quoted                                                                        1.227.799                             1.832.427
        Impairment provision (-)                                                                           -                                   -
        Total                                                                               18.973.598                          13.643.091

        d) Movement of held-to-maturity investments within the year:

                                                                                      Current period                          Prior period




                                                                                                                                                    Review of Operations in 2013
        Beginning balance                                                                     13.643.091                         14.064.458
        Foreign currency differences on monetary assets                                                 (30)                           (83.455)
        Purchases during the year(1)                                                          10.414.943                             2.283.237
        Disposals through sales and redemptions (2)                                         (5.084.406)                              (2.621.149)
        Impairment provision (-) / provision reversal (+)                                                  -                                   -
        Balance at the of the period                                                        18.973.598                          13.643.091
        (1)
            Interest income accrual difference between 31 December 2013 amounting to TRY 1.133.097 and 31 December 2012
        amounting to TRY 818.367 has been included in purchases row.
        (2)
             In accordance with the tainting rules defined in Turkish Accounting Standards 39-Financial Instruments: Recognition
        and Measurement as published by Turkish Accounting Standards Board (“TASB”), as of 31 December 2013, the Parent
        Bank reclassified EUR 264.347 (TRY 606.491) and USD 342.113 (TRY 612.382) of financial assets from held to maturity
        investments portfolio to available for sale portfolio. Related amount was presented in “Disposals Through Sales and
        Redemptions” row.
        (3)
            In accordance with the rules defined in Turkish Accounting Standards 39-Financial Instruments: Recognition and
                                                                                                                                                    Corporate Governance




        Measurement as published by Turkish Accounting Standards Board (“TASB”), as of 31 December 2013, the Bank
                                                                                                                                                      Management and




        reclassified TRY 4.039.794 thousands and USD 502.575 (TRY 982.535) thousands of financial assets from available for
        sales portfolio to held to maturity investments portfolio. Related amount was presented in “Purchases during the year”
        row.

        e) Information on held-to-maturity investments accounts:

        The breakdown of the held to maturity securities of the Group is as follows:

                                                        Current period                                         Prior period
                                               Historical cost           Amortized cost            Historical cost            Amortized cost
                                                                                                                                                    Financial Information and Assessment




                                            TRY            FC          TRY           FC          TRY            FC           TRY              FC
        Obtained from Under
        secretariat of Treasury of
        Republic of Turkey(1)         10.338.419             -    11.327.941           -    7.566.448              -    8.226.156               -
                                                                                                                                                            on Risk Management




        Obtained with the transfer    1.200.000              -     1.227.798           -   1.800.000               -    1.832.427               -
        Reclassified from other
        securities portfolios(1)        5.167.817     937.622     5.274.255     945.657    2.049.330       254.067       2.115.933       270.795
        Other                               202       196.452          202       197.745       6.988       1.147.891        7.085       1.190.695
        Total                        16.706.438     1.134.074    17.830.196    1.143.402   11.422.766    1.401.958     12.181.601      1.461.490

        (1)
          The Bank has reclassified TRY 5.022.329 from available for sale financial assets portfolio to held to maturity
        investments portfolio on 23 October 2013.



                                                                                                                                             327
CaseHALKBANK
      1:15-cr-00867-RMB
             2013 ANNUAL REPORT Document 593-23 Filed 01/21/20 Page 330 of 358

      TÜRKİYE HALK BANKASI A.Ş.
      NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS
      FOR THE YEAR ENDED 31 DECEMBER 2013
      (Amounts expressed in thousand Turkish Lira (TRY) unless otherwise stated.)


      (7) Information on associates (Net):
      a) Information on unconsolidated associates, reasons for not consolidating:
      The non-financial investments in associates are accounted under cost method of accounting since reliable
      fair values cannot be determined.
      b) Information on unconsolidated associates:

                                                                       Bank’s share percentage,
                                                           Address            if different-voting   Bank’s risk group
         Description                               (City/ Country)               percentage (%) share percentage (%)
      1. Kredi Kayıt Bürosu AŞ                              İstanbul                          18,18               18,18
      2. Bankalararası Kart Merkezi AŞ                      İstanbul                         18,95               18,95
      Information related to the associates as sorted above:

                                                                     Income from
                                               Total                   marketable        Current             Prior
                      Shareholders’            fixed     Interest       securities        period          period
         Total assets       equity            assets     income          portfolio     profit/loss     profit/loss Fair value
      1.      100.413        83.442           52.332        2.546                 -        32.665           33.184           -
      2.       35.583        22.332           19.770           511                -          2.644            1.144          -
      (1)
       No investment is listed on the stock exchange.
      (2)
        The financial data of Kredi Kayıt Bürosu AŞ and Bankalar Arası Kart Merkezi AŞ is obtained from 31 December 2013
      audited financial statements.

      c) Information on consolidated associates:

                                                                                      Bank’s share                 Bank’s risk
                                                         Address            percentage, if different-             group share
         Description                             (City/ Country)             voting percentage (%)             percentage (%)
      1. Demirhalkbank NV                                 Holland                              30,00                    30,00
         Kobi Girişim Sermayesi Yatırım
      2. Ortaklığı AŞ                                       Ankara                                   31,47                    32,26
      Information related to the associates as sorted above:

                                                                     Income from
                                               Total                   marketable        Current             Prior
                      Shareholders’            fixed Interest           securities        period          period
         Total assets       equity            assets income              portfolio     profit/loss     profit/loss Fair value
      1.   5.063.596        671.918            35.651 123.295              36.340           39.515         39.992            -
      2.       47.072        46.801           22.852     1.922                    -            152           1.070           -
      (1)
        No investment is listed on the stock exchange.
      (2)
        The financial data of Demirhalkbank NV is obtained from 31 December 2013 unaudited financial statements, and
      the financial data of Kobi Girişim Sermayesi Yatırım Ortaklığı AŞ is obtained from 31 December 2013 audited financial
      statements.

      d) Movement of associates:

                                                                                  Current period                   Prior period
      Balance at the beginning of the period                                              176.654                        155.488
      Movements during the period                                                          50.397                          21.166
        Purchases                                                                                -                               -
        Bonus shares obtained profit from current year’s
        share                                                                                      -                              -
        Dividends from current year income                                                   11.915                         11.978
        Sales                                                                                      -                         (717)
        Transfers(1)                                                                         (335)                        (3.006)
        Revaluation decrease (-) / increase                                                 38.817                         12.405
        Provision for impairment (-) / reversals (+)                                               -                          506
      Balance at the end of the period                                                     227.051                       176.654
      Capital commitments                                                                          -                              -
      Share percentage at the end of the period (%)                                                -                              -
      (1)
          As of 22 July 2013, the Bank purchased 76% shares of Bileşim Alternatif Dağıtım Kanalları ve Ödeme Sistemleri A.Ş. which
      is the associate of the Bank, from Ziraat Group (the shares of T.C. Ziraat Bank A.Ş. are 61%, the shares of Ziraat Finansal
      Kiralama A.Ş. is 15%) and thus make the company as the Bank’s subsidiary.
328
Case 1:15-cr-00867-RMB Document 593-23 Filed 01/21/20 Page 331 of 358

        TÜRKİYE HALK BANKASI A.Ş.
        NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS
        FOR THE YEAR ENDED 31 DECEMBER 2013




                                                                                                                                                        Corporate Profile
        (Amounts expressed in thousand Turkish Lira (TRY) unless otherwise stated.)


        e) Sectoral information and related carrying amounts of associates:

                                                                                                   Current period                     Prior period
        Banks                                                                                             206.348                           155.676
        Insurance companies                                                                                         -                               -
        Factoring companies                                                                                         -                               -
        Leasing companies                                                                                           -                               -




                                                                                                                                                        Assessment of the Management
        Financing companies                                                                                         -                               -
        Other financial investments                                                                          14.383                          14.324

        f) Associates quoted to a stock exchange:

        None.

        (8) Information on subsidiaries (Net):

        a) Information on subsidiaries:

                                             Halk                                          Halk
                                          Yatırım                        Halk      Gayrimenkul           Halk       Halk       Halk
                                         Menkul             Halk   Hayat ve             Yatırım      Finansal    Portföy     Banka          Halk
                                      Değerler AŞ     Sigorta AŞ Emeklilik AŞ       Ortaklığı AŞ Kiralama AŞ Yönetimi AŞ AD, Skopje Faktoring AŞ




                                                                                                                                                        Review of Operations in 2013
        CORE CAPITAL
        Paid in Capital                     55.000       70.000         113.000         673.639        259.162          5.000    109.685     40.000
        Effect of Inflation
        Adjustment on Paid in
        Capital                                   -             -              -               -             -               -          -           -
        Share Premiums                            -             -              -         30.954              -               -     11.633           -
        Reserves                              6.257      20.086           14.716         25.091         7.548             189     34.327            -
        Profit / Loss                         9.132       43.134        83.083           39.702        26.314           1.385       6.114       759
        Net Profit                            8.713       43.134        77.404            31.511       16.503            1.349     5.626       1.020
        Prior Period Profit/Loss               419              -         5.679            8.191         9.811             36       488         (261)
        Leasehold
        Improvements (-)                          -             -          734             450             110               -          -        106
        Intangible Assets (-)                  305         2.567           1.421           223            707               5       1.291        192
        Total Core Capital                 70.084       130.653       208.644           768.713       292.207           6.569    160.468      40.461
        SUPPLEMENTARY
                                                                                                                                                        Corporate Governance



        CAPITAL                              1.667        14.239       (11.832)           (213)              -               -     7.696            -
                                                                                                                                                          Management and




        CAPITAL                              71.751     144.892        196.812         768.500        292.207           6.569    168.164      40.461
        NET AVAILABLE
        CAPITAL                              71.751     144.892        196.812         768.500        292.207           6.569    168.164      40.461

        (1)
              The information is presented from financial statements subject to consolidation as of 31 December 2013.

        There is no internal capital adequacy assessment approach for the subsidiaries.

        Paid in capital (domestic) has been indicated as Turkish Lira in articles of incorporation and registered in
        trade registry.

        Paid in capital (foreign) has been indicated as foreign currency in articles of incorporation and registered
                                                                                                                                                        Financial Information and Assessment




        in trade registry.
                                                                                                                                                                on Risk Management




        Effect of inflation adjustments on paid in capital is the difference caused by the inflation adjustment on
        shareholders’ equity items.

        Extraordinary reserves are the status reserves which have been transferred with the General Assembly
        decision after distributable profit have been transferred to legal reserves.

        Legal reserves are the status reserves which have been transferred from distributable profit in
        accordance with the third clause of first and second paragraph of 466 and 519 articles of Turkish
        Commercial Code no. 6102.

                                                                                                                                                 329
CaseHALKBANK
      1:15-cr-00867-RMB
             2013 ANNUAL REPORT Document 593-23 Filed 01/21/20 Page 332 of 358

      TÜRKİYE HALK BANKASI A.Ş.
      NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS
      FOR THE YEAR ENDED 31 DECEMBER 2013
      (Amounts expressed in thousand Turkish Lira (TRY) unless otherwise stated.)


      b) Unconsolidated subsidiaries, reasons for not consolidating and information on total needed
      shareholder’s equity that is subjected to minimum capital requirements:

      The accompanying consolidated financial statements are prepared in accordance with the communiqué
      on “Preparation of Consolidated Financial Statements of Banks” and non-financial subsidiary is not included
      in the consolidation.

      c) Information on unconsolidated subsidiaries:

                                                                                                                Bank’s share
                                                                              Address                 percentage, if different-
         Description                                                  (City/ Country)                  voting percentage (%)
      1. Bileşim Alternatif Dağ. Kan. AŞ                                       İstanbul                                 100,00

                                                                      Income
                                                                         from
                                               Total               marketable            Current             Prior
                      Shareholders’            fixed       Interest securities            period          period             Fair
         Total assets       equity            assets       income portfolio            profit/loss     profit/loss        value(3)
      1.      32.006          15.841           4.050           434         277               2.562             938        30.604
      (1)
          The financial data of Bileşim Alternatif Dağ. Kan. is obtained from 31 December 2013 unaudited financial statements.
      (2)
          As of 22 July 2013, the Bank purchased 76% shares of Bileşim Alternatif Dağıtım Kanalları ve Ödeme Sistemleri A.Ş. which
      is the associate of the Bank, from Ziraat Group (the shares of T.C. Ziraat Bank A.Ş. are 61%, the shares of Ziraat Finansal
      Kiralama A.Ş. is 15%) and thus make the company as the Bank’s subsidiary.
      (3)
          The information is presented from valuation report as 31 December 2013.

      d) Information on consolidated subsidiaries: (Net):

                                                           Address              Bank’s share
                                                               (City/ percentage, if different-  Bank’s risk group
         Description                                      Country) voting percentage (%) share percentage (%)
      1. Halk Yatırım Menkul Değerler AŞ                    İstanbul                      99,94               99,96
      2. Halk Sigorta AŞ                                    İstanbul                       89,18              93,50
      3. Halk Hayat ve Emeklilik AŞ                         İstanbul                      94,40               99,67
      4. Halk Gayrimenkul Yatırım Ortaklığı AŞ              İstanbul                      77,99                78,10
      5. Halk Finansal Kiralama AŞ                          İstanbul                    100,00              100,00
      6. Halk Portföy Yönetimi AŞ                           İstanbul                     56,00                99,68
      7. Halk Banka AD, Skopje                           Macedonia                        98,78               98,78
      8. Halk Faktoring AŞ                                  İstanbul                     95,00                 99,91

      e) Information related to the subsidiaries as sorted above (1):

                                                                          Income
                                                                             from
                                            Total                      marketable        Current             Prior
                            Shareholders’   fixed          Interest securities            period          period            Fair
            Total assets           equity assets           income portfolio            profit/loss     profit/loss       value(2)
      1.        589.639              71.751  1.987            30.991         1.806            8.713           9.931        92.151
      2.       496.600            144.892   5.286             20.021         3.883          43.134          14.828       323.818
      3.         513.055           196.812   3.991           42.460         28.210         77.404          46.234       697.589
      4.         890.132         768.500 580.723               11.549        3.659           31.511        12.066      590.794(3)
      5.      2.030.845           292.207    1.038          106.065               -        16.503           21.897      406.645
      6.            7.091            6.569      197               447            5           1.349             476          5.271
      7.        921.600            168.164  32.157           44.483         4.890            5.626             1.119            -
      8.        327.620             40.461      516             14.141            1          1.020            (261)       42.032
      (1)
          The information is presented from financial statements subject to consolidation as 31 December 2013.
      (2)
          The information is presented from valuation reports as 31 December 2013.
      (3)
          The Banks’ subsidiary Halk Gayrimenkul Yatırım Ortaklığı A.Ş. has privatized by a public offering on 22 February 2013 and
      the shares are traded on the Borsa Istanbul A.Ş.

330
Case 1:15-cr-00867-RMB Document 593-23 Filed 01/21/20 Page 333 of 358

        TÜRKİYE HALK BANKASI A.Ş.
        NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS
        FOR THE YEAR ENDED 31 DECEMBER 2013




                                                                                                                                      Corporate Profile
        (Amounts expressed in thousand Turkish Lira (TRY) unless otherwise stated.)


        f) Movement of the subsidiaries:

                                                                                      Current period               Prior period
        Balance at the beginning of the period(before elimination)                             1.794.160                  831.371
        Movements during the period                                                             540.103                  962.789
          Purchases(1)                                                                          167.590                   88.882
          Bonus shares obtained profit from current year’s share                                 85.867                   64.186




                                                                                                                                      Assessment of the Management
          Dividends from current year income                                                             -                       -
          Sales                                                                                          -                       -
          Transfer                                                                                     335                       -
          Revaluation increase                                                                   286.311                 809.721
          Reversal of provision for impairment (-)                                                       -
          Share capital elimination of subsidiaries                                         (2.303.659)               (1.794.160)
        Balance at the end of the period                                                        30.604                           -
        Capital commitments                                                                              -                       -
        Share percentage at the end of the period (%)                                                    -                       -
        (1)
            Purchases amounting to TRY 13.540 of TRY 167.590 consist payments to Ziraat Group due to purchase of 76% shares
        of Bileşim Alternatif Dağıtım Kanalları ve Ödeme Sistemleri A.Ş. which is the associate of the Bank, from Ziraat Group
        (the shares of T.C. Ziraat Bank A.Ş. are 61%, the shares of Ziraat Finansal Kiralama A.Ş. is 15%). The payment of TRY




                                                                                                                                      Review of Operations in 2013
        19.000 was made for the increase in capital of the Halk Faktoring A.Ş. and the payment of TRY 135.050 was made for
        the increase in capital of the Halk Finansal Kiralama A.Ş.

        g) Sectoral information on subsidiaries and the related carrying amounts:

                                                                                 Current period                    Prior period
        Banks                                                                               145.359                      145.359
        Insurance companies                                                               1.021.407                      730.461
        Factoring companies                                                                 42.032                         21.109
        Leasing companies                                                                 406.645                       200.980
        Financing companies                                                                        -                             -
        Other financial subsidiaries                                                       688.216                       696.251

        h) Subsidiaries quoted in the stock exchange:
                                                                                                                                      Corporate Governance
                                                                                                                                        Management and




                                                                                 Current period                    Prior period
        Quoted to domestic stock(1)                                                         914.612                      245.245
        Quoted foreign stock exchange                                                              -                             -
        (1)
           In accordance with the Capital Markets Board’s “Communiqué on Obtaining Registration of Shares and Sale of Shares”,
        Series I, No. 40; the shares of Halk Sigorta AŞ are traded on the Borsa İstanbul AŞ Free Trading Platform. The fair value
        of Halk Sigorta AŞ was determined by the valuation report prepared by an independent valuation company.
        (2)
            The Parent Banks’s subsidiary Halk Gayrimenkul Yatırım Ortaklığı AŞ has privatized by a public offering on 15 February
        2013 and the shares are traded on the Borsa Istanbul AŞ dated 22 February 2013.
                                                                                                                                      Financial Information and Assessment




        (9) Information on jointly controlled entities (joint ventures):

        None.
                                                                                                                                              on Risk Management




                                                                                                                                331
CaseHALKBANK
      1:15-cr-00867-RMB
             2013 ANNUAL REPORT Document 593-23 Filed 01/21/20 Page 334 of 358

      TÜRKİYE HALK BANKASI A.Ş.
      NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS
      FOR THE YEAR ENDED 31 DECEMBER 2013
      (Amounts expressed in thousand Turkish Lira (TRY) unless otherwise stated.)


      (10) Information on finance lease receivables (Net):

      a) Maturity structure of investments on financial lease:

                                                                Current period                           Prior period
                                                           Gross               Net                  Gross             Net
      Less than 1 year                                    551.818         434.994                 330.266          259.213
      Between 1-4 years                                 1.017.878         883.033                 677.244         589.091
      More than 4 years                                 396.245            375.729                240.259          225.913
      Total                                           1.965.941         1.693.756               1.247.769       1.074.217
      b) Information on gross investments of financial lease:

                                                                           Current period                    Prior period
      Gross financial lease investment                                               1.965.941                   1.247.769
      Unearned revenues from financial lease                                         (272.185)                   (173.552)
      Total                                                                        1.693.756                    1.074.217
      c) Information on receivables from non-performing loans of financial lease:

                                                                           Current period                    Prior period
      Financial lease receivables with limited collectability                       39.764                           7.876
      Financial lease receivables with doubtful collectability                     32.588                           19.524
      Uncollectible financial lease receivables                                    94.799                          63.307
      Specific provisions                                                         (49.455)                       (34.708)
      Total                                                                       117.696                         55.999
      (11) Information on derivative financial assets for hedging purposes:

      None.

      (12) Information on tangible assets:

                                             Balance at the end                                       Balance at the
      Current Period                         of the prior period Additions      Disposals Transfers end of the period
      Cost:
        Immovable                                       1.021.913     27.458       (16.498)       (6.558)         1.026.315
        Tangible assets purchased through
        financial lease                                   36.824         274        (4.845)              -         32.253
        Office machines                                  254.618      81.393         (11.142)            -        324.869
        Fixed assets obtained due to non-
        performing loans                                 455.684     162.167       (237.125)          94          380.820
        Lease hold improvements costs                     150.428      27.311     (30.908)              -           146.831
        Other                                            268.228      23.774         (8.165)       (503)           283.334
      Total Cost                                       2.187.695    322.377     (308.683)        (6.967)        2.194.422

      Accumulated depreciation(-)
        Immovable                                       229.868       14.016          (596)        (1.542)         241.746
        Tangible assets purchased through
        financial lease                                    34.211       679         (4.843)              -         30.047
        Office machines                                  125.859     43.956        (10.072)              -         159.743
        Fixed assets obtained due to non-
        performing loans                                   8.862       3.873        (4.050)             -           8.685
        Lease hold improvements costs                     69.915      30.315       (24.432)             -          75.798
        Other                                             187.122     21.720         (4.041)            -         204.801
      Total accumulated depreciation                    655.837     114.559      (48.034)         (1.542)        720.820

      Provision for impairment (-)
         Immovable                                         6.520            -        (904)               -           5.616
        Fixed assets obtained due to non-
        performing loans                                   7.997      2.389        (5.702)               -           4.684
      Total provision for impairment (-)                  14.517      2.389       (6.606)                -         10.300

      Net Book Value                                   1.517.341    205.429     (254.043)         (5.425)       1.463.302
332
Case 1:15-cr-00867-RMB Document 593-23 Filed 01/21/20 Page 335 of 358

        TÜRKİYE HALK BANKASI A.Ş.
        NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS
        FOR THE YEAR ENDED 31 DECEMBER 2013




                                                                                                                                    Corporate Profile
        (Amounts expressed in thousand Turkish Lira (TRY) unless otherwise stated.)


                                                                   Acquisitions
                                           Balance at                 through                     Balance at
                                        the end of the                business                    the end of
                                                                              (*)
        Prior Period                      prior period Additions combinations Disposals Transfers the period
        Cost:
           Immovable                          936.476      190.908                5.533     (67.972)       (43.032)     1.021.913
           Tangible assets purchased
           through financial lease              41.455         220                    -       (4.851)              -      36.824
           Office machines                     198.778       78.597                900      (23.657)               -     254.618




                                                                                                                                    Assessment of the Management
           Fixed assets obtained due
           to non-performing loans             356.167      166.263                    -   (131.840)       65.094       455.684
           Lease hold improvements
           costs                               123.077       36.175                       - (8.824)              -        150.428
           Other                              248.429       21.947                   1.117  (3.265)              -       268.228
        Total Cost                         1.904.382       494.110                7.550 (240.409)          22.062      2.187.695

        Accumulated
        depreciation(-)
          Immovable                            216.371      18.900                 635          (1.596)     (4.441)     229.869
          Tangible assets purchased
          through financial lease              37.680           748                   -       (4.217)              -       34.211
          Office machines                      94.543        41.877                738      (11.298)               -     125.860
          Fixed assets obtained due




                                                                                                                                    Review of Operations in 2013
          to non-performing loans                6.345         5.113                   -        (2.738)          142       8.862
          Lease hold improvements
          costs                                 50.451       26.315                    -    (6.852)                -      69.914
          Other                                171.932       16.481               1.038     (2.330)                -      187.121
        Total accumulated
        depreciation                          577.322      109.434                2.411    (29.031)        (4.299)      655.837

        Provision for impairment (-)
          Immovable                               7.183              -                 -         (597)          (66)       6.520
          Fixed assets obtained due
          to non-performing loans                5.016        4.105                    -         (1.124)           -       7.997
        Total provision for
        impairment (-)                          12.199       4.105                     -        (1.721)         (66)      14.517

        Net Book Value                      1.314.861      380.571                5.139 (209.657)          26.427      1.517.341
                                                                                                                                    Corporate Governance




        (*)
          The effect of acquisitions through merger regarding the acquisition of Ziraat Bank AD Skopje which is a Turkish
                                                                                                                                      Management and




        capital bank that operates in Macedonia by Halk Banka AD Skopje as of 1 October 2012 has been disclosed in the above
        table.

        (13) Information on intangible assets:

                                                Balance at the                                  Balance at
                                               end of the prior                              the end of the
        Current Period                                  period Additions Disposals Transfers        period


        Cost:
                                                                                                                                    Financial Information and Assessment




              Other intangible assets                      67.522        21.069        2.484                -             86.107
        Total Cost                                        67.522         21.069       2.484                 -            86.107
                                                                                                                                            on Risk Management




        Accumulated Depreciation(-)
              Other intangible assets                       11.515        7.567            14               -            19.068
        Total Accumulated
        Depreciation(-)                                    11.515         7.567            14               -            19.068


        Net Book Value                                    56.007         13.502       2.470                 -            67.039
        .
                                                                                                                              333
CaseHALKBANK
      1:15-cr-00867-RMB
             2013 ANNUAL REPORT Document 593-23 Filed 01/21/20 Page 336 of 358

      TÜRKİYE HALK BANKASI A.Ş.
      NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS
      FOR THE YEAR ENDED 31 DECEMBER 2013
      (Amounts expressed in thousand Turkish Lira (TRY) unless otherwise stated.)


                                                                                          Balance
                                           Balance at the                               at the end
                                          end of the prior                                   of the             Dönem Sonu
      Prior Period                                 period Additions Disposals Transfers     period                 Bakiyesi

      Cost:
        Other intangible assets                     52.255        17.203          519      (2.455)          -           67.522
      Total Cost                                    52.255       17.203           519     (2.455)           -           67.522

      Accumulated
      Depreciation(-)
        Other intangible assets                        6.712       4.867          259        (323)          -              11.515
      Total Accumulated
      Depreciation(-)                                 6.712       4.867           259       (323)           -            11.515

      Net Book Value                                45.543       12.336          260       (2.132)          -           56.007
      (*)
       The effect of acquisitions through merger regarding the acquisition of Ziraat Bank AD Skopje which is a Turkish capital
      bank that operates in Macedonia by Halk Banka AD Skopje as of 1 October 2012 has been disclosed in the above table.

      (14) Information on investment property:

                                                                                    Current Period               Prior Period
      Cost
      Opening Balance                                                                        28.156                           -
        Acquisitions                                                                           8.188                     2.004
        Transfer                                                                                    -                    26.152
        Disposals                                                                                   -                          -
        Impairment Charge/Cancellation(-)                                                           -                          -
      Ending Balance                                                                         36.344                     28.156

      Accumulated Depreciation
      Opening Balance
        Amortization Charge (-)                                                                      -                           -
        Disposals                                                                                    -                           -
        Transfer                                                                                     -                           -
        Impairment Charge/Cancellation (-)                                                           -                           -
      Ending Balance                                                                                 -                           -

      Net Book Value                                                                         36.344                     28.156
      (15) Information on tax assets:
      a) Current tax assets:

      None. (31 December 2012: TRY 255)

      b) Deferred tax assets:

                                                                                    Current period               Prior period
      Deferred Tax (Asset) /Liability
        Provisions(1)                                                                         127.384                  102.686
        Revaluation of Financial Assets                                                     (124.952)                   126.388
        Other                                                                                   3.502                     4.692
      Deferred Tax (Asset) /Liability:                                                         5.934                   233.766

      Deferred tax accounted in shareholders’ equity                                          21.755                 (102.753)
      Fair value differences for available for sale financial assets                          25.436                  (102.753)
      Actuarial gains / losses                                                                (3.681)                         -
      (1)
            Provisions are comprised of the employee termination benefits and other provisions.


334
Case 1:15-cr-00867-RMB Document 593-23 Filed 01/21/20 Page 337 of 358

        TÜRKİYE HALK BANKASI A.Ş.
        NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS
        FOR THE YEAR ENDED 31 DECEMBER 2013




                                                                                                                                                             Corporate Profile
        (Amounts expressed in thousand Turkish Lira (TRY) unless otherwise stated.)


        (16) Information on non-current assets held for sale:

                                                                                                   Current period                       Prior period
        Cost                                                                                                 8.164                              6.821
        Accumulated Depreciation (-)(1)                                                                     (1.193)                             (812)
        Net Book Value                                                                                      6.971                             6.009

        Opening Balance                                                                                        6.009                            85.623
          Acquisitions (Transfers) (Net)                                                                        6.967                           (47.727)




                                                                                                                                                             Assessment of the Management
          Disposals (Net)                                                                                      (5.822)                         (32.829)
          Impairment Charge/Cancellation(-)                                                                        198                               (83)
          Amortization Charge(-)(1)                                                                              (381)                             1.025
        Net Book Value                                                                                          6.971                            6.009
        (1)
              The amount of accumulated depreciation belongs to asset held for sale in current period.

        (17) Information on other assets:

        Other assets balance in the balance sheet amounts to TRY 1.552.464 and does not exceed 10% of the
        balance sheet total (31 December 2012: TRY 1.323.615).

        II. EXPLANATIONS AND NOTES RELATED TO THE CONSOLIDATED LIABILITIES

        (1) Information on maturity structure of deposits:




                                                                                                                                                             Review of Operations in 2013
        a) For deposit banks:

        a.1. Current period:

                                                     7 day call     Up to 1           1-3           3-6 6 months       1 year Cumulative
                                     Demand          accounts      month       months          months         year and over     deposits          Total
        Saving deposits             3.284.266                 -    341.488 23.669.564          1.353.617  395.438    633.612      122.789 29.800.774
        Foreign currency deposits 3.588.581                   -   1.631.774 12.280.604        4.930.815 2.396.805 3.139.084        13.049   27.980.712
            Residents in Turkey      2.125.249                - 1.516.879 11.920.017         4.807.360 1.995.467    2.197.551      12.923 24.575.446
            Residents abroad         1.463.332                -     114.895     360.587         123.455   401.338    941.533           126  3.405.266
        Public sector deposits      2.524.920                 -   724.063     4.901.027        496.489     197.956     81.705             -  8.926.160
        Commercial inst. deposits 3.132.308                   - 2.224.622 11.896.354           498.577     487.939   179.953              -  18.419.753
        Other inst. deposits            560.173               -      65.145   1.859.320         256.623    378.779     113.618            -  3.233.658
        Precious metals              2.016.818                -            -             -              -         -           -           -   2.016.818
        Interbank deposits             3.585.113              - 3.727.382       1.816.514      343.404      68.108  476.783               - 10.017.304
            Central Bank of Turkey              -             -            -             -              -         -           -           -            -
            Domestic banks               22.831               - 2.425.179       972.335          80.184      4.209         115            - 3.504.853
                                                                                                                                                             Corporate Governance




            Foreign banks             3.129.531               - 1.302.203        844.179       263.220      63.899  476.668               - 6.079.700
                                                                                                                                                               Management and




            Participation banks         432.751               -            -             -              -         -           -           -     432.751
        Total                      18.692.179                 - 8.714.474 56.423.383         7.879.525 3.925.025 4.624.755       135.838 100.395.179

        a.2. Prior period:

                                                7 day call         Up to 1           1-3         3-6 6 months           1 yearCumulative
                                         Demand accounts           month         months       months     year         and over deposits             Total
        Saving deposits                  2.563.522           -    335.368      20.810.899    2.373.604    406.168      681.048      114.646    27.285.255
        Foreign currency deposits 3.058.762                  -   1.299.703      8.727.684 2.008.067       1.111.080    2.101.243      11.144    18.317.683
               Residents in Turkey      2.379.395            -   1.203.937     8.490.388      1.827.782   785.953     1.434.000     11.006      16.132.461
               Residents abroad           679.367            -     95.766        237.296       180.285     325.127     667.243          138      2.185.222
                                                                                                                                                             Financial Information and Assessment




        Public sector deposits           2.212.833           -    602.583       4.195.036      374.235       17.313      34.467            -     7.436.467
        Commercial inst. Deposits 2.146.606                  -   1.168.876      6.704.188     2.119.078    173.019       65.477            -    12.377.244
                                                                                                                                                                     on Risk Management




        Other inst. Deposits              391.063            -   2.538.913      1.050.647     668.794      317.580       72.618            -     5.039.615
        Precious metals                  1.922.607           -            -              -            -           -            -           -     1.922.607
        Interbank deposits              3.800.718            -   2.327.209       542.250       139.245     437.281      173.949            -    7.420.652
               Central Bank of Turkey            -           -            -              -            -           -            -           -             -
               Domestic banks               3.793            -    158.095         82.230       135.683     81.040              -           -      460.841
               Foreign banks             3.713.587           -    2.169.114      460.020         3.562     356.241     173.949             -    6.876.473
               Participation banks         83.338            -            -              -            -           -            -           -       83.338
        Total                           16.096.111          - 8.272.652       42.030.704 7.683.023 2.462.441 3.128.802             125.790     79.799.523



                                                                                                                                                      335
CaseHALKBANK
      1:15-cr-00867-RMB
             2013 ANNUAL REPORT Document 593-23 Filed 01/21/20 Page 338 of 358

      TÜRKİYE HALK BANKASI A.Ş.
      NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS
      FOR THE YEAR ENDED 31 DECEMBER 2013
      (Amounts expressed in thousand Turkish Lira (TRY) unless otherwise stated.)


      b) Information on saving deposits in the scope of Saving Deposits Insurance Fund:

      b.1. Amounts exceeding insurance limit:

      b.1.1. Saving deposits under the guarantee of deposit insurance and exceeding the insurance limit:

                                                             Under the guarantee             Exceeding the insurance
      Saving deposits                                            insurance                            limit
                                                             Current              Prior        Current              Prior
                                                              period             period         period             period
      Saving deposits                                      18.203.362         13.430.329     11.528.066         13.914.829
      Foreign currency saving deposits                      5.836.594          3.883.949       7.332.125          7.116.286
      Other deposits in the form of saving deposits                   -                  -                -                -
      Foreign branches’ deposits under foreign
      authorities’ insurance                                   86.977             80.179
      Off-shore banking regions’ deposits under
      foreign authorities’ insurance                                  -                  -                -                -

      b.1.2. Saving deposits at foreign branches are excluded from the scope of Saving Deposits Insurance Fund
      according to the related legislation, and are subject to insurance of foreign authorities in compliance with
      the foreign legislations.

      c) Saving deposits which are not under the guarantee of deposit insurance fund:

                                                                                     Current period           Prior period
      Foreign branches’ saving deposits and other accounts                                   144.674               130.342
      Deposits and other accounts belonging to dominant partners as well
      as their fathers, mothers, spouses and children under their custody                             -                    -
      Deposits and other accounts belonging to the chairman and
      members of the board of directors, general managers and deputy
      general managers as well as their fathers, mothers, spouses and
      children under their custody                                                               4.762               2.764
      Deposits and other accounts covered by assets generated through
      the offenses mentioned in Article 282 of the Turkish Penal Code
      No.5237 and dated 26.9.2004                                                                     -                    -
      Deposits in the banks to be engaged exclusively in offshore banking
      in Turkey                                                                                       -                    -

      (2) Information on derivative financial liabilities held for trading:

      Negative differences table related to the derivative financial liabilities held-for-trading:

                                                                 Current period                           Prior period
                                                              TRY                 FC                 TRY                 FC
      Forward transactions                                       4              31.123                    -          4.702
      Swap transactions                                           -           22.024                      -         45.427
      Future transactions                                         -                  -                    -                -
      Options                                                   30                 311                14                 139
      Other                                                       -                  -                    -                -
      Total                                                     34            53.458                  14          50.268




336
Case 1:15-cr-00867-RMB Document 593-23 Filed 01/21/20 Page 339 of 358

        TÜRKİYE HALK BANKASI A.Ş.
        NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS
        FOR THE YEAR ENDED 31 DECEMBER 2013




                                                                                                                                      Corporate Profile
        (Amounts expressed in thousand Turkish Lira (TRY) unless otherwise stated.)


        (3) a) Information on funds borrowed:

                                                                   Current period                         Prior period
                                                                TRY             FC                     TRY             FC
        Funds borrowed from Central Bank of
        Turkey                                                      -                 -                    -                   -
        Domestic banks and institutions                     659.666            932.889             267.204              178.167
        Foreign banks, institutions and funds               485.457         13.008.340              317.849          7.267.850




                                                                                                                                      Assessment of the Management
        Total                                              1.145.123        13.941.229            585.053           7.446.017

        b) Maturity structure of funds borrowed:

                                                                   Current period                         Prior period
                                                                TRY                FC                 TRY                FC
        Short-term                                           619.697        7.851.679              234.633         4.017.721
        Medium and long-term                                525.426       6.089.550               350.420        3.428.296
        Total                                              1.145.123     13.941.229               585.053        7.446.017

        c) Additional disclosures related to the concentrations of the Group’s major liabilities:

        Concentrations, fund providing customers, sector groups and other criteria where risk concentration is
        observed:




                                                                                                                                      Review of Operations in 2013
        Main liability of the Group is deposit, which is composed of 30 % of saving deposits and 28 % of foreign
        currency deposits. In order to fulfill the short term liquidity requirements, the Parent Bank borrows loans
        from interbank money markets. The Parent Bank can borrow loans from overseas institutions especially
        to be used in the financing of consumer loans. There are funds obtained from the Ministry of Industry
        and Trade especially for constructing small industrial estates and organized industrial estates.

        The Group’s 60% of banks deposits and 33 % of other deposits consist of foreign currency deposits.

        Information on funds provided from repurchase agreement transactions:

                                                                   Current period                           Prior period
                                                                TRY              FC                   TRY                  FC
        From domestic transactions                         779.093                 -              106.907                    -
          Financial inst. and organizations                 713.833                -                 8.966                   -
                                                                                                                                      Corporate Governance




          Other institutions and organizations               33.987                -                36.784                   -
                                                                                                                                        Management and




          Real persons                                        31.273               -                 61.157                  -
        From overseas transactions                              203                -                   278          308.654
          Financial inst. and organizations                         -              -                       -        308.654
          Other institutions and organizations                      -              -                       -                 -
          Real persons                                          203                -                   278                   -
        Accruals                                                 236               -                     12             1.568
        Total                                              779.532                 -               107.197           310.222

        (4) Marketable securities issued:
                                                                                                                                      Financial Information and Assessment




                                                                  Current period                          Prior period
                                                               TRY                FC                  TRY                 FC
                                                                                                                                              on Risk Management




        Treasury Bills(1)                                   845.573                 -              685.137                  -
        Bonds(2), (3)                                        87.706        3.218.387                87.674         1.346.168
        Total                                              933.279        3.218.387                772.811       1.346.168
        (1)
            As of 27 December 2013, the treasury bills amounting to TRY 1.000.000 with maturity of 175 days are issued by the
        Parent Bank.
        (2)
            As of 19 July 2012, the bonds amounting to USD 750.000 with maturity of 5 years and as of 5 February 2013 the
        bonds amounting to USD 750.000 with maturity of 7 years are issued by Bank
        (3)
            As of 25 September 2012, the bonds amounting to TRY 100.000 with maturity of 24 months are issued by the Halk
        Leasing.

                                                                                                                                337
CaseHALKBANK
      1:15-cr-00867-RMB
             2013 ANNUAL REPORT Document 593-23 Filed 01/21/20 Page 340 of 358

      TÜRKİYE HALK BANKASI A.Ş.
      NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS
      FOR THE YEAR ENDED 31 DECEMBER 2013
      (Amounts expressed in thousand Turkish Lira (TRY) unless otherwise stated.)


      (5) Explanations to the funds:

      Funds are granted as loans in conformity with the protocols between the Parent Bank and fund owner
      ministry or institutions. These funds include funds from the Ministry of Industry and Trade, Treasury
      Natural Disasters Credit Fund, Under secretariat of Treasury and Foreign Trade Funds, Turkish Treasury
      Incentive Certificated SMEs Credit Fund, Housing Development Administration Fund and other funds.

      a) Maturity structure of funds:

                          Current period                                            Prior Period
              Short-term                 Long-term                   Short-term                    Long-term
                 17.957                    1.470.585                    9.624                      1.398.263

      (6) Information on other liabilities:

      Other liabilities balance in the balance sheet amounts to TRY 1.356.677 and does not exceed 10% of the
      balance sheet total (31 December 2012: TRY 1.342.153).

      (7) Information on finance lease payables (Net):

      a) The general explanations on criteria used in determining installments of financial lease agreements,
      renewal and purchasing options and restrictions in the agreements that create significant obligations to the
      Bank:

      In the financial lease agreements, installments are based on useful life, usage periods and provisions of the
      Tax Procedural Code.

      b) Explanation on finance lease payables:

      None.

      c) Explanations regarding operational leases:

      The operational leasing agreements are signed for some branches. The agreements are prepared annually
      and annual rents are paid in advance and recorded as prepaid expense in “other assets”. The Parent Bank
      does not have any commitments arising on the existing operational lease agreements.

      (8) Information on derivative financial liabilities for hedging purposes:

      None.

      (9) Explanations on provisions:

      a) Information on general provisions:

                                                                                    Current period      Prior period
      General provision                                                                   1.142.413            976.215
        Provisions for first group loans and receivables                                    972.257            847.278
           Additional provisions for the loans with extended payment plan                     15.179            28.583
        Provisions for second group loans and receivables                                    90.911            66.468
           Additional provisions for the loans with extended payment plan                    74.253             53.421
        Provisions for non cash loans                                                        79.245             62.469
        Other                                                                                       -                 -

      b) Foreign exchange loss provisions on the foreign currency indexed loans and finance lease receivables:

      None.




338
Case 1:15-cr-00867-RMB Document 593-23 Filed 01/21/20 Page 341 of 358

        TÜRKİYE HALK BANKASI A.Ş.
        NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS
        FOR THE YEAR ENDED 31 DECEMBER 2013




                                                                                                                           Corporate Profile
        (Amounts expressed in thousand Turkish Lira (TRY) unless otherwise stated.)


        c) Specific provisions provided for unindemnified non-cash loans:

        As of 31 December 2013, the Bank’s specific provision for unindemnified non-cash loans balance is
        TRY 69.008 (31 December 2012: TRY 62.896). TRY 2.377 (31 December 2012: TRY 2.483) of the related
        provision has been allocated for non-cash loans of companies of which cash loans are transferred to the
        Saving Deposits Insurance Fund in accordance with and the protocol designed based on the Act No:
        5230 and the related provision is managed by the SDIF.

        d) Information on other provisions:




                                                                                                                           Assessment of the Management
        Total other provision balance amounting to TRY 253.319 (31 December 2012: TRY 455.383) consists
        of TRY 69.008 (31 December 2012: TRY 62.896) for specific provisions for unindemnified non cash
        loans, TRY 26.222 (31 December 2012: TRY 29.112) for legal cases filed against the Bank, TRY 132.231 (31
        December 2012: TRY 328.300) provision for prudency in consideration for any changes that may arise in
        the economy and the market, TRY 25.858 (31 December 2012: TRY 35.176) of other provisions.

        e) Movement of employee termination benefits:

        The Parent Bank’s severance indemnity provision is calculated by an independent company by using
        the severance indemnity provision as of 31 December 2013 is calculated by an independent company by
        using the actuarial conjectures. The amount calculated for the employee termination benefits as a result
        of the actuarial valuation, according to TAS 19, is as follows;




                                                                                                                           Review of Operations in 2013
                                                                           Current Period(1)               Prior Period
        Discount Rate                                                                %9,80                        %7,63
        Inflation Rate                                                               %6,40                        %5,00
        Wage growth                                                                  %3,20                        %2,63
        Estimated Real Wage Growth Rate                                              %6,60                        %5,20

        Calculated amounts as a result of actuarial conjectures are as follows:

                                                                            Current period                 Prior period
        As of January 1                                                           295.809                       227.040
        Charge for the year                                                          25.997                       18.312
        Interest Expense                                                             21.859                       21.263
        Actuarial gain/loss                                                         (18.126)                     49.782
        Payment/The limitation of benefits/ Loss ( Gain)
                                                                                                                           Corporate Governance




        because of discharge                                                           3.282                      7.700
                                                                                                                             Management and




        Benefits paid within the period(-)                                          (30.029)                   (28.288)
        Total                                                                       298.792                   295.809

        As of 31 December 2013, the Group’s unused vacation provision is TRY 113.617 and severance indemnity
        provision for outsource firms is TRY 8.026. This amount is followed under employee benefits provision
        under liabilities (31 December 2012: TRY 103.247 for unused vacation provision; TRY 6.609 for severance
        indemnity provision for outsources firms).

        As of 1 January 2013, the Group’s actuarial gains and losses are recognized and accounted in
        shareholders’ equity.
                                                                                                                           Financial Information and Assessment




        f) Liabilities on pension rights
                                                                                                                                   on Risk Management




        f.1. Liabilities for pension funds established in accordance with “Social Security Institution”:

        None.

        f.2. Liabilities resulting from all kinds of pension funds, foundations etc. which provide post retirement
        benefits for the employees:

        Based on the results of the actuarial report prepared as of 31 December 2013 and 31 December 2012,
        no technical deficit has been reported. Besides, no technical deficit for Türkiye Halk Bankası AŞ Emekli
        Sandığı Vakfı, T.C. Ziraat Bankası and T. Halk Bankası Çalışanları Emekli Sandığı Vakfı has been reported as
        of 31 December 2012 and 31 December 2011.                                                                 339
CaseHALKBANK
      1:15-cr-00867-RMB
             2013 ANNUAL REPORT Document 593-23 Filed 01/21/20 Page 342 of 358

      TÜRKİYE HALK BANKASI A.Ş.
      NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS
      FOR THE YEAR ENDED 31 DECEMBER 2013
      (Amounts expressed in thousand Turkish Lira (TRY) unless otherwise stated.)


      g) Explanations related to Insurance technical reserves (Net):

                                                                          Current period               Prior period
      Life-Mathematical Provisions                                                  225.567                  187.741
      Provisions for unearned premium claims                                        175.630                 180.963
      Provision for outstanding claims                                               134.474                  91.323
      Provisions for unexpired risk reserves                                               -                        85
      Other                                                                             612                         42
      Total                                                                         536.283                460.154

      (10) Explanations related to tax liabilities:

      a) Information on current tax liability:

      a.1. Information on tax provision:

      As of 31 December 2013, the Group’s corporate tax payable is amounting to TRY 62.701 after setting off TRY
      213.969 of prepaid taxes from TRY 276.670 of corporate tax liabilities tax provision.

      a.2. Information on taxes payable:

                                                                          Current period               Prior period
      Corporate tax payable                                                          62.701                 379.523
      Income on securities tax                                                       72.050                  65.642
      Property income tax                                                               773                        628
      Banking and insurance transactions tax (BITT)                                  36.893                  35.039
      Foreign exchange transactions tax                                                   11                         3
      Value added tax payable                                                           277                   3.867
      Other                                                                           21.639                  18.106
      Total                                                                         194.344               502.808

      a.3. Information on premiums:

                                                                          Current period               Prior period
      Social insurance premiums-employee                                                421                        284
      Social insurance premiums-employer                                                402                        463
      Bank social aid pension fund premium-employee                                   5.205                   4.462
      Bank social aid pension fund premium-employer                                   7.205                       6.211
      Pension fund membership fees-employee
      and provisions-employee                                                              -                          1
      Pension fund membership fees-employer
      and provisions-employer                                                             14                         2
      Unemployment insurance-employee                                                     17                         15
      Unemployment insurance-employer                                                     41                        41
      Other                                                                            2.671                      1.369
      Total                                                                          15.976                  12.848

      b) Explanations regarding deferred tax liability:

      As of 31 December 2013, the Group has TRY 10.837 of deferred tax liability. (31 December 2012: TRY 2.456)

      (11) Information on liabilities regarding assets held for sale and discontinued operations:

      None.


340
Case 1:15-cr-00867-RMB Document 593-23 Filed 01/21/20 Page 343 of 358

        TÜRKİYE HALK BANKASI A.Ş.
        NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS
        FOR THE YEAR ENDED 31 DECEMBER 2013




                                                                                                                           Corporate Profile
        (Amounts expressed in thousand Turkish Lira (TRY) unless otherwise stated.)


        (12) Explanations on the number of subordinated loans the Parent Bank used maturity, interest
        rate, institutions that the loan was borrowed from, and conversion option, if any:

        None.

        (13) Information on shareholders’ equity:

        a) Presentation of paid-in capital:




                                                                                                                           Assessment of the Management
                                                                          Current period                Prior period
        Common stock                                                             1.250.000                  1.250.000
        Preferred stock                                                                    -                          -

        b) Application of registered capital system and registered capital ceiling amount:

        None.

        c) Information on share capital increases and their sources; other information on increased capital
        shares in the current period:

        None.

        d) Information on additions from capital reserves to capital in the current period:




                                                                                                                           Review of Operations in 2013
        None.

        e) Capital commitments in the last fiscal year and at the end of the following interim period, the general
        purpose of these commitments and projected resources required to meet these commitments:

        None.

        f) Indicators of the Group’s income, profitability and liquidity for the previous periods and possible effects
        of these future assumptions on the Group’s equity due to the uncertainty of these indicators:

        The Group has sustainable profitability structure and equity structure. There are no uncertainties that
        would impact the current position.

        g) Information on preferred shares:
                                                                                                                           Corporate Governance
                                                                                                                             Management and




        None.

        h) Information on marketable securities revaluation fund:

                                                                          Current period              Prior period
                                                                         TRY            FC          TRY            FC
        From subsidiaries, associates and jointly controlled
        entities (joint ventures)                                      16.729              -            -             -
        Revaluation difference                                       (158.355)    (143.043)       357.153      49.710
                                                                                                                           Financial Information and Assessment




        Exchange rate difference                                             -             -            -             -
        Total                                                       (141.626)    (143.043)       357.153       49.710
                                                                                                                                   on Risk Management




        i) Information on legal reserves:

                                                                          Current period                Prior period
        First Legal Reserves                                                       630.421                     514.816
        Second Legal Reserves                                                     442.849                    398.280
        Legal reserves appropriated in accordance with the law                        2.676                      1.856
        Total                                                                    1.075.946                   914.952

                                                                                                                     341
CaseHALKBANK
      1:15-cr-00867-RMB
             2013 ANNUAL REPORT Document 593-23 Filed 01/21/20 Page 344 of 358

      TÜRKİYE HALK BANKASI A.Ş.
      NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS
      FOR THE YEAR ENDED 31 DECEMBER 2013
      (Amounts expressed in thousand Turkish Lira (TRY) unless otherwise stated.)


      j) Information on the extraordinary reserves

                                                                          Current Period           Prior period
      Reserves appropriated by General Assembly                                 6.838.498             4.957.790
      Retained Earnings                                                              149.403            66.880
      Accumulated Reserves                                                                   -                  -
      Foreign Currency Translation Differences (-)                                           -                  -
      Total                                                                     6.987.901            5.024.670

      (14) a) Information on minority interest shares:

      a) Information on minority interest shares:

                                                                          Current Period           Prior period
      Paid-in capital                                                                134.835              4.206
      Export Premium                                                                   11.085               199
      Marketable Securities Revaluation Fund                                             (85)                 23
      Legal Reserves                                                                     707                 119
      Extraordinary Reserves                                                           6.254                 491
      Retained Earnings                                                                 (186)             (883)
      Other Profit Reserves                                                              310                (90)
      Net Period Income / Loss                                                        10.027                697
      Closing Balance                                                               162.947               4.762

      b) Movement of minority interest shares:

                                                                          Current Period           Prior period
      Beginning Balance                                                                4.762              6.840
      Change in Minority Interest                                                     148.158            (2.775)
      Net Period Income / Loss                                                        10.027                697
      Closing Balance                                                               162.947               4.762

      III. EXPLANATIONS AND NOTES RELATED TO THE CONSOLIDATED OFF-BALANCE SHEET
      ITEMS

      (1) Information on off-balance sheet liabilities:

      a) Amount and nature of irrevocable loan commitments:

      Types of irrevocable commitments                                      Current Period         Prior period
      Commitments for credit card expenditure limits                                 9.896.720        6.021.405
      Payment commitments for cheques                                                4.670.295        4.575.929
      Loan granting commitments                                                       1.572.258        1.053.442
      Two days forward foreign exchange buy/sell transactions                         1.461.853       1.309.055
      Commitments for credit cards and banking services promotions                      37.663           30.707
      Tax and fund liabilities from export commitments                                    13.413         13.903
      Other irrevocable commitments                                                    1.711.506        1.427.159
      Total                                                                         19.363.708      14.431.600




342
Case 1:15-cr-00867-RMB Document 593-23 Filed 01/21/20 Page 345 of 358

        TÜRKİYE HALK BANKASI A.Ş.
        NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS
        FOR THE YEAR ENDED 31 DECEMBER 2013




                                                                                                                                                       Corporate Profile
        (Amounts expressed in thousand Turkish Lira (TRY) unless otherwise stated.)


        b) Amount and nature of probable losses and commitments from the off-balance sheet items including
        the below mentioned:

        b.1. Non-cash loans including bank bill guarantees and acceptances, guarantees substituting financial
        guarantees and other letters of credit:

                                                                                        Current period                          Prior period
        Letters of credit                                                                         3.825.259                          2.809.737




                                                                                                                                                       Assessment of the Management
        Bank acceptance loans                                                                     1.944.803                              1.183.307
        Other guarantees                                                                            956.431                               551.962
        Total                                                                                    6.726.493                         4.545.006

        b.2. Certain guarantees, tentative guarantees, suretyships and similar transactions:

                                                                                        Current period                          Prior period
        Letters of certain guarantees                                                            10.645.927                          7.205.696
        Letters of advance guarantees                                                              1.697.143                              1.715.752
        Letters of tentative guarantees                                                            747.085                               1.036.387
        Letters of guarantee given to customs offices                                              925.226                               399.607
        Other letters of guarantee                                                                6.378.555                              4.856.417




                                                                                                                                                       Review of Operations in 2013
        Total                                                                                   20.393.936                         15.213.859

        c) Total non-cash loans:

                                                                                        Current period                          Prior period
        Non-cash loans for providing cash loans                                                     423.414                               376.921
           Within one year or less original maturity                                                70.295                                  13.319
           Within more than one year maturity                                                       353.119                              363.602
        Other non-cash loans                                                                     26.697.015                         19.381.944
        Total                                                                                   27.120.429                        19.758.865

        c.1) Non-cash loans sectoral risk concentrations:

                                                             Current period                                     Prior period
                                                                                                                                                       Corporate Governance
                                                                                                                                                         Management and




                                                     TRY        (%)            FC        (%)          TRY         (%)              FC          (%)
        Agricultural                               18.638       0,14        1.210        0,01       15.850        0,16           7.575        0,08
           Farming and raising livestock           14.453       0,11          1.120     0,01         13.616       0,14           7.416        0,07
           Forestry                                  362       0,00              0      0,00            311      0,00               0         0,00
           Fishing                                  3.823      0,03            90       0,00          1.923      0,02             159         0,00
        Manufacturing                           3.052.627      23,83   7.875.942       55,04      2.497.573      25,59     5.431.305         54,32
           Mining                                  67.664      0,53      98.804         0,69        52.277       0,54          117.185          1,17
           Production                            2.120.143     16,55    6.811.081      47,60      1.913.354      19,61    5.056.865          50,57
           Electric, gas and water               864.820        6,75    966.057         6,75       531.942        5,45      257.255            2,57
        Construction                             3.385.711     26,43   2.624.856        18,35      2.911.411    29,83      2.232.215          22,32
                                                                                                                                                       Financial Information and Assessment




        Services                                6.246.790     48,76    3.601.003        25,16     4.231.887     43,36      2.277.926          22,78
           Wholesale and retail trade           2.619.589     20,45    1.677.496        11,72     1.724.829      17,67     1.144.892          11,45
           Hotel, food and beverage services       56.412      0,44      42.897         0,30        52.285       0,54           9.853          0,10
                                                                                                                                                               on Risk Management




           Transportation and
           telecommunication                       98.138      0,77     236.564          1,65       111.747        1,15        41.520         0,42
           Financial Institutions               2.567.595     20,04    598.306           4,18     1.951.977     20,00       574.376            5,74
           Real estate and renting services      838.794       6,55    1.025.396         7,17       351.881       3,61         491.139         4,91
           Self-employment services                  9.511     0,07        1268         0,01         8.836       0,09             327         0,00
           Education services                        8.131     0,06        8.918        0,06         5.348       0,05            3.135        0,03
           Health and social services             48.620       0,38       10.158        0,07        24.984       0,26          12.684          0,13
        Other                                     108.717      0,84     204.935          1,44      102.537        1,05         50.586          0,51
        Total                                  12.812.483    100,00 14.307.946        100,00     9.759.258     100,00     9.999.607        100,00

                                                                                                                                                343
CaseHALKBANK
      1:15-cr-00867-RMB
             2013 ANNUAL REPORT Document 593-23 Filed 01/21/20 Page 346 of 358

      TÜRKİYE HALK BANKASI A.Ş.
      NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS
      FOR THE YEAR ENDED 31 DECEMBER 2013
      (Amounts expressed in thousand Turkish Lira (TRY) unless otherwise stated.)


      c.2) Non-cash loans classified in Group I and II:

                                                                           Group I                                  Group II
                                                                  TRY                  FC              TRY                       FC
      Non-cash loans                                        12.586.076          14.137.365        226.407                 170.581
      Letters of guarantee                                   12.010.732          7.989.972         226.407                166.825
      Bank acceptances                                         90.489            1.853.368                  -                   946
      Letters of credit                                          2.062          3.820.387                   -                  2.810
      Endorsements                                                    -                   -                 -                      -
      Underwriting commitments                                        -                   -                 -                      -
      Factoring commitments                                           -                   -                 -                      -
      Other commitments and
      contingencies                                            482.793            473.638                   -                      -

      c.3) Information on derivative financial instruments:

                                                                          Derivative transactions according to purposes
                                                                          Trading                   Risk Management
                                                             Current period      Prior period Current period           Prior period
      Types of trading transactions
      Foreign currency related derivative
      transactions (I)                                           19.538.631         8.891.410                   -                  -
         Forward foreign currency buy/sell transactions            1.903.482        1.380.800                   -                  -
         Currency buy/sell swap                                    17.384.112        7.229.476                  -                  -
         Currency futures                                                   -                 -                 -                  -
         Currency put/call options                                  251.037            281.134                  -                  -
      Interest related derivative transactions (II)              1.356.800                    -                 -                  -
         Interest rate contracts                                            -                 -                 -                  -
         Interest rate buy/sell swap                              1.356.800                   -                 -                  -
         Interest rate put/call options                                     -                 -                 -                  -
         Interest rate buy/sell futures                                     -                 -                 -                  -
      Other trading derivative transactions (III)(1)                155.323          684.833                    -                  -
      A. Total trading derivative transactions (I+II+III)        21.050.754         9.576.243                   -                  -


      Types of derivative transactions for risk
      management                                                            -
         Fair value fluctuations hedge                                      -                 -                 -                  -
         Cash flow risk hedge                                               -                 -                 -                  -
         FC investment in associates risk hedge                             -                 -                 -                  -
      B.Total derivative transactions for hedging                           -                 -                 -                  -
      Total derivative transactions (A+B)                        21.050.754         9.576.243                   -                  -

       (1)
           Other trading derivatives include credit default swap purchases and sale transactions amounting TRY 5.873 and TRY
      149.450 respectively.

      d) Information on contingent liabilities and assets:

      The Group has provided TRY 26.222 (31 December 2012: TRY 29.112) of provision for the disputed legal
      cases filed by various persons and institutions.

      e) Services supplied on behalf of others:

      None.




344
Case 1:15-cr-00867-RMB Document 593-23 Filed 01/21/20 Page 347 of 358

        TÜRKİYE HALK BANKASI A.Ş.
        NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS
        FOR THE YEAR ENDED 31 DECEMBER 2013




                                                                                                                                Corporate Profile
        (Amounts expressed in thousand Turkish Lira (TRY) unless otherwise stated.)


        f) Information on revocable commitments:

        As per the BRSA’s article, dated 3 June 2013, non-cash loans and cash loans within credit
        agreements which are not been granted or do not have a guarantee to be granted should be
        accounted under the other off-balance sheet items. According to that article, the Bank
        removed the amount TRY 61.138.353 from the Statement of Off-Balance Sheet Items, which
        was previously reported as revocable loan granting commitments under the Statement of Off-
        Balance Sheet Items.




                                                                                                                                Assessment of the Management
        IV. EXPLANATIONS AND NOTES RELATED TO THE CONSOLIDATED INCOME STATEMENT

        (1) Information on interest income:

        a) Information on interest income on loans:

                                                                               Current period              Prior period
                                                                              TRY          FC           TRY               FC
        Interest on loans(1)
        Short term loans                                                 1.677.994    124.983       1.971.246         171.723
        Medium and long term loans                                       4.210.256   1.072.079     3.660.297         857.673
        Interest on non-performing loans                                    62.109        574        79.709              533
        Premiums from resource utilization support fund                          -             -            -               -




                                                                                                                                Review of Operations in 2013
        Total                                                           5.950.359    1.197.636     5.711.252      1.029.929
        (1)
              Includes fees and commissions obtained from cash loans.

        b) Interest received from banks:

                                                                               Current period              Prior period
                                                                              TRY          FC           TRY               FC
        Central Bank of Turkey                                                   -             -            -               -
        Domestic banks                                                      11.530      3.845          5.794           1.855
        Overseas banks                                                       2.768      2.070           1.347          3.310
        Head office and branches                                                 -             -            -               -
        Total                                                              14.298       5.915           7.141          5.165
                                                                                                                                Corporate Governance
                                                                                                                                  Management and




        c) Interest income on marketable securities:

                                                                              Current Period               Prior Period
                                                                             TRY          FC           TRY               FC
        Financial Assets Held for Trading                                   4.783         614         2.962             883
        Financial Assets at Fair Value Through Profit or Loss                    -           -              -              -
        Available-for-Sale Financial Assets                                668.112    126.506       755.604          70.951
        Held-to-Maturity Investments                                     1.276.029     13.779       1.321.921        115.694
        Total                                                           1.948.924    140.899 2.080.487              187.528
                                                                                                                                Financial Information and Assessment




        d) Interest income from associates:
                                                                                                                                        on Risk Management




                                                                               Current period                   Prior period
        Interest income and commissions from associates                                     8                              11




                                                                                                                          345
CaseHALKBANK
      1:15-cr-00867-RMB
             2013 ANNUAL REPORT Document 593-23 Filed 01/21/20 Page 348 of 358

      TÜRKİYE HALK BANKASI A.Ş.
      NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS
      FOR THE YEAR ENDED 31 DECEMBER 2013
      (Amounts expressed in thousand Turkish Lira (TRY) unless otherwise stated.)


      (2) Information on interest expenses:

      a) Information on interest expense on funds borrowed:

                                                                               Current period                     Prior period
                                                                               TRY               FC            TRY              FC
      Banks                                                                35.313         197.952            29.770        139.833
        Central Bank of Turkey                                                   1                 -               -               -
        Domestic banks                                                   26.940               17.726          25.132        11.268
        Overseas banks                                                     8.372         180.226              4.638       128.565
        Overseas head office and branches                                         -                -               -               -
        Other institutions                                               26.698                    -          12.755         1.220
      Total                                                               62.011         197.952             42.525       141.053

      b) Interest expenses to associates:

                                                                               Current period                      Prior period
      Interest expenses to associates                                                          1.797                        3.660

      c) Information on interest expenses to marketable securities issued:

                                                                            Current period                        Prior period
                                                                           TRY          FC                     TRY            FC
      Interest on securities issued                                      50.737     130.174                   68.631      29.659
      Total                                                              50.737    130.174                   68.631      29.659

      d) Maturity structure of interest expenses on deposits:

                                                                         Time deposits
                                Demand       Up to 1    Up to 3    Up to 6     Up to 1 More than Cumulative
      Account name              deposits     month      months     months        Year     1 year    deposit                   Total
      TRY
         Bank deposits               67       59.529      16.321      4.946            576               -            -      81.439
         Saving deposits               6      17.960  1.570.567     124.013        36.379         52.896         8.323    1.810.144
         Public deposits             513      44.393    263.303      24.851           1.071          886              -    335.017
         Commercial deposits          10      98.613    555.369      76.974        57.604          14.314             - 802.884
         Other deposits                2      20.134     98.870      35.186        26.901          9.667              -   190.760
         7 days call accounts           -           -          -           -              -              -            -            -
      Total                         598     240.629 2.504.430      265.970        122.531         77.763         8.323 3.220.244
      Foreign currency
         Deposits                   300      30.410     263.615     122.403        41.841          91.223             -   549.792
         Bank deposits                3      30.710            -           -          178                -            -    30.891
         7 days call accounts          -           -           -           -             -               -            -          -
         Precious metal                -           -           -           -             -               -            -          -
      Total                         303      61.120    263.615     122.403        42.019          91.223             - 580.683
      Grand total                   901     301.749 2.768.045      388.373       164.550        168.986          8.323 3.800.927

      (3) Information on dividend income:

                                                                               Current period                      Prior period
      Financial assets held for trading                                                       -                                -
      Financial assets at fair value through profit and loss                                  -                                -
      Financial assets available-for-sale                                                2.145                              622
      Other                                                                             9.635                               136
      Total                                                                            11.780                              758



346
Case 1:15-cr-00867-RMB Document 593-23 Filed 01/21/20 Page 349 of 358

        TÜRKİYE HALK BANKASI A.Ş.
        NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS
        FOR THE YEAR ENDED 31 DECEMBER 2013




                                                                                                                                    Corporate Profile
        (Amounts expressed in thousand Turkish Lira (TRY) unless otherwise stated.)


        (4) a) Information on trading profit/loss (Net):

                                                                                Current period                   Prior period
        Profit                                                                      13.021.384                     8.290.818
          Profit from the capital market operations                                     333.534                        392.870
          Profit on derivative financial instruments                                 2.532.046                        1.455.553
          Foreign exchange gains                                                     10.155.804                     6.442.395
        Loss (-)                                                                    12.774.593                      7.734.927




                                                                                                                                    Assessment of the Management
          Loss from the capital market operations                                         10.441                          3.956
          Loss on derivative financial instruments                                   2.069.932                       1.662.605
          Foreign exchange losses                                                   10.694.220                      6.068.366

        b) Information on derivative financial instruments:

                                                                                Current period                   Prior period
        Profit on derivative financial instruments                                  2.532.046                       1.455.553
          Effect of the change in foreign exchange on profit                          2.512.148                      1.455.553
          Effect of the change in interest rate on profit                                19.898                               -
        Loss on derivative financial instruments (-)                                2.069.932                      1.662.605
          Effect of the change in foreign exchange on loss                           2.060.160                       1.601.565
          Effect of the change in interest rate on loss                                   9.772                         61.040
        Profit/loss on derivative financial instruments                                462.114                        207.052




                                                                                                                                    Review of Operations in 2013
        (5) Information on other operating income:

                                                                                Current period                   Prior period
        Adjustments for Prior Period Expenses(*)                                       645.300                        204.622
        Life insurance income                                                           591.444                       363.665
        Receivable from the asset sale on credit terms                                   86.627                        118.796
        Rent income                                                                      23.283                          6.026
        Other income                                                                     15.645                         40.153
        Total                                                                        1.362.299                       733.262
        (*)
          As of 31 December 2013, the Bank reversed the general reserve amounting to TRY 196.069 which had been
        recognized as expense on previous periods.

        (6) Impairment losses on loans and other receivables:
                                                                                                                                    Corporate Governance
                                                                                                                                      Management and




                                                                                Current period                   Prior period
        Specific provisions on loans and receivables                                  439.980                         385.824
          Group-III loans and receivables                                              248.212                        261.648
          Group-IV loans and receivables                                                111.299                         37.967
          Group-V loans and receivables                                                 80.469                         86.209
        General loan provision expenses                                                325.238                         316.301
        Provision expenses for possible losses                                                  -                     134.300
        Marketable securities impairment losses                                               13                         6.548
          Financial assets at fair value through profit and loss                                -                             -
          Financial assets available for sale                                                 13                         6.548
                                                                                                                                    Financial Information and Assessment




        Impairment losses from associates, subsidiaries, jointly
        controlled entities (joint ventures) and investments held-to-
        maturity                                                                                 -                           -
                                                                                                                                            on Risk Management




          Associates                                                                             -                           -
          Subsidiaries                                                                           -                           -
          Jointly controlled entities (joint ventures)                                           -                           -
          Investments held-to-maturity                                                           -                           -
        Other(*)                                                                          122.385                      57.926
        Total                                                                            887.616                     900.899
        (*)
         According to the decision of the Competition Board as at 2 November 2011, the investigation on some enterprises in
        banking sector, including 12 banks and 2 financial services institutions, including the Bank had been completed and the
        Bank has been paid a fine amounting TRY 67.269 on 8 February 2013 with the declaration of decision.
                                                                                                                              347
CaseHALKBANK
      1:15-cr-00867-RMB
             2013 ANNUAL REPORT Document 593-23 Filed 01/21/20 Page 350 of 358

      TÜRKİYE HALK BANKASI A.Ş.
      NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS
      FOR THE YEAR ENDED 31 DECEMBER 2013
      (Amounts expressed in thousand Turkish Lira (TRY) unless otherwise stated.)


      (7) Information on other operating expenses:

                                                                               Current period         Prior period
      Personnel expenses                                                             1.158.645             889.729
      Reserve for employee termination benefits                                         52.854               98.692
      Bank social aid provision fund deficit provision                                        -                       -
      Fixed assets impairment expense                                                         -                       -
      Depreciation expenses of fixed assets                                            110.686              104.321
      Intangible assets impairment expense                                                    -                       -
        Goodwill impairment expense                                                           -                       -
      Amortization expenses of intangible assets                                          7.567               4.867
      Impairment expense for equity shares subject to the equity
      method accounting                                                                       -                       -
      Impairment expense of assets that will be disposed of                               1.365                   3.514
      Amortization expenses of assets that will be disposed of                            3.873                   5.113
      Impairment expense for property and equipment held for sale                           59                       7
      Other operating expenses                                                        1.088.145            794.492
        Operational leasing expenses                                                   131.490               111.560
        Maintenance expenses                                                             26.271              16.354
        Advertisement expenses                                                         149.566               97.252
        Other expenses                                                                 780.818             569.326
      Loss on sales of assets                                                             1.487                   458
      Other                                                                            660.481             495.440
      Total                                                                          3.085.162           2.396.633

      (8) Information on profit/loss from continuing and discontinued operations before taxes:

      The Group’s income before tax is due from continuing activities. TRY 4.993.550 of the income before
      tax consists of net interest income, TRY 852.825 of the income before tax consists of net fees and
      commissions. The net operating profit before tax of the Group is amounting to TRY 3.506.382.

      (9) Information on tax provisions for continuing and discontinued operations:

      For the year ended 31 December 2013, the Bank’s tax provision amounting to TRY 653.657 consists of TRY
      301.317 of current tax charge and TRY 352.340 of deferred tax income.

      (10) Information on net operating income/expense from continuing and discontinued operations
      after tax:

      For the year ended 31 December 2013; the Bank’s net operating income after tax is amounting to TRY
      2.852.725.

      (11) Information on net profit/loss from continuing and discontinued operations:

      a) Income and expenses from ordinary banking operations: There is no specific issue required to be
      disclosed for the Group’s performance for the period between 1 January 2013 and 31 December 2013.

      b) Effects of changes in accounting estimates on the current and future periods’ profit/loss: There is no
      issue to be disclosed.

      c) “Other” item under “Fees and Commissions Received” in the Income Statement are composed of fees
      and commissions received from credit card operations and various banking operations, mainly from capital
      market operations.




348
Case 1:15-cr-00867-RMB Document 593-23 Filed 01/21/20 Page 351 of 358

        TÜRKİYE HALK BANKASI A.Ş.
        NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS
        FOR THE YEAR ENDED 31 DECEMBER 2013




                                                                                                                                      Corporate Profile
        (Amounts expressed in thousand Turkish Lira (TRY) unless otherwise stated.)


        V. EXPLANATIONS AND NOTES RELATED TO THE CONSOLIDATED STATEMENT OF CHANGES
        IN SHAREHOLDERS’ EQUITY

        Explanations on inflation adjustments for equity items:

        As per the BRSA circular announced on 28 April 2005, inflation accounting applied in the banking
        system has been ceased as of 1 January 2005 in accordance with the BRSA decree numbered 1623 and
        dated 21 April 2005.




                                                                                                                                      Assessment of the Management
        According to this circular, TRY 1.220.451 of inflation adjustment related to paid in capital was transferred
        to the “Other Capital Reserves” account, which was recognized in “Paid-in Capital Inflation Adjustment”
        account before 31 December 2005. However, inflation adjustments related to other equity items are
        presented under the related equity item.

        VI. EXPLANATIONS AND NOTES RELATED TO THE CONSOLIDATED CASH FLOW STATEMENT

        (1) Disclosures for the “other” and “the effect of foreign exchange differences on cash and cash
        equivalents” items of cash flow statement:

        The “net increase/(decrease) in other liabilities” under the changes in operating assets and liabilities
        is resulted from the changes in the funds obtained through repurchase agreements, miscellaneous
        payables, other external funding payables and taxes, duties and premiums payables and amounts to
        TRY 1.219.415 thousands for the year 2013. The “other” item under operating income composes of fees
        and commissions paid and other operating income excluding employee costs and other operating




                                                                                                                                      Review of Operations in 2013
        expenses, and amounts to TRY 3.504.710 thousands cash out for the year 2013.

        For the year ended 31 December 2013, the effect of change in foreign exchange rate on cash and cash
        equivalents is TRY 638.106 increase (31 December 2012: TRY 521.045,decrease).

        (2) Items of cash and cash equivalents, accounting policies used in the determination of those
        items: Cash in TRY and cash in foreign currency, Central Bank and bank deposits having maturity less
        than three months are defined as cash and cash equivalents.

        (3) The effect of any change in accounting policies: None.

        (4) Period beginning cash and cash equivalents balance:

                                                                                Current period                   Prior period
                                                                                                                                      Corporate Governance




        Cash                                                                            12.517.078                    7.287.733
                                                                                                                                        Management and




              Cash in TRY and foreign currency                                            693.316                     486.600
              Central Bank and others(1)                                                11.823.762                    6.801.133
        Cash equivalents                                                                2.750.971                     1.572.018
              Demand and Time Deposits Up to 3 Months                                   2.588.437                     1.538.705
              Money Market Placements                                                     162.534                        33.313
        Total cash and cash equivalents                                              15.268.049                      8.859.751
        Reserve deposits in Central Bank                                              (9.870.896)                    (3.975.813)
        Bank blockage balance(2)                                                         (140.697)                    (96.889)
                                                                                                                                      Financial Information and Assessment




        Accruals on money market placement                                                    (34)                          (56)
        Accruals on banks                                                                   (1.728)                     (3.027)
        Cash and Cash Equivalents                                                     5.254.694                     4.783.966
                                                                                                                                              on Risk Management




        (1)
          Others items include cheques received and blocked reserve deposits kept in Central Bank of Macedonia.
        (2)
          Technical reserves of Halk Hayat ve Emeklilik AŞ. amounting to TRY 120.162, which is given as collateral to Under
        secretariat of Treasury of Republic of Turkey, holds blocked. Technical reserves of Halk Sigorta AŞ. amounting to TRY
        20.535, which is given as collateral to Under secretariat of Treasury of Republic of Turkey, holds blocked.




                                                                                                                                349
CaseHALKBANK
      1:15-cr-00867-RMB
             2013 ANNUAL REPORT Document 593-23 Filed 01/21/20 Page 352 of 358

      TÜRKİYE HALK BANKASI A.Ş.
      NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS
      FOR THE YEAR ENDED 31 DECEMBER 2013
      (Amounts expressed in thousand Turkish Lira (TRY) unless otherwise stated.)


      (5) Period ending cash and cash equivalents balance:

                                                                                 Current Period                     Prior Period
      Cash                                                                             20.021.395                         12.517.078
            Cash in TRY and foreign currency                                                816.075                        693.316
            Central Bank and others(1)                                                19.205.320                         11.823.762
      Cash Equivalents                                                                    2.133.459                       2.750.971
            Demand and Time Deposits Up to 3 Months                                       1.902.775                      2.588.437
              Money Market Placements                                                      230.684                         162.534
      Cash and Banks                                                                  22.154.854                        15.268.049
      Reserve deposits in Central Bank                                                (15.470.667)                      (9.870.896)
      Bank blockage balance(2)                                                             (161.784)                      (140.697)
      Accruals for money market placement                                                      (211)                           (34)
      Accruals for banks                                                                     (2.611)                         (1.728)
      Total Cash and Cash Equivalents                                                     6.519.581                      5.254.694
      (1)
        Others items include cheques received and blocked reserve deposits kept in Central Bank of Macedonia.
      (2)
        Technical reserves of Halk Hayat ve Emeklilik AŞ. amounting to TRY 135.667, which is given as collateral to Republic of
      Turkey Prime Ministry Undersecretariat of Treasury, holds blocked.Also, Halk Sigorta AŞ. has blockage balance amounting
      to TRY 26.107 which is given as collateral to Republic of Turkey Prime Ministry Undersecretariat of Treasury.

      VII. EXPLANATION RELATED TO THE RISK GROUP OF THE PARENT BANK

      (1) Volume of the Parent Bank’s transactions with its risk group and outstanding loan and deposit
      balances as of the period-end, period income and expenses from the risk group:

      a) Current period:

                                    Subsidiaries, associates Direct or indirect                            Other real and legal
                                     and jointly controlled shareholders of the                            persons in the risk
      Risk group of the Parent Bank entities (joint ventures)  Parent Bank                                        group
                                                    Cash     Non-Cash            Cash Non-Cash                 Cash Non-Cash
      Loans and other receivables
            Beginning balance                            -         2.726              -                -            -              -
            Closing balance                              -           1.119            -                -            -              -
      Interest and commissions
      income                                             -              8             -                -            -              -

      b) Prior period:

                                    Subsidiaries, associates Direct or indirect                            Other real and legal
                                     and jointly controlled shareholders of the                            persons in the risk
      Risk group of the Parent Bank entities (joint ventures)  Parent Bank                                        group
                                                    Cash     Non-Cash            Cash Non-Cash                 Cash Non-Cash
      Loans and other receivables
            Beginning balance                            -          4.477             -                -            -              -
            Closing balance                              -         2.726              -                -            -              -
      Interest and commissions income                    -              11            -                -            -              -




350
Case 1:15-cr-00867-RMB Document 593-23 Filed 01/21/20 Page 353 of 358

        TÜRKİYE HALK BANKASI A.Ş.
        NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS
        FOR THE YEAR ENDED 31 DECEMBER 2013




                                                                                                                           Corporate Profile
        (Amounts expressed in thousand Turkish Lira (TRY) unless otherwise stated.)


        c.1. Deposits held by the Parent Bank’s risk group:

                                           Subsidiaries, associates Direct or indirect          Other real and legal
        Risk group of the Parent            and jointly controlled shareholders of the          persons in the risk
        Bank                               entities (joint ventures)  Parent Bank                      group
                                              Current          Prior   Current          Prior     Current        Prior
        Deposits                               Period         Period    Period         Period      Period       Period
          Beginning balance                    23.690         84.030           -            -            -             -




                                                                                                                           Assessment of the Management
          Closing Balance                       34.651        23.690           -            -            -             -
          Interest expense on deposits           1.797         3.660           -            -            -             -

        c.2. Forward and option contracts and similar transactions with the Parent Bank’s risk group:

        None.

        (2) Disclosures for risk group:

        a) The relations of the Bank with the entities controlled by the Parent Bank and its related parties,
        regardless of whether there are any transactions or not:

        In the normal course of its banking activities, the Parent Bank conducted various business transactions
        with related parties at commercial terms and at rates which approximate market rates.




                                                                                                                           Review of Operations in 2013
        The Parent Bank’s branches may operate as insurance agencies of Halk Sigorta AŞ ile Halk Hayat ve
        Emeklilik AŞ and business agencies for Halk Yatırım Menkul Değerler AŞ. Besides, Halk Portföy Yönetimi
        AŞ is engaging in fund management of the Parent Bank’s funds.

        b) Besides the structure of relationship, nature of the transaction, amount and ratio to the total volume of
        transactions, amount of major items and ratio to all items, pricing policies and other factors:

                                                                                              % compared to the
                                                                                           amounts in the financial
                                                                        Amount                         statements
        Cash loans                                                                 -                                   -
        Non-cash loans                                                       1.119                              %0,00
        Deposits                                                           34.651                               %0,03
                                                                                                                           Corporate Governance




        Forward and option contracts                                               -                                   -
                                                                                                                             Management and




        Banks and financial institutions                                           -                                   -

        Pricing of these transactions are in accordance with the general pricing policies of the Parent Bank and
        are in line with market rates.

        c) In cases whereby separate disclosure is not necessary, the total of similar items in order to present the
        total impact on the financial statements: Explained in b).
                                                                                                                           Financial Information and Assessment
                                                                                                                                   on Risk Management




                                                                                                                    351
CaseHALKBANK
      1:15-cr-00867-RMB
             2013 ANNUAL REPORT Document 593-23 Filed 01/21/20 Page 354 of 358

      TÜRKİYE HALK BANKASI A.Ş.
      NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS
      FOR THE YEAR ENDED 31 DECEMBER 2013
      (Amounts expressed in thousand Turkish Lira (TRY) unless otherwise stated.)


      d) Transactions accounted under the equity method:

      Demir-Halkbank NV, operating in Netherlands, Kobi Girişim Sermayesi Yatırım Ortaklığı AŞ qualified as
      investments in associates of the Parent Bank, are accounted for in the accompanying consolidated
      financial statements by the equity method of accounting.

      (3) Benefits given to the key management personnel:

      Benefits given to the key management personnel are TRY 15.867 as of 31 December 2013 (31 December 2012:
      TRY 12.804).

      VIII. EXPLANATIONS ON THE PARENT BANK’S DOMESTIC BRANCHES, AGENCIES/BRANCHES
      ABROAD AND OFF-SHORE BRANCHES

      (1) Explanations on the Parent Bank’s domestic branches, agencies/branches abroad and off-shore
      branches

                                            Number of
                               Quantity     employees                Country
      Domestic Branches             872          14.754
      Agencies Abroad                  1             2           Tahran/İRAN
                                                                                    Total Assets   Legal Capital
      Overseas Branches                4             21         Lefkoşa/KKTC            250.303         50.000
                                                     8      Gazimagosa/KKTC               31.822                -
                                                     8            Girne/KKTC             38.994                 -
                                                     2          Paşaköy/KKTC                623                 -
      Off-shore Branches               1             3     Manama/BAHREYN              8.950.738                -

      (2) Explanations on branch and agency openings or closings of the Parent Bank:

      The Parent Bank opened 56 domestic branches during the year.

      IX. EXPLANATIONS RELATED TO THE SUBSEQUENT EVENTS

      Mr. Ali Fuat TAŞKESENLİOĞLU has been appointed as a new member of the Board of Directors in
      accordance with the decision of the Board of Directors meeting of the Parent Bank held on 6 February
      2014, following the decease of Mr. Ahmet KAHRAMAN in order to submit first General Assembly for
      acceptance and getting the approval from Banking Regulation and Supervision Board in respect of
      appointment of Mr. Ali Fuat TAŞKESENLİOĞLU as Chief Executive Officer decided in accordance with the
      decision.

      As per the approval of BRSA dated on 7 February 2014, the decision has been made on the termination of
      the duty of Mr. Süleyman ASLAN as the Chief Executive Officer and the assignment of Board of Directors
      member Mr. Ali Fuat TAŞKESENLİOĞLU as the Chief Executive Officer.




352
Case 1:15-cr-00867-RMB Document 593-23 Filed 01/21/20 Page 355 of 358

        TÜRKİYE HALK BANKASI A.Ş.
        NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS
        FOR THE YEAR ENDED 31 DECEMBER 2013




                                                                                                                              Corporate Profile
        (Amounts expressed in thousand Turkish Lira (TRY) unless otherwise stated.)


        SECTION VI: OTHER EXPLANATIONS AND NOTES

        I. OTHER EXPLANATIONS ON THE PARENT BANK’S OPERATIONS

        The Istanbul Chief Public Prosecutor’s Office has included Mr. Süleyman ASLAN, who is the member of
        the Board of Directors (former Chief Executive Officer) of the Parent Bank to the scope of the judicial
        inquiry which is known in the public and demanded information and documents from the Bank about
        this investigation.




                                                                                                                              Assessment of the Management
        The transactions that might be considered in the scope of the judicial inquiry have been inspected
        and audited comprehensively by the Board of Inspectors of the Parent Bank. There is no finding on
        any significant case that might influence the financial statements of the Parent Bank according to the
        report prepared by the Board of Inspectors of the Parent Bank. The auditors of the BRSA made also an
        examination regarding this issue and there is not any negative opinion or problematical transaction
        conveyed to the Parent Bank by BRSA.

        According to Board of Director of the Parent Bank’s decision made on the 6 February 2014, Mr. Ali Fuat
        TAŞKESENLİOĞLU has been elected as a Member of the Board, pursuant to the Turkish Commercial
        Code Article 363 for the vacant Board Membership due to decease of Mr. Ahmet Kahraman. Mr. Ali Fuat
        TAŞKESENLİOĞLU has started his position as Member of the Board on 7 February 2014. The title of the
        CEO has been taken from Mr. Süleyman ASLAN and Mr. Ali Fuat TAŞKESENLİOĞLU is assigned as Chief
        Executive Officer of Halkbank as per to the approval of BRSA and the resolution of the Board of Directors
        of the Parent Bank dated 7 February 2014.




                                                                                                                              Review of Operations in 2013
        In its announcement on the Public Disclosure Platform dated 23 December 2013 and 13 January 2014
        the Board of Directors of the Parent Bank has informed the public and the investors, that the Parent
        Bank does not have any business operations or transaction in contradiction with the national and
        international regulations and there is no undertaken review or investigation regarding the related
        authorities in relation to the Parent Bank’s legal entity, and further, that the Parent Bank is continuing
        and will continue its activities, as it has done in the past, uninterrupted and in line with all national and
        international regulations.

        SECTION VII: INDEPENDENT AUDITORS’ REPORT

        I. EXPLANATIONS ON THE INDEPENDENT AUDITORS’ REPORT

        The consolidated financial statements of the Parent Bank as of and for the year ended 31 December
        2013 were audited by Akis Bağımsız Denetim ve Serbest Muhasebeci Mali Müşavirlik AŞ (the Turkish
        member firm of KPMG International Cooperative, a Swiss entity) and Independent Auditors’ Report
                                                                                                                              Corporate Governance




        dated 5 March 2014 is presented in the introduction of this report.
                                                                                                                                Management and




        II. EXPLANATIONS AND NOTES PREPARED BY THE INDEPENDENT AUDITORS

        We draw attention to the judicial inquiry about Mr. Süleyman ASLAN (former Chief Executive Officer of
        the Parent Bank) as explained by the Board of Directors in the Section VI. This issue is not qualifying our
        opinion presented in the introduction part.
                                                                                                                              Financial Information and Assessment
                                                                                                                                      on Risk Management




                                                                                                                        353
Case 1:15-cr-00867-RMB Document 593-23 Filed 01/21/20 Page 356 of 358


     Directory

     Trade Registration Number           Head Office                         Head Office
     862070                              (Support Unit)                      (Support Unit)
     İstanbul Trade Registry Office      Söğütözü Mah. 2180 Cadde No:63      Büyükdere Cad. No:82
                                         06510 Çankaya/ANKARA                34387 Gayrettepe/İSTANBUL
     Web Site                            Telephone: (+90 312) 289 15 00
     www.halkbank.com.tr                                                     s Department of Infrastructure
                                         s Department of Budget and            Operation and Management
     Corporate e-mail                       Performance Management           s Department of Technological
     webadmin@halkbank.com.tr            s Department of                       Architecture Management
                                            AdministrativeServices           s Department of Software
                                         s Department of Foreign               Development
     Call Center
                                            Operations
     Halkbank Dialog 444 0 400
                                         s Disciplinary Board               International Network of
                                         s Department of Staff Training     Halkbank
     Head Office (Main)
                                         s Department of Artisans
     Barbaros Mahallesi, Şebboy Sokak
                                            Banking                          Bahrain Branch
     No:4 34746 Ataşehir/İSTANBUL
                                         s Department of Financial          Almoayyed Tower, 33rd Floor,
     Telephone: (+90 216) 503 70 70
                                            Accounting and Reporting         Suite 3302, Al Seef District, P.O.
                                         s Legal Consultancy                Box 11378
     s Department of Retail Loans
                                         s Department of Internal Control   Manama/Kingdom of Bahrain
     s Department of Retail Products
                                         s Department of Human              Telephone: (+973) 175 37711
        Marketing
                                            Resources                        Fax: (+973) 175 35463
     s Department of Financial
                                         s Department of Premises
        Institutions and Investor
                                            Construction and Appraisal
        Relations                                                            Lefkoşa Branch
                                         s Department of SME
     s Department of Treasury                                               Köşklü Çiftlik Mah. Osmanpaşa
                                            Marketing- 1
        Operations                                                           Cad. Ümit Apt. No: 1
                                         s Department of SME Loans-1
     s Department of Treasury                                               Lefkoşa/K.K.T.C.
                                         s Department of Loans Risk
        Management Mid-Office                                                Telephone: (+392) 228 8546
                                            Monitoring
     s Department of Project Finance                                        Fax: (+392) 228 2900
                                         s Department of Corporate
     s Department of Channel
                                            Loans
        Management                                                           Gazimağusa Branch
                                         s Department of Deposit and
     s Department of Payment Card                                           İsmet İnönü Bulvarı Hasipoğlu
                                            Cash Management
        Systems                                                              Residence ve Güney Business
                                         s Department of Organization
     s Department of SME                                                    Center A Blok No:7
                                         s Department of Risk Collection
        Marketing-2                                                          Gazimağusa/K.K.T.C.
                                            and Liquidation-Ankara
     s Department of SME Loans-2                                            Telephone: (+392) 365 6701
                                         s Department of Risk
     s Department of Loans Policies                                         Fax: (+392) 365 6706
                                            Management
        and Practices
                                         s Department of Branch
     s Department of Loan and
                                            Operations                       Girne Branch
        Project Evaluation
                                         s Department of and Public         Yukarı Girne Mah.
     s Department of Corporate
                                            Relations                        Hakkı Borataş Cad.
        Marketing
                                         s Department of Board of           Girne/K.K.T.C.
     s Department of Operational
                                            Inspectors                       Telephone: (392) 816 0230
        Strategy and Innovation
                                         s Department of Commercial         Fax: (+392) 816 0234
        Management
                                            Marketing-1
     s Department of Subsidiaries and
                                         s Department of Commercial         Paşaköy Satellite Branch
        Affiliates Management
                                            Loans-1                          28’inci Mknz. P. Tüm. K.lığı
     s Department of Money and
                                         s Department of Tax                Paşaköy-Lefkoşa/K.K.T.C.
        Capital Markets
                                            Management and Accounting        Telephone: (392) 236 9151
     s Department of Risk Collection
                                         s Board of Directors Office        Fax: (+392) 236 9153
        and Liquidation-Istanbul
                                            Services
     s Department of Commercial
        Marketing-2
     s Department of Commercial
        Loans-2
     s Department of International
        Banking and Structured
        Finance
Case 1:15-cr-00867-RMB Document 593-23 Filed 01/21/20 Page 357 of 358
Case 1:15-cr-00867-RMB Document 593-23 Filed 01/21/20 Page 358 of 358




   www.halkbank.com.tr
   Halkbank Dialog 444 0 400
   KOBİ Dialog     444 0 401
